 

Exhibit 10.3

 

EXECUTION VERSION

 

$1,870,000,000

 

CASH FLOW CREDIT AGREEMENT

 

among

 

PISCES MIDCO, INC.,

as Borrower,

 

THE LENDERS

FROM TIME TO TIME PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

 

 

 

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

UBS SECURITIES LLC,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

ROYAL BANK OF CANADA,

JEFFERIES FINANCE LLC,

MUFG UNION BANK, N.A.,

NATIXIS, NEW YORK BRANCH,

SG AMERICAS SECURITIES, LLC AND

Crédit Agricole Corporate and Investment Bank,

 

as Joint Lead Arrangers and Joint Bookrunners

 

dated as of April 12, 2018

 

 

 

 

 

 

Table of Contents

 

    Page       SECTION 1   Definitions       1.1 Defined Terms 1 1.2 Other
Definitional and Interpretive Provisions 95       SECTION 2   Amount and Terms
of Commitments       2.1 Initial Term Loans and Initial Revolving Commitments 99
2.2 Notes 100 2.3 Procedure for Initial Term Loan Borrowing 100 2.4 Procedure
for Revolving Credit Borrowing 101 2.5 Repayment of Loans 102 2.6 Letters of
Credit 103 2.7 Swing Line Commitments 111 2.8 Incremental Facilities 113 2.9
Permitted Debt Exchanges 116 2.10 Extension of Term Loans and Revolving
Commitments 118 2.11 Specified Refinancing Facilities 122       SECTION 3  
[Reserved]   SECTION 4   General Provisions Applicable to Loans       4.1
Interest Rates and Payment Dates 124 4.2 Conversion and Continuation Options 125
4.3 Minimum Amounts; Maximum Sets 126 4.4 Optional and Mandatory Prepayments 127
4.5 Administrative Agent’s Fee; Other Fees 142 4.6 Computation of Interest and
Fees 143 4.7 Inability to Determine Interest Rate 144 4.8 Pro Rata Treatment and
Payments 145 4.9 Illegality 146 4.10 Requirements of Law 147 4.11 Taxes 149 4.12
Indemnity 154 4.13 Certain Rules Relating to the Payment of Additional Amounts
155

 

 (i) 

 

 

Table of Contents

(continued)

 

    Page       4.14 Defaulting Lenders 157       SECTION 5   Representations and
Warranties       5.1 Financial Condition 160 5.2 No Change; Solvent 160 5.3
Corporate Existence; Compliance with Law 161 5.4 Corporate Power; Authorization;
Enforceable Obligations 161 5.5 No Legal Bar 162 5.6 No Material Litigation 162
5.7 No Default 162 5.8 Ownership of Property; Liens 162 5.9 Intellectual
Property 162 5.10 Taxes 163 5.11 Federal Regulations 163 5.12 ERISA 163 5.13
Collateral 164 5.14 Investment Company Act; Other Regulations 165 5.15
Subsidiaries 165 5.16 Purpose of Loans 165 5.17 Environmental Matters 165 5.18
No Material Misstatements 166 5.19 Labor Matters 167 5.20 Insurance 167 5.21
Anti-Terrorism 167       SECTION 6   Conditions Precedent       6.1 Conditions
to Initial Extension of Credit 167 6.2 Conditions to Each Extension of Credit
After the Closing Date 174       SECTION 7   Affirmative Covenants       7.1
Financial Statements 175 7.2 Certificates; Other Information 177 7.3 Payment of
Taxes 178 7.4 Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law 178 7.5 Maintenance of Property;
Insurance 179

 

 (ii) 

 

 

Table of Contents

(continued)

 

    Page       7.6 Inspection of Property; Books and Records; Discussions 180
7.7 Notices 180 7.8 Environmental Laws 182 7.9 After-Acquired Real Property and
Fixtures; Subsidiaries 183 7.10 Use of Proceeds 186 7.11 Commercially Reasonable
Efforts to Maintain Ratings 186 7.12 Accounting Changes 186 7.13 Post-Closing
Security Perfection 186 7.14 Post-Closing Matters 187       SECTION 8   Negative
Covenants       8.1 Limitation on Indebtedness 188 8.2 Limitation on Restricted
Payments 195 8.3 Limitation on Restrictive Agreements 200 8.4 Limitation on
Sales of Assets and Subsidiary Stock 202 8.5 Limitations on Transactions with
Affiliates 205 8.6 Limitation on Liens 208 8.7 Limitation on Fundamental Changes
208 8.8 Change of Control; Limitation on Amendments 210 8.9 Limitation on Lines
of Business 211 8.10 Financial Covenant 211       SECTION 9   Events of Default
      9.1 Events of Default 211 9.2 Remedies Upon an Event of Default 215 9.3
Borrower’s Right to Cure 215       SECTION 10   The Agents and the Other
Representatives       10.1 Appointment 216 10.2 The Administrative Agent and
Affiliates 217 10.3 Action by an Agent 217 10.4 Exculpatory Provisions 217 10.5
Acknowledgement and Representations by Lenders 219 10.6 Indemnity; Reimbursement
by Lenders 219 10.7 Right to Request and Act on Instructions 220 10.8 Collateral
Matters 221

 

 (iii) 

 

 

Table of Contents

(continued)

 

    Page       10.9 Successor Agent 223 10.10 [Reserved] 223 10.11 Withholding
Tax 224 10.12 Other Representatives 224 10.13 Administrative Agent May File
Proofs of Claim 224 10.14 Application of Proceeds 225 10.15 Certain ERISA
Matters 226       SECTION 11   Miscellaneous       11.1 Amendments and Waivers
228 11.2 Notices 233 11.3 No Waiver; Cumulative Remedies 235 11.4 Survival of
Representations and Warranties 235 11.5 Payment of Expenses and Taxes 236 11.6
Successors and Assigns; Participations and Assignments 237 11.7 Adjustments;
Set-off; Calculations; Computations 250 11.8 Judgment 251 11.9 Counterparts 252
11.10 Severability 252 11.11 Integration 252 11.12 Governing Law 252 11.13
Submission to Jurisdiction; Waivers 252 11.14 Acknowledgements 253 11.15 Waiver
of Jury Trial 253 11.16 Confidentiality 254 11.17 Incremental Indebtedness;
Additional Indebtedness 255 11.18 USA PATRIOT Act Notice 255 11.19 Electronic
Execution of Assignments and Certain Other Documents 255 11.20 Reinstatement 256
11.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 256

 

 (iv) 

 

 

SCHEDULES

 

A — Commitments and Addresses 1.1(a) — Designated Foreign Currency Centers
1.1(b) — Existing Investments 1.1(c) — Existing Liens 5.4 — Consents Required
5.6 — Litigation 5.8 — Real Property 5.9 — Intellectual Property Claims 5.15 —
Subsidiaries 5.17 — Environmental Matters 5.20 — Insurance 7.2 — Website Address
for Electronic Financial Reporting 7.13 — Post-Closing Collateral Requirements
8.1 — Existing Indebtedness 8.5 — Affiliate Transactions

 

EXHIBITS

 

A-1 — Form of Term Loan Note A-2 — Form of Revolving Credit Note A-3 — Form of
Swing Line Note B — Form of Guarantee and Collateral Agreement C — Form of
Mortgage D — Form of U.S. Tax Compliance Certificate E — Form of Assignment and
Acceptance F — Form of Secretary’s Certificate G — Form of Officer’s Certificate
H — Form of Solvency Certificate I-1 — Form of Increase Supplement I-2 — Form of
Lender Joinder Agreement J-1 — Form of ABL/Cash Flow Intercreditor Agreement J-2
— Form of Junior Lien Intercreditor Agreement K — Form of Affiliated Lender
Assignment and Assumption L-1 — Form of Borrowing Request L-2 — Form of Letter
of Credit Request M — Form of Swing Line Loan Participation Certificate N — Form
of Acceptance and Prepayment Notice O — Form of Discount Range Prepayment Notice
P — Form of Discount Range Prepayment Offer Q — Form of Solicited Discounted
Prepayment Notice R — Form of Solicited Discounted Prepayment Offer S — Form of
Specified Discount Prepayment Notice T — Form of Specified Discount Prepayment
Response U — Form of Compliance Certificate

 

 (v) 

 

 

CASH FLOW CREDIT AGREEMENT, dated as of April 12, 2018, among PISCES MIDCO,
INC., a Delaware corporation (as further defined in Subsection 1.1, the
“Borrower”), the several banks and other financial institutions from time to
time party hereto (as further defined in Subsection 1.1, the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity and as
further defined in Subsection 1.1, the “Administrative Agent”) for the Lenders
hereunder and as collateral agent (in such capacity and as further defined in
Subsection 1.1, the “Collateral Agent”) for the Secured Parties (as defined in
Subsection 1.1).

 

WITNESSETH:

 

WHEREAS, to consummate the transactions contemplated by the Pisces Acquisition
Agreement and the Atlas Acquisition Agreement, the Borrower will (A) enter into
this Agreement to (x) borrow Initial Term Loans in an aggregate principal amount
of $1,755,000,000 (unless reduced in accordance with Subsection 6.1(b)) and
(y) borrow Initial Revolving Loans from time to time prior to the Initial
Revolving Maturity Date in an aggregate principal amount of up to $115,000,000
on a Dollar Equivalent basis, (B) enter into the Senior ABL Agreement to borrow
additional amounts and to cause certain letters of credit to be issued and
(C) issue the Senior Notes, under the Senior Notes Indenture, generating
aggregate gross proceeds of up to $645,000,000 (unless reduced in accordance
with Subsection 6.1(b)); and

 

WHEREAS, the cash proceeds of the Equity Contribution, the Initial Term Loans,
any Initial Revolving Loans made on the Closing Date, any ABL Facility Loans
made on the Closing Date and the issuance of the Senior Notes will be used on
the Closing Date or the Business Day immediately following the Closing Date,
inter alia, to consummate the Transactions, and to pay fees, premiums and
expenses incurred in connection with the Transactions.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1

 

Definitions

 

1.1           Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

 

“ABL Agent”: UBS AG, Stamford Branch, in its capacity as administrative agent
and collateral agent under the ABL Facility Documents, or any successor
administrative agent or collateral agent under the ABL Facility Documents.

 

“ABL Collateral Obligations”: the “ABL Collateral Obligations” as defined in the
ABL/Cash Flow Intercreditor Agreement or the equivalent term in any Other
Intercreditor Agreement.

 

1

 

 

“ABL Facility Documents”: the “Loan Documents” as defined in the Senior ABL
Agreement, as the same may be amended, supplemented, waived, otherwise modified,
extended, renewed, refinanced or replaced from time to time.

 

“ABL Facility Loans”: the loans borrowed under the Senior ABL Facility.

 

“ABL Priority Collateral”: as defined in the ABL/Cash Flow Intercreditor
Agreement whether or not the same remains in full force and effect.

 

“ABL/Cash Flow Intercreditor Agreement”: the Intercreditor Agreement, dated as
of the Closing Date, between the Collateral Agent and the ABL Agent (in its
capacity as collateral agent under the ABL Facility Documents), and acknowledged
by certain of the Loan Parties, substantially in the form attached hereto as
Exhibit J-1, as the same may be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms hereof and thereof.

 

“ABR Loans”: Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.

 

“Accelerated”: as defined in Subsection 9.1(e).

 

“Acceleration”: as defined in Subsection 9.1(e).

 

“Acceptable Discount”: as defined in Subsection 4.4(l)(iv)(2).

 

“Acceptable Prepayment Amount”: as defined in Subsection 4.4(l)(iv)(3).

 

“Acceptance and Prepayment Notice”: a written notice from the Borrower setting
forth the Acceptable Discount pursuant to Subsection 4.4(l)(iv)(2) substantially
in the form of Exhibit N.

 

“Acceptance Date”: as defined in Subsection 4.4(l)(iv)(2).

 

“Acquired Indebtedness”: Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition of assets. Acquired Indebtedness shall be deemed to be Incurred
on the date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 

“Acquisition Indebtedness”: Indebtedness of (A) the Borrower or any Restricted
Subsidiary Incurred to finance or refinance, or otherwise Incurred in connection
with, any acquisition of any assets (including Capital Stock), business or
Person, or any merger or consolidation of any Person with or into the Borrower
or any Restricted Subsidiary, or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation).

 

2

 

 

“Additional Agent”: as defined in the ABL/Cash Flow Intercreditor Agreement, a
Junior Lien Intercreditor Agreement or any Other Intercreditor Agreement, as
applicable.

 

“Additional Assets”: (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business, and any
capital expenditures in respect of any property or assets already so used;
(iii) the Capital Stock of a Person that is engaged in a Related Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of
any Person that at such time is a Restricted Subsidiary acquired from a third
party.

 

“Additional Incremental Lender”: as defined in Subsection 2.8(b).

 

“Additional Indebtedness”: as defined in the ABL/Cash Flow Intercreditor
Agreement, any Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement, as applicable.

 

“Additional Obligations”: senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking pari passu with the Lien
securing the Cash Flow Facilities Obligations, (y) secured by a Lien ranking
junior to the Lien securing the Cash Flow Facilities Obligations or
(z) unsecured), including customary bridge financings, in each case issued or
incurred by the Borrower, a Guarantor or an Escrow Subsidiary, the terms of
which Indebtedness (i) do not provide for a maturity date or weighted average
life to maturity earlier than the Initial Term Loan Maturity Date or shorter
than the remaining weighted average life to maturity of the Initial Term Loans,
as the case may be (other than an earlier maturity date and/or shorter weighted
average life to maturity (1) for customary bridge financings, which, subject to
customary conditions (as determined by the Borrower in good faith, which
determination shall be conclusive), would either be automatically converted into
or required to be exchanged for permanent financing which does not provide for
an earlier maturity date or a shorter weighted average life to maturity than the
Initial Term Loan Maturity Date or the remaining weighted average life to
maturity of the Initial Term Loans, as applicable or (2) pursuant to an escrow
or similar arrangement with respect to the proceeds of such Additional
Obligation), (ii) to the extent such Indebtedness is subordinated, provide for
customary payment subordination to the Cash Flow Facilities Obligations under
the Loan Documents as determined by the Borrower in good faith, which
determination shall be conclusive, and (iii) do not provide for any mandatory
repayment or redemption from the Net Available Cash of Asset Dispositions (other
than any Asset Disposition in respect of any assets, business or Person the
acquisition of which was financed, all or in part, with such Additional
Obligations and the disposition of which was contemplated by any definitive
agreement in respect of such acquisition) or Recovery Events or from Excess Cash
Flow, to the extent the Net Available Cash of such Asset Disposition or Recovery
Event or such Excess Cash Flow are required to be applied to repay the Initial
Term Loans hereunder pursuant to Subsection 4.4(e), on more than a ratable basis
with the Initial Term Loans (after giving effect to any amendment in accordance
with Subsection 11.1(d)(vi)); provided that (a) other than with respect to
proceeds of such Additional Obligations which are subject to an escrow or
similar arrangement and any related deposit of cash, Cash Equivalents or
Temporary Cash Investments to cover interest and premium in respect of such
Additional Obligations, such Indebtedness shall not be secured by any Lien on
any asset of any Loan Party that does not also secure the Cash Flow Facilities
Obligations, or be guaranteed by any Person other than the Guarantors (it being
understood that the primary obligation of an Escrow Subsidiary shall not
constitute a guarantee by a Person other than a Guarantor), and (b) if secured
by Collateral, such Indebtedness (and all related Obligations) shall be subject
to the terms of the ABL/Cash Flow Intercreditor Agreement (if such Indebtedness
and related Obligations constitute First Lien Obligations), any Junior Lien
Intercreditor Agreement (if such Indebtedness and related Obligations do not
constitute First Lien Obligations) or an Other Intercreditor Agreement (if
otherwise agreed by the Administrative Agent and the Borrower).

 

3

 

 

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Loan Documents) issued or executed and delivered by any Loan Party or Escrow
Subsidiary with respect to any Additional Obligations, Rollover Indebtedness or
Letter of Credit Facilities.

 

“Additional Specified Refinancing Lender”: as defined in Subsection 2.11(b).

 

“Adjusted Interest Rate”: as defined in Subsection 2.8(d)(v).

 

“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurodollar Loans for any
Interest Period, an interest rate per annum determined by the Administrative
Agent to be equal to the higher of (i) (x) the LIBOR Rate for such Borrowing of
Eurodollar Loans in effect for such Interest Period divided by (y) 1 minus the
Statutory Reserves (if any) for such Borrowing of Eurodollar Loans for such
Interest Period and (ii) (x) solely with respect to Initial Term Loans, 0.00%
and (y) solely with respect to Initial Revolving Loans, 0.00%.

 

“Adjustment Date”: each date on or after the last day of the Borrower’s first
full Fiscal Quarter ended at least three months after the Closing Date that is
the second Business Day following receipt by the Lenders of both (a) the
financial statements required to be delivered pursuant to Subsection 7.1(a) or
Subsection 7.1(b), as applicable, for the most recently completed fiscal period
and (b) the related Compliance Certificate required to be delivered pursuant to
Subsection 7.2(a) with respect to such fiscal period.

 

“Administrative Agent”: as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.

 

“Affected BA Rate”: as defined in Subsection 4.7.

 

“Affected Eurodollar Rate”: as defined in Subsection 4.7.

 

“Affected Loans”: as defined in Subsection 4.9.

 

“Affiliate”: as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing. For
purposes of this Agreement and the other Loan Documents, Jefferies LLC and its
Affiliates shall be deemed to be Affiliates of Jefferies Finance LLC and its
Affiliates.

 

4

 

 

“Affiliate Transaction”: as defined in Subsection 8.5(a).

 

“Affiliated Debt Fund”: any Affiliated Lender that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course, so long as
(i) any such Affiliated Lender is managed as to day-to-day matters (but
excluding, for the avoidance of doubt, as to strategic direction and similar
matters) independently from Sponsor or Golden Gate, as applicable, and any
Affiliate of Sponsor or Golden Gate, as applicable, that is not primarily
engaged in the investing activities described above, (ii) any such Affiliated
Lender has in place customary information screens between it and Sponsor or
Golden Gate, as applicable, and any Affiliate of Sponsor or Golden Gate, as
applicable, that is not primarily engaged in the investing activities described
above, and (iii) none of Holdings, the Borrower or any of its Subsidiaries
directs or causes the direction of the investment policies of such entity.

 

“Affiliated Lender”: any Lender that is a Permitted Affiliated Assignee.

 

“Affiliated Lender Assignment and Assumption”: as defined in Subsection
11.6(h)(i)(1).

 

“Agents”: the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” shall mean any of them.

 

“Aggregate Outstanding Revolving Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans made by such Lender then outstanding (including, without limitation, in
the case of Revolving Loans then outstanding in any Designated Foreign Currency,
the Dollar Equivalent of the aggregate principal amount thereof), (b) such
Lender’s Revolving Commitment Percentage of the L/C Obligations then outstanding
and (c) such Lender’s Revolving Commitment Percentage of the Swing Line Loans
then outstanding.

 

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Alternate Base Rate”: for any day, a fluctuating rate per annum equal to the
greatest of (a) the Base Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 0.50%, and (c) the Adjusted LIBOR Rate for an Interest
Period of one-month beginning on such day (or if such day is not a Business Day,
on the immediately preceding Business Day) (determined as if the relevant ABR
Loan were a Eurodollar Loan) plus 1.00%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the NYFRB Rate or the Adjusted LIBOR Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) or (c)
above, as the case may be, of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate, the NYFRB Rate or the Adjusted LIBOR Rate
shall be effective on the effective date of such change in the Base Rate, the
NYFRB Rate or the Adjusted LIBOR Rate, respectively.

 

5

 

 

“Amendment”: as defined in Subsection 8.3(c).

 

“Applicable Commitment Fee Percentage”: during the period from the Closing Date
until the first Adjustment Date, the Applicable Commitment Fee Percentage shall
at all times equal 0.50% per annum. The Applicable Commitment Fee Percentage
will be adjusted on each Adjustment Date to the applicable rate per annum set
forth under the heading “Applicable Commitment Fee Percentage” on the Pricing
Grid which corresponds to the Consolidated Secured Leverage Ratio determined
from the financial statements and Compliance Certificate relating to the end of
the Fiscal Quarter immediately preceding such Adjustment Date; provided that, in
the event that the financial statements required to be delivered pursuant to
Subsection 7.1(a) or Subsection 7.1(b), as applicable, and the related
Compliance Certificate required to be delivered pursuant to Subsection 7.2(a),
are not delivered when due, then:

 

(1)         if such financial statements and Compliance Certificate are
delivered after the date such financial statements and Compliance Certificate
were required to be delivered (without giving effect to any applicable cure
period) and the Applicable Commitment Fee Percentage increases from that
previously in effect as a result of the delivery of such financial statements,
then the Applicable Commitment Fee Percentage during the period from the date
upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall, except as otherwise provided in clause (3) below,
be the Applicable Commitment Fee Percentage as so increased;

 

(2)         if such financial statements and Compliance Certificate are
delivered after the date such financial statements and Compliance Certificate
were required to be delivered and the Applicable Commitment Fee Percentage
decreases from that previously in effect as a result of the delivery of such
financial statements, then such decrease in the Applicable Commitment Fee
Percentage shall not become applicable until the date upon which the financial
statements and Compliance Certificate are delivered; and

 

(3)         if such financial statements and Compliance Certificate are not
delivered prior to the expiration of the applicable cure period, then, effective
upon such expiration, for the period from the date upon which such financial
statements and Compliance Certificate were required to be delivered (after the
expiration of the applicable cure period) until two Business Days following the
date upon which they actually are delivered, the Applicable Commitment Fee
Percentage shall be 0.50% per annum (it being understood that the foregoing
shall not limit the rights of the Administrative Agent and the Lenders set forth
in Section 9).

 

“Applicable Discount”: as defined in Subsection 4.4(l)(iii)(2).

 

6

 

 

“Applicable Margin”: in respect of (a) Initial Revolving Loans and Swing Line
Loans during the period from the Closing Date until the first Adjustment Date
(i) with respect to ABR Loans and Canadian Prime Rate Loans, 2.00% per annum,
and (ii) with respect to Eurodollar Loans and BA Equivalent Loans, 3.00% per
annum and (b) Initial Term Loans (i) with respect to ABR Loans, 2.75% per annum,
and (ii) with respect to Eurodollar Loans, 3.75% per annum. The Applicable
Margins with respect to Initial Revolving Loans and Swing Line Loans will be
adjusted on each Adjustment Date to the applicable rate per annum set forth
under the heading “Applicable Margin for ABR Loans and Canadian Prime Rate
Loans” or “Applicable Margin for Eurodollar Loans and BA Equivalent Loans” on
the Pricing Grid which corresponds to the Consolidated Secured Leverage Ratio
determined from the financial statements and Compliance Certificate relating to
the end of the Fiscal Quarter immediately preceding such Adjustment Date;
provided that in the event that the financial statements required to be
delivered pursuant to Subsection 7.1(a) or 7.1(b), as applicable, and the
related Compliance Certificate required to be delivered pursuant to Subsection
7.2(a), are not delivered when due, then:

 

(1)         if such financial statements and Compliance Certificate are
delivered after the date such financial statements and Compliance Certificate
were required to be delivered (without giving effect to any applicable cure
period) and the Applicable Margin increases from that previously in effect as a
result of the delivery of such financial statements, then the Applicable Margin
in respect of Revolving Loans, and Swing Line Loans during the period from the
date upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall, except as otherwise provided in clause (3) below,
be the Applicable Margin as so increased;

 

(2)         if such financial statements and Compliance Certificate are
delivered after the date such financial statements and Compliance Certificate
were required to be delivered and the Applicable Margin decreases from that
previously in effect as a result of the delivery of such financial statements,
then such decrease in the Applicable Margin shall not become applicable until
the date upon which the financial statements and Compliance Certificate actually
are delivered; and

 

(3)         if such financial statements and Compliance Certificate are not
delivered prior to the expiration of the applicable cure period, then, effective
upon such expiration, for the period from the date upon which such financial
statements and Compliance Certificate were required to be delivered (after the
expiration of the applicable cure period) until two Business Days following the
date upon which they actually are delivered, the Applicable Margin with respect
to Revolving Loans and Swing Line Loans shall be 2.00% per annum, in the case of
ABR Loans and Canadian Prime Rate Loans, and 3.00% per annum, in the case of
Eurodollar Loans and BA Equivalent Loans (it being understood that the foregoing
shall not limit the rights of the Administrative Agent and the Lenders set forth
in Section 9).

 

“Approved Commercial Bank”: a commercial bank with a consolidated combined
capital and surplus of at least $5,000,000,000.

 

7

 

 

“Approved Fund”: as defined in Subsection 11.6(b).

 

“Asset Disposition”: any sale, lease, transfer or other disposition of shares of
Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by any
applicable Requirement of Law), property or other assets (each referred to for
the purposes of this definition as a “disposition”) by the Borrower or any of
its Restricted Subsidiaries (including any disposition by means of a merger,
consolidation or similar transaction) other than (i) a disposition to the
Borrower or a Restricted Subsidiary, (ii) a disposition in the ordinary course
of business (including in connection with any factoring agreement or similar
arrangements), (iii) a disposition of Cash Equivalents, Investment Grade
Securities or Temporary Cash Investments, (iv) the sale or discount (with or
without recourse, and on customary or commercially reasonable terms, as
determined by the Borrower in good faith, which determination shall be
conclusive) of accounts receivable or notes receivable which have arisen in the
ordinary course of business, or the conversion or exchange of accounts
receivable for notes receivable, (v) any Restricted Payment Transaction, (vi) a
disposition that is governed by Subsection 8.7, (vii) any Financing Disposition,
(viii) any “fee in lieu” or other disposition of assets to any Governmental
Authority that continue in use by the Borrower or any Restricted Subsidiary, so
long as the Borrower or any Restricted Subsidiary may obtain title to such
assets upon reasonable notice by paying a nominal fee, (ix) any exchange of
property pursuant to or intended to qualify under Section 1031 (or any successor
section) of the Code, or any exchange of equipment to be leased, rented or
otherwise used in a Related Business, (x) any financing transaction with respect
to property built or acquired by the Borrower or any Restricted Subsidiary after
the Closing Date, including any sale/leaseback transaction or asset
securitization, (xi) any disposition arising from foreclosure, condemnation,
eminent domain or similar action with respect to any property or other assets,
or exercise of termination rights under any lease, license, concession or other
agreement, or necessary or advisable (as determined by the Borrower in good
faith, which determination shall be conclusive) in order to consummate any
acquisition of any Person, business or assets, or pursuant to buy/sell
arrangements under any joint venture or similar agreement or arrangement, (xii)
except for purposes of calculating Net Available Cash for any such disposition
for purposes of Subsection 8.4(b), any disposition of non-core assets acquired
in connection with any acquisition of any Person, business or assets or any
Investment, (xiii) any disposition of Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary, (xiv) a disposition of Capital Stock
of a Restricted Subsidiary pursuant to an agreement or other obligation with or
to a Person (other than the Borrower or a Restricted Subsidiary) from whom such
Restricted Subsidiary was acquired, or from whom such Restricted Subsidiary
acquired its business and assets (having been newly formed in connection with
such acquisition), entered into in connection with such acquisition, (xv) a
disposition of not more than 5.0% of the outstanding Capital Stock of a Foreign
Subsidiary that has been approved by the Board of Directors, (xvi) any
disposition or series of related dispositions for aggregate consideration not to
exceed the greater of $50,000,000 and 13.50% of Four Quarter Consolidated EBITDA
(as of the date on which a binding commitment for such disposition was entered
into), (xvii) the abandonment or other disposition of patents, trademarks or
other intellectual property that are, in the good faith determination of the
Borrower, which determination shall be conclusive, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and its Subsidiaries taken as a whole, (xviii) any license, sublicense or other
grant of rights in or to any trademark, copyright, patent or other intellectual
property, (xix) any Exempt Sale and Leaseback Transaction, (xx) the creation or
granting of any Lien permitted under this Agreement, (xxi) any sale of property
or assets, if the acquisition of such property or assets was financed with
Excluded Contributions or (xxii) any exchange of assets (including a combination
of assets and Cash Equivalents, Investment Grade Securities and Temporary Cash
Investments) for assets used or useful in a Related Business (other than if such
assets are solely cash, Cash Equivalents, Investment Grade Securities and/or
Temporary Cash Investments) (or Capital Stock of a Person that will be a
Restricted Subsidiary following such transaction) of comparable or greater fair
market value (as determined by the Borrower in good faith, which determination
shall be conclusive).

 

8

 

 

“Assignee”: as defined in Subsection 11.6(b)(i).

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit E hereto.

 

“Atlas Acquisition”: collectively, (1) the Atlas Canadian Purchase and (2) the
Atlas Merger.

 

“Atlas Acquisition Agreement”: the Agreement and Plan of Merger, dated as of
January 31, 2018, by and among Topco, Atlas Merger Sub, Atrium Corporation and,
solely with respect to Section 2.7(c) thereof and in its capacity as
representative of the Equityholders (as defined in the Atlas Acquisition
Agreement) pursuant to Section 8.10 thereof, Atrium Intermediate Holdings, as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with this Agreement.

 

“Atlas Canadian Purchase”: the purchase on the Closing Date by (at the
Borrower’s option) the Borrower or one or more existing or newly formed
Subsidiaries of the Borrower, in accordance with the Atlas Acquisition
Agreement, from Atrium W&D of all of the outstanding equity interests of (1)
North Star Manufacturing (London) Ltd., an Ontario corporation, and any
successor in interest thereto, and (2) Brock Doors & Windows Ltd., an Ontario
corporation, and any successor in interest thereto.

 

“Atlas Contribution”: collectively, (1) the contribution of the equity interests
in Atrium Corporation from Topco to Holdings following the Atlas Merger and (2)
the contribution of the equity interests in Atrium Corporation from Holdings to
the Borrower following the contribution described in the preceding clause (1) of
this definition.

 

“Atlas Merger”: on the Business Day immediately following the Closing Date, in
accordance with the Atlas Acquisition Agreement, the merger of Atlas Merger Sub
with and into Atrium Corporation, with Atrium Corporation being the survivor of
such merger.

 

“Atlas Merger Sub”: CD&R Atlas Merger Sub, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Atlas Sellers”: collectively, Atrium Corporation’s direct and indirect equity
holders.

 

“Atrium Business”: Atrium Corporation and each of its Subsidiaries.

 

9

 

 

“Atrium Corporation”: Atrium Corporation, a Delaware corporation, and any
successor in interest thereto.

 

“Atrium Intermediate Holdings”: Atrium Intermediate Holdings, LLC, a Delaware
limited liability company, and any successor in interest thereto.

 

“Atrium W&D”: Atrium Windows and Doors, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Auto-Extension Letter of Credit”: as defined in Subsection 2.6(j).

 

“Available Revolving Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) the aggregate amount of such Lender’s Revolving
Commitments at such time over (b) the sum of (i) the aggregate unpaid principal
amount at such time of all Revolving Loans made by such Lender (including,
without limitation, in the case of Revolving Loans made by such Lender in any
Designated Foreign Currency, the Dollar Equivalent of the aggregate unpaid
principal amount thereof), (ii) an amount equal to such Lender’s Revolving
Commitment Percentage of the aggregate unpaid principal amount at such time of
all Swing Line Loans; provided that for purposes of calculating Available
Revolving Commitments pursuant to Subsection 4.5(c) such amount in this clause
(b)(ii) shall be zero, and (iii) an amount equal to such Lender’s Revolving
Commitment Percentage of the outstanding L/C Obligations at such time;
collectively, as to all the Lenders, the “Available Revolving Commitments.”

 

“BA Equivalent Loan”: any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Section 2.

 

“BA Rate”: on any day, (x) for any Lender that is a Schedule I Lender, the
annual rate of interest which is the arithmetic average of the rates for the
relevant Interest Period applicable to bankers’ acceptances issued by Schedule I
banks identified as such on the Reuters Screen CDOR Page at approximately 11:00
A.M. (Toronto time) on such day and (y) for any Lender that is not a Schedule I
Lender, the sum of (I) the BA Rate for Lenders that are Schedule I banks
determined in accordance with clause (x) above and (II) ten (10) basis points
per annum. If such average rate does not appear on the Reuters Screen CDOR Page
as contemplated above, then the BA Rate for such Interest Period on any day
shall instead be calculated based on the arithmetic average of the discount
rates applicable to bankers’ acceptances for such Interest Period of, and as
quoted by, any two of the Schedule I Lenders, chosen by the Administrative
Agent, as of 11:00 A.M. (Toronto time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day. If only one
Schedule I Lender quotes the aforementioned rate on such day, then the BA Rate
for such Interest Period on any day shall instead be calculated based on the
rate for such Interest Period quoted by such Schedule I bank. If no Schedule I
Lender quotes the aforementioned rate on such day, then the BA Rate for such
Interest Period on any day shall instead be calculated based on the rate for
such Interest Period chosen by the Administrative Agent. Notwithstanding the
foregoing, if the BA Rate shall be less than zero, it shall be deemed zero for
purposes of this Agreement.

 

10

 

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution or other Person agrees to provide (a) treasury services,
(b) credit card, debit card, merchant card, purchasing card, stored value card,
non-card electronic payable or other similar services (including the processing
of payments and other administrative services with respect thereto), (c) cash
management or related services (including controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking,
financial or treasury products or services as may be requested by the Borrower
or any Restricted Subsidiary (other than letters of credit and other than loans
and advances except indebtedness arising from services described in clauses (a)
through (c) of this definition), including, for the avoidance of doubt, bank
guarantees.

 

“Bank Products Obligations”: of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.

 

“Bank Recovery and Resolution Directive”: Directive 2014/59/EU of the European
Parliament and of the Council of the European Union.

 

“Bankruptcy Proceeding”: as defined in Subsection 11.6(h)(iv).

 

“Base Rate”: for any day, a rate per annum that is equal to the corporate base
rate of interest established by the Administrative Agent as its “prime rate” in
effect at its principal office in New York City on such day; each change in the
Base Rate shall be effective on the date such change is effective. The corporate
base rate is not necessarily the lowest rate charged by the Administrative Agent
to its customers.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies or (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

 

“Benefited Lender”: as defined in Subsection 11.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System.

 

“Board of Directors”: for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body. Unless otherwise provided, “Board of Directors” means the
Board of Directors of the Borrower.

 

11

 

 

“Borrower”: as defined in the Preamble hereto, and any successor in interest
thereto permitted hereunder.

 

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Subsection 4.4(l)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Subsection 4.4(l)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of, a
voluntary prepayment of Term Loans at a discount to par pursuant to Subsection
4.4(l)(iv).

 

“Borrowing”: the borrowing of one Type of Loan of a single Tranche and currency
from all the Lenders having Commitments or other commitments of the respective
Tranche on a given date (or resulting from a conversion or conversions on such
date) having, in the case of Eurodollar Loans and BA Equivalent Loans, the same
Interest Period.

 

“Borrowing Base”: the sum of (1) 90.0% of the book value of Inventory of the
Borrower and its Restricted Subsidiaries, (2) 90.0% of the book value of
Receivables of the Borrower and its Restricted Subsidiaries and (3) cash, Cash
Equivalents and Temporary Cash Investments of the Borrower and its Restricted
Subsidiaries (in each case, determined as of the end of the most recently ended
Fiscal Month of the Borrower for which internal consolidated financial
statements of the Borrower are available, and, in the case of any determination
relating to any Incurrence of Indebtedness, on a pro forma basis including
(x) any property or assets of a type described above acquired since the end of
such Fiscal Month and (y) any property or assets of a type described above being
acquired in connection therewith).

 

“Borrowing Date”: any Business Day specified in a notice delivered pursuant to
either Subsection 2.3 or Subsection 2.4, as applicable, as a date on which the
Borrower requests the Lenders to make Loans hereunder.

 

“Borrowing Request”: as defined in Subsection 2.4(a).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, except that (a) when used in connection with a Eurodollar Loan
denominated in Dollars, “Business Day” shall mean any Business Day on which
dealings in Dollars between banks may be carried on in London, England and New
York, New York, (b) when used in connection with a BA Equivalent Loan or
Canadian Prime Rate Loan, “Business Day” shall mean any Business Day on which
dealings in Dollars between banks may be carried on in Toronto, Canada and (c)
when used in connection with a Eurodollar Loan denominated in any Designated
Foreign Currency, “Business Day” shall mean any day on which dealings in such
Designated Foreign Currency between banks may be carried on in London, England,
New York, New York and the principal financial center of such Designated Foreign
Currency as set forth on Schedule 1.1(a); provided, however, that, with respect
to notices and determinations in connection with, and payments of principal and
interest on, Loans denominated in Euro, such day is also a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer System
(TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is open for settlement of payment in Euro.

 

12

 

 

“Canadian Dollars” and “C$”: the lawful currency of Canada.

 

“Canadian Prime Rate”: the greater of (a) a rate per annum that is equal to the
corporate base rate of interest established from time to time by Royal Bank of
Canada or such other Schedule I Lender selected by the Administrative Agent from
time to time as its “prime” reference rate then in effect on such day for
Canadian Dollar-denominated commercial loans made by it in Canada, and (b) the
annual rate of interest equal to the sum of (i) the one month BA Rate in effect
on such day, plus (ii) 0.75%.

 

“Canadian Prime Rate Loans”: Loans to which the rate of interest applicable is
based upon the Canadian Prime Rate.

 

“Canadian Subsidiary”: any Restricted Subsidiary of the Borrower that is
incorporated or organized under the laws of Canada or any province or territory
thereof.

 

“Capital Expenditures”: for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under leases evidencing Financing Lease
Obligations) by the Borrower and the Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as capital
expenditures on a consolidated statement of cash flows of the Borrower.

 

“Capital Stock”: as to any Person, any and all shares or units of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

 

“Captive Insurance Subsidiary”: any Subsidiary of the Borrower that is subject
to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Capped Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

 

13

 

 

“Cash Equivalents”: any of the following: (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada, the United
Kingdom, Switzerland or a member state of the European Union or any agency or
instrumentality of any thereof, (c) time deposits, certificates of deposit or
bankers’ acceptances of (i) any bank or other institutional lender under this
Agreement or the Senior ABL Facility or any affiliate thereof or (ii) any
commercial bank having capital and surplus in excess of $250,000,000 (or the
foreign currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or, if at such time neither is issuing ratings, a comparable rating of another
nationally recognized rating agency), (d) repurchase obligations with a term of
not more than ten days for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c)(i) or (c)(ii) above, (e) money market
instruments, commercial paper or other short-term obligations rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or, if at such time neither is issuing ratings, a comparable rating of
another nationally recognized rating agency), (f) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule
of the SEC under the Investment Company Act of 1940, as amended, (g) investment
funds investing at least 90.0% of their assets in cash equivalents of the types
described in clauses (a) through (f) above (which funds may also hold cash
pending investment and/or distribution), (h) investments similar to any of the
foregoing denominated in foreign currencies approved by the Board of Directors
and (i) solely with respect to any Captive Insurance Subsidiary, any investment
that any such Person is permitted to make in accordance with applicable law.

 

“Cash Flow Facilities Obligations”: obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during (or that would accrue but for) the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower and the other Loan Parties under this Agreement and the other Loan
Documents.

 

“Cash Flow Priority Collateral”: as defined in the ABL/Cash Flow Intercreditor
Agreement, whether or not the same remains in full force and effect.

 

“CD&R”: Clayton, Dubilier & Rice, LLC, a Delaware limited liability company, and
any successor in interest thereto, and any successor to its investment
management business.

 

“CD&R Expense Reimbursement Agreement”: the Expense Reimbursement Agreement,
dated as of the Closing Date, by and among Topco, Atrium W&D, Ply Gem Industries
and CD&R, pursuant to which CD&R shall be entitled to expense reimbursement from
Topco, Atrium W&D and Ply Gem Industries for certain consulting services, as the
same may be amended, supplemented, waived or otherwise modified from time to
time so long as such amendment, supplement, waiver or modification complies with
this Agreement (including Subsection 8.5 (for the avoidance of doubt, other than
by reason of Subsection 8.5(b)(vii))).

 

“CD&R Fund X”: Clayton, Dubilier & Rice Fund X, L.P., a Cayman Islands exempted
limited partnership, and any successor in interest thereto.

 

14

 

 

“CD&R Indemnification Agreement”: the Indemnification Agreement, dated as of the
Closing Date, by and among Topco, Atrium W&D, Ply Gem Industries, certain CD&R
Investors and CD&R and the other parties thereto, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“CD&R Investors”: collectively, (i) CD&R Fund X, (ii) Clayton, Dubilier & Rice
Fund X-A, L.P., a Cayman Islands exempted limited partnership, and any successor
in interest thereto, (iii) CD&R Advisor Fund X, L.P., a Cayman Islands exempted
limited partnership, and any successor in interest thereto, (iv) CD&R Associates
X, L.P., a Cayman Islands exempted limited partnership, and any successor in
interest thereto, (v) CD&R Investment Associates X, Ltd., a Cayman Islands
exempted company, and any successor in interest thereto, (vi) CD&R Pisces
Holdings, L.P., a Cayman Islands exempted limited partnership, and any successor
in interest thereto and (vii) any Affiliate of any CD&R Investor identified in
clauses (i) through (vi) of this definition.

 

“Change in Law”: as defined in Subsection 4.11(a).

 

“Change of Control”: (i) (x) the Permitted Holders shall in the aggregate be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act
as in effect on the Closing Date) of (A) so long as the Borrower is a Subsidiary
of any Parent Entity, shares or units of Voting Stock having less than 35.0% of
the total voting power of all outstanding shares of such Parent Entity (other
than a Parent Entity that is a Subsidiary of another Parent Entity) and (B) if
the Borrower is not a Subsidiary of any Parent Entity, shares or units of Voting
Stock having less than 35.0% of the total voting power of all outstanding shares
of the Borrower and (y) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date),
other than one or more Permitted Holders, shall be the “beneficial owner” of
(A) so long as the Borrower is a Subsidiary of any Parent Entity, shares or
units of Voting Stock having more than 35.0% of the total voting power of all
outstanding shares of such Parent Entity (other than a Parent Entity that is a
Subsidiary of another Parent Entity) and (B) if the Borrower is not a Subsidiary
of any Parent Entity, shares or units of Voting Stock having more than 35.0% of
the total voting power of all outstanding shares of the Borrower; (ii) so long
as the Capital Stock of the Borrower is not listed on a nationally recognized
stock exchange in the U.S. (whether through a Qualified IPO or otherwise),
Holdings (and any Successor Holding Company pursuant to and as defined in
Subsection 9.16(e) of the Guarantee and Collateral Agreement) shall
(collectively) cease to own, directly or indirectly, 100.0% of the Capital Stock
of the Borrower (or any Successor Borrower); (iii) a “Change of Control” as
defined in the Senior ABL Facility relating to Indebtedness and any unused
commitments thereunder in an aggregate principal amount equal to or greater than
$75,000,000); or (iv) a “Change of Control” as defined in the Senior Notes
Indenture (or any indenture or other agreement governing Refinancing
Indebtedness in respect of the Senior Notes, and in each case relating to
Indebtedness in an aggregate principal amount equal to or greater than
$75,000,000). Notwithstanding anything to the contrary in the foregoing, the
Transactions shall not constitute or give rise to a Change of Control.

 

“Change of Control Offer”: as defined in Subsection 8.8(a).

 

“Claim”: as defined in Subsection 11.6(h)(iv).

 

15

 

 

“Closing Date”: the date on which all the conditions precedent set forth in
Subsection 6.1 shall be satisfied or waived.

 

“Closing Date Material Adverse Effect”: a “Company Material Adverse Effect” (as
defined in the Pisces Acquisition Agreement).

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: as defined in the Preamble hereto and shall include any
successor to the Collateral Agent appointed pursuant to Subsection 10.9.

 

“Collateral Representative”: (i) if the ABL/Cash Flow Intercreditor Agreement is
then in effect, the ABL Collateral Representative (as defined therein, with
respect to ABL Priority Collateral) and the Cash Flow Collateral Representative
(as defined therein, with respect to Cash Flow Priority Collateral), (ii) if any
Junior Lien Intercreditor Agreement is then in effect, the Senior Priority
Representative (as defined therein) and (iii) if any Other Intercreditor
Agreement is then in effect, the Person acting as representative for the
Collateral Agent and the Secured Parties thereunder for the applicable purpose
contemplated by this Agreement and the Guarantee and Collateral Agreement.

 

“Collection Amounts”: as defined in Section 10.14.

 

“Commercial Letter of Credit”: as defined in Subsection 2.6(a)(i)(y)(i)(B).

 

“Commitment”: as to any Lender, such Lender’s Initial Term Loan Commitments,
Incremental Commitments, Initial Revolving Commitments, Extended Revolving
Commitments and Specified Refinancing Revolving Commitment, as the context
requires.

 

“Committed Lenders”: JPMorgan Chase Bank, N.A., Deutsche Bank AG New York
Branch, UBS AG, Stamford Branch, Barclays Bank PLC, Goldman Sachs Bank USA, Bank
of America, N.A., Royal Bank of Canada, Jefferies Finance LLC, MUFG Union Bank,
N.A., Natixis, New York Branch, Société Générale and Crédit Agricole Corporate
and Investment Bank.

 

“Commodities Agreement”: in respect of a Person, any commodity futures contract,
forward contract, option or similar agreement or arrangement (including
derivative agreements or arrangements), as to which such Person is a party or
beneficiary.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

“Compliance Certificate”: as defined in Subsection 7.2(a).

 

16

 

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Loan if,
for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including Subsection 4.10, 4.11, 4.12 or
11.5, than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender if such designating
Lender had not designated such Conduit Lender hereunder, (b) be deemed to have
any Commitment or (c) be designated if such designation would otherwise increase
the costs of any Facility or Tranche to the Borrower.

 

“Confidential Information Memorandum”: that certain Confidential Information
Memorandum furnished to the Lenders on or about March 16, 2018.

 

“Consolidated Coverage Ratio”: as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive Fiscal Quarters of the Borrower ending prior to the date
of such determination for which consolidated financial statements of the
Borrower are available to (ii) Consolidated Interest Expense for such four
Fiscal Quarters (in each of the foregoing clauses (i) and (ii), determined for
any fiscal quarter (or portion thereof) ending prior to the Closing Date, on a
pro forma basis to give effect to the Transactions as if they had occurred at
the beginning of such four-quarter period); provided that

 

(1)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary has Incurred any Indebtedness or the Borrower has issued
any Designated Preferred Stock that remains outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness by the Borrower or
any Restricted Subsidiary or an issuance of Designated Preferred Stock of the
Borrower, Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such
Indebtedness or Designated Preferred Stock as if such Indebtedness or Designated
Preferred Stock had been Incurred or issued, as applicable, on the first day of
such period (except that in making such computation, the amount of Indebtedness
under any revolving credit facility outstanding on the date of such calculation
shall be computed based on (A) the average daily balance of such Indebtedness
during such four fiscal quarters or such shorter period for which such facility
was outstanding or (B) if such facility was created after the end of such four
fiscal quarters, the average daily balance of such Indebtedness during the
period from the date of creation of such facility to the date of such
calculation; provided that, in the case of both of clauses (A) and (B), the
Initial Revolving Commitments and the Senior ABL Facility as of the Closing Date
shall be treated as if they were in place for any fiscal quarter (or portion
thereof) ending prior to the Closing Date, and the daily balance of Indebtedness
thereunder for any date prior to the Closing Date shall be deemed to be $0),

 

17

 

 

(2)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness or any Designated Preferred
Stock of the Borrower, that is no longer outstanding on such date of
determination (each, a “Discharge”) or if the transaction giving rise to the
need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been repaid with an equivalent
permanent reduction in commitments thereunder) or a Discharge of Designated
Preferred Stock of the Borrower, Consolidated EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving effect on a pro forma
basis to such Discharge of Indebtedness or Designated Preferred Stock, including
with the proceeds of such new Indebtedness or such new Designated Preferred
Stock of the Borrower, as if such Discharge had occurred on the first day of
such period,

 

(3)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business, including any such
disposition occurring in connection with a transaction causing a calculation to
be made hereunder, or designated any Restricted Subsidiary as an Unrestricted
Subsidiary (any such disposition or designation, a “Sale”), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the company, business, group of assets or
Subsidiary that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the Borrower and its continuing Restricted Subsidiaries in connection with such
Sale for such period (including but not limited to through the assumption of
such Indebtedness by another Person) plus (B) if the Capital Stock of any
Restricted Subsidiary is disposed of in such Sale or any Restricted Subsidiary
is designated as an Unrestricted Subsidiary, the Consolidated Interest Expense
for such period attributable to the Indebtedness of such Restricted Subsidiary
to the extent the Borrower and its continuing Restricted Subsidiaries are no
longer liable for such Indebtedness after such Sale,

 

(4)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder, or designated any Unrestricted Subsidiary as a Restricted Subsidiary
(any such Investment, acquisition or designation, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

 

18

 

 

(5)         if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (2), (3) or (4) above if made by
the Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period;

 

provided that (in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as Incurred in part under Subsection
8.1(a) and in part under Subsection 8.1(b), as provided in Subsection
8.1(c)(iii)) any such pro forma calculation of Consolidated Interest Expense
shall not give effect to any such Incurrence of Indebtedness on the date of
determination pursuant to Subsection 8.1(b) (other than, if the Borrower at its
option has elected to disregard Indebtedness being Incurred on the date of
determination in part under Subsection 8.1(a) for purposes of calculating the
Consolidated Total Leverage Ratio for Incurring Indebtedness on the date of
determination in part under Subsection 8.1(b)(x), Subsection 8.1(b)(x)) or to
any Discharge of Indebtedness from the proceeds of any such Incurrence pursuant
to such Subsection 8.1(b) (other than Subsection 8.1(b)(x), if the Incurrence of
Indebtedness under Subsection 8.1(b)(x) is being given effect to in the
calculation of the Consolidated Coverage Ratio).

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred, Designated Preferred Stock issued or Indebtedness or
Designated Preferred Stock Discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or a
Responsible Officer of the Borrower, which determination shall be conclusive;
provided that with respect to cost savings or synergies relating to any Sale,
Purchase or other transaction, the related actions are expected by the Borrower
to be taken no later than 18 months after the date of determination. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness). If any Indebtedness bears, at the option of the Borrower or
a Restricted Subsidiary, a rate of interest based on a prime or similar rate, a
eurocurrency interbank offered rate or other fixed or floating rate, and such
Indebtedness is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated by applying such optional rate as the Borrower
or such Restricted Subsidiary may designate. If any Indebtedness that is being
given pro forma effect was Incurred under a revolving credit facility, the
interest expense on such Indebtedness shall be computed based upon the average
daily balance of such Indebtedness during the applicable period; provided that,
in the case of the Initial Revolving Commitments and the Senior ABL Facility as
of the Closing Date, each such facility shall be treated as if it were in place
for any fiscal quarter (or portion thereof) ending prior to the Closing Date,
and the daily balance of Indebtedness thereunder for any date prior to the
Closing Date shall be deemed to be $0. Interest on a Financing Lease Obligation
shall be deemed to accrue at an interest rate determined in good faith by a
responsible financial or accounting officer of the Borrower (which determination
shall be conclusive) to be the rate of interest implicit in such Financing Lease
Obligation in accordance with GAAP.

 

19

 

 

“Consolidated EBITDA”: for any period, the Consolidated Net Income for such
period, plus (w) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication: (i) the provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of Consolidated Interest Expense pursuant
to clause (iii) thereof (other than Special Purpose Financing Expense), any
Special Purpose Financing Fees, and to the extent not reflected in Consolidated
Interest Expense, costs of surety bonds in connection with financing activities,
(iii) depreciation, (iv) amortization (including but not limited to amortization
of goodwill and intangibles and amortization and write-off of financing costs),
(v) any non-cash charges or non-cash losses, (vi) any expenses or charges
related to any equity offering, Investment or Indebtedness permitted by this
Agreement (whether or not consummated or Incurred, and including any offering or
sale of Capital Stock of a Parent Entity to the extent the proceeds thereof were
contributed, or if not consummated, were intended to be contributed to the
equity capital of the Borrower or any of its Restricted Subsidiaries), (vii) the
amount of any loss attributable to non-controlling interests, (viii) all
deferred financing costs written off and premiums paid in connection with any
early extinguishment of Indebtedness or Hedging Obligations or other derivative
instruments, (ix) any management, monitoring, consulting and advisory fees and
related expenses paid to CD&R, Golden Gate or Kenner or any of their respective
Affiliates, (x) interest and investment income, (xi) the amount of loss on any
Financing Disposition, (xii) any costs or expenses pursuant to any management or
employee stock option or other equity-related plan, program or arrangement, or
other benefit plan, program or arrangement, or any equity subscription or
equityholder agreement, (xiii) the amount of any pre-opening losses attributable
to any newly opened location within 12 months of the opening of such location,
(xiv) net out-of-pocket costs and expenses related to the acquiring of inventory
of a prior supplier of a company in connection with becoming a provider to such
company, (xv) any expenses incurred in connection with any plant shutdown and
(xvi) the amount of any payments made pursuant to the Ply Gem Tax Receivable
Agreement, plus (x) the amount of net cost savings projected by the Borrower in
good faith to be realized as the result of actions taken or to be taken on or
prior to the Closing Date or within 18 months of the Closing Date in connection
with the Transactions, or within 18 months of the initiation or consummation of
any operational change, or within 18 months of the consummation of any
applicable acquisition or cessation of operations (in each case, calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (other than with respect to (x)
determining compliance with Subsection 8.10 hereof and (y) cost savings
attributable to the Transactions and reflected in any of (i) the Sponsor’s
financial model, dated as of January 24, 2018, (ii) the Quality of Earnings
report of PricewaterhouseCoopers LLP related to the Atlas Acquisition, dated as
of January 22, 2018, (iii) the Quality of Earnings report of
PricewaterhouseCoopers LLP related to the Pisces Merger and combination with the
Atrium Business, dated as of January 23, 2018, (iv) the Alvarez & Marsal Update
materials related to the 2x20 Cost Reduction Initiative for the Ply Gem
Business, dated as of January 25, 2018, or (v) the Confidential Information
Memorandum) the aggregate amount of other cost savings added pursuant to this
clause (x) shall not exceed 25.0% of Consolidated EBITDA for any period of four
consecutive Fiscal Quarters (calculated after giving effect to any adjustment
pursuant to this clause (x)) (which adjustments may be incremental to pro forma
adjustments made pursuant to the proviso to the definition of “Consolidated
Coverage Ratio” or “Four Quarter Consolidated EBITDA”), plus (y) without
duplication of any item in the preceding clauses (w) or (x), additions of the
type reflected in any of (i) the Sponsor’s financial model, dated as of January
24, 2018, (ii) the Quality of Earnings report of PricewaterhouseCoopers LLP
related to the Atlas Acquisition, dated as of January 22, 2018, (iii) the
Quality of Earnings report of PricewaterhouseCoopers LLP related to the Pisces
Merger and combination with the Atrium Business, dated as of January 23, 2018,
or (iv) the Alvarez & Marsal Update materials related to the 2x20 Cost Reduction
Initiative for the Ply Gem Business, dated as of January 25, 2018, plus (z) only
with respect to determining compliance with Subsection 8.10 hereof, any Cure
Amounts.

 

20

 

 

“Consolidated Interest Expense”: for any period, (i) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including any such interest expense consisting
of (A) interest expense attributable to Financing Lease Obligations (excluding,
for the avoidance of doubt, any lease, rental or other expense in connection
with a lease that is not a Financing Lease Obligation), (B) amortization of debt
discount, (C) interest in respect of Indebtedness of any other Person that has
been Guaranteed by the Borrower or any Restricted Subsidiary, but only to the
extent that such interest is actually paid by the Borrower or any Restricted
Subsidiary, (D) non-cash interest expense, (E) the interest portion of any
deferred payment obligation, and (F) commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, plus (ii) Preferred Stock dividends paid in cash in respect of
Disqualified Stock of the Borrower held by Persons other than the Borrower or a
Restricted Subsidiary or in respect of Designated Preferred Stock of the
Borrower pursuant to Subsection 8.2(b)(xi)(A), minus (iii) to the extent
otherwise included in such interest expense referred to in clause (i) above,
Special Purpose Financing Expense, accretion or accrual of discounted
liabilities not constituting Indebtedness, expense resulting from discounting of
Indebtedness in conjunction with recapitalization or purchase accounting, any
“additional interest” in respect of registration rights arrangements for any
securities, amortization or write-off of financing costs, and any expensing of
bridge, commitment or other financing fees, in each case under clauses (i)
through (iii) above as determined on a Consolidated basis in accordance with
GAAP; provided that gross interest expense shall be determined after giving
effect to any net payments made or received by the Borrower and its Restricted
Subsidiaries with respect to Interest Rate Agreements.

 

“Consolidated Net Income”: for any period, the net income (loss) of the Borrower
and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that, without duplication, there shall not be included in
such Consolidated Net Income:

 

(i)          any net income (loss) of any Person if such Person is not the
Borrower or a Restricted Subsidiary, except that the Borrower’s or any
Restricted Subsidiary’s net income for such period shall be increased by the
aggregate amount actually dividended or distributed or that (as determined by
the Borrower in good faith, which determination shall be conclusive) could have
been dividended or distributed by such Person during such period to the Borrower
or a Restricted Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (ii) below),

 

21

 

 

(ii)         solely for purposes of determining the amount available for
Restricted Payments under Subsection 8.2(a)(3)(A) and Excess Cash Flow, any net
income (loss) of any Restricted Subsidiary that is not a Subsidiary Guarantor if
such Restricted Subsidiary is subject to restrictions, directly or indirectly,
on the payment of dividends or the making of similar distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrower by operation of
the terms of such Restricted Subsidiary’s charter or any agreement, instrument,
judgment, decree, order, statute or governmental rule or regulation applicable
to such Restricted Subsidiary or its stockholders (other than (x) restrictions
that have been waived or otherwise released, (y) restrictions pursuant to this
Agreement or the other Loan Documents, the Senior Notes Documents and the ABL
Facility Documents and (z) restrictions in effect on the Closing Date with
respect to a Restricted Subsidiary and other restrictions with respect to such
Restricted Subsidiary that taken as a whole are not materially less favorable to
the Lenders than such restrictions in effect on the Closing Date as determined
by the Borrower in good faith, which determination shall be conclusive), except
that the Borrower’s equity in the net income of any such Restricted Subsidiary
for such period shall be included in such Consolidated Net Income up to the
aggregate amount of any dividend or distribution that was or that (as determined
by the Borrower in good faith, which determination shall be conclusive) could
have been made by such Restricted Subsidiary during such period to the Borrower
or another Restricted Subsidiary (subject, in the case of a dividend that could
have been made to another Restricted Subsidiary, to the limitation contained in
this clause (ii)),

 

(iii)        (x) any gain or loss realized upon the sale, abandonment or other
disposition of any asset of the Borrower or any Restricted Subsidiary (including
pursuant to any sale/leaseback transaction) that is not sold, abandoned or
otherwise disposed of in the ordinary course of business (as determined by the
Borrower in good faith, which determination shall be conclusive) and (y) any
gain or loss realized upon the disposal, abandonment or discontinuation of
operations of the Borrower or any Restricted Subsidiary,

 

(iv)        any extraordinary, unusual or nonrecurring gain, loss or charge
(including fees, expenses and charges (or any amortization thereof) associated
with the Transactions or any acquisition, merger or consolidation, whether or
not completed), any severance, relocation, consolidation, closing, integration,
facilities opening, business optimization, transition or restructuring costs,
charges or expenses, any signing, retention or completion bonuses, and any costs
associated with curtailments or modifications to pension and post-retirement
employee benefit plans,

 

(v)         the cumulative effect of a change in accounting principles,

 

22

 

 

(vi)        all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or Hedging Obligations
or other derivative instruments,

 

(vii)       any unrealized gains or losses in respect of Hedge Agreements,

 

(viii)      any unrealized foreign currency translation or transaction gains or
losses, including in respect of Indebtedness of any Person denominated in a
currency other than the functional currency of such Person,

 

(ix)         any non-cash compensation charge arising from any grant of limited
liability company interests, stock, stock options or other equity based awards,

 

(x)          to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses,
including in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary,

 

(xi)         any non-cash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase or recapitalization accounting adjustments), non-cash charges
for deferred tax valuation allowances and non-cash gains, losses, income and
expenses resulting from fair value accounting required by the applicable
standard under GAAP,

 

(xii)        any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

 

(xiii)       expenses related to the conversion of various employee benefit
programs in connection with the Transactions, and non-cash compensation related
expenses,

 

(xiv)       any fees and expenses (or amortization thereof), and any charges or
costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Closing Date),

 

(xv)        to the extent covered by insurance and actually reimbursed (or the
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption,

 

23

 

 

(xvi)      any expenses, charges and losses in the form of earn-out obligations
and contingent consideration obligations (including to the extent accounted for
as performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case paid in connection with any
acquisition, merger or consolidation or Investment, and

 

(xvii)     any expenses or reserves for liabilities to the extent that the
Borrower or any Restricted Subsidiary is entitled to indemnification therefor
under binding agreements and is actually reimbursed (or the Borrower has
determined that there exists reasonable evidence that such amount will be
reimbursed by the indemnifying party and such amount is not denied by the
applicable indemnifying party in writing within 180 days and is reimbursed
within 365 days of the date of such evidence (with a deduction in any future
calculation of Consolidated Net Income for any amount so added back to the
extent not so reimbursed within such 365 day period)),

 

provided, further, that the exclusion of any item pursuant to the foregoing
clauses (i) through (xvii) shall also exclude the tax impact of any such item,
if applicable.

 

In the case of any unusual or nonrecurring gain, loss or charge (other than any
unusual or nonrecurring gain, loss or charge related to the Transactions) not
included in Consolidated Net Income pursuant to clause (iv) above in any
determination thereof (other than a determination for purposes of Subsection
8.10), the Borrower will deliver a certificate of a Responsible Officer to the
Administrative Agent promptly after the date on which Consolidated Net Income is
so determined, setting forth the nature and amount of such unusual or
nonrecurring gain, loss or charge. Notwithstanding the foregoing, for the
purpose of Subsection 8.2(a)(3)(A) only, there shall be excluded from
Consolidated Net Income, without duplication, any income consisting of
dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries to the Borrower or a Restricted Subsidiary, and any
income consisting of return of capital, repayment or other proceeds from
dispositions or repayments of Investments consisting of Restricted Payments, in
each case to the extent such income would be included in Consolidated Net Income
and such related dividends, repayments, transfers, return of capital or other
proceeds are applied by the Borrower to increase the amount of Restricted
Payments permitted under Subsection 8.2(a)(3)(C) or (D).

 

In addition, Consolidated Net Income for any period ending on or prior to the
Closing Date shall be determined based upon the net income (loss) reflected in
(i) the consolidated financial statements of Ply Gem Holdings for such period
and (ii) the consolidated financial statements of Atrium Corporation for such
period, with pro forma effect being given to the Transactions; and each Person
that is a Restricted Subsidiary upon giving effect to the Transactions shall be
deemed to be a Restricted Subsidiary and the Transactions shall not constitute a
sale or disposition under clause (iii) above, for purposes of such
determination.

 

24

 

 

“Consolidated Secured Indebtedness”: as of any date of determination, (i) an
amount equal to the Consolidated Total Indebtedness (without regard to clause
(iii) of the definition thereof) as of such date that, in each case, is then
secured by Liens on Collateral (other than (x) Indebtedness secured by a Lien
ranking junior to or subordinated to the Liens securing the Cash Flow Facilities
Obligations (but, for the avoidance of doubt, not excluding ABL Facility Loans
or other Consolidated Total Indebtedness secured by Liens pari passu therewith),
(y) property or assets held in a defeasance or similar trust or arrangement for
the benefit of the Indebtedness secured thereby and (z) solely with respect to
the determination of the amount available to be Incurred pursuant to the Ratio
Incremental Facility and clause (s) of “Permitted Liens”, Indebtedness Incurred
pursuant to the Cash Capped Incremental Facility), minus (ii) the sum of (A) the
amount of such Indebtedness consisting of Indebtedness of a type referred to in,
or Incurred pursuant to, Subsection 8.1(b)(ix) and (B) Unrestricted Cash of the
Borrower and its Restricted Subsidiaries.

 

“Consolidated Secured Leverage Ratio”: as of any date of determination, the
ratio of (i) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (ii) the
Four Quarter Consolidated EBITDA as of such date; provided that, (x) in the
event that the Borrower shall classify Indebtedness Incurred on the date of
determination as secured in part pursuant to clause (k)(1) of the “Permitted
Liens” definition in respect of Indebtedness Incurred pursuant to the Ratio
Incremental Facility and in part pursuant to such clause (k)(1) in respect of
Indebtedness Incurred pursuant to Subsection 8.1(b)(i) (other than pursuant to
the Ratio Incremental Facility) or one or more other clauses or subclauses of
the definition of “Permitted Liens” (other than clause (s)), as provided in
clause (w) of the final paragraph of such definition, any calculation of the
Consolidated Secured Leverage Ratio on such date of determination, including in
the definition of “Maximum Incremental Facilities Amount”, shall not include any
such Indebtedness (and shall not give effect to any Discharge of Indebtedness
from the proceeds thereof) not Incurred pursuant to the Ratio Incremental
Facility and (y) in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to clause (s)
of the “Permitted Liens” definition and in part pursuant to one or more other
clauses or subclauses of the definition of “Permitted Liens” (other than clause
(k)(1) in respect of Indebtedness Incurred pursuant to the Ratio Incremental
Facility), as provided in clause (x) of the final paragraph of such definition,
any calculation of the Consolidated Secured Leverage Ratio on such date of
determination shall not include any such Indebtedness (and shall not give effect
to any Discharge of Indebtedness from the proceeds thereof) to the extent
secured pursuant to any such other clause or subclause of such definition.

 

“Consolidated Tangible Assets”: as of any date of determination, the total
assets, less the sum of the goodwill and other intangible assets, in each case
that is or would be reflected on the consolidated balance sheet of the Borrower
as at the end of the most recently ended Fiscal Quarter of the Borrower for
which such a balance sheet of the Borrower is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Incurrence of Indebtedness or Liens or any
Investment, on a pro forma basis including any property or assets being acquired
in connection therewith).

 

25

 

 

“Consolidated Total Indebtedness”: as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Financing Lease Obligations; debt obligations evidenced by bonds,
debentures, notes or similar instruments (but excluding surety bonds,
performance bonds or other similar instruments); Disqualified Stock; and (in the
case of any Restricted Subsidiary that is not a Subsidiary Guarantor) Preferred
Stock, determined on a Consolidated basis in accordance with GAAP (excluding
(x) items eliminated in Consolidation, (y) Hedging Obligations and (z) any
outstanding Indebtedness under any revolving credit facility), plus (ii) the
average daily balance of Indebtedness of the Borrower and its Restricted
Subsidiaries under any revolving credit facility for the most recent four
consecutive Fiscal Quarters of the Borrower ending prior to the date of
determination for which consolidated financial statements of the Borrower are
available (provided that, for any date prior to the Closing Date, the daily
balance of Indebtedness of the Borrower and its Restricted Subsidiaries under
revolving credit facilities shall be deemed to be $0), minus (iii) the sum of
(A) the amount of such Indebtedness consisting of Indebtedness of a type
referred to in, or Incurred pursuant to, Subsection 8.1(b)(ix) and
(B) Unrestricted Cash of the Borrower and its Restricted Subsidiaries. For
purposes hereof, any earn-out or similar obligations shall not constitute
Consolidated Total Indebtedness until such obligation becomes a liability on the
consolidated balance sheet of the Borrower in accordance with GAAP and is not
paid within 30 days after becoming due and payable.

 

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (i) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (ii) the Four
Quarter Consolidated EBITDA as of such date; provided that, for purposes of the
foregoing calculation, in the event that the Borrower shall classify
Indebtedness Incurred on the date of determination as Incurred in part pursuant
to Subsection 8.1(b)(x) (other than by reason of subclause (2) or (4) of the
proviso to such clause (x)) and in part pursuant to one or more other clauses or
subclauses of Subsection 8.1(b) and/or (unless the Borrower at its option has
elected to disregard Indebtedness being Incurred on the date of determination in
part pursuant to subclause (2) or (4) of the proviso to Subsection 8.1(b)(x) for
purposes of calculating the Consolidated Coverage Ratio for Incurring
Indebtedness on the date of determination in part under Subsection 8.1(a))
pursuant to Subsection 8.1(a) (as provided in Subsections 8.1(c)(ii) and (iii)),
Consolidated Total Indebtedness shall not include any such Indebtedness Incurred
pursuant to one or more such other clauses or subclauses of Subsection 8.1(b)
and/or pursuant to Subsection 8.1(a), and shall not give effect to any Discharge
of any Indebtedness from the proceeds of any such Indebtedness being disregarded
for purposes of the calculation of the Consolidated Total Leverage Ratio on such
date of determination that otherwise would be included in Consolidated Total
Indebtedness.

 

“Consolidated Working Capital”: at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

 

26

 

 

“Consolidation”: the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment. The term “Consolidated” has a correlative meaning. For purposes of
this Agreement for periods ending on or prior to the Closing Date, references to
the consolidated financial statements of the Borrower shall be to (i) the
consolidated financial statements of Ply Gem Holdings for such period and (ii)
the consolidated financial statements of Atrium Corporation for such period,
with pro forma effect being given to the Transactions (with Subsidiaries that
comprise the Ply Gem Business or the Atrium Business that are Subsidiaries of
the Borrower after giving effect to the Transactions being deemed Subsidiaries
of the Borrower), as the context may require.

 

“Contingent Obligation”: with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

 

“Contract Consideration”: as defined in the definition of “Excess Cash Flow”.

 

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”: the aggregate amount of capital contributions applied by
the Borrower to permit the Incurrence of Contribution Indebtedness pursuant to
Subsection 8.1(b)(xi).

 

“Contribution Indebtedness”: Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions, Cure Amounts,
the proceeds from the issuance of Disqualified Stock or contributions by the
Borrower or any Restricted Subsidiary) made to the capital of the Borrower or
such Restricted Subsidiary after the Closing Date (whether through the issuance
or sale of Capital Stock or otherwise); provided that such Contribution
Indebtedness (a) is Incurred within 180 days after the receipt of the related
cash contribution and (b) is so designated as Contribution Indebtedness pursuant
to a certificate of a Responsible Officer of the Borrower promptly following the
date of Incurrence thereof.

 

“Covered Liabilities”: as defined in Subsection 11.21.

 

“Cure Amount”: as defined in Subsection 9.3(a).

 

“Cured Default”: as defined in Subsection 1.2(c).

 

27

 

 

“Currency Agreement”: in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Debt Financing”: the debt financing transactions contemplated under (a) the
Loan Documents, (b) the ABL Facility Documents and (c) the Senior Notes
Documents, in each case including any Interest Rate Agreements related thereto.

 

“Declined Amounts”: the sum of (x) the Term Loan Declined Amounts and (y) the
amount of Excess Cash Flow and Net Available Cash of any Asset Disposition
offered (to the extent the Borrower or any Restricted Subsidiary is required by
the terms thereof) to prepay, repay or purchase other Indebtedness that is
secured by the Collateral on a pari passu basis with the Obligations and which
the holders of such Indebtedness decline to accept pursuant to terms equivalent
to Subsection 4.4(h) (as determined by the Borrower in good faith, which
determination shall be conclusive).

 

“Default”: any of the events specified in Subsection 9.1, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.

 

“Default Notice”: as defined in Subsection 9.1(e).

 

“Defaulting Lender”: subject to Subsection 4.14(g), any Lender or Agent whose
circumstances, acts or failure to act, whether directly or indirectly, cause it
to meet any part of the definition of Lender Default.

 

“Deposit Account”: any deposit account (as such term is defined in Article 9 of
the UCC).

 

“Designated Foreign Currency”: Canadian Dollars, Euro, Sterling or any other
readily available currency readily exchangeable into Dollars and reasonably
requested by the Borrower and acceptable to the Administrative Agent, any
applicable Issuing Bank and each Revolving Lender.

 

“Designated Noncash Consideration”: the non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset
Disposition that is so designated as Designated Noncash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower, setting forth the
basis of such valuation.

 

“Designated Preferred Stock”: Preferred Stock of the Borrower (other than
Disqualified Stock) or any Parent Entity that is issued after the Closing Date
for cash (other than to a Restricted Subsidiary) and is so designated as
Designated Preferred Stock, pursuant to a certificate of a Responsible Officer
of the Borrower; provided that the cash proceeds of such issuance shall be
excluded from the calculation set forth in Subsection 8.2(a)(3)(B).

 

“Designation Date”: as defined in Subsection 2.10(f).

 

28

 

 

“Discharge”: as defined in clause (2) of the definition of “Consolidated
Coverage Ratio.”

 

“Discharge of ABL Collateral Obligations”: the “Discharge of ABL Collateral
Obligations” as defined in the ABL/Cash Flow Intercreditor Agreement or the
equivalent term in any Other Intercreditor Agreement.

 

“Discount Prepayment Accepting Lender”: as defined in Subsection 4.4(l)(ii)(2).

 

“Discount Range”: as defined in Subsection 4.4(l)(iii)(1).

 

“Discount Range Prepayment Amount”: as defined in Subsection 4.4(l)(iii)(1).

 

“Discount Range Prepayment Notice”: a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Subsection
4.4(l) substantially in the form of Exhibit O.

 

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit P, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”: as defined in
Subsection 4.4(l)(iii)(1).

 

“Discount Range Proration”: as defined in Subsection 4.4(l)(iii)(3).

 

“Discounted Prepayment Determination Date”: as defined in Subsection
4.4(l)(iv)(3).

 

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, or
otherwise, the date that is five Business Days following the receipt by each
relevant Lender of notice from the Administrative Agent in accordance with
Subsection 4.4(l)(ii), Subsection 4.4(l)(iii) or Subsection 4.4(l)(iv), as
applicable unless a shorter period is agreed to between the Borrower and the
Administrative Agent.

 

“Discounted Term Loan Prepayment”: as defined in Subsection 4.4(l)(i).

 

“Disinterested Directors”: with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower, or one or more members
of the Board of Directors of a Parent Entity, having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower or any Parent Entity or any options, warrants or other rights in
respect of such Capital Stock or by reason of such member receiving any
compensation from the Borrower or any Parent Entity as applicable, on whose
Board of Directors such member serves in respect of such member’s role as
director.

 

29

 

 

“Disposition”: as defined in the definition of “Asset Disposition” in this
Subsection 1.1.

 

“Disqualified Party”: (i) any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any affiliate of such competitor and (ii) any
Persons designated in writing by the Borrower or CD&R to the Administrative
Agent on or prior to January 31, 2018.

 

“Disqualified Stock”: with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control” or an Asset Disposition or other disposition) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control” or an Asset Disposition or other
disposition), in whole or in part, in each case on or prior to the Initial Term
Loan Maturity Date; provided that Capital Stock issued to any employee benefit
plan, or by any such plan to any employees of the Borrower or any Subsidiary,
shall not constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollar Equivalent”: with respect to any amount denominated in Dollars, the
amount thereof and, with respect to the principal amount of any Loan made or
outstanding in any Designated Foreign Currency or any amount in respect of any
Letter of Credit denominated in any Designated Foreign Currency, at any date of
determination thereof, an amount in Dollars equivalent to such principal amount
or such other amount calculated on the basis of the Spot Rate of Exchange.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Domestic Borrowing Base”: the sum of (1) 90.0% of the book value of Inventory
of the Borrower and its Domestic Subsidiaries that are Restricted Subsidiaries,
(2) 90.0% of the book value of Receivables of the Borrower and its Domestic
Subsidiaries that are Restricted Subsidiaries and (3) cash, Cash Equivalents and
Temporary Cash Investments of the Borrower and its Domestic Subsidiaries that
are Restricted Subsidiaries (in each case, determined as of the end of the most
recently ended Fiscal Month of the Borrower for which internal consolidated
financial statements of the Borrower are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such Fiscal Month and (y) any property or assets of a type described
above being acquired in connection therewith).

 

“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

 

“ECF Payment Date”: as defined in Subsection 4.4(e)(iii).

 

30

 

 

“ECF Prepayment Amount”: as defined in Subsection 4.4(e)(iii).

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Costs”: any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”: any and all U.S. or foreign, federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines and
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health (as it relates to exposure to Materials of
Environmental Concern) or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

 

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Contribution”: the direct or indirect cash equity contribution to Topco
(with any cash equity contribution to Topco used in full to finance the
Transactions or otherwise contributed to the Borrower) by CD&R Fund X and any
other investors arranged by CD&R (collectively, the “Investors”), in an
aggregate amount that, when combined with (i) the value of the equity of
management of the Ply Gem Business and the Atrium Business retained, rolled over
or otherwise invested in connection with the Transactions and (ii) the value of
the Atrium Business contributed by the Atlas Sellers in connection with the
Transactions (with the value of the Atrium Business determined based on the
initial cash equity contribution of the Investors in Topco and the relative
direct or indirect ownership of the Atlas Sellers and the Investors in Topco),
is equal to at least 21% of the pro forma capitalization of the Borrower and its
Subsidiaries after giving effect to the Transactions; provided that, for
purposes of such calculation, increased levels of Indebtedness (x) from any
Revolving Loans or ABL Facility Loans Incurred on or after the Closing Date
other than borrowings utilized to finance the Transactions (including any
borrowing used to finance working capital purposes (including any refinancing of
revolver draws incurred for working capital purposes)) and (y) as a result of
OID and/or upfront fees in respect of the Facilities, the Senior ABL Facility
and/or the Senior Notes other than the upfront fees (including such upfront fees
that are structured as OID, but excluding any margin “flex” that takes the form
of additional upfront fees) payable under the Fee Letter shall be excluded from
such calculation.

 

31

 

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Escrow Borrower”: as defined in Subsection 2.8(a).

 

“Escrow Subsidiary”: a Wholly Owned Domestic Subsidiary formed or established
for the purpose of Incurring Indebtedness the proceeds of which will be subject
to an escrow or other similar arrangement; provided that upon the termination of
all such escrow or similar arrangement of such Subsidiary, such Subsidiary shall
cease to constitute an “Escrow Subsidiary” hereunder and shall merge with and
into the Borrower or one of its Restricted Subsidiaries that is a Loan Party in
accordance with Subsection 8.7. Prior to its merger with and into such Person,
each Escrow Subsidiary shall not own, hold or otherwise have any interest in any
material assets other than the proceeds of the applicable Indebtedness Incurred
by such Escrow Subsidiary and any cash, Cash Equivalents or Temporary Cash
Investments invested in such Escrow Subsidiary to cover interest and premium in
respect of such Indebtedness.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Euro” and “€”: the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Adjusted LIBOR Rate.

 

“Event of Default”: any of the events specified in Subsection 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

 

“Excess Cash Flow”: for any period, an amount equal to the excess of:

 

(a)          the sum, without duplication, of

 

(i)          Consolidated Net Income for such period,

 

32

 

 

(ii)         an amount equal to the amount of all non-cash charges to the extent
deducted in calculating such Consolidated Net Income and cash receipts to the
extent excluded in calculating such Consolidated Net Income (except to the
extent such cash receipts are attributable to revenue or other items that would
be included in calculating Consolidated Net Income for any prior period),

 

(iii)        decreases in Consolidated Working Capital for such period (other
than any such decreases arising (x) from any acquisition or disposition of
(a) any business unit, division, line of business or Person or (b) any assets
other than in the ordinary course of business (each, an “ECF Acquisition” or
“ECF Disposition”, respectively) by the Borrower and the Restricted Subsidiaries
completed during such period, (y) from the application of purchase accounting or
(z) as a result of the reclassification of any balance sheet item from
short-term to long-term or vice versa),

 

(iv)        an amount equal to the aggregate net non-cash loss on Asset
Dispositions (or any disposition specifically excluded from the definition of
“Asset Disposition”) by the Borrower and the Restricted Subsidiaries during such
period (other than in the ordinary course of business) to the extent deducted in
calculating such Consolidated Net Income,

 

(v)         cash receipts in respect of Hedge Agreements during such period to
the extent not otherwise included in calculating such Consolidated Net Income,
and

 

(vi)        any extraordinary, unusual or nonrecurring cash gain,

 

over (b) the sum, without duplication, of

 

(i)          an amount equal to the amount of all non-cash credits included in
calculating such Consolidated Net Income and cash charges to the extent not
deducted in calculating such Consolidated Net Income,

 

(ii)         without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Capital Expenditures either made in
cash or accrued during such period (provided that, whether any such Capital
Expenditures shall be deducted for the period in which cash payments for such
Capital Expenditures have been paid or the period in which such Capital
Expenditures have been accrued shall be at the Borrower’s election; provided,
further that, in no case shall any accrual of a Capital Expenditure which has
previously been deducted give rise to a subsequent deduction upon the making of
such Capital Expenditure in cash in the same or any subsequent period), except
to the extent that such Capital Expenditures were financed with the proceeds of
long-term Indebtedness of the Borrower or the Restricted Subsidiaries (unless
such Indebtedness has been repaid),

 

33

 

 

(iii)        the aggregate amount of all principal payments, purchases or other
retirements of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Financing Lease
Obligations, (B) the amount of any repayment of Term Loans pursuant to
Subsection 2.2(b) and (C) the amount of a mandatory prepayment of Term Loans
pursuant to Subsection 4.4(e)(i) and any mandatory prepayment, repayment or
redemption of Pari Passu Indebtedness pursuant to requirements under the
agreements governing such Pari Passu Indebtedness similar to the requirements
set forth in Subsection 4.4(e)(i) (as determined by the Borrower in good faith,
which determination shall be conclusive), to the extent required due to an Asset
Disposition (or any disposition specifically excluded from the definition of
“Asset Disposition”) that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase, but excluding (x) all other
prepayments of Loans, (y) all prepayments of ABL Facility Loans and (z) all
prepayments of revolving loans (other than Revolving Loans hereunder), to the
extent there is not an equivalent permanent reduction in commitments thereunder)
made during such period, except to the extent financed with the proceeds of
long-term Indebtedness of the Borrower or the Restricted Subsidiaries,

 

(iv)        an amount equal to the aggregate net non-cash gain on Asset
Dispositions (or any disposition specifically excluded from the definition of
“Asset Disposition”) by the Borrower and the Restricted Subsidiaries during such
period (other than in the ordinary course of business) to the extent included in
calculating such Consolidated Net Income,

 

(v)         increases in Consolidated Working Capital for such period (other
than any such increases arising (x) from any ECF Acquisition or ECF Disposition
by the Borrower and the Restricted Subsidiaries completed during such period,
(y) from the application of purchase accounting or (z) as a result of the
reclassification of any balance sheet item from short-term to long-term or vice
versa),

 

(vi)        payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted in
calculating Consolidated Net Income,

 

(vii)       without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the aggregate amount of cash consideration
(including any expenses, charges and losses in the form of earn-out obligations
and contingent consideration obligations (including to the extent accounted for
as performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments) paid by the Borrower and the Restricted
Subsidiaries (on a consolidated basis) in connection with Investments (including
acquisitions) made during such period constituting “Permitted Investments”
(other than Permitted Investments of the type described in clause (iii) of the
definition thereof and intercompany Investments by and among the Borrower and
its Restricted Subsidiaries) or made pursuant to Subsection 8.2, except to the
extent that such Investments were financed with the proceeds of long-term
Indebtedness of the Borrower or the Restricted Subsidiaries (unless such
Indebtedness has been repaid),

 

34

 

 

(viii)      the amount of Restricted Payments (other than Investments) made in
cash during such period (on a consolidated basis) by the Borrower and the
Restricted Subsidiaries pursuant to Subsection 8.2(b) (other than with respect
to Related Taxes pursuant to Subsection 8.2(b)(vii)(C) and pursuant to
Subsections 8.2(b)(vi), (vii)(B) and (xvi)), to the extent such Restricted
Payments were financed with internally generated cash flow of the Borrower and
the Restricted Subsidiaries,

 

(ix)         the aggregate amount of expenditures actually made by the Borrower
and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,

 

(x)          the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,

 

(xi)         at the Borrower’s election, without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Investments constituting “Permitted Investments”
(other than Permitted Investments of the type described in clause (iii) of the
definition thereof and intercompany Investments by and among the Borrower and
its Restricted Subsidiaries) or made pursuant to Subsection 8.2 or Capital
Expenditures to be consummated or made during the period of four consecutive
Fiscal Quarters of the Borrower following the end of such period; provided that
to the extent the aggregate amount of cash (except for cash constituting the
proceeds of long-term Indebtedness of the Borrower or the Restricted
Subsidiaries (unless such Indebtedness has been repaid)) actually utilized to
finance such Investments and Capital Expenditures during such period of four
consecutive Fiscal Quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive Fiscal Quarters,

 

(xii)        the amount of Permitted Payments made pursuant to Subsection
8.2(b)(vii)(B), with respect to Related Taxes pursuant to Subsection
8.2(b)(vii)(C) and taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in calculating such Consolidated
Net Income for such period,

 

35

 

 

(xiii)       cash expenditures in respect of Hedge Agreements during such period
to the extent not deducted in calculating such Consolidated Net Income, and

 

(xiv)      (v) any extraordinary, unusual or nonrecurring cash loss or charge
(including fees, expenses, charges (or any amortization thereof) associated with
the Transactions or any acquisition, merger or consolidation, whether or not
completed), (w) any fees and expenses (or amortization thereof), and any charges
or costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, after the Closing Date or
any accounting change, and including any such transaction consummated prior to
the Closing Date), (x) any severance, relocation, consolidation, closing,
integration, facilities opening, business optimization, transition or
restructuring costs, charges or expenses, (y) any signing, retention or
completion bonuses and (z) any costs associated with curtailments or
modifications to pension and post-retirement employee benefit plans, in each
case, to the extent not already deducted in calculating Consolidated Net Income.

 

For the avoidance of doubt, any amounts received or paid in respect of purchase
price adjustments in accordance with the Pisces Acquisition Agreement or Atlas
Acquisition Agreement shall be disregarded in calculating Excess Cash Flow.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

 

“Excluded Contribution”: Net Cash Proceeds, or the Fair Market Value (as of the
date of contribution, issuance or sale) of property or assets, received by the
Borrower as capital contributions to the Borrower after the Closing Date or from
the issuance or sale (other than to a Restricted Subsidiary) of Capital Stock
(other than Disqualified Stock or Designated Preferred Stock) of the Borrower,
in each case to the extent designated as an Excluded Contribution pursuant to a
certificate of a Responsible Officer of the Borrower and not previously included
in the calculation set forth in Subsection 8.2(a)(3)(B)(x) for purposes of
determining whether a Restricted Payment may be made.

 

“Excluded Information”: as defined in Subsection 4.4(l)(i).

 

“Excluded Liability”: any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

 

“Excluded Subsidiary”: at any date of determination, any Subsidiary of the
Borrower:

 

(a)          that is an Immaterial Subsidiary;

 

36

 

 

(b)          that is prohibited by Requirement of Law or Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from Guaranteeing, or granting Liens to secure, the Cash Flow
Facilities Obligations or if Guaranteeing, or granting Liens to secure, the Cash
Flow Facilities Obligations would require governmental (including regulatory)
consent, approval, license or authorization unless such consent, approval,
license or authorization has been received;

 

(c)          with respect to which the Borrower and the Administrative Agent
reasonably agree that the burden or cost or other consequences of providing a
guarantee of the Cash Flow Facilities Obligations shall be excessive in view of
the benefits to be obtained by the Lenders therefrom;

 

(d)          with respect to which the provision of such guarantee of the Cash
Flow Facilities Obligations would result in material adverse tax consequences to
Topco or one of its Subsidiaries (as determined by the Borrower in good faith,
which determination shall be conclusive, and the Borrower shall take
commercially reasonable efforts to promptly notify the Administrative Agent of
any such determination, but failure to so notify the Administrative Agent shall
not invalidate such determination);

 

(e)          that is a Subsidiary of a Foreign Subsidiary;

 

(f)          that is a joint venture or Non-Wholly Owned Subsidiary;

 

(g)          that is an Unrestricted Subsidiary;

 

(h)          that is a Captive Insurance Subsidiary;

 

(i)           that is a Special Purpose Entity;

 

(j)           that is a Subsidiary formed solely for the purpose of (x) becoming
a Parent Entity or (y) merging with the Borrower in connection with another
Subsidiary becoming a Parent Entity, in each case to the extent such entity
becomes a Parent Entity or is merged with the Borrower or any Parent Entity
within 60 days of the formation thereof, or otherwise creating or forming a
Parent Entity;

 

(k)          that is a Subsidiary acquired by the Borrower or any Subsidiary
and, at the time of the relevant acquisition, is an obligor in respect of
Acquired Indebtedness to the extent (and solely for so long as) the documents or
instruments governing the applicable Acquired Indebtedness prohibits such
Subsidiary from granting a Guarantee of the Cash Flow Facilities Obligations; or

 

(l)           that is an Escrow Subsidiary;

 

provided that, notwithstanding the foregoing, any Domestic Subsidiary that
Guarantees the payment of the Senior ABL Facility or the Senior Notes shall not
be an Excluded Subsidiary.

 

37

 

 

Subject to the proviso in the preceding sentence, any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the most
recent four consecutive Fiscal Quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an Excluded
Subsidiary hereunder until the date that is 60 days following the date on which
such annual or quarterly financial statements were required to be delivered
pursuant to Subsection 7.1 with respect to such period.

 

“Excluded Taxes”: (a) any Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any such Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed: (i) by the jurisdiction under the laws of which such Agent
or Lender, applicable lending office, branch or affiliate is organized or is
located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
or (ii) by reason of any connection between the jurisdiction imposing such Tax
and such Agent or Lender, applicable lending office, branch or affiliate other
than a connection arising solely from such Agent or Lender having executed,
delivered or performed its obligations under, or received payment under or
enforced, this Agreement or any Notes, and (b) any Tax imposed by FATCA. For
purposes of this definition, the term “Lender” includes any Issuing Bank.

 

“Exempt Sale and Leaseback Transaction”: any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 180 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value equal to the greater of $30,000,000
and 8.00% of Four Quarter Consolidated EBITDA (as of the date on which a legally
binding commitment for such Sale and Leaseback Transaction was entered into) or
less and is not part of a series of related Sale and Leaseback Transactions
involving property with an aggregate value in excess of such amount and entered
into with a single Person or group of Persons. For purposes of the foregoing,
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

“Existing Interest Rate”: as defined in Subsection 2.8(d)(v).

 

“Existing Loans”: as defined in Subsection 2.10(a).

 

“Existing Revolving Commitments”: as defined in Subsection 2.10(a).

 

“Existing Revolving Tranche”: as defined in Subsection 2.10(a).

 

“Existing Term Loans”: as defined in Subsection 2.10(a).

 

“Existing Term Tranche”: as defined in Subsection 2.10(a).

 

“Existing Tranche”: as defined in Subsection 2.10(a).

 

38

 

 

“Extended Loans”: as defined in Subsection 2.10(a).

 

“Extended Revolving Commitments”: as defined in Subsection 2.10(a).

 

“Extended Revolving Loans”: as defined in Subsection 2.10(a).

 

“Extended Revolving Tranche”: as defined in Subsection 2.10(a).

 

“Extended Term Loans”: as defined in Subsection 2.10(a).

 

“Extended Term Tranche”: as defined in Subsection 2.10(a).

 

“Extended Tranche”: as defined in Subsection 2.10(a).

 

“Extending Lender”: as defined in Subsection 2.10(b).

 

“Extension”: as defined in Subsection 2.10(b).

 

“Extension Amendment”: as defined in Subsection 2.10(c).

 

“Extension Date”: as defined in Subsection 2.10(d).

 

“Extension Election”: as defined in Subsection 2.10(b).

 

“Extension of Credit”: as to any Lender, the making of an Initial Term Loan
(excluding any Supplemental Term Loans being made under the Initial Term Loan
Tranche), a Revolving Loan, a Swing Line Loan or an Incremental Revolving Loan
(other than the initial extension of credit thereunder), and with respect to an
Issuing Bank, the issuance of a Letter of Credit or an amendment, renewal or
extension that increases the stated amount of a Letter of Credit.

 

“Extension Request”: as defined in Subsection 2.10(a).

 

“Extension Request Deadline”: as defined in Subsection 2.10(b).

 

“Extension Series”: all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

 

“Facility”: each of (a) the Initial Term Loan Commitments and the Extensions of
Credit made thereunder (the “Initial Term Loan Facility”), (b) the Initial
Revolving Commitments and the Extensions of Credit made thereunder,
(c) Incremental Term Loans of the same Tranche, (d) Incremental Revolving
Commitments of the same Tranche and Extensions of Credit made thereunder,
(e) any Extended Term Loans of the same Extension Series, (f) any Extended
Revolving Commitments of the same Extension Series and Extensions of Credit made
thereunder, (g) any Specified Refinancing Term Loans of the same Tranche and
(h) any Specified Refinancing Revolving Commitments of the same Tranche and
Extensions of Credit made thereunder, and collectively the “Facilities.”

 

39

 

 

“Fair Market Value”: with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by senior management
of the Borrower or the Board of Directors, whose determination shall be
conclusive.

 

“FATCA”: Sections 1471 through 1474 of the Code as in effect on the Closing Date
(and any amended or successor provisions that are substantively comparable), and
any regulations or other administrative authority promulgated thereunder, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreement entered into in connection with any of the foregoing
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.

 

“Federal District Court”: as defined in Subsection 11.13(a).

 

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Fee Letter”: the Fee Letter, dated as of January 31, 2018, as amended by the
letter agreement, dated as of February 15, 2018, among the Borrower, JPMorgan
Chase Bank, N.A., Deutsche Bank AG New York Branch, Deutsche Bank AG Cayman
Islands Branch, Deutsche Bank Securities Inc., UBS Securities LLC, UBS AG
Stamford Branch, Barclays Bank PLC, Goldman Sachs Bank USA, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Bank of America, N.A., Royal Bank of
Canada, Jefferies Finance LLC, MUFG Union Bank, N.A., Natixis, New York Branch,
Société Générale, SG Americas Securities, LLC and Crédit Agricole Corporate and
Investment Bank.

 

“Financial Covenant Event of Default”: as defined in Subsection 9.1(c).

 

“Financing Disposition”: any sale, transfer, conveyance or other disposition of,
or creation or incurrence of any Lien on, property or assets (a) by the Borrower
or any Subsidiary thereof to or in favor of any Special Purpose Entity, or by
any Special Purpose Subsidiary, in each case in connection with the Incurrence
by a Special Purpose Entity of Indebtedness, or obligations to make payments to
the obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets or (b) by the Borrower or any Subsidiary thereof to or in
favor of any Special Purpose Entity that is not a Special Purpose Subsidiary.

 

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required to be capitalized and accounted for
as a financing lease (and not, for the avoidance of doubt, as an operating
lease) on the balance sheet of such lessee for financial reporting purposes in
accordance with GAAP. The Stated Maturity of any Financing Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease. Notwithstanding anything to the contrary contained in this
definition of “Financing Lease” or elsewhere in this Agreement, in the event of
an accounting change requiring leases to be capitalized on the balance sheet of
the lessee that are not required to be so capitalized on the Closing Date, then
at the Borrower’s option, only those leases (assuming for purposes hereof that
such leases were in existence on the Closing Date) that would constitute
Financing Leases in conformity with GAAP on the Closing Date shall be considered
Financing Leases, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.

 

40

 

 

“Financing Lease Obligation”: an obligation under any Financing Lease.

 

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“First Lien Obligations”: (i) the Cash Flow Facilities Obligations and (ii) the
Additional Obligations, Permitted Debt Exchange Notes, Rollover Indebtedness and
Refinancing Indebtedness in respect of the Indebtedness described in this clause
(ii) (other than any such Additional Obligations, Permitted Debt Exchange Notes,
Rollover Indebtedness and Refinancing Indebtedness that are unsecured or secured
by a Lien ranking junior to the Lien securing the Cash Flow Facilities
Obligations) secured by a first priority security interest in the Cash Flow
Priority Collateral and a second priority security interest in the ABL Priority
Collateral, collectively.

 

“first priority”: with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Liens permitted hereunder
(including Permitted Liens) applicable to such Collateral which have priority
over the respective Liens on such Collateral created pursuant to the relevant
Security Document (or, in the case of Collateral constituting Pledged Stock (as
defined in the Guarantee and Collateral Agreement), Permitted Liens of the type
described in clauses (a), (k)(4) (other than subclause (z)), (l), (m), (n),
(p)(1), (s) and, solely with respect to Permitted Liens described in the
foregoing clauses, (o) of the definition thereof)). For purposes of this
definition, a Lien purported to be created in any Collateral pursuant to any
Security Document will be construed as the “most senior Lien” to which such
Collateral is subject, notwithstanding the existence of a Permitted Lien on the
Collateral that is pari passu with the Lien on such Collateral, so long as such
Permitted Lien is subject to the terms of the ABL/Cash Flow Intercreditor
Agreement or an Other Intercreditor Agreement.

 

“Fiscal Month”: each monthly accounting period of the Borrower calculated in
accordance with the fiscal calendar of the Borrower.

 

“Fiscal Quarter”: for any fiscal year, (x) for the first three Fiscal Quarters,
each 13-week fiscal period commencing on the day immediately following the last
day of the previous Fiscal Quarter and ending on the Saturday of the last week
of such Fiscal Quarter and (y) for the fourth Fiscal Quarter, the fiscal period
commencing on the day immediately following the last day of the previous Fiscal
Quarter and ending on December 31, or as otherwise designated by the Borrower in
accordance with Subsection 7.12.

 

41

 

 

“Fixed GAAP Date”: the Closing Date; provided that at any time after the Closing
Date, the Borrower may by written notice to the Administrative Agent elect to
change the Fixed GAAP Date to be the date specified in such notice, and upon
such notice, the Fixed GAAP Date shall be such date for all periods beginning on
and after the date specified in such notice.

 

“Fixed GAAP Terms”: (a) the definitions of the terms “Borrowing Base”, “Capital
Expenditures”, “Consolidated Coverage Ratio”, “Consolidated EBITDA”,
“Consolidated Interest Expense”, “Consolidated Net Income”, “Consolidated
Secured Indebtedness”, “Consolidated Secured Leverage Ratio”, “Consolidated
Tangible Assets”, “Consolidated Total Indebtedness”, “Consolidated Total
Leverage Ratio”, “Consolidated Working Capital”, “Consolidation”, “Domestic
Borrowing Base”, “Excess Cash Flow”, “Foreign Borrowing Base”, “Four Quarter
Consolidated EBITDA”, “Inventory” and “Receivable”, (b) all defined terms in
this Agreement to the extent used in or relating to any of the foregoing
definitions, and all ratios and computations based on any of the foregoing
definitions, and (c) any other term or provision of this Agreement or the Loan
Documents that, at the Borrower’s election, may be specified by the Borrower by
written notice to the Administrative Agent from time to time.

 

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Borrowing Base”: the sum of (1) 90.0% of the book value of Inventory of
the Borrower’s Foreign Subsidiaries that are Restricted Subsidiaries, (2) 90.0%
of the book value of Receivables of the Borrower’s Foreign Subsidiaries that are
Restricted Subsidiaries and (3) cash, Cash Equivalents and Temporary Cash
Investments of the Borrower’s Foreign Subsidiaries that are Restricted
Subsidiaries (in each case, determined as of the end of the most recently ended
Fiscal Month of the Borrower for which internal consolidated financial
statements of the Borrower are available, and, in the case of any determination
relating to any Incurrence of Indebtedness, on a pro forma basis including
(x) any property or assets of a type described above acquired since the end of
such Fiscal Month and (y) any property or assets of a type described above being
acquired in connection therewith).

 

“Foreign Pension Plan”: a registered pension plan which is subject to applicable
pension legislation other than ERISA or the Code, which a Restricted Subsidiary
sponsors or maintains, or to which it makes or is obligated to make
contributions.

 

“Foreign Plan”: each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Restricted Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

 

42

 

 

“Foreign Subsidiary”: any Subsidiary of the Borrower (a) that is organized under
the laws of any jurisdiction outside of the United States of America and any
Subsidiary of such Foreign Subsidiary or (b) that is a Foreign Subsidiary
Holdco. Any subsidiary of the Borrower which is organized and existing under the
laws of Puerto Rico or any other territory of the United States of America shall
be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco”: any Restricted Subsidiary of the Borrower, so long
as such Restricted Subsidiary has no material assets other than securities or
indebtedness of one or more Foreign Subsidiaries (or Subsidiaries thereof),
intellectual property relating to such Foreign Subsidiaries (or Subsidiaries
thereof), and/or other assets (including cash, Cash Equivalents and Temporary
Cash Investments) relating to an ownership interest in any such securities,
indebtedness, intellectual property or Subsidiaries. Any Subsidiary which is a
Foreign Subsidiary Holdco that fails to meet the foregoing requirements as of
the last day of the period for which consolidated financial statements of the
Borrower are available shall continue to be deemed a “Foreign Subsidiary Holdco”
hereunder until the date that is 60 days following the date on which such annual
or quarterly financial statements were required to be delivered pursuant to
Subsection 7.1 with respect to such period.

 

“Four Quarter Consolidated EBITDA”: as of any date of determination, the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive Fiscal Quarters of the Borrower ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available (determined for any fiscal quarter (or portion thereof) ending prior
to the Closing Date, on a pro forma basis to give effect to the Transactions as
if they had occurred at the beginning of such four quarter period), provided
that:

 

(1)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have made a Sale (including any Sale occurring in
connection with a transaction causing a calculation to be made hereunder), the
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the company, business, group
of assets or Subsidiary that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)         if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period.

 

43

 

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another authorized Officer of the
Borrower, which determination shall be conclusive; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination.

 

“Funded Debt”: all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of the Borrower or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all amounts of such debt required to be paid
or prepaid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Term Loans.

 

“GAAP”: generally accepted accounting principles in the United States of America
as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP Terms) and
as in effect from time to time (for all other purposes of this Agreement),
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession, and subject to the following sentence. If at any
time the SEC permits or requires U.S. domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes, the Borrower may elect by written notice to the
Administrative Agent to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the date specified in such notice, IFRS as in effect on
the date specified in such notice (for purposes of the Fixed GAAP Terms) and as
in effect from time to time (for all other purposes of this Agreement) and
(b) for prior periods, GAAP as defined in the first sentence of this definition.
All ratios and computations based on GAAP contained in this Agreement shall be
computed in conformity with GAAP.

 

“GGC Expense Reimbursement Agreement”: the Expense Reimbursement Agreement, to
be dated as of the Business Day immediately following the Closing Date, by and
among Topco, Atrium W&D, Ply Gem Industries and Golden Gate, pursuant to which
Golden Gate shall be entitled to expense reimbursement from Topco, Atrium W&D
and Ply Gem Industries for certain consulting services, as the same may be
amended, supplemented, waived or otherwise modified from time to time so long as
such amendment, supplement, waiver or modification complies with this Agreement
(including Subsection 8.5 (for the avoidance of doubt, other than by reason of
Subsection 8.5(b)(vii))).

 

44

 

 

“GGC Indemnification Agreement”: the Indemnification Agreement, to be dated as
of the Business Day immediately following the Closing Date, by and among Topco,
Atrium W&D, Ply Gem Industries, certain GGC Investors and Golden Gate and the
other parties thereto, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“GGC Investors”: collectively, (i) Atrium Intermediate Holdings, (ii) Atrium
Window Holdings, LLC, a Delaware limited liability company, and any successor in
interest thereto, (iii) Atrium Window Parent, LLC, a Delaware limited liability
company, and any successor in interest thereto, (iv) GGC Atrium Window Holdings,
LLC, a Delaware limited liability company, and any successor in interest
thereto, (v) GGC BP Holdings, LLC, a Delaware limited liability company, and any
successor in interest thereto, (vi) GGC Opportunity Fund, LP, and any successor
in interest thereto, (vii) GGC Opportunity Fund-A, LP, and any successor in
interest thereto, (viii) GGCOF Executive Co-Invest, LP, and any successor in
interest thereto, (ix) GGCOF IRA Co-Invest, LP, and any successor in interest
thereto, (x) GGCOF Co-Invest LP, and any successor in interest thereto, (xi) GGC
Finance Partnership, LP, and any successor in interest thereto, (xii) GGC
Unlevered Credit Opportunities, LLC, and any successor in interest thereto,
(xiii) Golden Gate Capital Management, L.L.C., and any successor in interest
thereto, (xiv) Golden Gate Capital Management II, L.L.C., and any successor in
interest thereto, (xv) Golden Gate Private Equity, Inc., and any successor in
interest thereto, (xvi) GGC Opportunity Fund Management GP, Ltd., and any
successor in interest thereto and (xvii) any Affiliate of any GGC Investor
identified in clauses (i) through (xvi) of this definition.

 

“Golden Gate”: Golden Gate Private Equity, Inc. and any successor in interest
thereto.

 

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”: the Cash Flow Guarantee and Collateral
Agreement delivered to the Collateral Agent as of the Closing Date,
substantially in the form of Exhibit B hereto, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

45

 

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith, which determination shall
be conclusive.

 

“Guarantor Subordinated Obligations”: with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guaranty pursuant to a written agreement.

 

“Guarantors”: the collective reference to Holdings (or any Successor Holding
Company in respect thereof pursuant to and as defined in Subsection 9.16(e) of
the Guarantee and Collateral Agreement) (unless and until Holdings is released
from all of its obligations pursuant to Subsection 9.16(h) of the Guarantee and
Collateral Agreement) and each Subsidiary Guarantor; individually, a
“Guarantor.”

 

“Hedge Agreements”: collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

 

“Hedging Obligations”: as to any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.

 

“Holdings”: Pisces Holdings, Inc., a Delaware corporation, and any successor in
interest thereto.

 

“Identified Participating Lenders”: as defined in Subsection 4.4(l)(iii)(3).

 

“Identified Qualifying Lenders”: as defined in Subsection 4.4(l)(iv)(3).

 

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.

 

46

 

 

“Immaterial Subsidiary”: any Subsidiary of the Borrower designated as such in
writing by the Borrower to the Administrative Agent that (i) (x) contributed
5.0% or less of Consolidated EBITDA for the period of the most recent four
consecutive Fiscal Quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, and
(y) had consolidated assets representing 5.0% or less of Consolidated Tangible
Assets as of the end of the most recently ended financial period for which
consolidated financial statements of the Borrower are available; and
(ii) together with all other Immaterial Subsidiaries designated pursuant to the
preceding clause (i), (x) contributed 5.0% or less of Consolidated EBITDA for
the period of the most recent four consecutive Fiscal Quarters ending prior to
the date of such determination for which consolidated financial statements of
the Borrower are available, and (y) had consolidated assets representing 5.0% or
less of Consolidated Tangible Assets as of the end of the most recently ended
financial period for which consolidated financial statements of the Borrower are
available. Any Subsidiary so designated as an Immaterial Subsidiary that fails
to meet the foregoing requirements as of the last day of the period of the most
recent four consecutive Fiscal Quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an
“Immaterial Subsidiary” hereunder until the date that is 60 days following the
date on which such annual or quarterly financial statements were required to be
delivered pursuant to Subsection 7.1(a) or 7.1(b) with respect to such period.

 

“Increase Supplement”: as defined in Subsection 2.8(c).

 

“Increased Amount”: as defined in Subsection 2.8(d)(v).

 

“Incremental Commitment Amendment”: as defined in Subsection 2.8(d).

 

“Incremental Commitments”: as defined in Subsection 2.8(a).

 

“Incremental Indebtedness”: Indebtedness Incurred by the Borrower pursuant to
and in accordance with Subsection 2.8.

 

“Incremental Lenders”: as defined in Subsection 2.8(b).

 

“Incremental Letter of Credit Commitments”: as defined in Subsection 2.8(a).

 

“Incremental Loans”: as defined in Subsection 2.8(d).

 

“Incremental Revolving Commitments”: as defined in Subsection 2.8(a).

 

“Incremental Revolving Loans”: any loans drawn under an Incremental Revolving
Commitment.

 

“Incremental Term Loan”: any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

 

47

 

 

“Incremental Term Loan Commitments”: as defined in Subsection 2.8(a).

 

“Incur”: issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs”, “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary. Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will be deemed not to be an Incurrence of Indebtedness. Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

 

“Indebtedness”: with respect to any Person on any date of determination (without
duplication):

 

(i)          the principal of indebtedness of such Person for borrowed money;

 

(ii)         the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;

 

(iii)        all reimbursement obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (the amount of such
obligations being equal at any time to the aggregate then undrawn and unexpired
amount of such letters of credit, bankers’ acceptances or other instruments plus
the aggregate amount of drawings thereunder that have not then been reimbursed)
(except to the extent such reimbursement obligations relate to Trade Payables
and such obligations are expected to be satisfied within 30 days of becoming due
and payable);

 

(iv)        the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except Trade Payables), which
purchase price is due more than one year after the date of placing such property
in final service or taking final delivery and title thereto;

 

(v)         all Financing Lease Obligations of such Person;

 

(vi)        the redemption, repayment or other repurchase amount of such Person
with respect to any Disqualified Stock of such Person or (if such Person is a
Subsidiary of the Borrower other than a Subsidiary Guarantor) any Preferred
Stock of such Subsidiary, but excluding, in each case, any accrued dividends
(the amount of such obligation to be equal at any time to the maximum fixed
involuntary redemption, repayment or repurchase price for such Capital Stock, or
if less (or if such Capital Stock has no such fixed price), to the involuntary
redemption, repayment or repurchase price therefor calculated in accordance with
the terms thereof as if then redeemed, repaid or repurchased, and if such price
is based upon or measured by the fair market value of such Capital Stock, such
fair market value shall be as determined in good faith by senior management of
the Borrower, the Board of Directors of the Borrower or the Board of Directors
of the issuer of such Capital Stock, in each case which determination shall be
conclusive);

 

48

 

 

(vii)       all Indebtedness of other Persons secured by a Lien on any asset of
such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Borrower, which determination shall be
conclusive) and (B) the amount of such Indebtedness of such other Persons;

 

(viii)      all Guarantees by such Person of Indebtedness of other Persons, to
the extent so Guaranteed by such Person; and

 

(ix)         to the extent not otherwise included in this definition, net
Hedging Obligations of such Person (the amount of any such obligation to be
equal at any time to the termination value of such agreement or arrangement
giving rise to such Hedging Obligation that would be payable by such Person at
such time);

 

provided that, unless the obligations under a Vendor Financing Arrangement are
secured by a Lien on the Collateral (excluding, for the avoidance of doubt,
security in the form of cash collateral or letters of credit) ranking pari passu
with the Liens securing the Cash Flow Facilities Obligations, for all purposes
under this Agreement, Indebtedness shall not include any obligations whatsoever
in respect of Vendor Financing Arrangements except to the extent that such
obligations constituting Indebtedness exceed $35,000,000 in the aggregate at any
time outstanding; provided further, Indebtedness shall not include (t)
obligations arising under or in connection with the Ply Gem Tax Receivable
Agreement, (u) any liability for federal, state, local or other taxes owed or
owing to any government or other taxing authority, (v) purchase price holdbacks
in respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller, (w) obligations, to the
extent such obligations constitute Indebtedness, under any agreement that has
been defeased or satisfied and discharged pursuant to the terms of such
agreement, (x) Contingent Obligations incurred in the ordinary course of
business or consistent with past practice, (y) in connection with the purchase
by the Borrower or any Restricted Subsidiary of any business, any post-closing
payment adjustments to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable and,
to the extent such payment thereafter becomes fixed and determined, the amount
is paid in a timely manner or (z) for the avoidance of doubt, any obligations or
liabilities which would be required to be classified and accounted for as an
operating lease for financial reporting purposes in accordance with GAAP as of
the Closing Date.

 

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or as otherwise provided for in this Agreement, or otherwise shall
equal the amount thereof that would appear as a liability on a balance sheet of
such Person (excluding any notes thereto) prepared in accordance with GAAP.

 

49

 

 

“Indemnified Liabilities”: as defined in Subsection 11.5(d).

 

“Indemnitee”: as defined in Subsection 11.5(d).

 

“Initial Agreement”: as defined in Subsection 8.3(c).

 

“Initial Default”: as defined in Subsection 1.2(c).

 

“Initial Lien”: as defined in Subsection 8.6.

 

“Initial Revolving Commitment”: as to any Lender, its obligation to make Initial
Revolving Loans to, and/or make or participate in Swing Line Loans made to,
and/or issue or participate in Letters of Credit issued on behalf of, the
Borrower in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such Lender’s name in Schedule A under the heading
“Initial Revolving Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Initial Revolving Commitment
assigned to such Assignee pursuant to Subsection 11.6(b) (in each case as such
amount may be adjusted from time to time as provided herein); collectively, as
to all the Lenders, the “Initial Revolving Commitments.” The original amount of
the aggregate Initial Revolving Commitments of the Lenders is $115,000,000.

 

“Initial Revolving Commitment Period”: the period from and including the Closing
Date to but not including the Initial Revolving Maturity Date, or such earlier
date as the Initial Revolving Commitments shall terminate as provided herein.

 

“Initial Revolving Loans”: as defined in Subsection 2.1(b).

 

“Initial Revolving Maturity Date”: April 12, 2023.

 

“Initial Term Loan”: as defined in Subsection 2.1(a).

 

“Initial Term Loan Commitment”: as to any Lender, its obligation to make Initial
Term Loans to the Borrower pursuant to Subsection 2.1(a) in an aggregate amount
not to exceed at any one time outstanding the amount set forth opposite such
Lender’s name in Schedule A under the heading “Initial Term Loan Commitment”;
collectively, as to all the Lenders, the “Initial Term Loan Commitments.” The
original aggregate amount of the Initial Term Loan Commitments on the Closing
Date is $1,755,000,000.

 

“Initial Term Loan Facility”: as defined in the definition of “Facility.”

 

“Initial Term Loan Maturity Date”: April 12, 2025.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Installment Date”: as defined in Subsection 2.2(b).

 

“Intellectual Property”: as defined in Subsection 5.9.

 

50

 

 

“Intercreditor Agreement Supplement”: as defined in Subsection 10.8(a).

 

“Interest Payment Date”: (a) as to any ABR Loan or Canadian Prime Rate Loan, the
last Business Day of each Fiscal Quarter to occur while such Loan is
outstanding, and the final maturity date of such Loan, (b) as to any Eurodollar
Loan or BA Equivalent Loan having an Interest Period of three months or less,
the last day of such Interest Period, and (c) as to any Eurodollar Loan or BA
Equivalent Loan having an Interest Period longer than three months, (i) each day
which is three months, or a whole multiple thereof, after the first day of such
Interest Period and (ii) the last day of such Interest Period.

 

“Interest Period”: with respect to any Eurodollar Loan or BA Equivalent Loan:

 

(a)          initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan or BA Equivalent
Loan and ending (x) one, two, three or six months (or if agreed to by each
affected Lender, 12 months or a shorter period) thereafter or (y) on the last
day of the first Fiscal Quarter ending after the Closing Date, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and

 

(b)          thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan or BA Equivalent
Loan and ending one, two, three or six months (or if agreed to by each affected
Lender, 12 months or a shorter period) thereafter, as selected by the Borrower
by irrevocable notice to the Administrative Agent not less than three Business
Days (or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)         any Interest Period that would otherwise extend beyond the
applicable Maturity Date shall (for all purposes other than Subsection 4.12) end
on the applicable Maturity Date;

 

(iii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)        the Borrower shall select Interest Periods so as not to require a
scheduled payment of any Eurodollar Loan or BA Equivalent Loan during an
Interest Period for such Eurodollar Loan or BA Equivalent Loan.

 

51

 

 

“Interest Rate Agreement”: with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is a party or a beneficiary.

 

“Interpolated Screen Rate”: in relation to the LIBOR Rate for any Loan, the rate
which results from interpolating on a linear basis between: (a) the rate
appearing on the ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the longest period (for which that rate is
available) which is less than the Interest Period and (b) the rate appearing on
the ICE Benchmark Administration page (or on any successor or substitute page of
such service) for the shortest period (for which that rate is available) which
exceeds the Interest Period, each as of approximately 11:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Inventory”: goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

 

“Investment”: in any Person by any other Person, any direct or indirect advance,
loan or other extension of credit (other than to customers, dealers, licensees,
franchisees, suppliers, consultants, directors, officers or employees of any
Person in the ordinary course of business) or capital contribution (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others) to, or any purchase or acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such Person.
For purposes of the definition of “Unrestricted Subsidiary” and Subsection 8.2
only, (i) “Investment” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary, provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to (x) the Borrower’s “Investment” in such Subsidiary
at the time of such redesignation less (y) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation, (ii) any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its fair market value (as determined in good faith by the Borrower, which
determination shall be conclusive) at the time of such transfer and (iii) for
purposes of Subsection 8.2(a)(3)(C), the amount resulting from the redesignation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall be the Fair
Market Value of the Investment in such Unrestricted Subsidiary at the time of
such redesignation. Guarantees shall not be deemed to be Investments. The amount
of any Investment outstanding at any time shall be the original cost of such
Investment, reduced (at the Borrower’s option) by any dividend, distribution,
interest payment, return of capital, repayment or other amount or value received
in respect of such Investment; provided that to the extent that the amount of
Restricted Payments outstanding at any time pursuant to Subsection 8.2(a) is so
reduced by any portion of any such amount or value that would otherwise be
included in the calculation of Consolidated Net Income, such portion of such
amount or value shall not be so included for purposes of calculating the amount
of Restricted Payments that may be made pursuant to Subsection 8.2(a).

 

52

 

 

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii) above, which fund may
also hold cash pending investment or distribution; and (iv) corresponding
instruments in countries other than the United States customarily utilized for
high quality investments.

 

“Investor Partnership”: any partnership or other entity through which one or
more CD&R Investors and GGC Investors, directly or indirectly, hold their equity
interests in Topco.

 

“Investors”: as defined in the definition of “Equity Contribution”.

 

“ISP”: the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590.

 

“Issuer Documents”: with respect to any Letter of Credit, the Letter of Credit
Request and any other document, agreement and instrument entered into by the
applicable Issuing Bank and the applicable Loan Party (or any Restricted
Subsidiary) or in favor of such Issuing Bank and relating to such Letter of
Credit.

 

“Issuing Bank”: as the context may require, (a) each of JPMorgan Chase Bank,
N.A., Deutsche Bank AG New York Branch, UBS AG, Stamford Branch, Barclays Bank
PLC, Goldman Sachs Bank USA, Bank of America, N.A., Royal Bank of Canada,
Jefferies Finance LLC, MUFG Union Bank, N.A., Natixis, New York Branch, Société
Générale and Crédit Agricole Corporate and Investment Bank, or any Affiliate of
any of the foregoing, in its capacity as issuer of any Letter of Credit
hereunder, or (b) any other Lender that may become an Issuing Bank under
Subsection 2.6(i). It is understood and agreed that Jefferies Finance LLC will
cause Letters of Credit to be issued by unaffiliated financial institutions and
such Letters of Credit shall be treated as issued by Jefferies Finance LLC for
all purposes under the Loan Documents.

 

“Judgment Conversion Date”: as defined in Subsection 11.8(a).

 

“Judgment Currency”: as defined in Subsection 11.8(a).

 

53

 

 

“Junior Capital”: collectively, any Indebtedness of any Parent Entity or the
Borrower that (i) is not secured by any asset of the Borrower or any Restricted
Subsidiary, (ii) is expressly subordinated to the prior payment in full of the
Cash Flow Facilities Obligations hereunder on terms consistent with those for
senior subordinated high yield debt securities issued by U.S. companies
sponsored by CD&R (as determined in good faith by the Borrower, which
determination shall be conclusive), (iii) has a final maturity date that is not
earlier than, and provides for no scheduled payments of principal prior to, the
date that is 91 days after the Initial Term Loan Maturity Date (other than
through conversion or exchange of any such Indebtedness for Capital Stock (other
than Disqualified Stock) of the Borrower, Capital Stock of any Parent Entity or
any other Junior Capital), (iv) has no mandatory redemption or prepayment
obligations other than (a) obligations that are subject to the prior payment in
full in cash of the Term Loans and (b) pursuant to an escrow or similar
arrangement with respect to the proceeds of such Junior Capital and (v) does not
require the payment of cash interest until the date that is 91 days after the
Initial Term Loan Maturity Date.

 

“Junior Debt”: (i) the Senior Notes (and Refinancing Indebtedness in respect
thereof Incurred pursuant to Subsection 8.1(b)(xiv)) and (ii) any Subordinated
Obligations and Guarantor Subordinated Obligations.

 

“Junior Lien Intercreditor Agreement”: an intercreditor agreement substantially
in the form of Exhibit J-2 to be entered into as required by the terms hereof,
as amended, supplemented, waived or otherwise modified from time to time.

 

“Kenner”: Kenner & Company, Inc. and any successor in interest thereto.

 

“Kenner Investors”: collectively, (i) KWC Holdings, L.P., a Delaware limited
partnership, and any successor in interest thereto and (ii) any Affiliate of any
Kenner Investor identified in clause (i) of this definition.

 

“L/C Commitment Amount”: $25,000,000.

 

“L/C Commitment Amount Individual Sublimit”: (i) for each of the Issuing Banks
party hereto on the Closing Date, the amount set forth in the schedule below
next to such Issuing Bank’s name and (ii) for Issuing Banks added pursuant to
Subsection 2.6(i), an amount agreed between the Borrower and such Issuing Bank,
in each case as such amount may be increased as agreed in writing between the
applicable Issuing Bank and the Borrower.

 

Issuing Bank  L/C Commitment Amount
Individual Sublimit  JPMorgan Chase Bank, N.A.  $2,500,000.00  Deutsche Bank AG
New York Branch  $2,500,000.00  UBS AG, Stamford Branch  $2,500,000.00  Barclays
Bank PLC  $2,500,000.00  Goldman Sachs Bank USA  $2,500,000.00  Bank of America,
N.A.  $2,500,000.00  Royal Bank of Canada  $2,500,000.00  Jefferies Finance LLC 
$1,500,000.00  MUFG Union Bank, N.A.  $1,500,000.00  Natixis, New York Branch 
$1,500,000.00  Société Générale  $1,500,000.00  Crédit Agricole Corporate and
Investment Bank  $1,500,000.00  Total  $25,000,000.00 

 

54

 

 

“L/C Disbursement”: as defined in Subsection 2.6(d)(i).

 

“L/C Facing Fee”: as defined in Subsection 2.6(c)(i).

 

“L/C Fee Payment Date”: with respect to any Letter of Credit, the last Business
Day of each Fiscal Quarter to occur after the date of issuance thereof to and
including the first such day to occur on or after the date of expiry thereof.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then-outstanding Letters of Credit
(including, without limitation, in the case of outstanding Letters of Credit in
any Designated Foreign Currency, the Dollar Equivalent of the aggregate then
undrawn and unexpired amount thereof) and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
Subsection 2.6(e) (including, without limitation, in the case of Letters of
Credit in any Designated Foreign Currency, the Dollar Equivalent of the
unreimbursed aggregate amount of drawings thereunder, to the extent that such
amount has not been converted into Dollars in accordance with
Subsection 2.6(e)).

 

“L/C Participants”: the collective reference to all the Lenders other than the
applicable Issuing Bank.

 

“LCT Election”: as defined in Subsection 1.2(j).

 

“LCT Test Date”: as defined in Subsection 1.2(j).

 

“Lead Arrangers”: JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc., UBS
Securities LLC, Barclays Bank PLC, Goldman Sachs Bank USA, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Royal Bank of Canada, Jefferies Finance
LLC, MUFG Union Bank, N.A., Natixis, New York Branch, SG Americas Securities,
LLC and Crédit Agricole Corporate and Investment Bank.

 

55

 

 

“Lender Default”: (a) the refusal (which may be given verbally or in writing and
has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to make available its portion of any incurrence of Loans or
Reimbursement Obligations, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure, (b) the failure of any
Lender (including any Agent in its capacity as Lender) to pay over to the
Administrative Agent, the Swing Line Lender, any Issuing Bank or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, (c) a
Lender (including any Agent in its capacity as Lender) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations hereunder, (d) a Lender (including any Agent in its capacity as
Lender) has failed, within 10 Business Days after request by the Administrative
Agent, to confirm that it will comply with its funding obligations hereunder
(provided that such Lender Default pursuant to this clause (d) shall cease to be
a Lender Default upon receipt of such confirmation by the Administrative Agent)
or (e) an Agent or a Lender has admitted in writing that it is insolvent or such
Agent or Lender becomes subject to a Lender-Related Distress Event or Bail-In
Action.

 

“Lender Joinder Agreement”: as defined in Subsection 2.8(c).

 

“Lender-Related Distress Event”: with respect to any Agent or Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in any Agent
or Lender or any person that directly or indirectly controls such Agent or
Lender by a Governmental Authority or an instrumentality thereof; provided,
further, that the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator with respect to an Agent or Lender or any
person that directly or indirectly controls such Agent or Lender under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation) shall not be a “Lender-Related Distress Event” with
respect to such Agent or Lender or any person that directly or indirectly
controls such Agent or Lender.

 

“Lenders”: the several lenders from time to time parties to this Agreement
together with, in the case of any such lender that is a bank or financial
institution, any affiliate of any such bank or financial institution through
which such bank or financial institution elects, by notice to the Administrative
Agent and the Borrower, to make any Loans available to the Borrower, provided
that for all purposes of voting or consenting with respect to (a) any amendment,
supplement or modification of or to any Loan Document, (b) any waiver of any of
the requirements of any Loan Document or any Default or Event of Default and its
consequences or (c) any other matter as to which a Lender may vote or consent
pursuant to Subsection 11.1, the bank or financial institution making such
election shall be deemed the “Lender” rather than such affiliate, which shall
not be entitled to so vote or consent.

 

56

 

 

“Letter of Credit Facility”: any facility, in each case with one or more banks
or other lenders, institutions or financing providers providing for letters of
credit or bank guarantees, in each case including all agreements, instruments
and documents executed and delivered pursuant to or in connection with any of
the foregoing.

 

“Letter of Credit Request”: a letter of credit request substantially in the form
of Exhibit L-2 or in such form as any Issuing Bank may specify from time to
time, requesting the applicable Issuing Bank to open a Letter of Credit, and
accompanied by an application and agreement for the issuance or amendment of a
Letter of Credit in such form as such Issuing Bank may reasonably specify from
time to time consistent with the terms hereof (it being understood that in the
event of any express conflict, the terms hereof shall control).

 

“Letters of Credit”: as defined in Subsection 2.6(a)(i).

 

“Liabilities”: collectively, any and all claims, obligations, liabilities,
causes of action, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

 

“LIBOR Rate”: with respect to each day during each Interest Period pertaining to
a Eurodollar Loan denominated in Dollars or a Designated Foreign Currency, the
rate per annum determined by the Administrative Agent to be:

 

(a)          the London Interbank Offered Rate for deposits in Dollars or, in
the case of Eurodollar Loans denominated in a Designated Foreign Currency, such
Designated Foreign Currency, in each case for a duration equal to or comparable
to the duration of such Interest Period which appear on the relevant Reuters
Monitor Money Rates Service page for the applicable currency (being currently
(x) with respect to Dollars, the page designated as “LIBO” and (y) with respect
to Euro, the page designated as “EURIBOR01”) (or such other commercially
available source providing quotations of the London Interbank Offered Rates for
deposits in Dollars or the applicable Designated Foreign Currency as may be
designated by the Administrative Agent from time to time and as consented to by
the Borrower) at or about 11:00 A.M. (London time) two London Business Days
before the first day of such Interest Period (or in the case of Sterling on such
first day);

 

(b)          if no such page (or other source) is available, the Interpolated
Screen Rate; or

 

57

 

 

(c)          if no such page (or other source) is available and it is not
possible to calculate an Interpolated Screen Rate for the applicable Loan,
(x) the arithmetic mean of the rates per annum as supplied to the Administrative
Agent at its request quoted by the Reference Banks to leading banks in the
London interbank market two London Business Days before the first day of such
Interest Period for deposits in Dollars or the applicable Designated Foreign
Currency of a duration equal to the duration of such Interest Period; provided
that any Reference Bank that has failed to provide a quote in accordance with
Subsection 4.6(c) shall be disregarded for purposes of determining the mean or
(y) if consented to by the Borrower, the average of the rates per annum quoted
by the Administrative Agent to leading banks in the London interbank market at
or about 11:00 A.M. (London time) two London Business Days before the first day
of such Interest Period (or in the case of Sterling on such first day) for
deposits in Dollars or the applicable Designated Foreign Currency of a duration
equal to the duration of such Interest Period.

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Subsection 4.7 have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in Subsection 4.7 have not arisen but the
supervisor for the administrator of the London Interbank Offered Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the London
Interbank Offered Rate shall no longer be used for determining interest rates
for loans in Dollars, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBOR Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary herein, such amendment
shall become effective without any further action or consent of any other party
to this Agreement.

 

“Lien”: any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Limited Condition Transaction”: (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Borrower and
its Subsidiaries of any assets, business or Person or any other Investment
permitted by this Agreement, in each case, whose consummation is not conditioned
on the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock requiring irrevocable notice
in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or repayment.

 

“Loan”: each Initial Term Loan, Incremental Term Loan, Extended Term Loan,
Specified Refinancing Term Loan, Initial Revolving Loan, Incremental Revolving
Loan, Extended Revolving Loan, Specified Refinancing Revolving Loan, a Swing
Line Loan or a L/C Disbursement, as the context shall require; collectively, the
“Loans.”

 

“Loan Documents”: this Agreement, any Notes, the Guarantee and Collateral
Agreement, the ABL/Cash Flow Intercreditor Agreement, any Junior Lien
Intercreditor Agreement (on and after the execution thereof), each Other
Intercreditor Agreement (on and after the execution thereof) and any other
Security Documents, each as amended, supplemented, waived or otherwise modified
from time to time.

 

58

 

 

“Loan Parties”: Holdings (or any Successor Holding Company in respect thereof
pursuant to and as defined in Subsection 9.16(e) of the Guarantee and Collateral
Agreement) (unless and until Holdings is released from all of its obligations
pursuant to Subsection 9.16(h) of the Guarantee and Collateral Agreement), the
Borrower and the Subsidiary Guarantors; each individually, a “Loan Party.”

 

“Management Advances”: (1) loans or advances made to directors, management
members, officers, employees or consultants of any Parent Entity, the Borrower
or any Restricted Subsidiary (x) in respect of travel, entertainment or moving
related expenses incurred in the ordinary course of business, (y) in respect of
moving related expenses incurred in connection with any closing or consolidation
of any facility, or (z) in the ordinary course of business and (in the case of
this clause (z)) not exceeding $15,000,000 in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under Subsection 8.1.

 

“Management Guarantees”: guarantees (x) of up to an aggregate principal amount
outstanding at any time of $30,000,000 of borrowings by Management Investors in
connection with their purchase of Management Stock or (y) made on behalf of, or
in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent Entity, the Borrower or any Restricted Subsidiary (1)
in respect of travel, entertainment and moving related expenses incurred in the
ordinary course of business, or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $15,000,000 in the aggregate
outstanding at any time.

 

“Management Indebtedness”: Indebtedness Incurred to (a) any Person other than a
Management Investor of up to an aggregate principal amount outstanding at any
time of $35,000,000 and (b) any Management Investor, in each case, to finance
the repurchase or other acquisition of Capital Stock of the Borrower, any
Restricted Subsidiary or any Parent Entity (including any options, warrants or
other rights in respect thereof) from any Management Investor, which repurchase
or other acquisition of Capital Stock is permitted by Subsection 8.2.

 

“Management Investors”: the management members, officers, directors, employees
and other members of the management of any Parent Entity, the Borrower or any of
their respective Subsidiaries, or family members or relatives of any of the
foregoing (provided that, solely for purposes of the definition of “Permitted
Holders”, such relatives shall include only those Persons who are or become
Management Investors in connection with estate planning for or inheritance from
other Management Investors, as determined in good faith by the Borrower, which
determination shall be conclusive), or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date beneficially
own or have the right to acquire, directly or indirectly, Capital Stock of the
Borrower, any Restricted Subsidiary or any Parent Entity.

 

59

 

 

“Management Stock”: Capital Stock of the Borrower, any Restricted Subsidiary or
any Parent Entity (including any options, warrants or other rights in respect
thereof) held by any of the Management Investors.

 

“Mandatory Revolving Loan Borrowing”: as defined in Subsection 2.7(c).

 

“Margin Stock”: as defined in Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Market Capitalization”: an amount equal to (i) the total number of issued and
outstanding shares of capital stock of the Borrower or any Parent Entity on the
date of declaration of the relevant dividend or making of any other Restricted
Payment, as applicable, multiplied by (ii) the arithmetic mean of the closing
prices per share of such capital stock on the New York Stock Exchange (or, if
the primary listing of such capital stock is on another exchange, on such other
exchange) for the 30 consecutive trading days immediately preceding such date.

 

“Material Adverse Effect”: (x) on, or as of, the Closing Date, a Closing Date
Material Adverse Effect, or (y) after the Closing Date, a material adverse
effect on (a) the business, operations, property or condition (financial or
otherwise) of the Borrower and its Restricted Subsidiaries taken as a whole,
(b) the validity or enforceability as to the Loan Parties (taken as a whole)
party thereto of the Loan Documents taken as a whole or (c) the rights or
remedies of the Agents and the Lenders under the Loan Documents, in each case,
taken as a whole.

 

“Material Subsidiaries”: Restricted Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Restricted Subsidiaries constituted
a single Subsidiary), a “significant subsidiary” in accordance with Rule 1-02
under Regulation S-X.

 

“Materials of Environmental Concern”: any pollutants, contaminants, hazardous or
toxic substances or materials or wastes defined, listed, or regulated as such in
or under, or which may give rise to liability under, any applicable
Environmental Law, including gasoline, petroleum (including crude oil or any
fraction thereof), petroleum products or by-products, asbestos and
polychlorinated biphenyls.

 

“Maturity Date”: the Initial Revolving Maturity Date, the Initial Term Loan
Maturity Date, for any Extended Tranche the “Maturity Date” set forth in the
applicable Extension Amendment, for any Incremental Commitments the “Maturity
Date” set forth in the applicable Incremental Commitment Amendment and for any
Specified Refinancing Tranche the “Maturity Date” set forth in the applicable
Specified Refinancing Amendment, in each case as the context may require.

 

60

 

 

“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) an amount equal to the greater of (1) $333,000,000 and (2) 75.0% of Four
Quarter Consolidated EBITDA (amounts Incurred pursuant to this clause (i), the
“Cash Capped Incremental Facility”) plus (ii) an unlimited amount if, after
giving effect to the Incurrence of such amount (or, at the Borrower’s option, on
the date of the initial commitment to lend such additional amount after giving
pro forma effect to the Incurrence of the entire committed amount of such
additional amount), either (x) the Consolidated Secured Leverage Ratio shall not
exceed 4.50 to 1.00 or (y) in the case of Indebtedness being Incurred to finance
or refinance, or otherwise Incurred in connection with, any acquisition of
assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary, or any other Investment, the Consolidated Secured Leverage Ratio of
the Borrower would equal or be less than the Consolidated Secured Leverage Ratio
of the Borrower immediately prior to giving effect thereto (in each case under
this clause (ii), as set forth in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at the time of such Incurrence,
together with calculations demonstrating compliance with such ratio (amounts
Incurred pursuant to this clause (ii), the “Ratio Incremental Facility”) (it
being understood that (A) if pro forma effect is given to the entire committed
amount of any such additional amount on the date of initial borrowing of such
Indebtedness or entry into the definitive agreement providing the commitment to
fund such Indebtedness, such committed amount may thereafter be borrowed and
reborrowed in whole or in part, from time to time, without further compliance
with this clause (ii) and (B) for purposes of so calculating the Consolidated
Secured Leverage Ratio under this clause (ii), any additional amount Incurred
pursuant to this clause (ii) shall be treated as if such amount is Consolidated
Secured Indebtedness, regardless of whether such amount is actually secured or
is secured by Liens ranking junior to the Liens securing the Cash Flow
Facilities Obligations)); provided that, at the Borrower’s option, capacity
under the Ratio Incremental Facility shall be deemed to be used before capacity
under the Cash Capped Incremental Facility.

 

“Minimum Exchange Tender Condition”: as defined in Subsection 2.9(b).

 

“Minimum Extension Condition”: as defined in Subsection 2.10(g).

 

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

 

“Mortgaged Fee Properties”: the collective reference to each real property owned
in fee simple by the Borrower or any Subsidiary Guarantor (i) as of the Closing
Date and listed on Schedule 5.8 (if any) and (ii) following the Closing Date, to
the extent required to be mortgaged as Collateral pursuant to the requirements
of Subsection 7.9, including the land and all buildings, improvements,
structures and fixtures now or subsequently located thereon and owned by any
such Person, in each case, unless and until such time as the Mortgage on such
real property is released in accordance with the terms and provisions hereof and
thereof.

 

“Mortgages”: the collective reference to the mortgages and deeds of trust, or
similar security instruments, executed and delivered by the Borrower or any
Subsidiary Guarantor in favor of the Collateral Agent, substantially in the form
of Exhibit C, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Most Recent Four Quarter Period”: the four-fiscal-quarter period of the
Borrower ending on the last day of the most recently completed fiscal year or
Fiscal Quarter for which financial statements of the Borrower have been (or have
been required to be) delivered under Subsection 7.1(a) or 7.1(b).

 

61

 

 

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Available Cash”: from an Asset Disposition or Recovery Event, an amount
equal to the cash payments received (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, but excluding any other consideration
received in the form of assumption by the acquiring Person of Indebtedness or
other obligations relating to the properties or assets that are the subject of
such Asset Disposition or Recovery Event or received in any other non-cash form)
therefrom, in each case net of (i) all legal, title and recording tax expenses,
commissions and other fees and expenses incurred and (without duplication) all
federal, state, provincial, foreign and local taxes required to be paid or to be
accrued as a liability under GAAP, in each case, as a consequence of, or in
respect of, such Asset Disposition or Recovery Event (including as a consequence
of any transfer of funds in connection with the application thereof in
accordance with Subsection 8.4), (ii) all payments made, and all installment
payments required to be made, on any Indebtedness (other than Indebtedness
secured by Liens on the Collateral that are required by the express terms of
this Agreement to be pari passu with or junior to the Liens on the Collateral
securing the Cash Flow Facilities Obligations) (x) that is secured by any assets
subject to such Asset Disposition or involved in such Recovery Event, in
accordance with the terms of any Lien upon such assets, or (y) that must by its
terms, or in order to obtain a necessary consent to such Asset Disposition, or
by applicable law, be repaid out of the proceeds from such Asset Disposition or
Recovery Event, including but not limited to any payments required to be made to
increase borrowing availability under any revolving credit facility, (iii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition
or Recovery Event, or to any other Person (other than the Borrower or a
Restricted Subsidiary) owning a beneficial interest in the assets disposed of in
such Asset Disposition or subject to such Recovery Event, (iv) any liabilities
or obligations associated with the assets disposed of in such Asset Disposition
or involved in such Recovery Event and retained, indemnified or insured by the
Borrower or any Restricted Subsidiary after such Asset Disposition or Recovery
Event, including pension and other post-employment benefit liabilities,
liabilities related to environmental matters, and liabilities relating to any
indemnification obligations associated with such Asset Disposition or Recovery
Event, (v) in the case of an Asset Disposition, the amount of any purchase price
or similar adjustment (x) claimed by any Person to be owed by the Borrower or
any Restricted Subsidiary, until such time as such claim shall have been settled
or otherwise finally resolved, or (y) paid or payable by the Borrower or any
Restricted Subsidiary, in each case in respect of such Asset Disposition and
(vi) in the case of any Recovery Event, any amount thereof that constitutes or
represents reimbursement or compensation for any amount previously paid or to be
paid by the Borrower or any of its Subsidiaries.

 

“Net Available Cash Amount”: as defined in Subsection 8.4(a)(iii).

 

“Net Cash Proceeds”: with respect to any issuance or sale of any securities of,
or the Incurrence of Indebtedness by, the Borrower or any Subsidiary, or any
capital contribution to the Borrower or any Subsidiary, the cash proceeds of
such issuance, sale, Incurrence or contribution received by the Borrower or such
Subsidiary net of attorneys’ fees, accountants’ fees, underwriters’ or placement
agents’ fees, discounts or commissions and brokerage, consultant and other fees
actually incurred in connection with such issuance, sale, contribution or
Incurrence and net of all taxes paid or payable as a result, or in respect,
thereof.

 

62

 

 

“New York Courts”: as defined in Subsection 11.13(a).

 

“New York Supreme Court”: as defined in Subsection 11.13(a).

 

“Non-Consenting Lender”: as defined in Subsection 11.1(g).

 

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes.

 

“Non-Extending Lender”: as defined in Subsection 2.10(e).

 

“Non-Extension Notice Date”: as defined in Subsection 2.6(j).

 

“Non-Wholly Owned Subsidiary”: each Subsidiary that is not a Wholly Owned
Subsidiary.

 

“Note”: as defined in Subsection 2.2(a).

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. (New York City time) on such day received by
the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligation Currency”: as defined in Subsection 11.8(a).

 

“Obligations”: with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 

“OFAC”: as defined in clause (c) of the first sentence of Subsection 5.21.

 

“Offered Amount”: as defined in Subsection 4.4(l)(iv)(1).

 

“Offered Discount”: as defined in Subsection 4.4(l)(iv)(1).

 

63

 

 

“OID”: as defined in Subsection 2.8(d).

 

“Organizational Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws,
operating agreement or partnership agreement (or the equivalent governing
documents) of such Person.

 

“Other Intercreditor Agreement”: an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

 

“Other Representatives”: JPMorgan Chase Bank, N.A., in its capacity as Joint
Lead Arranger and Joint Bookrunner, Deutsche Bank Securities Inc., in its
capacity as Joint Lead Arranger and Joint Bookrunner, UBS Securities, LLC, in
its capacity as Joint Lead Arranger and Joint Bookrunner, Barclays Bank PLC, in
its capacity as Joint Lead Arranger and Joint Bookrunner, Goldman Sachs Bank
USA, in its capacity as Joint Lead Arranger and Joint Bookrunner, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in its capacity as Joint Lead Arranger and
Joint Bookrunner, Royal Bank of Canada, in its capacity as Joint Lead Arranger
and Joint Bookrunner, Jefferies Finance LLC, in its capacity as Joint Lead
Arranger and Joint Bookrunner, MUFG Union Bank, N.A., in its capacity as Joint
Lead Arranger and Joint Bookrunner, Natixis, New York Branch, in its capacity as
Joint Lead Arranger and Joint Bookrunner, SG Americas Securities, LLC, in its
capacity as Joint Lead Arranger and Joint Bookrunner, and Crédit Agricole
Corporate and Investment Bank, in its capacity as Joint Lead Arranger and Joint
Bookrunner.

 

“Outstanding Amount”: with respect to the Loans on any date, the principal
amount thereof after giving effect to any borrowings and prepayments or
repayments thereof occurring on such date.

 

“Overdrawn Amount”: as defined in Subsection 8.8(a)(ii).

 

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

 

“Parent Entity”: any of Topco, Holdings and any Other Parent and any other
Person that is a Subsidiary of Topco, Holdings or any Other Parent and of which
the Borrower is a Subsidiary, in each case, solely for so long as the Borrower
is a Subsidiary of such Person. As used herein, “Other Parent” means a Person of
which the Borrower becomes a Subsidiary after the Closing Date that is
designated by the Borrower as an “Other Parent”; provided that either
(x) immediately after the Borrower first becomes a Subsidiary of such Person,
more than 50.0% of the Voting Stock of such Person shall be held by one or more
Persons that held more than 50.0% of the Voting Stock of the Borrower or a
Parent Entity of the Borrower immediately prior to the Borrower first becoming
such Subsidiary or (y) such Person shall be deemed not to be an Other Parent for
the purpose of determining whether a Change of Control shall have occurred by
reason of the Borrower first becoming a Subsidiary of such Person. The Borrower
shall not in any event be deemed to be a “Parent Entity.”

 

64

 

 

“Parent Expenses”: (i) costs (including all professional fees and expenses)
incurred by any Parent Entity or Investor Partnership in connection with
maintaining its existence or in connection with its reporting obligations under,
or in connection with compliance with, applicable laws or applicable rules of
any governmental, regulatory or self-regulatory body or stock exchange, this
Agreement or any other agreement or instrument relating to Indebtedness of the
Borrower or any Restricted Subsidiary, including in respect of any reports filed
with respect to the Securities Act, the Exchange Act or the respective rules and
regulations promulgated thereunder, (ii) expenses incurred by any Parent Entity
or Investor Partnership in connection with the acquisition, development,
maintenance, ownership, prosecution, protection and defense of its intellectual
property and associated rights (including but not limited to trademarks, service
marks, trade names, trade dress, patents, copyrights and similar rights,
including registrations and registration or renewal applications in respect
thereof; inventions, processes, designs, formulae, trade secrets, know-how,
confidential information, computer software, data and documentation, and any
other intellectual property rights; and licenses of any of the foregoing), or
assertions of infringement, misappropriation, dilution or other violation of
third-party intellectual property or associated rights, to the extent such
intellectual property and associated rights or assertions relate to the business
or businesses of the Borrower or any Subsidiary thereof, (iii) indemnification
obligations of any Parent Entity or Investor Partnership owing to directors,
officers, employees or other Persons under its charter or by-laws or pursuant to
written agreements with or for the benefit of any such Person (including the
CD&R Indemnification Agreement and the GGC Indemnification Agreement), or
obligations in respect of director and officer insurance (including premiums
therefor), (iv) other administrative and operational expenses of any Parent
Entity or Investor Partnership incurred in the ordinary course of business,
(v) fees and expenses incurred by any Parent Entity or Investor Partnership in
connection with maintenance and implementation of any management equity
incentive plan associated with the management of the Borrower and its
Subsidiaries, and (vi) fees and expenses incurred by any Parent Entity or
Investor Partnership in connection with any offering of Capital Stock or
Indebtedness, (w) which offering is not completed, or (x) where the net proceeds
of such offering are intended to be received by or contributed or loaned to the
Borrower or a Restricted Subsidiary, or (y) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received, contributed or loaned, or (z) otherwise on an interim basis prior to
completion of such offering so long as any Parent Entity or Investor Partnership
shall cause the amount of such expenses to be repaid to the Borrower or the
relevant Restricted Subsidiary out of the proceeds of such offering promptly if
completed.

 

“Pari Passu Indebtedness”: Indebtedness secured by a Lien on the Collateral
ranking pari passu with the Liens securing the Cash Flow Facilities Obligations.

 

“Participant”: as defined in Subsection 11.6(c).

 

“Participant Register”: as defined in Subsection 11.6(b)(v).

 

“Participating Lender”: as defined in Subsection 4.4(l)(iii)(2).

 

65

 

 

“Patriot Act”: as defined in Subsection 11.18.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Affiliated Assignee”: CD&R or Golden Gate, any investment fund
managed or controlled by CD&R or Golden Gate and any special purpose vehicle
established by CD&R or Golden Gate or by one or more of such investment funds.

 

“Permitted Cure Securities”: common equity securities of the Borrower or any
Parent Entity or other qualified equity securities of the Borrower or any Parent
Entity that do not constitute Disqualified Stock.

 

“Permitted Debt Exchange”: as defined in Subsection 2.9(a).

 

“Permitted Debt Exchange Notes”: as defined in Subsection 2.9(a).

 

“Permitted Debt Exchange Offer”: as defined in Subsection 2.9(a).

 

“Permitted Holders”: any of the following: (i) any of the CD&R Investors;
(ii) any of the GGC Investors; (iii) any of the Kenner Investors; (iv) any of
the Management Investors, CD&R, Golden Gate, Kenner and their respective
Affiliates; (v) any investment fund or vehicle managed, sponsored or advised by
CD&R or any Affiliate thereof, and any Affiliate of or successor to any such
investment fund or vehicle; (vi) any limited or general partners of, or other
investors in, any CD&R Investor or any Affiliate thereof, or any such investment
fund or vehicle; (vii) any “group” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act as in effect on the Closing Date) of which any of the
Persons specified in clause (i), (ii), (iii), (iv), (v) or (vi) above is a
member (provided that (without giving effect to the existence of such “group” or
any other “group”) one or more of such Persons collectively have beneficial
ownership, directly or indirectly, of more than 50.0% of the total voting power
of the Voting Stock of the Borrower or the Parent Entity held by such “group”),
and any other Person that is a member of such “group”; and (viii) any Person
acting in the capacity of an underwriter (solely to the extent that and for so
long as such Person is acting in such capacity) in connection with a public or
private offering of Capital Stock of any Parent Entity or the Borrower. In
addition, any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Closing Date) whose status as a “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) constitutes or results in a Change of Control in respect of
which the Borrower makes a Change of Control Offer pursuant to Subsection 8.8(a)
(whether or not in connection with any repayment or repurchase of Indebtedness
outstanding pursuant to Junior Debt), together with its Affiliates, shall
thereafter constitute Permitted Holders.

 

“Permitted Investment”: an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)          a Restricted Subsidiary, the Borrower, or a Person that will, upon
the making of such Investment, become a Restricted Subsidiary (and any
Investment held by such Person that was not acquired by such Person, or made
pursuant to a commitment by such Person that was not entered into, in
contemplation of so becoming a Restricted Subsidiary);

 

66

 

 

(ii)        another Person if as a result of such Investment such other Person
is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person, or made pursuant to a commitment by
such Person that was not entered into, in contemplation of such merger,
consolidation or transfer);

 

(iii)       Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

 

(iv)        receivables owing to the Borrower or any Restricted Subsidiary, if
created or acquired in the ordinary course of business;

 

(v)         any securities or other Investments received as consideration in, or
retained in connection with, sales or other dispositions of property or assets,
including Asset Dispositions made in compliance with Subsection 8.4;

 

(vi)        securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 

(vii)       Investments in existence or made pursuant to legally binding written
commitments in existence on the Closing Date and set forth on Schedule 1.1(b),
and, in each case, any extension, modification, replacement, reinvestment or
renewal thereof; provided that the amount of any such Investment may be
increased in such extension, modification, replacement, reinvestment or renewal
only (x) as required by the terms of such Investment or binding commitment as in
existence on the Closing Date (including as a result of the accrual or accretion
of interest or original issue discount or the issuance of pay-in-kind
securities) or (y) as otherwise permitted by this Agreement;

 

(viii)      Currency Agreements, Interest Rate Agreements, Commodities
Agreements and related Hedging Obligations, which obligations are Incurred in
compliance with Subsection 8.1;

 

(ix)         pledges or deposits (x) with respect to leases or utilities
provided to third parties in the ordinary course of business or (y) otherwise
described in the definition of “Permitted Liens” or made in connection with
Liens permitted under Subsection 8.6;

 

(x)          (1) Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition by, to, in or in favor of any Special
Purpose Entity, including Investments of funds held in accounts permitted or
required by the arrangements governing such Financing Disposition or any related
Indebtedness, or (2) any promissory note issued by the Borrower or any Parent
Entity; provided that if such Parent Entity receives cash from the relevant
Special Purpose Entity in exchange for such note, an equal cash amount is
contributed by any Parent Entity to the Borrower;

 

67

 

 

(xi)        bonds secured by assets leased to and operated by the Borrower or
any Restricted Subsidiary that were issued in connection with the financing of
such assets so long as the Borrower or any Restricted Subsidiary may obtain
title to such assets at any time by paying a nominal fee, canceling such bonds
and terminating the transaction;

 

(xii)       [reserved];

 

(xiii)      any Investment to the extent made using Capital Stock of the
Borrower (other than Disqualified Stock), Capital Stock of any Parent Entity or
Junior Capital as consideration;

 

(xiv)      Management Advances;

 

(xv)       Investments in Related Businesses in an aggregate amount outstanding
at any time not to exceed an amount equal to the greater of $175,000,000 and
46.50% of Four Quarter Consolidated EBITDA;

 

(xvi)      any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Subsection 8.5(b)
(except transactions described in clauses (i), (ii)(4), (iii), (v), (vi), (ix)
and (x) therein), including any Investment pursuant to any transaction described
in Subsection 8.5(b)(ii) (whether or not any Person party thereto is at any time
an Affiliate of the Borrower);

 

(xvii)     any Investment by any Captive Insurance Subsidiary in connection with
the provision of insurance to the Borrower or any of its Subsidiaries;

 

(xviii)    other Investments in an aggregate amount outstanding at any time not
to exceed an amount equal to the greater of $175,000,000 and 46.50% of Four
Quarter Consolidated EBITDA;

 

(xix)       Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers’ compensation, performance and similar
deposits entered into as a result of the operations of the business of the
Borrower and its Subsidiaries in the ordinary course of business or consistent
with past practice; and

 

(xx)        Investments consisting of purchases or other acquisitions of
inventory, supplies, services, material or equipment or the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons.

 

If any Investment pursuant to clause (xv) or (xviii) above, or Subsection
8.2(b)(vi) or 8.2(b)(xv), as applicable, is made in any Person that is not a
Restricted Subsidiary and such Person thereafter (A) becomes a Restricted
Subsidiary or (B) is merged or consolidated into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, then such Investment shall thereafter be deemed to have
been made pursuant to clause (i) or (ii) above, respectively, and not clause
(xv) or (xviii) above, or Subsection 8.2(b)(vi) or 8.2(b)(xv), as applicable, to
the extent of such Investment remaining at such Unrestricted Subsidiary
immediately after its redesignation as a Restricted Subsidiary.

 

68

 

 

“Permitted Liens”:

 

(a)          Liens for taxes, assessments or other governmental charges or
claims not yet delinquent or the nonpayment of which in the aggregate would not
reasonably be expected to have a Material Adverse Effect on the Borrower and its
Restricted Subsidiaries, taken as a whole, or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower or a Subsidiary thereof, as the case
may be, in accordance with GAAP;

 

(b)          Liens with respect to outstanding motor vehicle fines and
carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business in respect of
obligations that are not known to be overdue for a period of more than 60 days
or that are bonded or that are being contested in good faith and by appropriate
proceedings;

 

(c)          pledges, deposits or Liens in connection with workers’
compensation, professional liability insurance, insurance programs, unemployment
insurance and other social security and other similar legislation or other
insurance-related obligations (including pledges or deposits securing liability
to insurance carriers under insurance or self-insurance arrangements);

 

(d)          pledges, deposits or Liens to secure the performance of bids,
tenders, trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

 

(e)          easements (including reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted, licenses
or sublicenses granted, or occupancy agreements granted to others, whether or
not of record and whether now in existence or hereafter entered into, in the
ordinary course of business, which do not in the aggregate materially interfere
with the ordinary conduct of the business of the Borrower and its Subsidiaries,
taken as a whole;

 

(f)          Liens existing on, or provided for under written arrangements
existing on, the Closing Date and set forth on Schedule 1.1(c), or (in the case
of any such Liens securing Indebtedness of the Borrower or any of its
Subsidiaries existing or arising under written arrangements existing on the
Closing Date) securing any Refinancing Indebtedness in respect of such
Indebtedness (other than Indebtedness Incurred under Subsection 8.1(b)(i) and
secured under clause (k)(1) of this definition), so long as the Lien securing
such Refinancing Indebtedness is limited to all or part of the same property or
assets (plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or under such written arrangements could secure)
the original Indebtedness;

 

69

 

 

(g)          (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
developer, landlord or other third party on property over which the Borrower or
any Restricted Subsidiary of the Borrower has easement rights or on any leased
property and subordination or similar agreements relating thereto and (ii) any
condemnation or eminent domain proceedings affecting any real property;

 

(h)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Hedging Obligations, Bank Products
Obligations, Purchase Money Obligations or Financing Lease Obligations Incurred
in compliance with Subsection 8.1;

 

(i)          Liens arising out of judgments, decrees, orders or awards in
respect of which the Borrower or any Restricted Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review, which appeal or proceedings
shall not have been finally terminated, or if the period within which such
appeal or proceedings may be initiated shall not have expired;

 

(j)          leases, subleases, licenses, sublicenses or occupancy agreements to
or from third parties;

 

(k)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of (1) Indebtedness Incurred in
compliance with Subsection 8.1(b)(i) pursuant to (a) this Agreement and the
other Loan Documents, (b) the Senior ABL Facility (provided any such Liens on
the Cash Flow Priority Collateral rank junior to the Liens securing the Cash
Flow Facilities Obligations on the Cash Flow Priority Collateral), (c) any
Permitted Debt Exchange Notes (and any Refinancing Indebtedness in respect
thereof), (d) any Rollover Indebtedness (and any Refinancing Indebtedness in
respect thereof), (e) any Additional Obligations (and any Refinancing
Indebtedness in respect thereof) and (f) Letter of Credit Facilities (and any
Refinancing Indebtedness in respect thereof), provided, that any Liens on
Collateral pursuant to subclause (b), (c), (d) or (e) of this clause (k)(1)
shall be subject to the ABL/Cash Flow Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or an Other Intercreditor Agreement, as applicable, (2)
Indebtedness Incurred in compliance with clauses (b)(iv), (b)(v), (b)(vii),
(b)(viii), (b)(xvi) or clauses (b)(iii)(B) and (C) of Subsection 8.1 (other than
Refinancing Indebtedness Incurred in respect of Indebtedness described in
Subsection 8.1(a)), (3) any Indebtedness Incurred in compliance with Subsection
8.1(b)(xiii), provided that any Liens securing such Indebtedness shall rank
junior to the Liens securing the Cash Flow Facilities Obligations and shall be
subject to a Junior Lien Intercreditor Agreement or an Other Intercreditor
Agreement, as applicable, (4) (A) Acquisition Indebtedness Incurred in
compliance with Subsection 8.1(b)(x) or (xi); provided that (x) such Liens are
limited to all or part of the same property or assets, including Capital Stock
(plus improvements, accessions, proceeds or dividends or distributions in
respect thereof, or replacements of any thereof) acquired, or of any Person
acquired or merged or consolidated with or into the Borrower or any Restricted
Subsidiary, in any transaction to which such Acquisition Indebtedness relates,
(y) on the date of the Incurrence of such Indebtedness after giving effect to
such Incurrence, the Consolidated Secured Leverage Ratio would equal or be less
than the Consolidated Secured Leverage Ratio immediately prior to giving effect
thereto or (z) such Liens rank junior to the Liens securing the Cash Flow
Facilities Obligations and shall be subject to a Junior Lien Intercreditor
Agreement or an Other Intercreditor Agreement, as applicable, or (B) any
Refinancing Indebtedness Incurred in respect thereof, (5) Indebtedness of any
Restricted Subsidiary that is not a Subsidiary Guarantor (limited, in the case
of this clause (k)(5), to Liens on any of the property and assets of any
Restricted Subsidiary that is not a Subsidiary Guarantor) or (6) obligations in
respect of Management Advances or Management Guarantees, in each case under the
foregoing clauses (1) through (6) including Liens securing any Guarantee of any
thereof;

 

70

 

 

(l)          Liens existing on property or assets of a Person at, or provided
for under written arrangements existing at, the time such Person becomes a
Subsidiary of the Borrower (or at the time the Borrower or a Restricted
Subsidiary acquires such property or assets, including any acquisition by means
of a merger or consolidation with or into the Borrower or any Restricted
Subsidiary); provided, however, that such Liens and arrangements are not created
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary (or such acquisition of such property or assets), and that such Liens
are limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided, further, that for
purposes of this clause (l), if a Person other than the Borrower is the
Successor Borrower with respect thereto, any Subsidiary thereof shall be deemed
to become a Subsidiary of the Borrower, and any property or assets of such
Person or any such Subsidiary shall be deemed acquired by the Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Borrower;

 

(m)          Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary or any joint venture that secure Indebtedness or other
obligations of such Unrestricted Subsidiary or joint venture, respectively;

 

(n)          any encumbrance or restriction (including, but not limited to,
pursuant to put and call agreements or buy/sell arrangements) with respect to
Capital Stock of any joint venture or similar arrangement pursuant to any joint
venture or similar agreement;

 

(o)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Refinancing Indebtedness Incurred
in respect of any Indebtedness (other than any Indebtedness described in clause
(k)(1) above of this definition) secured by, or securing any refinancing,
refunding, extension, renewal or replacement (in whole or in part) of any other
obligation secured by, any other Permitted Liens, provided that any such new
Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

 

71

 

 

(p)          Liens (1) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, including Liens arising under or by
reason of the Perishable Agricultural Commodities Act of 1930, as amended from
time to time, (2) on property or assets under construction (and related rights)
in favor of a contractor or developer or arising from progress or partial
payments by a third party relating to such property or assets, (3) on Margin
Stock, if and to the extent the value of all Margin Stock of the Borrower and
its Subsidiaries exceeds 25% of the value of the total assets subject to
Subsection 8.6, (4) on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent that such cash or government securities prefund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose, (5) securing or arising by reason of
any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (6) in favor of the Borrower or any
Subsidiary (other than Liens on property or assets of the Borrower or any
Subsidiary Guarantor in favor of any Subsidiary that is not a Subsidiary
Guarantor), (7) arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business, (8) on inventory or other goods and proceeds securing obligations
in respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods, (9) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft, cash pooling or
similar obligations incurred in the ordinary course of business, (10) attaching
to commodity trading or other brokerage accounts incurred in the ordinary course
of business, (11) arising in connection with repurchase agreements permitted
under Subsection 8.1 on assets that are the subject of such repurchase
agreements, (12) on any amounts (including the proceeds of the applicable
Indebtedness and any cash, Cash Equivalents and Temporary Cash Investments
deposited to cover interest and premium in respect of such Indebtedness) held by
a trustee or escrow agent under any indenture or other debt agreement governing
Indebtedness issued in escrow pursuant to customary escrow arrangements (as
determined by the Borrower in good faith, which determination shall be
conclusive) pending the release thereof, or on the proceeds deposited to
discharge, redeem or defease Indebtedness under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions
(as determined by the Borrower in good faith, which determination shall be
conclusive), pending such discharge, redemption or defeasance and after
irrevocable notice thereof has been delivered to the applicable trustee or
agent, (13) on equipment of the Borrower or any of its Restricted Subsidiaries
granted in the ordinary course of business to the Borrower’s or a Restricted
Subsidiary’s customers or (14) (x) on accounts receivable or notes receivable
(including any ancillary rights pertaining thereto) purported to be sold in
connection with any factoring agreement or similar arrangements to secure
obligations owed under such factoring agreement or similar arrangements and
(y) any bank accounts used by the Borrower or any Restricted Subsidiary in
connection with any factoring agreement or any similar arrangements;

 

(q)          other Liens securing Indebtedness or other obligations that in the
aggregate at any time outstanding do not exceed an amount equal to the greater
of $110,000,000 and 30.00% of Four Quarter Consolidated EBITDA at the time of
Incurrence of such Indebtedness or other obligations;

 

(r)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) or other obligations of, or in favor of, any
Special Purpose Entity, or in connection with a Special Purpose Financing or
otherwise, Incurred pursuant to clause (b)(ix) of Subsection 8.1;

 

(s)          Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Indebtedness Incurred in
compliance with Subsection 8.1; provided that on the date of Incurrence of such
Indebtedness after giving effect to such Incurrence (or, at the Borrower’s
option, on the date of the initial borrowing of such Indebtedness or entry into
the definitive agreement providing the commitment to fund such Indebtedness
after giving pro forma effect to the Incurrence of the entire committed amount,
in which case such committed amount may thereafter be borrowed and reborrowed in
whole or in part, from time to time, without further compliance with this
clause), either (x) the Consolidated Secured Leverage Ratio shall not exceed
4.50 to 1.00 or (y) in the case of Liens securing Indebtedness being Incurred to
finance or refinance, or otherwise Incurred in connection with any acquisition
of assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary, or any other Investment, the Consolidated Secured Leverage Ratio of
the Borrower would equal or be less than the Consolidated Secured Leverage Ratio
of the Borrower immediately prior to giving effect thereto; and

 

72

 

 

(t)          Liens on the Collateral, if such Liens rank junior to the Liens on
such Collateral in relation to the Lien securing the Loans and the Subsidiary
Guarantees, as applicable.

 

For purposes of determining compliance with this definition, (s) a Lien need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category), (t) the principal amount of Indebtedness secured by a Lien
outstanding under any category of Permitted Liens shall be determined after
giving effect to the application of proceeds of any such Indebtedness to
refinance any such other Indebtedness, (u) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of
Permitted Liens, the Borrower shall, in its sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this definition, (v) any Lien securing Indebtedness that was permitted to secure
such Indebtedness at the time of the Incurrence of such Indebtedness shall also
be permitted to secure any increase in the amount of such Indebtedness in
connection with the accrual of interest, the accretion of accreted value, the
payment of interest in the form of additional Indebtedness and the payment of
dividends on Capital Stock constituting Indebtedness in the form of additional
shares of the same class of Capital Stock, (w) in the event that a portion of
Indebtedness secured by a Lien could be classified as secured in part pursuant
to clause (k)(1) above in respect of Indebtedness Incurred pursuant to the Ratio
Incremental Facility (giving effect to the Incurrence of such portion of such
Indebtedness), the Borrower, in its sole discretion, may classify such portion
of such Indebtedness (and any Obligations in respect thereof) as having been
secured pursuant to clause (k)(1) above in respect of Indebtedness Incurred
pursuant to the Ratio Incremental Facility and the remainder of the Indebtedness
as having been secured pursuant to such clause (k)(1) in respect of Indebtedness
Incurred pursuant to Subsection 8.1(b)(i) (other than pursuant to the Ratio
Incremental Facility) or one or more of the other clauses or subclauses of this
definition (other than clause (s) above), (x) in the event that a portion of
Indebtedness secured by a Lien could be classified in part pursuant to clause
(s) above (giving effect to the Incurrence of such portion of Indebtedness), the
Borrower, in its sole discretion, may classify such portion of Indebtedness (and
any Obligations in respect thereof) as having been secured pursuant to clause
(s) above and the remainder of the Indebtedness as having been secured pursuant
to one or more of the other clauses or subclauses of this definition (other than
clause (k)(1) above in respect of Indebtedness Incurred pursuant to the Ratio
Incremental Facility), (y) if any Liens securing Indebtedness or other
obligations are Incurred to refinance Liens securing Indebtedness or other
obligations initially Incurred (or, to refinance Liens Incurred to refinance
Liens initially Incurred) in reliance on any category of Permitted Liens
measured by reference to a percentage of Four Quarter Consolidated EBITDA at the
time of Incurrence of such Indebtedness or other obligation, and is refinanced
by any Indebtedness or other obligation secured by any Lien incurred by
reference to such category of Permitted Liens, and such refinancing (or any
subsequent refinancing) would cause the percentage of Four Quarter Consolidated
EBITDA to be exceeded if calculated based on the Four Quarter Consolidated
EBITDA on the date of such refinancing, such percentage of Four Quarter
Consolidated EBITDA shall not be deemed to be exceeded (and such refinancing
Lien shall be deemed permitted) so long as the principal amount of such
refinancing Indebtedness or other obligation does not exceed an amount equal to
the principal amount of such Indebtedness or other obligation being refinanced,
plus the aggregate amount of fees, underwriting discounts, premiums and other
costs and expenses (including accrued and unpaid interest) incurred or payable
in connection with such refinancing and (z) if any Indebtedness or other
obligation is secured by any Lien outstanding under any category of Permitted
Liens measured by reference to a dollar amount, and is refinanced by any
Indebtedness or other obligation secured by any Lien incurred by reference to
such category of Permitted Liens, and such refinancing (or any subsequent
refinancing) would cause such dollar amount to be exceeded, such dollar amount
shall not be deemed to be exceeded (and such refinancing Lien shall be deemed
permitted) so long as the principal amount of such refinancing Indebtedness or
other obligation does not exceed an amount equal to the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) incurred or payable in connection with such refinancing.

 

73

 

 

“Permitted Payment”: as defined in Subsection 8.2(b).

 

“Permitted Repricing Amendment”: as defined in Subsection 11.1(i).

 

“Person”: an individual, partnership, corporation, company, limited liability
company, business trust, trust, joint stock company, unincorporated
organization, association, joint venture, Governmental Authority or other entity
of whatever nature.

 

“Pisces Acquisition Agreement”: the Agreement and Plan of Merger, dated as of
January 31, 2018, by and among the Borrower, Pisces Merger Sub and Ply Gem
Holdings, as the same may be amended, supplemented, waived or otherwise modified
from time to time in accordance with this Agreement.

 

“Pisces Merger”: the merger of Pisces Merger Sub with and into Ply Gem Holdings,
with Ply Gem Holdings being the survivor of such merger.

 

“Pisces Merger Sub”: Pisces Merger Sub, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.

 

74

 

 

“Platform”: Intralinks, SyndTrak Online, Debtdomain or any other similar
electronic distribution system.

 

“Ply Gem Business”: Ply Gem Holdings and each of its Subsidiaries.

 

“Ply Gem Holdings”: Ply Gem Holdings, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Ply Gem Industries”: Ply Gem Industries, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Ply Gem Tax Receivable Agreement”: the Tax Receivable Agreement, dated as of
May 22, 2013, by and between Ply Gem Holdings and PG ITS Holdco, L.P., as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Preferred Stock”: as applied to the Capital Stock of any corporation or
company, Capital Stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over Capital Stock of any other class of such
corporation or company.

 

“Prepayment Date”: as defined in Subsection 4.4(h).

 

“Pricing Grid”: with respect to Revolving Loans and Swing Line Loans:

 

Consolidated
Secured Leverage
Ratio  Applicable Margin
for ABR Loans and
Canadian Prime
Rate Loans   Applicable Margin
for Eurodollar
Loans and BA
Equivalent Loans   Applicable
Commitment
Fee Rate  Greater than 4.25 to 1.00   2.00%   3.00%   0.50% Equal to or less
than 4.25 to 1.00 and greater than 3.75 to 1.00   1.75%   2.75%   0.375% Equal
to or less than 3.75 to 1.00   1.50%   2.50%   0.25%

 

“Projections”: those financial projections included in the confidential
information memoranda and related material prepared in connection with the
syndication of the Facilities and provided to the Lenders on or about March 16,
2018.

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Purchase”: as defined in clause (4) of the definition of “Consolidated Coverage
Ratio.”

 

75

 

 

“Purchase Money Obligations”: any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualified IPO”: the issuance, sale or listing of common equity interests of the
Borrower or any Parent Entity pursuant to an effective registration statement
filed with the SEC in accordance with the Securities Act (whether alone, in
connection with an underwritten or secondary public offering or otherwise) and
such equity interests are listed on a nationally-recognized stock exchange in
the U.S.

 

“Qualifying Lender”: as defined in Subsection 4.4(l)(iv)(3).

 

“Rating Agency”: Moody’s or S&P or, if Moody’s or S&P or both shall not make a
rating on the applicable security or instrument publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

 

“Ratio Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

 

“Real Property”: real property owned in fee simple by the Borrower or any of its
Subsidiaries, including the land, and all buildings, structures and other
improvements now or subsequently located thereon, fixtures now or subsequently
attached thereto, and rights, privileges, easements and appurtenances now or
subsequently related thereto, and related property interests.

 

“Receivable”: a right to receive payment pursuant to an arrangement with another
Person pursuant to which such other Person is obligated to pay, as determined in
accordance with GAAP.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary constituting Collateral giving rise to
Net Available Cash to the Borrower or such Restricted Subsidiary, as the case
may be, in excess of $30,000,000, to the extent that such settlement or payment
does not constitute reimbursement or compensation for amounts previously paid by
the Borrower or any Restricted Subsidiary in respect of such casualty or
condemnation.

 

“Reference Banks”: JPMorgan Chase Bank, N.A., UBS AG, Stamford Branch, Barclays
Bank PLC, Goldman Sachs Bank USA, Bank of America, N.A., Royal Bank of Canada,
Jefferies Finance LLC, MUFG Union Bank, N.A., Natixis, New York Branch, Société
Générale and Crédit Agricole Corporate and Investment Bank.

 

“refinance”: refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances”, “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

76

 

 

“Refinancing Agreement”: as defined in Subsection 8.3(c).

 

“Refinancing Indebtedness”: Indebtedness that is Incurred to refinance
Indebtedness Incurred pursuant to this Agreement and the Loan Documents, the
Senior ABL Facility, the Senior Notes and any Indebtedness (or unutilized
commitment in respect of Indebtedness) existing on the Closing Date and set
forth on Schedule 8.1 or Incurred (or established) in compliance with this
Agreement (including Indebtedness of the Borrower that refinances Indebtedness
of any Restricted Subsidiary (to the extent permitted in this Agreement) and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of the
Borrower or another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness, and Indebtedness Incurred pursuant to a
commitment that refinances any Indebtedness or unutilized commitment; provided
that (1) if the Indebtedness being refinanced is Subordinated Obligations or
Guarantor Subordinated Obligations, the Refinancing Indebtedness (x) has a final
Stated Maturity at the time such Refinancing Indebtedness is Incurred that is
the same as or later than the final Stated Maturity of the Indebtedness being
refinanced (or, if earlier, the Initial Term Loan Maturity Date), (y) has a
weighted average life to maturity at the time such Refinancing Indebtedness is
Incurred that is equal to or longer than the remaining weighted average life to
maturity of the Indebtedness being refinanced (or, if shorter, the remaining
weighted average life to maturity of the Initial Term Loans) and (z) if an Event
of Default under Subsection 9.1(a) or (f) is continuing, is subordinated in
right of payment to the Cash Flow Facilities Obligations to the same extent as
the Indebtedness being refinanced, (2) such Refinancing Indebtedness is Incurred
in an aggregate principal amount (or, if issued with original issue discount,
with an aggregate issue price) that is equal to or less than the sum of (x) the
aggregate principal amount then outstanding of the Indebtedness being
refinanced, plus (y) an amount equal to any unutilized commitment relating to
the Indebtedness being refinanced or otherwise then outstanding under the
financing arrangement being refinanced to the extent the unutilized commitment
being refinanced could be drawn in compliance with Subsection 8.1 immediately
prior to such refinancing, plus (z) fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing, (3) Refinancing Indebtedness shall
not include (x) Indebtedness of a Restricted Subsidiary that is not a Subsidiary
Guarantor that refinances Indebtedness of the Borrower or a Subsidiary Guarantor
that could not have been initially Incurred by such Restricted Subsidiary
pursuant to Subsection 8.1 or (y) Indebtedness of the Borrower or a Restricted
Subsidiary that refinances Indebtedness of an Unrestricted Subsidiary, and (4)
if the Indebtedness being refinanced constitutes Additional Obligations,
Rollover Indebtedness, Permitted Debt Exchange Notes or Cash Flow Facilities
Obligations Incurred pursuant to Subsection 8.1(b)(i)(II)(a) (or Refinancing
Indebtedness in respect of the foregoing Indebtedness), (w) the Refinancing
Indebtedness complies with the requirements of the definition of “Additional
Obligations” (other than clause (ii) thereof), (x) if the Indebtedness being
refinanced is unsecured and an Event of Default under Subsection 9.1(a) or (f)
is continuing, the Refinancing Indebtedness is unsecured and (y) if the
Indebtedness being refinanced is secured by a Lien on Collateral ranking junior
to the Liens on Collateral securing the Cash Flow Facilities Obligations and an
Event of Default under Subsection 9.1(a) or (f) is continuing, the Refinancing
Indebtedness is unsecured or secured by a Lien on Collateral ranking junior to
the Liens on Collateral securing the Cash Flow Facilities Obligations.

 

“Refunded Swing Line Loans”: as defined in Subsection 2.7(c).

 

77

 

 

“Refunding Capital Stock”: as defined in Subsection 8.2(b)(i).

 

“Register”: as defined in Subsection 11.6(b)(iv).

 

“Regulation D”: Regulation D of the Board as in effect from time to time.

 

“Regulation S-X”: Regulation S-X promulgated by the SEC as in effect on the
Closing Date.

 

“Regulation T”: Regulation T of the Board as in effect from time to time.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation X”: Regulation X of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
applicable Issuing Bank pursuant to Subsection 2.6(e) for amounts drawn on the
applicable Letters of Credit.

 

“Reinvestment Period”: as defined in Subsection 8.4(b)(i).

 

“Related Business”: those businesses in which the Borrower or any of its
Subsidiaries is engaged on the Closing Date, or that are similar, related,
complementary, incidental or ancillary thereto or extensions, developments or
expansions thereof.

 

“Related Parties”: with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, equity holders,
shareholders, members, attorneys and other advisors, agents and controlling
persons of such Person and of such Person’s affiliates and “Related Party” shall
mean any of them.

 

“Related Taxes”: (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by any Parent Entity or Investor Partnership other than to another
Parent Entity or Investor Partnership), required to be paid by any Parent Entity
or Investor Partnership by virtue of its being incorporated or having Capital
Stock outstanding (but not by virtue of owning stock or other equity interests
of any corporation or other entity other than the Borrower, any of its
Subsidiaries, any Parent Entity or Investor Partnership), or being a holding
company parent of the Borrower, any of its Subsidiaries, any Parent Entity or
Investor Partnership or receiving dividends from or other distributions in
respect of the Capital Stock of the Borrower, any of its Subsidiaries, any
Parent Entity or Investor Partnership, or having guaranteed any obligations of
the Borrower or any Subsidiary thereof, or having received any payment in
respect of any of the items for which the Borrower or any of its Subsidiaries is
permitted to make payments to any Parent Entity or Investor Partnership pursuant
to Subsection 8.2, or acquiring, developing, maintaining, owning, prosecuting,
protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use
thereof), or assertions of infringement, misappropriation, dilution or other
violation of third-party intellectual property or associated rights, to the
extent relating to the business or businesses of the Borrower or any Subsidiary
thereof, (y) any taxes attributable to any taxable period (or portion thereof)
ending on or prior to the Closing Date, or to the consummation of any of the
Transactions, or to any Parent Entity’s or Investor Partnership’s receipt of (or
entitlement to) any payment in connection with the Transactions, including any
payment received after the Closing Date pursuant to any agreement related to the
Transactions or (z) any other federal, state, foreign, provincial or local taxes
measured by income for which any Parent Entity or Investor Partnership is liable
up to an amount not to exceed, with respect to federal taxes, the amount of any
such taxes that the Borrower and its Subsidiaries would have been required to
pay on a separate company basis, or on a consolidated basis as if the Borrower
had filed a consolidated return on behalf of an affiliated group (as defined in
Section 1504 of the Code) of which it were the common parent, or with respect to
state, foreign, provincial and local taxes, the amount of any such taxes that
the Borrower and its Subsidiaries would have been required to pay on a separate
company basis, or on a consolidated, combined, unitary or affiliated basis as if
the Borrower had filed a consolidated, combined, unitary or affiliated return on
behalf of an affiliated group (as defined in the applicable state, foreign,
provincial or local tax laws for filing such return) consisting only of the
Borrower and its Subsidiaries. Taxes include all interest, penalties and
additions relating thereto.

 

78

 

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, other than those events as to which the 30
day notice period is waived under Section 21, 22, 23, 24, 25, 27 or 28 of PBGC
Regulation Section 4043 or any successor regulation thereto.

 

“Repricing Transaction”: the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans (including, without
limitation, as may be effected through any amendment, waiver or modification to
this Agreement relating to the interest rate for, or weighted average yield of,
the Initial Term Loans), (a) if the primary purpose of such prepayment,
refinancing, substitution, replacement, amendment, waiver or modification is (as
determined by the Borrower in good faith, which determination shall be
conclusive) to refinance the Initial Term Loans at a lower “effective yield”
(taking into account, among other factors, margin, upfront or similar fees or
original issue discount shared with all providers of such financing, but
excluding the effect of any arrangement, commitment, underwriting, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the Adjusted LIBOR Rate, but including any LIBOR floor or
similar floor that is higher than the then Adjusted LIBOR Rate), (b) if the
prepayment, refinancing, substitution, replacement, amendment, waiver or
modification is effectuated by the incurrence by the Borrower or any Restricted
Subsidiary of new Indebtedness, such new Indebtedness is first lien secured bank
financing, and (c) if such prepayment, refinancing, substitution, replacement,
amendment, waiver or modification results in first lien secured bank financing
having an “effective yield” (as reasonably determined by the Administrative
Agent, in consultation with the Borrower, consistent with generally accepted
financial practices, after giving effect to, among other factors, margin,
upfront or similar fees or original issue discount shared with all providers of
such financing (calculated based on assumed four-year average life), but
excluding the effect of any arrangement, commitment, underwriting, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the Adjusted LIBOR Rate, but including any LIBOR floor or
similar floor that is higher than the then applicable Adjusted LIBOR Rate) that
is less than the “effective yield” (as reasonably determined by the
Administrative Agent, in consultation with the Borrower, on the same basis) of
the Initial Term Loans prior to being so prepaid, refinanced, substituted or
replaced or subject to such amendment, waiver or modification to this Agreement.

 

79

 

 

“Required Lenders”: Lenders the Total Credit Percentages of which aggregate to
greater than 50.0%; provided that the Revolving Commitments (or, if the
Revolving Commitments have terminated or expired, the Revolving Loans and
interests in L/C Obligations and Swing Line Loans) and Term Loans held or deemed
held by Defaulting Lenders shall be excluded for purposes of making a
determination of Required Lenders; provided, further, that the Revolving
Commitments (or, if the Revolving Commitments have terminated or expired, the
Revolving Loans and interests in L/C Obligations and Swing Line Loans) and Term
Loans held or deemed held by a Disqualified Party shall be excluded for purposes
of making a determination of Required Lenders.

 

“Required Majority in Interest Lenders”: Lenders of any Tranche or Lenders of
any group of affected Lenders, as applicable, the Total Credit Percentages of
which aggregate to greater than 50.0% of the Total Credit Percentages of such
Tranche or Lenders of such group of affected Lenders; provided that Revolving
Commitments (or, if the Revolving Commitments have terminated or expired, the
Revolving Loans and interests in L/C Obligations and Swing Line Loans) and Term
Loans held or deemed held by Defaulting Lenders shall be excluded for purposes
of making a determination of Required Majority in Interest Lenders; provided,
further, that the Revolving Commitments (or, if the Revolving Commitments have
terminated or expired, the Revolving Loans and interests in L/C Obligations and
Swing Line Loans) and Term Loans held or deemed held by a Disqualified Party
shall be excluded for purposes of making a determination of Required Majority in
Interest Lenders.

 

“Required Revolving Lenders”: Lenders the Revolving Commitment Percentage of
which aggregate to greater than 50.0%; provided that the Revolving Commitments
(or, if the Revolving Commitments have terminated or expired, the Revolving
Loans and interests in L/C Obligations and Swing Line Loans) held or deemed held
by Defaulting Lenders shall be excluded for purposes of making a determination
of Required Revolving Lenders; provided, further, that the Revolving Commitments
(or, if the Revolving Commitments have terminated or expired, the Revolving
Loans and interests in L/C Obligations and Swing Line Loans) held or deemed held
by a Disqualified Party shall be excluded for purposes of making a determination
of Required Revolving Lenders.

 

“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

 

80

 

 

“Responsible Officer”: as to any Person, any of the following officers of such
Person: (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, in each case who has been designated in writing to the
Administrative Agent or the Collateral Agent as a Responsible Officer by such
chief executive officer or president of such Person or, with respect to
financial matters, by such chief financial officer of such Person, (c) with
respect to the fifth and sixth sentences of Subsection 1.2(c), Subsection 7.7
and ERISA matters and without limiting the foregoing, the general counsel (or
substantial equivalent) of such Person, (d) with respect to any Person that does
not have officers, the officer listed in clauses (a) through (c) of a Person
that has the authority to act on behalf of such Person and (e) any other
individual designated as a “Responsible Officer” for the purposes of this
Agreement by the Board of Directors or equivalent body of such Person.

 

“Restricted Payment”: as defined in Subsection 8.2(a).

 

“Restricted Payment Transaction”: any Restricted Payment permitted pursuant to
Subsection 8.2, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) of such
definition and the parenthetical exclusions contained in clauses (ii) and (iii)
of such definition).

 

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revaluation Date”: (a) with respect to any Revolving Loan denominated in a
Designated Foreign Currency, each of the following: (i) each date on which the
Borrower has given the Administrative Agent a notice of borrowing of such
Revolving Loan as specified in the first sentence of Subsection 2.1(b), (ii) the
last day of each Fiscal Quarter of the Borrower, (iii) each date of a conversion
or continuation of such Revolving Loan pursuant to Subsection 4.2 and (iv) the
effective date of any voluntary reduction of a Revolving Commitment pursuant to
Subsection 4.4(c); (b) with respect to any Letter of Credit denominated in a
Designated Foreign Currency, each of the following: (i) each date on which the
Borrower has given the Administrative Agent a Letter of Credit Request in
respect of issuance (or amendment that would have the effect of increasing the
face amount thereof) of a Letter of Credit as specified in the first sentence of
Subsection 2.6(a)(i) and 2.6(b)(i) and (ii) the last day of each Fiscal Quarter
of the Borrower; (c) such additional dates as the Administrative Agent or the
applicable Issuing Bank shall determine, or the Required Revolving Lenders shall
require, at any time when (i) an Event of Default under Subsection 9.1(a) or (f)
has occurred and is continuing or (ii) to the extent that, and for so long as,
the Revolving Exposure (for such purpose, using the Dollar Equivalent in effect
for the most recent Revaluation Date) exceeds 95.0% of the aggregate Revolving
Commitments.

 

“Revolving Commitment”: as to any Lender, the aggregate of its Initial Revolving
Commitments, Incremental Revolving Commitments, Supplemental Revolving
Commitments, Extended Revolving Commitments and Specified Refinancing Revolving
Commitments; collectively, as to all Lenders, the “Revolving Commitments.”

 

81

 

 

“Revolving Commitment Percentage”: as to any Lender, the percentage of the
aggregate Revolving Commitments constituted by its Revolving Commitments (or, if
the Revolving Commitments have terminated or expired, the percentage which
(a) the sum of (i) such Lender’s then outstanding Revolving Loans (including,
without limitation, in the case of Revolving Loans made by such Lender in any
Designated Foreign Currency, the Dollar Equivalent of the aggregate unpaid
principal amount thereof) plus (ii) such Lender’s interests in the aggregate L/C
Obligations and Swing Line Loans then outstanding then constitutes of (b) the
sum of (i) the aggregate Revolving Loans of all the Lenders then outstanding
(including, without limitation, in the case of Revolving Loans made by any
Lender in any Designated Foreign Currency, the Dollar Equivalent of the
aggregate unpaid principal amount thereof) plus (ii) the aggregate L/C
Obligations and Swing Line Loans then outstanding); provided that for purposes
of Subsections 4.14(d) and (e), “Revolving Commitment Percentage” shall mean the
percentage of the aggregate Revolving Commitments (disregarding the Revolving
Commitment of any Defaulting Lender to the extent its Swing Line Exposure or L/C
Obligations is reallocated to the Non-Defaulting Lenders) constituted by such
Lender’s Revolving Commitment.

 

“Revolving Commitment Period”: the Initial Revolving Commitment Period, the
“Revolving Commitment Period” in respect of any Tranche of Extended Revolving
Commitments as set forth in the applicable Extension Amendment, the “Revolving
Commitment Period” in respect of any Tranche of Incremental Revolving
Commitments as set forth in the applicable Incremental Commitment Amendment or
the “Revolving Commitment Period” in respect of any Tranche of Specified
Refinancing Revolving Facilities as set forth in the applicable Specified
Refinancing Amendment, as the context may require.

 

“Revolving Exposure”: at any time the aggregate principal amount at such time of
all outstanding Revolving Loans (including, without limitation, in the case of
Revolving Loans denominated in any Designated Foreign Currency, the Dollar
Equivalent of the aggregate unpaid principal amount thereof). The Revolving
Exposure of any Lender at any time shall equal its Revolving Commitment
Percentage of the aggregate Revolving Exposure at such time.

 

“Revolving Lender”: any Lender having a Revolving Commitment and/or a Revolving
Loan outstanding hereunder.

 

“Revolving Loans”: the Initial Revolving Loans, Incremental Revolving Loans,
Extended Revolving Loans and Specified Refinancing Revolving Loans, as the
context shall require.

 

“Rollover Indebtedness”: Indebtedness of the Borrower or a Guarantor issued to
any Lender in lieu of such Lender’s pro rata portion of any repayment of Term
Loans made pursuant to Subsection 4.4(a) or (e); so long as (other than in
connection with a refinancing in full of the Facilities) such Indebtedness would
not have a weighted average life to maturity that is shorter than the remaining
weighted average life to maturity of the Term Loans being repaid.

 

“S&P”: Standard & Poor’s Financial Services LLC, a division of S&P Global, Inc.,
and its successors.

 

82

 

 

“Sale”: as defined in clause (3) of the definition of “Consolidated Coverage
Ratio.”

 

“Sanctions”: as defined in clause (c) of the first sentence of Subsection 5.21.

 

“Schedule I Lender”: a Lender which is a Canadian chartered bank listed on
Schedule I of the Bank Act (Canada).

 

“SEC”: the United States Securities and Exchange Commission or any successor
thereto.

 

“Secured Parties”: the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time.

 

“Security Documents”: the collective reference to each Mortgage related to any
Mortgaged Fee Property, the Guarantee and Collateral Agreement and all other
similar security documents hereafter delivered to the Collateral Agent granting
or perfecting a Lien on any asset or assets of any Loan Party to secure the
obligations and liabilities of the Loan Parties hereunder and/or under any of
the other Loan Documents or to secure any guarantee by any Guarantor of any such
obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the Collateral Agent pursuant to
Subsection 7.9(a), 7.9(b) or 7.9(c), in each case, as amended, supplemented,
waived or otherwise modified from time to time.

 

“Senior ABL Agreement”: the Credit Agreement, dated as of the Closing Date,
among the Borrower, the Canadian borrowers and U.S. subsidiary borrowers party
thereto from time to time, the lenders party thereto from time to time and UBS
AG, Stamford Branch (and/or one of its Affiliates), as administrative agent and
collateral agent thereunder, as such agreement may be amended, supplemented,
waived or otherwise modified from time to time or refunded, refinanced,
restructured, replaced, renewed, repaid, increased, decreased or extended from
time to time (whether in whole or in part, whether with the original
administrative agent and lenders or other agents and lenders or otherwise, and
whether provided under the original Senior ABL Agreement or one or more other
credit agreements or otherwise), except to the extent such agreement, instrument
or document expressly provides that it is not intended to be and is not a Senior
ABL Agreement. Any reference to the Senior ABL Agreement hereunder shall be
deemed a reference to each Senior ABL Agreement then in existence.

 

“Senior ABL Facility”: the collective reference to the Senior ABL Agreement, any
Loan Documents (as defined therein), any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent, trademark
and copyright security agreement, mortgages, letter of credit applications and
other guarantees, pledge agreements, security agreements and collateral
documents, and other instruments and documents, executed and delivered pursuant
to or in connection with any of the foregoing, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time, or
refunded, refinanced, restructured, replaced, renewed, repaid, increased,
decreased or extended from time to time (whether in whole or in part, whether
with the original agent and lenders or other agents and lenders or otherwise,
and whether provided under the original Senior ABL Agreement or one or more
other credit agreements, indentures (including the Senior Notes Indenture) or
financing agreements or otherwise) except to the extent such agreement,
instrument or document expressly provides that it is not intended to be and is
not a Senior ABL Facility. Without limiting the generality of the foregoing, the
term “Senior ABL Facility” shall include any agreement (i) changing the maturity
of any Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Borrower as additional borrowers or guarantors thereunder,
(iii) increasing or decreasing the amount of Indebtedness Incurred thereunder or
available to be borrowed thereunder or (iv) otherwise altering the terms and
conditions thereof.

 

83

 

 

“Senior Notes”: 8.00% Senior Notes due 2026 of the Borrower issued on the
Closing Date, as the same may be exchanged for substantially similar senior
notes that have been registered under the Securities Act, and as the same or
such substantially similar notes may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Senior Notes Documents”: the Senior Notes Indenture and all other instruments,
agreements and other documents evidencing or governing the Senior Notes or
providing for any guarantee, obligation, security or other right in respect
thereof.

 

“Senior Notes Indenture”: the Indenture dated as of the Closing Date, under
which the Senior Notes are issued, as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Set”: the collective reference to Eurodollar Loans or BA Equivalent Loans of a
single Tranche, the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such
Eurodollar Loans or BA Equivalent Loans shall originally have been made on the
same day).

 

“Settlement Service”: as defined in Subsection 11.6(b).

 

“Single Employer Plan”: any Plan which is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

 

“Solicited Discount Proration”: as defined in Subsection 4.4(l)(iv)(3).

 

“Solicited Discounted Prepayment Amount”: as defined in
Subsection 4.4(l)(iv)(1).

 

“Solicited Discounted Prepayment Notice”: an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offer made pursuant to Subsection
4.4(l)(iv) substantially in the form of Exhibit Q.

 

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit R, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”: as defined in
Subsection 4.4(l)(iv)(1).

 

84

 

 

“Solvent” and “Solvency”: with respect to the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date
and after giving effect to the Atlas Merger, the Atlas Contribution and the
repayment of certain existing Indebtedness of the Atrium Business on the
Business Day immediately following the Closing Date means (i) the Fair Value and
Present Fair Salable Value of the assets of the Borrower and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) the Borrower and its Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iii) the Borrower and its Subsidiaries taken as
a whole will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature (all capitalized terms used in this definition (other
than “Borrower”, “Closing Date”, “Subsidiary” and “Transactions”, which have the
meanings set forth in this Agreement) shall have the meaning assigned to such
terms in the form of solvency certificate attached hereto as Exhibit H).

 

“Special Purpose Entity”: (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code or any analogous law, as in effect in any applicable
jurisdiction from time to time), other accounts and/or other receivables, and/or
related assets and/or (ii) financing or refinancing in respect of Capital Stock
of any Special Purpose Subsidiary.

 

“Special Purpose Financing”: any financing or refinancing of assets consisting
of or including Receivables of the Borrower or any Restricted Subsidiary that
have been transferred to a Special Purpose Entity or made subject to a Lien in a
Financing Disposition (including any financing or refinancing in respect of
Capital Stock of a Special Purpose Subsidiary held by another Special Purpose
Subsidiary).

 

“Special Purpose Financing Expense”: for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and
(b) Special Purpose Financing Fees.

 

“Special Purpose Financing Fees”: distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”: representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes, (ii) Hedging
Obligations or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, or (iii) any Guarantee in respect of customary recourse obligations
(as determined in good faith by the Borrower, which determination shall be
conclusive) in connection with any Special Purpose Financing or Financing
Disposition, including in respect of Liabilities in the event of any involuntary
case commenced with the collusion of any Special Purpose Subsidiary or any
Affiliate thereof, or any voluntary case commenced by any Special Purpose
Subsidiary, under any applicable bankruptcy law, and (y) subject to the
preceding clause (x), any such other agreements and undertakings shall not
include any Guarantee of Indebtedness of a Special Purpose Subsidiary by the
Borrower or a Restricted Subsidiary that is not a Special Purpose Subsidiary.

 

85

 

 

“Special Purpose Subsidiary”: any Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of (i) acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code or
any analogous law, as in effect in any applicable jurisdiction from time to
time) and other accounts and receivables (including any thereof constituting or
evidenced by chattel paper, instruments or general intangibles), all proceeds
thereof and all rights (contractual and other), collateral and other assets
relating thereto, and/or (ii) owning or holding Capital Stock of any Special
Purpose Subsidiary and/or engaging in any financing or refinancing in respect
thereof, and (y) any business or activities incidental or related to such
business, and (b) is designated as a “Special Purpose Subsidiary” by the
Borrower.

 

“Specified Discount”: as defined in Subsection 4.4(l)(ii)(1).

 

“Specified Discount Prepayment Amount”: as defined in Subsection 4.4(l)(ii)(1).

 

“Specified Discount Prepayment Notice”: an irrevocable written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to Subsection
4.4(l)(ii) substantially in the form of Exhibit S.

 

“Specified Discount Prepayment Response”: the written response by each Lender,
substantially in the form of Exhibit T, to a Specified Discount Prepayment
Notice.

 

“Specified Discount Prepayment Response Date”: as defined in
Subsection 4.4(l)(ii)(1).

 

“Specified Discount Proration”: as defined in Subsection 4.4(l)(ii)(3).

 

“Specified Equity Contribution”: any cash equity contribution made to the
Borrower or any Parent Entity in exchange for Permitted Cure Securities;
provided that (a)(i) such cash equity contribution to the Borrower or any Parent
Entity and (ii) in the case of a contribution to any Parent Entity, the
contribution of any proceeds therefrom to, and the receipt thereof by, the
Borrower occur (x) after the Closing Date and (y) on or prior to the date that
is 20 Business Days after the date on which financial statements are required to
be delivered for a Fiscal Quarter (or fiscal year) pursuant to Subsection 7.1(a)
or 7.1(b), (b) the Borrower identifies such equity contribution as a “Specified
Equity Contribution” in a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent, (c) in each four Fiscal Quarter period,
there shall exist at least two Fiscal Quarters in respect of which no Specified
Equity Contribution shall have been made, (d) no more than five Specified Equity
Contributions may be made during the term of this Agreement and (e) the amount
of any Specified Equity Contribution included in the calculation of Consolidated
EBITDA hereunder shall be limited to the amount required to effect or continue
compliance with Subsection 8.10 hereof, whether or not the financial covenant in
Subsection 8.10 is required to be tested, and such amount shall be added to
Consolidated EBITDA solely when calculating Consolidated EBITDA for purposes of
determining compliance with Subsection 8.10.

 

86

 

 

“Specified Existing Tranche”: as defined in Subsection 2.10(a)(ii).

 

“Specified Refinancing Amendment”: an amendment to this Agreement effecting the
incurrence of Specified Refinancing Facilities in accordance with Subsection
2.11.

 

“Specified Refinancing Facilities”: as defined in Subsection 2.11(a).

 

“Specified Refinancing Indebtedness”: Indebtedness incurred by the Borrower
pursuant to and in accordance with Subsection 2.11.

 

“Specified Refinancing Lenders”: as defined in Subsection 2.11(b).

 

“Specified Refinancing Loans”: as defined in Subsection 2.11(a).

 

“Specified Refinancing Revolving Commitment”: as to any Lender, its obligation
to make Specified Refinancing Revolving Loans to, and/or participate in Swing
Line Loans made to, and/or participate in Letters of Credit issued on behalf of,
the Borrower.

 

“Specified Refinancing Revolving Facilities”: as defined in Subsection 2.11(a).

 

“Specified Refinancing Revolving Loans”: as defined in Subsection 2.11(a).

 

“Specified Refinancing Term Loan Facilities”: as defined in Subsection 2.11(a).

 

“Specified Refinancing Term Loans”: as defined in Subsection 2.11(a).

 

“Specified Refinancing Tranche”: Specified Refinancing Facilities with the same
terms and conditions made on the same day and any Supplemental Term Loan or
Supplemental Revolving Commitments and Loans in respect thereof, as applicable,
added to such Tranche pursuant to Subsection 2.8.

 

“Specified Representations”: the representations set forth in (x) the last
sentence of Subsection 5.2, (y) Subsections 5.3(a) (with respect to due
organization and valid existence), 5.4 (other than the second sentence thereof),
5.5(c) (with respect to the incurrence of the Loans, the provision of guarantees
and granting of security would contravene the Organizational Documents of any
Loan Party), 5.11, 5.13 (subject to the limitations set forth in the proviso to
Subsections 6.1(a), 6.1(g) and 6.1(h)), clause (a) of the first sentence of 5.21
and clause (c) of the first sentence of Subsection 5.21 (with respect to the use
of proceeds of the Loans on the Closing Date not violating OFAC) and (z) the
first sentence of Subsection 5.14.

 

87

 

 

“Sponsor”: CD&R.

 

“Spot Rate of Exchange”: on any date of determination, with respect to any
currency other than Dollars (for purposes of determining the Dollar Equivalent),
the rate at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., New York City time, on such date on the applicable
Bloomberg Key Cross Currency Rates Page.  In the event that any such rate does
not appear on any Bloomberg Key Cross Currency Rates Page, the Spot Rate of
Exchange shall be determined by reference to such other publicly available
service for displaying or publication of general circulation which publishes
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower, or, in the absence of such agreement, such Spot Rate of Exchange shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 A.M., local time in such market, on such date for the purchase of Dollars
for delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any other
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Standby Letter of Credit”: as defined in Subsection 2.6(a)(i)(y)(i)(A).

 

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Statutory Reserves”: for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding $1,000,000,000 against “Eurocurrency
liabilities” (as such term is used in Regulation D). Eurodollar Loans shall be
deemed to constitute Eurocurrency liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.

 

“Sterling” and “₤”: the lawful currency of the United Kingdom.

 

“Submitted Amount”: as defined in Subsection 4.4(l)(iii)(1).

 

“Submitted Discount”: as defined in Subsection 4.4(l)(iii)(1).

 

“Subordinated Obligations”: any Indebtedness of the Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Cash Flow Facilities Obligations
pursuant to a written agreement.

 

“Subsection 2.10 Additional Amendment”: as defined in Subsection 2.10(c).

 

88

 

 

“Subsidiary”: as to any Person, a corporation, association, partnership, limited
liability company or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the Board of Directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: (x) each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Borrower which executes and delivers a Subsidiary Guaranty
pursuant to Subsection 7.9 or otherwise, in each case, unless and until such
time as the respective Subsidiary Guarantor (a) ceases to constitute a Domestic
Subsidiary of the Borrower in accordance with the terms and provisions hereof,
(b) is designated an Unrestricted Subsidiary pursuant to the terms of this
Agreement or (c) is released from all of its obligations under the Subsidiary
Guaranty in accordance with the terms and provisions thereof and (y) each other
Subsidiary of the Borrower which the Borrower causes to execute and deliver a
Subsidiary Guaranty pursuant to the last sentence of Subsection 7.9(b) or
otherwise, in each case, unless and until such time as the respective Subsidiary
Guarantor (a) ceases to constitute a Domestic Subsidiary of the Borrower in
accordance with the terms and provisions hereof, (b) is designated an
Unrestricted Subsidiary pursuant to the terms of this Agreement or (c) is
released from all of its obligations under the Subsidiary Guaranty in accordance
with the terms and provisions thereof.

 

“Subsidiary Guaranty”: the guaranty of the Cash Flow Facilities Obligations of
the Borrower under the Loan Documents provided pursuant to the Guarantee and
Collateral Agreement or pursuant to a guaranty in such other form as may be
agreed between the Borrower and the Administrative Agent.

 

“Successor Borrower”: as defined in Subsection 8.7(a)(i).

 

“Supplemental Revolving Commitments”: as defined in Subsection 2.8(a).

 

“Supplemental Term Loan Commitments”: as defined in Subsection 2.8(a).

 

“Supplemental Term Loans”: Term Loans made in respect of Supplemental Term Loan
Commitments.

 

“Swing Line Commitment”: the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to Subsection 2.7.

 

“Swing Line Exposure”: at any time the aggregate principal amount at such time
of all outstanding Swing Line Loans. The Swing Line Exposure of any Revolving
Lender at any time shall equal its Revolving Commitment Percentage of the
aggregate Swing Line Exposure at such time.

 

89

 

 

“Swing Line Lender”: JPMorgan Chase Bank, N.A., in its capacity as provider of
the Swing Line Loans.

 

“Swing Line Loan Participation Certificate”: a certificate substantially in the
form of Exhibit M.

 

“Swing Line Loans”: as defined in Subsection 2.7(a).

 

“Swing Line Note”: a Note in substantially the form of Exhibit A-3 evidencing
Swing Line Loans of the Swing Line Lender.

 

“Tax Sharing Agreement”: the Tax Sharing Agreement between the Borrower and
Topco to be entered into on or prior to the Closing Date, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Taxes”: any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

 

“Temporary Cash Investments”: any of the following: (i) any investment in
(x) direct obligations of the United States of America, Canada, the United
Kingdom, Switzerland, a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Borrower or a Restricted Subsidiary
in that country or with such funds, or any agency or instrumentality of any
thereof, or obligations Guaranteed by the United States of America, Canada, the
United Kingdom, Switzerland or a member state of the European Union or any
country in whose currency funds are being held pending their application in the
making of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A2” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under this Agreement or any Senior ABL Facility or
any affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital and surplus
aggregating in excess of $250,000,000 (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A2” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made, (iii) repurchase obligations for underlying securities or instruments of
the types described in clause (i) or (ii) above entered into with a bank meeting
the qualifications described in clause (ii) above, (iv) Investments in
commercial paper, maturing not more than 24 months after the date of
acquisition, issued by a Person (other than that of the Borrower or any of its
Subsidiaries), with a rating at the time as of which any Investment therein is
made of “P-2” (or higher) according to Moody’s or “A-2” (or higher) according to
S&P (or, in either case, the equivalent of such rating by such organization or,
if no rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization), (v) Investments in securities
maturing not more than 24 months after the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, or by any political subdivision or taxing authority thereof, and rated
at least “BBB-” by S&P or “Baa3” by Moody’s (or, in either case, the equivalent
of such rating by such organization or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any nationally recognized rating
organization), (vi) Indebtedness or Preferred Stock (other than of the Borrower
or any of its Subsidiaries) having a rating of “A” or higher by S&P or “A2” or
higher by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (vii) investment
funds investing at least 90.0% of their assets in securities of the type
described in clauses (i) through (vi) above (which funds may also hold cash
pending investment and/or distribution), (viii) any money market deposit
accounts issued or offered by a domestic commercial bank or a commercial bank
organized and located in a country recognized by the United States of America,
in each case, having capital and surplus in excess of $250,000,000 (or the
foreign currency equivalent thereof), or investments in money market funds
subject to the risk limiting conditions of Rule 2a-7 (or any successor rule) of
the SEC under the Investment Company Act of 1940, as amended and (ix) similar
investments approved by the Board of Directors in the ordinary course of
business.

 

90

 

 

“Term Credit Percentage”: as to any Lender at any time, the percentage of the
aggregate outstanding Term Loans (if any) of the Lenders (including, without
limitation, in the case of Term Loans denominated in any Designated Foreign
Currency, the Dollar Equivalent of the aggregate unpaid principal amount
thereof) and aggregate unused Term Loan Commitments of the Lenders (if any) then
constituted by such Lender’s outstanding Term Loans (if any) (including, without
limitation, in the case of Term Loans made by such Lender in any Designated
Foreign Currency, the Dollar Equivalent of the aggregate unpaid principal amount
thereof) and such Lender’s unused Term Loan Commitments (if any).

 

“Term Loan Commitment”: as to any Lender, the aggregate of its Initial Term Loan
Commitments, Incremental Term Loan Commitment and Supplemental Term Loan
Commitments; collectively as to all Lenders the “Term Loan Commitments.”

 

“Term Loan Declined Amount”: as defined in Subsection 4.4(h).

 

“Term Loans”: the Initial Term Loans, Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans, as the context shall require.

 

“Topco”: Pisces Parent, LLC, a Delaware limited liability company, and any
successor in interest thereto.

 

91

 

 

“Total Credit Percentage”: as to any Lender at any time, the percentage which
(a) the sum of (i) such Lender’s Revolving Commitment then outstanding (or, if
the Revolving Commitments have terminated or expired, the sum of (x) such
Lender’s then outstanding Revolving Loans (including, without limitation, in the
case of Revolving Loans made by such Lender in any Designated Foreign Currency,
the Dollar Equivalent of the aggregate unpaid principal amount thereof) plus
(y) such Lender’s interests in the aggregate L/C Obligations and Swing Line
Loans then outstanding) and (ii) such Lender’s then outstanding Term Loans (if
any) (including, without limitation, in the case of Term Loans made by such
Lender in any Designated Foreign Currency, the Dollar Equivalent of the
aggregate unpaid principal amount thereof) and such Lender’s unused Term Loan
Commitments (if any) then outstanding constitutes of (b) the sum of (i) the
Revolving Commitments of all Lenders then outstanding (or, if the Revolving
Commitments have terminated or expired, the sum of (x) the aggregate Revolving
Loans of all the Lenders then outstanding (including, without limitation, in the
case of Revolving Loans denominated in any Designated Foreign Currency, the
Dollar Equivalent of the aggregate unpaid principal amount thereof) plus (y) the
aggregate L/C Obligations and Swing Line Loans of all Lenders then outstanding)
and (ii) the aggregate outstanding Term Loans (if any) of all Lenders then
outstanding (including, without limitation, in the case of Term Loans
denominated in any Designated Foreign Currency, the Dollar Equivalent of the
aggregate unpaid principal amount thereof) and aggregate unused Term Loan
Commitments of all Lenders (if any) then outstanding.

 

“Trade Payables”: with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Trading Price”: as defined in Subsection 11.6(m)(iv)(A)(3)(z).

 

“Tranche”: (i) with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term Loans or Initial Term Loan
Commitments, (2) Incremental Loans or Incremental Term Loan Commitments with the
same terms and conditions made on the same day and any Supplemental Term Loans
added to such Tranche pursuant to Subsection 2.8, (3) Extended Term Loans (of
the same Extension Series) or (4) Specified Refinancing Term Loan Facilities
with the same terms and conditions made on the same day and any Supplemental
Term Loans added to such Tranche pursuant to Subsection 2.8, and (ii) with
respect to Revolving Loans or commitments, refers to whether such Revolving
Loans or commitments are (1) Initial Revolving Commitments or Initial Revolving
Loans, (2) Incremental Revolving Commitments or Incremental Revolving Loans with
the same terms and conditions made on the same day and any Supplemental
Revolving Commitments and Loans in respect thereof added to such Tranche
pursuant to Subsection 2.8, (3) Extended Revolving Loans or Extended Revolving
Commitments (of the same Extension Series) or, (4) Specified Refinancing
Revolving Facilities with the same terms and conditions made on the same day any
Supplemental Revolving Commitments and Loans in respect thereof added to such
Tranche pursuant to Subsection 2.8.

 

92

 

 

“Transaction Agreements”: collectively, (i) the Pisces Acquisition Agreement,
(ii) the Atlas Acquisition Agreement, (iii) the CD&R Expense Reimbursement
Agreement, (iv) the CD&R Indemnification Agreement, (v) the GGC Expense
Reimbursement Agreement, (vi) the GGC Indemnification Agreement, (vii) the Ply
Gem Tax Receivable Agreement and (viii) any agreement primarily providing for
indemnification and/or contribution for the benefit of any Permitted Holder in
respect of Liabilities resulting from, arising out of or in connection with,
based upon or relating to (a) any management, consulting or advisory services,
or any financing, underwriting or placement services or other investment banking
activities to, for or in respect of any Parent Entity or any of its
Subsidiaries, (b) any offering of securities or other financing activity or
arrangement of or by any Parent Entity or any of its Subsidiaries or (c) any
action or failure to act of or by any Parent Entity or any of its Subsidiaries
(or any of their respective predecessors), in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof.

 

“Transactions”: collectively, any or all of the following (whether taking place
prior to, on or following the Closing Date): (i) the entry into the Pisces
Acquisition Agreement and the consummation of the transactions contemplated
thereby, including the Pisces Merger, (ii) the entry into the Atlas Acquisition
Agreement and the consummation of the transactions contemplated thereby,
including the Atlas Acquisition, (iii)  the Atlas Contribution, (iv) the entry
into the Senior Notes Documents, and the offer and issuance of the Senior Notes,
(v) the entry into this Agreement and the other Loan Documents and incurrence of
Indebtedness hereunder on the Closing Date, (vi) the entry into the ABL Facility
Documents and any incurrence of Indebtedness thereunder on the Closing Date,
(vii) the Equity Contribution, (viii) the repayment of certain existing
Indebtedness of the Ply Gem Business, (ix) the repayment of certain existing
Indebtedness of the Atrium Business, (x) the payment of any amounts contemplated
by the Ply Gem Tax Receivable Agreement and (xi) all other transactions relating
to any of the foregoing (including payment of fees, premiums and expenses
related to any of the foregoing).

 

“Transferee”: any Participant or Assignee.

 

“Treasury Capital Stock”: as defined in Subsection 8.2(b)(i).

 

“Type”: the type of Loan determined based on the interest option applicable
thereto, with there being four Types of Loans hereunder, namely ABR Loans,
Eurodollar Loans, Canadian Prime Rate Loans and BA Equivalent Loans.

 

“UCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time or, if specified in the applicable Letter
of Credit, the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended from time to time.

 

“United States Person”: any United States person within the meaning of
Section 7701(a)(30) of the Code.

 

93

 

 

“Unrestricted Cash”: at any date of determination, without duplication, (a) the
aggregate amount of cash, Cash Equivalents and Temporary Cash Investments
included in the cash accounts that would be listed on the consolidated balance
sheet of the Borrower prepared in accordance with GAAP as of the end of the most
recent four consecutive Fiscal Quarters of the Borrower ending prior to the date
of such determination for which consolidated financial statements of the
Borrower are available to the extent such cash is not classified as “restricted”
for financial statement purposes (unless so classified solely because of any
provision under the Loan Documents or any other agreement or instrument
governing other Indebtedness that is subject to the ABL/Cash Flow Intercreditor
Agreement, a Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement governing the application thereof or because they are subject to a
Lien securing the Cash Flow Facilities Obligations or other Indebtedness that is
subject to the ABL/Cash Flow Intercreditor Agreement, a Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement), plus (b) the
proceeds from any Incurrence of Indebtedness in reliance on the Ratio
Incremental Facility or any other Indebtedness which is secured by Liens
pursuant to clause (s) of the definition of “Permitted Liens”, in each case,
since the date of such consolidated balance sheet and on or prior to the date of
determination that are (as determined in good faith by the Borrower, which
determination shall be conclusive) intended to be used for working capital
purposes.

 

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Capital Stock or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Restricted Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated;
provided, that (A) such designation was made at or prior to the Closing Date, or
(B) the Subsidiary to be so designated has total consolidated assets of $1,000
or less or (C) if such Subsidiary has consolidated assets greater than $1,000,
then such designation would be permitted under Subsection 8.2 and
(D) immediately after such designation, no Event of Default under Subsection
9.1(a) or (f) shall have occurred and be continuing. The Board of Directors may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided,
that immediately after giving effect to such designation (1) (x) the Borrower
could Incur at least $1.00 of additional Indebtedness under Subsection 8.1(a) or
(y) the Consolidated Coverage Ratio would be equal to or greater than it was
immediately prior to giving effect to such designation or (z) such Subsidiary
shall be a Special Purpose Subsidiary with no Indebtedness outstanding other
than Indebtedness that can be Incurred (and upon such designation shall be
deemed to be Incurred and outstanding) pursuant to Subsection 8.1(b) and
(2) immediately after such designation, no Event of Default under Subsection
9.1(a) or (f) shall have occurred and be continuing. Any such designation by the
Board of Directors shall be evidenced to the Administrative Agent by promptly
filing with the Administrative Agent a copy of the resolution of the Borrower’s
Board of Directors giving effect to such designation and a certificate of a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing provisions.

 

“U.S. Tax Compliance Certificate”: as defined in Subsection 4.11(b)(ii)(2).

 

“Vendor Financing Arrangement”: any supply chain financing arrangement,
structured vendor payable program, payables financing arrangement, reverse
factoring arrangement or any other similar arrangement or program pursuant to
which the Borrower or any of its Restricted Subsidiaries provides a vendor an
option to factor such vendor’s receivables from the Borrower or such Restricted
Subsidiary to a bank or financial institution.

 

94

 

 

“Voting Stock”: as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

 

“Wholly Owned Domestic Subsidiary”: as to any Person, any Domestic Subsidiary of
such Person of which such Person owns, directly or indirectly through one or
more Wholly Owned Subsidiaries, all of the Capital Stock of such Domestic
Subsidiary other than directors qualifying shares or shares held by nominees.

 

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2           Other Definitional and Interpretive Provisions.

 

(a)          Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes, any other Loan
Document or any certificate or other document made or delivered pursuant hereto.

 

(b)          As used herein and in any Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Restricted Subsidiaries not
defined in Subsection 1.1 and accounting terms partly defined in Subsection 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.

 

(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” Any reference herein to any Person
shall be construed to include such Person’s successors and assigns permitted
hereunder. Any reference herein to the financial statements (or any component
thereof) of the Borrower shall be construed to include the financial statements
(or the applicable component thereof) of the Borrower or any Parent Entity whose
financial statements satisfy the Borrower’s reporting obligations under
Subsection 7.1. With respect to any Default or Event of Default, the words
“exists,” “is continuing” or similar expressions with respect thereto shall mean
that such Default or Event of Default has occurred and has not yet been cured or
waived. If any Default or Event of Default has occurred hereunder (any such
Default or Event of Default, an “Initial Default”) and is subsequently cured (a
“Cured Default”), any other Default or Event of Default that resulted from
(i) the making or deemed making of any representation or warranty by any Loan
Party or (ii) the taking of any action by any Loan Party or any Subsidiary of
any Loan Party that was prohibited hereunder solely as a result of the
continuation of such Cured Default (and was not otherwise prohibited by this
Agreement), in each case which subsequent Default or Event of Default would not
have arisen had the Cured Default not been continuing at the time of such
representation, warranty or action, shall be deemed to automatically be cured
upon, and simultaneously with, the cure of the Cured Default, so long as at the
time of such representation, warranty or action, no Responsible Officer of the
Borrower had knowledge of any such Initial Default. To the extent not already so
notified, the Borrower will provide prompt written notice of any such automatic
cure to the Administrative Agent after a Responsible Officer of the Borrower
knows of the occurrence of any such automatic cure.

 

95

 

 

(d)          For purposes of determining any financial ratio or making any
financial calculation for any fiscal quarter (or portion thereof) ending prior
to the Closing Date, the components of such financial ratio or financial
calculation shall be determined on a pro forma basis to give effect to the
Transactions as if they had occurred at the beginning of such four-quarter
period; and each Person that is a Restricted Subsidiary upon giving effect to
the Transactions shall be deemed to be a Restricted Subsidiary for purposes of
the components of such financial ratio or financial calculation as of the
beginning of such four-quarter period.

 

(e)          For purposes of this Agreement for periods ending on or prior to
the Closing Date, references to the consolidated financial statements of the
Borrower (or any Parent Entity) shall be to the consolidated financial
statements of Ply Gem Holdings and the consolidated financial statements of
Atrium Corporation, with pro forma effect being given to the Transactions (with
Ply Gem Holdings, Atrium Corporation and their respective Subsidiaries that are
Subsidiaries of the Borrower after giving effect to the Transactions being
deemed Subsidiaries of the Borrower), as the context may require, provided that
nothing in this clause (e) shall require the delivery of combined or
consolidated financial statements or other similar materials for or with respect
to the Ply Gem Business or the Atrium Business, except as otherwise specifically
required by this Agreement.

 

(f)          Any financial ratios required to be maintained pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (rounding up if there is no nearest number).

 

(g)          Any references in this Agreement to “cash and/or Cash Equivalents”,
“cash, Cash Equivalents and/or Temporary Cash Investments” or any similar
combination of the foregoing shall be construed as not double counting cash or
any other applicable amount which would otherwise be duplicated therein.

 

(h)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

96

 

 

(i)          In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
specified Default or Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
shall, at the option of the Borrower, be deemed satisfied, so long as no
Default, Event of Default or specified Default or Event of Default, as
applicable, exists on the date (x) a definitive agreement for such Limited
Condition Transaction is entered into, (y) in connection with an acquisition to
which the United Kingdom City Code on Takeovers and Mergers (or any equivalent
thereof under the laws, rules or regulations in any other applicable
jurisdiction) applies, on which a “Rule 2.7 announcement” of a firm intention to
make an offer in respect of a target of a Limited Condition Transaction is made
(or the equivalent notice under such equivalent laws, rules or regulations in
such other applicable jurisdiction) or (z) irrevocable notice of redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Stock or Preferred Stock is given. For the avoidance of doubt, if
the Borrower has exercised its option under the first sentence of this clause
(i), and any Default, Event of Default or specified Default or Event of Default,
as applicable, occurs following the date (x) a definitive agreement for the
applicable Limited Condition Transaction was entered into, (y) in connection
with an acquisition to which the United Kingdom City Code on Takeovers and
Mergers (or any equivalent thereof under the laws, rules or regulations in any
other applicable jurisdiction) applies, on which a “Rule 2.7 announcement” of a
firm intention to make an offer in respect of a target of a Limited Condition
Transaction is made (or the equivalent notice under such equivalent laws, rules
or regulations in such other applicable jurisdiction) or (z) irrevocable notice
of redemption, repurchase, defeasance, satisfaction and discharge or repayment
of Indebtedness, Disqualified Stock or Preferred Stock is given and prior to the
consummation of such Limited Condition Transaction, any such Default, Event of
Default or specified Default or Event of Default, as applicable, shall be deemed
to not have occurred or be continuing for purposes of determining whether any
action being taken in connection with such Limited Condition Transaction is
permitted hereunder.

 

(j)          In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

 

(i)          determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Coverage Ratio, the Consolidated
Secured Leverage Ratio or the Consolidated Total Leverage Ratio or any other
financial measure;

 

(ii)         testing baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Tangible Assets or Four Quarter
Consolidated EBITDA); or

 

(iii)        any other determination as to whether any such Limited Condition
Transaction and any related transactions (including any financing thereof)
complies with the covenants or agreements contained in this Agreement;

 

97

 

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date (x) a definitive agreement for such
Limited Condition Transaction is entered into, (y) in connection with an
acquisition to which the United Kingdom City Code on Takeovers and Mergers (or
any equivalent thereof under the laws, rules or regulations in any other
applicable jurisdiction) applies, on which a “Rule 2.7 announcement” of a firm
intention to make an offer in respect of a target of a Limited Condition
Transaction is made (or the equivalent notice under such equivalent laws, rules
or regulations in such other applicable jurisdiction) or (z) irrevocable notice
of redemption, repurchase, defeasance, satisfaction and discharge or repayment
of Indebtedness, Disqualified Stock or Preferred Stock is given, as applicable
(the “LCT Test Date”), and if, after giving pro forma effect to the Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including any Incurrence or Discharge of Indebtedness and
Liens and the use of proceeds thereof) as if they had occurred at the beginning
of the most recent four consecutive Fiscal Quarters of the Borrower ending prior
to the LCT Test Date for which consolidated financial statements of the Borrower
are available, the Borrower could have taken such action on the relevant LCT
Test Date in compliance with such ratio, basket or amount, such ratio, basket or
amount shall be deemed to have been complied with. For the avoidance of doubt,
if the Borrower has made an LCT Election and any of the ratios, baskets or
amounts for which compliance was determined or tested as of the LCT Test Date
are exceeded as a result of fluctuations in any such ratio, basket or amount,
including due to fluctuations in exchange rates or in Consolidated EBITDA or
Consolidated Tangible Assets of the Borrower or the Person subject to such
Limited Condition Transaction or any applicable currency exchange rate, at or
prior to the consummation of the relevant transaction or action, such ratios,
baskets or amounts will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio,
basket or amount with respect to the Incurrence or Discharge of Indebtedness or
Liens, or the making of Restricted Payments, Asset Dispositions, mergers, the
conveyance, lease or other transfer of all or substantially all of the assets of
the Borrower or the designation of an Unrestricted Subsidiary on or following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the definitive agreement for
such Limited Condition Transaction (if an acquisition or investment) is
terminated or expires without consummation of such Limited Condition
Transaction, any such ratio, basket or amount shall be calculated on a pro forma
basis assuming such Limited Condition Transaction and other transactions in
connection therewith (including any Incurrence or Discharge of Indebtedness and
Liens and the use of proceeds thereof) have been consummated.

 

98

 

 

SECTION 2

 

Amount and Terms of Commitments

 

2.1           Initial Term Loans and Initial Revolving Commitments. (a) Subject
to the terms and conditions hereof, each Lender holding an Initial Term Loan
Commitment severally agrees to make, in Dollars, in a single draw on the Closing
Date, one or more term loans (each, an “Initial Term Loan”) to the Borrower in
an aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name in Schedule A under the heading “Initial Term Loan Commitment”, as
such amount may be adjusted or reduced pursuant to the terms hereof, which
Initial Term Loans:

 

(i)          except as hereinafter provided, shall, at the option of the
Borrower be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar Loans; and

 

(ii)         shall be made by each such Lender in an aggregate principal amount
which does not exceed the Initial Term Loan Commitment of such Lender.

 

Without limitation of Subsections 2.8 and 8.1(b)(i), once repaid, Initial Term
Loans incurred hereunder may not be reborrowed. On the Closing Date (after
giving effect to the incurrence of Initial Term Loans on such date), the Initial
Term Loan Commitments of each Lender shall terminate.

 

(b)          Subject to the terms and conditions hereof, each Lender holding an
Initial Revolving Commitment severally agrees to make revolving credit loans
(together, the “Initial Revolving Loans”) to the Borrower from time to time in
Dollars or, at the request of the Borrower, in any Designated Foreign Currency
during the Initial Revolving Commitment Period in an aggregate principal amount
at any one time outstanding the Dollar Equivalent of which, when added to such
Lender’s Revolving Commitment Percentage of the sum of the Dollar Equivalent of
the then outstanding L/C Obligations and the then outstanding Swing Line Loans,
does not exceed the amount of such Lender’s Revolving Commitment then in effect
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) (it being understood and agreed that the Administrative Agent shall
calculate the Dollar Equivalent of the then outstanding Revolving Loans in any
Designated Foreign Currency and, to the extent applicable, the then outstanding
L/C Obligations in respect of any Letters of Credit denominated in any
Designated Foreign Currency on the date on which the Borrower has given the
Administrative Agent a notice of borrowing with respect to any Revolving Loan
for purposes of determining compliance with this Subsection 2.1(b)). During the
Initial Revolving Commitment Period, the Borrower may use the Initial Revolving
Commitments by borrowing, prepaying the Initial Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
Except as hereinafter provided, Revolving Loans shall, at the option of the
Borrower, (x) in the case of Revolving Loans denominated in Dollars, be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Loans, (y) in
the case of Revolving Loans denominated in Canadian Dollars, be incurred and
maintained as, and/or converted into, Canadian Prime Rate Loans or BA Equivalent
Loans and (z) in the case of Revolving Loans denominated in any Designated
Foreign Currency (other than Canadian Dollars), be incurred and maintained as
Eurodollar Loans.

 

99

 

 

2.2           Notes. (a) The Borrower agrees that, upon the request to the
Administrative Agent by any Lender made on or prior to the Closing Date or in
connection with any assignment pursuant to Subsection 11.6(b), in order to
evidence such Lender’s Loan, the Borrower shall execute and deliver to such
Lender a promissory note substantially in the form of Exhibit A-1, A-2 or A-3,
as applicable (each, as amended, supplemented, replaced or otherwise modified
from time to time, a “Note”, and, collectively, the “Notes”), in each case with
appropriate insertions therein as to payee, date and principal amount, payable
to such Lender and in a principal amount equal to the unpaid principal amount of
the applicable Loans made (or acquired by assignment pursuant to Subsection
11.6(b)) by such Lender to the Borrower. Each Note shall be dated the Closing
Date and shall be payable as provided in Subsection 2.2(b) and provide for the
payment of interest in accordance with Subsection 4.1.

 

(b)          The Initial Term Loans of all the Lenders shall be payable in
consecutive quarterly installments beginning on September 28, 2018 up to and
including the Initial Term Loan Maturity Date (subject to reduction as provided
in Subsection 4.4), on the dates (each such date, an “Installment Date”) and in
the principal amounts, subject to adjustment as set forth below, equal to the
respective amounts set forth below (together with all accrued interest thereon)
opposite the applicable Installment Dates (or, if less, the aggregate amount of
such Initial Term Loans then outstanding):

 

Date   Amount       The last Business Day of each Fiscal Quarter ending prior to
the Initial Term Loan Maturity Date   0.25% of the aggregate initial principal
amount of the Initial Term Loans on the Closing Date       Initial Term Loan
Maturity Date   all unpaid aggregate principal amounts of any outstanding
Initial Term Loans

 

2.3           Procedure for Initial Term Loan Borrowing. The Borrower shall have
given the Administrative Agent notice (which notice must have been received by
the Administrative Agent prior to 12:00 P.M., New York City time, one Business
Day prior to the Closing Date (or such later time as may be agreed by the
Administrative Agent in its reasonable discretion), and shall be revocable at
any time prior to funding), specifying the amount of the Initial Term Loans to
be borrowed by the Borrower. Upon receipt of such notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. Each Lender having
an Initial Term Loan Commitment will make the amount of its pro rata share of
the applicable Initial Term Loan Commitments available to the Administrative
Agent, in each case for the account of the Borrower at the office of the
Administrative Agent specified in Subsection 11.2 prior to 10:00 A.M., New York
City time (or, if the time period for the Borrower’s delivery of notice was
extended, such later time as agreed to by the Borrower and the Administrative
Agent in its reasonable discretion, but in no event less than one hour following
notice), on the Closing Date in funds immediately available to the
Administrative Agent. The Administrative Agent shall on such date credit the
account of the Borrower on the books of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

100

 

 

2.4           Procedure for Revolving Credit Borrowing. (a) The Borrower may
borrow under the Revolving Commitments during the applicable Revolving
Commitment Period on any Business Day; provided that the Borrower shall give the
Administrative Agent irrevocable notice in substantially the form of Exhibit L-1
or in such other form as may be agreed between the Borrower and the
Administrative Agent (a “Borrowing Request”) (which Borrowing Request must be
received by the Administrative Agent prior to (a) 12:00 P.M., New York City
time, one Business Day prior to the Closing Date (or such later time as may be
agreed by the Administrative Agent in its reasonable discretion), if the
requested Borrowing Date is the Closing Date, (b) 1:00 P.M., New York City time,
at least three Business Days (or, in each case, such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) prior to the
requested Borrowing Date (if such Borrowing Date is not the Closing Date), if
all or any part of the requested Revolving Loans are to be initially Eurodollar
Loans or BA Equivalent Loans or (c) 9:00 A.M., New York City time (or such later
time as may be agreed to by the Administrative Agent in its reasonable
discretion), (A) on the requested Borrowing Date (if such Borrowing Date is not
the Closing Date), for ABR Loans or (B) at least one Business Day prior to the
requested Borrowing Date (if such Borrowing Date is not the Closing Date), for
Canadian Prime Rate Loans, and, in each case, which Borrowing Request may be
revoked (with Subsection 4.12 applying thereto, if applicable) at any time prior
to funding), in each case specifying (i) the amount to be borrowed, (ii) the
requested Borrowing Date, (iii) whether the borrowing is to be of Loans
denominated in Dollars, Canadian Dollars, Euro, Sterling or another Designated
Foreign Currency, (iv) whether the borrowing is to be of Eurodollar Loans, ABR
Loans, BA Equivalent Loans, Canadian Prime Rate Loans or a combination thereof
and (v) if the borrowing is to be entirely or partly of Eurodollar Loans or BA
Equivalent Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Periods therefor.

 

(b)          (w) Each borrowing of ABR Loans under the Revolving Commitments
shall be in an amount equal to, except any ABR Loan under the Revolving
Commitments to be used solely to pay a like amount of outstanding Reimbursement
Obligations or Swing Line Loans, $500,000 or a whole multiple of $250,000 in
excess thereof (or, if the then Available Revolving Commitments are less than
$500,000, (A) $250,000 or a whole multiple thereof or (B) such lesser amount),
(x) the Dollar Equivalent of the principal amount of each borrowing of Canadian
Prime Rate Loans under the Revolving Commitments shall be in an amount equal to,
except any Canadian Prime Rate Loan to be used solely to pay a like amount of
outstanding Reimbursement Obligations, $500,000 or a whole multiple of $250,000
in excess thereof (or, if the then Available Revolving Commitments are less than
$500,000, (A) $250,000 or a whole multiple thereof or (B) such lesser amount),
(y) each borrowing of Eurodollar Loans under the Revolving Commitments shall be
in an amount equal to (or, in the case of Eurodollar Loans to be made in Euro,
Sterling or other applicable Designated Foreign Currency, the Dollar Equivalent
of the principal amount thereof shall be in an amount equal to) $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (z) the Dollar Equivalent of
the principal amount of each borrowing of BA Equivalent Loans under the
Revolving Commitments shall be in an amount equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof. Subject to the satisfaction of the applicable conditions
precedent specified in Subsection 6.2 (or, Subsection 6.1 in the case of an
initial borrowing hereunder on the Closing Date), each Lender shall make the
amount of its pro rata share of each borrowing of Revolving Loans available to
the Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Subsection 11.2 prior to (i) 2:30 P.M., in the
case of Loans denominated in Dollars or Canadian Dollars, and (ii) 1:00 P.M. in
the case of Loans denominated in Euro, Sterling or other applicable Designated
Foreign Currency (or, if the time period for the Borrower’s delivery of notice
was extended, such later time as agreed to by the Borrower and the
Administrative Agent in its reasonable discretion, but in no event less than two
hours following notice) (or 10:00 A.M., in the case of an initial borrowing
hereunder (or, if the time period for the Borrower’s delivery of notice was
extended, such later time as agreed to by the Borrower and the Administrative
Agent in its reasonable discretion, but in no event less than one hour following
notice)), New York City time, or at such other office of the Administrative
Agent or at such other time as to which the Administrative Agent shall notify
such Lender and the Borrower reasonably in advance of the Borrowing Date with
respect thereto, on the Borrowing Date requested by the Borrower in Dollars or
the applicable Designated Foreign Currency and in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

101

 

 

2.5           Repayment of Loans. (a) The Borrower hereby unconditionally
promises to pay to the Administrative Agent in the currency in which the
applicable Loans are denominated for the account of: (i) each Lender the then
unpaid principal amount of each Initial Term Loan of such Lender made to the
Borrower, on the Initial Term Loan Maturity Date (or such earlier date on which
the Initial Term Loans become due and payable pursuant to Section 9), (ii) each
Lender the then unpaid principal amount of each Initial Revolving Loan of such
Lender made to the Borrower, on the Initial Revolving Maturity Date (or such
earlier date on which the Initial Revolving Loans become due and payable
pursuant to Section 9) and (iii) the Swing Line Lender, the then unpaid
principal amount of the Swing Line Loans made to the Borrower, on the Initial
Revolving Maturity Date (or such earlier date on which the Swing Line Loans
become due and payable pursuant to Section 9). The Borrower hereby, further
agrees to pay interest (which payments shall be payable in the same currency in
which the respective Loan is denominated) on the unpaid principal amount of such
Loans from time to time outstanding from the Closing Date until payment in full
thereof at the rates per annum, and on the dates, set forth in Subsection 4.1.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)          The Administrative Agent shall maintain the Register pursuant to
Subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, whether such Loan is a Term
Loan or a Revolving Loan, the Type thereof, the Tranche thereof, the currency of
such Loan and each Interest Period, if any, applicable thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each applicable Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
applicable Lender’s share thereof.

 

102

 

 

(d)         The entries made in the Register and the accounts of each Lender
maintained pursuant to Subsection 2.5(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

2.6         Letters of Credit.

 

(a)          L/C Commitment.

 

(i)          Subject to the terms and conditions hereof, each Issuing Bank, in
reliance on the agreements of the other Lenders set forth in
Subsection 2.6(d)(i), agrees to issue letters of credit (the letters of credit
issued on or after the Closing Date pursuant to this Subsection 2.6,
collectively, the “Letters of Credit”) for the account of the Borrower and any
of its Restricted Subsidiaries on any Business Day during the Initial Revolving
Commitment Period, but in no event later than the 30th day prior to the Initial
Revolving Maturity Date in such form as may be approved from time to time by
such Issuing Bank; provided that (x) no Issuing Bank shall issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations in
respect of Letters of Credit issued would exceed the L/C Commitment Amount or
(ii) the Aggregate Outstanding Revolving Credit of all the Revolving Lenders
would exceed the Revolving Commitments of all the Revolving Lenders then in
effect and (y) a Letter of Credit shall be issued by an Issuing Bank, unless the
L/C Obligations in respect of Letters of Credit issued by such Issuing Bank
would exceed such Issuing Bank’s L/C Commitment Amount Individual Sublimit
(unless such Issuing Bank agrees to do so in its sole discretion) after giving
effect to the issuance of such Letter of Credit (it being understood and agreed
that the Administrative Agent shall calculate the Dollar Equivalent of the then
outstanding Revolving Loans in any Designated Foreign Currency and the then
outstanding L/C Obligations in respect of any Letters of Credit denominated in
any Designated Foreign Currency on the date on which the Borrower has given the
Administrative Agent a Letter of Credit Request with respect to any Letter of
Credit for purposes of determining compliance with this Subsection 2.6(a)(i)).
Each Letter of Credit shall (i) be denominated in Dollars or a Designated
Foreign Currency and shall be either (A) a standby letter of credit issued to
support obligations of the Borrower or any of its Restricted Subsidiaries,
contingent or otherwise, which finance the working capital and business needs of
the Borrower and its Subsidiaries incurred in the ordinary course of business (a
“Standby Letter of Credit”) or (B) a commercial letter of credit in respect of
the purchase of goods or services by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business (a “Commercial Letter of
Credit”), it being agreed that (x) Deutsche Bank AG New York Branch, UBS AG,
Stamford Branch, Barclays Bank PLC, Goldman Sachs Bank USA, Royal Bank of Canada
and Jefferies Finance LLC shall not be obligated to issue any Commercial Letters
of Credit and (y) Jefferies Finance LLC shall not be obligated to issue any
Letter of Credit denominated in any Designated Foreign Currency, in each case
unless separately agreed between such Issuing Bank (in its sole discretion) and
the Borrower, and (ii) unless otherwise agreed by the applicable Issuing Bank,
mature not more than twelve months after the date of issuance (automatically
renewable annually thereafter or for such longer period of time, in each case,
as may be agreed by the relevant Issuing Bank) and, in any event, no later than
five Business Days prior to the Initial Revolving Maturity Date (except to the
extent cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the relevant Issuing Bank). Each Letter of Credit shall be deemed
to constitute a utilization of the Revolving Commitments and shall be
participated in (as more fully described in following Subsection 2.6(d)(i)) by
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages.

 

103

 

 

(ii)         Unless otherwise agreed by the applicable Issuing Bank and the
Borrower, each Letter of Credit shall be governed by, and shall be construed in
accordance with, the laws of the State of New York, and to the extent not
prohibited by such laws, the ISP shall apply to each Standby Letter of Credit,
and the Uniform Customs shall apply to each Commercial Letter of Credit. The ISP
shall not in any event apply to this Agreement.

 

(iii)        An Issuing Bank shall not at any time issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Bank or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.

 

(b)         Procedure for Issuance of Letters of Credit.

 

(i)          The Borrower may from time to time request during the Initial
Revolving Commitment Period, but in any event no later than the 30th day prior
to the Initial Revolving Maturity Date, that an Issuing Bank issue a Letter of
Credit by delivering to such Issuing Bank and the Administrative Agent, at their
respective addresses for notices specified herein, a Letter of Credit Request
therefor (completed to the reasonable satisfaction of such Issuing Bank), and
such other Issuer Documents as such Issuing Bank may reasonably request. Each
Letter of Credit Request shall specify the Designated Foreign Currency in which
the requested Letter of Credit is to be denominated (or specify that the
requested Letter of Credit is to be denominated in Dollars). Upon receipt of any
Letter of Credit Request, the applicable Issuing Bank shall (i) confirm with the
Administrative Agent (in writing) that the Administrative Agent has received a
copy of such Letter of Credit Request from the Borrower and, if not so received,
such Issuing Bank shall provide the Administrative Agent with a copy thereof and
(ii) process such Letter of Credit Request and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and, unless notified by the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Subsection 6.2 shall not then be
satisfied, shall promptly issue the Letter of Credit requested thereby (but in
no event shall such Issuing Bank be required to issue any Letter of Credit
earlier than three Business Days after its receipt of the Letter of Credit
Request therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Bank
and the Borrower. The applicable Issuing Bank shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof.
Promptly after the issuance or amendment of any Standby Letter of Credit, the
applicable Issuing Bank shall notify the Borrower and the Administrative Agent,
in writing, of such issuance or amendment and such notice shall be accompanied
by a copy of such issuance or amendment. Upon receipt of such notice, the
Administrative Agent shall promptly notify the Lenders, in writing, of such
issuance or amendment, and if so requested by a Lender the Administrative Agent
shall provide to such Lender copies of such issuance or amendment. With regard
to Commercial Letters of Credit, each Issuing Bank shall on the first Business
Day of each week provide the Administrative Agent, by facsimile, with a report
detailing the aggregate daily outstanding Commercial Letters of Credit during
the previous week.

 

104

 

 

(ii)         The making of each request for a Letter of Credit by the Borrower
shall be deemed to be a representation and warranty by the Borrower that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Subsection 2.6(a). Unless an Issuing Bank has received notice
from the Administrative Agent before it issues a Letter of Credit that one or
more of the applicable conditions specified in Subsection 6.2 have not been
satisfied, or that the issuance of such Letter of Credit would violate
Subsection 2.6(a), then such Issuing Bank may issue the requested Letter of
Credit in accordance with such Issuing Bank’s usual and customary practices.

 

(c)          Fees, Commissions and Other Charges.

 

(i)           The Borrower agrees to pay to the Administrative Agent, for the
account of the relevant Issuing Bank and the L/C Participants, a letter of
credit commission with respect to each Letter of Credit issued by such Issuing
Bank on its behalf, computed for the period from and including the date of
issuance of such Letter of Credit through to the expiration date of such Letter
of Credit, computed at a rate per annum equal to the Applicable Margin then in
effect for Eurodollar Loans (or in the case of Canadian Dollars, BA Equivalent
Loans) that are Revolving Loans calculated on the basis of a 360 day year for
the actual days elapsed, of the maximum amount available to be drawn under such
Letter of Credit, payable on the last Business Day of each Fiscal Quarter in
arrears on each L/C Fee Payment Date with respect to such Letter of Credit and
on the Initial Revolving Maturity Date or such earlier date as the Revolving
Commitments shall terminate as provided herein. Such commission shall be payable
to the Administrative Agent for the account of the Lenders to be shared ratably
among them in accordance with their respective Revolving Commitment Percentages.
The Borrower shall pay to the Administrative Agent for the account of the
relevant Issuing Bank with respect to each Letter of Credit issued on its behalf
a fee equal to 1/8 of 1% per annum of the maximum amount available to be drawn
under such Letter of Credit (or such other fee as may be agreed between any such
Issuing Bank and the Borrower) (the “L/C Facing Fee”), payable quarterly in
arrears on each L/C Fee Payment Date with respect to such Letter of Credit and
on the Initial Revolving Maturity Date or such other date as the Revolving
Commitments shall terminate. Such commissions and fees shall be nonrefundable.
Such fees and commissions shall be payable in Dollars, notwithstanding that a
Letter of Credit may be denominated in any Designated Foreign Currency. In
respect of a Letter of Credit denominated in any Designated Foreign Currency,
such fees and commissions shall be converted into Dollars at the Spot Rate of
Exchange on the date on which they are paid (or, if such date is not a Business
Day, at the Spot Rate of Exchange on the Business Day next preceding such date).

 

105

 

 

(ii)         In addition to the foregoing commissions and fees, the Borrower
agrees to pay or reimburse the Administrative Agent, for the account of the
relevant Issuing Bank, for such normal and customary costs and expenses as are
incurred or charged by such Issuing Bank in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by such Issuing
Bank.

 

(iii)        The Administrative Agent shall, promptly following its receipt
thereof, distribute to the applicable Issuing Bank and the L/C Participants all
commissions and fees received by the Administrative Agent for their respective
accounts pursuant to this Subsection 2.6(c).

 

(d)         L/C Participations.

 

(i)           Each Issuing Bank irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce each such Issuing Bank to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the applicable Issuing Bank, without
recourse or warranty, on the terms and conditions hereinafter stated, for such
L/C Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Commitment Percentage (determined on the date of
issuance of the relevant Letter of Credit) in such Issuing Bank’s obligations
and rights under each Letter of Credit issued or continued hereunder, the amount
of each draft paid by each such Issuing Bank thereunder and the obligations of
the Loan Parties under this Agreement with respect thereto (although Letter of
Credit fees and commissions shall be payable directly to the Administrative
Agent for the account of the applicable Issuing Bank and L/C Participants, as
provided in Subsection 2.6(c), and the L/C Participants shall have no right to
receive any portion of any facing fees with respect to any such Letters of
Credit) and any security therefor or guaranty pertaining thereto. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Bank that,
if a draft is paid under any Letter of Credit for which such Issuing Bank is not
reimbursed in full by the Borrower in respect of such Letter of Credit in
accordance with Subsection 2.6(e)(i) (an “L/C Disbursement”), such L/C
Participant shall pay to the Administrative Agent for the account of the
applicable Issuing Bank upon demand (which demand, in the case of any demand
made in respect of any draft under a Letter of Credit denominated in any
Designated Foreign Currency, shall not be made prior to the date that the amount
of such draft shall be converted into Dollars in accordance with
Subsection 2.6(e)(i)) at the Administrative Agent’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Commitment
Percentage of the amount of such draft, or any part thereof, which is not so
reimbursed; provided that nothing in this paragraph shall relieve any Issuing
Bank of any liability resulting from the bad faith, gross negligence or willful
misconduct of such Issuing Bank (as determined in a final non-appealable
judgment of a court of competent jurisdiction), or otherwise affect any defense
or other right that any L/C Participant may have as a result of such bad faith,
gross negligence or willful misconduct. All calculations of the L/C
Participants’ Revolving Commitment Percentages shall be made from time to time
by the Administrative Agent, which calculations shall be conclusive absent
manifest error.

 

106

 

 

(ii)         If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of an Issuing Bank on demand by such
Issuing Bank pursuant to Subsection 2.6(d)(i) in respect of any unreimbursed
portion of any payment made by such Issuing Bank under any Letter of Credit is
paid to the Administrative Agent for the account of such Issuing Bank within
three Business Days after the date such demand is made, such L/C Participant
shall pay to the Administrative Agent for the account of such Issuing Bank on
demand an amount equal to the product of such amount, times the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Administrative Agent for the account of such Issuing Bank, times a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Subsection 2.6(d)(i) is not in fact made
available to the Administrative Agent for the account of such Issuing Bank by
such L/C Participant within three Business Days after the date such payment is
due, such Issuing Bank shall be entitled to recover from such L/C Participant,
on demand, such amount with interest thereon (with interest based on the Dollar
Equivalent of any amounts denominated in Designated Foreign Currencies)
calculated from such due date at the rate per annum applicable to Revolving
Loans maintained as ABR Loans hereunder. A certificate of an Issuing Bank
submitted to any L/C Participant with respect to any amounts owing under this
Subsection 2.6(d)(ii) (which shall include calculations of any such amounts in
reasonable detail) shall be conclusive in the absence of manifest error.

 

(iii)        Whenever, at any time after an Issuing Bank has made payment under
any Letter of Credit and has received through the Administrative Agent from any
L/C Participant its pro rata share of such payment in accordance with
Subsection 2.6(d)(i), such Issuing Bank receives through the Administrative
Agent any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of Collateral applied thereto by the
Administrative Agent or by such Issuing Bank), or any payment of interest on
account thereof, the Administrative Agent will, if such payment is received
prior to 1:00 P.M., New York City time, on a Business Day, distribute to such
L/C Participant its pro rata share thereof prior to the end of such Business Day
and otherwise the Administrative Agent will distribute such payment on the next
succeeding Business Day; provided, however, that in the event that any such
payment received by an Issuing Bank through the Administrative Agent shall be
required to be returned by such Issuing Bank, such L/C Participant shall return
to such Issuing Bank through the Administrative Agent the portion thereof
previously distributed by the Administrative Agent to it.

 

107

 

 

(e)          Reimbursement Obligation of the Borrower.

 

(i)          Each Issuing Bank shall, upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, notify
the Borrower and the Administrative Agent thereof. The Borrower hereby agrees to
reimburse each Issuing Bank (through the Administrative Agent) upon receipt by
the Borrower of notice from the applicable Issuing Bank of the date and amount
of a draft presented under any Letter of Credit issued on its behalf and paid by
such Issuing Bank, for the amount of such draft so paid and any fees, charges or
other costs or expenses (excluding, in each case, any taxes) reasonably incurred
by such Issuing Bank in connection with such payment. Each such payment shall be
made to the Administrative Agent for the account of the applicable Issuing Bank
at its address for notices specified herein in the currency in which such Letter
of Credit is denominated (except that, in the case of any Letter of Credit
denominated in a Designated Foreign Currency, in the event that such payment is
to be made in Dollars pursuant to the following sentence, such payment shall be
made in Dollars, in an amount equal to the Dollar Equivalent of the amount of
such payment converted on the date of such notice into Dollars at the Spot Rate
of Exchange on such date) and in immediately available funds, no later than 3:00
P.M., New York City time, on the next succeeding Business Day after the date on
which the Borrower receives such notice. In the case of a Letter of Credit
denominated in a Designated Foreign Currency, the Borrower shall reimburse the
applicable Issuing Bank in such Designated Foreign Currency, unless (A) such
Issuing Bank (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified such Issuing Bank
promptly following receipt of the notice of drawing that the Borrower will
reimburse such Issuing Bank in Dollars. Any conversion by an Issuing Bank of any
payment to be made in respect of any Letter of Credit denominated in any
Designated Foreign Currency into Dollars in accordance with this
Subsection 2.6(e)(i) shall be conclusive and binding upon the Borrower and the
Lenders in the absence of manifest error; provided that upon the request of the
Borrower or any Lender, the applicable Issuing Bank shall provide to the
Borrower or such Lender a certificate including reasonably detailed information
as to the calculation of such conversion.

 

(ii)         Interest shall be payable on any and all amounts remaining unpaid
(taking the Dollar Equivalent of any amounts denominated in any Designated
Foreign Currency, as determined by the Administrative Agent) by the Borrower
under this Subsection 2.6(e)(ii) from the date the draft presented under the
affected Letter of Credit is paid to the date on which the Borrower is required
to pay such amounts pursuant to Subsection 2.6(e)(i) at the rate which would
then be payable on any outstanding ABR Loans that are Revolving Loans and
thereafter until payment in full at the rate which would be payable on any
outstanding ABR Loans that are Revolving Loans which were then overdue.

 

(f)          Obligations Absolute.

 

(i)          The applicable Loan Parties’ obligations under this Subsection 2.6
shall be absolute, unconditional and irrevocable under any and all circumstances
and irrespective of any set-off, counterclaim or defense to payment which any of
them may have or have had against any Issuing Bank, any L/C Participant or any
beneficiary of a Letter of Credit; provided that this Subsection 2.6(f)(i) shall
not relieve any Issuing Bank or any L/C Participant of any liability resulting
from the bad faith, gross negligence or willful misconduct of such Issuing Bank
or such L/C Participant (as determined in a final non-appealable judgment of a
court of competent jurisdiction), or otherwise affect any defense or other right
that the Loan Parties may have as a result of any such bad faith, gross
negligence or willful misconduct.

 

108

 

 

(ii)         The Borrower agrees that no Issuing Bank shall be responsible for,
and the Borrower’s Reimbursement Obligations under Subsection 2.6(e)(i) shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even though such documents shall in fact prove
to be invalid, fraudulent or forged, or any dispute between the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee; provided that this
Subsection 2.6(f)(ii) shall not relieve any Issuing Bank or any L/C Participant
of any liability resulting from the bad faith, gross negligence or willful
misconduct of such Issuing Bank or such L/C Participant (as determined in a
final non-appealable judgment of a court of competent jurisdiction), or
otherwise affect any defense or other right that the Loan Parties may have as a
result of any such bad faith, gross negligence or willful misconduct.

 

(iii)        Neither any Issuing Bank nor any L/C Participant shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except with respect to errors or omissions caused by such
Person’s bad faith, gross negligence or willful misconduct (as determined in a
final non-appealable judgment of a court of competent jurisdiction).

 

(iv)        The Borrower agrees that any action taken or omitted by an Issuing
Bank under or in connection with any Letter of Credit, the related drafts or
Issuer Documents pertaining to such Letters of Credit, if done in the absence of
bad faith, gross negligence or willful misconduct and in accordance with the
standards of care specified in the UCC, shall be binding on the Borrower and
shall not result in any liability of such Issuing Bank or any L/C Participant to
the Borrower, it being understood that, notwithstanding the foregoing, such
Issuing Bank may honor a presentation under a Letter of Credit which on its face
substantially complies with the terms of such Letter of Credit, provided the
foregoing shall not relieve an Issuing Bank from any liability resulting from
the bad faith, gross negligence or willful misconduct of such Issuing Bank or
any of its Related Parties (as determined in a final non-appealable judgment of
a court of competent jurisdiction).

 

(g)          Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Bank shall promptly
notify the Borrower and the Administrative Agent of the date and the amount
thereof. The responsibility of an Issuing Bank to the Borrower in respect of any
Letter of Credit in connection with any draft presented for payment under such
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are in conformity with such Letter of Credit; provided that
this Subsection 2.6(g) shall not relieve any Issuing Bank of any liability
resulting from the bad faith, gross negligence or willful misconduct of such
Issuing Bank, or otherwise affect any defense or other right that the Loan
Parties may have as a result of any such bad faith, gross negligence or willful
misconduct.

 

109

 

 

(h)          Letter of Credit Request; Issuer Document. To the extent that any
provision of any Letter of Credit Request or Issuer Document related to any
Letter of Credit is inconsistent with the provisions of this Subsection 2.6, the
provisions of this Subsection 2.6 shall apply.

 

(i)          Additional Issuing Banks. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld, conditioned or delayed) and such Lender, designate
one or more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this
Subsection 2.6(i) shall be deemed to be an “Issuing Bank” (in addition to being
a Lender) in respect of Letters of Credit issued or to be issued by such Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Bank or Issuing Banks and such Lender. Any such additional
Issuing Bank may resign as Issuing Bank (with respect to any future issuances,
including renewals) upon 10 Business Days’ notice to the Lenders.

 

(j)          Auto-Extension Letters of Credit. If the Borrower so requests in
any applicable Letter of Credit Request, the applicable Issuing Bank may, in its
sole discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Issuing Bank, the
Borrower shall not be required to make a specific request to such Issuing Bank
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) such
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the earlier of (i) one year from the date of such
renewal and (ii) the fifth Business Day prior to the Initial Revolving Maturity
Date; provided, however, that such Issuing Bank shall not permit any such
extension if (A) such Issuing Bank has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof or (B) it has
received notice on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Subsection 6.2 is not then satisfied, and in each such case
directing the applicable Issuing Bank not to permit such extension.

 

110

 

 

2.7           Swing Line Commitments. (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees to make swing line loans (individually, a
“Swing Line Loan”; collectively, the “Swing Line Loans”) to the Borrower from
time to time during the Initial Revolving Commitment Period in an aggregate
principal amount at any one time outstanding not to exceed $25,000,000; provided
that at no time may the sum of the Dollar Equivalent of the then outstanding
Swing Line Loans, Revolving Loans and L/C Obligations exceed the Revolving
Commitments then in effect. Amounts borrowed by the Borrower under this
Subsection 2.7 may be repaid and, through but excluding the Initial Revolving
Maturity Date, reborrowed. All Swing Line Loans made to the Borrower shall be
made in Dollars as ABR Loans and shall not be entitled to be converted into
Eurodollar Loans. The Borrower shall give the Swing Line Lender irrevocable
notice (which notice must be received by the Swing Line Lender prior to 2:00
P.M., New York City time (or such later time as may be agreed by the Swing Line
Lender in its reasonable discretion), on the requested Borrowing Date specifying
the amount of the requested Swing Line Loan, which shall be in a minimum amount
of $100,000 or whole multiples of $50,000 in excess thereof.

 

(b)          [Reserved].

 

(c)          The Swing Line Lender, at any time in its sole and absolute
discretion, may, and, at any time as there shall be a Swing Line Loan
outstanding for more than seven Business Days, the Swing Line Lender shall, on
behalf of the Borrower (which hereby irrevocably directs and authorizes the
Swing Line Lender to act on its behalf), request (provided that such request
shall be deemed to have been automatically made upon the occurrence of an Event
of Default under Subsection 9.1(f)) each Revolving Lender, including the Swing
Line Lender, to make a Revolving Loan as an ABR Loan in an amount equal to such
Lender’s Revolving Commitment Percentage of the principal amount of all Swing
Line Loans (a “Mandatory Revolving Loan Borrowing”) in an amount equal to such
Revolving Lender’s Revolving Commitment Percentage of the principal amount of
all of the Swing Line Loans (collectively, the “Refunded Swing Line Loans”)
outstanding on the date such notice is given; provided that the provisions of
this Subsection 2.7 shall not affect the obligations of the Borrower to prepay
Swing Line Loans in accordance with the provisions of Subsection 4.4(d). Unless
the Revolving Commitments shall have expired or terminated (in which event the
procedures of paragraph (d) of this Subsection 2.7 shall apply), each Revolving
Lender hereby agrees to make the proceeds of its Revolving Loan (including any
Eurodollar Loan) available to the Administrative Agent for the account of the
Swing Line Lender at the office of the Administrative Agent prior to 12:00 noon,
New York City time, in funds immediately available on the Business Day next
succeeding the date such notice is given notwithstanding (i) that the amount of
the Mandatory Revolving Loan Borrowing may not comply with the minimum amount
for Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Subsection 6.2 are then satisfied, (iii) whether a Default or an
Event of Default then exists, (iv) the date of such Mandatory Revolving Loan
Borrowing and (v) the amount of the Revolving Commitment of such, or any other,
Lender at such time. The proceeds of such Revolving Loans (including any
Eurodollar Loan) shall be immediately applied to repay the Refunded Swing Line
Loans.

 

111

 

 

(d)          If the Revolving Commitments shall expire or terminate at any time
while Swing Line Loans are outstanding, each Revolving Lender shall, at the
option of the Swing Line Lender, exercised reasonably, either (i)
notwithstanding the expiration or termination of the Revolving Commitments, make
a Revolving Loan as an ABR Loan (which Revolving Loan shall be deemed a
“Revolving Loan” for all purposes of this Agreement and the other Loan
Documents) or (ii) purchase an undivided participating interest in such Swing
Line Loans, in either case in an amount equal to such Revolving Lender’s
Revolving Commitment Percentage determined on the date of, and immediately prior
to, expiration or termination of the Revolving Commitments of the aggregate
principal amount of such Swing Line Loans; provided that, in the event that any
Mandatory Revolving Loan Borrowing cannot for any reason be made on the date
otherwise required above (including as a result of the commencement of a
proceeding under any bankruptcy, reorganization, dissolution, insolvency,
receivership, administration or liquidation or similar law with respect to the
Borrower), then each Revolving Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory Revolving Loan Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swing Line Lender such
participations in such outstanding Swing Line Loans as shall be necessary to
cause such Revolving Lenders to share in such Swing Line Loans ratably based
upon their respective Revolving Commitment Percentages; provided, further, that
(x) all interest payable on the Swing Line Loans shall be for the account of the
Swing Line Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Revolving Lender shall be required to pay the
Swing Line Lender interest on the principal amount of the participation
purchased for each day from and including the day upon which the Mandatory
Revolving Loan Borrowing would otherwise have occurred to but excluding the date
of payment for such participation, at the rate otherwise applicable to Revolving
Loans made as ABR Loans. Each Revolving Lender will make the proceeds of any
Revolving Loan made pursuant to the immediately preceding sentence available to
the Administrative Agent for the account of the Swing Line Lender at the office
of the Administrative Agent prior to 12:00 noon, New York City time, in funds
immediately available on the Business Day next succeeding the date on which the
Revolving Commitments expire or terminate and in Dollars. The proceeds of such
Revolving Loans shall be immediately applied to repay the Swing Line Loans
outstanding on the date of termination or expiration of the Revolving
Commitments. In the event that the Revolving Lenders purchase undivided
participating interests pursuant to the first sentence of this paragraph (d),
each Revolving Lender shall immediately transfer to the Swing Line Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swing Line Lender will deliver to such Revolving Lender a Swing Line
Loan Participation Certificate dated the date of receipt of such funds and in
such amount.

 

(e)          Whenever, at any time after the Swing Line Lender has received from
any Revolving Lender such Revolving Lender’s participating interest in a Swing
Line Loan, the Swing Line Lender receives any payment on account thereof
(whether directly from the Borrower or otherwise, including proceeds of
Collateral applied thereto by the Swing Line Lender), or any payment of interest
on account thereof, the Swing Line Lender will, if such payment is received
prior to 1:00 P.M., New York City time, on a Business Day, distribute to such
Revolving Lender its pro rata share thereof prior to the end of such Business
Day and otherwise, the Swing Line Lender will distribute such payment on the
next succeeding Business Day (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Revolving Lender will return to the Swing Line Lender any portion
thereof previously distributed by the Swing Line Lender to it.

 

112

 

 

(f)          Each Revolving Lender’s obligation to make the Revolving Loans and
to purchase participating interests with respect to Swing Line Loans in
accordance with Subsections 2.7(c) and 2.7(d) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right that such Revolving
Lender or the Borrower may have against the Swing Line Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default, (iii) any adverse change in condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Lender, (v) any inability of the Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Revolving Loan
is to be made or participating interest is to be purchased or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

2.8           Incremental Facilities. (a) So long as no Event of Default under
Subsection 9.1(a) or (f) exists or would arise therefrom, the Borrower shall
have the right (on behalf of itself, or in the case of Incremental Loans the
proceeds of which will be subject to an escrow or other similar arrangement, an
Escrow Subsidiary (any such Escrow Subsidiary, an “Escrow Borrower”)), at any
time and from time to time after the Closing Date, (i) to request new term loan
commitments under one or more new term loan credit facilities to be included in
this Agreement (the “Incremental Term Loan Commitments”), (ii) to increase the
Existing Term Loans by requesting new term loan commitments to be added to an
Existing Tranche of Term Loans (the “Supplemental Term Loan Commitments”), (iii)
to increase the Existing Revolving Commitments by requesting new Revolving Loan
Commitments be added to an Existing Tranche of Existing Revolving Commitments
(the “Supplemental Revolving Commitments”), (iv) to request new commitments
under one or more new revolving facilities to be included in this Agreement (the
“Incremental Revolving Commitments”), and (v) to request new letter of credit
facility commitments under one or more new letter of credit facilities to be
included in this Agreement (the “Incremental Letter of Credit Commitments” and,
together with the Incremental Term Loan Commitments, Supplemental Term Loan
Commitments, Supplemental Revolving Commitments and the Incremental Revolving
Commitments, the “Incremental Commitments”), provided that, (i) the aggregate
amount of Incremental Commitments permitted pursuant to this Subsection 2.8
shall not exceed, at the time the respective Incremental Commitment becomes
effective (and after giving effect to the Incurrence of Indebtedness in
connection therewith and the application of proceeds of any such Indebtedness,
including to refinance other Indebtedness), an amount that could then be
Incurred under this Agreement in compliance with Subsection 8.1(b)(i) and (ii)
if any portion of an Incremental Commitment is to be incurred in reliance on
clause (ii) of the definition of “Maximum Incremental Facilities Amount”, the
Chief Financial Officer or a Responsible Officer of the Borrower shall have
delivered a certificate to the Administrative Agent, certifying compliance with
the financial test set forth in such clause (together with calculations
demonstrating compliance with such test). Any loans made in respect of any such
Incremental Commitment (other than Supplemental Term Loan Commitments and
Supplemental Revolving Commitments) shall be made by creating a new Tranche.
Each Incremental Commitment made available pursuant to this Subsection 2.8 shall
be in a minimum aggregate amount of at least $10,000,000 and in integral
multiples of $5,000,000 in excess thereof (in the case of Incremental
Commitments denominated in Dollars or the Dollar Equivalent thereof in the case
of Incremental Commitments denominated in any Designated Foreign Currency (other
than Canadian Dollars or Euros)), in a minimum aggregate amount of at least
C$10,000,000 and in integral multiples of C$5,000,000 in excess thereof (in the
case of Incremental Commitments denominated in Canadian Dollars) or in a minimum
aggregate amount of at least €7,500,000 and in integral multiples of €5,000,000
in excess thereof (in the case of Incremental Commitments denominated in Euro)
(or, in each case, such lower minimum amounts or multiples as agreed to by the
Administrative Agent in its reasonable discretion); provided that such amount
may be less than $10,000,000, C$10,000,000 or €7,500,000, as applicable, if such
amount represents the then remaining aggregate principal amount available to be
Incurred in compliance with Subsection 8.1(b)(i).

 

113

 

 

(b)          Each request from the Borrower pursuant to this Subsection 2.8
shall set forth the requested amount and proposed terms of the relevant
Incremental Commitments. The Incremental Commitments (or any portion thereof)
may be made by any existing Lender or by any other bank or other financial
institution (any such other bank or other financial institution, an “Additional
Incremental Lender”, and the Additional Incremental Lenders together with any
existing Lender providing Incremental Commitments, the “Incremental Lenders”);
provided that if such Additional Incremental Lender is not already a Lender
hereunder or an Affiliate of a Lender hereunder or an Approved Fund, the consent
of the Administrative Agent and (in the case of a Supplemental Revolving
Commitment) the consent of the Swing Line Lender (if any) or any Issuing Bank
(in each case, such consent not to be unreasonably withheld, conditioned or
delayed) shall be required (it being understood that any such Additional
Incremental Lender that is an Affiliated Lender shall be subject to the
provisions of Subsection 11.6(h), mutatis mutandis, to the same extent as if
such Incremental Commitments and related Obligations had been obtained by such
Lender by way of assignment). The Borrower may agree, in its sole discretion, to
accept a lesser amount of any Incremental Commitment than originally requested.
In the event there are Lenders and Additional Incremental Lenders that have
committed to an Incremental Commitment in excess of the maximum amount requested
(or permitted), then the Borrower shall have the right to allocate such
commitments on whatever basis the Borrower determines is appropriate.

 

(c)          Supplemental Term Loan Commitments and Supplemental Revolving
Commitments shall become commitments under this Agreement pursuant to a
supplement specifying the Tranche of Term Loans or Revolving Commitments to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit I-1 or in such other form as may be
appropriate in the opinion of the Borrower and the Administrative Agent (the
“Increase Supplement”) or by each Additional Incremental Lender substantially in
the form attached hereto as Exhibit I-2 or in such other form as may be
appropriate in the opinion of the Borrower and the Administrative Agent (the
“Lender Joinder Agreement”), as the case may be, which shall be delivered to the
Administrative Agent for recording in the Register. Upon effectiveness of the
Lender Joinder Agreement each Additional Incremental Lender shall be a Lender
for all intents and purposes of this Agreement and the term loan made pursuant
to such Supplemental Term Loan Commitment shall be a Term Loan or commitments
made pursuant to such Supplemental Revolving Commitment shall be Revolving
Commitments, as applicable. Each Increase Supplement and/or Lender Joinder
Agreement may, without the consent of any other Lender, effect such amendments
to any Loan Documents (including amendments to Subsection 2.2(b) to increase the
amortization payments or interest rate margins thereunder or add customary call
protection provisions with respect thereto to allow for the applicable
Incremental Loans to be fungible with an existing Tranche of Term Loans
hereunder) as may be necessary or appropriate, in the opinion of the Borrower
and the Administrative Agent, to effect the provisions of this Subsection
2.8(c).

 

114

 

 

(d)          Incremental Commitments (other than Supplemental Term Loan
Commitments and Supplemental Revolving Commitments) shall become commitments
under this Agreement pursuant to an amendment (an “Incremental Commitment
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, an Escrow Borrower (if applicable) and each applicable
Incremental Lender. An Incremental Commitment Amendment may, without the consent
of any other Lender, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the opinion of the Borrower and the Administrative
Agent, to effect the provisions of this Subsection 2.8; provided, however, that
(i) (A) the Incremental Commitments will not be guaranteed by any Subsidiary of
the Borrower other than the Subsidiary Guarantors (it being understood that the
primary obligation of an Escrow Borrower shall not constitute a guarantee by a
Subsidiary that is not a Subsidiary Guarantor), and (other than with respect to
proceeds of such Incremental Commitments which are subject to an escrow or other
similar arrangement and any related deposit of cash, Cash Equivalents or
Temporary Cash Investments to cover interest and premium in respect of such
Incremental Commitments) will be secured on a pari passu or (at the Borrower’s
option) junior basis by the same Collateral securing the Cash Flow Facilities
Obligations (so long as any such Incremental Commitments (and related
Obligations) are subject to the ABL/Cash Flow Intercreditor Agreement, a Junior
Lien Intercreditor Agreement or an Other Intercreditor Agreement, as
applicable), (B) the Incremental Commitments and any incremental loans drawn
thereunder (the “Incremental Loans”) shall rank pari passu in right of payment
with or (at the Borrower’s option) junior to the Cash Flow Facilities
Obligations and (C) no Incremental Commitment Amendment may provide for (I) any
Incremental Commitment or any Incremental Loans to be secured by any Lien on any
asset (other than proceeds of Incremental Loans which are subject to an escrow
or similar arrangement and any related deposit of cash, Cash Equivalents or
Temporary Cash Investments to cover interest and premium in respect of such
Incremental Loans) of any Loan Party that does not also secure the Cash Flow
Facilities Obligations and (II) so long as any Initial Term Loans are
outstanding, any mandatory prepayment from the Net Available Cash of Asset
Dispositions (other than any Asset Disposition in respect of any assets,
business or Person the acquisition of which was financed, all or in part, with
Incremental Loans provided pursuant to such Incremental Commitment Amendment and
the disposition of which was contemplated by any definitive agreement in respect
of such acquisition) or Recovery Event or from Excess Cash Flow, to the extent
the Net Available Cash of such Asset Disposition or Recovery Event or such
Excess Cash Flow are required to be applied to repay the Initial Term Loans
pursuant to Subsection 4.4(e), on more than a ratable basis with the Initial
Term Loans (after giving effect to any amendment in accordance with Subsection
11.1(d)(vi)); (ii) no Lender will be required to provide any such Incremental
Commitment unless it so agrees; (iii) the maturity date of any Incremental
Revolving Commitment shall be no earlier than, and no scheduled mandatory
commitment reduction in respect thereof shall be required prior to the Initial
Revolving Maturity Date; (iv) the maturity date and the weighted average life to
maturity of any Incremental Term Loan Commitments shall be no earlier than or
shorter than, as the case may be, the Initial Term Loan Maturity Date or the
remaining weighted average life to maturity of the Initial Term Loans, as
applicable (other than an earlier maturity date and/or shorter weighted average
life to maturity (1) for customary bridge financings, which, subject to
customary conditions (as determined by the Borrower in good faith, which
determination shall be conclusive), would either be automatically converted into
or required to be exchanged for permanent financing which does not provide for
an earlier maturity date or a shorter weighted average life to maturity than the
Initial Term Loan Maturity Date or the remaining weighted average life to
maturity of the Initial Term Loans, as applicable or (2) pursuant to an escrow
or similar arrangement with respect to the proceeds of such Incremental Term
Loans); (v) the interest rate margins and (subject to clause (iv) above)
amortization schedule applicable to the loans made pursuant to the Incremental
Commitments shall be determined by the Borrower and the applicable Incremental
Lenders; provided that in the event that the applicable interest rate margins
for any floating rate Incremental Term Loans denominated in Dollars that are
secured on a pari passu basis by the Collateral securing the Cash Flow
Facilities Obligations and with a Stated Maturity that is earlier than 24 months
following the Initial Term Loan Maturity Date, are higher than the applicable
interest rate margin for the Initial Term Loans by more than 50 basis points,
then the effective interest rate margin for the applicable Initial Term Loans at
the time such Incremental Commitments become effective (the “Existing Interest
Rate”) shall be increased to the extent necessary so that the Existing Interest
Rate is equal to the applicable interest rate margins for such Incremental Term
Loan Commitment minus 50 basis points (the “Adjusted Interest Rate”, and the
number of basis points by which the Existing Interest Rate is increased, the
“Increased Amount”); provided, further that, in determining the applicable
interest rate margins for the applicable Initial Term Loans and the Incremental
Term Loans, (A) original issue discount (“OID”) or upfront fees payable
generally to all participating Lenders in lieu of OID (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under
such Initial Term Loans or any Incremental Term Loan, as applicable, in the
initial primary syndication thereof shall be included (with OID and upfront fees
being equated to interest rate based on an assumed four-year life to maturity)
(provided that, if such Initial Term Loans are issued in a manner such that all
such Initial Term Loans were not issued with a uniform amount of OID or upfront
fees within the applicable Tranche of Initial Term Loans, the amount of OID and
upfront fees attributable to the entire Tranche of Initial Term Loans shall be
determined on a weighted average basis); (B) any arrangement or structuring fees
payable in connection with the Incremental Term Loans or any other fees payable
in connection with the Incremental Term Loans that are not shared with all
Additional Incremental Lenders providing such Incremental Term Loans shall, in
each case, be excluded; (C) any amendments to the Applicable Margin or effective
interest rate margin on the applicable Initial Term Loans that became effective
subsequent to the Closing Date but prior to the effective time of such
Incremental Term Loans shall also be included in such calculations, (D) if the
Incremental Term Loans include an interest rate floor greater than the interest
rate floor applicable to the applicable Initial Term Loans, such increased
amount shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the Applicable Margin for such Initial Term
Loans shall be required, to the extent an increase in the interest rate floor
for such Initial Term Loans would cause an increase in the interest rate then in
effect thereunder, and in such case the interest rate floor (but not the
Applicable Margin) applicable to such Initial Term Loans shall be increased by
such amount to the extent necessary to adjust the applicable Existing Interest
Rate to be equal to the applicable Adjusted Interest Rate, (E) if the
Incremental Term Loans include an interest rate floor lower than the interest
rate floor applicable to the applicable Tranche of Initial Term Loans or do not
include any interest rate floor, to the extent a reduction in the interest rate
floor for such Initial Term Loans would cause a reduction in the interest rate
then in effect thereunder, an amount equal to the difference between the
interest rate floor applicable to the Initial Term Loans and the interest rate
floor applicable to such Incremental Term Loans (which shall be deemed to equal
0% for any Incremental Term Loans without any interest rate floor), but which in
any event shall not exceed the maximum amount by which a reduction in the
interest rate floor applicable to the Initial Term Loans would cause a reduction
in the interest rate then in effect thereunder, shall reduce the applicable
interest rate margin of the applicable Incremental Term Loans for purposes of
determining whether an increase in the Existing Interest Rate shall be required
and (F) if the applicable Tranche of Initial Term Loans includes a pricing grid
the interest rate margins in such pricing grid which are not in effect at the
time the applicable Incremental Commitments become effective shall also each be
increased by an amount equal to the Increased Amount; (vi) such Incremental
Commitment Amendment may provide (1) for the inclusion, as appropriate, of
Additional Incremental Lenders in any required vote or action of the Required
Lenders, Required Revolving Lenders or of the Lenders of each Tranche hereunder,
(2) class voting and other class protections for any additional credit
facilities, (3) for the amendment of the definitions of “Additional
Obligations”, “Disqualified Stock”, “Junior Capital” and “Refinancing
Indebtedness” and Subsection 8.8(b), in each case only to extend the maturity
date and the weighted average life to maturity requirements, from the Initial
Term Loan Maturity Date and remaining weighted average life to maturity of the
Initial Term Loans to the extended maturity date and the remaining weighted
average life to maturity of such Incremental Term Loans, as applicable and (4)
for the amendment of clause (iii) of the definition of “Additional Obligations”
to provide for the applicable mandatory prepayment protections to apply to such
Incremental Term Loans; and (vii) the other terms and documentation in respect
thereof, to the extent not consistent with this Agreement as in effect prior to
giving effect to the Incremental Commitment Amendment, shall otherwise be
reasonably satisfactory to the Borrower; provided that to the extent such terms
and documentation are not consistent with, in the case of Incremental Term
Loans, the terms and documentation governing the Initial Term Loans, and, in the
case of Incremental Revolving Commitments, the terms and documentation governing
the Initial Revolving Commitments (except to the extent permitted by clauses
(iii), (iv), (v) or (vi) above), they shall be reasonably satisfactory to the
Borrower and the Administrative Agent.

 

115

 

 

2.9           Permitted Debt Exchanges. (a) Notwithstanding anything to the
contrary contained in this Agreement, pursuant to one or more offers (each, a
“Permitted Debt Exchange Offer”) made from time to time by the Borrower to all
Lenders (other than any Lender that, if requested by the Borrower, is unable to
certify that it is either a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an institutional “accredited investor” (as
defined in Rule 501 under the Securities Act)) with outstanding Term Loans of a
particular Tranche, as selected by the Borrower, the Borrower may from time to
time following the Closing Date consummate one or more exchanges of Term Loans
of such Tranche for Additional Obligations in the form of notes (such notes,
“Permitted Debt Exchange Notes”, and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied: (i) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans exchanged
shall be equal to or more than the aggregate principal amount (calculated on the
face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans, (ii) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans exchanged by the Borrower pursuant to any
Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), (iii) if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) tendered by Lenders in respect of
the relevant Permitted Debt Exchange Offer (with no Lender being permitted to
tender a principal amount of Term Loans which exceeds the principal amount of
the applicable Tranche actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans subject to such Permitted Debt Exchange Offer tendered by such Lenders
ratably up to such maximum amount based on the respective principal amounts so
tendered, (iv) each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (v) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent and (vi) any applicable Minimum Exchange Tender Condition
shall be satisfied. Notwithstanding anything to the contrary herein, no Lender
shall have any obligation to agree to have any of its Loans exchanged pursuant
to any Permitted Debt Exchange Offer.

 

116

 

 

(b)          With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this Subsection 2.9, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Subsection 4.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $5,000,000 in aggregate principal amount of Term Loans (or, in each
case, such lower principal amount as agreed to by the Administrative Agent in
its reasonable discretion), provided that subject to the foregoing clause (ii),
the Borrower may at its election specify as a condition (a “Minimum Exchange
Tender Condition”) to consummating any such Permitted Debt Exchange that a
minimum amount (to be determined and specified in the relevant Permitted Debt
Exchange Offer in the Borrower’s discretion) of Term Loans be tendered.

 

(c)          In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least ten Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Subsection 2.9 and without conflict with Subsection 2.9(d);
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five
Business Days following the date on which the Permitted Debt Exchange Offer is
made (or such shorter period as may be agreed to by the Administrative Agent in
its reasonable discretion).

 

117

 

 

(d)          The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that (x)
neither the Administrative Agent nor any Lender assumes any responsibility in
connection with the Borrower’s compliance with such laws in connection with any
Permitted Debt Exchange (other than the Borrower’s reliance on any certificate
delivered by a Lender pursuant to Subsection 2.9(a) above for which such Lender
shall bear sole responsibility) and (y) each Lender shall be solely responsible
for its compliance with any applicable “insider trading” laws and regulations to
which such Lender may be subject under the Exchange Act.

 

2.10         Extension of Term Loans and Revolving Commitments. (a) The Borrower
may at any time and from time to time request that all or a portion of the
(i) Term Loans of one or more Tranches (including any Extended Term Loans)
existing at the time of such request (each, an “Existing Term Tranche” and the
Term Loans of such Tranche, the “Existing Term Loans”) and (ii) Revolving
Commitments of one or more Tranches (including any Extended Revolving
Commitments) existing at the time of such request (each, an “Existing Revolving
Tranche” and together with the Existing Term Tranches, each an “Existing
Tranche”, and the Revolving Commitments of such Existing Revolving Tranche, the
“Existing Revolving Commitments” and together with the Existing Term Loans, the
“Existing Loans”), in each case, be converted to extend the scheduled maturity
date(s) of any payment of principal or scheduled termination date(s) of any
commitments, as applicable, with respect to all or a portion of any principal or
committed amount of any Existing Tranche (any such Existing Tranche which has
been so extended, an “Extended Term Tranche” or “Extended Revolving Tranche”, as
applicable, and each an “Extended Tranche”, and the Term Loans or Revolving
Commitments, as applicable, of such Extended Tranches, the “Extended Term
Loans”, “Extended Revolving Commitments”, as applicable, and any Revolving Loans
made pursuant to Extended Revolving Commitments, “Extended Revolving Loans”, and
together with Extended Term Loans, the “Extended Loans”) and to provide for
other terms consistent with this Subsection 2.10; provided that (i) any such
request shall be made by the Borrower to all Lenders with Term Loans or
Revolving Commitments, as applicable, with a like maturity date (whether under
one or more Tranches) on a pro rata basis (based on the aggregate outstanding
principal amount of the applicable Term Loans or on the aggregate amount of
applicable Revolving Commitments), and (ii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower. In order to
establish any Extended Tranche, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which terms
shall be identical to those applicable to the Existing Tranche from which they
are to be extended (the “Specified Existing Tranche”), except (x) all or any of
the final maturity dates of such Extended Tranches may be delayed to later dates
than the final maturity dates of the Specified Existing Tranche, (y) (A) the
interest margins with respect to the Extended Tranche may be higher or lower
than the interest margins for the Specified Existing Tranche and/or
(B) additional fees may be payable to the Lenders providing such Extended
Tranche in addition to or in lieu of any increased margins contemplated by the
preceding clause (A), in each case to the extent provided in the applicable
Extension Amendment, and (z) amortization with respect to the Extended Term
Tranche may be greater or lesser than amortization for the Specified Existing
Tranche, so long as the Extended Term Tranche does not have a weighted average
life to maturity shorter than the remaining weighted average life to maturity of
the Specified Existing Tranche; provided that, notwithstanding anything to the
contrary in this Subsection 2.10 or otherwise, assignments and participations of
Extended Tranches shall be governed by the same or, at the Borrower’s
discretion, more restrictive assignment and participation provisions than the
assignment and participation provisions applicable to Initial Term Loans and
Initial Revolving Commitments, as applicable, set forth in Subsection 11.6. No
Lender shall have any obligation to agree to have any of its Existing Loans
converted into an Extended Tranche pursuant to any Extension Request. Any
Extended Tranche shall constitute a separate Tranche of Term Loans or Revolving
Commitments, as applicable, from the Specified Existing Tranches and from any
other Existing Tranches (together with any other Extended Tranches so
established on such date).

 

118

 

 

(b)          The Borrower shall provide the applicable Extension Request at
least ten Business Days (or such shorter period as the Administrative Agent may
agree in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche(s) are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Specified Existing Tranche that it has
elected to convert into an Extended Tranche. In the event that the aggregate
amount of the Specified Existing Tranche subject to Extension Elections exceeds
the amount of Extended Tranches requested pursuant to the Extension Request, the
Specified Existing Tranches subject to Extension Elections shall be converted to
Extended Tranches on a pro rata basis based on the amount of Specified Existing
Tranches included in each such Extension Election. In connection with any
extension of Term Loans pursuant to this Subsection 2.10 (each, an “Extension”),
the Borrower shall agree to such procedures regarding timing, rounding and other
administrative adjustments to ensure reasonable administrative management of the
credit facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Subsection 2.10. The Borrower may amend, revoke
or replace an Extension Request pursuant to procedures reasonably acceptable to
the Administrative Agent at any time prior to the date (the “Extension Request
Deadline”) on which Lenders under the applicable Existing Term Tranche or
Existing Revolving Tranche are requested to respond to the Extension Request.
Any Lender may revoke an Extension Election at any time prior to 5:00 P.M. on
the date that is two Business Days prior to the Extension Request Deadline, at
which point the Extension Election becomes irrevocable (unless otherwise agreed
by the Borrower). The revocation of an Extension Election prior to the Extension
Request Deadline shall not prejudice any Lender’s right to submit a new
Extension Election prior to the Extension Request Deadline.

 

119

 

 

(c)          Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to (i)
provisions related to maturity, interest margins, fees or amortization
referenced in clauses (x) through (z) of Subsection 2.10(a), (ii) the
definitions of “Additional Obligations”, “Disqualified Stock”, “Junior Capital”
and “Refinancing Indebtedness” and Subsection 8.8(b) to amend the maturity date
and the weighted average life to maturity requirements, from the Initial Term
Loan Maturity Date and remaining weighted average life to maturity of the
Initial Term Loans to the extended maturity date and the remaining weighted
average life to maturity of such Extended Tranche, as applicable and (iii)
clause (iii) of the definition of “Additional Obligations” to provide for the
applicable mandatory prepayment protections to apply to such Extended Term
Tranche, and which in each case, except to the extent expressly contemplated by
the third to last sentence of this Subsection 2.10(c) and notwithstanding
anything to the contrary set forth in Subsection 11.1, shall not require the
consent of any Lender other than the Extending Lenders with respect to the
Extended Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders. No Extension Amendment shall
provide for any Extended Tranche in an aggregate principal amount that is less
than $10,000,000 (in the case of an Extended Tranche denominated in Dollars or
the Dollar Equivalent thereof in the case of an Extended Tranche denominated in
any Designated Foreign Currency) (or, in each case, such lower principal amount
as agreed to by the Administrative Agent in its reasonable discretion).
Notwithstanding anything to the contrary in this Agreement and without limiting
the generality or applicability of Subsection 11.1 to any Subsection 2.10
Additional Amendments, any Extension Amendment may provide for additional terms
and/or additional amendments other than those referred to or contemplated above
(any such additional amendment, a “Subsection 2.10 Additional Amendment”) to
this Agreement and the other Loan Documents; provided that such Subsection 2.10
Additional Amendments do not become effective prior to the time that such
Subsection 2.10 Additional Amendments have been consented to (including pursuant
to consents applicable to holders of any Extended Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Subsection 2.10 Additional Amendments
to become effective in accordance with Subsection 11.1; provided, further, that
no Extension Amendment may provide for any Extended Tranche to be secured by any
Collateral or other assets of any Loan Party that does not also secure the
Specified Existing Tranche. It is understood and agreed that each Lender has
consented for all purposes requiring its consent, and shall at the effective
time thereof be deemed to consent to each amendment to this Agreement and the
other Loan Documents authorized by this Subsection 2.10 and the arrangements
described above in connection therewith except that the foregoing shall not
constitute a consent on behalf of any Lender to the terms of any Subsection 2.10
Additional Amendment. In connection with any Extension Amendment, at the request
of the Administrative Agent or the Extending Lenders, the Borrower shall deliver
an opinion of counsel reasonably acceptable to the Administrative Agent as to
the enforceability of this Agreement as amended by such Extension Amendment, and
such of the other Loan Documents (if any) as may be amended thereby.

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and from any other Existing Tranches (together with any other
Extended Tranches so established on such date).

 

120

 

 

(e)          If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (i) replace such Non-Extending Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Loans on the terms set forth in such Extension
Amendment; and provided, further, that all obligations of the Borrower owing to
the Non-Extending Lender relating to the Existing Loans so assigned shall be
paid in full by the assignee Lender (or, at its option, the Borrower) to such
Non-Extending Lender concurrently with such Assignment and Acceptance or (ii) if
no Event of Default exists under Subsection 9.1(a) or (f), upon notice to the
Administrative Agent, prepay the Existing Loans and terminate the Existing
Revolving Commitments in whole or in part, subject to Subsection 4.12, without
premium or penalty. In connection with any such replacement under this
Subsection 2.10, if the Non-Extending Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement by the later of (A) the date
on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (B) the date as of which all
obligations of the Borrower owing to the Non-Extending Lender relating to the
Existing Loans or the Existing Revolving Commitments, as applicable, so assigned
shall be paid in full by the assignee Lender (or, at its option, the Borrower)
to such Non-Extending Lender, then such Non-Extending Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date, the Administrative Agent shall record such
assignment in the Register and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

 

(f)          Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans deemed to be an Extended Loan under the applicable Extended
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Tranche; provided that such Lender shall have provided written
notice to the Borrower and the Administrative Agent at least 10 Business Days
prior to such Designation Date (or such shorter period as the Administrative
Agent may agree in its reasonable discretion). Following a Designation Date, the
Existing Loans held by such Lender so elected to be extended will be deemed to
be Extended Loans of the applicable Extended Tranche, and any Existing Loans
held by such Lender not elected to be extended, if any, shall continue to be
“Existing Loans” of the applicable Tranche.

 

(g)          With respect to all Extensions consummated by the Borrower pursuant
to this Subsection 2.10, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Subsection 4.4 and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended. The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Subsection 2.10 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Request) and hereby waive the requirements of
any provision of this Agreement (including Subsections 4.4 and 4.8) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Subsection 2.10.

 

121

 

 

2.11         Specified Refinancing Facilities. (a) The Borrower may, from time
to time, add one or more new term loan facilities (the “Specified Refinancing
Term Loan Facilities”) and new revolving credit facilities (the “Specified
Refinancing Revolving Facilities”, and, together with the Specified Refinancing
Term Loan Facilities, the “Specified Refinancing Facilities”) to the Facilities
to refinance (i) all or any portion of any Tranche of Term Loans then
outstanding under this Agreement or (ii) all or any portion of any Tranche of
Revolving Loans (or unused Revolving Commitments) under this Agreement; provided
that (i) the Specified Refinancing Facilities will not be guaranteed by any
Subsidiary of the Borrower other than the Subsidiary Guarantors, and will be
secured on a pari passu or (at the Borrower’s option) junior basis by the same
Collateral securing the Cash Flow Facilities Obligations (so long as any
applicable Specified Refinancing Amendments (and related Obligations) are
subject to the ABL/Cash Flow Intercreditor Agreement, a Junior Lien
Intercreditor Agreement or an Other Intercreditor Agreement), (ii) the Specified
Refinancing Term Loan Facilities and any term loans drawn thereunder (the
“Specified Refinancing Term Loans”) and Specified Refinancing Revolving
Facilities and revolving loans drawn thereunder (the “Specified Refinancing
Revolving Loans” and, together with the Specified Refinancing Term Loans, the
“Specified Refinancing Loans”) shall rank pari passu in right of payment with or
(at the Borrower’s option) junior to the Cash Flow Facilities Obligations, (iii)
no Specified Refinancing Amendment may provide for any Specified Refinancing
Facility or any Specified Refinancing Loans to be secured by any Collateral or
other assets of any Loan Party that do not also secure the Cash Flow Facilities
Obligations, (iv) the Specified Refinancing Facilities will have such pricing,
amortization (subject to clause (vi) below) and optional and mandatory
prepayment terms as may be agreed by the Borrower and the applicable Lenders
thereof, (v) the maturity date of any Specified Refinancing Revolving Facility
shall be no earlier than, and no scheduled mandatory commitment reduction in
respect thereof shall be required prior to, the Maturity Date of the Tranche of
Revolving Loans being refinanced, (vi) the maturity date and the weighted
average life to maturity of any Specified Refinancing Term Loan Facility shall
be no earlier than or shorter than, as the case may be, the Maturity Date of the
Tranche of Term Loans being refinanced or the remaining weighted average life to
maturity of the Term Loans being refinanced, as applicable (other than an
earlier maturity date and/or shorter weighted average life to maturity for
customary bridge financings, which, subject to customary conditions (as
determined by the Borrower in good faith, which determination shall be
conclusive), would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Maturity Date of
the Tranche of Term Loans being refinanced or the remaining weighted average
life to maturity of the Term Loans being refinanced, as applicable), (vii) the
Net Cash Proceeds of such Specified Refinancing Facility shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Loans being so refinanced (and, in the case of
Revolving Loans, a corresponding amount of Revolving Commitments shall be
permanently reduced), in each case pursuant to Subsection 4.4 (including
prepayments made with an exchange of Rollover Indebtedness under the applicable
Specified Refinancing Facility as provided for in the final sentence of
Subsection 4.4(g)); and (viii) the Specified Refinancing Facilities shall not
have a principal or commitment amount greater than the Loans being refinanced
plus the aggregate amount of all fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) incurred or
payable in connection with such refinancing.

 

122

 

 

(b)          Each request from the Borrower pursuant to this Subsection 2.11
shall set forth the requested amount and proposed terms of the relevant
Specified Refinancing Facility. The Specified Refinancing Facilities (or any
portion thereof) may be made by any existing Lender or by any other bank or
financial institution (any such bank or other financial institution, an
“Additional Specified Refinancing Lender”, and the Additional Specified
Refinancing Lenders together with any existing Lender providing Specified
Refinancing Facilities, the “Specified Refinancing Lenders”); provided that if
such Additional Specified Refinancing Lender is not already a Lender hereunder
or an Affiliate of a Lender hereunder or an Approved Fund, the consent of the
Administrative Agent and (in the case of a Specified Refinancing Revolving
Facility) the consent of the Swing Line Lender (if any) or any Issuing Bank (in
each case, such consent not to be unreasonably withheld, conditioned or delayed)
shall be required (it being understood that any such Additional Specified
Refinancing Lender that is an Affiliated Lender shall be subject to the
provisions of Subsection 11.6(h), mutatis mutandis, to the same extent as if
such Specified Refinancing Facilities and related Obligations had been obtained
by such Lender by way of assignment).

 

(c)          Specified Refinancing Facilities shall become facilities under this
Agreement pursuant to a Specified Refinancing Amendment to this Agreement and,
as appropriate, the other Loan Documents, executed by the Borrower and each
applicable Specified Refinancing Lender. Any Specified Refinancing Amendment
may, without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Subsection 2.11, in
each case on terms consistent with this Subsection 2.11.

 

(d)          Any loans made in respect of any such Specified Refinancing
Facility shall be made by creating a new Tranche. Each Specified Refinancing
Facility made available pursuant to this Subsection 2.11 shall be in a minimum
aggregate amount of at least $10,000,000 and in integral multiples of $5,000,000
in excess thereof (in the case of a Specified Refinancing Facility denominated
in Dollars or the Dollar Equivalent thereof in the case of a Specified
Refinancing Facility denominated in any Designated Foreign Currency) (or, in
each case, such lower minimum amounts or multiples as agreed to by the
Administrative Agent in its reasonable discretion). Any Specified Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower or any Restricted Subsidiary, or the provision to the Borrower of
Swing Line Loans, pursuant to any Specified Refinancing Revolving Facility
established thereby; provided that no Issuing Bank or Swing Line Lender shall be
obligated to provide any such Letters of Credit or Swing Line Loans unless it
has consented (in its sole discretion) to the applicable Specified Refinancing
Amendment.

 

123

 

 

(e)          The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Specified Refinancing Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary or appropriate to reflect the existence and terms of the
Specified Refinancing Facilities incurred pursuant thereto (including the
addition of such Specified Refinancing Facilities as separate “Facilities” and
“Tranches” hereunder and treated in a manner consistent with the Facilities
being refinanced, including for purposes of prepayments and voting). Any
Specified Refinancing Amendment may, without the consent of any Person other
than the Borrower, the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) and the Lenders providing such Specified
Refinancing Facilities, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Subsection 2.11. In addition, if so provided in the relevant Specified
Refinancing Amendment and with the consent of each Issuing Bank (not to be
unreasonably withheld, conditioned or delayed), participations in Letters of
Credit expiring on or after the scheduled Maturity Date in respect of the
respective Tranche of Revolving Loans or commitments shall be reallocated from
Lenders holding Revolving Commitments to Lenders holding commitments under
Specified Refinancing Revolving Facilities in accordance with the terms of such
Specified Refinancing Amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding
commitments under such Specified Refinancing Revolving Facilities, be deemed to
be participation interests in respect of such commitments under such Specified
Refinancing Revolving Facilities and the terms of such participation interests
(including the commission applicable thereto) shall be adjusted accordingly.

 

SECTION 3

 

[Reserved]

 

SECTION 4

 

General Provisions Applicable to Loans

 

4.1           Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Adjusted LIBOR Rate determined for such day plus the
Applicable Margin in effect for such day.

 

(b)          Each ABR Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the Alternate Base Rate in effect for
such day plus the Applicable Margin in effect for such day.

 

(c)          Each BA Equivalent Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the BA Rate in effect for such day plus
the Applicable Margin in effect for such day.

 

(d)          Each Canadian Prime Rate Loan shall bear interest for each day that
it is outstanding at a rate per annum equal to the Canadian Prime Rate in effect
for such day plus the Applicable Margin in effect for such day.

 

124

 

 

(e)          If all or a portion of (i) the principal amount of any Loan, (ii)
any interest payable thereon or (iii) any other amount payable hereunder shall
not be paid when due (whether at the Stated Maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
(x) in the case of overdue principal, the rate that would otherwise be
applicable thereto pursuant to the relevant foregoing provisions of this
Subsection 4.1, plus 2.00% (y) in the case of overdue interest, the rate that
would otherwise be applicable to principal of the related Loan pursuant to the
relevant foregoing provisions of this Subsection 4.1, plus 2.00% and (z) in the
case of other amounts, the rate described in clause (b) of this Subsection 4.1
for ABR Loans accruing interest at the Alternate Base Rate plus 2.00%, in each
case from the date of such nonpayment until such amount is paid in full (after
as well as before judgment); provided that (1) no amount shall be payable
pursuant to this Subsection 4.1(e) to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (2) no amounts shall accrue pursuant to this
Subsection 4.1(e) on any overdue amount or other amount payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

 

(f)          Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to clause (e) of this Subsection 4.1
shall be payable from time to time on demand exercised in accordance with
Subsection 9.2.

 

(g)          It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.

 

4.2           Conversion and Continuation Options. (a) Subject to its
obligations pursuant to Subsection 4.12(c), the Borrower may elect from time to
time (x) to convert outstanding Loans of a given Tranche denominated in Dollars
from Eurodollar Loans to ABR Loans or (y) to convert outstanding Loans of a
given Tranche from BA Equivalent Loans to Canadian Prime Rate Loans, in each
case by giving the Administrative Agent irrevocable notice of such election
prior to 1:00 P.M., New York City time, two Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to such election. The Borrower may elect from time to time (x)
to convert outstanding Loans of a given Tranche from ABR Loans to Eurodollar
Loans or (y) to convert outstanding Loans of a given Tranche from Canadian Prime
Rate Loans to BA Equivalent Loans, in each case by giving the Administrative
Agent irrevocable notice of such election prior to 1:00 P.M., New York City
time, at least three Business Days (or such shorter period as may be agreed by
the Administrative Agent in its reasonable discretion) prior to such election.
Any such notice of conversion to Eurodollar Loans or BA Equivalent Loans shall
specify the length of the initial Interest Period or Interest Periods therefor.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each affected Lender thereof. All or any part of (x) outstanding Eurodollar
Loans denominated in Dollars or ABR Loans or (y) outstanding BA Equivalent Loans
or Canadian Prime Rate Loans may be converted as provided herein, provided that
(i) (unless the Required Lenders otherwise consent) no Loan may be converted
into a Eurodollar Loan or BA Equivalent Loan when any Default or Event of
Default has occurred and is continuing and, in the case of any Default (other
than a Default under Subsection 9.1(f)), the Administrative Agent has given
notice to the Borrower that no such conversions may be made and (ii) no Loan may
be converted into a Eurodollar Loan or BA Equivalent Loan after the date that is
one month prior to the applicable Maturity Date.

 

125

 

 

(b)          Any Eurodollar Loan or BA Equivalent Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving notice to the Administrative Agent of the length of the next
Interest Period to be applicable to such Eurodollar Loan or BA Equivalent Loan,
determined in accordance with the applicable provisions of the term “Interest
Period” set forth in Subsection 1.1, provided that no Eurodollar Loan
denominated in Dollars or BA Equivalent Loan may be continued as such (i)
(unless the Required Lenders otherwise consent) when any Default or Event of
Default has occurred and is continuing and, in the case of any Default (other
than a Default under Subsection 9.1(f)), the Administrative Agent has given
notice to the Borrower that no such continuations may be made or (ii) after the
date that is one month prior to the applicable Maturity Date, and provided,
further, that (i) with respect to Loans denominated in Dollars or Canadian
Dollars, if the Borrower shall fail to give any required notice as described
above in this clause (b) or if such continuation is not permitted pursuant to
the preceding proviso, such Eurodollar Loans or BA Equivalent Loans shall be
automatically converted to ABR Loans or Canadian Prime Rate Loans, as
applicable, on the last day of such then expiring Interest Period and (ii) with
respect to Loans denominated in any Designated Foreign Currency (other than
Canadian Dollars), if the Borrower shall fail to give any required notice as
described above in this clause (b), such Eurodollar Loans shall be automatically
continued as Eurodollar Loans with an Interest Period of one month. Upon receipt
of any such notice of continuation pursuant to this Subsection 4.2(b), the
Administrative Agent shall promptly notify each affected Lender thereof.

 

4.3           Minimum Amounts; Maximum Sets. All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans outstanding in Dollars comprising each Set shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, the Dollar
Equivalent of the aggregate principal amount of the Revolving Loans that are BA
Equivalent Loans or Eurodollar Loans outstanding in any Designated Foreign
Currency comprising each Set shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (provided that, notwithstanding the foregoing (x)
any Loan may be borrowed in an amount equal to the aggregate amount of the
Commitments in respect of such Loan and (y) any Loan may be converted or
continued in its entirety), and so that there shall not be more than 20 Sets at
any one time outstanding.

 

126

 

 

4.4           Optional and Mandatory Prepayments. (a) Optional Prepayment of
Term Loans. The Borrower may at any time and from time to time prepay the Term
Loans, in whole or in part, subject to Subsection 4.12, without premium or
penalty (except as provided in Subsection 4.5(b)), upon notice by the Borrower
to the Administrative Agent prior to 1:00 P.M., New York City time, at least
three Business Days (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) prior to the date of
prepayment (in the case of Eurodollar Loans), or prior to 12:00 P.M., New York
City time, on the date of prepayment (or such later time as may be agreed by the
Administrative Agent in its reasonable discretion) (in the case of ABR Loans).
Such notice shall specify, in the case of any prepayment of Term Loans, the
applicable Tranche being repaid, and if a combination thereof, the principal
amount allocable to each, the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans, ABR Loans or a combination thereof, and, in
each case if a combination thereof, the principal amount allocable to each. Any
such notice may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Upon the receipt
of any such notice the Administrative Agent shall promptly notify each affected
Lender thereof. If any such notice is given and not revoked, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (if a Eurodollar Loan is prepaid other than at the end of the
Interest Period applicable thereto) any amounts payable pursuant to Subsection
4.12. Partial prepayments pursuant to this Subsection 4.4(a) shall be in
multiples of $1,000,000; provided that, notwithstanding the foregoing, any Term
Loan may be prepaid in its entirety. Each prepayment of Initial Term Loans
pursuant to this Subsection 4.4(a) made on or prior to the one year anniversary
of the Closing Date in an amount equal to the Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary from its incurrence of new Indebtedness
under first lien secured bank financing in a Repricing Transaction shall be
accompanied by the payment of the fee required by Subsection 4.5(b).

 

(b)          Optional Prepayment of Revolving Loans. The Borrower may at any
time and from time to time prepay the Revolving Loans and the Reimbursement
Obligations in respect of Letters of Credit in whole or in part, subject to
Subsection 4.12, without premium or penalty, upon notice by the Borrower to the
Administrative Agent prior to 1:00 P.M., New York City time, at least three
Business Days (or such shorter period as may be agreed by the Administrative
Agent in its reasonable discretion) prior to the date of prepayment (in the case
of Eurodollar Loans or BA Equivalent Loans), or prior to 12:00 P.M., New York
City time, on the date of prepayment (or such later time as may be agreed by the
Administrative Agent in its reasonable discretion) (in the case of ABR Loans,
Canadian Prime Rate Loans or Reimbursement Obligations). Such notice shall
specify the date and amount of prepayment, the currency of the Revolving Loans
to be prepaid and whether the prepayment is (i) of Initial Revolving Loans,
Incremental Revolving Loans, Extended Revolving Loans, Specified Refinancing
Revolving Loans or Swing Line Loans, or a combination thereof, and (ii) of
Eurodollar Loans, ABR Loans, BA Equivalent Loans, Canadian Prime Rate Loans or a
combination thereof and, in each case if a combination thereof, the principal
amount allocable to each and, in the case of any prepayment of Reimbursement
Obligations, the date and amount of prepayment, the identity of the applicable
Letter of Credit or Letters of Credit and the amount allocable to each of such
Reimbursement Obligations. Any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Upon the receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof. If any such notice is given and
not revoked, the amount specified in such notice shall be due and payable on the
date specified therein, together with (if a Eurodollar Loan or BA Equivalent
Loan is prepaid other than at the end of the Interest Period applicable thereto)
any amounts payable pursuant to Subsection 4.12. Partial prepayments of the
Revolving Loans and the Reimbursement Obligations pursuant to this
Subsection 4.4(b) shall (unless the Borrower otherwise directs) be applied,
first, to payment of the Swing Line Loans then outstanding, second, to payment
of the Revolving Loans then outstanding, third, to payment of any Reimbursement
Obligations then outstanding and, last, to cash collateralize any outstanding
L/C Obligation on terms reasonably satisfactory to the applicable Issuing Bank.
Partial prepayments of Revolving Loans pursuant to this Subsection 4.4(b) shall
be in whole multiples of $1,000,000 (or, in the case of Revolving Loans
outstanding in any Designated Foreign Currency, an aggregate principal amount
the Dollar Equivalent of which is at least approximately $1,000,000); provided
that, notwithstanding the foregoing, any Loan may be prepaid in its entirety.

 

127

 

 

(c)          Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice to the Administrative Agent (which will promptly notify the
Lenders thereof), to terminate the Initial Revolving Commitments, Incremental
Revolving Commitments of any Tranche, the Extended Revolving Commitments of any
Tranche or the Specified Refinancing Revolving Commitments of any Tranche, or,
from time to time, to reduce the amount of Initial Revolving Commitments,
Incremental Revolving Commitments of any Tranche, Extended Revolving Commitments
of any Tranche or the Specified Refinancing Revolving Commitments of any
Tranche; provided that no such termination or reduction shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans and
Swing Line Loans made on the effective date thereof, the Dollar Equivalent of
the aggregate principal amount of the Revolving Loans and Swing Line Loans then
outstanding, when added to the sum of the then outstanding L/C Obligations,
would exceed the Revolving Commitments then in effect and provided, further,
that notwithstanding anything to the contrary in this Agreement, the Borrower
may condition such notice upon the occurrence or non-occurrence of any event
specified therein (including the effectiveness of other credit facilities), in
which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any such reduction shall be in an amount equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and shall reduce
permanently the applicable Revolving Commitments then in effect.

 

(d)          The Borrower shall prepay all Swing Line Loans then outstanding
simultaneously with each borrowing of Revolving Loans. Upon the incurrence by
the Borrower or any Restricted Subsidiary of any Specified Refinancing Revolving
Loans, the Borrower shall prepay an aggregate principal amount of the Tranche of
Revolving Loans being refinanced in an amount equal to 100% of all Net Cash
Proceeds received therefrom promptly (and in any event within five Business
Days) following receipt thereof by the Borrower or such Restricted Subsidiary.

 

128

 

 

(e)          Mandatory Prepayment of Term Loans. (i) The Borrower shall, in
accordance with Subsection 4.4(g), prepay the Term Loans to the extent required
by Subsection 8.4(b) (subject to Subsection 8.4(c)), (ii) if on or after the
Closing Date, the Borrower or any of its Restricted Subsidiaries shall Incur (A)
Specified Refinancing Term Loans or (B) Indebtedness for borrowed money
(excluding Indebtedness permitted pursuant to Subsection 8.1), the Borrower
shall, in accordance with Subsection 4.4(g), prepay (or, exchange for Rollover
Indebtedness) the Term Loans (or, in the case of the Incurrence of any Specified
Refinancing Term Loans, the Tranche of Term Loans being refinanced) in an amount
equal to 100.0% of the Net Cash Proceeds thereof (plus any portion of such
Indebtedness which represents Rollover Indebtedness) minus the portion of such
Net Cash Proceeds applied (to the extent the Borrower or any of its Subsidiaries
is required by the terms thereof) to prepay, repay or purchase Pari Passu
Indebtedness on a no more than pro rata basis with the Term Loans, in each case
with such prepayment to be made on or before the fifth Business Day following
notice given to each Lender of the Prepayment Date, as contemplated by
Subsection 4.4(h) and (iii) the Borrower shall, in accordance with Subsection
4.4(g), prepay the Term Loans within five Business Days following the day on
which financial statements in respect of the immediately preceding fiscal year
are delivered pursuant to Subsection 7.1(a) (commencing with the fiscal year
ending on or about December 31, 2019) (each, an “ECF Payment Date”), in an
amount equal to (A) (1) 50.0% (as may be adjusted pursuant to the last proviso
of this clause (iii)) of the Borrower’s Excess Cash Flow for such fiscal year,
if and to the extent that the amount of such Excess Cash Flow exceeds
$10,000,000, minus (2) the sum of (u) the aggregate principal amount of Term
Loans (including Incremental Term Loans, Extended Term Loans and Specified
Refinancing Term Loans) prepaid pursuant to Subsection 4.4(a), Revolving Loans
(including Incremental Revolving Loans, Extended Revolving Loans and Specified
Refinancing Revolving Loans) prepaid pursuant to Subsection 4.4(b) to the extent
accompanied by a corresponding permanent Revolving Commitment reduction, Pari
Passu Indebtedness (in the case of revolving loans, to the extent accompanied by
a corresponding permanent commitment reduction) voluntarily prepaid, repaid,
redeemed, repurchased or retired, Senior Notes voluntarily prepaid, repaid,
redeemed, repurchased or retired and any prepayment of Term Loans (including
Incremental Term Loans, Extended Term Loans and Specified Refinancing Term
Loans) pursuant to Subsection 4.4(l) or 11.6(h) (by the Borrower or its
Restricted Subsidiaries) (provided that such deduction for prepayments pursuant
to Subsection 4.4(l) or 11.6(h) (by the Borrower or its Restricted Subsidiaries)
shall be limited to the actual cash amount of such prepayment), in each case
during such fiscal year (which, in any event, shall not include any designated
prepayment pursuant to clause (v), (y) or (z) below), (v) the aggregate
principal amount of Term Loans (including Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans) prepaid pursuant to Subsection
4.4(a), Revolving Loans (including Incremental Revolving Loans, Extended
Revolving Loans and Specified Refinancing Revolving Loans) prepaid pursuant to
Subsection 4.4(b), to the extent accompanied by a corresponding permanent
Revolving Commitment reduction, Pari Passu Indebtedness (in the case of
revolving loans, to the extent accompanied by a corresponding permanent
commitment reduction) voluntarily prepaid, repaid, redeemed, repurchased or
retired, Senior Notes voluntarily prepaid, repaid, redeemed, repurchased or
retired and any prepayment of Term Loans (including Incremental Term Loans,
Extended Term Loans and Specified Refinancing Term Loans) pursuant to Subsection
4.4(l) or 11.6(h) (by the Borrower or its Restricted Subsidiaries) (provided
that such deduction for prepayments pursuant to Subsection 4.4(l) or 11.6(h) (by
the Borrower or its Restricted Subsidiaries) shall be limited to the actual cash
amount of such prepayment), in each case during the period beginning with the
day following the last day of such fiscal year and ending on the ECF Payment
Date and stated by the Borrower as prepaid pursuant to this Subsection
4.4(e)(iii) (which, in any event, shall not include any designated prepayment
pursuant to clause (y) or (z) below), (w) any ABL Facility Loans prepaid to the
extent accompanied by a corresponding permanent commitment reduction under the
ABL Facility during such fiscal year (which, in any event, shall not include any
designated prepayment pursuant to clause (x), (y) or (z) below), (x) the
aggregate principal amount of ABL Facility Loans prepaid to the extent
accompanied by a corresponding permanent commitment reduction under the ABL
Facility during the period beginning with the day following the last day of such
fiscal year and ending on the ECF Payment Date and stated by the Borrower as
prepaid pursuant to this Subsection 4.4(e)(iii) (which, in any event, shall not
include any designated prepayment pursuant to clause (y) or (z) below), (y) the
aggregate principal amount of Revolving Loans (including Incremental Revolving
Loans, Extended Revolving Loans and Specified Refinancing Revolving Loans)
prepaid pursuant to Subsection 4.4(b) and ABL Facility Loans prepaid during such
fiscal year, in each case to the extent such amounts are drawn to fund any
“flex” OID or additional upfront fees in respect of the Initial Term Loans or
any Incremental Term Loans and stated by the Borrower as prepaid pursuant to
this Subsection 4.4(e)(iii) (which, in any event, shall not include any
designated prepayment pursuant to clause (z) below) and (z) the aggregate
principal amount of Revolving Loans (including Incremental Revolving Loans,
Extended Revolving Loans and Specified Refinancing Revolving Loans) prepaid
pursuant to Subsection 4.4(b) and ABL Facility Loans prepaid during the period
beginning with the day following the last day of such fiscal year and ending on
the ECF Payment Date and stated by the Borrower as prepaid pursuant to this
Subsection 4.4(e)(iii), in each case to the extent such amounts are drawn to
fund any “flex” OID or additional upfront fees in respect of the Initial Term
Loans or any Incremental Term Loans and stated by the Borrower as prepaid
pursuant to this Subsection 4.4(e)(iii) (provided that no prepayments made
pursuant to the other clauses of this Subsection 4.4(e) shall be included in
Subsection 4.4(e)(iii)(A)(2)(u), (v), (w), (x), (y) or (z)), in each case,
excluding prepayments funded with proceeds from the Incurrence of long-term
Indebtedness (the amount described in this clause (A), the “ECF Prepayment
Amount”) minus (B) the portion of such ECF Prepayment Amount applied or offered
(to the extent the Borrower or any of its Subsidiaries is required by the terms
thereof) to prepay, repay or purchase Pari Passu Indebtedness on no more than a
pro rata basis with the Term Loans; provided that such percentage in clause (1)
above shall be reduced to (a) 25.0% if the Consolidated Secured Leverage Ratio
as of the last day of the immediately preceding fiscal year was less than
4.25:1.00 and (b) 0.0% the Consolidated Secured Leverage Ratio as of the last
day of the immediately preceding fiscal year was less than 3.75:1.00. Each
prepayment of Initial Term Loans pursuant to this Subsection 4.4(e)(ii)(A), but
not any other prepayment of Initial Term Loans pursuant to Subsection 4.4(e)
made on or prior to the one year anniversary of the Closing Date in an amount
equal to the Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary from its incurrence of new Indebtedness under first lien secured bank
financing in a Repricing Transaction shall be accompanied by the payment of the
fee required by Subsection 4.5(b). Nothing in this Subsection 4.4(e) shall limit
the rights of the Agents and the Lenders set forth in Section 9.

 

129

 

 

(f)          In the event that on any date the Administrative Agent calculates
that the Aggregate Outstanding Revolving Credit with respect to all of the
Lenders (including the Swing Line Lender) exceeds the aggregate Revolving
Commitments then in effect (other than any excess occurring by reason of changes
in exchange rates; it being understood and agreed that no Default or Event of
Default shall arise hereunder or under any Loan Document merely as a result of
the occurrence of such excess), the Administrative Agent will give notice to
such effect to the Borrower and the Lenders. Following receipt of any such
notice, the Borrower will, as soon as practicable but in any event within five
Business Days of receipt of such notice, first, make such repayments or
prepayments of Revolving Loans (together with interest accrued to the date of
such repayment or prepayment), second, pay any Reimbursement Obligations then
outstanding and, third, cash collateralize any outstanding L/C Obligations on
terms reasonably satisfactory to the applicable Issuing Bank as shall be
necessary to cause the Aggregate Outstanding Revolving Credit with respect to
all of the Lenders (including the Swing Line Lender) to no longer exceed the
aggregate Revolving Commitments then in effect. If any such repayment or
prepayment of a Eurodollar Loan or BA Equivalent Loan pursuant to this
Subsection 4.4(f) occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to the Lenders such
amounts, if any, as may be required pursuant to Subsection 4.12.

 

130

 

 

(g)          Subject to the last sentence of Subsection 4.4(h) and Subsection
4.4(k), each prepayment of Term Loans pursuant to Subsection 4.4(e) (other than
a prepayment with the proceeds of Specified Refinancing Term Loans) shall be
allocated pro rata among the Initial Term Loans, the Incremental Term Loans, the
Extended Term Loans and the Specified Refinancing Term Loans; provided, that at
the request of the Borrower, in lieu of such application on a pro rata basis
among all Tranches of Term Loans, such prepayment may be applied to any Tranche
of Term Loans so long as the maturity date of such Tranche of Term Loans
precedes the maturity date of each other Tranche of Term Loans then outstanding
or, in the event more than one Tranche of Term Loans shall have an identical
maturity date that precedes the maturity date of each other Tranche of Term
Loans then outstanding, to such Tranches on a pro rata basis. Each prepayment of
Term Loans pursuant to Subsection 4.4(a) shall be applied within each applicable
Tranche of Term Loans to the respective installments of principal thereof in the
manner directed by the Borrower (or, if no such direction is given, in direct
order of maturity). Each prepayment of Term Loans pursuant to Subsection 4.4(e)
shall be applied within each applicable Tranche of Term Loans, first, to the
accrued interest on the principal amount of Term Loans being prepaid and,
second, to the respective installments of principal thereof in the manner
directed by the Borrower (or, if no such direction is given in direct order of
maturity). Notwithstanding any other provision of this Subsection 4.4, a Lender
may, at its option, and if agreed by the Borrower, in connection with any
prepayment of Term Loans pursuant to Subsection 4.4(a) or (e), exchange such
Lender’s portion of the Term Loan to be prepaid for Rollover Indebtedness, in
lieu of such Lender’s pro rata portion of such prepayment (and any such Term
Loans so exchanged shall be deemed repaid for all purposes under the Loan
Documents).

 

(h)          The Borrower shall give notice to the Administrative Agent of any
mandatory prepayment of the Term Loans (x) pursuant to Subsection 4.4(e)(iii),
three Business Days prior to the date on which such payment is due and (y)
pursuant to any other provision of Subsection 4.4(e), promptly (and in any event
within five Business Days) upon becoming obligated to make such prepayment. Such
notice shall state that the Borrower is offering to make or will make such
mandatory prepayment (i) in the case of mandatory prepayments pursuant to
Subsection 4.4(e)(i), on or before the date specified in Subsection 8.4(b) and
(ii) in the case of mandatory prepayments pursuant to any other clause of
Subsection 4.4(e), on or before the date specified in such clause, as the case
may be (each, a “Prepayment Date”). Subject to the following sentence, once
given, such notice shall be irrevocable and all amounts subject to such notice
shall be due and payable on the Prepayment Date (except as otherwise provided in
the last sentence of this Subsection 4.4(h)). Any such notice of prepayment
pursuant to Subsection 4.4(e) may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent, on or
prior to the specified effective date) if such condition is not satisfied. Upon
receipt by the Administrative Agent of such notice, the Administrative Agent
shall immediately give notice to each Lender of the prepayment and the
Prepayment Date. The Borrower (in its sole discretion) may give each Lender the
option (in its sole discretion) to elect to decline any such prepayment (other
than a prepayment pursuant to Subsection 4.4(e)(ii), except as otherwise
provided for in the last sentence of Subsection 4.4(g)) by giving notice of such
election in writing to the Administrative Agent by 11:00 A.M., New York City
time, on the date that is three Business Days (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) prior to the
Prepayment Date. Upon receipt by the Administrative Agent of such notice, the
Administrative Agent shall immediately notify the Borrower of such election. Any
amount so declined by any Lender (the “Term Loan Declined Amount”) may, at the
option of the Borrower, be applied to the payment or prepayment of Indebtedness,
including any Junior Debt, or otherwise be retained by the Borrower and its
Restricted Subsidiaries and/or applied by the Borrower or any of its Restricted
Subsidiaries in any manner not inconsistent with this Agreement.

 

131

 

 

(i)          Without limitation of Subsections 2.8 and 8.1(b)(i), amounts
prepaid on account of Term Loans pursuant to Subsection 4.4(a), (e) or (l) may
not be reborrowed.

 

(j)          Notwithstanding the foregoing provisions of this Subsection 4.4, if
at any time any prepayment of Loans pursuant to Subsection 4.4(a), (b) or (e)
would result, after giving effect to the procedures set forth in this Agreement,
in the Borrower incurring breakage costs under Subsection 4.12 as a result of
Eurodollar Loans or BA Equivalent Loans being prepaid other than on the last day
of an Interest Period with respect thereto, then, the Borrower may, so long as
no Default or Event of Default shall have occurred and be continuing, in its
sole discretion, initially (i) deposit a portion (up to 100.0%) of the amounts
that otherwise would have been paid in respect of such Eurodollar Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
such Eurodollar Loans or BA Equivalent Loans not immediately prepaid), to be
held as security for the obligations of the Borrower to make such prepayment
pursuant to a cash collateral agreement to be entered into on terms reasonably
satisfactory to the Administrative Agent with such cash collateral to be
directly applied upon the first occurrence thereafter of the last day of an
Interest Period with respect to such Eurodollar Loans or BA Equivalent Loans (or
such earlier date or dates as shall be requested by the Borrower) or (ii) make a
prepayment of Loans in accordance with Subsection 4.4(a) or (b) with an amount
equal to a portion (up to 100.0%) of the amounts that otherwise would have been
paid in respect of such Eurodollar Loans or BA Equivalent Loans (which
prepayment, together with any deposits pursuant to clause (i) above, must be
equal in amount to the amount of such Eurodollar Loans not immediately prepaid);
provided that, in the case of either clause (i) or (ii) above, such unpaid
Eurodollar Loans or BA Equivalent Loans shall continue to bear interest in
accordance with Subsection 4.1 until such unpaid Eurodollar Loans or BA
Equivalent Loans or the related portion of such Eurodollar Loans or BA
Equivalent Loans, as the case may be, have or has been prepaid. In addition, if
the Borrower determines in good faith, which determination shall be conclusive,
that repatriating any amounts attributable to Foreign Subsidiaries that are
required to be applied to prepay Term Loans pursuant to Subsection 4.4(e)(i) or
4.4(e)(iii) (x) would result in material adverse tax consequences to Topco or
any of its Subsidiaries or (y) (1) could reasonably be expected to be prohibited
or delayed by applicable local law, (2) is restricted by applicable
organizational documents or any agreement or (3) subject to other organizational
or administrative impediments from being repatriated to the United States, then,
in each case the Borrower shall not be required to prepay such amounts as
required thereunder, and such amounts may be retained by the applicable Foreign
Subsidiary; provided that, in the case of this clause (y), the Borrower shall
take commercially reasonable actions to cause the applicable Foreign Subsidiary
to take all actions reasonably required by the applicable local law, the
applicable organizational documents or agreements, the applicable organizational
impediments or other impediment to permit repatriation of the proceeds subject
to such prepayments.

 

132

 

 

(k)          Notwithstanding anything to the contrary herein, this Subsection
4.4 may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments) to the extent necessary
to reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of Term Loans added pursuant to
Subsections 2.8, 2.10 and 2.11, as applicable, or pursuant to any other credit
or letter of credit facility added pursuant to Subsection 2.8 or 11.1(e).

 

(l)          Notwithstanding anything in any Loan Document to the contrary, so
long as no Event of Default under Subsection 9.1(a) or (f) has occurred and is
continuing, the Borrower may prepay the outstanding Term Loans on the following
basis:

 

(i)          The Borrower shall have the right to make a voluntary prepayment of
Term Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Subsection 4.4(l); provided that the Borrower shall not initiate any
action under this Subsection 4.4(l) in order to make a Discounted Term Loan
Prepayment unless (1) at least ten Business Days shall have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date (or such shorter period as agreed to by the Administrative Agent
in its reasonable discretion) or (2) at least three Business Days shall have
passed since the date the Borrower was notified that no Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Lender (or such shorter period as agreed to by the Administrative
Agent in its reasonable discretion). Each Lender participating in any Discounted
Term Loan Prepayment acknowledges and agrees that in connection with such
Discounted Term Loan Prepayment, (1) the Borrower then may have, and later may
come into possession of, information regarding the Term Loans or the Loan
Parties hereunder that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Discounted Term Loan Prepayment
(“Excluded Information”), (2) such Lender has independently and, without
reliance on any Parent Entity, the Borrower, any of its Subsidiaries, the
Administrative Agent or any of their respective Affiliates, has made its own
analysis and determination to participate in such Discounted Term Loan
Prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of the Parent Entities, the Borrower, its Subsidiaries,
the Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against any Parent
Entity, the Borrower, its Subsidiaries, the Administrative Agent, and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender participating in any
Discounted Term Loan Prepayment further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders. Any Term Loans prepaid pursuant to this Subsection 4.4(l) shall be
immediately and automatically cancelled.

 

133

 

 

(ii)         Borrower Offer of Specified Discount Prepayment. (1) The Borrower
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Administrative Agent with three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Specified Discount Prepayment Notice;
provided that (I) any such offer shall be made available, at the sole discretion
of the Borrower, to each Lender or to each Lender with respect to any Tranche on
an individual Tranche basis, (II) any such offer shall specify the aggregate
Outstanding Amount offered to be prepaid (the “Specified Discount Prepayment
Amount”), the Tranches of Term Loans subject to such offer and the specific
percentage discount to par value (the “Specified Discount”) of the Outstanding
Amount of such Term Loans to be prepaid, (III) the Specified Discount Prepayment
Amount shall be in an aggregate principal amount not less than $5,000,000 and
whole increments of $500,000 in excess thereof (or such lower minimum amounts or
multiples as agreed to by the Administrative Agent in its reasonable
discretion), and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Administrative Agent will
promptly provide each relevant Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Administrative Agent (or its
delegate) by no later than 5:00 P.M., New York City time, on the third Business
Day after the date of delivery of such notice to the relevant Lenders (or such
later date designated by the Administrative Agent and approved by the Borrower)
(the “Specified Discount Prepayment Response Date”).

 

(2)         Each relevant Lender receiving such offer shall notify the
Administrative Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
relevant then outstanding Term Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment Accepting Lender”), the amount of such
Lender’s Outstanding Amount and Tranches of Term Loans to be prepaid at such
offered discount. Each acceptance of a Discounted Term Loan Prepayment by a
Discount Prepayment Accepting Lender shall be irrevocable. Any Lender whose
Specified Discount Prepayment Response is not received by the Administrative
Agent by the Specified Discount Prepayment Response Date shall be deemed to have
declined to accept such Borrower Offer of Specified Discount Prepayment.

 

134

 

 

(3)         If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
Subsection 4.4(l)(ii) to each Discount Prepayment Accepting Lender in accordance
with the respective Outstanding Amount and Tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to the
foregoing clause (2); provided that, if the aggregate Outstanding Amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(l)(vi) below (subject to Subsection 4.4(l)(x) below).

 

(iii)        Borrower Solicitation of Discount Range Prepayment Offers. (1) The
Borrower may from time to time solicit Discount Range Prepayment Offers by
providing the Administrative Agent with three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Discount Range Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such notice shall specify the maximum
aggregate Outstanding Amount of the relevant Term Loans that the Borrower is
willing to prepay at a discount (the “Discount Range Prepayment Amount”), the
Tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the Outstanding Amount of
such Term Loans willing to be prepaid by the Borrower, (III) the Discount Range
Prepayment Amount shall be in an aggregate principal amount not less than
$5,000,000 and whole increments of $500,000 in excess thereof (or such lower
minimum amounts or multiples as agreed to by the Administrative Agent in its
reasonable discretion), and (IV) each such solicitation by the Borrower shall
remain outstanding through the Discount Range Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York City
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Discount Range Prepayment Response
Date”). Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans and the maximum aggregate Outstanding
Amount and Tranches of such Term Loans such Lender is willing to have prepaid at
the Submitted Discount (the “Submitted Amount”). Any Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Term Loans at any discount to
their par value within the Discount Range.

 

135

 

 

(2)         The Administrative Agent shall review all Discount Range Prepayment
Offers received by it by the Discount Range Prepayment Response Date and will
determine (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Subsection 4.4(l)(iii). The Borrower agrees to accept on
the Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by the Administrative Agent by the Discount Range Prepayment Response
Date, in the order from the Submitted Discount that is the largest discount to
par to the Submitted Discount that is the smallest discount to par, up to and
including the Submitted Discount that is the smallest discount to par within the
Discount Range (such Submitted Discount that is the smallest discount to par
being referred to as the “Applicable Discount”) which yields a Discounted Term
Loan Prepayment in an aggregate Outstanding Amount equal to the lesser of (I)
the Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts.
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following Subsection 4.4(l)(iii)(3)) at the Applicable Discount (each
such Lender, a “Participating Lender”).

 

136

 

 

(3)         If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate Outstanding Amount and of the Tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the Outstanding Amount of the relevant Term Loans for
those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Administrative Agent (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Administrative Agent shall promptly, and in any case within
three Business Days following the Discount Range Prepayment Response Date,
notify (w) the Borrower of the respective Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount
and Tranches of all Term Loans to be prepaid at the Applicable Discount on such
date, (y) each Participating Lender of the aggregate Outstanding Amount and
Tranches of such Lender to be prepaid at the Applicable Discount on such date,
and (z) if applicable, each Identified Participating Lender of the Discount
Range Proration. Each determination by the Administrative Agent of the amounts
stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with Subsection 4.4(l)(vi)
below (subject to Subsection 4.4(l)(x) below).

 

(iv)        Borrower Solicitation of Discounted Prepayment Offers. (1) The
Borrower may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Administrative Agent with three Business Days’ (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) notice in the form of a Solicited Discounted Prepayment Notice;
provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Lender or to each Lender with respect to any
Tranche on an individual Tranche basis, (II) any such notice shall specify the
maximum aggregate Outstanding Amount of the Term Loans and the Tranches of Term
Loans the Borrower is willing to prepay at a discount (the “Solicited Discounted
Prepayment Amount”), (III) the Solicited Discounted Prepayment Amount shall be
in an aggregate principal amount not less than $5,000,000 and whole increments
of $500,000 in excess thereof (or such lower minimum amounts or multiples as
agreed to by the Administrative Agent in its reasonable discretion), and (IV)
each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Administrative Agent will
promptly provide each relevant Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Administrative Agent (or its delegate)
by no later than 5:00 P.M., New York City time on the third Business Day after
the date of delivery of such notice to the relevant Lenders (or such later date
as may be designated by the Administrative Agent and approved by the Borrower)
(the “Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Term Loans and the maximum aggregate Outstanding Amount and Tranches
of such Term Loans (the “Offered Amount”) such Lender is willing to have prepaid
at the Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer
is not received by the Administrative Agent by the Solicited Discounted
Prepayment Response Date shall be deemed to have declined prepayment of any of
its Term Loans at any discount to their par value.

 

137

 

 

(2)         The Administrative Agent shall promptly provide the Borrower with a
copy of all Solicited Discounted Prepayment Offers received by it by the
Solicited Discounted Prepayment Response Date. The Borrower shall review all
such Solicited Discounted Prepayment Offers and select, at its sole discretion,
the smallest of the Offered Discounts specified by the relevant responding
Lenders in the Solicited Discounted Prepayment Offers that the Borrower is
willing to accept (the “Acceptable Discount”), if any; provided that the
Acceptable Discount shall not be an Offered Discount that is larger than the
smallest Offered Discount for which the sum of all Offered Amounts affiliated
with Offered Discounts that are larger than or equal to such smallest Offered
Discount would, if purchased at such smallest Offered Discount, yield an amount
at least equal to the Solicited Discounted Prepayment Amount. If the Borrower
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the third Business Day after the date of receipt by the
Borrower from the Administrative Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (2) (the
“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Administrative Agent setting forth the Acceptable Discount. If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

 

138

 

 

(3)         Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Administrative Agent by the Solicited
Discounted Prepayment Response Date, within three Business Days after receipt of
an Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Administrative Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) the aggregate Outstanding Amount and the Tranches
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower
at the Acceptable Discount in accordance with this Subsection 4.4(l)(iv). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower shall prepay
outstanding Term Loans pursuant to this Subsection 4.4(l)(iv) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (w) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the Tranches to be prepaid at the Applicable Discount on such
date, (y) each Qualifying Lender of the aggregate Outstanding Amount and the
Tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (z) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Administrative Agent of the
amounts stated in the foregoing notices to the Borrower and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
Subsection 4.4(l)(vi) below (subject to Subsection 4.4(l)(x) below).

 

(v)         Expenses. In connection with any Discounted Term Loan Prepayment,
the Borrower and the Lenders acknowledge and agree that the Administrative Agent
may require as a condition to any Discounted Term Loan Prepayment, the payment
of reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

 

139

 

 

(vi)        Payment. If any Term Loan is prepaid in accordance with
Subsections 4.4(l)(ii) through (iv) above, the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 A.M., New York City time, on the Discounted Prepayment
Effective Date and all such prepayments shall be applied to the remaining
principal installments of the Term Loans in inverse order of maturity. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Subsection 4.4(l) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate Outstanding Amount of the Tranches of the Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate Outstanding
Amount of the Tranches of Term Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Term Loan Prepayment. The Lenders hereby agree
that, in connection with a prepayment of Term Loans pursuant to this Subsection
4.4(l) and notwithstanding anything to the contrary contained in this Agreement,
(i) interest in respect of the Term Loans may be made on a non-pro rata basis
among the Lenders holding such Term Loans to reflect the payment of accrued
interest to certain Lenders as provided in this Subsection 4.4(l)(vi) and (ii)
all subsequent prepayments and repayments of the Term Loans (except as otherwise
contemplated by this Agreement) shall be made on a pro rata basis among the
respective Lenders based upon the then outstanding principal amounts of the Term
Loans then held by the respective Lenders after giving effect to any prepayment
pursuant to this Subsection 4.4(l) as if made at par. It is also understood and
agreed that prepayments pursuant to this Subsection 4.4(l) shall not be subject
to Subsection 4.4(a), or, for the avoidance of doubt, Subsection 11.7(a) or the
pro rata allocation requirements of Subsection 4.8(a).

 

140

 

 

(vii)       Other Procedures. To the extent not expressly provided for herein,
each Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Subsection 4.4(l), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

 

(viii)      Notice. Notwithstanding anything in any Loan Document to the
contrary, for purposes of this Subsection 4.4(l), each notice or other
communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)         Actions of Administrative Agent. Each of the Borrower and the
Lenders acknowledges and agrees that the Administrative Agent may perform any
and all of its duties under this Subsection 4.4(l) by itself or through any
Affiliate of the Administrative Agent and expressly consents to any such
delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this Subsection 4.4(l) as well as to activities of
the Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this Subsection 4.4(l).

 

(x)          Revocation. The Borrower shall have the right, by written notice to
the Administrative Agent, to revoke in full (but not in part) its offer to make
a Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Subsection 4.4(l) shall not constitute a Default or Event of Default
under Subsection 9.1 or otherwise).

 

141

 

 

(xi)         No Obligation. This Subsection 4.4(l) shall not (i) require the
Borrower to undertake any prepayment pursuant to this Subsection 4.4(l) or (ii)
limit or restrict the Borrower from making voluntary prepayments of the Term
Loans in accordance with the other provisions of this Agreement.

 

4.5           Administrative Agent’s Fee; Other Fees. (a) The Borrower agrees to
pay to the Administrative Agent the fees set forth in the last paragraph under
the heading “Cash Flow Facilities Fees” of the Fee Letter on the payment dates
set forth therein.

 

(b)          If on or prior to the one year anniversary of the Closing Date the
Borrower makes an optional prepayment or mandatory prepayment pursuant to
Subsection 4.4(e)(ii)(A) of all or a portion of the Initial Term Loans in an
amount equal to the Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary from its incurrence of new Indebtedness under first lien secured bank
financing in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Lender, a prepayment
premium of 1.0% of the aggregate principal amount of Initial Term Loans being
prepaid. If, on or prior to the one year anniversary of the Closing Date, any
Lender is replaced pursuant to Subsection 11.1(g) in connection with any
amendment of this Agreement (including in connection with any refinancing
transaction permitted under Subsection 11.6(g) to replace the Initial Term
Loans) that results in a Repricing Transaction, such Lender (and not any Person
who replaces such Lender pursuant to Subsection 2.10(e) or 11.1(g)) shall
receive a fee equal to 1.0% of the principal amount of the Initial Term Loans of
such Lender assigned to a replacement Lender pursuant to Subsection 2.10(e) or
11.1(g).

 

(c)          The Borrower agrees to pay, or cause to be paid, to the
Administrative Agent, for the account of each Lender, a commitment fee for the
period from and including the first day of the applicable Revolving Commitment
Period to the applicable Maturity Date, computed at the Applicable Commitment
Fee Percentage on the average daily amount of the Available Revolving Commitment
of such Lender during the period for which payment is made, payable quarterly in
arrears on the last Business Day of each Fiscal Quarter, and on the applicable
Maturity Date, or such earlier date as the Revolving Commitments shall terminate
as provided herein, commencing on September 28, 2018. For purposes of
calculating the commitment fee under this Subsection 4.5(c), the Dollar
Equivalent of any Revolving Loans, undrawn Letters of Credit and unreimbursed
drawings under Letters of Credit for purposes of determining Available Revolving
Commitments as of any date shall be determined using the Spot Rate of Exchange
as of the most recent applicable Revaluation Date.

 

142

 

 

4.6           Computation of Interest and Fees. (a) Interest (other than
interest based on the Base Rate, the Canadian Prime Rate, the BA Rate or the
LIBOR Rate for Eurodollar Loans denominated in Sterling), the L/C Facing Fee and
the commitment fees payable pursuant to Subsection 4.5(c) shall be calculated on
the basis of a 360-day year for the actual days elapsed; and interest based on
the Base Rate, the Canadian Prime Rate, the BA Rate or the LIBOR Rate for
Eurodollar Loans denominated in Sterling shall be calculated on the basis of a
365-day year (or 366-day year, as the case may be) for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Borrower and
the affected Lenders of each determination of an Adjusted LIBOR Rate. Any change
in the interest rate on a Loan resulting from a change in the Alternate Base
Rate or the Statutory Reserves shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the affected Lenders
of the effective date and the amount of each such change in interest rate.

 

(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to Subsection 4.1, excluding any LIBOR Rate which is based upon
the Reuters Monitor Money Rates Service page and any ABR Loan which is based
upon the Alternate Base Rate.

 

(c)          Upon the request of the Administrative Agent, each Reference Bank
(whether or not currently a Lender hereunder) agrees that, if such Reference
Bank is currently providing quotes for deposits in Dollars and/or any Designated
Foreign Currency to leading banks in the London interbank market, it will
promptly (and no later than the Business Day following any such request) supply
the Administrative Agent with the rate quoted by such Reference Bank to leading
banks in the London interbank market two Business Days before the first day of
the relevant Interest Period for deposits in Dollars and/or any Designated
Foreign Currency, as applicable, of a duration equal to the duration of such
Interest Period. The Borrower agrees to keep confidential the rate quoted by any
Reference Bank and provided to it or the Administrative Agent pursuant to this
Subsection 4.6(c); provided, that such rates may be disclosed (i) to the
Sponsor, CD&R, Golden Gate, Kenner, the other Investors, the Borrower, any
Restricted Subsidiary and to their respective officers, directors, employees,
attorneys, accountants and advisors on a confidential and need-to-know basis,
(ii) if the applicable Reference Bank consents to such proposed disclosure (such
consent not to be unreasonably withheld) or (iii) to the extent necessary in
connection with the exercise of any remedy or enforcement of any rights.

 

143

 

 

4.7           Inability to Determine Interest Rate. If, prior to the first day
of any Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted LIBOR Rate with respect to any
Eurodollar Loan for such Interest Period (the “Affected Eurodollar Rate”) or the
BA Rate with respect to any BA Equivalent Loan for such interest period (the
“Affected BA Rate”), the Administrative Agent shall give facsimile or telephonic
notice thereof to the Borrower and the Lenders as soon as practicable
thereafter. If such notice is given (a) any Eurodollar Loans to be made in
Dollars the rate of interest applicable to which is based on the Affected
Eurodollar Rate requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (b) any BA Equivalent Loans the rate of interest
applicable to which is based on the Affected BA Rate requested to be made on the
first day of such Interest Period shall be made as Canadian Prime Rate Loans,
(c) any Eurodollar Loans to be made in a Designated Foreign Currency the rate of
interest applicable to which is based on the Affected Eurodollar Rate requested
to be made on the first day of such Interest Period shall not be required to be
made hereunder in such Designated Foreign Currency and, upon receipt of such
notice, the Borrower may at its option revoke the pending request for such
Eurodollar Loans or convert such request into a request for ABR Loans to be made
in Dollars or Canadian Prime Rate Loans to be made in Canadian Dollars, (d) any
Loans that were to have been converted on the first day of such Interest Period
to or continued as Eurodollar Loans in Dollars the rate of interest applicable
to which is based upon the Affected Eurodollar Rate shall be converted to or
continued as ABR Loans, (e) any Loans that were to have been converted on the
first day of such Interest Period to or continued as BA Rate Loans the rate of
interest applicable to which is based upon the Affected BA Rate shall be
converted to or continued as Canadian Prime Rate Loans, (f) any Eurodollar Loans
denominated in Euro that were to have been continued as Eurodollar Loans the
rate of interest applicable to which is based upon the Affected Eurodollar Rate
shall (at the option of the Borrower) remain outstanding, and shall bear
interest at an alternate rate which reflects, as to each Lender, such Lender’s
cost of funding such Eurodollar Loans (which rate, if less than zero, shall be
deemed zero for purposes of this Agreement), as reasonably determined by the
Administrative Agent, plus the Applicable Margin hereunder and (g) any
outstanding Eurodollar Loans denominated in Sterling that were to have been
continued as Eurodollar Loans the rate of interest applicable to which is based
upon the Affected Eurodollar Rate shall (at the option of the Borrower) remain
outstanding, and shall bear interest at an alternate rate which reflects, as to
each Lender, such Lender’s cost of funding such Eurodollar Loans (which rate, if
less than zero, shall be deemed zero for purposes of this Agreement), as
reasonably determined by the Administrative Agent, plus the Applicable Margin
hereunder. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans or BA Equivalent Loans the rate of interest applicable
to which is based upon the Affected Eurodollar Rate or Affected BA Rate shall be
made or continued as such, nor shall the Borrower have the right to convert ABR
Loans to Eurodollar Loans or Canadian Prime Rate Loans to BA Equivalent Loans,
the rate of interest applicable to which is based upon the Affected Eurodollar
Rate or Affected BA Rate.

 

144

 

 

4.8           Pro Rata Treatment and Payments.

 

(a)          Except as expressly otherwise provided herein (including in
Subsection 11.6(m)), each borrowing of Revolving Loans (other than Swing Line
Loans) by the Borrower from the Lenders hereunder shall be made, each payment
(except as provided in Subsection 4.14(a)) by the Borrower on account of any
commitment fee in respect of the Revolving Commitments hereunder and any
reduction (except as provided in Subsection 2.8, 2.10, 2.11, 4.13(d) or 11.1(g))
of the Revolving Commitments of the Lenders shall be allocated by the
Administrative Agent, pro rata according to the respective Revolving Commitment
Percentages of the Lenders (other than payments in respect of any difference in
the Applicable Commitment Fee Percentages in respect of any Tranche); provided
that at the request of the Borrower, in lieu of such application on a pro rata
basis among all Revolving Commitments, such reduction may be applied to any
Revolving Commitments so long as the Maturity Date of such Revolving Commitments
precedes the Maturity Date of each other Tranche of Revolving Commitments then
outstanding or, in the event more than one Tranche of Revolving Commitments
shall have an identical Maturity Date that precedes the Maturity Date of each
other Tranche of Revolving Commitments then outstanding, to such Tranches on a
pro rata basis. Except as expressly otherwise provided herein, each payment
(including each prepayment, but excluding payments made pursuant to Subsection
2.8, 2.9, 2.10, 2.11, 4.5(b), 4.9, 4.10, 4.11, 4.12, 4.13(d), 4.14, 11.1(g) or
11.6) by the Borrower on account of principal of and interest on account of any
Loans of a given Tranche (other than (v) payments in respect of any difference
in the Applicable Margin, Adjusted LIBOR Rate or Alternate Base Rate in respect
of any Tranche, (w) any payments pursuant to Subsection 4.4(e) to the extent
declined by any Lender in accordance with Subsection 4.4(h), (x) any payments
pursuant to Subsection 4.4(l) which shall be allocated as set forth in
Subsection 4.4(l), (y) any prepayments pursuant to Subsection 11.6(h)(i)(2) and
(z) any payment accompanying a termination of Revolving Commitments pursuant to
the provisos to the first sentence of this Subsection 4.8(a) which shall be
applied to the Revolving Loans outstanding under the Tranches under which
Revolving Commitments are being terminated) shall be allocated by the
Administrative Agent pro rata according to the respective outstanding principal
amounts of such Loans of such Tranche then held by the respective Lenders;
provided that a Lender may, at its option, and if agreed by the Borrower,
exchange such Lender’s portion of a Term Loan to be prepaid for Rollover
Indebtedness, in lieu of such Lender’s pro rata portion of such prepayment,
pursuant to the last sentence of Subsection 4.4(g). All payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees, Reimbursement Obligations or otherwise, shall be made
without set-off or counterclaim and shall be made on or prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 2:00 P.M., New York City
time), on the due date thereof to the Administrative Agent for the account of
the Lenders holding the relevant Loans, the L/C Participants, the Lenders, the
Administrative Agent, or the Other Representatives, as the case may be, at the
Administrative Agent’s office specified in Subsection 11.2, in Dollars or, in
the case of Loans outstanding in any Designated Foreign Currency and L/C
Obligations in any Designated Foreign Currency, such Designated Foreign Currency
and, whether in Dollars or any Designated Foreign Currency, in immediately
available funds. Any pro rata calculations required to be made pursuant to this
Subsection 4.8(a) in respect to any Revolving Loan denominated in a Designated
Foreign Currency shall be made on a Dollar Equivalent basis. Payments received
by the Administrative Agent after such time shall be deemed to have been
received on the next Business Day. The Administrative Agent shall distribute
such payments to such L/C Participants, Lenders or Other Representatives, as the
case may be, if any such payment is received prior to 2:00 P.M., New York City
time, on a Business Day, in like funds as received prior to the end of such
Business Day and otherwise the Administrative Agent shall distribute such
payment to such Lenders or Other Representatives, as the case may be, on the
next succeeding Business Day. If any payment hereunder (other than payments on
the Eurodollar Loans or BA Equivalent Loans) becomes due and payable on a day
other than a Business Day, the maturity of such payment shall be extended to the
next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurodollar Loan or BA Equivalent Loan becomes due
and payable on a day other than a Business Day, the maturity of such payment
shall be extended to the next succeeding Business Day (and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension) unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. This Subsection 4.8(a)
may be amended in accordance with Subsection 11.1(d) to the extent necessary to
reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new Tranches added pursuant to Subsections 2.8, 2.10, 2.11
and 11.1(h), as applicable, or pursuant to any other credit or letter of credit
facility added pursuant to Subsection 2.8 or 11.1(e).

 

145

 

 

(b)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower in
respect of such borrowing a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent on demand, such
amount with interest thereon at a rate equal to (i) for amounts denominated in
Dollars, the daily average Federal Funds Effective Rate, and (ii) for amounts
denominated in a Designated Foreign Currency, the rate customary in such
Designated Foreign Currency for settlement of similar interbank obligations as
determined by the Administrative Agent, in each case for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this Subsection 4.8(b) shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, (x) the Administrative Agent shall notify the Borrower
of the failure of such Lender to make such amount available to the
Administrative Agent and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder on demand from the Borrower; provided that the foregoing
notice and recovery provisions shall not apply to the funding of Initial Term
Loans and Initial Revolving Loans on the Closing Date and (y) then the Borrower
may, without waiving or limiting any rights or remedies it may have against such
Lender hereunder or under applicable law or otherwise, borrow a like amount on
an unsecured basis from any commercial bank for a period ending on the date upon
which such Lender does in fact make such borrowing available.

 

4.9           Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof in each case occurring after the Closing Date shall make it
unlawful for any Lender to make or maintain any Eurodollar Loans or BA
Equivalent Loans as contemplated by this Agreement (“Affected Loans”), (a) such
Lender shall promptly give written notice of such circumstances to the Borrower
and the Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan or
Canadian Prime Rate Loan to an Affected Loan shall forthwith be cancelled and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain such Affected Loans, such Lender shall then have a commitment only to
make an ABR Loan or Canadian Prime Rate Loan, as applicable, when an Affected
Loan is requested, (c) such Lender’s Loans then outstanding as Affected Loans,
if any, shall be converted automatically to ABR Loans or Canadian Prime Rate
Loans, as applicable, on the respective last days of the then current Interest
Periods with respect to such Affected Loans or within such earlier period as
required by law and (d) such Lender’s then outstanding Affected Loans, if any,
not converted to ABR Loans or Canadian Prime Rate Loans pursuant to clause (c)
of this Subsection 4.9 shall, at the option of the Borrower (i) be prepaid with
accrued interest thereon on the last day of the then current Interest Period
with respect thereto (or such earlier date as may be required by any such
Requirement of Law) or (ii) bear interest at an alternate rate which reflects
such Lender’s cost of funding such Loans (which rate, if less than zero, shall
be deemed zero for purposes of this Agreement), as reasonably determined by the
Administrative Agent, plus the Applicable Margin hereunder. If any such
conversion or prepayment of an Affected Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Subsection 4.12.

 

146

 

 

4.10         Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender or any Issuing Bank, or compliance by any Lender or any Issuing Bank
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority, in each case made subsequent to
the Closing Date (or, if later, the date on which such Lender becomes a Lender
or such Issuing Bank becomes an Issuing Bank):

 

(i)          shall subject such Lender or such Issuing Bank to any Tax of any
kind whatsoever with respect to any Letter of Credit, any Letter of Credit
Request, any Eurodollar Loans or any BA Equivalent Loans made or maintained by
it or its obligation to make or maintain Eurodollar Loans or BA Equivalent
Loans, or change the basis of taxation of payments to such Lender in respect
thereof, in each case, except for Non-Excluded Taxes, Taxes imposed by FATCA and
Taxes measured by or imposed upon net income, or franchise Taxes, or Taxes
measured by or imposed upon overall capital or net worth, or branch Taxes (in
the case of such capital, net worth or branch Taxes, imposed in lieu of such net
income Tax), of such Lender, such Issuing Bank or its applicable lending office,
branch, or any affiliate thereof;

 

(ii)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate or BA Rate, as applicable, hereunder; or

 

(iii)        shall impose on such Lender or such Issuing Bank any other
condition (excluding any Tax of any kind whatsoever);

 

147

 

 

and the result of any of the foregoing is to increase the cost to such Lender or
such Issuing Bank, by an amount which such Lender or such Issuing Bank deems to
be material, of making, converting into, continuing or maintaining Eurodollar
Loans or BA Equivalent Loans or issuing or participating in Letters of Credit or
to reduce any amount receivable hereunder in respect thereof, then, in any such
case, upon notice to the Borrower from such Lender, through the Administrative
Agent in accordance herewith, the Borrower shall promptly pay such Lender or
such Issuing Bank, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable with
respect to such Eurodollar Loans, BA Equivalent Loans or Letters of Credit;
provided that, in any such case, the Borrower may elect to convert the
Eurodollar Loans or BA Equivalent Loans made by such Lender hereunder to ABR
Loans or Canadian Prime Rate Loans, as applicable, by giving the Administrative
Agent at least one Business Day’s (or such shorter period as may be agreed by
the Administrative Agent in its reasonable discretion) notice of such election,
in which case the Borrower shall promptly pay to such Lender, upon demand,
without duplication, amounts theretofore required to be paid to such Lender
pursuant to this Subsection 4.10(a) and such amounts, if any, as may be required
pursuant to Subsection 4.12. If any Lender or Issuing Bank becomes entitled to
claim any additional amounts pursuant to this Subsection 4.10(a), it shall
provide prompt notice thereof to the Borrower, through the Administrative Agent,
certifying (x) that one of the events described in this clause (a) has occurred
and describing in reasonable detail the nature of such event, (y) as to the
increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof. Such a certificate as to any additional amounts
payable pursuant to this Subsection 4.10(a) submitted by such Lender, through
the Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error. Notwithstanding anything to the contrary in this
Subsection 4.10(a), the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Subsection 4.10(a) (i) for any amounts incurred
more than six months prior to the date that such Lender or such Issuing Bank
notifies the Borrower of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor or (ii) for any amounts, if such Lender or Issuing Bank is
applying this provision to the Borrower in a manner that is inconsistent with
its application of “increased cost” or other similar provisions under other
syndicated credit agreements to similarly situated borrowers. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

(b)          If any Lender or any Issuing Bank shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity or in the interpretation or application thereof or compliance by
such Lender or such Issuing Bank or any corporation controlling such Lender or
such Issuing Bank with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the Closing Date, does or shall have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s or such corporation’s capital as a consequence of such Lender’s or such
Issuing Bank’s obligations hereunder to a level below that which such Lender or
such Issuing Bank or such corporation could have achieved but for such change or
compliance (taking into consideration such Lender’s or such Issuing Bank’s or
such corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender or such Issuing Bank to be material, then from time
to time, within ten Business Days after submission by such Lender or such
Issuing Bank to the Borrower (through the Administrative Agent) of a written
request therefor certifying (x) that one of the events described in this clause
(b) has occurred and describing in reasonable detail the nature of such event,
(y) as to the reduction of the rate of return on capital resulting from such
event and (z) as to the additional amount or amounts demanded by such Lender or
such Issuing Bank or corporation and a reasonably detailed explanation of the
calculation thereof, the Borrower shall pay to such Lender or such Issuing Bank
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or corporation for such reduction. Such a certificate as to any additional
amounts payable pursuant to this Subsection 4.10(b) submitted by such Lender or
such Issuing Bank, through the Administrative Agent, to the Borrower shall be
conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Subsection 4.10(b), the Borrower shall not be required to
compensate a Lender or Issuing Bank pursuant to this Subsection 4.10(b) (i) for
any amounts incurred more than six months prior to the date that such Lender or
such Issuing Bank notifies the Borrower of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor or (ii) for any amounts, if such Lender
or such Issuing Bank is applying this provision to the Borrower in a manner that
is inconsistent with its application of “increased cost” or other similar
provisions under other syndicated credit agreements to similarly situated
borrowers. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

148

 

 

(c)          Notwithstanding anything herein to the contrary, the Dodd Frank
Wall Street Reform and Consumer Protection Act, and all requests, rules,
regulations, guidelines and directives promulgated thereunder or issued in
connection therewith, and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, in each case shall
be deemed to have been enacted, adopted or issued, as applicable, subsequent to
the Closing Date for all purposes herein.

 

4.11         Taxes. (a) Except as provided below in this Subsection 4.11 or as
required by law (which for purposes of this Subsection 4.11 shall include
FATCA), all payments made by the Borrower or the Agents under this Agreement and
any Notes shall be made free and clear of, and without deduction or withholding
for or on account of any Taxes; provided that if any Non-Excluded Taxes are
required to be withheld from any amounts payable by the Borrower to any Agent or
any Lender hereunder or under any Notes, the amounts so payable by the Borrower
shall be increased to the extent necessary to yield to such Agent or such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that the Borrower shall be entitled to deduct and withhold,
and the Borrower shall not be required to indemnify for, any Non-Excluded Taxes,
and any such amounts payable by the Borrower to or for the account of any Agent
or Lender shall not be increased (x) if such Agent or Lender fails to comply
with the requirements of clause (b), (c), (d) or (e) of this Subsection 4.11 or
with the requirements of Subsection 4.13, or (y) with respect to any
Non-Excluded Taxes imposed in connection with the payment of any fees paid under
this Agreement unless such Non-Excluded Taxes are imposed as a result of a
Change in Law, or (z) with respect to any Non-Excluded Taxes imposed by the
United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed as a result of a change in treaty, law or
regulation that occurred after such Agent became an Agent hereunder or such
Lender became a Lender hereunder (or, if such Agent or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, after
the relevant beneficiary or member of such Agent or Lender became such a
beneficiary or member, if later) (any such change, at such time, a “Change in
Law”). Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly
as possible thereafter the Borrower shall send to the Administrative Agent for
its own account or for the account of the respective Lender or Agent, as the
case may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes when due to the appropriate Governmental Authority in accordance with
applicable law or the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent, the Lenders and the Agents for any
incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure. The
agreements in this Subsection 4.11 shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

 

149

 

 

(b)          Each Agent and each Lender that is not a United States Person
shall:

 

(i)          (1) on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent (A) two accurate and complete
original signed Internal Revenue Service Forms W-8BEN-E (certifying that it is a
resident of the applicable country within the meaning of the income tax treaty
between the United States and that country) or Forms W-8ECI, or successor
applicable form, as the case may be, in each case certifying that it is entitled
to receive all payments under this Agreement and any Notes without deduction or
withholding of any U.S. federal income taxes, and (B) such other forms,
documentation or certifications, as the case may be, certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any Notes;

 

(2)         deliver to the Borrower and the Administrative Agent two further
accurate and complete original signed forms or certifications provided in
Subsection 4.11(b)(i)(1) on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrower;

 

(3)         obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and

 

(4)         deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Agent or such Lender to an exemption from, or reduction of, withholding
with respect to payments under this Agreement and any Notes, provided that, in
determining the reasonableness of a request under this clause (4), such Lender
shall be entitled to consider the cost (to the extent unreimbursed by any Loan
Party) which would be imposed on such Lender of complying with such request; or

 

(ii)         in the case of any such Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and is claiming the so-called
“portfolio interest exemption”,

 

(1)         represent to the Borrower and the Administrative Agent that it is
not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;

 

150

 

 

(2)         on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Lender, deliver to the
Borrower and the Administrative Agent, (A) two certificates substantially in the
form of Exhibit D hereto (any such certificate a “U.S. Tax Compliance
Certificate”) and (B) two accurate and complete original signed Internal Revenue
Service Forms W-8BEN-E, or successor applicable form, certifying to such
Lender’s legal entitlement at the date of such form to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any Notes and
(C) such other forms, documentation or certifications, as the case may be
certifying that it is entitled to an exemption from United States backup
withholding tax with respect to payments under this Agreement and any Notes (and
shall also deliver to the Borrower and the Administrative Agent two further
accurate and complete original signed forms or certificates on or before the
date it expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recently provided form or certificate and, if
necessary, obtain any extensions of time reasonably requested by the Borrower or
the Administrative Agent for filing and completing such forms or certificates);
and

 

(3)         deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Lender to an exemption from, or reduction of, withholding with respect
to payments under this Agreement and any Notes, provided that, in determining
the reasonableness of a request under this clause (3), such Lender shall be
entitled to consider the cost (to the extent unreimbursed by the Borrower) which
would be imposed on such Lender of complying with such request; or

 

(iii)        in the case of any such Agent or Lender that is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes,

 

(1)         on or before the date of any payment by the Borrower under this
Agreement or any Notes to, or for the account of, such Agent or Lender, deliver
to the Borrower and the Administrative Agent two accurate and complete original
signed Internal Revenue Service Forms W-8IMY, or successor applicable form, and,
if any beneficiary or member of such Agent or such Lender is claiming the
so-called “portfolio interest exemption”, (I) represent to the Borrower and the
Administrative Agent that such Agent or such Lender is not (A) a bank within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and (II) also deliver to the Borrower and the Administrative Agent two U.S. Tax
Compliance Certificates certifying to such Agent’s or such Lender’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 881(c) of the Code with respect
to payments to be made under this Agreement and any Notes; and

 

151

 

 

(A)         with respect to each beneficiary or member of such Agent or Lender
that is not claiming the so-called “portfolio interest exemption”, also deliver
to the Borrower and the Administrative Agent (I) two accurate and complete
original signed Internal Revenue Service Forms W-8BEN-E (certifying that such
beneficiary or member is a resident of the applicable country within the meaning
of the income tax treaty between the United States and that country), Forms
W-8ECI or Forms W-9, or successor applicable form, as the case may be, in each
case so that each such beneficiary or member is entitled to receive all payments
under this Agreement and any Notes without deduction or withholding of any U.S.
federal income taxes and (II) such other forms, documentation or certifications,
as the case may be, certifying that each such beneficiary or member is entitled
to an exemption from United States backup withholding tax with respect to all
payments under this Agreement and any Notes; and

 

(B)         with respect to each beneficiary or member of such Lender that is
claiming the so-called “portfolio interest exemption”, (I) represent to the
Borrower and the Administrative Agent that such beneficiary or member is not (1)
a bank within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (II) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates from each beneficiary
or member and two accurate and complete original signed Internal Revenue Service
Forms W-8BEN-E, or successor applicable form, certifying to such beneficiary’s
or member’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 871(h) or Section
881(c) of the Code with respect to payments to be made under this Agreement and
any Notes, and (III) also deliver to the Borrower and the Administrative Agent
such other forms, documentation or certifications, as the case may be,
certifying that it is entitled to an exemption from United States backup
withholding tax with respect to payments under this Agreement and any Notes;

 

(2)         deliver to the Borrower and the Administrative Agent two further
accurate and complete original signed forms, certificates or certifications
referred to above on or before the date any such form, certificate or
certification expires or becomes obsolete, or any beneficiary or member changes,
and after the occurrence of any event requiring a change in the most recently
provided form, certificate or certification and obtain such extensions of time
reasonably requested by the Borrower or the Administrative Agent for filing and
completing such forms, certificates or certifications; and

 

152

 

 

(3)         deliver, to the extent legally entitled to do so, upon reasonable
request by the Borrower, to the Borrower and the Administrative Agent such other
forms as may be reasonably required in order to establish the legal entitlement
of such Agent or Lender (or beneficiary or member) to an exemption from, or
reduction of, withholding with respect to payments under this Agreement and any
Notes, provided that in determining the reasonableness of a request under this
clause (3) such Agent or Lender shall be entitled to consider the cost (to the
extent unreimbursed by the Borrower) which would be imposed on such Agent or
Lender (or beneficiary or member) of complying with such request;

 

unless, in any such case (other than with respect to United States backup
withholding tax), there has been a Change in Law which renders all such forms
inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.

 

(c)          Each Lender and each Agent, in each case that is a United States
Person, shall, on or before the date of any payment by the Borrower under this
Agreement or any Notes to such Lender or Agent, deliver to the Borrower and the
Administrative Agent two accurate and complete original signed Internal Revenue
Service Forms W-9, or successor applicable form, certifying that such Lender or
Agent is a United States Person and that such Lender or Agent is entitled to
complete exemption from United States backup withholding tax.

 

(d)          Notwithstanding the foregoing, if the Administrative Agent is not a
United States Person, on or before the date of any payment by the Borrower under
this Agreement or any Notes to the Administrative Agent, the Administrative
Agent shall:

 

(i)          deliver to the Borrower (A) two accurate and complete original
signed Internal Revenue Service Forms W-8ECI, or successor applicable form, with
respect to any amounts payable to the Administrative Agent for its own account,
(B) two accurate and complete original signed Internal Revenue Service Forms
W-8IMY, or successor applicable form, with respect to any amounts payable to the
Administrative Agent for the account of others, certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a U.S. person with respect to such payments (and the
Borrower and the Administrative Agent agree to so treat the Administrative Agent
as a U.S. person with respect to such payments as contemplated by U.S. Treasury
Regulation § 1.1441-1(b)(2)(iv)) and (C) such other forms or certifications as
may be sufficient under applicable law to establish that the Administrative
Agent is entitled to receive any payment by the Borrower under this Agreement or
any Notes (whether for its own account or for the account of others) without
deduction or withholding of any U.S. federal income taxes;

 

(ii)         deliver to the Borrower two further accurate and complete original
signed forms or certifications provided in Subsection 4.11(d)(i) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrower; and

 

153

 

 

(iii)        obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless in any such case (other than with respect to United States backup
withholding tax) there has been a Change in Law which renders all such forms
inapplicable or which would prevent the Administrative Agent from duly
completing and delivering any such form with respect to it and the
Administrative Agent so advises the Borrower.

 

(e)          If a payment made to an Agent or a Lender under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Agent
or such Lender were to fail to comply with the applicable reporting requirements
of FATCA, such Agent or such Lender shall deliver to the Administrative Agent
and the Borrower, at the time or times prescribed by law and at such time or
times reasonably requested by the Administrative Agent or the Borrower, such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Administrative Agent or the Borrower as may be
necessary for the Administrative Agent and the Borrower to comply with their
respective obligations (including any applicable reporting requirements) under
FATCA, to determine whether such Agent or such Lender has complied with such
Agent’s or such Lender’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. For the avoidance of doubt, the Borrower
and the Administrative Agent shall be permitted to withhold any Taxes imposed by
FATCA.

 

(f)          For purposes of this Subsection 4.11 and for purposes of
Subsection 4.13, the term “Lender” includes any Issuing Bank.

 

4.12         Indemnity. The Borrower agrees to indemnify each Lender in respect
of Extensions of Credit made, or requested to be made, to the Borrower, and to
hold each such Lender harmless from any loss or expense which such Lender may
sustain or incur (other than through such Lender’s bad faith, gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final and nonappealable decision) as a consequence of (a) default by the
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans or BA Equivalent Loans after the Borrower has given a notice requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment or conversion of Eurodollar Loans or BA
Equivalent Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a payment or
prepayment of Eurodollar Loans or BA Equivalent Loans or the conversion of
Eurodollar Loans or BA Equivalent Loans on a day which is not the last day of an
Interest Period with respect thereto. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or converted, or not so borrowed, converted or
continued, for the period from the date of such prepayment or conversion or of
such failure to borrow, convert or continue to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) in
each case at the applicable rate of interest for such Eurodollar Loans or BA
Equivalent Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurodollar market. If any Lender becomes entitled to
claim any amounts under the indemnity contained in this Subsection 4.12, it
shall provide prompt notice thereof to the Borrower, through the Administrative
Agent, certifying (x) that one of the events described in clause (a), (b) or (c)
has occurred and describing in reasonable detail the nature of such event, (y)
as to the loss or expense sustained or incurred by such Lender as a consequence
thereof and (z) as to the amount for which such Lender seeks indemnification
hereunder and a reasonably detailed explanation of the calculation thereof. Such
a certificate as to any indemnification pursuant to this Subsection 4.12
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within five Business
Days after receipt thereof. This covenant shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

 

154

 

 

4.13         Certain Rules Relating to the Payment of Additional Amounts. (a)
Upon the request, and at the expense of the Borrower, each Lender and Agent to
which the Borrower is required to pay any additional amount pursuant to
Subsection 4.10 or 4.11, and any Participant in respect of whose participation
such payment is required, shall reasonably afford the Borrower the opportunity
to contest, and reasonably cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Tax giving rise to such payment; provided that
(i) such Lender or Agent shall not be required to afford the Borrower the
opportunity to so contest unless the Borrower shall have confirmed in writing to
such Lender or Agent its obligation to pay such amounts pursuant to this
Agreement and (ii) the Borrower shall reimburse such Lender or Agent for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Non-Excluded
Tax; provided, however, that notwithstanding the foregoing no Lender or Agent
shall be required to afford the Borrower the opportunity to contest, or
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Taxes, if such Lender or Agent in its sole discretion in good faith determines
that to do so would have an adverse effect on it.

 

(b)          If a Lender changes its applicable lending office (other than (i)
pursuant to clause (c) below or (ii) after an Event of Default under Subsection
9.1(a) or (f) has occurred and is continuing) and the effect of such change, as
of the date of such change, would be to cause the Borrower to become obligated
to pay any additional amount under Subsection 4.10 or 4.11, the Borrower shall
not be obligated to pay such additional amount.

 

(c)          If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender or Agent by the Borrower pursuant to Subsection 4.10 or
4.11 or result in Affected Loans or commitments to make Affected Loans being
automatically converted to ABR Loans, Canadian Prime Rate Loans or Loans bearing
an alternate rate of interest or commitments to make ABR Loans, Canadian Prime
Rate Loans or Loans bearing an alternate rate of interest, as the case may be,
pursuant to Subsection 4.9, such Lender or Agent shall promptly notify the
Borrower and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition or event
(which shall include efforts to rebook the Loans and Commitments held by such
Lender at another lending office, or through another branch or an affiliate, of
such Lender); provided that such Lender or Agent shall not be required to take
any step that, in its reasonable judgment, would be materially disadvantageous
to its business or operations or would require it to incur additional costs
(unless the Borrower agrees to reimburse such Lender or Agent for the reasonable
incremental out-of-pocket costs thereof).

 

155

 

 

(d)          If the Borrower shall become obligated to pay additional amounts
pursuant to Subsection 4.10 or 4.11 and any affected Lender shall not have
promptly taken steps necessary to avoid the need for payments under Subsection
4.10 or 4.11 or if Affected Loans or commitments to make Affected Loans are
automatically converted to ABR Loans, Canadian Prime Rate Loans or Loans bearing
an alternate rate of interest or commitments to make ABR Loans, Canadian Prime
Rate Loans or Loans bearing an alternate rate of interest, as the case may be,
under Subsection 4.9 and any affected Lender shall not have promptly taken steps
necessary to avoid the need for such conversion under Subsection 4.9, the
Borrower shall have the right, for so long as such obligation remains, (i) with
the assistance of the Administrative Agent to seek one or more substitute
Lenders reasonably satisfactory to the Administrative Agent and the Borrower to
purchase the affected Loan or Commitment, in whole or in part, at an aggregate
price no less than such Loan’s or Commitment’s principal amount plus accrued
interest, and assume the affected obligations under this Agreement, or (ii) so
long as no Event of Default under Subsection 9.1(a) or (f) then exists or will
exist immediately after giving effect to the respective prepayment, upon notice
to the Administrative Agent to prepay the affected Loan, in whole or in part,
subject to Subsection 4.12, without premium or penalty. In the case of the
substitution of a Lender, then, the Borrower, the Administrative Agent, the
affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Acceptance pursuant to Subsection 11.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by Subsection
11.6(b) in connection with such assignment shall be paid by the Borrower or the
substitute Lender. In the case of a prepayment of an affected Loan, the amount
specified in the notice shall be due and payable on the date specified therein,
together with any accrued interest to such date on the amount prepaid. In the
case of each of the substitution of a Lender and of the prepayment of an
affected Loan, the Borrower shall first pay the affected Lender any additional
amounts owing under Subsections 4.10 and 4.11 (as well as any commitment fees
and other amounts then due and owing to such Lender, including any amounts under
this Subsection 4.13) prior to such substitution or prepayment. In the case of
the substitution of a Lender pursuant to this Subsection 4.13(d), if the Lender
being replaced does not execute and deliver to the Administrative Agent a duly
completed Assignment and Acceptance and/or any other documentation necessary to
reflect such replacement by the later of (a) the date on which the assignee
Lender executes and delivers such Assignment and Acceptance and/or such other
documentation and (b) the date as of which all obligations of the Borrower owing
to such replaced Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender and/or the Borrower to such Lender
being replaced, then the Lender being replaced shall be deemed to have executed
and delivered such Assignment and Acceptance and/or such other documentation as
of such date and the Borrower shall be entitled (but not obligated) to execute
and deliver such Assignment and Acceptance and/or such other documentation on
behalf of such Lender.

 

156

 

 

(e)          If any Agent or any Lender receives a refund directly attributable
to Taxes for which the Borrower has made additional payments pursuant to
Subsection 4.10(a) or 4.11(a), such Agent or such Lender, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to the Borrower; provided, however, that the
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

 

(f)          The obligations of any Agent, Lender or Participant under this
Subsection 4.13 shall survive the termination of this Agreement and the payment
of the Term Loans and all amounts payable hereunder.

 

4.14         Defaulting Lenders. Notwithstanding anything contained in this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

 

(a)          no commitment fee shall accrue for the account of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender (except to the extent
it is payable to the applicable Issuing Bank pursuant to clause (d)(v) below);

 

(b)          in determining the Required Lenders, Required Majority in Interest
Lenders or Required Revolving Lenders, any Lender that at the time is a
Defaulting Lender (and the Loans and/or Revolving Commitment of such Defaulting
Lender) shall be excluded and disregarded;

 

(c)          the Borrower shall have the right, at its sole expense and effort
(i) to seek one or more Persons reasonably satisfactory to the Administrative
Agent and the Borrower to each become a substitute Revolving Lender and assume
all or part of the Commitment of any Defaulting Lender and the Borrower, the
Administrative Agent and any such substitute Revolving Lender shall execute and
deliver, and such Defaulting Lender shall thereupon be deemed to have executed
and delivered, an appropriately completed Assignment and Acceptance to effect
such substitution or (ii) so long as no Event of Default under Subsection 9.1(a)
or 9.1(f) then exists or will exist immediately after giving effect to the
respective prepayment, upon notice to the Administrative Agent, to prepay the
Loans and, at the Borrower’s option, terminate the Commitments of such
Defaulting Lender, in whole or in part, without premium or penalty;

 

(d)          if any Swing Line Exposure exists or any L/C Obligations exist at
the time a Revolving Lender becomes a Defaulting Lender then:

 

(i)          all or any part of such Swing Line Exposure and L/C Obligations
shall be re-allocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Commitment Percentages but only to the extent the sum of
all Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swing Line Exposure and L/C Obligations does not exceed the total of all
Non-Defaulting Lenders’ Revolving Commitments;

 

157

 

 

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swing Line Exposure and (y) second, cash collateralize such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) on terms reasonably satisfactory to the applicable
Issuing Bank for so long as such L/C Obligations are outstanding;

 

(iii)        if any portion of such Defaulting Lender’s L/C Obligations is cash
collateralized pursuant to clause (ii) above, the Borrower shall not be required
to pay the L/C Facing Fee for participation with respect to such portion of such
Defaulting Lender’s L/C Obligations so long as it is cash collateralized;

 

(iv)        if any portion of such Defaulting Lender’s L/C Obligations is
reallocated to the Non-Defaulting Lenders pursuant to clause (i) above, then the
letter of credit commission with respect to such portion shall be allocated
among the Non-Defaulting Lenders in accordance with their Revolving Commitment
Percentages; or

 

(v)         if any portion of such Defaulting Lender’s L/C Obligations is
neither cash collateralized nor reallocated pursuant to this Subsection 4.14(d),
then, without prejudice to any rights or remedies of any Issuing Bank or any
Revolving Lender hereunder, the commitment fee that otherwise would have been
payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Obligations) and
the letter of credit commission payable with respect to such Defaulting Lender’s
L/C Obligations shall be payable to the applicable Issuing Bank until such L/C
Obligations are cash collateralized and/or reallocated;

 

(e)          so long as any Revolving Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to fund any Swing Line Loan and the Issuing
Banks shall not be required to issue, amend, extend or increase any Letter of
Credit, unless they are respectively satisfied that the related exposure will be
100% covered by the Revolving Commitments of the Non-Defaulting Lenders and/or
cash collateralized on terms reasonably satisfactory to the applicable Issuing
Bank, and participations in any such newly issued or increased Letter of Credit
or newly made Swing Line Loan shall be allocated among Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (and
Defaulting Lenders shall not participate therein);

 

158

 

 

(f)          any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to
Subsection 11.7) may, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated non-interest bearing
account and, subject to any applicable Requirements of Law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Banks or Swing Line Lender hereunder,
(iii) third, to the funding of any Loan or the funding or cash collateralization
of any participation in any Swing Line Loan or Letter of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, (iv) fourth, if so
determined by the Administrative Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or Reimbursement
Obligations in respect of L/C Disbursements in respect of which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Subsection 6.2 are satisfied, such payment shall be
applied solely to prepay the Loans of, and Reimbursement Obligations owed to,
all Non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or Reimbursement Obligations owed to, any Defaulting Lender; and

 

(g)          In the event that the Administrative Agent, the Borrower, each
applicable Issuing Bank or the Swing Line Lender, as the case may be, each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Swing Line Exposure and L/C
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par (together
with any break funding incurred by the Lenders as a result of such purchase)
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Commitment Percentage. The rights and remedies
against a Defaulting Lender under this Subsection 4.14 are in addition to other
rights and remedies that the Borrower, the Administrative Agent, the Issuing
Banks, the Swing Line Lender and the Non-Defaulting Lenders may have against
such Defaulting Lender. The arrangements permitted or required by this
Subsection 4.14 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

 

SECTION 5

 

Representations and Warranties

 

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each other date
thereafter on which an Extension of Credit is made, the Borrower with respect to
itself and its Restricted Subsidiaries, hereby represents and warrants, on the
Closing Date, in each case after giving effect to the Transactions (solely to
the extent required to be true and correct for such Extension of Credit pursuant
to Subsection 6.1), and on every other date thereafter on which an Extension of
Credit is made (solely to the extent required to be true and correct for such
Extension of Credit pursuant to Subsection 6.2), to the Administrative Agent and
each Lender that:

 

159

 

 

5.1           Financial Condition. (a) (i) The audited consolidated balance
sheets of Ply Gem Holdings as of December 31, 2017 and December 31, 2016 and
related consolidated statements of operations, stockholder’s equity and cash
flows of Ply Gem Holdings for the fiscal years ended December 31, 2017, December
31, 2016 and December 31, 2015 reported on by and accompanied by unqualified
reports from KPMG LLP, present fairly, in all material respects, the financial
condition as at such dates, and the statements of operations, stockholder’s
equity and cash flows of Ply Gem Holdings for the periods then ended, of Ply Gem
Holdings and (ii) (x) the audited consolidated balance sheets of Atrium
Corporation as of December 31, 2017 and December 31, 2016 and the related
consolidated statements of operations, stockholder’s deficit and cash flows of
Atrium Corporation for the fiscal years ended December 31, 2017 and December 31,
2016 and (y) the audited consolidated balance sheets of Atrium Corporation as of
December 31, 2016 and December 31, 2015 and the related consolidated statements
of operations, stockholder’s deficit and cash flows of Atrium Corporation for
the fiscal years ended December 31, 2016 and December 31, 2015, in each case
reported on by and accompanied by unqualified reports from Grant Thornton LLP,
present fairly, in all material respects, the financial condition as at such
dates, and the statements of operations, stockholder’s deficit and cash flows of
Atrium Corporation for the periods then ended, of Atrium Corporation. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby (except as approved by a Responsible Officer, and
disclosed in any such schedules and notes).

 

(b)          As of the Closing Date, except as set forth in the financial
statements referred to in Subsection 5.1(a), there are no liabilities of any
Loan Party of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which would reasonably be expected to result in a
Material Adverse Effect.

 

(c)          The unaudited pro forma consolidated balance sheet and related
unaudited pro forma consolidated statement of operations of the Borrower and its
Subsidiaries as of and for the 12-month period ending December 31, 2017,
adjusted to give effect (as if such events had occurred on such date for
purposes of the balance sheet and at the beginning of such period, for purposes
of the statement of operations), to the consummation of the Transactions, and
the Extensions of Credit hereunder on the Closing Date, were prepared from the
historical financial statements of Ply Gem Holdings and Atrium Corporation and
were prepared in good faith, based on assumptions that were believed by
management to be reasonable at the time of preparation thereof.

 

(d)          The Projections have been prepared by management of the Borrower in
good faith based upon assumptions believed by management to be reasonable at the
time of preparation thereof (it being understood that such Projections, and the
assumptions on which they were based, may or may not prove to be correct).

 

5.2           No Change; Solvent. Since the Closing Date, there has been no
development or event relating to or affecting any Loan Party which has had or
would be reasonably expected to have a Material Adverse Effect (after giving
effect to (i) the consummation of the Transactions, (ii) the making of the
Extensions of Credit to be made on the Closing Date and the application of the
proceeds thereof as contemplated hereby, and (iii) the payment of actual or
estimated fees, expenses, financing costs and tax payments related to the
Transactions contemplated hereby). As of the Closing Date, after giving effect
to the consummation of the Transactions to be consummated on the Closing Date
and after giving effect to the effectiveness of the Atlas Merger, the Atlas
Contribution and the repayment of certain existing Indebtedness of the Atrium
Business on the Business Day immediately following the Closing Date, the
Borrower, together with its Subsidiaries on a consolidated basis, is Solvent.

 

160

 

 

5.3           Corporate Existence; Compliance with Law. Each of the Loan Parties
(a) is duly organized, validly existing and (to the extent applicable in the
relevant jurisdiction) in good standing under the laws of the jurisdiction of
its incorporation or formation, except (other than with respect to the
Borrower), to the extent that the failure to be organized, existing and (to the
extent applicable) in good standing would not reasonably be expected to have a
Material Adverse Effect, (b) has the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right would not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation or limited
liability company and (to the extent applicable in the relevant jurisdiction) in
good standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and (to the extent applicable) in good standing would not be
reasonably expected to have a Material Adverse Effect and (d) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
therewith would not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 

5.4           Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate or other organizational power and authority, and the
legal right, to make, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to obtain Extensions of Credit
hereunder, and each such Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the Extensions of Credit to it, if any, on the terms and conditions of
this Agreement and any Notes. No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Loan Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Closing Date, (b) filings to
perfect the Liens created by the Security Documents and (c) consents,
authorizations, notices and filings which the failure to obtain or make would
not reasonably be expected to have a Material Adverse Effect. This Agreement has
been duly executed and delivered by the Borrower, and each other Loan Document
to which any Loan Party is a party will be duly executed and delivered on behalf
of such Loan Party. This Agreement constitutes a legal, valid and binding
obligation of the Borrower and each other Loan Document to which any Loan Party
is a party when executed and delivered will constitute a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, in each case except as enforceability may be limited
by applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

161

 

 

5.5           No Legal Bar. The execution, delivery and performance of the Loan
Documents by any of the Loan Parties, the Extensions of Credit hereunder and the
use of the proceeds thereof (a) will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect, (b) will not result in, or
require the creation or imposition of any Lien (other than Liens securing the
Cash Flow Facilities Obligations or otherwise permitted hereby) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party or any of the Restricted Subsidiaries, except
(other than with respect to the Borrower) as would not reasonably be expected to
have a Material Adverse Effect.

 

5.6           No Material Litigation. No litigation, investigation or proceeding
by or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any of its
Restricted Subsidiaries or against any of their respective properties or
revenues, (a) except as described on Schedule 5.6, which is so pending or
threatened at any time on or prior to the Closing Date and relates to any of the
Loan Documents or any of the transactions contemplated hereby or thereby or (b)
which would be reasonably expected to have a Material Adverse Effect.

 

5.7           No Default. Neither the Borrower nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which would be reasonably expected to have a Material
Adverse Effect. Since the Closing Date, no Default or Event of Default has
occurred and is continuing.

 

5.8           Ownership of Property; Liens. Each of the Borrower and its
Restricted Subsidiaries has good title in fee simple to, or a valid leasehold
interest in, all its material real property located in the United States of
America, and good title to, or a valid leasehold interest in, all its other
material property located in the United States of America, except those for
which the failure to have such good title or such leasehold interest would not
be reasonably expected to have a Material Adverse Effect, and none of such real
or other property is subject to any Lien, except for Liens permitted hereby
(including Permitted Liens). Schedule 5.8 sets forth all Mortgaged Fee
Properties as of the Closing Date.

 

5.9           Intellectual Property. The Borrower and each of its Restricted
Subsidiaries owns beneficially, or has the legal right to use, all United States
and foreign patents, patent applications, trademarks, trademark applications,
trade names, copyrights, and rights in know-how and trade secrets necessary for
each of them to conduct its business as currently conducted (the “Intellectual
Property”) except for those for which the failure to own or have such legal
right to use would not be reasonably expected to have a Material Adverse Effect.
Except as provided on Schedule 5.9, to the knowledge of the Borrower, (1) no
claim has been asserted and is pending by any Person against the Borrower or any
of its Restricted Subsidiaries challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property and (2) the use of such Intellectual Property by the Borrower and its
Restricted Subsidiaries does not infringe on the rights of any Person, except
(in each case under the preceding clauses (1) and (2)) for such claims and
infringements which in the aggregate, would not be reasonably expected to have a
Material Adverse Effect.

 

162

 

 

5.10         Taxes. To the knowledge of the Borrower, (1) the Borrower and each
of its Restricted Subsidiaries has filed or caused to be filed all material tax
returns which are required to be filed by it and has paid (a) all Taxes shown to
be due and payable on such returns and (b) all Taxes shown to be due and payable
on any assessments of which it has received notice made against it or any of its
property (including the Mortgaged Fee Properties) and all other Taxes imposed on
it or any of its property by any Governmental Authority; and (2) no tax Liens
have been filed (except for Liens for Taxes not yet due and payable), and no
claim is being asserted in writing, with respect to any such Taxes (in each case
under the preceding clauses (1) and (2) other than in respect of any such (i)
Taxes with respect to which the failure to pay, in the aggregate, would not have
a Material Adverse Effect or (ii) Taxes the amount or validity of which are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Restricted Subsidiaries, as the
case may be).

 

5.11         Federal Regulations. No part of the proceeds of any Extensions of
Credit will be used for any purpose which violates the provisions of the
Regulations of the Board, including Regulation T, Regulation U or Regulation X
of the Board. If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, referred to in said Regulation U.

 

5.12         ERISA. (a) During the five year period prior to each date as of
which this representation is made, or deemed made, with respect to any Plan,
none of the following events or conditions, either individually or in the
aggregate, has resulted or is reasonably likely to result in a Material Adverse
Effect: (i) a Reportable Event, (ii) a failure to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of
ERISA), (iii) any noncompliance with the applicable provisions of ERISA or the
Code, (iv) a termination of a Single Employer Plan (other than a standard
termination pursuant to Section 4041(b) of ERISA), (v) a Lien on the property of
the Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan, (vi)
a complete or partial withdrawal from any Multiemployer Plan by the Borrower or
any Commonly Controlled Entity, (vii) the Insolvency of any Multiemployer Plan
or (viii) any transactions that resulted or could reasonably be expected to
result in any liability to the Borrower or any Commonly Controlled Entity under
Section 4069 of ERISA or Section 4212(c) of ERISA.

 

(b)          With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: (i)
substantial non-compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders, (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities, (iii) any obligation of the Borrower or its Restricted Subsidiaries
in connection with the termination or partial termination of, or withdrawal
from, any Foreign Plan, (iv) any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of a Governmental Authority as a result of any
action or inaction regarding a Foreign Plan, (v) for each Foreign Plan which is
a funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities, if applicable), (vi) any facts that, to the
best knowledge of the Borrower or any of its Restricted Subsidiaries, exist that
would reasonably be expected to give rise to a dispute and any pending or
threatened disputes that, to the best knowledge of the Borrower or any of its
Restricted Subsidiaries, would reasonably be expected to result in a material
liability to the Borrower or any of its Restricted Subsidiaries concerning the
assets of any Foreign Plan (other than individual claims for the payment of
benefits) and (vii) failure to make all contributions in a timely manner to the
extent required by applicable non-U.S. law.

 

163

 

 

5.13         Collateral. Upon execution and delivery thereof by the parties
thereto, the Guarantee and Collateral Agreement and the Mortgages (if any) will
be effective to create (to the extent described therein) in favor of the
Collateral Agent for the benefit of the Secured Parties, a valid and enforceable
security interest in or liens on the Collateral described therein, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. When (a) all Filings (as
defined in the Guarantee and Collateral Agreement) have been completed, (b) all
applicable Instruments, Chattel Paper and Documents (each as described in the
Guarantee and Collateral Agreement) constituting Collateral a security interest
in which is perfected by possession have been delivered to, and/or are in the
continued possession of, the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the applicable
ABL/Cash Flow Intercreditor Agreement, Junior Lien Intercreditor Agreement or
Other Intercreditor Agreement, (c) all Deposit Accounts and Pledged Stock (each
as defined in the Guarantee and Collateral Agreement) a security interest in
which is required by the Security Documents to be perfected by “control” (as
described in the Uniform Commercial Code as in effect in each applicable
jurisdiction (in the case of Deposit Accounts) and the State of New York (in the
case of Pledged Stock) from time to time) are under the “control” of the
Collateral Agent, the Administrative Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the applicable
ABL/Cash Flow Intercreditor Agreement, Junior Lien Intercreditor Agreement or
Other Intercreditor Agreement and (d) the Mortgages (if any) have been duly
recorded in the proper recorders’ offices or appropriate public records and the
mortgage recording fees and taxes in respect thereof, if any, are paid and the
formal requirements of state or local law applicable to the recording of real
property mortgages generally have been complied with, the security interests and
liens granted pursuant to the Guarantee and Collateral Agreement and the
Mortgages (if any) shall constitute (to the extent described therein and with
respect to the Mortgages (if any), only as relates to the real property security
interests and liens granted pursuant thereto) a perfected security interest in
(to the extent intended to be created thereby and required to be perfected under
the Loan Documents), all right, title and interest of each pledgor or mortgagor
(as applicable) party thereto in the Collateral described therein (excluding
Commercial Tort Claims, as defined in the Guarantee and Collateral Agreement,
other than such Commercial Tort Claims set forth on Schedule 6 thereto (if any))
with respect to such pledgor or mortgagor (as applicable). Notwithstanding any
other provision of this Agreement, capitalized terms that are used in this
Subsection 5.13 and not defined in this Agreement are so used as defined in the
applicable Security Document.

 

164

 

 

5.14         Investment Company Act; Other Regulations. The Borrower is not
required to be registered as an “investment company”, or a company “controlled”
by an entity required to be registered as an “investment company”, within the
meaning of the Investment Company Act. The Borrower is not subject to regulation
under any federal or state statute or regulation (other than Regulation X of the
Board) which limits its ability to incur Indebtedness as contemplated hereby.

 

5.15         Subsidiaries. Schedule 5.15 sets forth all the Subsidiaries of the
Borrower at the Closing Date (after giving effect to the Transactions), the
jurisdiction of their organization and the direct or indirect ownership interest
of the Borrower therein.

 

5.16         Purpose of Loans. The proceeds of Term Loans shall be used by the
Borrower (i) in the case of the Initial Term Loans, to effect, in part, the
Transactions, and to pay certain fees, premiums and expenses relating thereto
and (ii) in the case of all other Term Loans, to finance the working capital,
capital expenditures, business requirements of the Borrower and its Subsidiaries
and for other purposes not prohibited by this Agreement. The proceeds of the
Revolving Loans may be used by the Borrower on or after the Closing Date to pay
amounts owing to effect the Transactions, to replace, backstop or cash
collateralize letters of credit issued prior to, and outstanding on, the Closing
Date under any facilities no longer available to the Ply Gem Business or the
Atrium Business, to finance the working capital and business requirements of,
and for Capital Expenditures and for other purposes of, the Borrower and its
Subsidiaries not prohibited by this Agreement; provided that no more than
$25,000,000 of (at the Borrower’s option) Initial Revolving Loans and/or ABL
Facility Loans (exclusive of Letter of Credit or Letter of Credit (as defined in
the Senior ABL Agreement) usage) may be used on the Closing Date, plus such
additional amount of Initial Revolving Loans and/or ABL Facility Loans, which
may be drawn on the Closing Date (i) to fund “flex” OID under the Facilities,
(ii) for ordinary course working capital purposes (including to refinance any
indebtedness incurred for working capital purposes) and (iii) to fund any
purchase price adjustments in accordance with the terms of the Pisces
Acquisition Agreement or the Atlas Acquisition Agreement.

 

5.17         Environmental Matters. Except as disclosed on Schedule 5.17 or as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:

 

(a)          The Borrower and its Restricted Subsidiaries: (i) are, and within
the period of all applicable statutes of limitation have been, in compliance
with all applicable Environmental Laws; (ii) hold all Environmental Permits
(each of which is in full force and effect) required for any of their current
operations or for any property owned, leased, or otherwise operated by any of
them; and (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits.

 

(b)          Materials of Environmental Concern have not been transported,
disposed of, emitted, discharged, or otherwise released, to, at or from any real
property presently or, to the knowledge of the Borrower or any of its Restricted
Subsidiaries, formerly owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries or at any other location, which would reasonably be
expected to (i) give rise to liability or other Environmental Costs of the
Borrower or any of its Restricted Subsidiaries under any applicable
Environmental Law, or (ii) interfere with the planned or continued operations of
the Borrower and its Restricted Subsidiaries or (iii) impair the fair saleable
value of any Mortgaged Fee Properties.

 

165

 

 

(c)          There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under any Environmental
Law to which the Borrower or any of its Restricted Subsidiaries is, or to the
knowledge of the Borrower or any of its Restricted Subsidiaries is reasonably
likely to be, named as a party that is pending or, to the knowledge of the
Borrower or any of its Restricted Subsidiaries, threatened.

 

(d)          Neither the Borrower nor any of its Restricted Subsidiaries has
received any written request for information, or been notified that it is a
potentially responsible party, under the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
received any other written request for information from any Governmental
Authority with respect to any Materials of Environmental Concern.

 

(e)          Neither the Borrower nor any of its Restricted Subsidiaries has
entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.

 

5.18         No Material Misstatements. The written information (including the
Confidential Information Memorandum), reports, financial statements, exhibits
and schedules furnished by or on behalf of the Borrower to the Administrative
Agent, the Other Representatives and the Lenders on or prior to the Closing Date
in connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the Closing
Date any material misstatement of fact and did not omit to state as of the
Closing Date any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially misleading
in their presentation of the Borrower and its Restricted Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based or concerning any information of a general
economic nature or general information about the Borrower’s and its
Subsidiaries’ industry, contained in any such information, reports, financial
statements, exhibits or schedules, except that, in the case of such forecasts,
estimates, pro forma information, projections and statements, as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Borrower and (ii) such assumptions were believed by such
management to be reasonable and (b) such forecasts, estimates, pro forma
information, projections and statements, and the assumptions on which they were
based, may or may not prove to be correct.

 

166

 

 

5.19         Labor Matters. There are no strikes pending or, to the knowledge of
the Borrower, reasonably expected to be commenced against the Borrower or any of
its Restricted Subsidiaries which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. The hours worked and
payments made to employees of the Borrower and each of its Restricted
Subsidiaries have not been in violation of any applicable laws, rules or
regulations, except where such violations would not reasonably be expected to
have a Material Adverse Effect.

 

5.20         Insurance. Schedule 5.20 sets forth a complete and correct listing,
as of the date that is two Business Days prior to the Closing Date, of all
insurance that is (a) maintained by the Loan Parties (other than Holdings) and
(b) material to the business and operations of the Borrower and its Restricted
Subsidiaries taken as a whole, with the amounts insured (and any deductibles)
set forth therein.

 

5.21         Anti-Terrorism. To the extent applicable, except as would not
reasonably be expected to have a Material Adverse Effect, Holdings, the Borrower
and each Restricted Subsidiary is in compliance with (a) the PATRIOT Act, (b)
the Trading with the Enemy Act, as amended and (c) any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”), U.S. Department of State, United Nations Security Council,
European Union or Her Majesty’s Treasury (collectively, “Sanctions”) and any
other enabling legislation or executive order relating thereto. Neither any Loan
Party nor, except as would not reasonably be expected to have a Material Adverse
Effect, (i) any Restricted Subsidiary that is not a Loan Party or (ii) to the
knowledge of the Borrower, any director, officer or employee of Holdings, the
Borrower or any Restricted Subsidiary, is the target of any Sanctions. None of
Holdings, the Borrower or any Restricted Subsidiary will knowingly use the
proceeds of the Loans or Letters of Credit for the purpose of funding or
financing any activities or business of or with any Person, or in any country or
territory, that at the time of such funding or financing is restricted under
Sanctions.

 

SECTION 6

 

Conditions Precedent

 

6.1           Conditions to Initial Extension of Credit. This Agreement,
including the agreement of each Lender to make the initial Extension of Credit
requested to be made by it, shall become effective on the date on which the
following conditions precedent shall have been satisfied or waived:

 

(a)          Loan Documents. The Administrative Agent shall have received (or,
in the case of certain Loan Parties, shall receive substantially concurrently
with the satisfaction of the other conditions precedent set forth in this
Subsection 6.1) the following Loan Documents, executed and delivered as required
below:

 

(i)          this Agreement, executed and delivered by the Borrower;

 

(ii)         ABL/Cash Flow Intercreditor Agreement, acknowledged by each Loan
Party required to be a signatory thereto; and

 

167

 

 

(iii)        the Guarantee and Collateral Agreement, executed and delivered by
each Loan Party required to be a signatory thereto;

 

provided that, clause (iii) above notwithstanding, but without limiting the
requirements set forth in Subsections 6.1(g) and (h), to the extent that a valid
security interest in the Collateral covered by the Guarantee and Collateral
Agreement (to the extent and with priority contemplated thereby) is not provided
on the Closing Date and to the extent Holdings and the Borrower and its
Subsidiaries have used commercially reasonable efforts to provide such
Collateral, the provisions of clause (iii) above shall be deemed to have been
satisfied and the Loan Parties shall be required to provide such Collateral in
accordance with the provisions set forth in Subsections 7.13 and 7.14 if, and
only if, each Loan Party shall have executed and delivered the Guarantee and
Collateral Agreement to the Administrative Agent and the Administrative Agent
shall have a perfected security interest in all Collateral of the type for which
perfection may be accomplished by filing a UCC financing statement and shall
have possession of all certificated Capital Stock of the Borrower and of its
Domestic Subsidiaries (to the extent constituting Collateral) together with
undated stock powers executed in blank (provided that certificated Capital Stock
of Ply Gem Holdings and its Subsidiaries will only be required to be delivered
on the Closing Date to the extent received from Ply Gem Holdings, so long as the
Borrower has used commercially reasonable efforts to obtain them on the Closing
Date).

 

168

 

 

(b)          Pisces Acquisition Agreement and Atlas Acquisition Agreement. (i)
The Pisces Merger shall have been or, substantially concurrently with the
initial funding pursuant to the Debt Financing, shall be, consummated in all
material respects in accordance with the terms of the Pisces Acquisition
Agreement, without giving effect to any modifications, amendments, express
waivers or express consents thereunder by the Borrower that are materially
adverse to the Lenders without the consent of the Lead Arrangers (such consent
not to be unreasonably withheld, conditioned or delayed and provided that the
Lead Arrangers shall be deemed to have consented to such modification,
amendment, waiver or consent unless they shall object thereto within three
Business Days after receipt of written notice of such modification, amendment,
waiver or consent) (it being understood and agreed that (A) any change in the
purchase price shall not be deemed to be materially adverse to the Lenders but
(x) any resulting reduction in cash uses shall be allocated (I) first, to a
reduction in the Equity Contribution to 21% of the pro forma capitalization of
the Borrower after giving effect to the Transactions (as calculated in
accordance with the definition of the term “Equity Contribution”) and (II)
second, (1) 79% to a ratable reduction of the Initial Term Loan Facility and the
aggregate principal amount of the Senior Notes (which reduction in the Senior
Notes, together with any reduction in the Senior Notes pursuant to Subsection
6.1(b)(ii)(A)(x)(II)(1), shall not result in an aggregate principal amount of
the Senior Notes of less than $250,000,000 unless reduced to $0 (followed by a
reduction of only the Initial Term Loan Facility)) and (2) 21% to a reduction in
the Equity Contribution and (y) any increase in purchase price (excluding, for
the avoidance of doubt, any purchase price adjustments in accordance with the
terms of the Pisces Acquisition Agreement) shall be funded (at the Borrower’s
option) with the proceeds of an equity contribution, Initial Revolving Loans
and/or ABL Facility Loans and (B) any modification, amendment, express waiver or
express consent to the definition of “Company Material Adverse Effect” in the
Pisces Acquisition Agreement shall be deemed to be materially adverse to the
Lenders; provided that the Lead Arrangers shall be deemed to have consented to
such modification, amendment, express waiver or express consent unless they
shall object thereto within three Business Days after receipt of written notice
of such modification, amendment, express consent or express waiver and (ii) the
transactions which upon the consummation thereof will result in the Atlas
Acquisition shall have been or, substantially concurrently with the initial
funding pursuant to the Debt Financing, shall be, consummated in all material
respects in accordance with the terms of the Atlas Acquisition Agreement,
without giving effect to any modifications, amendments, express waivers or
express consents thereunder by the Borrower that are materially adverse to the
Lenders without the consent of the Lead Arrangers (such consent not to be
unreasonably withheld, conditioned or delayed and provided that the Lead
Arrangers shall be deemed to have consented to such modification, amendment,
waiver or consent unless they shall object thereto within three Business Days
after receipt of written notice of such modification, amendment, waiver or
consent) (it being understood and agreed that (A) any change in the purchase
price shall not be deemed to be materially adverse to the Lenders but (x) any
resulting reduction in cash uses shall be allocated (I) first, to a reduction in
the Equity Contribution to 21% of the pro forma capitalization of the Borrower
after giving effect to the Transactions (as calculated in accordance with the
definition of the term “Equity Contribution”) and (II) second, (1) 79% to a
ratable reduction of the Initial Term Loan Facility and the aggregate principal
amount of the Senior Notes (which reduction in the Senior Notes, together with
any reduction in the Senior Notes pursuant to Subsection 6.1(b)(i)(A)(x)(II)(1),
shall not result in an aggregate principal amount of the Senior Notes of less
than $250,000,000 unless reduced to $0 (followed by a reduction of only the
Initial Term Loan Facility)) and (2) 21% to a reduction in the Equity
Contribution and (y) any increase in purchase price (excluding, for the
avoidance of doubt, any purchase price adjustments in accordance with the terms
of the Atlas Acquisition Agreement) shall be funded (at the Borrower’s option)
with the proceeds of an equity contribution, Initial Revolving Loans and/or ABL
Facility Loans and (B) any modification, amendment, express waiver or express
consent to the definition of “Material Adverse Effect” in the Atlas Acquisition
Agreement shall be deemed to be materially adverse to the Lenders; provided that
the Lead Arrangers shall be deemed to have consented to such modification,
amendment, express waiver or express consent unless they shall object thereto
within three Business Days after receipt of written notice of such modification,
amendment, express consent or express waiver.

 

(c)          Equity Contribution. The Equity Contribution shall have been, or
substantially concurrently with the initial funding pursuant to the Debt
Financing shall be, consummated, which to the extent including equity interests
other than common equity interests of Holdings or the Borrower shall be on terms
and conditions and pursuant to documentation reasonably satisfactory to the Lead
Arrangers to the extent material to the interests of the Lenders.

 

169

 

 

(d)          Financial Information. The Committed Lenders shall have received
(I) (i) the audited consolidated balance sheets of Ply Gem Holdings as of
December 31, 2017 and December 31, 2016 and related consolidated statements of
operations, stockholder’s equity and cash flows of Ply Gem Holdings for the
fiscal years ended December 31, 2017, December 31, 2016 and December 31, 2015
and (ii) (x) the audited consolidated balance sheets of Atrium Corporation as of
December 31, 2017 and December 31, 2016 and the related consolidated statements
of operations, stockholder’s deficit and cash flows of Atrium Corporation for
the fiscal years ended December 31, 2017 and December 31, 2016 and (y) the
audited consolidated balance sheets of Atrium Corporation as of December 31,
2016 and December 31, 2015 and the related consolidated statements of
operations, stockholder’s deficit and cash flows of Atrium Corporation for the
fiscal years ended December 31, 2016 and December 31, 2015 and (II) the
unaudited pro forma consolidated balance sheet and a related unaudited pro forma
consolidated statement of operations of the Borrower as of and for the 12-month
period ending on December 31, 2017, adjusted to give effect (as if such events
had occurred on such date for purposes of the balance sheet and at the beginning
of such period, for purposes of the statement of operations) to the consummation
of the Transactions, and the Extensions of Credit hereunder on the Closing Date,
which need not be prepared in compliance with Regulation S-X under the
Securities Act or include adjustments for purchase accounting, in each case to
the extent customary for senior secured bank financing transactions of this
type.

 

(e)          Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions, each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)          executed legal opinion of Debevoise & Plimpton LLP, counsel to the
Borrower and the other Loan Parties;

 

(ii)         executed legal opinions of Morris, Nichols, Arsht & Tunnell LLP,
special Delaware counsel to certain of the Loan Parties;

 

(iii)        executed legal opinions of Lathrop Gage LLP, special California and
Missouri counsel to certain of the Loan Parties;

 

(iv)        executed legal opinion of Marshall & Melhorn, LLC, special Ohio
counsel to certain of the Loan Parties;

 

(v)         executed legal opinion of Adams and Reese LLP, special Texas counsel
to certain of the Loan Parties; and

 

(vi)        executed legal opinion of Dinsmore & Shohl LLP, special West
Virginia counsel to certain of the Loan Parties.

 

(f)          Officer’s Certificate. The Administrative Agent shall have received
a certificate from the Borrower, dated the Closing Date, substantially in the
form of Exhibit G hereto.

 

170

 

 

(g)          Perfected Liens. The Collateral Agent shall have obtained a valid
security interest in the Collateral covered by the Guarantee and Collateral
Agreement (to the extent and with the priority contemplated therein and in the
ABL/Cash Flow Intercreditor Agreement); and all documents, instruments, filings
and recordations reasonably necessary in connection with the perfection and, in
the case of the filings with the United States Patent and Trademark Office and
the United States Copyright Office, protection of such security interests shall
have been executed and delivered or made, or shall be delivered or made
substantially concurrently with the initial funding pursuant to the Debt
Financing under the Loan Documents pursuant to arrangements reasonably
satisfactory to the Administrative Agent or, in the case of UCC filings, written
authorization to make such UCC filings shall have been delivered to the
Collateral Agent, and none of such Collateral shall be subject to any other
pledges, security interests or mortgages except for Permitted Liens or pledges,
security interests or mortgages to be released on the Closing Date; provided
that with respect to any such Collateral the security interest in which may not
be perfected by filing of a UCC financing statement or by possession of
certificated Capital Stock of the Borrower or its Domestic Subsidiaries (to the
extent constituting Collateral) (provided that certificated Capital Stock of Ply
Gem Holdings and its Subsidiaries will only be required to be delivered on the
Closing Date to the extent received from Ply Gem Holdings, so long as the
Borrower has used commercially reasonable efforts to obtain them on the Closing
Date), if perfection of the Collateral Agent’s security interest in such
Collateral may not be accomplished on or before the Closing Date after the
applicable Loan Party’s commercially reasonable efforts to do so, then delivery
of documents and instruments for perfection of such security interest shall not
constitute a condition precedent to the initial borrowings hereunder if the
applicable Loan Party agrees to deliver or cause to be delivered such documents
and instruments, and take or cause to be taken such other actions as may be
reasonably necessary to perfect such security interests in accordance with
Subsections 7.13 and 7.14 and otherwise pursuant to arrangements to be mutually
agreed by the applicable Loan Party and the Administrative Agent acting
reasonably, but in no event later than the 91st day after the Closing Date
(unless otherwise agreed by the Administrative Agent in its sole discretion)
(and, in the case of real property and the Mortgages, no later than the 181st
day after the Closing Date, unless otherwise agreed by the Administrative Agent
in its sole discretion).

 

(h)          Pledged Stock; Stock Powers. The Collateral Agent shall have
received the certificates, if any, representing the Pledged Stock under (and as
defined in) the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof; provided that such Pledged Stock and related
stock powers of Ply Gem Holdings and its Subsidiaries will only be required to
be delivered on the Closing Date to the extent received from Ply Gem Holdings,
so long as the Borrower has used commercially reasonable efforts to obtain them
on the Closing Date; provided, further, that with respect to any such Pledged
Stock other than Capital Stock of the Borrower and its Domestic Subsidiaries (to
the extent constituting Collateral), if delivery of such Pledged Stock and
related stock powers to the Collateral Agent may not be accomplished on or
before the Closing Date after the applicable Loan Party’s commercially
reasonable efforts to do so, then delivery of such Pledged Stock and related
stock powers shall not constitute a condition precedent to the initial
borrowings hereunder if the applicable Loan Party agrees to deliver or cause to
be delivered such Pledged Stock and related stock powers in accordance with
Subsections 7.13 and 7.14 and otherwise pursuant to arrangements to be mutually
agreed by the applicable Loan Party and the Administrative Agent acting
reasonably, but in no event later than the 91st day after the Closing Date
(unless otherwise agreed by the Administrative Agent in its sole discretion).

 

171

 

 

(i)          Lien Searches. The Collateral Agent shall have received customary
lien searches in the United States reasonably requested by it at least 30
calendar days prior to the Closing Date; provided that if delivery of such lien
searches to the Collateral Agent may not be accomplished on or before the
Closing Date after the Borrower’s commercially reasonable efforts to do so, then
delivery of such lien searches shall not constitute a condition precedent to the
initial borrowings hereunder if the Borrower agrees to deliver or cause to be
delivered such lien searches in accordance with Subsection 7.13 and otherwise
pursuant to arrangements to be mutually agreed by the Borrower and the
Administrative Agent acting reasonably, but in no event later than the 91st day
after the Closing Date (unless otherwise agreed by the Administrative Agent in
its sole discretion).

 

(j)          Fees. The Committed Lenders, the Lead Arrangers, the Agents and the
Lenders, respectively, shall have received all fees related to the Transactions
payable to them to the extent due (which may be offset against the proceeds of
the Facilities).

 

(k)          Secretary’s Certificate. The Administrative Agent shall have
received a certificate from the Borrower and, substantially concurrently with
the satisfaction of the other conditions precedent set forth in this Subsection
6.1, each other Loan Party, dated the Closing Date, substantially in the form of
Exhibit F hereto, with appropriate insertions and attachments of resolutions or
other actions, evidence of incumbency and the signature of authorized
signatories and Organizational Documents, executed by a Responsible Officer and
the Secretary or any Assistant Secretary or other authorized representative of
such Loan Party.

 

(l)          No Closing Date Material Adverse Effect. (i) Since January 31,
2018, there has not occurred any Closing Date Material Adverse Effect and
(ii) since January 31, 2018, there has not been any “Material Adverse Effect”
(as defined in the Atlas Acquisition Agreement).

 

(m)          Solvency. The Administrative Agent shall have received a
certificate of the chief financial officer or treasurer (or other comparable
officer) of the Ply Gem Business certifying the Solvency, after giving effect to
the Transactions and after giving effect to the effectiveness of the Atlas
Merger, the Atlas Contribution and the repayment of certain existing
Indebtedness of the Atrium Business on the Business Day immediately following
the Closing Date, of the Borrower and its Subsidiaries on a consolidated basis
in substantially the form of Exhibit H hereto.

 

(n)          Patriot Act. The Administrative Agent and the Committed Lenders
shall have received at least three Business Days prior to the Closing Date all
documentation and other information about the Loan Parties mutually agreed to be
required by U.S. regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, that
has been reasonably requested in writing at least ten Business Days prior to the
Closing Date.

 

172

 

 

(o)          Pisces Acquisition Agreement and Atlas Acquisition Agreement
Conditions; Specified Representations. (i) (x) The condition in Section 6.3(a)
of the Pisces Acquisition Agreement (but only with respect to the
representations that are material to the interests of the Lenders, and only to
the extent that Borrower (or any of its Affiliates party to the Pisces
Acquisition Agreement) has the right to terminate its obligations under the
Pisces Acquisition Agreement (or otherwise decline to consummate the Pisces
Merger) without liability to the Borrower or any of its Affiliates as a result
of a breach of such representations in the Pisces Acquisition Agreement) shall
have been satisfied and (y) the condition in Section 2.6(b)(ii) of the Atlas
Acquisition Agreement (but only with respect to the representations that are
material to the interests of the Lenders, and only to the extent that Borrower
(or any of its Affiliates party to the Atlas Acquisition Agreement) has the
right to terminate its obligations under the Atlas Acquisition Agreement (or
otherwise decline to consummate the Atlas Acquisition) without liability to the
Borrower or any of its Affiliates as a result of a breach of such
representations in the Atlas Acquisition Agreement) shall have been satisfied
and (ii) the Specified Representations shall, except to the extent they relate
to a particular date, be true and correct in all material respects on and as of
such date as if made on and as of such date.

 

(p)          Borrowing Notice. With respect to the initial Extensions of Credit,
the Administrative Agent shall have received a notice of such Borrowing as
required by Subsection 2.3 (and, Subsection 2.4, with respect to Initial
Revolving Loans (if any)).

 

(q)          Outstanding Indebtedness. Substantially concurrently with the
initial funding pursuant to the Debt Financing, all commitments and amounts
outstanding (other than contingent obligations) under (i) the Credit Agreement,
dated as of January 30, 2014, among Ply Gem Holdings, Ply Gem Industries, the
lenders from time to time party thereto and Credit Suisse AG, as administrative
agent and collateral agent, as the same may be amended, restated, amended and
restated, refinanced, supplemented or otherwise modified from time to time, (ii)
the Second Amended and Restated Credit Agreement, dated as of November 5, 2015,
among Ply Gem Holdings, Ply Gem Industries, Gienow Canada Inc., Mitten Inc., the
subsidiary borrowers from time to time party thereto, the lenders from time to
time party thereto, UBS AG, Stamford Branch, as U.S. Administrative Agent, as
U.S. Collateral Agent, as U.S. Swing Line Lender and a U.S. L/C Issuer, Wells
Fargo Capital Finance, LLC, as Co-Collateral Agent, Wells Fargo Bank, National
Association, as a U.S. L/C Issuer, UBS AG Canada Branch, as Canadian
Administrative Agent, as Canadian Collateral Agent, as Canadian Swing Line
Lender and as a Canadian L/C Issuer, Credit Suisse AG Cayman Islands Branch, as
a U.S. L/C Issuer, Credit Suisse AG, Toronto Branch, as a Canadian L/C Issuer,
UBS Securities LLC, as Joint Lead Arranger and Joint Bookrunner, and Wells Fargo
Capital Finance, LLC, as Syndication Agent, Joint Lead Arranger and Joint
Bookrunner, as the same may be amended, restated, amended and restated,
refinanced, supplemented or otherwise modified from time to time, and (iii) the
Indenture, dated as of January 30, 2014, among Ply Gem Industries, the
guarantors from time to time party thereto and Wells Fargo Bank, National
Association, as trustee, as amended by the First Supplemental Indenture, dated
as of October 3, 2014, and as the same may be further amended, supplemented or
otherwise modified from time to time, shall in each case have been repaid,
redeemed, defeased, terminated or otherwise discharged (or irrevocable notice
for the repayment, redemption, defeasance, termination or discharge thereof has
been given).

 

173

 

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
Subsection 6.1 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

 

6.2           Conditions to Each Extension of Credit After the Closing Date. The
agreement of each Lender to make any Extension of Credit requested to be made by
it on any date after the Closing Date (including each Swing Line Loan made after
the Closing Date) is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)          Notice. With respect to any Loan, the Administrative Agent shall
have received a duly executed notice of borrowing, and, with respect to the
issuance of any Letter of Credit, the applicable Issuing Bank shall have
received a duly executed Letter of Credit Request.

 

(b)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party pursuant to this Agreement or any other Loan
Document (or in any amendment, modification or supplement hereto or thereto) to
which it is a party, and each of the representations and warranties contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any other Loan Document shall, except to the extent that
they relate to a particular date, be true and correct in all material respects
on and as of such date as if made on and as of such date.

 

(c)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.

 

Each Extension of Credit by or on behalf of the Borrower hereunder shall
constitute a representation and warranty by the Borrower as of the date of such
borrowing that the conditions contained in this Subsection 6.2 have been
satisfied (excluding, for the avoidance of doubt, the initial Extensions of
Credit hereunder).

 

SECTION 7

 

Affirmative Covenants

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Revolving Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and all other Cash Flow Facilities
Obligations then due and owing to any Lender or any Agent hereunder and
termination or expiration of all Letters of Credit (unless cash collateralized
or otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Bank), the Borrower shall and shall (except in the case of delivery of
financial information, reports and notices) cause each of its Restricted
Subsidiaries to:

 

174

 

 

7.1           Financial Statements. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

 

(a)          as soon as available, but in any event not later than the fifth
Business Day after (i) the 135th day following the end of the fiscal year of the
Borrower ending December 31, 2018 and (ii) the 120th day following the end of
each fiscal year of the Borrower (or, in each case, such longer period as would
be permitted by the SEC if the Borrower were then subject to SEC reporting
requirements as a non-accelerated filer) ending thereafter, a copy of the
consolidated balance sheet of the Borrower as at the end of such year and the
related consolidated statements of operations, equity and cash flows for such
year, setting forth, commencing with the financial statements for the fiscal
year ending December 31, 2019, in each case, in comparative form the figures for
and as of the end of the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit (provided that such report may contain a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, if such qualification or exception is related solely to (i) an upcoming
Maturity Date hereunder or an upcoming “maturity date” under the Senior ABL
Facility, Senior Notes or any other Indebtedness Incurred in compliance with
this Agreement, (ii) any potential inability to satisfy any financial
maintenance covenant included in this Agreement, the Senior ABL Agreement or any
other Indebtedness of the Borrower or its Subsidiaries on a future date in a
future period or (iii) the activities, operations, financial results, assets or
liabilities of any Unrestricted Subsidiary), by KPMG LLP or other independent
certified public accountants of nationally recognized standing (it being agreed
that the furnishing of (x) the Borrower’s or any Parent Entity’s annual report
on Form 10-K for such year, as filed with the SEC, or (y) the financial
statements of any Parent Entity, will, in each case, satisfy the Borrower’s
obligation under this Subsection 7.1(a) with respect to such year, including
with respect to the requirement that such financial statements be reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, so long as the report included in such
Form 10-K or accompanying such financial statements, as applicable, does not
contain any “going concern” or like qualification or exception (other than a
“going concern” or like qualification or exception with respect to (i) an
upcoming Maturity Date hereunder or an upcoming “maturity date” under the Senior
ABL Facility, the Senior Notes or any other Indebtedness Incurred in compliance
with this Agreement, (ii) any potential inability to satisfy any financial
maintenance covenant included in this Agreement, the Senior ABL Agreement or any
other Indebtedness of the Borrower or its Subsidiaries on a future date in a
future period or (iii) the activities, operations, financial results, assets or
liabilities of any Unrestricted Subsidiary)), together with a management’s
discussion and analysis of financial information (which need not be prepared in
accordance with Item 303 of Regulation S-K of the Securities Act, and which may
be in a form substantially similar to the management’s discussion and analysis
of consolidated financial information with respect to Ply Gem Holdings included
in the offering memorandum for the Senior Notes);

 

175

 

 

(b)          as soon as available, but in any event not later than the fifth
Business Day following (I) the 105th day following the end of the quarterly
period ending March 31, 2018, (x) the unaudited consolidated balance sheet and
related statements of operations and cash flows of Atrium Corporation and its
consolidated subsidiaries for such quarterly period and (y) the unaudited
consolidated balance sheet and related statements of operations and cash flows
of Ply Gem Holdings and its consolidated subsidiaries for such quarterly period
and (II) (i) the 90th day following the end of each of the quarterly periods
ending June 30, 2018 and September 29, 2018 and (ii) the 60th day following the
end of each of the first three quarterly periods of each fiscal year of the
Borrower (or such longer period as would be permitted by the SEC if the Borrower
were then subject to SEC reporting requirements as a non-accelerated filer)
commencing, in the case of clause (ii), with the Fiscal Quarter ending March 30,
2019, the unaudited consolidated balance sheet of the Borrower as at the end of
such quarter and the related unaudited consolidated statements of operations and
cash flows of the Borrower for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth commencing with the financial
statements for the Fiscal Quarter ending September 28, 2019, in comparative form
the figures for and as of the corresponding periods of the previous year, in
each case certified by a Responsible Officer of the Borrower as being fairly
stated in all material respects (subject to normal year-end audit and other
adjustments) (it being agreed that the furnishing of (x) the Borrower’s or any
Parent Entity’s quarterly report on Form 10-Q for such quarter, as filed with
the SEC, or (y) the financial statements of any Parent Entity will, in each
case, satisfy the Borrower’s obligations under this Subsection 7.1(b) with
respect to such quarter), together with a management’s discussion and analysis
of financial information (which need not be prepared in accordance with Item 303
of Regulation S-K of the Securities Act, and which may be in a form
substantially consistent with the management’s discussion and analysis of
consolidated financial information with respect to Ply Gem Holdings included in
the offering memorandum for the Senior Notes);

 

(c)          to the extent applicable, concurrently with any delivery of
consolidated financial statements referred to in Subsections 7.1(a) and (b)
above, related unaudited condensed consolidating financial statements and
appropriate reconciliations reflecting the material adjustments necessary (as
determined by the Borrower in good faith, which determination shall be
conclusive) to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements; and

 

(d)          commencing with the financial statements for the Fiscal Quarter
ending June 30, 2018, all such financial statements delivered pursuant to
Subsection 7.1(a) or (b) to (and, in the case of any financial statements
delivered pursuant to Subsection 7.1(b), shall be certified by a Responsible
Officer of the Borrower to) fairly present in all material respects the
financial condition of the Borrower and, if applicable the applicable Parent
Entity and, its Subsidiaries in conformity with GAAP and to be (and, in the case
of any financial statements delivered pursuant to Subsection 7.1(b) shall be
certified by a Responsible Officer of the Borrower as being) in reasonable
detail and prepared in accordance with GAAP applied consistently throughout the
periods reflected therein and with prior periods that began on or after the
Closing Date (except as disclosed therein, and except, in the case of any
financial statements delivered pursuant to Subsection 7.1(b), for the absence of
certain notes).

 

176

 

 

Notwithstanding anything in clauses (a) or (b) of this Subsection 7.1 to the
contrary, except as expressly required with respect to Unrestricted Subsidiaries
in clause (c) above, in no event shall any annual or quarterly financial
statements delivered pursuant to clauses (a) or (b) of this Subsection 7.1 be
required to (x) include any segment reporting, reporting with respect to
non-consolidated subsidiaries, separate consolidating financial information with
respect to the Borrower, any Subsidiary Guarantor or any other Affiliate of the
Borrower, or any segment reporting, reporting with respect to non-consolidated
subsidiaries, separate financial statements or information for the Borrower, any
Subsidiary Guarantor or any Affiliate of the Borrower, (y) comply with Section
302, Section 404 and Section 906 of the Sarbanes Oxley Act of 2002, as amended,
or related items 307, 308 and 308T of Regulation S-K under the Securities Act or
(z) comply with Rule 3-03(e), Rule 3-05, Rule 3-09, Rule 3-10 and Rule 3-16 of
Regulation S-X under the Securities Act.

 

7.2           Certificates; Other Information. Furnish to the Administrative
Agent for delivery to each Lender (and the Administrative Agent agrees to make
and so deliver such copies):

 

(a)          commencing with the financial statements for the Fiscal Quarter
ending June 30, 2018, concurrently with the delivery of the financial statements
and reports referred to in Subsections 7.1(a) and (b), a certificate signed by a
Responsible Officer of the Borrower in substantially the form of Exhibit U or
such other form as may be agreed between the Borrower and the Administrative
Agent (a “Compliance Certificate”) (i) stating that, to the best of such
Responsible Officer’s knowledge, each of the Borrower and its Restricted
Subsidiaries during such period has observed or performed all of its covenants
and other agreements, and satisfied every condition, contained in this Agreement
or the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default, except, in each case, as specified in such
certificate, (ii) commencing with the delivery of the Compliance Certificate for
the Fiscal Quarter ending September 29, 2018, setting forth a reasonably
detailed calculation of the Consolidated Secured Leverage Ratio for the Most
Recent Four Quarter Period (whether or not the financial covenant in
Subsection 8.10 is required to be tested) and (iii) commencing with the delivery
of the Compliance Certificate for the fiscal year ended December 31, 2019, if
(A) delivered with the financial statements required by Subsection 7.1(a) and
(B) the Consolidated Secured Leverage Ratio as of the last day of the
immediately preceding fiscal year was greater than or equal to 4.25:1.00, set
forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the respective fiscal year covered
by such financial statements;

 

(b)          within five Business Days after the same are filed, copies of all
financial statements and periodic reports which the Borrower may file with the
SEC or any successor or analogous Governmental Authority;

 

(c)          within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which the
Borrower may file with the SEC or any successor or analogous Governmental
Authority;

 

177

 

 

(d)          subject to the last sentence of Subsection 7.6, promptly, such
additional financial and other information regarding the Loan Parties as any
Agent or the Required Lenders through the Administrative Agent may from time to
time reasonably request; and

 

(e)          promptly upon reasonable request from the Administrative Agent
calculations of Consolidated EBITDA and other Fixed GAAP Terms as reasonably
requested by the Administrative Agent promptly following receipt of a written
notice from the Borrower electing to change the Fixed GAAP Date, which
calculations shall show the calculations of the respective Fixed GAAP Terms both
before and after giving effect to the change in the Fixed GAAP Date and identify
the material change(s) in GAAP giving rise to the change in such calculations.

 

Documents required to be delivered pursuant to Subsection 7.1(a), 7.1(b),
7.1(c), 7.2(a), 7.2(b), 7.2(c), 7.2(d) or 7.2(e) may at the Borrower’s option be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s (or any Parent Entity’s) website on
the Internet at the website address listed on Schedule 7.2 (or such other
website address as the Borrower may specify by written notice to the
Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s (or any Parent Entity’s) behalf on an Internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website (including any website maintained by
the SEC) or whether sponsored by the Administrative Agent). Following the
electronic delivery of any such documents by posting such documents to a website
in accordance with the preceding sentence (other than the posting by the
Borrower of any such documents on any website maintained for or sponsored by the
Administrative Agent), the Borrower shall promptly provide the Administrative
Agent notice of such delivery (which notice may be by facsimile or electronic
mail) and the electronic location at which such documents may be accessed;
provided that, in the absence of bad faith, the failure to provide such prompt
notice shall not constitute a Default hereunder.

 

7.3           Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or any
of its Restricted Subsidiaries, as the case may be, or except to the extent that
failure to do so, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

7.4           Conduct of Business and Maintenance of Existence; Compliance with
Contractual Obligations and Requirements of Law. Preserve, renew and keep in
full force and effect its existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, except as otherwise permitted pursuant to Subsection 8.4 or 8.7,
provided that the Borrower and its Restricted Subsidiaries shall not be required
to maintain any such rights, privileges or franchises and the Borrower’s
Restricted Subsidiaries shall not be required to maintain such existence, if the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith, in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

178

 

 

7.5           Maintenance of Property; Insurance. (a) (i) Keep all property
necessary in the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, in good working order and condition, except where failure to do so
would not reasonably be expected to have a Material Adverse Effect; (ii) use
commercially reasonable efforts to maintain with financially sound and reputable
insurance companies (or any Captive Insurance Subsidiary) insurance on, or
self-insure, all property material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, in at least such amounts and against
at least such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business; (iii) furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; (iv) use commercially reasonable efforts to maintain
property and liability policies that provide that in the event of any
cancellation thereof during the term of the policy, either by the insured or by
the insurance company, the insurance company shall provide to the secured party
at least 30 days prior written notice thereof, or in the case of cancellation
for non-payment of premium, ten days prior written notice thereof; (v) in the
event of any material change in any of the property or liability policies
referenced in the preceding clause (iv), use commercially reasonable efforts to
provide the Administrative Agent with at least 30 days’ prior written notice
thereof; and (vi) use commercially reasonable efforts to ensure that, subject to
the ABL/Cash Flow Intercreditor Agreement, any Junior Lien Intercreditor
Agreement or any Other Intercreditor Agreement, at all times the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, in
accordance with the applicable ABL/Cash Flow Intercreditor Agreement, Junior
Lien Intercreditor Agreement or Other Intercreditor Agreement, for the benefit
of the applicable Secured Parties, shall be named as an additional insured with
respect to liability policies maintained by the Borrower and each Subsidiary
Guarantor and the Collateral Agent for the benefit of the Secured Parties, shall
be named as loss payee with respect to the property insurance maintained by the
Borrower and each Subsidiary Guarantor; provided that, unless an Event of
Default shall have occurred and be continuing, (A) the Collateral Agent shall
turn over to the Borrower any amounts received by it as an additional insured or
loss payee under any property insurance maintained by the Borrower and its
Subsidiaries, (B) the Collateral Agent agrees that the Borrower and/or its
applicable Subsidiary shall have the sole right to adjust or settle any claims
under such insurance and (C) all proceeds from a Recovery Event shall be paid to
the Borrower.

 

(b)          With respect to each property of the Loan Parties subject to a
Mortgage:

 

(i)          [Reserved].

 

(ii)         The applicable Loan Party promptly shall comply with and conform to
all requirements of the insurers applicable to such party or to such property or
to the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of such property, except for such non-compliance or
non-conformity as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

179

 

 

(iii)        If the Borrower is in default of its obligations to insure or
deliver any such prepaid policy or policies, the result of which would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon ten days’ written notice to the
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which the Borrower or any Restricted Subsidiary had
insured such property, and pay the premium or premiums therefor, and the
Borrower shall pay to the Administrative Agent on demand such premium or
premiums so paid by the Administrative Agent with interest from the time of
payment at a rate per annum equal to 2.00%.

 

(iv)        If such property, or any part thereof, shall be destroyed or damaged
and the reasonably estimated cost thereof would exceed $15,000,000, the Borrower
shall give prompt notice thereof to the Administrative Agent. All insurance
proceeds paid or payable in connection with any damage or casualty to any
property shall be applied in the manner specified in the proviso to
Subsection 7.5(a).

 

7.6           Inspection of Property; Books and Records; Discussions. In the
case of the Borrower, keep proper books and records in a manner to allow
financial statements to be prepared in conformity with GAAP consistently applied
in respect of all material financial transactions and matters involving the
material assets and business of the Borrower and its Restricted Subsidiaries,
taken as a whole; and permit representatives of the Administrative Agent to
visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Restricted Subsidiaries with officers of the Borrower and its
Restricted Subsidiaries and with its independent certified public accountants,
in each case at any reasonable time, upon reasonable notice; provided that (a)
except during the continuation of an Event of Default, only one such visit per
year shall be at the Borrower’s expense, and (b) during the continuation of an
Event of Default, the Administrative Agent or its representatives may do any of
the foregoing at the Borrower’s expense; provided, further, that representatives
of the Borrower may be present during any such visits, discussions and
inspections. Notwithstanding anything to the contrary in Subsection 7.2(d) or in
this Subsection 7.6, none of the Borrower or any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or the Lenders (or their respective representatives) is
prohibited by Requirement of Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

 

7.7           Notices. Promptly give notice to the Administrative Agent and each
Lender of:

 

(a)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of any Default or Event of Default;

 

(b)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, any default or event of default under any Contractual Obligation
of the Borrower or any of its Restricted Subsidiaries, other than as previously
disclosed in writing to the Lenders, which would reasonably be expected to have
a Material Adverse Effect;

 

180

 

 

(c)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, the occurrence of (i) any default or event of default under the
Senior ABL Agreement, (ii) any default or event of default under the Senior
Notes Indenture or (iii) any payment default under any Additional Obligations
Documents or under any agreement or document governing other Indebtedness, in
each case under this clause (c) relating to Indebtedness in an aggregate
principal amount equal to or greater than $75,000,000;

 

(d)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, any litigation, investigation or proceeding affecting the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect;

 

(e)          the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Borrower knows thereof: (i) the
occurrence or expected occurrence of any Reportable Event (or similar event)
with respect to any Single Employer Plan (or Foreign Plan), a failure to make
any required contribution to a Single Employer Plan, Multiemployer Plan or
Foreign Plan, the creation of any Lien on the property of the Borrower or its
Restricted Subsidiaries in favor of the PBGC, a Plan or a Foreign Plan or any
withdrawal from, or the full or partial termination or Insolvency of, any
Multiemployer Plan or Foreign Plan; or (ii) the institution of proceedings or
the taking of any other formal action by the PBGC or the Borrower or any of its
Restricted Subsidiaries or any Commonly Controlled Entity or any Multiemployer
Plan which would reasonably be expected to result in the withdrawal from, or the
termination or Insolvency of, any Single Employer Plan, Multiemployer Plan or
Foreign Plan; provided, however, that no such notice will be required under
clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect;

 

(f)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, (i) any release or discharge by the Borrower or any of its
Restricted Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge would not reasonably be expected to
have a Material Adverse Effect, (ii) any condition, circumstance, occurrence or
event not previously disclosed in writing to the Administrative Agent that would
reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such condition, circumstance, occurrence or
event would not reasonably be expected to have a Material Adverse Effect, or
would not reasonably be expected to result in the imposition of any lien or
other material restriction on the title, ownership or transferability of any
facilities and properties owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect and (iii) any proposed action to be taken by the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to subject the Borrower or any of its Restricted Subsidiaries to any material
additional or different requirements or liabilities under Environmental Laws,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such proposed action would not reasonably be expected to have a
Material Adverse Effect; and

 

181

 

 

(g)          as soon as possible after a Responsible Officer of the Borrower
knows thereof, any loss, damage, or destruction to a significant portion of the
Collateral, whether or not covered by insurance.

 

Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Restricted Subsidiary) setting forth details of the occurrence referred to
therein and stating what action the Borrower (or, if applicable, the relevant
Restricted Subsidiary) proposes to take with respect thereto.

 

7.8           Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Restricted Subsidiaries. For purposes of this Subsection
7.8(a), noncompliance shall not constitute a breach of this covenant, provided
that, upon learning of any actual or suspected noncompliance, the Borrower and
any such affected Restricted Subsidiary shall promptly undertake and diligently
pursue reasonable efforts, if any, to achieve compliance, and provided, further,
that in any case such noncompliance would not reasonably be expected to have a
Material Adverse Effect.

 

(b)          Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply would not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which: (x) appropriate reserves have been established in accordance with GAAP;
(y) an appeal or other appropriate contest is or has been timely and properly
taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest would not reasonably be expected to have a Material Adverse Effect.

 

182

 

 

7.9           After-Acquired Real Property and Fixtures; Subsidiaries.

 

(a)          With respect to any owned real property or fixtures thereon located
in the United States of America, in each case (x) with a purchase price or a
fair market value (as determined in good faith by the Borrower, which
determination shall be conclusive) at the time of acquisition of at least
$15,000,000 and (y) is not located in an area identified as a special flood
hazard area by the Federal Emergency Management Agency or other applicable
agency, in accordance with the Flood Insurance Laws, in which any Loan Party
(other than Holdings) acquires ownership rights at any time after the Closing
Date (or owned by any Subsidiary that becomes a Loan Party after the Closing
Date), promptly notify the Collateral Agent of such acquisition. Any such
applicable Loan Party shall, within 180 days following written request by the
Collateral Agent (or such longer period as the Collateral Agent may reasonably
agree), grant to the Collateral Agent for the benefit of the Secured Parties, a
Lien of record on all such owned real property and fixtures pursuant to a
Mortgage or otherwise, upon terms reasonably satisfactory in form and substance
to the Collateral Agent and in accordance with any applicable requirements of
any Governmental Authority (including any required appraisals of such property
under FIRREA and flood determinations under the Flood Insurance Laws); provided
that (i) nothing in this Subsection 7.9 shall defer or impair the attachment or
perfection of any security interest in any Collateral covered by any of the
Security Documents which would attach or be perfected pursuant to the terms
thereof without action by the Borrower, any of its Restricted Subsidiaries or
any other Person and (ii) no such Lien shall be required to be granted as
contemplated by this Subsection 7.9 on any owned real property or fixtures the
acquisition of which is, or is to be, within 180 days of such acquisition,
financed or refinanced, in whole or in part through the incurrence of
Indebtedness, until such Indebtedness is repaid in full (and not refinanced) or,
as the case may be, the Borrower determines not to proceed with such financing
or refinancing; provided further, that the Borrower shall only be obligated to
execute and deliver, or cause to be executed and delivered, to the Collateral
Agent any relevant Mortgage and shall not be responsible for recording such
Mortgage in the event that the Collateral Agent shall fail to do so after such
Mortgage and any other related deliverables required to be delivered to the
Collateral Agent in connection with such filing pursuant to the terms of this
Agreement have been executed and delivered. In connection with any such grant to
the Collateral Agent, for the benefit of the Secured Parties, of a Lien of
record on any such real property pursuant to a Mortgage or otherwise in
accordance with this Subsection 7.9, the Borrower or such Restricted Subsidiary
shall deliver or cause to be delivered to the Collateral Agent corresponding UCC
fixture filings (if applicable) and any surveys (or survey updates to the extent
sufficient to obtain survey coverage under the title policy), appraisals
required under applicable law (including any required appraisals of such
property under FIRREA), title insurance policies, local law enforceability legal
opinions and other documents in connection with such grant of such Lien obtained
by it in connection with the acquisition of such ownership rights in such real
property or as the Collateral Agent shall reasonably request (in light of the
value of such real property and the cost and availability of such UCC fixture
filings, surveys (or survey updates), appraisals, title insurance policies,
local law enforceability legal opinions and other documents and whether the
delivery of such UCC fixture filings, surveys (or survey updates), appraisals,
title insurance policies, legal opinions and other documents would be customary
in connection with such grant of such Lien in similar circumstances).

 

183

 

 

(b)          With respect to any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) (i) created or acquired
subsequent to the Closing Date by the Borrower or any of its Domestic
Subsidiaries that are Wholly Owned Subsidiaries (other than an Excluded
Subsidiary), (ii) being designated as a Restricted Subsidiary, (iii) ceasing to
be an Immaterial Subsidiary or other Excluded Subsidiary as provided in the
applicable definition thereof after the expiry of any applicable period referred
to in such definition or (iv) that becomes a Domestic Subsidiary as a result of
a Permitted Investment or a transaction pursuant to, and permitted by,
Subsection 8.2 or 8.7 (other than an Excluded Subsidiary), promptly notify the
Administrative Agent of such occurrence and, if the Administrative Agent or the
Required Lenders so request, promptly (i) cause the Loan Party that is required
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest (as and to the extent provided in the
Guarantee and Collateral Agreement) in the Capital Stock of such new Domestic
Subsidiary owned directly by the Borrower or any of its Domestic Subsidiaries
that are Wholly Owned Subsidiaries (other than Excluded Subsidiaries) to execute
and deliver a Supplemental Agreement (as defined in the Guarantee and Collateral
Agreement) pursuant to Section 9.15 of the Guarantee and Collateral Agreement,
(ii) deliver to the Collateral Agent, the applicable Collateral Representative
or any Additional Agent, in accordance with the applicable ABL/Cash Flow
Intercreditor Agreement, Junior Lien Intercreditor Agreement or Other
Intercreditor Agreement, the certificates (if any) representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the parent of such new Domestic Subsidiary, and (iii)
cause such new Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take all actions reasonably deemed by the
Collateral Agent to be necessary or advisable to cause the Lien created by the
Guarantee and Collateral Agreement in such new Domestic Subsidiary’s Collateral
to be duly perfected in accordance with all applicable Requirements of Law (as
and to the extent provided in the Guarantee and Collateral Agreement), including
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Collateral Agent. In addition, the Borrower may cause any
Subsidiary that is not required to become a Subsidiary Guarantor to become a
Subsidiary Guarantor by executing and delivering a Subsidiary Guaranty.

 

(c)          With respect to any Foreign Subsidiary created or acquired
subsequent to the Closing Date by the Borrower or any of its Domestic
Subsidiaries that are Wholly Owned Subsidiaries (in each case, other than any
Excluded Subsidiary), the Capital Stock of which is owned directly by the
Borrower or a Domestic Subsidiary that is a Wholly Owned Subsidiary (other than
an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and if the Administrative Agent or the Required Lenders so request,
promptly (i) cause the Loan Party that is required to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Subsidiary that is directly owned by
the Borrower or any Domestic Subsidiary that is a Wholly Owned Subsidiary (other
than an Excluded Subsidiary) to execute and deliver a Supplemental Agreement (as
defined in the Guarantee and Collateral Agreement) pursuant to Section 9.15 of
the Guarantee and Collateral Agreement and (ii) to the extent reasonably deemed
advisable by the Collateral Agent, deliver to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, in accordance with
the applicable ABL/Cash Flow Intercreditor Agreement, Junior Lien Intercreditor
Agreement or Other Intercreditor Agreement, the certificates, if any,
representing such Capital Stock, together with undated stock powers, executed
and delivered in blank by a duly authorized officer of the relevant parent of
such new Subsidiary and take such other action as may be reasonably deemed by
the Collateral Agent to be necessary or desirable to perfect the Collateral
Agent’s security interest therein (in each case as and to the extent required by
the Guarantee and Collateral Agreement); provided that in either case in no
event shall more than 65.0% of each series of Capital Stock of any Foreign
Subsidiary be required to be so pledged.

 

184

 

 

(d)          At its own expense, execute, acknowledge and deliver, or cause the
execution, acknowledgement and delivery of, and thereafter register, file or
record in an appropriate governmental office, any document or instrument
reasonably deemed by the Collateral Agent to be necessary or desirable for the
creation, perfection and priority and the continuation of the validity,
perfection and priority of the foregoing Liens or any other Liens created
pursuant to the Security Documents (to the extent the Collateral Agent
determines, in its reasonable discretion, that such action is required to ensure
the perfection or the enforceability as against third parties of its security
interest in such Collateral) in each case in accordance with, and to the extent
required by, the Guarantee and Collateral Agreement.

 

(e)          Notwithstanding anything to the contrary in this Agreement, (A) the
foregoing requirements shall be subject to the terms of the ABL/Cash Flow
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement and, in the event of any conflict with such terms, the
terms of the ABL/Cash Flow Intercreditor Agreement, any Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement, as applicable,
shall control, (B) no security interest or lien is or will be granted pursuant
to any Loan Document or otherwise in any right, title or interest of any of
Holdings, the Borrower or any of its Subsidiaries in, and “Collateral” shall not
include, any Excluded Asset, (C) no Loan Party or any Affiliate thereof shall be
required to take any action in any non-U.S. jurisdiction or required by the laws
of any non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interests (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction), (D) to the extent not
automatically perfected by filings under the Uniform Commercial Code of each
applicable jurisdiction, no Loan Party shall be required to take any actions in
order to perfect any security interests granted with respect to any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts, securities accounts, but excluding Capital Stock
required to be delivered pursuant to Subsections 7.9(b) and (c) above), and
(E) nothing in this Subsection 7.9 shall require that Holdings, the Borrower or
any Subsidiary grant a Lien with respect to any property or assets in which such
Person acquires ownership rights to the extent that the Borrower and the
Administrative Agent reasonably determine that the costs or other consequences
to Topco or any of its Subsidiaries of the granting of such a Lien is excessive
in view of the benefits that would be obtained by the Secured Parties.

 

(f)          Notwithstanding any provision of this Subsection 7.9 or Subsection
7.13 or 7.14 to the contrary, prior to the Discharge of ABL Collateral
Obligations, (i) the requirements of this Subsection 7.9 and of Subsections 7.13
and 7.14 to deliver any ABL Priority Collateral to the Agent shall be deemed
satisfied by the delivery of such ABL Priority Collateral to the ABL Agent or
the ABL Collateral Representative (as defined in the ABL/Cash Flow Intercreditor
Agreement or the equivalent term in any Other Intercreditor Agreement), (ii) the
Borrower shall, and shall cause each Restricted Subsidiary to, comply with the
requirements of this Subsection 7.9 and Subsections 7.13 and 7.14 with respect
to the Obligations hereunder as they relate to any ABL Priority Collateral only
to the same extent that the Borrower and such Restricted Subsidiaries are
required to comply with provisions analogous to this Subsection 7.9 or
Subsection 7.13 or 7.14 under the ABL Credit Agreement or the documentation
governing any other ABL Collateral Obligation and (iii) the ABL Agent or the ABL
Collateral Representative (as defined in the ABL/Cash Flow Intercreditor
Agreement or the equivalent term in any Other Intercreditor Agreement) shall
have sole discretion (in consultation with the Borrower, if applicable) with
respect to any determination concerning ABL Priority Collateral as to which the
Agent would have authority to exercise under this Subsection 7.9 or
Subsection 7.13 or 7.14.

 

185

 

 

7.10         Use of Proceeds. Use the proceeds of Loans only for the purposes
set forth in Subsection 5.16.

 

7.11         Commercially Reasonable Efforts to Maintain Ratings. At all times,
the Borrower shall use commercially reasonable efforts to maintain ratings (but
not any particular rating) of the Initial Term Loans and a corporate rating (but
not any particular rating) and corporate family rating (but not any particular
rating), as applicable, for the Borrower by each of S&P and Moody’s.

 

7.12         Accounting Changes. The Borrower will, for financial reporting
purposes, cause the Borrower’s and each of its Subsidiaries’ fiscal years to end
on December 31st of each calendar year; provided that the Borrower may, upon
written notice to the Administrative Agent, change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary in order to reflect
such change in financial reporting.

 

7.13         Post-Closing Security Perfection. The Borrower agrees to deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
security interests described in the provisos to Subsection 6.1(a), Subsection
6.1(g) and Subsection 6.1(h) that are not so provided on the Closing Date, and
in any event to provide such perfected security interests and to satisfy such
other conditions within the applicable time periods set forth on Schedule 7.13,
as such time periods may be extended by the Administrative Agent, in its sole
discretion. The Borrower agrees to deliver or cause to be delivered such lien
searches described in the proviso to Subsection 6.1(i) that are not so provided
on the Closing Date within the applicable time periods set forth on Schedule
7.13, as such time periods may be extended by the Administrative Agent, in its
sole discretion. Notwithstanding any other provision of this Subsection 7.13,
Subsection 7.9 or 7.14, of Schedule 7.13 or of any Security Document, (x) the
Borrower shall not be obligated to take, or cause to be taken, any action that
is dependent on an action that the Administrative Agent or the Collateral Agent,
as the case may be, has failed to take, for so long as the Administrative Agent
or the Collateral Agent has failed to take such action and (y) the Borrower
shall only be obligated to execute and deliver, or cause to be executed and
delivered, to the Collateral Agent any relevant Mortgage and shall not be
responsible for recording such Mortgage in the event that the Collateral Agent
shall fail to do so after such Mortgage and any other related deliverables
required to be delivered to the Collateral Agent in connection with such filing
pursuant to the terms of this Agreement have been executed and delivered.

 

186

 

 

7.14         Post-Closing Matters. Promptly following the effectiveness of the
Atlas Merger and the Atlas Contribution, (x) cause each of Atrium Corporation
and its Subsidiaries that is a Domestic Subsidiary and a Wholly Owned Subsidiary
(other than an Excluded Subsidiary) of the Borrower (collectively, the “Atrium
Guarantor Entities”) (i) to become a party to the Guarantee and Collateral
Agreement (provided that, to the extent that a valid security interest in the
Collateral covered by the Guarantee and Collateral Agreement (to the extent and
with priority contemplated therein) is not provided on the date that such Atrium
Guarantor Entity becomes a party to the Guarantee and Collateral Agreement
pursuant to this clause (i) and to the extent Holdings and the Borrower and its
Subsidiaries have used commercially reasonable efforts to provide such
Collateral, the provisions of this clause (i) shall be deemed to have been
satisfied, (ii) deliver to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, in accordance with the applicable
ABL/Cash Flow Intercreditor Agreement, Junior Lien Intercreditor Agreement or
Other Intercreditor Agreement, the certificates (if any) representing the
Capital Stock of such Atrium Guarantor Entity, together with undated stock
powers, executed and delivered in blank by a duly authorized officer of the
parent of such Atrium Guarantor Entity (provided that such Capital Stock and
related stock powers of such Atrium Guarantor Entity will only be required to be
delivered on the date that such Atrium Guarantor Entity becomes a party to the
Guarantee and Collateral Agreement pursuant to clause (i) above to the extent
received by the Borrower from Atrium Corporation, so long as the Borrower has
used commercially reasonable efforts to obtain them on such date; provided,
further, that if delivery of such Capital Stock and related stock powers to the
Collateral Agent may not be accomplished on or before the date that such Atrium
Guarantor Entity becomes a party to the Guarantee and Collateral Agreement
pursuant to clause (i) above after such Atrium Guarantor Entity’s commercially
reasonable efforts to do so, then the failure by such Atrium Guarantor Entity to
deliver such Capital Stock and related stock powers shall not constitute a
default of the covenant contained in this Subsection 7.14 if such Atrium
Guarantor Entity agrees to deliver or cause to be delivered such Capital Stock
and related stock powers pursuant to arrangements to be mutually agreed by the
applicable Atrium Guarantor Entity and the Administrative Agent acting
reasonably, but in no event later than the 91st day after the Closing Date
(unless otherwise agreed by the Administrative Agent in its sole discretion))
and (iii) to take all actions reasonably deemed by the Collateral Agent to be
necessary or advisable to cause the Lien created by the Guarantee and Collateral
Agreement in such Atrium Guarantor Entity’s Collateral to be duly perfected in
accordance with all applicable Requirements of Law (as and to the extent
provided in the Guarantee and Collateral Agreement), including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Collateral Agent (provided that with respect to any such Collateral the security
interest in which may not be perfected by filing of a UCC financing statement or
by possession of certificated Capital Stock of such Atrium Guarantor Entity (to
the extent constituting Collateral), if perfection of the Collateral Agent’s
security interest in such Collateral may not be accomplished on or before on the
date that such Atrium Guarantor Entity becomes a party to the Guarantee and
Collateral Agreement pursuant to clause (i) above after such Atrium Guarantor
Entity’s commercially reasonable efforts to do so, then the failure by such
Atrium Guarantor Entity to deliver documents and instruments for perfection of
such security interest shall not constitute a default of the covenant contained
in this Subsection 7.14 if such Atrium Guarantor Entity agrees to deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to perfect such security
interests pursuant to arrangements to be mutually agreed by such Atrium
Guarantor Entity and the Administrative Agent acting reasonably, but in no event
later than the 91st day after the Closing Date (unless otherwise agreed by the
Administrative Agent in its sole discretion) (and, in the case of real property
and the Mortgages, no later than the 181st day after the Closing Date, unless
otherwise agreed by the Administrative Agent in its sole discretion)), (y)
provide to the Administrative Agent opinions of counsel with respect to each of
the Atrium Guarantor Entities that becomes party to the Guarantee and Collateral
Agreement pursuant to the preceding clause (x)(i) from each relevant firm of
counsel set forth in Subsection 6.1(e), each in form and substance reasonably
satisfactory to the Administrative Agent and (z) cause to be repaid, redeemed,
defeased, terminated or otherwise discharged (or irrevocable notice for the
repayment, redemption, defeasance, termination or discharge thereof to be given)
all commitments and amounts outstanding (other than contingent obligations)
under (i) the Loan Agreement, dated as of December 27, 2016, among Atrium W&D,
the subsidiary borrowers from time to time party thereto, the lenders from time
to time party thereto and Bank of America, N.A., as agent, as the same may be
amended, restated, amended and restated, refinanced, supplemented or otherwise
modified from time to time, (ii) the Indenture, dated of April 17, 2014, among
Atrium W&D, the guarantors from time to time party thereto and U.S. Bank
National Association, as trustee and as notes collateral agent, as amended by
the First Supplemental Indenture, dated as of June 13, 2014, and as the same may
be further amended, supplemented or otherwise modified from time to time, and
(iii) the Note Purchase Agreement, dated as of April 30, 2010, among Atrium
Corporation, Atrium W&D, the subsidiary guarantors party from time to time party
thereto and GGC Unlevered Credit Opportunities, LLC, as the same may be amended,
restated, amended and restated, refinanced, supplemented or otherwise modified
from time to time.

 

187

 

 

SECTION 8

 

Negative Covenants

 

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Revolving Commitments remain in effect, and thereafter, until payment in
full of the Loans, all Reimbursement Obligations and all other Cash Flow
Facilities Obligations then due and owing to any Lender or any Agent hereunder
and termination or expiration of all Letters of Credit (unless cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the applicable Issuing Bank):

 

8.1           Limitation on Indebtedness. (a) The Borrower will not, and will
not permit any Restricted Subsidiary to, Incur any Indebtedness; provided,
however, that the Borrower or any Restricted Subsidiary may Incur Indebtedness
if on the date of the Incurrence of such Indebtedness, after giving effect to
the Incurrence thereof (or, at the Borrower’s option, on the date of the initial
borrowing of such Indebtedness or entry into the definitive agreement providing
the commitment to fund such Indebtedness after giving pro forma effect to the
Incurrence of the entire committed amount, in which case such committed amount
may thereafter be borrowed and reborrowed in whole or in part, from time to
time, without further compliance with this proviso), the Consolidated Coverage
Ratio would be equal to or greater than 2.00:1.00; provided, further, that the
aggregate principal amount of Indebtedness that may be Incurred pursuant to this
Subsection 8.1(a), by Restricted Subsidiaries that are not Subsidiary Guarantors
or Escrow Subsidiaries shall not exceed the greater of $250,000,000 and 65.00%
of Four Quarter Consolidated EBITDA at any time outstanding.

 

188

 

 

(b)          Notwithstanding the foregoing Subsection 8.1(a), the Borrower and
its Restricted Subsidiaries may Incur the following Indebtedness:

 

(i)          (I) Indebtedness Incurred by the Borrower, a Guarantor, an Escrow
Subsidiary or (with respect to clause (b) below) a Canadian Subsidiary (a)
pursuant to this Agreement and the other Loan Documents, (b) pursuant to the
Senior ABL Facility, (c) constituting Additional Obligations (and Refinancing
Indebtedness in respect thereof), (d) constituting Rollover Indebtedness (and
Refinancing Indebtedness in respect thereof), (e) in respect of Permitted Debt
Exchange Notes Incurred pursuant to a Permitted Debt Exchange in accordance with
Subsection 2.9 and any Refinancing Indebtedness in respect thereof and (f)
pursuant to any Letter of Credit Facility (and any Refinancing Indebtedness in
respect thereof), in a maximum principal amount for all such Indebtedness at any
time outstanding not exceeding in the aggregate an amount equal to the sum of
(A) $1,870,000,000, plus (B) the greater of (x) $760,000,000 and (y) an amount
equal to (but not less than zero) (1) the Borrowing Base less (2) the aggregate
principal amount of Indebtedness Incurred by Special Purpose Entities that are
Domestic Subsidiaries and then outstanding pursuant to Subsection 8.1(b)(ix),
less (3) the aggregate principal amount of Indebtedness Incurred by any Foreign
Subsidiaries and then outstanding pursuant to Subsection 8.1(b)(xv)(ii), plus
(C) without duplication of incremental amounts included in the definition of
“Refinancing Indebtedness”, in the event of any refinancing of any such
Indebtedness (including with Specified Refinancing Indebtedness), the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
(including accrued and unpaid interest) Incurred or payable in connection with
such refinancing, and (II) Indebtedness Incurred by the Borrower, a Guarantor,
an Escrow Subsidiary or (with respect to clause (b) below) a Canadian Subsidiary
(a) pursuant to this Agreement and the other Loan Documents, (b) pursuant to the
Senior ABL Facility, (c) constituting Additional Obligations, (d) constituting
Rollover Indebtedness, (e) in respect of Permitted Debt Exchange Notes Incurred
pursuant to a Permitted Debt Exchange in accordance with Subsection 2.9 and (f)
pursuant to any Letter of Credit Facility, in an aggregate principal amount for
all such Indebtedness outstanding after giving effect to such Incurrence not in
excess of the Maximum Incremental Facilities Amount (for purposes of determining
the amount outstanding pursuant to clause (i) of the definition of “Maximum
Incremental Facilities Amount”, treating (x) any then unused portion of
Incremental Revolving Commitments or Supplemental Revolving Commitments made
available in reliance on such clause as outstanding Indebtedness and
(y) Refinancing Indebtedness and Permitted Debt Exchange Notes Incurred pursuant
to this Subsection 8.1(b)(i)(II) in respect of Indebtedness Incurred in reliance
on clause (i) of the definition of “Maximum Incremental Facilities Amount” (and
Refinancing Indebtedness and Permitted Debt Exchange Notes Incurred pursuant to
this Subsection 8.1(b)(i)(II) in respect of such Refinancing Indebtedness and/or
Permitted Debt Exchange Notes) as outstanding pursuant to such clause), together
with Refinancing Indebtedness in respect of the Indebtedness described in
subclauses (a), (b), (c), (d), (e) and (f) of this clause (II), plus, without
duplication of incremental amounts included in the definition of “Refinancing
Indebtedness”, in the event of any refinancing of such Indebtedness (including
with Specified Refinancing Indebtedness), the aggregate amount of all fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) Incurred or payable in connection with such refinancing;

 

189

 

 

(ii)         Indebtedness (A) of any Restricted Subsidiary to the Borrower, or
(B) of the Borrower or any Restricted Subsidiary to any Restricted Subsidiary;
provided that in the case of this Subsection 8.1(b)(ii), any subsequent issuance
or transfer of any Capital Stock of such Restricted Subsidiary to which such
Indebtedness is owed, or other event, that results in such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of such
Indebtedness (except to the Borrower or a Restricted Subsidiary) will be deemed,
in each case, an Incurrence of such Indebtedness by the issuer thereof not
permitted by this Subsection 8.1(b)(ii);

 

(iii)        Indebtedness represented by (A) the Senior Notes, (B) any
Indebtedness (other than the Indebtedness pursuant to this Agreement and the
other Loan Documents described in Subsection 8.1(b)(i)) outstanding (or Incurred
pursuant to any commitment outstanding) on the Closing Date and set forth on
Schedule 8.1 and (C) any Refinancing Indebtedness Incurred in respect of any
Indebtedness (or unutilized commitments) described in this Subsection
8.1(b)(iii) or Subsection 8.1(a);

 

(iv)        Purchase Money Obligations, Financing Lease Obligations, and in each
case any Refinancing Indebtedness with respect thereto; provided that the
aggregate principal amount of such Purchase Money Obligations Incurred to
finance the acquisition of Capital Stock of any Person, at any time outstanding
pursuant to this clause shall not exceed an amount equal to the greater of
$100,000,000 and 26.50% of Four Quarter Consolidated EBITDA;

 

(v)         Indebtedness (A) supported by a letter of credit issued in
compliance with this Subsection 8.1 in a principal amount not exceeding the face
amount of such letter of credit or (B) consisting of accommodation guarantees
for the benefit of trade creditors of the Borrower or any of its Restricted
Subsidiaries;

 

(vi)        (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this Subsection
8.1), or (B) without limiting Subsection 8.6, Indebtedness of the Borrower or
any Restricted Subsidiary arising by reason of any Lien granted by or applicable
to such Person securing Indebtedness of the Borrower or any Restricted
Subsidiary (other than any Indebtedness Incurred by the Borrower or such
Restricted Subsidiary, as the case may be, in violation of this Subsection 8.1);

 

(vii)       Indebtedness of the Borrower or any Restricted Subsidiary (A)
arising from the honoring of a check, draft or similar instrument of such Person
drawn against insufficient funds in the ordinary course of business, or (B)
consisting of guarantees, indemnities, obligations in respect of earn-outs or
other purchase price adjustments, or similar obligations, Incurred in connection
with the acquisition or disposition of any business, assets or Person;

 

190

 

 

(viii)      Indebtedness of the Borrower or any Restricted Subsidiary in respect
of (A) letters of credit, bankers’ acceptances or other similar instruments or
obligations issued, or relating to liabilities or obligations incurred, in the
ordinary course of business (including those issued to governmental entities in
connection with self-insurance under applicable workers’ compensation statutes),
(B) completion guarantees, surety, judgment, appeal or performance bonds, or
other similar bonds, instruments or obligations, provided, or relating to
liabilities or obligations incurred, in the ordinary course of business, (C)
Hedging Obligations, entered into for bona fide hedging purposes, (D) Management
Guarantees or Management Indebtedness, (E) the financing of insurance premiums
in the ordinary course of business, (F) take-or-pay obligations under supply
arrangements incurred in the ordinary course of business, (G) netting, overdraft
protection and other arrangements arising under standard business terms of any
bank at which the Borrower or any Restricted Subsidiary maintains an overdraft,
cash pooling or other similar facility or arrangement, (H) Junior Capital in an
aggregate principal amount at any time outstanding not to exceed the greater of
$140,000,000 and 37.00% of Four Quarter Consolidated EBITDA or (I) Bank Products
Obligations;

 

(ix)         Indebtedness (A) of a Special Purpose Subsidiary secured by a Lien
on all or part of the assets disposed of in, or otherwise Incurred in connection
with, a Financing Disposition or (B) otherwise Incurred in connection with a
Special Purpose Financing; provided that (1) such Indebtedness is not recourse
to the Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings);
(2) in the event such Indebtedness shall become recourse to the Borrower or any
Restricted Subsidiary that is not a Special Purpose Subsidiary (other than with
respect to Special Purpose Financing Undertakings), such Indebtedness will be
deemed to be, and must be classified by the Borrower as, Incurred at such time
(or at the time initially Incurred) under one or more of the other provisions of
this Subsection 8.1 for so long as such Indebtedness shall be so recourse; and
(3) in the event that at any time thereafter such Indebtedness shall comply with
the provisions of the preceding subclause (1), the Borrower may classify such
Indebtedness in whole or in part as Incurred under this Subsection 8.1(b)(ix);

 

(x)          Indebtedness of (A) the Borrower or any Restricted Subsidiary
Incurred to finance or refinance, or otherwise Incurred in connection with, any
acquisition of assets (including Capital Stock), business or Person, or any
merger or consolidation of any Person with or into the Borrower or any
Restricted Subsidiary; or (B) any Person that is acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary (including
Indebtedness thereof Incurred in connection with any such acquisition, merger or
consolidation); provided that on the date of such acquisition, merger or
consolidation, after giving effect thereto, either (1) the Borrower would have a
Consolidated Total Leverage Ratio equal to or less than 6.30:1.00, (2) the
Consolidated Total Leverage Ratio of the Borrower would equal or be less than
the Consolidated Total Leverage Ratio of the Borrower immediately prior to
giving effect thereto, (3) the Borrower could Incur at least $1.00 of additional
Indebtedness pursuant to Subsection 8.1(a) or (4) the Consolidated Coverage
Ratio of the Borrower would equal or be greater than the Consolidated Coverage
Ratio of the Borrower immediately prior to giving effect thereto; provided,
further, that if, at the Borrower’s option, on the date of the initial borrowing
of such Indebtedness or entry into the definitive agreement providing the
commitment to fund such Indebtedness, pro forma effect is given to the
Incurrence of the entire committed amount of such Indebtedness, such committed
amount may thereafter be borrowed and reborrowed, in whole or in part, from time
to time, without further compliance with this clause (x); and any Refinancing
Indebtedness with respect to any such Indebtedness;

 

191

 

 

(xi)         Contribution Indebtedness and any Refinancing Indebtedness with
respect thereto;

 

(xii)        Indebtedness issuable upon the conversion or exchange of shares of
Disqualified Stock issued in accordance with Subsection 8.1(a), and any
Refinancing Indebtedness with respect thereto;

 

(xiii)       Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $250,000,000 and 66.00% of Four Quarter Consolidated EBITDA;

 

(xiv)       Indebtedness of the Borrower or any Restricted Subsidiary Incurred
as consideration in connection with or otherwise to finance any acquisition of
assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the Borrower or any Restricted
Subsidiary, and any Refinancing Indebtedness with respect thereto, in an
aggregate principal amount at any time outstanding not exceeding an amount equal
to the greater of $90,000,000 and 24.00% of Four Quarter Consolidated EBITDA;

 

(xv)        Indebtedness of any Foreign Subsidiary in an aggregate principal
amount at any time outstanding not exceeding an amount equal to the sum of (i)
the greater of $130,000,000 and 35.00% of Four Quarter Consolidated EBITDA and
(ii) an amount equal to (but not less than zero) (A) the Foreign Borrowing Base
less (B) the aggregate principal amount of Indebtedness Incurred by Special
Purpose Subsidiaries that are Foreign Subsidiaries and then outstanding pursuant
to clause (ix) of this paragraph (b), less (C) the aggregate principal amount of
Indebtedness Incurred and then outstanding pursuant to Subsection
8.1(b)(i)(I)(1) in excess of the Domestic Borrowing Base, plus (D) in the event
of any refinancing of any Indebtedness Incurred under this clause (xv), the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) Incurred or payable in
connection with such refinancing; and

 

(xvi)       Indebtedness of the Borrower or any Restricted Subsidiary in an
aggregate principal amount not greater than the aggregate amount of Restricted
Payments which could be made at the time of such Incurrence pursuant to
Subsection 8.2(b)(v) or (b)(vi); and any Refinancing Indebtedness with respect
thereto; provided that the Incurrence of Indebtedness in reliance on amounts
available for making Restricted Payments pursuant to any of the foregoing
clauses of Subsection 8.2 shall reduce the amount available under any such
applicable clause by an amount equal to the outstanding principal amount of such
Indebtedness.

 

192

 

 

(c)          For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Subsection 8.1, (i) any other obligation of the obligor on
such Indebtedness (or of any other Person who could have Incurred such
Indebtedness under this Subsection 8.1) arising under any Guarantee, Lien or
letter of credit, bankers’ acceptance or other similar instrument or obligation
supporting such Indebtedness shall be disregarded to the extent that such
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation secures the principal amount of such Indebtedness; (ii)
in the event that Indebtedness Incurred pursuant to Subsection 8.1(b) meets the
criteria of more than one of the types of Indebtedness described in Subsection
8.1(b), the Borrower, in its sole discretion, shall classify such item of
Indebtedness and may include the amount and type of such Indebtedness in one or
more of the clauses or subclauses of Subsection 8.1(b) (including in part under
one such clause or subclause and in part under another such clause or
subclause); provided that (if the Borrower shall so determine) any Indebtedness
Incurred pursuant to (x) Subsection 8.1(b)(iv), (b)(viii)(H), (b)(xiii),
(b)(xiv) or (b)(xv) shall cease to be deemed Incurred or outstanding for
purposes of such clause or subclause but shall be deemed Incurred for the
purposes of Subsection 8.1(a) from and after the first date on which the
Borrower or any Restricted Subsidiary could have Incurred such Indebtedness
under Subsection 8.1(a) without reliance on such clause or subclause and (y) the
Cash Capped Incremental Facility shall cease to be deemed Incurred or
outstanding for purposes of such definition but shall be deemed Incurred for the
purposes of the Ratio Incremental Facility from and after the first date on
which the Borrower could have Incurred such Indebtedness under the Ratio
Incremental Facility without reliance on such provision; (iii) in the event that
Indebtedness could be Incurred in part under Subsection 8.1(a), the Borrower, in
its sole discretion, may classify a portion of such Indebtedness as having been
Incurred under Subsection 8.1(a) and the remainder of such Indebtedness as
having been Incurred under Subsection 8.1(b); (iv) the amount of Indebtedness
issued at a price that is less than the principal amount thereof shall be equal
to the amount of the liability in respect thereof determined in accordance with
GAAP; (v) the principal amount of Indebtedness outstanding under any clause or
subclause of Subsection 8.1, including for purposes of any determination of the
“Maximum Incremental Facilities Amount”, shall be determined after giving effect
to the application of proceeds of any such Indebtedness to refinance any such
other Indebtedness; (vi) if any commitments in respect of revolving or deferred
draw Indebtedness are established in reliance on any provision of
Subsection 8.1(b) measured by reference to a percentage of Four Quarter
Consolidated EBITDA after giving pro forma effect to the Incurrence of the
entire committed amount, such amount may thereafter be borrowed and reborrowed,
in whole or in part, from time to time, irrespective of whether or not such
Incurrence would cause such percentage of Four Quarter Consolidated EBITDA to be
exceeded; (vii) if any Indebtedness is Incurred to refinance Indebtedness (or
unutilized commitments in respect of Indebtedness) initially Incurred (or
established) (or, to refinance Indebtedness Incurred (or commitments
established)) to refinance Indebtedness initially Incurred (or commitments
initially established) in reliance on any provision of Subsection 8.1(b)
measured by reference to a percentage of Four Quarter Consolidated EBITDA at the
time of Incurrence, and such refinancing would cause such percentage of Four
Quarter Consolidated EBITDA to be exceeded if calculated based on the percentage
of Four Quarter Consolidated EBITDA on the date of such refinancing, such
percentage of Four Quarter Consolidated EBITDA shall not be deemed to be
exceeded (and such refinancing Indebtedness shall be deemed permitted) so long
as the principal amount of such refinancing Indebtedness does not exceed an
amount equal to the principal amount of such Indebtedness being refinanced, plus
the aggregate amount of fees, underwriting discounts, premiums and other costs
and expenses (including accrued and unpaid interest) Incurred or payable in
connection with such refinancing; and (viii) if any Indebtedness is Incurred to
refinance Indebtedness initially Incurred (or, Indebtedness Incurred to
refinance Indebtedness initially Incurred) in reliance on any provision of
Subsection 8.1(b) measured by a dollar amount, such dollar amount shall not be
deemed to be exceeded (and such refinancing Indebtedness shall be deemed
permitted) to the extent the principal amount of such newly Incurred
Indebtedness does not exceed an amount equal to the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) Incurred or payable in connection with such refinancing.
Notwithstanding anything herein to the contrary, Indebtedness Incurred by the
Borrower on the Closing Date under this Agreement or the Senior ABL Agreement,
shall be classified as Incurred under Subsection 8.1(b), and not under
Subsection 8.1(a), and may not later be reclassified.

 

193

 

 

(d)          For purposes of determining compliance with any provision of
Subsection 8.1(b) (or any category of Permitted Liens described in the
definition thereof) measured by a dollar amount or by reference to a percentage
of Four Quarter Consolidated EBITDA, in each case, for the Incurrence of
Indebtedness or Liens securing Indebtedness denominated in a foreign currency,
the dollar equivalent principal amount of such Indebtedness Incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving or deferred draw
Indebtedness; provided that (x) the dollar equivalent principal amount of any
such Indebtedness outstanding on the Closing Date shall be calculated based on
the relevant currency exchange rate in effect on the Closing Date, (y) if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
Incurred), and such refinancing would cause the applicable provision of
paragraph (b) above (or category of Permitted Liens) measured by a dollar amount
or by reference to a percentage of Four Quarter Consolidated EBITDA to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such provision of Subsection 8.1(b) (or category of
Permitted Liens) measured by a dollar amount or by reference to a percentage of
Four Quarter Consolidated EBITDA shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
(i) the outstanding or committed principal amount (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) Incurred or payable in connection with such refinancing and
(z) the dollar equivalent principal amount of Indebtedness denominated in a
foreign currency and Incurred pursuant to this Agreement or any Senior ABL
Facility shall be calculated based on the relevant currency exchange rate in
effect on, at the Borrower’s option, (A) the Closing Date, (B) any date on which
any of the respective commitments under this Agreement or the applicable Senior
ABL Facility shall be reallocated between or among facilities or subfacilities
hereunder or thereunder, or on which such rate is otherwise calculated for any
purpose thereunder or (C) the date of such Incurrence. The principal amount of
any Indebtedness Incurred to refinance other Indebtedness, if Incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.

 

194

 

 

8.2           Limitation on Restricted Payments. (a) The Borrower shall not, and
shall not permit any Restricted Subsidiary, directly or indirectly, to (i)
declare or pay any dividend or make any distribution on or in respect of its
Capital Stock (including any such payment in connection with any merger or
consolidation to which the Borrower is a party) except (x) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock) and (y) dividends or distributions payable to the Borrower or any
Restricted Subsidiary (and, in the case of any such Restricted Subsidiary making
such dividend or distribution, to other holders of its Capital Stock on no more
than a pro rata basis, measured by value), (ii) purchase, redeem, retire or
otherwise acquire for value any Capital Stock of the Borrower held by Persons
other than the Borrower or a Restricted Subsidiary (other than any acquisition
of Capital Stock deemed to occur upon the exercise of options if such Capital
Stock represents a portion of the exercise price thereof), (iii) voluntarily
purchase, repurchase, redeem, defease or otherwise voluntarily acquire or retire
for value, prior to scheduled maturity, scheduled repayment or scheduled sinking
fund payment, any Junior Debt (other than a purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such purchase, repurchase,
redemption, defeasance or other acquisition or retirement) or (iv) make any
Investment (other than a Permitted Investment) in any Person (any such dividend,
distribution, purchase, repurchase, redemption, defeasance, other acquisition or
retirement or Investment being herein referred to as a “Restricted Payment”), if
at the time the Borrower or such Restricted Subsidiary makes such Restricted
Payment after giving effect thereto:

 

(1)         an Event of Default under Subsection 9.1(a), (c), (e), (f), (h),
(i), (j) or (k), or another Event of Default known to the Borrower shall have
occurred and be continuing (or would result therefrom);

 

(2)         the Borrower could not Incur at least an additional $1.00 of
Indebtedness pursuant to Subsection 8.1(a); or

 

(3)         the aggregate amount of such Restricted Payment and all other
Restricted Payments (the amount so expended, if other than in cash, to be as
determined in good faith by the Board of Directors, whose determination shall be
conclusive and evidenced by a resolution of the Board of Directors) declared or
made subsequent to the Closing Date and then outstanding would exceed, without
duplication, the sum of:

 

(A)         50.0% of the Consolidated Net Income accrued during the period
(treated as one accounting period) beginning on the first day of the Fiscal
Quarter of the Borrower in which the Closing Date occurs to the end of the most
recent Fiscal Quarter of the Borrower ending prior to the date of such
Restricted Payment for which consolidated financial statements of the Borrower
are available (or, in case such Consolidated Net Income shall be a negative
number, 100.0% of such negative number);

 

(B)         the aggregate Net Cash Proceeds and the fair value (as determined in
good faith by the Borrower, which determination shall be conclusive) of property
or assets received (x) by the Borrower as capital contributions to the Borrower
after the Closing Date or from the issuance or sale (other than to a Restricted
Subsidiary) of its Capital Stock (other than Disqualified Stock) after the
Closing Date (other than Excluded Contributions, Contribution Amounts and Cure
Amounts) or (y) by the Borrower or any Restricted Subsidiary from the Incurrence
by the Borrower or any Restricted Subsidiary after the Closing Date of
Indebtedness that shall have been converted into or exchanged for Capital Stock
of the Borrower (other than Disqualified Stock) or Capital Stock of any Parent
Entity, plus the amount of any cash and the fair value (as determined in good
faith by the Borrower, which determination shall be conclusive) of any property
or assets, received by the Borrower or any Restricted Subsidiary upon such
conversion or exchange;

 

195

 

 

(C)         (i) the aggregate amount of cash and the fair value (as determined
in good faith by the Borrower, which determination shall be conclusive) of any
property or assets received from dividends, distributions, interest payments,
return of capital, repayments of Investments or other transfers of assets to the
Borrower or any Restricted Subsidiary from any Unrestricted Subsidiary,
including dividends or other distributions related to dividends or other
distributions made pursuant to Subsection 8.2(b)(ix), plus (ii) the aggregate
amount resulting from the redesignation of any Unrestricted Subsidiary as a
Restricted Subsidiary (valued in each case as provided in the definition of
“Investment”); and

 

(D)         in the case of any disposition or repayment of any Investment
constituting a Restricted Payment (without duplication of any amount deducted in
calculating the amount of Investments at any time outstanding included in the
amount of Restricted Payments), the aggregate amount of cash and the fair value
(as determined in good faith by the Borrower, which determination shall be
conclusive) of any property or assets received by the Borrower or a Restricted
Subsidiary with respect to all such dispositions and repayments.

 

(b)          The provisions of Subsection 8.2(a) do not prohibit any of the
following (each, a “Permitted Payment”):

 

(i)          (x) any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Capital Stock of the Borrower (“Treasury Capital
Stock”) or any Junior Debt made by exchange (including any such exchange
pursuant to the exercise of a conversion right or privilege in connection with
which cash is paid in lieu of the issuance of fractional shares) for, or out of
the proceeds of the issuance or sale of, Capital Stock of the Borrower (other
than Disqualified Stock and other than Capital Stock issued or sold to a
Subsidiary) (“Refunding Capital Stock”) or a capital contribution to the
Borrower, in each case other than Excluded Contributions, Contribution Amounts
and Cure Amounts; provided that the Net Cash Proceeds from such issuance, sale
or capital contribution shall be excluded in subsequent calculations under
Subsection 8.2(a)(3)(B); and (y) if immediately prior to such acquisition or
retirement of such Treasury Capital Stock, dividends thereon were permitted
pursuant to Subsection 8.2(b)(xi), dividends on such Refunding Capital Stock in
an aggregate amount per annum not exceeding the aggregate amount per annum of
dividends so permitted on such Treasury Capital Stock;

 

(ii)         any dividend paid or redemption made within 60 days after the date
of declaration thereof or of the giving of notice thereof, as applicable, if at
such date of declaration or the giving of such notice, such dividend or
redemption would have complied with this Subsection 8.2;

 

196

 

 

(iii)        Investments or other Restricted Payments (x) in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions or
(y) without duplication of clause (x), in an amount equal to the lesser of (A)
the Net Available Cash from an Asset Disposition in respect of property or
assets acquired after the Closing Date, if and to the extent the acquisition of
such property or assets was financed with Excluded Contributions and (B) an
amount equal to the amount of Excluded Contributions applied to finance such
acquisitions of property or assets;

 

(iv)        loans, advances, dividends or distributions by the Borrower to any
Parent Entity (whether made directly or indirectly) to permit any Parent Entity
to repurchase or otherwise acquire its Capital Stock (including any options,
warrants or other rights in respect thereof), or payments by the Borrower to
repurchase or otherwise acquire Capital Stock of any Parent Entity or the
Borrower (including any options, warrants or other rights in respect thereof),
in each case from current or former Management Investors (including any
repurchase or acquisition by reason of the Borrower or any Parent Entity
retaining any Capital Stock, option, warrant or other right in respect of tax
withholding obligations, and any related payment in respect of any such
obligation), such payments, loans, advances, dividends or distributions not to
exceed an amount (net of repayments of any such loans or advances) equal to
(x) (1) $35,000,000, plus (2) $35,000,000 multiplied by the number of calendar
years that have commenced since the Closing Date, plus (y) the Net Cash Proceeds
received by the Borrower since the Closing Date from, or as a capital
contribution from, the issuance or sale to Management Investors of Capital Stock
(including any options, warrants or other rights in respect thereof), to the
extent such Net Cash Proceeds are not included in any calculation under
Subsection 8.2(a)(3)(B)(x), plus (z) the cash proceeds of key man life insurance
policies received by the Borrower or any Restricted Subsidiary (or by any Parent
Entity and contributed to the Borrower) since the Closing Date to the extent
such cash proceeds are not included in any calculation under Subsection
8.2(a)(3)(A); provided that any cancellation of Indebtedness owing to the
Borrower or any Restricted Subsidiary by any current or former Management
Investor in connection with any repurchase or other acquisition of Capital Stock
(including any options, warrants or other rights in respect thereof) from any
Management Investor shall not constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement;

 

(v)         Restricted Payments following a Qualified IPO in an amount not to
exceed in any fiscal year of the Borrower the greater of (x) 6.0% of the
aggregate gross proceeds received by the Borrower (whether directly, or
indirectly through a contribution to common equity capital) in or from such
Qualified IPO and (y) 6.0% of Market Capitalization;

 

(vi)        Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time not to exceed an amount (net of repayments of any
such loans or advances) equal to the sum of (x) the greater of $100,000,000 and
26.50% of Four Quarter Consolidated EBITDA plus (y) the aggregate of all
Declined Amounts;

 

197

 

 

(vii)       loans, advances, dividends, distributions or other payments by the
Borrower or any Restricted Subsidiary to any Parent Entity or Investor
Partnership (A) to satisfy or permit any Parent Entity to satisfy obligations
under the Transaction Agreements, (B) pursuant to the Tax Sharing Agreement or
(C) to pay or permit any Parent Entity or Investor Partnership to pay (but
without duplication) any Parent Expenses or any Related Taxes;

 

(viii)      payments by the Borrower, or loans, advances, dividends or
distributions by the Borrower to any Parent Entity to make payments, to holders
of Capital Stock of the Borrower or any Parent Entity in lieu of issuance of
fractional shares of such Capital Stock;

 

(ix)         dividends or other distributions of, or Investments paid for or
made with, Capital Stock, Indebtedness or other securities of Unrestricted
Subsidiaries;

 

(x)          any Restricted Payment pursuant to or in connection with the
Transactions (including any payments contemplated by the Ply Gem Tax Receivable
Agreement);

 

(xi)         (A) dividends on any Designated Preferred Stock of the Borrower
issued after the Closing Date; provided that at the time of such issuance and
after giving effect thereto on a pro forma basis, the Consolidated Coverage
Ratio would be equal to or greater than 2.00:1.00, (B) loans, advances,
dividends or distributions to any Parent Entity to permit dividends on any
Designated Preferred Stock of any Parent Entity issued after the Closing Date if
the net proceeds of the issuance of such Designated Preferred Stock have been
contributed to the Borrower or any of its Restricted Subsidiaries; provided that
the aggregate amount of all loans, advances, dividends or distributions paid
pursuant to this subclause (B) shall not exceed the net proceeds of such
issuance of Designated Preferred Stock received by or contributed to the
Borrower or any of its Restricted Subsidiaries, or (C) any dividend on Refunding
Capital Stock of the Borrower that is Preferred Stock; provided that at the time
of the declaration of such dividend and after giving effect thereto on a pro
forma basis, the Consolidated Coverage Ratio would be equal to or greater than
2.00:1.00;

 

(xii)        distributions or payments of Special Purpose Financing Fees;

 

(xiii)       the declaration and payment of dividends to holders of any class or
series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of Subsection 8.1;

 

(xiv)      any purchase, redemption, repurchase, defeasance or other acquisition
or retirement of any Junior Debt (u) made by exchange for, or out of the
proceeds of the Incurrence of, (1) Refinancing Indebtedness Incurred in
compliance with Subsection 8.1 or (2) new Indebtedness of the Borrower, or a
Restricted Subsidiary, as the case may be, Incurred in compliance with
Subsection 8.1, so long as such new Indebtedness satisfies all requirements for
“Refinancing Indebtedness” set forth in the definition thereof applicable to a
refinancing of such Junior Debt, (v) from Net Available Cash or an equivalent
amount to the extent permitted by Subsection 8.4, (w) from declined amounts as
contemplated by Subsection 4.4(h), (x) following the occurrence of a Change of
Control (or other similar event described therein as a “change of control”), but
only if the Borrower shall have complied with Subsection 8.8(a) prior to
purchasing, redeeming, repurchasing, defeasing, acquiring, retiring or repaying
such Junior Debt, (y) constituting Acquired Indebtedness or (z) in an aggregate
amount at any time not exceeding an amount equal to the greater of $70,000,000
and 20.00% of Four Quarter Consolidated EBITDA;

 

198

 

 

(xv)       Investments in Unrestricted Subsidiaries in an aggregate amount
outstanding at any time not exceeding an amount equal to the greater of
$110,000,000 and 30.00% of Four Quarter Consolidated EBITDA;

 

(xvi)      (x) any Restricted Payments of the type described in clauses (i) or
(ii) of the definition thereof contained in Subsection 8.2(a); provided that on
a pro forma basis after giving effect to such Restricted Payment the
Consolidated Total Leverage Ratio would be equal to or less than 5.25:1.00 and
(y) any Restricted Payments of the type described in clauses (iii) or (iv) of
the definition thereof contained in Subsection 8.2(a); provided that on a pro
forma basis after giving effect to such Restricted Payment the Consolidated
Total Leverage Ratio would be equal to or less than 5.50:1.00; and

 

(xvii)     Restricted Payments in cash to pay or permit any Parent Entity to pay
any amounts payable in respect of guarantees, indemnities, obligations in
respect of earn-outs or other purchase price adjustments, or similar
obligations, incurred in connection with the acquisition or disposition of any
business, assets or Person, as long as such business, assets or Person have been
acquired by or disposed of by the Borrower or a Restricted Subsidiary, or such
business, assets or Person (or in the case of a disposition, the Net Available
Cash thereof) have been contributed to the Borrower or a Restricted Subsidiary;

 

provided that (A) in the case of Subsections 8.2(b)(ii) and (viii), the net
amount of any such Permitted Payment shall be included in subsequent
calculations of the amount of Restricted Payments, (B) in all cases other than
pursuant to clause (A) immediately above, the net amount of any such Permitted
Payment shall be excluded in subsequent calculations of the amount of Restricted
Payments and (C) solely with respect to Subsection 8.2(b)(vi), Subsection
8.2(b)(xvi)(x) and, solely with respect to Restricted Payments of the type
described in clause (iii) of the definition thereof contained in Subsection
8.2(a), Subsection 8.2(b)(xvi)(y), no Event of Default under Subsection 9.1(a),
(c), (e), (f), (h), (i), (j) or (k) or other Event of Default known to the
Borrower shall have occurred and be continuing at the time of any such Permitted
Payment after giving effect thereto. The amount of any Investment or other
Restricted Payment, if other than in cash, shall be determined in good faith by
the Borrower, which determination shall be conclusive. The Borrower, in its sole
discretion, may classify any Investment or other Restricted Payment as being
made in part under one of the provisions of this Subsection 8.2 (or, in the case
of any Investment, the clauses or subclauses of Permitted Investments) and in
part under one or more other such provisions (or, as applicable, such clauses or
subclauses).

 

199

 

 

Notwithstanding any other provision of this Agreement, this Agreement shall not
restrict any redemption or other payment by the Borrower or any Restricted
Subsidiary made as a mandatory principal redemption or other payment in respect
of Junior Debt pursuant to an “AHYDO saver” provision of any agreement or
instrument in respect of Junior Debt, and the Borrower’s determination in good
faith (which determination shall be conclusive) of the amount of any such “AHYDO
saver” mandatory principal redemption or other payment shall be conclusive and
binding for all purposes under this Agreement.

 

8.3           Limitation on Restrictive Agreements. The Borrower will not, and
will not permit any Restricted Subsidiary to, create or otherwise cause to exist
or become effective any consensual encumbrance or restriction on (i) the ability
of the Borrower or any of its Restricted Subsidiaries (other than any Foreign
Subsidiaries or any Excluded Subsidiaries) to create, incur, assume or suffer to
exist any Lien in favor of the Lenders in respect of obligations and liabilities
under this Agreement or any other Loan Documents upon any of its property,
assets or revenues constituting Cash Flow Priority Collateral as and to the
extent contemplated by this Agreement and the other Loan Documents, whether now
owned or hereafter acquired or (ii) the ability of any Restricted Subsidiary to
(x) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower, (y) make any loans
or advances to the Borrower or (z) transfer any of its property or assets to the
Borrower (provided that dividend or liquidation priority between classes of
Capital Stock, or subordination of any obligation (including the application of
any remedy bars thereto) to any other obligation, will not be deemed to
constitute such an encumbrance or restriction), except any encumbrance or
restriction:

 

(a)          pursuant to an agreement or instrument in effect at or entered into
on the Closing Date, this Agreement and the other Loan Documents, the ABL
Facility Documents, the Senior Notes Documents, the ABL/Cash Flow Intercreditor
Agreement and, on and after the execution and delivery thereof, any Junior Lien
Intercreditor Agreement, any Other Intercreditor Agreement, any Intercreditor
Agreement Supplement, any Permitted Debt Exchange Notes (and any related
documents) and any Additional Obligations Documents;

 

(b)          pursuant to any agreement or instrument of a Person, or relating to
Indebtedness or Capital Stock of a Person, which Person is acquired by or merged
or consolidated with or into the Borrower or any Restricted Subsidiary, or which
agreement or instrument is assumed by the Borrower or any Restricted Subsidiary
in connection with an acquisition of assets from such Person or any other
transaction entered into in connection with any such acquisition, merger or
consolidation, as in effect at the time of such acquisition, merger,
consolidation or transaction (except to the extent that such Indebtedness was
incurred to finance, or otherwise in connection with, such acquisition, merger,
consolidation or transaction); provided that for purposes of this Subsection
8.3(b), if a Person other than the Borrower is the Successor Borrower with
respect thereto, any Subsidiary thereof or agreement or instrument of such
Person or any such Subsidiary shall be deemed acquired or assumed, as the case
may be, by the Borrower or a Restricted Subsidiary, as the case may be, when
such Person becomes such Successor Borrower;

 

200

 

 

(c)          pursuant to an agreement or instrument (a “Refinancing Agreement”)
effecting a refinancing of Indebtedness Incurred or outstanding pursuant or
relating to, or that otherwise extends, renews, refunds, refinances or replaces,
any agreement or instrument referred to in Subsection 8.3(a) or (b) or this
Subsection 8.3(c) (an “Initial Agreement”) or that is, or is contained in, any
amendment, supplement or other modification to an Initial Agreement or
Refinancing Agreement (an “Amendment”); provided, however, that the encumbrances
and restrictions contained in any such Refinancing Agreement or Amendment taken
as a whole are not materially less favorable to the Lenders than encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such Refinancing Agreement or Amendment relates (as determined in good
faith by the Borrower, which determination shall be conclusive);

 

(d)          (i) pursuant to any agreement or instrument that restricts in a
customary manner (as determined by the Borrower in good faith, which
determination shall be conclusive) the assignment or transfer thereof, or the
subletting, assignment or transfer of any property or asset subject thereto,
(ii) by virtue of any transfer of, agreement to transfer, option or right with
respect to, or Lien on, any property or assets of the Borrower or any Restricted
Subsidiary not otherwise prohibited by this Agreement, (iii) contained in
mortgages, pledges or other security agreements securing Indebtedness or other
obligations of the Borrower or a Restricted Subsidiary to the extent restricting
the transfer of the property or assets subject thereto, (iv) pursuant to
customary provisions (as determined by the Borrower in good faith, which
determination shall be conclusive) restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Borrower or any
Restricted Subsidiary, (v) pursuant to Purchase Money Obligations that impose
encumbrances or restrictions on the property or assets so acquired, (vi) on cash
or other deposits or net worth or inventory imposed by customers or suppliers
under agreements entered into in the ordinary course of business, (vii) pursuant
to customary provisions (as determined by the Borrower in good faith, which
determination shall be conclusive) contained in agreements and instruments
entered into in the ordinary course of business (including but not limited to
leases and licenses) or in joint venture and other similar agreements or in
shareholder, partnership, limited liability company and other similar agreements
in respect of non-wholly owned Restricted Subsidiaries, (viii) that arises or is
agreed to in the ordinary course of business and does not detract from the value
of property or assets of the Borrower or any Restricted Subsidiary in any manner
material to the Borrower or such Restricted Subsidiary, (ix) pursuant to Hedging
Obligations or Bank Products Obligations or (x) that arises under the terms of
documentation governing any factoring agreement or any similar arrangements that
in the good faith determination of the Borrower, which determination shall be
conclusive, are necessary or appropriate to effect such factoring agreement or
similar arrangements;

 

(e)          with respect to any agreement for the direct or indirect
disposition of Capital Stock, property or assets of any Person, imposing
restrictions with respect to such Person, Capital Stock, property or assets
pending the closing of such sale or disposition;

 

(f)          by reason of any applicable law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any Restricted Subsidiary or any of their businesses, including any such law,
rule, regulation, order or requirement applicable in connection with such
Restricted Subsidiary’s status (or the status of any Subsidiary of such
Restricted Subsidiary) as a Captive Insurance Subsidiary;

 

201

 

 

(g)          pursuant to an agreement or instrument (i) relating to any
Indebtedness permitted to be Incurred subsequent to the Closing Date pursuant to
Subsection 8.1 (x) if the encumbrances and restrictions contained in any such
agreement or instrument taken as a whole are not materially less favorable to
the Lenders than the encumbrances and restrictions contained in the Initial
Agreements (as determined in good faith by the Borrower, which determination
shall be conclusive), or (y) if such encumbrance or restriction is not
materially more disadvantageous to the Lenders than is customary in comparable
financings (as determined in good faith by the Borrower, which determination
shall be conclusive) and either (1) the Borrower determines in good faith, which
determination shall be conclusive, that such encumbrance or restriction will not
materially affect the Borrower’s ability to create and maintain the Liens on the
Cash Flow Priority Collateral pursuant to the Security Documents and make
principal or interest payments on the Loans or (2) such encumbrance or
restriction applies only if a default occurs under a circumstance described in
Subsection 9.1(f) or in respect of a payment or financial covenant relating to
such Indebtedness, (ii) relating to any sale of receivables by or Indebtedness
of a Foreign Subsidiary or (iii) relating to Indebtedness of or a Financing
Disposition by or to or in favor of any Special Purpose Entity;

 

(h)          any agreement relating to intercreditor arrangements and related
rights and obligations, to or by which the Lenders and/or the Administrative
Agent, the Collateral Agent or any other agent, trustee or representative on
their behalf may be party or bound at any time or from time to time, and any
agreement providing that in the event that a Lien is granted for the benefit of
the Lenders another Person shall also receive a Lien, which Lien is permitted by
Subsection 8.6; or

 

(i)          any agreement governing or relating to Indebtedness and/or other
obligations and liabilities secured by a Lien permitted by Subsection 8.6 (in
which case any restriction shall only be effective against the assets subject to
such Lien, except as may be otherwise permitted under this Subsection 8.3).

 

8.4           Limitation on Sales of Assets and Subsidiary Stock. (a) The
Borrower will not, and will not permit any Restricted Subsidiary to, make any
Asset Disposition unless:

 

(i)          the Borrower or such Restricted Subsidiary receives consideration
(including by way of relief from, or by any other Person assuming responsibility
for, any liabilities, contingent or otherwise) at the time of such Asset
Disposition at least equal to the fair market value (as of the date on which a
legally binding commitment for such Asset Disposition was entered into) of the
shares and assets subject to such Asset Disposition, as such fair market value
may be determined in good faith by the Borrower, whose determination shall be
conclusive (including as to the value of all non-cash consideration);

 

202

 

 

(ii)         in the case of any Asset Disposition (or series of related Asset
Dispositions) having a fair market value (as determined in good faith by the
Borrower, whose determination shall be conclusive, as of the date on which a
legally binding commitment for such Asset Disposition was entered into) of
$75,000,000 or more, at least 75.0% of the consideration therefor (excluding, in
the case of an Asset Disposition (or series of related Asset Dispositions), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) received by the Borrower or such Restricted Subsidiary for such
Asset Disposition, together with all other Asset Dispositions since the Closing
Date (on a cumulative basis) received by the Borrower or any Restricted
Subsidiary, is in the form of cash; and

 

(iii)        either (x) if the Borrower or such Restricted Subsidiary elects, to
the extent such Asset Disposition or Recovery Event is an Asset Disposition or
Recovery Event of assets that constitute ABL Priority Collateral, to purchase,
redeem, repay or prepay, to the extent the Borrower or any Restricted Subsidiary
is required by the terms thereof, Indebtedness under the Senior ABL Facility or
(in the case of letters of credit, bankers’ acceptances or other similar
instruments issued thereunder) cash collateralize any such Indebtedness within
the time period required by such Indebtedness after the later of the date of
such Asset Disposition or Recovery Event, as the case may be, and the date of
receipt of such Net Available Cash or (y) to the extent required by Subsection
8.4(b), the Net Available Cash from such Asset Disposition (such amount, the
“Net Available Cash Amount”) is applied by the Borrower (or any Restricted
Subsidiary, as the case may be) as provided therein.

 

(b)          In the event that on or after the Closing Date the Borrower or any
Restricted Subsidiary shall make an Asset Disposition or a Recovery Event in
respect of Collateral shall occur, subject to Subsection 8.4(a), an amount equal
to 100.0% of the Net Available Cash from such Asset Disposition or Recovery
Event shall be applied by the Borrower (or any Restricted Subsidiary, as the
case may be) as follows:

 

(i)          first, to the extent the Borrower or such Restricted Subsidiary
elects (by delivery of an officer’s certificate by a Responsible Officer to the
Administrative Agent) to invest in Additional Assets (including by means of an
investment in Additional Assets by a Restricted Subsidiary with an amount equal
to Net Available Cash received by the Borrower or another Restricted Subsidiary)
within (x) 540 days after the later of the date of such Asset Disposition or
Recovery Event, as the case may be, and the date of receipt of such Net
Available Cash (such period the “Reinvestment Period”) or, (y) if such
investment in Additional Assets is a project authorized by the Board of
Directors that will take longer than such 540 days to complete and is subject to
a binding written commitment entered into during the Reinvestment Period, an
additional 180 days after the last day of the Reinvestment Period (it being
understood and agreed that if no such investment is made within the Reinvestment
Period as extended by this clause (y), the Borrower shall make the prepayments
required by Subsection 8.4(b)(ii) within ten Business Days after the earlier to
occur of (I) the last day of such Reinvestment Period as extended by this clause
(y) and (II) the date the Borrower elects not to pursue such investment);

 

203

 

 

(ii)         second, (1) if no application of Net Available Cash election is
made pursuant to the preceding clause (i) with respect to such Asset Disposition
or Recovery Event or (2) if such election is made to the extent of the balance
of such Net Available Cash or equivalent amount after application in accordance
with Subsection 8.4(b)(i), within ten Business Days after the end of the
Reinvestment Period specified in clause (i) above (as extended pursuant to
clause (y) of such clause (i)) (x) to the extent such Asset Disposition or
Recovery Event is an Asset Disposition or Recovery Event of assets that
constitute Collateral, to purchase, redeem, repay, prepay, make an offer to
prepay or repurchase, or deliver a notice of redemption, in accordance with
Subsection 4.4(e)(i) (subject to Subsection 4.4(h)) or the agreements or
instruments governing the relevant Indebtedness described in clause (B) below
(subject to any provision under such agreement or instrument analogous to
Subsection 4.4(h)), as applicable, (A) the Term Loans and (B) to the extent the
Borrower or any Restricted Subsidiary is required by the terms thereof any Pari
Passu Indebtedness on no more than a pro rata basis with the Term Loans and (y)
to the extent such Asset Disposition is an Asset Disposition of assets that do
not constitute Collateral, to purchase, redeem, repay, prepay, make an offer to
prepay or repurchase, or deliver a notice of redemption, in accordance with
Subsection 4.4(e)(i) (subject to Subsection 4.4(h)) or the agreements or
instruments governing any relevant Indebtedness permitted under Subsection 8.1
(subject to any provision under such agreement or instrument analogous to
Subsection 4.4(h)), as applicable, (A) the Term Loans and (B) to the extent the
Borrower or any Restricted Subsidiary is required by the terms thereof, any
other Indebtedness (other than Indebtedness subordinated in right of payment to
the Cash Flow Facilities Obligations) on no more than a pro rata basis with the
Term Loans; and

 

(iii)        third, to the extent of the balance of such Net Available Cash
Amount or equivalent amount after application in accordance with Subsections
8.4(b)(i) and (ii) above (including an amount equal to the amount of any
prepayment otherwise contemplated by clause (ii) above in connection with such
Asset Disposition or Recovery Event that is declined by any Lender), to fund (to
the extent consistent with any other applicable provision of this Agreement) any
general corporate purpose (including but not limited to the repurchase,
repayment or other acquisition or retirement of any Junior Debt or the making of
other Restricted Payments);

 

provided, however, that (1) in connection with any prepayment, repayment,
purchase or redemption of Indebtedness pursuant to clause (ii) above, the
Borrower or such Restricted Subsidiary will retire such Indebtedness and will
cause the related loan commitment (if any) to be permanently reduced in an
amount equal to the principal amount so prepaid, repaid, purchased or redeemed;
and (2) the Borrower (or any Restricted Subsidiary, as the case may be) may
elect to invest in Additional Assets prior to receiving the Net Available Cash
attributable to any given Asset Disposition (provided that, such investment
shall be made no earlier than the earliest of notice of the relevant Asset
Disposition to the Administrative Agent, execution of a definitive agreement for
the relevant Asset Disposition, and consummation of the relevant Asset
Disposition) and deem the amount so invested to be applied pursuant to and in
accordance with Subsection 8.4(b)(i) above with respect to such Asset
Disposition.

 

204

 

 

(c)          Notwithstanding the foregoing provisions of this Subsection 8.4,
the Borrower and the Restricted Subsidiaries shall not be required to apply any
Net Available Cash or equivalent amount in accordance with this Subsection 8.4
except to the extent that (x) the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events in respect of Collateral or equivalent amount
that is not applied in accordance with this Subsection 8.4 exceeds $50,000,000,
in which case the Borrower and the Restricted Subsidiaries shall apply all of
such Net Available Cash from such Asset Dispositions and Recovery Events or
equivalent amount from such Asset Dispositions in excess of this $50,000,000
threshold in accordance with Subsection 8.4(b) or (y) the terms of any Pari
Passu Indebtedness would require Net Available Cash or the equivalent amount
from such Asset Dispositions and Recovery Events to be applied to purchase,
redeem, repay or prepay such Indebtedness prior to reaching such $50,000,000
threshold.

 

(d)          For the purposes of Subsection 8.4(a)(ii), the following are deemed
to be cash: (1) Temporary Cash Investments and Cash Equivalents, (2) the
assumption of Indebtedness of the Borrower (other than Disqualified Stock of the
Borrower) or any Restricted Subsidiary and the release of the Borrower or such
Restricted Subsidiary from all liability on payment of the principal amount of
such Indebtedness in connection with such Asset Disposition, (3) Indebtedness of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Asset Disposition, to the extent that the Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Disposition,
(4) securities received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash within 180 days, (5) consideration consisting of Indebtedness of the
Borrower or any Restricted Subsidiary, (6) Additional Assets, and (7) any
Designated Noncash Consideration received by the Borrower or any of its
Restricted Subsidiaries in an Asset Disposition having an aggregate fair market
value (as determined by the Borrower in good faith, which determination shall be
conclusive), taken together with all other Designated Noncash Consideration
received pursuant to this clause (7), not to exceed an aggregate amount at any
time outstanding equal to the greater of $110,000,000 and 30.00% of Four Quarter
Consolidated EBITDA (with the fair market value (as determined by the Borrower
in good faith, which determination shall be conclusive) of each item of
Designated Noncash Consideration being measured on the date a legally binding
commitment for such Asset Disposition (or, if later, for the payment of such
item) was entered into and without giving effect to subsequent changes in
value).

 

8.5           Limitations on Transactions with Affiliates. (a) The Borrower will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
enter into or conduct any transaction or series of related transactions
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower (an “Affiliate
Transaction”) involving aggregate consideration in excess of $35,000,000 unless
(i) the terms of such Affiliate Transaction are not materially less favorable to
the Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained at the time in a transaction with a Person who is not such an
Affiliate and (ii) if such Affiliate Transaction involves aggregate
consideration in excess of $70,000,000 the terms of such Affiliate Transaction
have been approved by a majority of the Board of Directors. For purposes of this
Subsection 8.5(a), any Affiliate Transaction shall be deemed to have satisfied
the requirements set forth in this Subsection 8.5(a) if (x) such Affiliate
Transaction is approved by a majority of the Disinterested Directors or (y) in
the event there are no Disinterested Directors, a fairness opinion is provided
by a nationally recognized appraisal or investment banking firm with respect to
such Affiliate Transaction.

 

205

 

 

(b)          The provisions of Subsection 8.5(a) will not apply to:

 

(i)          any Restricted Payment Transaction,

 

(ii)         (1) the entering into, maintaining or performance of any employment
or consulting contract, collective bargaining agreement, benefit plan, program
or arrangement, related trust agreement or any other similar arrangement for or
with any current or former management member, employee, officer or director or
consultant of or to the Borrower, any Restricted Subsidiary or any Parent Entity
heretofore or hereafter entered into in the ordinary course of business,
including vacation, health, insurance, deferred compensation, severance,
retirement, savings or other similar plans, programs or arrangements, (2)
payments, compensation, performance of indemnification or contribution
obligations, the making or cancellation of loans in the ordinary course of
business to any such management members, employees, officers, directors or
consultants, (3) any issuance, grant or award of stock, options, other equity
related interests or other securities, to any such management members,
employees, officers, directors or consultants, (4) the payment of reasonable
fees to directors of the Borrower or any of its Subsidiaries or any Parent
Entity (as determined in good faith by the Borrower, such Subsidiary or such
Parent Entity, which determination shall be conclusive) or (5) Management
Advances and payments in respect thereof (or in reimbursement of any expenses
referred to in the definition of such term),

 

(iii)        any transaction between or among any of the Borrower, one or more
Restricted Subsidiaries, or one or more Special Purpose Entities,

 

(iv)        any transaction arising out of agreements or instruments in
existence on the Closing Date and set forth on Schedule 8.5 (other than the Tax
Sharing Agreement and any Transaction Agreements referred to in Subsection
8.5(b)(vii)), or any amendment, supplement, waiver or other modification thereto
(so long as such amendment, supplement, waiver or other modification is not
disadvantageous in any material respect in the good faith judgment of the
Borrower, whose determination shall be conclusive, to the Lenders when taken as
a whole as compared to the applicable agreement or instrument as in effect on
the Closing Date), and any payments made pursuant thereto,

 

(v)         any transaction in the ordinary course of business on terms that are
fair to the Borrower and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or senior management of the Borrower, or
are not materially less favorable to the Borrower or the relevant Restricted
Subsidiary than those that could be obtained at the time in a transaction with a
Person who is not an Affiliate of the Borrower,

 

206

 

 

(vi)        any transaction in the ordinary course of business, or approved by a
majority of the Board of Directors, between the Borrower or any Restricted
Subsidiary and any Affiliate of the Borrower controlled by the Borrower that is
a joint venture or similar entity,

 

(vii)       (1) the execution, delivery and performance of any obligations under
the Tax Sharing Agreement and any Transaction Agreement, and (2) payments to
CD&R, Golden Gate, Kenner or any of their respective Affiliates (x) for any
consulting services pursuant to the CD&R Expense Reimbursement Agreement, the
GGC Expense Reimbursement Agreement or as may be approved by a majority of the
Disinterested Directors, (y) in connection with any acquisition, disposition,
merger, recapitalization or similar transactions, which payments are made
pursuant to the Transaction Agreements or are approved by a majority of the
Board of Directors in good faith, which determination shall be conclusive, and
(z) of all out-of-pocket expenses incurred in connection with such services or
activities,

 

(viii)      the Transactions, all transactions in connection therewith
(including but not limited to the financing thereof), and all fees and expenses
paid or payable in connection with the Transactions, including the fees and
out-of-pocket expenses of CD&R, Golden Gate, Kenner and their respective
Affiliates,

 

(ix)         any issuance or sale of Capital Stock (other than Disqualified
Stock) of the Borrower or Junior Capital or any capital contribution to the
Borrower,

 

(x)          (i) any investment by any CD&R Investor, GGC Investor or Kenner
Investor in securities or loans of the Borrower or any of its Restricted
Subsidiaries (and payment of out-of-pocket expenses incurred by any CD&R, GGC
Investor or Kenner Investor in connection therewith) so long as such investments
are being offered generally to investors (other than CD&R Investors, GGC
Investors and Kenner Investors) on the same or more favorable terms and (ii)
payments to any CD&R Investor, GGC Investor or Kenner Investor in respect of
securities or loans of the Borrower or any of its Restricted Subsidiaries
contemplated in the foregoing subclause (i) or that were acquired from Persons
other than the Borrower and its Restricted Subsidiaries, in each case, in
accordance with the terms of such securities or loans, and

 

(xi)         the pledge of Capital Stock, Indebtedness or other securities of
any Unrestricted Subsidiary or joint venture to lenders to support the
Indebtedness or other obligations of such Unrestricted Subsidiary or joint
venture, respectively, owed to such lenders.

 

207

 

 

8.6           Limitation on Liens. The Borrower shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, create or permit to exist
any Lien (other than Permitted Liens) on any of its property or assets
(including Capital Stock of any other Person), whether owned on the Closing Date
or thereafter acquired, securing any Indebtedness (the “Initial Lien”) unless,
in the case of Initial Liens on any asset or property other than Collateral, the
Cash Flow Facilities Obligations are equally and ratably secured with (or on a
senior basis to, in the case such Initial Lien secures any Junior Debt) the
obligations secured by such Initial Lien for so long as such obligations are so
secured. Any such Lien created in favor of the Cash Flow Facilities Obligations
pursuant to the preceding sentence requiring an equal and ratable (or senior, as
applicable) Lien for the benefit of the Cash Flow Facilities Obligations will be
automatically and unconditionally released and discharged upon (i) the release
and discharge of the Initial Lien to which it relates, (ii) in the case of any
such Lien in favor of any Subsidiary Guaranty, the termination and discharge of
such Subsidiary Guaranty in accordance with the terms thereof, hereof and of the
ABL/Cash Flow Intercreditor Agreement, any Junior Lien Intercreditor Agreement
and any Other Intercreditor Agreement, in each case, to the extent applicable,
or (iii) any sale, exchange or transfer (other than a transfer constituting a
transfer of all or substantially all of the assets of the Borrower that is
governed by the provisions of Subsection 8.7) to any Person not an Affiliate of
the Borrower of the property or assets secured by such Initial Lien, or of all
of the Capital Stock held by the Borrower or any Restricted Subsidiary in, or
all or substantially all the assets of, any Restricted Subsidiary creating such
Initial Lien.

 

8.7           Limitation on Fundamental Changes. (a) The Borrower will not
consolidate with or merge with or into, or convey, lease or otherwise transfer
all or substantially all its assets to, any Person, unless:

 

(i)          the resulting, surviving or transferee Person (the “Successor
Borrower”) will be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Borrower (if not the Borrower) will expressly assume all the
obligations of the Borrower under this Agreement and the Loan Documents to which
it is a party by executing and delivering to the Administrative Agent a joinder
or one or more other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

 

(ii)         immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Borrower or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Borrower or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

 

(iii)        immediately after giving effect to such transaction, either (A) the
Borrower (or, if applicable, the Successor Borrower with respect thereto) could
Incur at least $1.00 of additional Indebtedness pursuant to Subsection 8.1(a) or
(B) the Consolidated Coverage Ratio of the Borrower (or, if applicable, the
Successor Borrower with respect thereto) would equal or exceed the Consolidated
Coverage Ratio of the Borrower immediately prior to giving effect to such
transaction;

 

(iv)        each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor
that will be released from its obligations under its Subsidiary Guaranty in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a joinder or other document or instrument in form
reasonably satisfactory to the Administrative Agent, confirming its Subsidiary
Guaranty (other than any Subsidiary Guaranty that will be discharged or
terminated in connection with such transaction);

 

208

 

 

(v)         each Subsidiary Guarantor (other than (x) any Subsidiary that will
be released from its grant or pledge of Collateral under the Guarantee and
Collateral Agreement in connection with such transaction and (y) any party to
any such consolidation or merger) shall have by a supplement to the Guarantee
and Collateral Agreement or another document or instrument affirmed that its
obligations thereunder shall apply to its Guarantee as reaffirmed pursuant to
clause (iv) above;

 

(vi)        each grantor or mortgagor of a Mortgaged Fee Property (other than
(x) any Subsidiary that will be released from its grant or pledge of Collateral
under the Guarantee and Collateral Agreement in connection with such transaction
and (y) any party to any such consolidation or merger) shall have affirmed that
its obligations under the applicable Mortgage shall apply to its Guarantee as
reaffirmed pursuant to clause (iv) above; and

 

(vii)       the Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion, each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this Subsection 8.7(a); provided that (x) in giving such opinion
such counsel may rely on such certificate of a Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this Subsection 8.7(a)
and as to any matters of fact, and (y) no such legal opinion will be required
for a consolidation, merger or transfer described in Subsection 8.7(d).

 

(b)          Any Indebtedness that becomes an obligation of the Borrower (or, if
applicable, any Successor Borrower with respect thereto) or any Restricted
Subsidiary (or that is deemed to be Incurred by any Restricted Subsidiary that
becomes a Restricted Subsidiary) as a result of any such transaction undertaken
in compliance with this Subsection 8.7, and any Refinancing Indebtedness with
respect thereto, shall be deemed to have been Incurred in compliance with
Subsection 8.1.

 

(c)          Upon any transaction involving the Borrower in accordance with
Subsection 8.7(a) in which the Borrower is not the Successor Borrower, the
Successor Borrower will succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under the Loan Documents, and shall
become the “Borrower” for all purposes of the Loan Documents, and thereafter the
predecessor Borrower shall be relieved of all obligations and covenants under
the Loan Documents, and shall cease to constitute the “Borrower” for all
purposes of the Loan Documents, except that the predecessor Borrower in the case
of a lease of all or substantially all its assets will not be released from the
obligation to pay the principal of and interest on the Term Loans.

 

(d)          Clauses (ii) and (iii) of Subsection 8.7(a) will not apply to any
transaction in which (I) the Borrower consolidates or merges with or into or
transfers all or substantially all its properties and assets to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation, limited liability company or other entity or (y) a Restricted
Subsidiary of the Borrower so long as all assets of the Borrower and the
Restricted Subsidiaries immediately prior to such transaction (other than
Capital Stock of such Restricted Subsidiary) are owned by such Restricted
Subsidiary and its Restricted Subsidiaries immediately after the consummation
thereof or (II) an Escrow Subsidiary merges with and into the Borrower.
Subsection 8.7(a) will not apply to (i) any transaction in which any Restricted
Subsidiary consolidates with, merges into or transfers all or part of its assets
to the Borrower or (ii) the Transactions.

 

209

 

 

8.8           Change of Control; Limitation on Amendments. The Borrower shall
not and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

 

(a)          In the event of the occurrence of a Change of Control, repurchase
or repay any Indebtedness then outstanding pursuant to any Junior Debt or any
portion thereof, unless the Borrower shall have, at its option, (i) made payment
in full of the Loans (and shall have terminated the Revolving Commitments) and
any other amounts then due and owing to any Lender or the Administrative Agent
hereunder and under any Note or (ii) made an offer (a “Change of Control Offer”)
to pay the Term Loans and the Revolving Loans (and to terminate the related
Revolving Commitments and cancel, backstop or cash collateralize on terms
satisfactory to each Issuing Bank any Letters of Credit issued by it) and any
amounts then due and owing to each Lender and the Administrative Agent hereunder
and under any Note and shall have made payment in full thereof to (and
terminated any related applicable commitment of) each such Lender or the
Administrative Agent which has accepted such offer (and to the extent the
Outstanding Amount of Revolving Loans and all L/C Obligations would exceed the
remaining Revolving Commitments (such excess amount, the “Overdrawn Amount”),
provide to the Administrative Agent for the benefit of the applicable Issuing
Bank cash collateral in an amount equal to 101% of such Overdrawn Amount). Upon
the Borrower making payment in full of the Loans and terminating the Revolving
Commitments as provided in clause (i) of this Subsection 8.8(a), or making a
Change of Control Offer in accordance with clause (ii) of this Subsection 8.8(a)
(whether or not in connection with any repayment or repurchase of Indebtedness
outstanding pursuant to Junior Debt), any Event of Default arising under
Subsection 9.1(k) by reason of such Change of Control shall be deemed not to
have occurred or be continuing.

 

(b)          (1) Amend, supplement, waive or otherwise modify any of the
provisions of any Senior Notes Documents in a manner that shortens the maturity
date of the Senior Notes to a date prior to the Initial Term Loan Maturity Date
or provides for a shorter weighted average life to maturity than the weighted
average life to maturity of the Initial Term Loans at such time and (2) if an
Event of Default under Subsection 9.1(a) or (f) is continuing, amend,
supplement, waive or otherwise modify any of the provisions of any indenture,
instrument or agreement evidencing Subordinated Obligations or Guarantor
Subordinated Obligations in a manner that (i) changes the subordination
provisions of such Indebtedness or (ii) shortens the maturity date of such
Indebtedness to a date prior to the Initial Term Loan Maturity Date or provides
for a shorter weighted average life to maturity than the remaining weighted
average life to maturity of the Initial Term Loans; provided that,
notwithstanding the foregoing, the provisions of this Subsection 8.8(b) shall
not restrict or prohibit any refinancing of Indebtedness (in whole or in part)
permitted pursuant to Subsection 8.1.

 

210

 

 

(c)          Amend, supplement, waive or otherwise modify the terms of any
Permitted Debt Exchange Notes, any Additional Obligations or any Refinancing
Indebtedness in respect of the foregoing or any indenture or agreement pursuant
to which such Permitted Debt Exchange Notes, Additional Obligations or
Refinancing Indebtedness have been issued or incurred in any manner inconsistent
with the requirements of the definition of “Refinancing Indebtedness”, assuming
for purposes of this Subsection 8.8(c) that such amendment, supplement, waiver
or modification, mutatis mutandis, is a refinancing of such Additional
Obligations, Permitted Debt Exchange Notes or Refinancing Indebtedness, as
applicable.

 

8.9           Limitation on Lines of Business. The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into any business, either directly or through any Restricted Subsidiary, except
for those businesses of the same general type as those in which the Borrower and
its Restricted Subsidiaries are engaged in on the Closing Date or which are
reasonably related thereto and any business related thereto.

 

8.10         Financial Covenant. Commencing with the Fiscal Quarter ending
September 29, 2018, if the outstanding amount of Revolving Loans and Swing Line
Loans and drawings under Letters of Credit which have not then been reimbursed
as of the end of any Fiscal Quarter of the Borrower exceeds 35% of the aggregate
amount of all Revolving Commitments, the Borrower shall not permit the
Consolidated Secured Leverage Ratio for the Most Recent Four Quarter Period
ending as of the end of such Fiscal Quarter to exceed 7.75:1.00.

 

SECTION 9

 

Events of Default

 

9.1           Events of Default. Any of the following from and after the Closing
Date shall constitute an event of default:

 

(a)          The Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or the Borrower shall fail to pay any interest on any
Loan or on any L/C Obligation, or any other amount payable hereunder, within
five Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or

 

(b)          Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document shall prove to have been incorrect in any material
respect on or as of the date made or deemed made, and for the failure of any
representation or warranty that is capable of being cured (as determined in good
faith by the Borrower, which determination shall be conclusive), such default
shall continue unremedied for a period of 30 days after the earlier of (A) the
date on which a Responsible Officer of the Borrower becomes aware of such
failure and (B) the date on which written notice thereof shall have been given
to the Borrower by the Administrative Agent or the Required Lenders; provided
that the failure of any representation or warranty (other than the
representations and warranties referenced in Subsection 6.1(o)(ii) and the
representation contained in the Officer’s Certificate delivered pursuant to
Subsection 6.1(f) with respect to the satisfaction of the conditions set forth
in Subsection 6.1(o)(i)) to be true and correct on the Closing Date will not
constitute an Event of Default hereunder or under any other Loan Document,
including for the purposes of exercising any remedy under Subsection 9.2 of this
Agreement or for the purpose of determining any right to exercise enforcement
rights under any Loan Document; or

 

211

 

 

(c)          Any Loan Party shall default in the payment, observance or
performance of any term, covenant or agreement contained in Section 8 (subject
to, in the case of the financial covenant contained in Subsection 8.10, the cure
rights in Subsection 9.3); provided that, in the case of any Event of Default
under Subsection 8.10 (a “Financial Covenant Event of Default”), such default
shall not constitute a default with respect to any Term Loans unless and until
the Revolving Loans have been declared due and payable and the Revolving
Commitments have been terminated by the Required Revolving Lenders pursuant to
Subsection 9.2 and such acceleration or termination has not been rescinded;
provided, however, that if (x) Required Revolving Lenders irrevocably rescind
such acceleration and termination in a writing delivered to the Administrative
Agent within 20 Business Days after such acceleration and termination and
(y) Required Lenders (including the Term Loan Lenders) have not accelerated the
Loans, the Financial Covenant Event of Default shall automatically cease to
constitute an Event of Default with respect to the Term Loans from and after
such date; or

 

(d)          Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in clauses (a) through (c) of this Subsection 9.1), and
such default shall continue unremedied for a period of, in the case of a default
with respect to failure to deliver financial statements under Subsection 7.1 or
related certificates under Subsection 7.2, 180 days, and in the case of any
other default, 30 days, in each case after the earlier of (A) the date on which
a Responsible Officer of the Borrower becomes aware of such failure and (B) the
date on which written notice thereof shall have been given to the Borrower by
the Administrative Agent or the Required Lenders; or

 

212

 

 

(e)          Any Loan Party or any of its Restricted Subsidiaries shall (i)
default in (x) any payment of principal of or interest on any Indebtedness
(excluding Indebtedness hereunder) in excess of $75,000,000 or (y) in the
payment of any Guarantee Obligation in respect of Indebtedness in excess of
$75,000,000, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created;
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (excluding Indebtedness hereunder) or
Guarantee Obligation referred to in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto (other than a
failure to provide notice of a default or an event of default under such
instrument or agreement or default in the observance of or compliance with any
financial maintenance covenant), or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice or lapse of time if required, such Indebtedness to become due
prior to its stated maturity or such Guarantee Obligation to become payable (an
“Acceleration”; and the term “Accelerated” shall have a correlative meaning),
and such time shall have lapsed and, if any notice (a “Default Notice”) shall be
required to commence a grace period or declare the occurrence of an event of
default before notice of Acceleration may be delivered, such Default Notice
shall have been given and (in the case of the preceding clause (i) or (ii)) such
default, event or condition shall not have been remedied or waived by or on
behalf of the holder or holders of such Indebtedness or Guarantee Obligation
(provided that the preceding clause (ii) shall not apply to (x) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder or (y) any termination event or similar event pursuant to
the terms of any Hedge Agreement); or (iii) in the case of any Indebtedness or
Guarantee Obligations referred to in clause (i) above containing or otherwise
requiring observance or compliance with any financial maintenance covenant,
default in the observance of or compliance with such financial maintenance
covenant such that such Indebtedness or Guarantee Obligation shall have been
Accelerated and such Acceleration shall not have been rescinded; or

 

(f)          If (i) the Borrower or any Material Subsidiary of the Borrower
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (excluding, in each case, the solvent liquidation or reorganization of any
Foreign Subsidiary of the Borrower that is not a Loan Party), or (B) seeking
appointment of a receiver, interim receiver, receivers, receiver and manager,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any Material Subsidiary
of the Borrower shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower or any Material
Subsidiary of the Borrower any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged, unstayed or unbonded for a period of 90 days; or (iii) there shall
be commenced against the Borrower or any Material Subsidiary of the Borrower any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending appeal within
90 days from the entry thereof; or (iv) the Borrower or any Material Subsidiary
of the Borrower shall take any corporate or other similar organizational action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower or any Material Subsidiary of the Borrower shall be generally unable
to, or shall admit in writing its general inability to, pay its debts as they
become due; or

 

213

 

 

(g)          (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of either of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, (v) either of the Borrower or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Administrative
Agent is reasonably likely to, incur any liability in connection with a
withdrawal from, or the Insolvency of, a Multiemployer Plan, or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, would be reasonably expected to result
in a Material Adverse Effect; or

 

(h)          One or more judgments or decrees shall be entered against the
Borrower or any of its Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 90 days from the entry thereof, or to be
received in respect thereof in the event of any appeal thereof shall be
unsuccessful, or that the Borrower has determined there exists reasonable
evidence that such amount will be reimbursed by the insurer or indemnifying
party and such amount is not denied by the applicable insurer or indemnifying
party in writing within 180 days and is reimbursed within 365 days of the date
of such evidence) of $75,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
90 days from the entry thereof; or

 

(i)           (i) The Guarantee and Collateral Agreement shall, or any other
Security Document covering a significant portion of the Collateral shall (at any
time after its execution, delivery and effectiveness) cease for any reason to be
in full force and effect (other than pursuant to the terms hereof or thereof),
or any Loan Party which is a party to any such Security Document shall so assert
in writing or (ii) the Lien created by any of the Security Documents shall cease
to be perfected and enforceable in accordance with its terms or of the same
effect as to perfection and priority purported to be created thereby with
respect to any significant portion of the Collateral (other than in connection
with any termination of such Lien in respect of any Collateral as permitted
hereby or by any Security Document) and such failure of such Lien to be
perfected and enforceable with such priority shall have continued unremedied for
a period of 20 days; or

 

(j)          Any Loan Party shall assert in writing that the ABL/Cash Flow
Intercreditor Agreement, any Junior Lien Intercreditor Agreement (after
execution and delivery thereof) or any Other Intercreditor Agreement (after
execution and delivery thereof) shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof) or shall
knowingly contest, or knowingly support any other Person in any action that
seeks to contest, the validity or effectiveness of any such intercreditor
agreement (other than pursuant to the terms hereof or thereof); or

 

214

 

 

(k)          Subject to the Borrower’s option to make a payment in full of all
of the Loans and to terminate the Revolving Commitments, or to make a Change of
Control Offer, each in accordance with Subsection 8.8(a) (whether or not in
connection with any repayment or repurchase of Indebtedness outstanding pursuant
to any Junior Debt), a Change of Control shall have occurred.

 

9.2           Remedies Upon an Event of Default. (a) If any Event of Default
occurs and is continuing, then, and in any such event, (A) if such event is an
Event of Default specified in clause (i) or (ii) of Subsection 9.1(f) with
respect to the Borrower, automatically the Commitments, if any, shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder (unless cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the applicable Issuing Bank)) shall immediately become due and payable, and
(B) if such event is any other Event of Default, with the consent of the
Required Lenders (or, if a Financial Covenant Event of Default occurs and is
continuing, at the request of, or with the consent of the Required Revolving
Lenders only, and without limiting Subsection 9.1(c), only with respect to the
Revolving Loans, Revolving Commitments, Swing Line Commitments, Swing Line
Loans, any Letter of Credit and L/C Obligations), the Administrative Agent may,
or upon the request of the Required Lenders or the Required Revolving Lenders,
as the case may be, the Administrative Agent shall, by notice to the Borrower,
declare the Commitments to be terminated forthwith, whereupon the Commitments,
if any, shall immediately terminate, and/or declare the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.

 

(b)          Except as expressly provided above in this Section 9, to the
maximum extent permitted by applicable law, presentment, demand, protest and all
other notices of any kind are hereby expressly waived.

 

9.3           Borrower’s Right to Cure.

 

(a)          Notwithstanding anything to the contrary otherwise contained in
this Section 9, in the event of any Financial Covenant Event of Default and upon
the receipt of a Specified Equity Contribution within the time period specified,
and subject to the satisfaction of the other conditions with respect to
Specified Equity Contribution set forth in the definition thereof, Consolidated
EBITDA shall be increased with respect to such applicable Fiscal Quarter and any
four Fiscal Quarter period that contains such Fiscal Quarter by the amount of
such Specified Equity Contribution (the “Cure Amount”), solely for the purpose
of measuring compliance with Subsection 8.10. If, after giving effect to the
foregoing pro forma adjustment (without giving effect to any repayment of any
Indebtedness with any portion of the Cure Amount or any portion of the Cure
Amount on the balance sheet of the Borrower and its Restricted Subsidiaries, in
each case, with respect to such Fiscal Quarter only (except, for each Fiscal
Quarter other than the Fiscal Quarter in respect of which such Specified Equity
Contribution is made, to the extent applied for the prepayment of Term Loans
pursuant to Subsection 4.4(a), 4.4(l) or 11.6(h))), the Borrower and its
Restricted Subsidiaries shall then be in compliance with the requirements of
Subsection 8.10, they shall be deemed to have been in compliance therewith as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach or
default hereunder that had occurred shall be deemed cured for the purposes of
this Agreement.

 

215

 

 

(b)          The parties hereby acknowledge that notwithstanding any other
provision in this Agreement to the contrary, (i) the Cure Amount received
pursuant to the occurrence of any Specified Equity Contribution shall be
disregarded for purposes of calculating Consolidated EBITDA in any determination
of any financial ratio-based conditions, pricing or basket under Section 8
(other than as applicable to Subsection 8.10) and (ii) no Lender or Issuing Bank
shall be required to make any Extension of Credit hereunder, if a Financial
Covenant Event of Default has occurred and is continuing during the 20 Business
Day period during which a Specified Equity Contribution may be made (as provided
in the definition of Specified Equity Contribution), unless and until the Cure
Amount is actually received.

 

SECTION 10

 


The Agents and the Other Representatives

 

10.1         Appointment. (a) Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to or required of such Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Agents and the Other Representatives
shall not have any duties or responsibilities, except, in the case of the
Administrative Agent and the Collateral Agent, those expressly set forth herein,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent or the Other Representatives.

 

(b)          Each of the Agents may perform any of their respective duties under
this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein by or through its respective officers,
directors, agents, employees or affiliates, or delegate any and all such rights
and powers to, any one or more sub-agents appointed by such Agent (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and the Collateral
Agent may perform any of their respective duties under the Security Documents by
or through one or more of their respective affiliates). Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 10 shall apply to any such sub-agent and to the
Related Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

216

 

 

(c)          Except for Subsections 10.5, 10.8(a), (b), (c) and (e) and (to the
extent of the Borrower’s rights thereunder and the conditions included therein)
10.9, the provisions of this Section 10 are solely for the benefit of the Agents
and the Lenders, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

 

10.2         The Administrative Agent and Affiliates. Each person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving
as an Agent hereunder in its individual capacity. Such person and its affiliates
may accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
person were not an Agent hereunder and without any duty to account therefor to
the Lenders.

 

10.3         Action by an Agent. In performing its functions and duties under
this Agreement, (a) each Agent shall act solely as an agent for the Lenders and,
as applicable, the other Secured Parties, and (b) no Agent assumes any (and
shall not be deemed to have assumed any) relationship of agency or trust with or
for the Borrower or any of its Subsidiaries. Each Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 

10.4         Exculpatory Provisions. (a) No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

 

(i)           shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)          shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and

 

(iii)         shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
affiliates in any capacity.

 

217

 

 

(b)          No Agent shall be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Subsection 9.2 or Subsection 11.1, as applicable) or (y) in the
absence of its own bad faith, gross negligence or willful misconduct. No Agent
shall be deemed to have knowledge of any Default unless and until written notice
describing such Default is given to such Agent by the Borrower or a Lender.

 

(c)          No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report, statement, agreement or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents or (v) the satisfaction of any condition set forth in Section
6 or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to such Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term as used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(d)          Each party to this Agreement acknowledges and agrees that the
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of the Borrower and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by any such
service provider.

 

218

 

 

10.5         Acknowledgement and Representations by Lenders. Each Lender
expressly acknowledges that none of the Agents or the Other Representatives nor
any of their officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any Agent or any Other Representative hereafter taken, including any review of
the affairs of the Borrower or any other Loan Party, shall be deemed to
constitute any representation or warranty by such Agent or such Other
Representative to any Lender. Each Lender further represents and warrants to the
Agents, the Other Representatives and each of the Loan Parties that it has had
the opportunity to review the Confidential Information Memorandum and each other
document made available to it on the Platform in connection with this Agreement
and has acknowledged and accepted the terms and conditions applicable to the
recipients thereof. Each Lender represents to the Agents, the Other
Representatives and each of the Loan Parties that, independently and without
reliance upon any Agent, the Other Representatives or any other Lender, and
based on such documents and information as it has deemed appropriate, it has
made and will make, its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Holdings and the Borrower and the other Loan Parties, it has made its own
decision to make its Loans hereunder and enter into this Agreement and it will
make its own decisions in taking or not taking any action under this Agreement
and the other Loan Documents and, except as expressly provided in this
Agreement, neither the Agents nor any Other Representative shall have any duty
or responsibility, either initially or on a continuing basis, to provide any
Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter. Each Lender (other than, in the case
of clause (i), an Affiliated Lender, any Parent Entity (other than Holdings) or
any Unrestricted Subsidiary) represents to each other party hereto that (i) it
is a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its business
and that it is participating hereunder as a Lender for such commercial purposes
and (ii) it has the knowledge and experience to be and is capable of evaluating
the merits and risks of being a Lender hereunder. Each Lender acknowledges and
agrees to comply with the provisions of Subsection 11.6 applicable to the
Lenders hereunder.

 

10.6         Indemnity; Reimbursement by Lenders. (a) To the extent that the
Borrower or any other Loan Party for any reason fails to indefeasibly pay any
amount required under Subsection 11.5 to be paid by it to the Administrative
Agent (or any sub-agent thereof), or the Collateral Agent (or any sub-agent
thereof), the Swing Line Lender, the Issuing Banks or any Related Party of any
of the foregoing (other than through such Agent’s, Swing Line Lender’s, Issuing
Bank’s or Related Party’s bad faith, gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and nonappealable
decision), each Lender severally agrees to pay ratably according to their
respective Term Credit Percentages or Revolving Commitment Percentages, as the
case may be, on the date on which the applicable unreimbursed expense or
indemnity payment is sought under this Subsection 10.6 such unpaid amount (such
indemnity shall be effective whether or not the related losses, claims, damages,
liabilities and related expenses are incurred or asserted by any party hereto or
any third party); provided that (i) the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
or the Collateral Agent (or any sub-agent thereof), the Swing Line Lender or the
Issuing Banks in their capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swing Line Lender or the
Issuing Banks in connection with such capacity and (ii) such indemnity for the
Swing Line Lender or the Issuing Banks shall not include losses incurred by the
Swing Line Lender or the Issuing Banks due to one or more Lenders defaulting in
their obligations to purchase participations of Swing Line Exposure under
Subsections 2.7(d) or 2.7(e) or L/C Obligations under Subsection 2.6(d) (it
being understood that this proviso shall not affect the Swing Line Lender’s or
any Issuing Bank’s rights against any Defaulting Lender). The obligations of the
Lenders under this Subsection 10.6 are subject to the provisions of
Subsection 4.8.

 

219

 

 

(b)          Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(c)          All amounts due under this Subsection 10.6 shall be payable not
later than three Business Days after demand therefor. The agreements in this
Subsection 10.6 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

10.7         Right to Request and Act on Instructions. (a) Each Agent may at any
time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the Loan Documents
an Agent is permitted or desires to take or to grant, and if such instructions
are promptly requested, the requesting Agent shall be absolutely entitled as
between itself and the Lenders to refrain from taking any action or to withhold
any approval and shall not be under any liability whatsoever to any Lender for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from Required Lenders
or all or such other portion of the Lenders as shall be prescribed by this
Agreement. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of an Agent acting or refraining
from acting under this Agreement or any of the other Loan Documents in
accordance with the instructions of the Required Lenders (or all or such other
portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of the Required Lenders (or such other
applicable portion of the Lenders), an Agent shall have no obligation to any
Lender to take any action if it believes, in good faith, that such action would
violate applicable law or exposes an Agent to any liability for which it has not
received satisfactory indemnification in accordance with the provisions of
Subsection 10.6.

 

(b)          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall be entitled to rely upon the advice of any such counsel,
accountants or experts and shall not be liable for any action taken or not taken
by it in accordance with such advice.

 

220

 

 

10.8         Collateral Matters. (a) Each Lender authorizes and directs the
Administrative Agent and the Collateral Agent to enter into (x) the Security
Documents, the ABL/Cash Flow Intercreditor Agreement, any Junior Lien
Intercreditor Agreement and any Other Intercreditor Agreement for the benefit of
the Lenders and the other Secured Parties, (y) any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to the Security Documents, the ABL/Cash Flow Intercreditor
Agreement, any Junior Lien Intercreditor Agreement and any Other Intercreditor
Agreement or other intercreditor agreements in connection with the incurrence by
any Loan Party or any Subsidiary thereof of Additional Indebtedness (each an
“Intercreditor Agreement Supplement”) to permit such Additional Indebtedness to
be secured by a valid, perfected lien (with such priority as may be designated
by the Borrower or relevant Subsidiary, to the extent such priority is permitted
by the Loan Documents) and (z) any Incremental Commitment Amendment as provided
in Subsection 2.8 together with any escrow agreement entered into in connection
therewith, any Increase Supplement as provided in Subsection 2.8, any Lender
Joinder Agreement as provided in Subsection 2.8, any agreement required in
connection with a Permitted Debt Exchange Offer pursuant to Subsection 2.9, any
Extension Amendment as provided in Subsection 2.10 and any Specified Refinancing
Amendment as provided in Subsection 2.11. Each Lender hereby agrees, and each
holder of any Note or participant in Letters of Credit by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Administrative Agent, Collateral Agent or the Required Lenders in
accordance with the provisions of this Agreement, the Security Documents, the
ABL/Cash Flow Intercreditor Agreement, any Junior Lien Intercreditor Agreement,
any Other Intercreditor Agreement, any Intercreditor Agreement Supplement, any
Incremental Commitment Amendment and any escrow agreement entered into in
connection therewith, any Increase Supplement, any Lender Joinder Agreement or
any agreement required in connection with a Permitted Debt Exchange Offer or any
Extension Amendment or any Specified Refinancing Amendment and the exercise by
the Agents or the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Each Lender appoints and
authorizes the Collateral Agent to act as the agent of such Lender under this
Agreement and the other Loan Documents (and, in its capacity as Collateral
Agent, to hold the benefit of any security interest created by the Security
Documents and/or any asset and proceeds of any asset paid to, held by or
received or recovered by it under or in connection with the Loan Documents on
trust for itself and the other Lenders according to its and their respective
interests and upon the terms and conditions set out in the relevant Loan
Documents). The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any applicable
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents. Each Lender agrees that it will not have any
right individually to enforce or seek to enforce any Security Document or to
realize upon any Collateral for the Loans unless instructed to do so by the
Collateral Agent, it being understood and agreed that such rights and remedies
may be exercised only by the Collateral Agent. The Collateral Agent may grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables with
respect to particular assets or the provision of any guarantee by any Subsidiary
(including extensions beyond the Closing Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Closing Date) where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents.

 

221

 

 

(b)          The Lenders hereby authorize each Agent, in each case at its option
and in its discretion, (A) to release any Lien granted to or held by such Agent
upon any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Cash Flow Facilities Obligations under the Loan
Documents at any time arising under or in respect of this Agreement or the Loan
Documents or the transactions contemplated hereby or thereby that are then due
and unpaid, (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Loan Party) upon the sale or other disposition thereof,
(iii) owned by any Subsidiary Guarantor that is or becomes an Excluded
Subsidiary or ceases to be a Restricted Subsidiary of the Borrower or
constituting Capital Stock or other equity interests of an Excluded Subsidiary,
(iv) if approved, authorized or ratified in writing by the Required Lenders (or
such greater amount, to the extent required by Subsection 11.1) or (v) as
otherwise may be expressly provided in the relevant Security Documents, (B) to
enter into any intercreditor agreement (including the ABL/Cash Flow
Intercreditor Agreement, a Junior Lien Intercreditor Agreement and any Other
Intercreditor Agreement) on behalf of, and binding with respect to, the Lenders
and their interest in designated assets, to give effect to any Special Purpose
Financing, including to clarify the respective rights of all parties in and to
designated assets, (C) at the written request of the Borrower to subordinate any
Lien (or to confirm the absence of any Lien) on any Excluded Assets or any other
property granted to or held by such Agent, as the case may be under any Loan
Document to the holder of any Permitted Lien (other than Permitted Liens
securing the Obligations under the Loan Documents or that are required by the
express terms of this Agreement to be pari passu with or junior to the Liens on
the Collateral securing the Cash Flow Facilities Obligations pursuant to the
ABL/Cash Flow Intercreditor Agreement, a Junior Lien Intercreditor Agreement or
an Other Intercreditor Agreement), (D) to release any Subsidiary Guarantor from
its Obligations under any Loan Documents to which it is a party if such Person
ceases to be a Restricted Subsidiary of the Borrower or is or becomes an
Excluded Subsidiary and (E) to release any Lien granted to or held by such Agent
upon any ABL Priority Collateral to the extent required pursuant to the terms of
the ABL/Cash Flow Intercreditor Agreement or any Other Intercreditor Agreement.
Upon request by any Agent, at any time, the Required Lenders or all or such
other portion of the Lenders as shall be prescribed by this Agreement will
confirm in writing any Agent’s authority to release particular types or items of
Collateral pursuant to this Subsection 10.8.

 

(c)          The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by Subsection 11.17. Upon
request by any Agent, at any time, the Required Lenders will confirm in writing
the Administrative Agent’s and the Collateral Agent’s authority under this
Subsection 10.8(c).

 

(d)          No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by Holdings, the Borrower or any
of its Restricted Subsidiaries or is cared for, protected or insured or that the
Liens granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
Subsection 10.8 or in any of the Security Documents, it being understood and
agreed by the Lenders that in respect of the Collateral, or any act, omission or
event related thereto, each Agent may act in any manner it may deem appropriate,
in its sole discretion, given such Agent’s own interest in the Collateral as a
Lender and that no Agent shall have any duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct.

 

222

 

 

(e)          Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by and in accordance with either
Subsection 11.1 or 11.17, as applicable, with the written consent of the Agent
party thereto and the Loan Party party thereto.

 

(f)          The Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the Collateral Agent’s security interest therein and for the
purpose of taking such other action with respect to the collateral as such
Agents may from time to time agree.

 

10.9        Successor Agent. Subject to the appointment of a successor as set
forth herein, (i) the Administrative Agent or the Collateral Agent may be
removed by the Borrower or the Required Lenders if the Administrative Agent, the
Collateral Agent, or a controlling affiliate of the Administrative Agent or the
Collateral Agent is a Defaulting Lender and (ii) the Administrative Agent and
the Collateral Agent may resign as Administrative Agent or Collateral Agent,
respectively, in each case upon ten days’ notice to the Administrative Agent,
the Lenders and the Borrower, as applicable. If the Administrative Agent or the
Collateral Agent shall be removed by the Borrower or the Required Lenders
pursuant to clause (i) above or if the Administrative Agent or the Collateral
Agent shall resign as Administrative Agent or Collateral Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
such successor agent shall be subject to approval by the Borrower; provided that
such approval by the Borrower in connection with the appointment of any
successor Administrative Agent shall only be required so long as no Event of
Default under Subsection 9.1(a) or (f) has occurred and is continuing; provided
further, that the Borrower shall not unreasonably withhold its approval of any
successor Administrative Agent if such successor is an Approved Commercial Bank.
Upon the successful appointment of a successor agent, such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent or the
Collateral Agent, as applicable, and the term “Administrative Agent” or
“Collateral Agent”, as applicable, shall mean such successor agent effective
upon such appointment and approval, and the former Agent’s rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any holders of the Loans or
issuers of Letters of Credit. After any retiring Agent’s resignation or removal
as Agent, the provisions of this Section 10 (including this Subsection 10.9)
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement and the other Loan Documents. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.

 

10.10       [Reserved].

 

223

 

 

10.11       Withholding Tax. To the extent required by any applicable law, each
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax, and in no event shall such Agent be required to be
responsible for or pay any additional amount with respect to any such
withholding. If the Internal Revenue Service or any other Governmental Authority
asserts a claim that any Agent did not properly withhold tax from amounts paid
to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
such Agent of a change in circumstances which rendered the exemption from or
reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such issuing lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Subsection
10.11. The agreements in this Subsection 10.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Cash Flow Facilities Obligations.

 

10.12       Other Representatives. None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such. Without
limiting the foregoing, no Other Representative shall have nor be deemed to have
a fiduciary relationship with any Lender. At any time that any Lender serving as
an Other Representative shall have transferred to any other Person (other than
any of its affiliates) all of its interests in the Loans and in the Commitments,
such Lender shall be deemed to have concurrently resigned as such Other
Representative.

 

10.13       Administrative Agent May File Proofs of Claim. In case of the
pendency of any Bankruptcy Proceeding or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) is hereby authorized by the Lenders,
by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
the Administrative Agent under Subsections 4.5 and 11.5) allowed in such
judicial proceeding;

 

224

 

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Subsections 4.5 and 11.5.

 

10.14      Application of Proceeds. The Lenders, the Administrative Agent and
the Collateral Agent agree, as among such parties, as follows: subject to the
terms of the ABL/Cash Flow Intercreditor Agreement, any Junior Lien
Intercreditor Agreement, any Other Intercreditor Agreement or any Intercreditor
Agreement Supplement, after the occurrence and during the continuance of an
Event of Default, all amounts collected or received by the Administrative Agent,
the Collateral Agent or any Lender on account of amounts then due and
outstanding under any of the Loan Documents (the “Collection Amounts”) shall,
except as otherwise expressly provided herein, be applied as follows: first, to
pay all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees to the extent provided herein) due and owing hereunder of the
Administrative Agent and the Collateral Agent in connection with enforcing the
rights of the Agents and the Lenders under the Loan Documents (including all
expenses of sale or other realization of or in respect of the Collateral and any
sums advanced to the Collateral Agent or to preserve its security interest in
the Collateral), second, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and
owing hereunder of each of the Lenders in connection with enforcing such
Lender’s rights under the Loan Documents, third, to pay interest on Loans and
L/C Obligations then outstanding; fourth, to pay principal of Loans then
outstanding and obligations under Interest Rate Agreements, Currency Agreements,
Commodities Agreements, Bank Products Agreements and Management Guarantees
permitted hereunder and secured by the Guarantee and Collateral Agreement,
ratably among the applicable Secured Parties in proportion to the respective
amounts described in this clause “fourth” payable to them, and fifth, to pay the
surplus, if any, to whomever may be lawfully entitled to receive such surplus.
To the extent any amounts available for distribution pursuant to clause “third”
or “fourth” above are insufficient to pay all obligations described therein in
full, such moneys shall be allocated pro rata among the applicable Secured
Parties in proportion to the respective amounts described in the applicable
clause at such time. This Subsection 10.14 may be amended (and the Lenders
hereby irrevocably authorize the Administrative Agent to enter into any such
amendment) to the extent necessary to reflect differing amounts payable, and
priorities of payments, to Lenders participating in any new classes or tranches
of loans added pursuant to Subsections 2.8, 2.10 and 2.11, as applicable.

 

Notwithstanding the foregoing, Excluded Obligations (as defined in the Guarantee
and Collateral Agreement) with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets and such Excluded Obligations
shall be disregarded in any application of Collection Amounts pursuant to the
preceding paragraph.

 



225

 

 



10.15      Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

 

226

 

 

(i)          none of the Administrative Agent, the Lead Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto),

 

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)         no fee or other compensation is being paid directly to the
Administrative Agent, the Lead Arrangers or any of their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)          The Administrative Agent and the Lead Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

227

 

 

SECTION 11

 

Miscellaneous

 

11.1        Amendments and Waivers. (a) Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this Subsection
11.1. The Required Lenders may, or, with the written consent of the Required
Lenders, the Administrative Agent may, from time to time, (x) enter into with
the respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to Subsections 11.1(a)(vii), (a)(viii), (a)(ix), (a)(x), (d) and (f)
may be effected without the consent of the Required Lenders to the extent
provided therein; provided, further, that no such waiver and no such amendment,
supplement or modification shall:

 

(i)           (A) reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or Reimbursement Obligation hereunder or of any scheduled
installment thereof (including extending any Maturity Date), (B) reduce the
stated rate of any interest, commission or fee payable hereunder (other than as
a result of any waiver of the applicability of any post-default increase in
interest rates), (C) extend the scheduled date of any payment of any Lenders’
Loans or Reimbursement Obligation hereunder, (D) increase the Commitment of such
Lender (other than with respect to any Commitment increase pursuant to
Subsection 2.8 in respect of which such Lender has agreed to be an Incremental
Lender or increase of Commitments with respect to Specified Refinancing
Revolving Commitments that such Lender has agreed to provide as a Specified
Refinancing Lender pursuant to a Specified Refinancing Amendment entered into
pursuant to Subsection 2.11); it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
an increase of any Commitment of such Lender or (E) change the currency in which
any Loan is payable, in each case without the consent of each Lender directly
and adversely affected thereby (it being understood that amendments to, or
waivers or modifications of any conditions precedent, representations,
warranties, covenants, Defaults or Events of Default or of a mandatory repayment
of the Loans of all Lenders shall not constitute an extension of the scheduled
date of maturity, any scheduled installment, or the scheduled date of payment of
the Loans of any Lender);

 

228

 

 

(ii)          amend, modify or waive any provision of this Subsection 11.1(a) or
reduce the percentage specified in the definition of “Required Lenders”, or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents (other than
pursuant to Subsection 8.7 or 11.6(a)), in each case without the written consent
of all the Lenders;

 

(iii)         release Guarantors accounting for all or substantially all of the
value of the Guarantee of the Cash Flow Facilities Obligations pursuant to the
Guarantee and Collateral Agreement, or, in the aggregate (in a single
transaction or a series of related transactions), all or substantially all of
the Cash Flow Priority Collateral without the consent of all of the Lenders,
except as expressly permitted hereby or by any Security Document (as such
documents are in effect on the Closing Date or, if later, the date of execution
and delivery thereof in accordance with the terms hereof);

 

(iv)        require any Lender to make Loans having an Interest Period of longer
than six months or shorter than one month without the consent of such Lender;

 

(v)         amend, modify or waive any provision of Section 10 without the
written consent of the then Agents;

 

(vi)        amend, modify or waive any provision of Subsection 10.1(a), 10.4 or
10.12 without the written consent of any Other Representative directly and
adversely affected thereby;

 

(vii)       (A) amend or otherwise modify Subsection 8.10, (B) waive or consent
to any Default or Event of Default resulting from a breach of Subsection 8.10,
(C) amend or otherwise modify Subsection 6.2 solely with respect to any
Extension of Credit under the Revolving Facility, (D) waive any representation
made or deemed made in connection with any Extension of Credit under the
Revolving Facility, (E) amend or otherwise modify Subsection 9.3 or the
definition of “Specified Equity Contribution” or (F) waive or consent to any
Default or Event of Default relating solely to the Revolving Loans and Revolving
Commitments (including Defaults and Events of Default relating to the foregoing
clauses (A) through (D)), in each case without the written consent of the
Required Revolving Lenders; provided, however, that the amendments,
modifications, waivers and consents described in this clause (vii) shall not
require the consent of any Lenders other than the Required Revolving Lenders;

 

(viii)      reduce the percentage specified in the definition of “Required
Revolving Lenders” without the written consent of all the Revolving Lenders;

 

(ix)         amend, modify or waive any provision of the Swing Line Note (if
any) or Subsection 2.7 without the written consent of the Swing Line Lender and
each other Lender, if any, which holds, or is required to purchase, a
participation in any Swing Line Loan pursuant to Subsection 2.7(d); or

 

229

 

 

(x)          amend, modify or waive the provisions of any Letter of Credit or
any L/C Obligation without the written consent of the applicable Issuing Bank
with respect thereto and each directly and adversely affected Lender;

 

provided further that, notwithstanding and in addition to the foregoing, and in
addition to Liens on the Collateral that the Collateral Agent is authorized to
release pursuant to Subsection 10.8(b), the Collateral Agent may, in its
discretion, release the Lien on Collateral valued in the aggregate not in excess
of $25,000,000 in any fiscal year without the consent of any Lender.

 

(b)          Any waiver and any amendment, supplement or modification pursuant
to this Subsection 11.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans. In the case of any waiver, each of the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(c)          Notwithstanding any provision herein to the contrary, (x) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any of the Loan Documents, except to the
extent the consent of such Lender would be required under clause (i) in the
further proviso to the second sentence of Subsection 11.1(a) and (y) no
Disqualified Party shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any of the Loan Documents.

 

230

 

 

(d)          Notwithstanding any provision herein to the contrary, this
Agreement and the other Loan Documents may be amended, supplemented or modified
(i) to cure any ambiguity, mistake, omission, defect or inconsistency with the
consent of the Borrower and the Administrative Agent, (ii) in accordance with
Subsection 2.8 to incorporate the terms of any Incremental Commitments
(including to add a new revolving facility or letter of credit facility under
this Agreement with respect to any Incremental Revolving Commitment or
Incremental Letter of Credit Commitment or to add an escrow arrangement) with
the written consent of the Borrower and Lenders providing such Incremental
Commitments, (iii) in accordance with Subsection 2.10 to effectuate an Extension
with the written consent of the Borrower and the Extending Lenders, (iv) in
accordance with Subsection 2.11 to incorporate the terms of any Specified
Refinancing Facilities with the consent of the Borrower and the applicable
Specified Refinancing Lenders, (v) in accordance with Subsection 7.12, to change
the financial reporting convention, (vi) with the consent of the Borrower and
the Administrative Agent (in each case such consent not to be unreasonably
withheld, conditioned or delayed), in the event any mandatory prepayment or
redemption provision in respect of the Net Available Cash of Asset Dispositions
or Recovery Events or from Excess Cash Flow included or to be included in any
Incremental Commitment Amendment or any Indebtedness constituting Additional
Obligations or that would constitute Additional Obligations would result in
Incremental Term Loans or Additional Obligations, as applicable, being prepaid
or redeemed on a more than ratable basis with the Term Loans in respect of the
Net Available Cash from any such Asset Disposition or Recovery Event or Excess
Cash Flow prepayment to the extent such Net Available Cash or Excess Cash Flow
are required to be applied to repay Term Loans hereunder pursuant to Subsection
4.4(e), to provide for mandatory prepayments of the Initial Term Loans such
that, after giving effect thereto, the prepayments made in respect of such
Incremental Term Loans or Additional Obligations, as applicable, are not on more
than a ratable basis, (vii) to waive, amend or modify this Agreement or any
other Loan Document in a manner that by its terms affects the rights or duties
under this Agreement or any other Loan Document of Lenders holding Loans or
Commitments of a particular Tranche (but not the Lenders holding Loans or
Commitments of any other Tranche), by an agreement or agreements in writing
entered into by the Borrower and the requisite percentage in interest of the
Lenders with respect to such Tranche that would be required to consent thereto
under this Subsection 11.1 if such Lenders were the only Lenders hereunder at
the time and (viii) to implement any changes contemplated by the definition of
“LIBOR Rate” in Subsection 1.1 hereof with the consent of the Borrower and the
Administrative Agent. Without limiting the generality of the foregoing, any
provision of this Agreement and the other Loan Documents, including Subsection
4.4, 4.8 or 10.14 hereof, may be amended, supplemented, modified or waived as
set forth in the immediately preceding sentence pursuant to any Incremental
Commitment Amendment, any Extension Amendment or any Specified Refinancing
Amendment, as the case may be, to provide for non-pro rata borrowings and
payments of any amounts hereunder as between any Tranches, including the Term
Loans, Revolving Commitments, Revolving Loans, any Incremental Commitments or
Incremental Loans, any Extended Tranche and any Specified Refinancing Tranche,
or to provide for the inclusion, as appropriate, of the Lenders of any Extended
Tranche, Specified Refinancing Tranche, Incremental Commitments or Incremental
Loans in any required vote or action of the Required Lenders, the Required
Revolving Lenders, the Required Majority in Interest Lenders or of the Lenders
of each Tranche hereunder. The Administrative Agent hereby agrees (if requested
by the Borrower) to execute any amendment, supplement, modification or waiver
referred to in this clause (d) or an acknowledgement thereof.

 

(e)          Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or deemed amended) or amended and restated with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the existing
Facilities and the accrued interest and fees in respect thereof, (y) to include,
as appropriate, the Lenders holding such credit facilities in any required vote
or action of the Required Lenders, the Required Revolving Lenders or of the
Lenders of each Facility hereunder and (z) to provide class protection for any
additional credit facilities.

 

(f)          Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by Subsection 11.17 with the written
consent of the Agent party thereto and the Loan Party party thereto.

 

231

 

 

(g)          If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by Subsection 11.1(a), the consent of each Lender,
each Revolving Lender or each affected Lender, as applicable, is required and
either (x) the consent of the Required Lenders, the Required Revolving Lenders
or the Required Majority in Interest Lenders, as applicable, at such time is
obtained or (y) the consent of the Required Lenders, the Required Revolving
Lenders or the Required Majority in Interest Lenders, as applicable, at such
time is not obtained, but, in each case under clause (x) or (y), the consent of
one or more of such other Lenders whose consent is required is not obtained
(each such Lender, a “Non-Consenting Lender”) then the Borrower may, on notice
to, in the case of clause (x), the Administrative Agent and any relevant
Non-Consenting Lender, or, in the case of clause (y), the Administrative Agent
and every Non-Consenting Lender, (A) replace such Non-Consenting Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Subsection 11.6 (with the assignment fee and any other costs and expenses to
be paid by the Borrower in such instance) all of its rights and obligations
under this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to such Non-Consenting Lender relating to the
Loans, Commitments and participations so assigned shall be paid in full by the
assignee Lender (or, at its option, by the Borrower) to such Non-Consenting
Lender concurrently with such Assignment and Acceptance, in each case, for the
avoidance of doubt, in an amount not in excess of the amount of such
obligations, as applicable, or (B) so long as no Event of Default under
Subsection 9.1(a) or (f) then exists or will exist immediately after giving
effect to the respective prepayment, prepay the Loans and, if applicable,
terminate the Revolving Commitments of such Non-Consenting Lender, in whole or
in part, subject to Subsection 4.12, without premium or penalty. In connection
with any such replacement under this Subsection 11.1(g), if a Non-Consenting
Lender that was provided notice as set forth in the previous sentence does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and (b)
the date as of which all obligations of the Borrower owing to such
Non-Consenting Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such Non-Consenting
Lender, then such Non-Consenting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Acceptance and/or such other documentation on behalf
of such Non-Consenting Lender, and the Administrative Agent shall record such
assignment in the Register.

 

(h)          Notwithstanding anything to the contrary herein, at any time and
from time to time, upon notice to the Administrative Agent (who shall promptly
notify the applicable Lenders) specifying in reasonable detail the proposed
terms thereof, the Borrower may make one or more loan modification offers to all
the Lenders of any Facility that would, if and to the extent accepted by any
such Lender, (a) change the Applicable Margin and/or fees payable with respect
to the Loans and/or Commitments under such Facility (in each case solely with
respect to the Loans and Commitments of accepting Lenders in respect of which an
acceptance is delivered) and (b) treat the Loans and/or Commitments so modified
as a new “Facility” and a new “Tranche” for all purposes under this Agreement;
provided that (i) such loan modification offer is made to each Lender under the
applicable Facility on the same terms and subject to the same procedures as are
applicable to all other Lenders under such Facility (which procedures in any
case shall be reasonably satisfactory to the Administrative Agent) and (ii) no
loan modification shall affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent, without its prior written consent.

 

232

 

 

(i)          In connection with any amendment to this Agreement that addresses
(a) a Repricing Transaction of the Initial Term Loans or (b) a “repricing
transaction” of any other Tranche of Term Loans (as if the definition “Repricing
Transaction” applied to such Tranche of Term Loans) (each such amendment, a
“Permitted Repricing Amendment”), so long as such amendment by its terms only
affects the rights or duties under this Agreement or any other Loan Document of
Lenders holding such Loans or Commitments of such Tranche of Term Loans (but not
the Lenders holding Loans or Commitments of any other Tranche), only the consent
of the requisite percentage in interest (assuming for such determination, such
Tranche is the only outstanding Tranche hereunder) of (x) the Lenders holding
such Tranche of Term Loans that will continue as a Lender in respect of such
Tranche following such Permitted Repricing Amendment and (y) any increasing
Lender or Additional Incremental Lender that provides Supplemental Term Loan
Commitments to such Tranche of Term Loans substantially concurrently with such
Permitted Repricing Amendment, shall be required.

 

11.2         Notices. (a) All notices, requests, and demands to or upon the
respective parties hereto to be effective shall be in writing (including
facsimile or electronic mail), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand, or three
days after being deposited in the mail, postage prepaid, or, in the case of
facsimile notice or electronic mail, when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day), or, in the case of delivery
by a nationally recognized overnight courier, when received, addressed as
follows in the case of the Borrower, the Administrative Agent and the Collateral
Agent, and as set forth in Schedule A in the case of the other parties hereto,
or to such other address as may be hereafter notified by the respective parties
hereto and any future holders of the Loans:

 

The Borrower:

Pisces Midco, Inc.
5020 Weston Parkway, Suite 400

Cary, NC 27513

Attention: Timothy Johnson

Facsimile: (919) 677-3914

Telephone: (919) 677-3900

Email: Tim.Johnson@plygem.com

    With copies (which shall not constitute notice) to:

Pisces Midco, Inc.
5020 Weston Parkway, Suite 400

Cary, NC 27513

Attention: Brian Boyle

Facsimile: (919) 677-3914

Telephone: (919) 677-3900

Email: Brian.Boyle@plygem.com

 

233

 

 

  Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022
Attention:  Jeffrey E. Ross
Facsimile:  (212) 909-7465
Telephone:  (212) 909-6000
Email:  jeross@debevoise.com     The Administrative Agent/the Collateral Agent:

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road

Newark, DE 19713

Attention: Nicole Reilly

Facsimile: (302) 634-4733

Telephone: (302) 634-1890

Email: nicole.c.reilly@jpmorgan.com

    With copies (which shall not constitute notice) to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention: Doug Horowitz

Facsimile: (212) 701-3036

Telephone: (212) 378-2543

Email: dhorowitz@cahill.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 4.2, 4.4 or 4.8 shall not be effective
until received.

 

(b)          Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent in good faith to be from a Responsible
Officer of a Loan Party.

 

(c)          Loan Documents may be transmitted and/or signed by facsimile or
other electronic means (e.g., a “pdf” or “tiff”). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender. The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.

 

(d)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including electronic mail
and Internet or intranet websites). Notices or communications posted to an
Internet or intranet website shall be deemed received upon the posting thereof.

 

234

 

 

(e)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWER HEREUNDER (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

 

(f)          Each Lender may change its address, email, facsimile or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.

 

(g)          All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

11.3        No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Agent, any Lender or any Loan Party, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

11.4        Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

 

235

 

 

11.5        Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Agents and the Other Representatives for (1) all their reasonable
and documented out-of-pocket costs and expenses incurred in connection with (i)
the syndication of the Facilities and the development, preparation, execution
and delivery of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, (ii) the consummation and administration of
the transactions (including the syndication of the Initial Term Loan
Commitments) contemplated hereby and thereby and (iii) efforts to monitor the
Loans and verify, protect, evaluate, assess, appraise, collect, sell, liquidate
or otherwise dispose of any of the Collateral in accordance with the terms of
the Loan Documents, and (2) the reasonable and documented fees and disbursements
of one firm of counsel, solely in its capacity as counsel to the Administrative
Agent, and such other special or local counsel, consultants, advisors,
appraisers and auditors whose retention (other than during the continuance of an
Event of Default) is approved by the Borrower, (b) to pay or reimburse each
Lender, each Issuing Bank, each Lead Arranger and the Agents for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any other documents prepared in connection herewith or
therewith, including the fees and disbursements of counsel to the Agents
(limited to one firm of counsel for the Agents and, if necessary, one firm of
local counsel in each appropriate jurisdiction, in each case for the Agents),
(c) to pay, indemnify or reimburse each Lender, each Issuing Bank, each Lead
Arranger and the Agents for, and hold each Lender, each Issuing Bank, each Lead
Arranger and the Agents harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
any stamp, documentary, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution, delivery
or enforcement of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
each Issuing Bank, each Lead Arranger, each Agent (and any sub-agent thereof)
and each Related Party of any of the foregoing Persons (each, an “Indemnitee”)
for, and hold each Indemnitee harmless from and against, any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (in the case
of fees and disbursements of counsel, limited to one firm of counsel for all
Indemnitees and, if necessary, one firm of local counsel in each appropriate
jurisdiction, in each case for all Indemnitees (and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter, after receipt of the
Borrower’s consent (which shall not be unreasonably withheld), retains its own
counsel, of another firm of counsel for such affected Indemnitee)) arising out
of or relating to any actual or prospective claim, litigation, investigation or
proceeding, whether based on contract, tort or any other theory, brought by a
third party or by the Borrower or any other Loan Party and regardless of whether
any Indemnitee is a party thereto, with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or Letters of Credit (including any refusal
by an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Restricted Subsidiaries or any of the property of the
Borrower or any of its Restricted Subsidiaries (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided that the Borrower
shall not have any obligation hereunder to any Lead Arranger, any Other
Representative, any Agent (or any sub-agent thereof), any Issuing Bank or any
Lender (or any Related Party of any such Lead Arranger, Other Representative,
Agent (or any sub-agent thereof), Issuing Bank or Lender) with respect to
Indemnified Liabilities arising from (i) the gross negligence, bad faith or
willful misconduct of such Lead Arranger, Other Representative, Agent (or any
sub-agent thereof), Issuing Bank or Lender (or any Related Party of such Lead
Arranger, Other Representative, Agent (or any sub-agent thereof), Issuing Bank
or Lender), as the case may be, as determined by a court of competent
jurisdiction in a final and non-appealable decision, (ii) a material breach of
the Loan Documents by such Lead Arranger, Other Representative, Agent (or any
sub-agent thereof), Issuing Bank or Lender (or any Related Party of such Lead
Arranger, Other Representative, Agent (or any sub-agent thereof), Issuing Bank
or Lender), as the case may be, as determined by a court of competent
jurisdiction in a final and non-appealable decision or (iii) claims against such
Indemnitee or any Related Party brought by any other Indemnitee that do not
involve claims against any Lead Arranger or Agent in its capacity as such.
Neither the Borrower nor any Indemnitee shall be liable for any indirect,
special, punitive or consequential damages hereunder; provided that nothing
contained in this sentence shall limit the Borrower’s indemnity or reimbursement
obligations under this Subsection 11.5 to the extent such indirect, special,
punitive or consequential damages are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder.
All amounts due under this Subsection 11.5 shall be payable not later than 30
days after written demand therefor. Statements reflecting amounts payable by the
Loan Parties pursuant to this Subsection 11.5 shall be submitted to the address
of the Borrower set forth in Subsection 11.2, or to such other Person or address
as may be hereafter designated by the Borrower in a notice to the Administrative
Agent. Notwithstanding the foregoing, except as provided in Subsections 11.5(b)
and (c) above, the Borrower shall have no obligation under this Subsection 11.5
to any Indemnitee with respect to any tax, levy, impost, duty, charge, fee,
deduction or withholding imposed, levied, collected, withheld or assessed by any
Governmental Authority. The agreements in this Subsection 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

236

 

 

11.6        Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) other than in accordance with Subsection 8.7, the Borrower shall
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with Subsection 2.10(e), Subsection 4.13(d),
Subsection 4.14(c), Subsection 11.1(g) or this Subsection 11.6.

 

(b)          (i) Subject to the conditions set forth in Subsection 11.6(b)(ii)
below, any Lender other than a Conduit Lender may, in the ordinary course of
business and in accordance with applicable law, assign (other than to a
Disqualified Party or any natural person) to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including its Commitments and/or Loans, pursuant to an Assignment and
Acceptance) with the prior written consent of:

 

(A)         the Borrower (in the case of an assignment of (i) Revolving
Commitments to an Approved Commercial Bank or (ii) of Term Loans, in each case,
such consent not to be unreasonably withheld); provided that no consent of the
Borrower shall be required for an assignment (x) of Term Loans to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that if any Lender assigns
all or a portion of its rights and obligations with respect to the Term Loans
under this Agreement to one of its Affiliates in connection with or in
contemplation of the sale or other disposition of its interest in such
Affiliate, the Borrower’s prior written consent shall be required for such
assignment, and (y) if an Event of Default under Subsection 9.1(a) or (f) with
respect to the Borrower has occurred and is continuing, to any other Person;

 

237

 

 

(B)         the Administrative Agent (such consent not to be unreasonably
withheld); provided that no consent of the Administrative Agent shall be
required for an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund; and

 

(C)         in the case of an assignment of Revolving Commitments, any Issuing
Bank and the Swing Line Lender (in the case of an assignment of Revolving
Commitments to an Approved Commercial Bank, such consent not to be unreasonably
withheld).

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans (or, in the case of Revolving Loans denominated in a
Designated Foreign Currency, the Dollar Equivalent of the amount of such Loans)
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall be in an amount of an integral multiple of
not less than (x) $1,000,000 in the case of Term Loans and (y) $5,000,000 in the
case of Revolving Loans and Revolving Commitments, in each case unless the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default under
Subsection 9.1(a) or (f) with respect to the Borrower has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

 

(B)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case); provided that for concurrent assignments to two or more Approved
Funds such assignment fee shall only be required to be paid once in respect of
and at the time of such assignments;

 

(C)         the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

 

(D)         any assignment of Incremental Commitments or Loans to an Affiliated
Lender shall also be subject to the requirements of Subsections 11.6(h) and (i);
and

 

238

 

 

(E)         any Loans or Commitments acquired by the Borrower or any Restricted
Subsidiary shall be retired and cancelled promptly upon acquisition thereof.

 

For the purposes of this Subsection 11.6, the term “Approved Fund” has the
following meaning: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Disqualified Party, except to the extent the
Borrower has consented to such assignment in writing and any such assignment and
Disqualified Party shall be subject to the provisions of Subsection 11.6(m),
except to the extent the Borrower has otherwise expressly consented in writing.

 

(iii)        Subject to acceptance and recording thereof pursuant to clause
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and
11.5, and bound by its continuing obligations under Subsection 11.6(m),
Subsection 11.16 and, in the case of each Reference Bank, Subsection 4.6(c)).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with Subsection 2.10(e), Subsection 4.13(d),
Subsection 4.14(c), Subsection 11.1(g) or this Subsection 11.6 shall, to the
extent it would comply with Subsection 11.6(c), be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Subsection 11.6 (and any
attempted assignment, transfer or participation which does not comply with this
Subsection 11.6 shall be null and void).

 

(iv)        The Borrower hereby designates the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrower’s non-fiduciary agent,
solely for purposes of this Subsection 11.6, to maintain at one of its offices
in New York, New York, a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and interest and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower (and,
solely with respect to entries applicable to such Lender, any Lender), at any
reasonable time and from time to time upon reasonable prior notice.
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans or Incremental Term Loans held by Affiliated
Lenders. Upon request by the Administrative Agent, the Borrower shall use
commercially reasonable efforts to (i) promptly (and in any case, not less than
five Business Days (or shorter period as agreed to by the Administrative Agent)
prior to the proposed effective date of any amendment, consent or waiver
pursuant to Subsection 11.1) provide to the Administrative Agent, a list of, to
the Borrower’s knowledge, all Affiliated Lenders holding Loans or Commitments at
the time of such notice and (ii) not less than five Business Days (or shorter
period as agreed to by the Administrative Agent) prior to the proposed effective
date of any amendment, consent or waiver pursuant to Subsection 11.1, provide to
the Administrative Agent, a list of, to the Borrower’s knowledge, all Affiliated
Debt Funds holding Loans or Commitments at the time of such notice.

 

239

 

 

(v)         Each Lender that sells a participation shall, acting for itself and,
solely for this purpose, as non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans, Commitments or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
(x) to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or (y) for the Borrower to enforce its rights hereunder.
The entries in the Participant Register shall be conclusive absent manifest
error, and a Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(vi)        Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender (unless such assignment is being made in
accordance with Subsection 2.10(e), Subsection 4.13(d), Subsection 4.14(c),
Subsection 11.1(g), Subsection 11.6(f) or Subsection 11.6(m)(iv) in which case
the effectiveness of such Assignment and Acceptance shall not require execution
by the assigning Lender) and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Subsection
11.6(b) and any written consent to such assignment required by this Subsection
11.6(b), the Administrative Agent shall accept such Assignment and Acceptance,
record the information contained therein in the Register and give prompt notice
of such assignment and recordation to the Borrower. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this clause (vi).

 

240

 

 

(vii)       On or prior to the effective date of any assignment pursuant to this
Subsection 11.6(b), the assigning Lender shall surrender to the Administrative
Agent any outstanding Notes held by it evidencing the Loans or Commitments, as
applicable, which are being assigned. Any Notes surrendered by the assigning
Lender shall be returned by the Administrative Agent to the Borrower marked
“cancelled.”

 

Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing in its sole discretion, the Administrative Agent shall have the right,
but not the obligation, to effectuate assignments of Loans, Incremental
Commitments, Initial Term Loan Commitments and Revolving Commitments via an
electronic settlement system acceptable to Administrative Agent and the Borrower
as designated in writing from time to time to the Lenders by Administrative
Agent (the “Settlement Service”). At any time when the Administrative Agent
elects, in its sole discretion, to implement such Settlement Service, each such
assignment shall be effected by the assigning Lender and proposed Assignee
pursuant to the procedures then in effect under the Settlement Service, which
procedures shall be subject to the prior written approval of the Borrower and
shall be consistent with the other provisions of this Subsection 11.6(b). Each
assigning Lender and proposed Assignee shall comply with the requirements of the
Settlement Service in connection with effecting any assignment of Loans and
Commitments pursuant to the Settlement Service. Assignments and assumptions of
Loans and Commitments shall be effected by the provisions otherwise set forth
herein until the Administrative Agent notifies the Lenders of the Settlement
Service as set forth herein. The Borrower may withdraw its consent to the use of
the Settlement Service at any time upon notice to the Administrative Agent, and
thereafter assignments and assumptions of the Loans and Commitments shall be
effected by the provisions otherwise set forth herein. Notwithstanding the
foregoing, it is understood and agreed that the Administrative Agent shall have
the right, but not the obligation, to effectuate assignments of Loans and
Commitments via the ClearPar electronic settlement system pursuant to procedures
consistent with this Subsection 11.6(b), including execution and delivery of the
Assignment and Acceptance (it being understood that such execution and delivery
may be by way of electronic signature) by the parties to the assignment.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11, 4.12 or 11.5 than the assigning Lender would have
been entitled to receive as of such date under such Subsections with respect to
the rights assigned shall notwithstanding anything to the contrary in this
Agreement be entitled to receive such greater payments unless the assignment was
made after an Event of Default under Subsection 9.1(a) or (f) has occurred and
is continuing or the Borrower has expressly consented in writing to waive the
benefit of this provision at the time of such assignment.

 

241

 

 

(c)          (i) Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Borrower or the Administrative Agent, sell participations (other
than to any Disqualified Party or a natural person) to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Initial Term
Loan Commitments, Incremental Commitments, Extended Commitments, Revolving
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, (D) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (E) prior to selling any participation in any
Revolving Commitments, such Lender shall have provided the Borrower with not
less than five Business Days’ advance notice of such sale and (F) in the case of
any participation to a Permitted Affiliated Assignee, such participation shall
be governed by the provisions of Subsection 11.6(h)(ii) to the same extent as if
each reference therein to an assignment of a Loan were to a participation of a
Loan and the references to Affiliated Lender were to such Permitted Affiliated
Assignee in its capacity as a participant. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
supplement, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, supplement, modification or waiver
that (1) requires the consent of each Lender directly affected thereby pursuant
to clause (i) or (iii) of the second proviso to the second sentence of
Subsection 11.1(a) and (2) directly affects such Participant. Subject to
Subsection 11.6(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of (and shall have the related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Subsection
11.6(b). To the extent permitted by law, each Participant also shall be entitled
to the benefits of Subsection 11.7(b) as though it were a Lender, provided that
such Participant shall be subject to Subsection 11.7(a) as though it were a
Lender. Notwithstanding the foregoing, no Lender shall be permitted to sell or
maintain a participation under this Agreement to or with any Disqualified Party
and any participation to a Person that is or at any time becomes a Disqualified
Party shall be null and void, except to the extent the Borrower has expressly
consented to such participation in writing; provided that if any such
participation by a Lender is subject to a sub-participation by such Disqualified
Party to a Person that is not a Disqualified Party or natural person, and such
sub-participation if made as a participation directly by such Lender would
comply with Subsection 11.6, such sub-participant shall have the right to assume
all of the rights and obligations of such Disqualified Party under such
participation and thereby become a Participant hereunder in substitution for
such Disqualified Party (it being understood that such sub-participant shall,
prior to the effectiveness of such assumption, provide to such Lender that sold
or maintained such participation all documentation and information as is
reasonably required by such Lender pursuant to “know your customer” and
anti-money laundering rules and regulations and execute and deliver an
appropriate assumption agreement to effect such substitution on terms and
conditions mutually agreed between such sub-participant and such Lender, and
such Disqualified Party shall thereupon be deemed to have executed and delivered
such assumption agreement). Any such participation and Disqualified Party not
permitted prior to the foregoing sentence shall be subject to the provisions of
Subsection 11.6(m), except to the extent the Borrower has otherwise expressly
consented in writing. Any attempted participation which does not comply with
Subsection 11.6 shall be null and void.

 

242

 

 

(ii)         No Loan Party shall be obligated to make any greater payment under
Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in the
absence of any participation, unless the sale of such participation is made with
the prior written consent of the Borrower and the Borrower expressly waives the
benefit of this provision at the time of such participation. Any Participant
that is not incorporated under the laws of the United States of America or a
state thereof shall not be entitled to the benefits of Subsection 4.11 unless
such Participant complies with Subsection 4.11(b) and provides the forms and
certificates referenced therein to the Lender that granted such participation.

 

(d)          Any Lender, without the consent of the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or central bank of a member state of the European Union,
and this Subsection 11.6 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute (by foreclosure or otherwise) any such pledgee or Assignee for such
Lender as a party hereto.

 

(e)          No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan or Note under the laws of any
jurisdiction, and the Borrower shall be entitled to request and receive such
information and assurances as it may reasonably request from any Lender or any
Assignee or Participant to determine whether any such filing or qualification is
required or whether any assignment or participation is otherwise in accordance
with applicable law.

 

(f)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Subsection 11.6(b). The Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any domestic or foreign bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state, federal or provincial bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this Subsection
11.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Borrower specifying in reasonable detail the cause and amount of
the loss, cost, damage or expense in respect of which the claim is being
asserted, which certificate shall be conclusive absent manifest error. Without
limiting the indemnification obligations of any indemnifying Lender pursuant to
this Subsection 11.6(f), in the event that the indemnifying Lender fails timely
to compensate the Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Borrower, be assigned promptly to the
Lender that administers the Conduit Lender and the designation of such Conduit
Lender shall be void.

 

243

 

 

(g)          If the Borrower wishes to replace the Loans under any Facility with
ones having different terms, it shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion) advance notice to the Lenders under such Facility, instead of
prepaying the Loans to be replaced, to (i) require the Lenders under such
Facility to assign such Loans to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Subsection 11.1. Pursuant to any
such assignment, all Loans to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid by the Borrower), accompanied by
payment of any accrued interest and fees thereon and any amounts owing pursuant
to Subsection 4.12. By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans under such
Facility pursuant to the terms of the form of the Assignment and Acceptance, the
Administrative Agent shall record such assignment in the Register and
accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this clause (g) are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

(h)          (i) Notwithstanding anything to the contrary contained herein,
(x) any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Loans or Commitments to any
Parent Entity, the Borrower, any Subsidiary or an Affiliated Lender and (y) any
Parent Entity, the Borrower and any Subsidiary may, from time to time, purchase
or prepay Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction); provided that (A) any
such Dutch auction by the Borrower or its Subsidiaries shall be made in
accordance with Subsection 4.4(l) and (B) any such Dutch auction by any Parent
Entity shall be made on terms substantially similar to Subsection 4.4(l) or on
other terms to be agreed between such Parent Entity and the Administrative Agent
(or other applicable agent managing such auction) or (2) open market purchases;
provided further that:

 

(1)         such Affiliated Lender and such other Lender shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit K hereto (an “Affiliated Lender Assignment and Assumption”) and
the Administrative Agent shall record such assignment in the Register;

 

(2)         at the time of such assignment after giving effect to such
assignment, (x) the aggregate principal amount of all Term Loans held (or
participated in) by Affiliated Lenders that are not Affiliated Debt Funds shall
not exceed 25.0% of the aggregate principal amount of all Term Loans outstanding
under this Agreement and (y) the aggregate amount of all Revolving Commitments
held by Affiliated Lenders that are not Affiliated Debt Funds shall not exceed
25.0% of the aggregate amount of all Revolving Commitments outstanding under
this Agreement; and

 

244

 

 

(3)         (x) any such Loans or Commitments acquired by the Borrower or a
Restricted Subsidiary shall be retired or cancelled promptly upon the
acquisition thereof and (y) any such Term Loans acquired by an Affiliated Lender
may, with the consent of the Borrower, be contributed to the Borrower, whether
through a Parent Entity or otherwise, and exchanged for debt or equity
securities of the Borrower or such Parent Entity that are otherwise permitted to
be issued at such time pursuant to the terms of this Agreement, so long as any
Term Loans so acquired by the Borrower shall be retired and cancelled promptly
upon the acquisition thereof.

 

(ii)         Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender that is not an Affiliated Debt Fund shall have any right to
(A) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (B) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and/or one or more Lenders, except to the extent
such information or materials have been made available to the Borrower or its
representatives or (C) receive advice of counsel to the Administrative Agent,
the Collateral Agent or any other Lender or challenge their attorney client
privilege.

 

(iii)        Notwithstanding anything in Subsection 11.1 or the definitions of
“Required Lenders”, “Required Revolving Lenders” and “Required Majority in
Interest Lenders” to the contrary, for purposes of determining whether the
Required Lenders, the Required Revolving Lenders or the Required Majority in
Interest Lenders, as applicable, have (A) consented (or not consented) to any
amendment or waiver of any provision of this Agreement or any other Loan
Document or any departure by any Loan Party therefrom, (B) otherwise acted on
any matter related to any Loan Document, or (C) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, an Affiliated
Lender that is not an Affiliated Debt Fund shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not such Affiliated
Lenders; provided that, (I) to the extent Lenders are being compensated by the
Borrower for consenting to an amendment, modification, waiver or any other
action, each Affiliated Lender who has been deemed to have voted its Loans in
accordance with this Subsection 11.6(h)(iii) shall be entitled to be compensated
on the same basis as each consenting Lender as if it had voted all of its Loans
in favor of the applicable amendment, modification, waiver or other action); and
(II) no amendment, modification, waiver, consent or other action with respect to
any Loan Document shall deprive such Affiliated Lender of its ratable share of
any payments of Loans of any class to which such Affiliated Lender is entitled
under the Loan Documents without such Affiliated Lender providing its consent;
provided, further, that such Affiliated Lender shall have the right to approve
any amendment, modification, waiver or consent that (x) disproportionately and
adversely affects such Affiliated Lender in its capacity as a Lender or affects
such Affiliated Lender differently in its capacity as a Lender than other
Lenders or (y) is of the type described in Subsections 11.1(a)(i) through (x)
(other than subclause (v) and (vi)); and in furtherance of the foregoing, (x)
the Affiliated Lender agrees to execute and deliver to the Administrative Agent
any instrument reasonably requested by the Administrative Agent to evidence the
voting of its interest as a Lender in accordance with the provisions of this
Subsection 11.6(h)(iii); provided that if the Affiliated Lender fails to
promptly execute such instrument such failure shall in no way prejudice any of
the Administrative Agent’s rights under this Subsection 11.6(h)(iii) and (y) the
Administrative Agent is hereby appointed (such appointment being coupled with an
interest) by such Affiliated Lender as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Subsection 11.6(h)(iii).

 

245

 

 

(iv)        Each Affiliated Lender that is not an Affiliated Debt Fund, solely
in its capacity as a Lender, hereby agrees, and each Affiliated Lender
Assignment and Assumption agreement shall provide a confirmation that, if any of
Holdings, the Borrower or any Restricted Subsidiary shall be subject to any
voluntary or involuntary bankruptcy, reorganization, insolvency or liquidation
proceeding (each, a “Bankruptcy Proceeding”), (i) such Affiliated Lender shall
not take any step or action in such Bankruptcy Proceeding to object to, impede,
or delay the exercise of any right or the taking of any action by the
Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Affiliated Lender’s
claim with respect to its Term Loans (“Claim”) (including objecting to any
debtor in possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise, or plan of reorganization) so long
as such Affiliated Lender in its capacity as a Lender is treated in connection
with such exercise or action on the same or better terms as the other Lenders
and (ii) (with respect to any matter requiring the vote of Lenders during the
pendency of a Bankruptcy Proceeding (including voting on any plan of
reorganization), the Term Loans held by such Affiliated Lender (and any Claim
with respect thereto) shall be deemed to be voted in accordance with Subsection
11.6(h)(iii) above so long as such Affiliated Lender in its capacity as a Lender
is treated in connection with the exercise of such right or taking of such
action on the same or better terms as other Lenders. For the avoidance of doubt,
the Lenders and each Affiliated Lender that is not an Affiliated Debt Fund agree
and acknowledge that the provisions set forth in this Subsection 11.6(h)(iv) and
the related provisions set forth in each Affiliated Lender Assignment and
Assumption constitute a “subordination agreement” as such term is contemplated
by, and utilized in, Section 510(a) of the United States Bankruptcy Code, and,
as such, it is their intention that this Subsection 11.6(h)(iv) would be
enforceable for all purposes in any case where Holdings, the Borrower or any
Restricted Subsidiary has filed for protection under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors applicable to
Holdings, the Borrower or such Restricted Subsidiary, as applicable. Each
Affiliated Lender that is not an Affiliated Debt Fund hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliated Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender (solely in respect of Loans, Commitments and participations therein and
not in respect of any other claim or status such Affiliated Lender may otherwise
have), from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this Subsection 11.6(h)(iv).

 

246

 

 

(v)         Each Lender making an assignment to, or taking an assignment from,
an Affiliated Lender acknowledges and agrees that in connection with such
assignment, (1) such Affiliated Lender then may have, and later may come into
possession of Excluded Information, (2) such Lender has independently and,
without reliance on the Affiliated Lender, Holdings, the Borrower, any of its
Subsidiaries, the Administrative Agent or any of their respective Affiliates,
has made its own analysis and determination to enter into such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against Holdings, the Borrower, its Subsidiaries,
the Administrative Agent, and their respective Affiliates, under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information.
Each Lender entering into such an assignment further acknowledges that the
Excluded Information may not be available to the Administrative Agent or the
other Lenders.

 

(i)          Notwithstanding anything to the contrary in this Agreement,
Subsection 11.1 or the definitions of “Required Lenders”, “Required Revolving
Lenders” and “Required Majority in Interest Lenders” (x) with respect to any
assignment or participation to or by an Affiliated Debt Fund, such assignment or
participation shall be made pursuant to an open market purchase and (y) for
purposes of determining whether the Required Lenders, the Required Revolving
Lenders or the Required Majority in Interest Lenders, as applicable, have (i)
consented (or not consented) to any amendment, supplement, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document or
any departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Loans and/or
Commitments held by Affiliated Debt Funds may not account for more than 49.9% of
the Loans and/or Commitments of consenting Lenders included in determining
whether the Required Lenders, the Required Revolving Lenders or the Required
Majority in Interest Lenders, as applicable, have consented to any action
pursuant to Subsection 11.1.

 

(j)          Notwithstanding the foregoing provisions of this Subsection 11.6,
nothing in this Subsection 11.6 is intended to or should be construed to limit
the Borrower’s right to prepay the Loans as provided hereunder, including under
Subsection 4.4.

 

(k)          [Reserved].

 

(l)           [Reserved].

 

(m)          (i) Notwithstanding anything contained in this Agreement or any
other Loan Document to the contrary, if any Lender or Participant at any time is
or becomes a Disqualified Party, then for so long as such Lender or Participant
shall be a Disqualified Party, the provisions of this Subsection 11.6(m) shall
apply with respect to such Disqualified Party unless the Borrower shall have
otherwise expressly consented in writing in its sole discretion (and regardless
of whether the Borrower shall have consented to any assignment or participation
to such Lender or Participant).

 

247

 

 

(ii)         Any Disqualified Party shall be bound by the provisions of, but
shall not have any rights or remedies or be a beneficiary (whether as a Lender,
a Participant or otherwise) under or with respect to, this Agreement or any
other Loan Document. Without limiting the foregoing, a Disqualified Party (1)
shall not be entitled to and shall have no right to receive any payment in
respect of principal (other than with respect to payments of principal on the
Maturity Date for the applicable Tranche), interest, fees, costs, expenses or
any other amount under or in respect of any Loan Document, including but not
limited to pursuant to Subsection 2.2, 2.6(c), 4.1, 4.4, 4.5, 4.8, 4.10, 4.11,
4.12, 11.5, 11.6(c) or 11.7 of this Agreement, Subsection 9.4 of the Guarantee
and Collateral Agreement or any similar provision of any other Loan Document,
and (2) shall be deemed not to be (w) a Secured Party (as defined in the
Guarantee and Collateral Agreement or any other applicable Security Document)
under or in respect of any Loan Document, (x) a Cash Flow Secured Party (as
defined in the ABL/Cash Flow Intercreditor Agreement) under or in respect of the
ABL/Cash Flow Intercreditor Agreement, (y) an Original Senior Lien Creditor (as
defined in any Junior Lien Intercreditor Agreement) under or in respect of such
Junior Lien Intercreditor Agreement or (z) the analogous party under or in
respect of any Other Intercreditor Agreement. No fees or interest shall accrue
for the account of a Disqualified Party (except solely for interest payable to a
permitted assignee thereof following an assignment to such assignee (1) pursuant
to and as expressly provided in Subsection 11.6(b) and (2) pursuant to and as
expressly provided in Subsection 11.6(m)(iv) below).

 

(iii)         No Disqualified Party shall have any right to approve, disapprove
or consent to any amendment, supplement, waiver or modification of this
Agreement or any other Loan Document or any term hereof or thereof. In
determining whether the requisite Lender or Lenders have consented to any such
amendment, supplement, waiver or modification, and in determining the Required
Lenders, the Required Revolving Lenders or the Required Majority in Interest
Lenders for any purpose under or in respect of any Loan Document, any Lender
that is a Disqualified Party (and the Loans, Commitments and/or interests in L/C
Obligations of such Disqualified Party) shall be excluded and disregarded. Each
such amendment, supplement, waiver or modification shall be binding and
effective as to each Disqualified Party.

 

248

 

 

(iv)        The Borrower shall have the right (A) at the sole expense of any
Lender that is a Disqualified Party and/or the Person that assigned its
Commitments and/or Loans to such Disqualified Party, to seek to replace or
terminate such Disqualified Party as a Lender by causing such Lender to (and
such Lender shall be obligated to) assign any or all of its Commitments and/or
Loans and its rights and obligations under this Agreement to one or more
assignees (which may, at the Borrower’s sole option, be or include any Parent
Entity, the Borrower or any Subsidiary); provided that (1) the Administrative
Agent shall not have any obligation to the Borrower to find such a replacement
Lender, (2) the Borrower shall not have any obligation to such Disqualified
Party or any other Person to find such a replacement Lender or accept or consent
to any such assignment to itself or any other Person and (3) the assignee (or,
at its option, the Borrower) shall pay to such Disqualified Party concurrently
with such assignment an amount (which payment shall be deemed payment in full)
equal to the lesser of (x) the face principal amount of the Loans so assigned,
(y) the amount that such Disqualified Party paid to acquire such Commitments
and/or Loans, and (z) the most recently available quoted price for such
Commitments and/or Loans (as determined by the Borrower in good faith, which
determination shall be conclusive, the “Trading Price”), in each case without
interest thereon (it being understood that if the effective date of such
assignment is not an Interest Payment Date, such assignee shall be entitled to
receive on the next succeeding Interest Payment Date interest on the principal
amount of the Loans so assigned that has accrued and is unpaid from the Interest
Payment Date last preceding such effective date (except as may be otherwise
agreed between such assignee and the Borrower)), or (B) to prepay any Loans held
by such Disqualified Party, in whole or in part, by paying an amount (which
payment shall be deemed payment in full) equal to the lesser of (x) the face
principal amount of the Loans so prepaid, (y) the amount that such Disqualified
Party paid to acquire such Loans, and (z) the Trading Price for such Loans (in
each case without interest thereon), and if applicable, terminate the
Commitments of such Disqualified Party, in whole or in part. In connection with
any such replacement, (1) if the Disqualified Party does not execute and deliver
to the Administrative Agent a duly completed Assignment and Acceptance and/or
any other documentation necessary or appropriate (in the good faith
determination of the Administrative Agent or the Borrower, which determination
shall be conclusive) to reflect such replacement by the later of (a) the date on
which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which the
Disqualified Party shall be paid by the assignee Lender (or, at its option, the
Borrower) the amount required pursuant to this Subsection 11.6(m)(iv)(B), then
such Disqualified Party shall be deemed to have executed and delivered such
Assignment and Acceptance and/or such other documentation as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Acceptance and/or such other documentation on behalf of such
Disqualified Party, and the Administrative Agent shall record such assignment in
the Register, (2) each Lender (whether or not then a party hereto) agrees to
disclose to the Borrower the amount that the applicable Disqualified Party paid
to acquire Commitments and/or Loans from such Lender and (3) each Lender that is
a Disqualified Party agrees to disclose to the Borrower the amount it paid to
acquire the Commitments and/or Loans held by it.

 

(v)          No Disqualified Party (whether as a Lender, a Participant or
otherwise) shall have any right to (A) receive any information or material made
available to any Lender or the Administrative Agent hereunder or under any other
Loan Document, (B) have access to any Internet or intranet website to which any
of the Lenders and the Administrative Agent have access (whether a commercial,
third-party or other website or whether sponsored by the Administrative Agent,
the Borrower or otherwise), (C) attend (including by telephone) or otherwise
participate in any meeting or discussions (or portions thereof) among or with
any of the Borrower, the Administrative Agent and/or one or more Lenders, (D)
receive any information or material prepared by the Borrower, the Administrative
Agent and/or one or more Lenders or (E) receive advice of counsel to the
Administrative Agent, the Collateral Agent or any other Lender or challenge
their attorney client privilege. Any Disqualified Party shall not solicit or
seek to obtain any such information or material. If at any time any Disqualified
Party receives or possesses any such information or material, such Disqualified
Party shall (1) notify the Borrower as soon as possible that such information or
material has become known to it or came into its possession, (2) immediately
return to the Borrower or, at the option of the Borrower, destroy (and confirm
to the Borrower such destruction) such information or material, together with
any notes, analyses, compilations, forecasts, studies or other documents related
thereto which it or its advisors prepared and (3) keep such information or
material confidential and shall not utilize such information or material for any
purpose. Each Lender (whether or not then a party hereto) agrees to notify the
Borrower as soon as possible if it becomes aware that (x) it made an assignment
to or has a participation with a Disqualified Party or (y) any such Disqualified
Party has received any such information of materials.

 

249

 

 

(vi)        The rights and remedies of the Borrower provided herein are
cumulative and are not exclusive of any other rights and remedies provided to
the Borrower at law or in equity, and the Borrower shall be entitled to pursue
any remedy available to it against any Lender that has (or has purported to
have) made an assignment or sold or maintained a participation to or with a
Disqualified Party or against any Disqualified Party. In no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any prospective assignee pursuant to Subsection 11.6(b) is a Disqualified Party
or have any liability with respect to or arising out of any assignment or
participation of Loans by the Lenders or disclosure of confidential information
by the Lenders, in each case, to any Disqualified Party; provided that, unless
the Borrower has consented to an assignment to an applicable Disqualified Party,
this sentence shall not relieve the Administrative Agent of any liability
arising from the bad faith, gross negligence or willful misconduct of the
Administrative Agent (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

(vii)       Notwithstanding any other provision of this Agreement, any other
Loan Document, any Assignment and Acceptance or any other document, the
provisions of this Subsection 11.6(m) shall apply and survive with respect to
each Lender, Participant and Disqualified Party notwithstanding that any such
Person may have ceased to be a Lender or Participant (or any purported
participation to any such Disqualified Party shall be void) hereunder or this
Agreement may have been terminated.

 

11.7        Adjustments; Set-off; Calculations; Computations. (a) If any Lender
(a “Benefited Lender”) shall at any time receive any payment of all or part of
its Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Subsection 9.1(f), or otherwise (except
pursuant to Subsection 2.8, 2.9, 2.10, 2.11, 4.4, 4.5(b), 4.9, 4.10, 4.11, 4.12,
4.13(d), 4.14, 11.1(g) or 11.6)), in a greater proportion than any such payment
to or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or otherwise) in such portion of each such other Lender’s Loans owing
to it, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

250

 

 

(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by the Borrower any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

11.8        Judgment. (a) If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court in any jurisdiction, it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
Subsection 11.8 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of any other
jurisdiction that will give effect to such conversion being made on such date,
or the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Subsection 11.8 being hereinafter in this
Subsection 11.8 referred to as the “Judgment Conversion Date”).

 

(b)          If, in the case of any proceeding in the court of any jurisdiction
referred to in Subsection 11.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Loan Party under this Subsection 11.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)          The term “rate of exchange” in this Subsection 11.8 means the rate
of exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon, New York City time, would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

251

 

 

11.9        Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile and other electronic transmission), and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be delivered to the
Borrower and the Administrative Agent.

 

11.10      Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.11      Integration. This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any of
the Loan Parties party hereto, the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

11.12      Governing Law. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

11.13      Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court”, and together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them; provided that nothing in
this Agreement shall be deemed or operate to preclude (i) any Agent from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Cash Flow Facilities Obligations
(in which case any party shall be entitled to assert any claim or defense,
including any claim or defense that this Subsection 11.13 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Administrative Agent
or the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
Person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Subsection 11.13(a) would otherwise require to be
asserted in a legal proceeding in a New York Court) in any such action or
proceeding;

 

252

 

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Subsection 11.13 any consequential or punitive damages.

 

11.14      Acknowledgements. The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)          neither any Agent nor any Other Representative or Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on the one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of creditor and debtor;

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among the Borrower and the Lenders; and

 

(d)          each Agent, each Lender and their Affiliates may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their Affiliates.

 

11.15       Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

253

 

 

11.16      Confidentiality. (a) Each Agent, each Other Representative and each
Lender agrees to keep confidential any information (a) provided to it by or on
behalf of Holdings or the Borrower or any of their respective Subsidiaries
pursuant to or in connection with the Loan Documents or (b) obtained by such
Lender based on a review of the books and records of Holdings or the Borrower or
any of their respective Subsidiaries; provided that nothing herein shall prevent
any Lender from disclosing any such information (i) to any Agent, any Other
Representative or any other Lender, (ii) to any Transferee, or prospective
Transferee or any creditor or any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations which agrees to comply with the provisions of this Subsection 11.16
pursuant to a written instrument (or electronically recorded agreement from any
Person listed above in this clause (ii), in respect to any electronic
information (whether posted or otherwise distributed on any Platform)) for the
benefit of the Borrower (it being understood that each relevant Lender shall be
solely responsible for obtaining such instrument (or such electronically
recorded agreement)), (iii) to its Affiliates and the employees, officers,
partners, directors, agents, attorneys, accountants and other professional
advisors of it and its Affiliates, provided that such Lender shall inform each
such Person of the agreement under this Subsection 11.16 and take reasonable
actions to cause compliance by any such Person referred to in this clause (iii)
with this agreement (including, where appropriate, to cause any such Person to
acknowledge its agreement to be bound by the agreement under this Subsection
11.16), (iv) upon the request or demand of any Governmental Authority having
jurisdiction over such Lender or its affiliates or to the extent required in
response to any order of any court or other Governmental Authority or as shall
otherwise be required pursuant to any Requirement of Law, provided that, other
than with respect to any disclosure to any bank regulatory authority, such
Lender shall, unless prohibited by any Requirement of Law, notify the Borrower
of any disclosure pursuant to this clause (iv) as far in advance as is
reasonably practicable under such circumstances, (v) which has been publicly
disclosed other than in breach of this Agreement, (vi) in connection with the
exercise of any remedy hereunder, under any Loan Document or under any Interest
Rate Agreement, (vii) in connection with periodic regulatory examinations and
reviews conducted by the National Association of Insurance Commissioners or any
Governmental Authority having jurisdiction over such Lender or its affiliates
(to the extent applicable), (viii) in connection with any litigation to which
such Lender (or, with respect to any Interest Rate Agreement, any Affiliate of
any Lender party thereto) may be a party subject to the proviso in clause (iv)
above, and (ix) if, prior to such information having been so provided or
obtained, such information was already in an Agent’s or a Lender’s possession on
a non-confidential basis without a duty of confidentiality to the Borrower or
any of its Subsidiaries being violated. Notwithstanding any other provision of
this Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this Subsection 11.16 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or a Lender, respectively. In addition, the Administrative Agent may
provide information regarding the Facilities to service providers providing
administrative and ministerial services solely in connection with the
syndication and administration of the Facilities on a confidential basis;
provided that, except with respect to information which has been publicly
disclosed other than in breach of this Agreement, the Administrative Agent shall
inform each such Person of the agreement under this Subsection 11.16 and take
reasonable actions to cause compliance by any such Person with this agreement
(including, where appropriate, to cause any such Person to acknowledge its
agreement to be bound by the agreement under this Subsection 11.16).

 

254

 

 

(b)          Each Lender acknowledges that any such information referred to in
Subsection 11.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrower or any of its Subsidiaries or the
Administrative Agent pursuant to or in connection with this Agreement and the
other Loan Documents, may include material non-public information concerning the
Borrower or any of its Subsidiaries, the other Loan Parties and their respective
Affiliates or their respective securities. Each Lender represents and confirms
that such Lender has developed compliance procedures regarding the use of
material non-public information; that such Lender will handle such material
non-public information in accordance with those procedures and applicable law,
including United States federal and state securities laws; and that such Lender
has identified to the Administrative Agent a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law.

 

11.17      Incremental Indebtedness; Additional Indebtedness. In connection with
the Incurrence by any Loan Party or any Subsidiary thereof of any Incremental
Indebtedness, Specified Refinancing Indebtedness or Additional Indebtedness,
each of the Administrative Agent and the Collateral Agent agrees to execute and
deliver the ABL/Cash Flow Intercreditor Agreement, any Junior Lien Intercreditor
Agreement or any Other Intercreditor Agreement or any Intercreditor Agreement
Supplement and amendments, amendments and restatements, restatements or waivers
of or supplements to or other modifications to, any Security Document (including
but not limited to any Mortgages and UCC fixture filings, and to make or consent
to any filings) or take any other actions in connection therewith, as may be
reasonably deemed by the Borrower to be necessary or reasonably desirable for
any Lien on the assets of any Loan Party permitted to secure such Incremental
Indebtedness, Specified Refinancing Indebtedness or Additional Indebtedness to
become a valid, perfected lien (with such priority as may be designated by the
relevant Loan Party or Subsidiary, to the extent such priority is permitted by
the Loan Documents) pursuant to the Security Document being so amended, amended
and restated, restated, waived, supplemented or otherwise modified or otherwise.

 

11.18      USA PATRIOT Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Loan Party, which
information includes the name of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Patriot
Act, and the Borrower agrees to provide such information from time to time to
any Lender.

 

11.19      Electronic Execution of Assignments and Certain Other Documents. The
words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Acceptance or Affiliated Lender Assignment and Assumption or in
any amendment or other modification hereof (including waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

255

 

 

11.20      Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition or other proceeding be filed by
or against any Loan Party for liquidation or reorganization, should any Loan
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the obligations of the Borrower under the
Loan Documents, or any part thereof, is, pursuant to applicable law, rescinded
or reduced in amount, or must otherwise be restored or returned by any obligee
of the obligations, whether as a fraudulent preference, reviewable transaction
or otherwise, all as though such payment or performance had not been made. In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the obligations of the Borrower hereunder shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

 

11.21      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary herein or in any other Loan Document,
each party hereto acknowledges that any liability of any party hereto that is an
EEA Financial Institution arising hereunder or under any other Loan Document, to
the extent such liability is unsecured (all such liabilities, other than any
Excluded Liability, the “Covered Liabilities”), may be subject to Write-Down and
Conversion Powers and agrees and consents to, and acknowledges and agrees to be
bound by:

 

(a)          the application of Write-Down and Conversion Powers to any Covered
Liability arising hereunder or under any other Loan Document which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such Covered Liability,
including, if applicable:

 

(i)          a reduction in full or in part or cancellation of any such Covered
Liability;

 

(ii)         a conversion of all, or a portion of, such Covered Liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
Covered Liability under this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such Covered Liability in connection
with the exercise of Write-Down and Conversion Powers.

 

256

 

 

Notwithstanding anything to the contrary herein, nothing contained in this
Subsection 11.21 shall modify or otherwise alter the rights or obligations under
this Agreement or any other Loan Document with respect to any liability that is
not a Covered Liability.

 

[SIGNATURE PAGES FOLLOW]

 

257

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

  PISCES MIDCO, INC.           By: /s/ Theresa A. Gore     Name: Theresa A. Gore
    Title:    Vice President and Secretary    

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent:      
    By:   /s/ Peter S. Predun     Name:   Peter S. Predun     Title:    
Executive Director

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  JPMORGAN CHASE BANK, N.A., as Swing Line Lender, an Issuing Bank and a Lender:
          By: /s/ Peter S. Predun     Name: Peter S. Predun     Title:   
Executive Director

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as an Issuing Bank and a Lender:          
By: /s/ Alicia Schug     Name: Alicia Schug     Title:    Vice President        
  By: /s/ Marguerite Sutton     Name: Marguerite Sutton     Title:    Vice
President

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  UBS AG, STAMFORD BRANCH, as an Issuing Bank and a Lender:           By: /s/
Houssem Daly     Name: Houssem Daly     Title:    Associate Director, Banking
Products  Services, US           By: /s/ Kenneth Chin     Name: Kenneth Chin    
Title:    Director, Banking Products Services, US

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  BARCLAYS BANK PLC, as an Issuing Bank and a Lender:           By: /s/ Craig
Malloy     Name: Craig Malloy     Title:    Director

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  GOLDMAN SACHS BANK USA, as an Issuing Bank and a Lender:           By: /s/
Robert Ehudin     Name: Robert Ehudin     Title:    Authorized Signatory

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  BANK OF AMERICA, N.A., as an Issuing Bank and a Lender:           By: /s/
Michael Roane     Name: Michael Roane     Title:    Vice President

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  ROYAL BANK OF CANADA, as an Issuing Bank and a Lender:           By: /s/ Raja
Khanna     Name: Raja Khanna     Title:    Authorized Signatory

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  JEFFERIES FINANCE LLC, as an Issuing Bank and a Lender:           By: /s/
Jason Kennedy     Name: Jason Kennedy     Title:   Managing Director

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  MUFG UNION BANK, N.A., as an Issuing Bank and a Lender:           By: /s/
Ellen Ruschhaupt     Name: Ellen Ruschhaupt     Title:    Vice President

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  NATIXIS, NEW YORK BRANCH, as an Issuing Bank and a Lender:           By: /s/
Graham Lawrence     Name: Graham Lawrence     Title:    Managing Director      
    By: /s/ Robin Gruner     Name: Robin Gruner     Title:    Vice President

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

  

  SOCIÉTÉ GÉNÉRALE, as an Issuing Bank and a Lender:           By: /s/ Roy
Kuruvilla     Name: Roy Kuruvilla     Title:    Managing Director

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

  CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as an Issuing Bank and a
Lender:           By: /s/ Thibault Rosset     Name: Thibault Rosset    
Title:    Managing Director           By: /s/ Gordon Yip     Name: Gordon Yip  
  Title:    Director

 

[Signature Page to Pisces Cash Flow Credit Agreement]

 

  

 

 

Schedule A to Cash Flow Credit Agreement

 

SCHEDULE A

 

Commitments and Addresses

 

INITIAL TERM LOAN COMMITMENT



 

LENDER  COMMITMENT   Address          JPMorgan Chase Bank, N.A. 
$1,755,000,000.00   383 Madison Avenue
New York, New York 10179           TOTAL:  $1,755,000,000.00    

  

INITIAL REVOLVING COMMITMENTs

  

rEVOLVING LENDER  COMMITMENT   Address          JPMorgan Chase Bank, N.A. 
$11,500,000.00   383 Madison Avenue
New York, New York 10179           Deutsche Bank AG New York Branch 
$11,500,000.00   60 Wall Street
New York, New York 10005           UBS AG, Stamford Branch  $11,500,000.00  
1285 Avenue of the Americas
New York, New York 10019           Barclays Bank PLC  $11,500,000.00   745
Seventh Avenue
New York, NY 10019           Goldman Sachs Bank USA  $11,500,000.00   200 West
Street
New York, NY 10282           Bank of America, N.A.  $11,500,000.00   One Bryant
Park
New York, New York 10036           Royal Bank of Canada  $11,500,000.00   200
Vesey Street
New York, New York 10281           Jefferies Finance LLC  $6,900,000.00   520
Madison Avenue
New York, New York 10022           MUFG Union Bank, N.A.  $6,900,000.00   1221
Avenue of the Americas
New York, New York 10020           Natixis, New York Branch  $6,900,000.00  
1251 Avenue of the Americas
New York, New York 10020           Société Générale  $6,900,000.00   245 Park
Avenue
New York, NY 10167           Crédit Agricole Corporate and Investment Bank 
$6,900,000.00   1301 Avenue of the Americas
New York, NY 10019 TOTAL:  $115,000,000.00    

 

  

 

 

Schedule 1.1(a) to Cash Flow Credit Agreement

 

SCHEDULE 1.1(a)

 

Designated Foreign Currency Centers

 

Designated Foreign Currency   Principal Financial Center Euro   Brussels,
Belgium Sterling   London, United Kingdom Canadian Dollars   Toronto, Canada

 

  

 

 

Schedule 1.1(b) to Cash Flow Credit Agreement

 

SCHEDULE 1.1(b)

 

Existing Investments

 

In 2008, Simonton Windows & Doors, Inc. (“Simonton”) made an investment of
approximately $1.0 million in Crosshill investments (specifically a 7.65%
limited partnership interest in CrossHill Debt II Limited Partner and a 6.15%
limited partnership interest in CrossHill Georgetown Capital L.P.), which
invests in certain debt and equity securities.  Due to the economic recession in
2008, this investment has been valued at $0 by Fortune Brands Home & Security,
Inc. (Simonton’s predecessor parent) and Simonton. Likewise, Ply Gem has
maintained a $0 valuation since the Simonton acquisition in September 19, 2014.

 

  

 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

SCHEDULE 1.1(c)

 

Existing Liens

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   PLY GEM   Foundation Labs by Ply Gem, LLC   DE SOS   UCC
Debtor Search   UCC 1   Toyota Industries Commercial Finance, Inc. / Southeast
Industrial Equipment, Inc.   Equipment   9/26/2016   20165899610   N/A   N/A  
Kroy Building Products, Inc.   DE SOS   UCC Debtor Search   UCC 1   HYG
Financial Services, Inc.   Equipment   4/7/2009   20091099388   11/07/2013 /
11/07/2013 / 08/22/2016   20134383205 / 20134383213 / 20165106263   Kroy
Building Products, Inc.   DE SOS   UCC Debtor Search   UCC 1   Harbour Capital
Leasing, Inc.   Equipment   12/20/2016   20167902826   N/A   N/A   Kroy Building
Products, Inc.   DE SOS   UCC Debtor Search   UCC 1   ADCO Technology Solutions,
LLC   Equipment   9/15/2017   20176152919   N/A   N/A   Mastic Home Exteriors,
Inc.   OH SOS   UCC Debtor Search   UCC 1   General Electric Capital Corporation
  Equipment   2/27/2009   OH00133018401   10/2/2013 / 10/1/2013 / 10/1/2013  
20132750309 / 20132740326 / 20132740238   Mastic Home Exteriors, Inc.   OH SOS  
UCC Debtor Search   UCC 1   NMHG Financial Services, Inc.   Equipment  
8/16/2011   OH00152275468   3/10/2016   20160700776   Mastic Home Exteriors,
Inc.   OH SOS   UCC Debtor Search   UCC 1   Wells Fargo Bank, N.A.   Equipment  
7/26/2012   OH00160133266   N/A   N/A   Mastic Home Exteriors, Inc.   OH SOS  
UCC Debtor Search   UCC 1   Toyota Motor Credit Corporation   Equipment  
9/7/2012   OH00161053732   N/A   N/A

 



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Mastic Home Exteriors, Inc.   OH SOS   UCC Debtor Search  
UCC 1   General Electric Credit Corporation of Tennessee   Equipment   12/5/2012
  OH00163177160   N/A   N/A   Mastic Home Exteriors, Inc.   OH SOS   UCC Debtor
Search   UCC 1   Raymond Leasing Corporation   Equipment   12/20/2012  
OH00163573160   12/20/2017   SR71047   Mastic Home Exteriors, Inc.   OH SOS  
UCC Debtor Search   UCC 1   Wells Fargo Equipment Finance, Inc.   Equipment  
5/30/2013   OH00167605496   2/13/2018 / 2/12/2018 / 2/12/2018   SR95874 /
SR95753 / SR95742   Mastic Home Exteriors, Inc.   OH SOS   UCC Debtor Search  
UCC 1   Toyora Motor Credit Corporation / Shoppa's Mid America, LLC   Equipment
  7/18/2013   OH00168903631   N/A   N/A   Mastic Home Exteriors, Inc.   OH SOS  
UCC Debtor Search   UCC 1   Toyota Motor Credit Corporation / Shoppa's Mid
America, LLC   Equipment   7/8/2014   OH00177643751   N/A   N/A   Mastic Home
Exteriors, Inc.   OH SOS   UCC Debtor Search   UCC 1   Harbor Capital Leasing,
Inc. / Wintrust Equipment Finance, a division of Wintrust Asset Finance Inc. /
Beverly Bank & Trust Company N.A.   Equipment   2/13/2015   OH00183028351  
12/20/2016 / 6/17/2016 / 6/2/2016 / 9/4/2015   20163570032 / 20161760028 /
20161600068 / 20152470452   Mastic Home Exteriors, Inc.   OH SOS   UCC Debtor
Search   UCC 1   General Electric Credit Corporation of Tennessee   Equipment  
2/12/2015   OH00183029141   N/A   N/A   Mastic Home Exteriors, Inc.   OH SOS  
UCC Debtor Search   UCC 1   General Electric Credit Corporation of Tennessee  
Equipment   4/24/2015   OH00184966603   N/A   N/A   Mastic Home Exteriors, Inc.
  OH SOS   UCC Debtor Search   UCC 1   CF Equipment Leases, LLC   Equipment  
12/17/2015   OH00195770328   N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Mastic Home Exteriors, Inc.   OH SOS   UCC Debtor Search  
UCC 1   M2 Lease Funds LLC   Equipment   4/3/2017   OH00209618060   N/A   N/A  
MW Manufacturers Inc.   DE SOS   UCC Debtor Search   UCC 1   CCA Financial LLC /
Xenith Bank / Wells Fargo Bank   Equipment   7/8/2003   31718991   01/14/2008 /
3/29/2010 / 5/02/2012 / 6/10/2013   20080154086 / 20101063001 / 20121706037 /
20132211093   MW Manufacturers Inc.   DE SOS   UCC Debtor Search   UCC 1  
Bluelinx Services Inc.   Equipment   3/7/2011   20110828817   1/6/2016  
20160100295   MW Manufacturers Inc.   DE SOS   UCC Debtor Search   UCC 1   CIT
Bank, N.A.   Equipment   4/4/2014   20172205299   N/A   N/A   Napco, Inc.   DE
SOS   UCC Debtor Search   UCC 1   NMHG Financial Services, Inc.   Equipment  
1/13/2004   40090151   7/24/2008 / 8/29/2013 / 8/29/2013   20082541504 /
20133384592 / 20133384600   Ply Gem Industries, Inc.   DE SOS   UCC Debtor
Search   UCC 1   Toyota Motor Credit Corporation   Equipment   1/12/2011  
20110129380   10/28/2015   20154970975   Ply Gem Industries, Inc.   DE SOS   UCC
Debtor Search   UCC 1   Orion Asset Management, LLC   Equipment   4/24/2013  
20131572784   N/A   N/A   Ply Gem Industries, Inc.   DE SOS   UCC Debtor Search
  UCC 1   Toyota Motor Credit Corporation / Shoppa's Mid America, LLC  
Equipment   5/6/2013   20131892299   N/A   N/A   Ply Gem Industries, Inc.   DE
SOS   UCC Debtor Search   UCC 1   Toyota Motor Credit Corporation / Shoppa's Mid
America, LLC   Equipment   5/24/2013   20132109206   N/A   N/A   Ply Gem
Industries, Inc.   DE SOS   UCC Debtor Search   UCC 1   Toyota Motor Credit
Corporation / Shoppa's Mid America, LLC   Equipment   6/13/2013   20132405133  
N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Ply Gem Industries, Inc.   DE SOS   UCC Debtor Search  
UCC 1   Thompson Tractor Co., Inc.   Equipment   8/6/2014   20143136249   N/A  
N/A   Ply Gem Industries, Inc.   DE SOS   UCC Debtor Search   UCC 1   Toyota
Motor Credit Corporation   Equipment   10/27/2014   20144311973   N/A   N/A  
Ply Gem Industries, Inc.   DE SOS   UCC Debtor Search   UCC 1   NMHG Financial
Services, Inc.   Equipment   4/14/2015   20151579753   N/A   N/A   Ply Gem
Industries, Inc.   DE SOS   UCC Debtor Search   UCC 1   Magid Glove and Safety
Mfg. Co. LLC   Equipment   7/27/2015   20153245379   N/A   N/A   Ply Gem
Industries, Inc.   DE SOS   UCC Debtor Search   UCC 1   Toyota Motor Credit
Corporation   Equipment   8/7/20158   20153436945   N/A   N/A   Ply Gem
Industries, Inc.   DE SOS   UCC Debtor Search   UCC 1   ADCO Technology
Solutions, LLC / Huntington Technology Finance, Inc. / First Heritage Bank /
BankFinancial, National Association   Equipment   10/20/2015   20154797865  
12/07/2015 / 12/11/2015 / 4/8/2016 / 1/30/2017 / 6/8/2017 / 12/12/2017  
20155860746 / 20155969786 / 20162098489 / 20170658176 / 20173781744 /
20178230502   Ply Gem Industries, Inc.   DE SOS   UCC Debtor Search   UCC 1  
Toyota Industries Commercial Finance, Inc.   Equipment   4/4/2017   20172200217
  N/A   N/A   Ply Gem Industries, Inc.   DE SOS   UCC Debtor Search   UCC 1  
Toyota Industries Commercial Finance, Inc.   Equipment   1/19/2018   20180438552
  N/A   N/A   Ply Gem Holdings, Inc.   DE SOS   UCC Debtor Search   UCC 1  
Sierra Pacific Industries   Lumber   3/18/2015   20151149151   N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Ply Gem Pacific Windows Corporation   DE SOS   UCC Debtor
Search   UCC 1   GE Capital Commercial Inc. / Wells Fargo Equipment Finance,
Inc.   Equipment   8/20/2012   20123211721   4/6/2017 / 4/7/2017   20172262993 /
20172276076   Ply Gem Specialty Products, LLC   DE SOS   UCC Debtor Search   UCC
1   M2 Lease Funds LLC   Equipment   2/22/2017   20171204228   3/1/2017  
20171377982   Ply Gem Specialty Products, LLC   DE SOS   UCC Debtor Search   UCC
1   CIT Bank, N.A.   Equipment   2/8/2018   20180920930   N/A   N/A   SimEx,
Inc.   WV SOS   UCC Debtor Search   UCC 1   Wells Fargo Equipment Finance, Inc.
  Equipment   8/1/2012   201238599417   2/3/2017   n/a   SimEx, Inc.   WV SOS  
UCC Debtor Search   UCC 1   Wells Fargo Equipment Finance, Inc.   Equipment  
1/9/2013   201338654530   N/A   N/A   SimEx, Inc.   WV SOS   UCC Debtor Search  
UCC 1   Wells Fargo Equipment Finance, Inc.   Equipment   1/9/2013  
201338654542   N/A   N/A   Simonton Building Products L.L.C.   DE SOS   UCC
Debtor Search   UCC 1   TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.   Equipment  
6/20/2017   20174044928   N/A   N/A   Simonton Industries, Inc.   CA SOS   UCC
Debtor Search   UCC 1   Wells Fargo Equipment Finance, Inc.   Equipment  
7/24/2012   12-7321929288   1/26/2017   17-75681347   Variform, Inc.   MO SOS  
UCC Debtor Search   UCC 1   Dell Financial Services L.L.C.   Equipment  
2/3/2003   20030011455B   8/22/2007 / 8/25/2008 / 12/3/2012 / 2/5/2013 /
1/19/2018   20070095375K / 20080093225B / 1212031568473 / 1302051835425 /
1801199891852   Variform, Inc.   MO SOS   UCC Debtor Search   UCC 1   Wells
Fargo Equipment Finance, Inc.   Equipment   11/14/2012   1211281555911  
8/8/2017 / 8/9/2017   1708089197011 / 1708099199572



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Variform, Inc.   MO SOS   UCC Debtor Search   UCC 1  
Wells Fargo Equipment Finance, Inc.   Equipment   2/4/2013   1302041833580  
7/15/2013  / 11/28/2017 /11/28/2017   1307182560652 / 1711289670630 /
1711289671389   Variform, Inc.   MO SOS   UCC Debtor Search   UCC 1   Carlson
Systems LLC   Equipment   3/4/2013   1303041940458   N/A   N/A   Variform, Inc.
  MO SOS   UCC Debtor Search   UCC 1   General Electric Credit Corporation of
Tennessee   Equipment   5/13/2013   1305132260521   N/A   N/A   Variform, Inc.  
MO SOS   UCC Debtor Search   UCC 1   Wells Fargo Bank, N.A.   Equipment  
1/14/2014   1401153293276   N/A   N/A   Variform, Inc.   MO SOS   UCC Debtor
Search   UCC 1   General Electric Credit Corporation of Tennessee   Equipment  
8/13/2014   1408134236045   2/4/2015 / 2/11/2015   1502064976947 / 1502185018670
  Variform, Inc.   MO SOS   UCC Debtor Search   UCC 1   General Electric Capital
Corporation   Equipment   2/9/2015   1502135004449   N/A   N/A   Variform, Inc.
  MO SOS   UCC Debtor Search   UCC 1   ADCO Technology Solutions, LLC / First
Heritage Bank / First Heritage Bank / First Heritage Bank   Equipment  
1/28/2016   1601286569053   2/23/2016 / 5/25/2016 / 5/25/2016 / 6/15/2017 /
6/15/2017   1602246693757 / 1605267144705 / 1605267145161 / 1706158962882 /
1706158962892   Variform, Inc.   MO SOS   UCC Debtor Search   UCC 1   Harbor
Capital Leasing, Inc. / Tokyo Century (USA) Inc.   Equipment   12/20/2016  
1612208097708   7/27/2017 / 7/27/2017   1707319154139 / 1707319154189  
Variform, Inc.   MO SOS   UCC Debtor Search   UCC 1   CIT BANK, N.A.   Equipment
  12/29/2016   1612298153584   1/11/2017   1701128207816   Variform, Inc.   MO
SOS   UCC Debtor Search   UCC 1   CIT BANK, N.A.   Equipment   12/16/2016  
1612168091080   1/17/1017   1701178223789



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Alberta   Personal Property Registry
Search   PPSA   GE VFS Canada Limited Partnership   Equipment   04/29/2014  
14042932054   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   GE VFS Canada Limited Partnership   Equipment  
04/29/2014   14042932234   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Xerox Canada Ltd.   Equipment   05/02/2014  
14050225635   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Shaw GMC Chevrolet Buick Inc. / Summit Acceptance Corp
  Equipment / Motor Vehicle   10/06/2014   14100620945   10/06/2014  
14100633621   Gienow Canada Inc.   Alberta   Personal Property Registry Search  
PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle   12/11/2014  
14121140620   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle  
12/11/2014   14121140707   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor
Vehicle   01/28/2015   15012822869   01/29/2015   15012931978   Gienow Canada
Inc.   Alberta   Personal Property Registry Search   PPSA   Summit Acceptance
Corp   Equipment / Motor Vehicle   01/28/2015   15012828293   N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Alberta   Personal Property Registry
Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle   01/29/2015
  15012931895   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle  
01/29/2015   15012932089   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor
Vehicle   01/29/2015   15012932272   N/A   N/A   Gienow Canada Inc.   Alberta  
Personal Property Registry Search   PPSA   Summit Acceptance Corp   Equipment /
Motor Vehicle   01/30/2015   15013021223   N/A   N/A   Gienow Canada Inc.  
Alberta   Personal Property Registry Search   PPSA   Summit Acceptance Corp  
Equipment / Motor Vehicle   01/30/2015   15013021334   N/A   N/A   Gienow Canada
Inc.   Alberta   Personal Property Registry Search   PPSA   Summit Acceptance
Corp   Equipment / Motor Vehicle   01/30/2015   15013021645   04/14/2015  
15041435865   Gienow Canada Inc.   Alberta   Personal Property Registry Search  
PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle   02/04/2015  
15020434187   02/11/2015   15021119968   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor
Vehicle   02/04/2015   15020434348   02/11/2015   15021120011



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Alberta   Personal Property Registry
Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle   02/16/2015
  15021605218   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle  
02/16/2015   15021605302   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor
Vehicle   02/16/2015   15021605389   N/A   N/A   Gienow Canada Inc.   Alberta  
Personal Property Registry Search   PPSA   Summit Acceptance Corp   Equipment /
Motor Vehicle   03/17/2015   15031714639   N/A   N/A   Gienow Canada Inc.  
Alberta   Personal Property Registry Search   PPSA   Shaw GMC Chevrolet Buick
Inc. / Summit Acceptance Corp   Equipment / Motor Vehicle   03/27/2015  
15032714558   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle  
04/01/2015   15040109197   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor
Vehicle   04/01/2015   15040112004   N/A   N/A   Gienow Canada Inc.   Alberta  
Personal Property Registry Search   PPSA   Summit Acceptance Corp   Equipment /
Motor Vehicle   04/01/2015   15040112866   N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Alberta   Personal Property Registry
Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle   04/06/2015
  15040635206   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle  
04/06/2015   15040635360   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor
Vehicle   05/20/2015   15052036414   N/A   N/A   Gienow Canada Inc.   Alberta  
Personal Property Registry Search   PPSA   Penske Truck Leasing Canada Inc. /
Locations de Camions Penske Canada Inc   Equipment / Motor Vehicle   06/10/2015
  15061009713   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle  
09/22/2015   15092244060   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor
Vehicle   10/20/2015   15102034620   10/28/2015   15102833622   Gienow Canada
Inc.   Alberta   Personal Property Registry Search   PPSA   Summit Acceptance
Corp   Equipment / Motor Vehicle   11/19/2015   15111935077   N/A   N/A   Gienow
Canada Inc.   Alberta   Personal Property Registry Search   PPSA   Summit
Acceptance Corp   Equipment / Motor Vehicle   12/07/2015   15120712577   N/A  
N/A

 



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Alberta   Personal Property Registry
Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle   12/07/2015
  15120737439   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle  
12/07/2015   15120737471   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor
Vehicle   12/07/2015   15120737514   N/A   N/A   Gienow Canada Inc.   Alberta  
Personal Property Registry Search   PPSA   Integrated Distribution Systems LP
O/A Wajax Equipment   Equipment / Motor Vehicle   12/14/2015   15121403367  
12/30/2015 / 12/30/2015 / 12/30/2015   15123013303 / 15123014126 / 15123016518  
Gienow Canada Inc.   Alberta   Personal Property Registry Search   PPSA   Summit
Acceptance Corp   Equipment / Motor Vehicle   12/28/2015   15122801327   N/A  
N/A   Gienow Canada Inc.   Alberta   Personal Property Registry Search   PPSA  
Summit Acceptance Corp   Equipment / Motor Vehicle   12/28/2015   15122802593  
N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property Registry Search  
PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle   03/22/2016  
16032223858   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle  
03/22/2016   16032223929   N/A   N/A



 

 

 Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Alberta   Personal Property Registry
Search   PPSA   Summit Acceptance Corp   Equipment / Motor Vehicle   05/25/2016
  16052529622   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Ryder Truck Rental Canada Ltd   Equipment / Motor
Vehicle   06/23/2016   16062319649   N/A   N/A   Gienow Canada Inc.   Alberta  
Personal Property Registry Search   PPSA   Ryder Truck Rental Canada Ltd  
Equipment / Motor Vehicle   06/27/2016   16062718669   N/A   N/A   Gienow Canada
Inc.   Alberta   Personal Property Registry Search   PPSA   Ryder Truck Rental
Canada Ltd   Equipment / Motor Vehicle   08/30/2016   16083023899   N/A   N/A  
Gienow Canada Inc.   Alberta   Personal Property Registry Search   PPSA   Jim
Pattison Lease / Jim Pattison Industries Ltd.   Equipment / Motor Vehicle  
10/21/2016   16102104672   06/20/2017   17062007849   Gienow Canada Inc.  
Alberta   Personal Property Registry Search   PPSA   Penske Truck Leasing Canada
Inc. / Locations de Camions Penske Canada Inc   Equipment / Motor Vehicle  
3/24/2017   17032410100   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Jim Pattison Industries Ltd.   Equipment /
Motor Vehicle   07/24/2017   17072433828   N/A   N/A   Gienow Canada Inc.  
Alberta   Personal Property Registry Search   PPSA   Jim Pattison Industries
Ltd.   Equipment / Motor Vehicle   07/25/2017   17072516795   N/A   N/A

 

 

 



Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Alberta   Personal Property Registry
Search   PPSA   Jim Pattison Industries Ltd.   Equipment / Motor Vehicle  
07/25/2017   17072519578   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Jim Pattison Industries Ltd.   Equipment /
Motor Vehicle   07/31/2017   17073137996   N/A   N/A   Gienow Canada Inc.  
Alberta   Personal Property Registry Search   PPSA   Jim Pattison Industries
Ltd.   Equipment / Motor Vehicle   07/31/2017   17073138005   N/A   N/A   Gienow
Canada Inc.   Alberta   Personal Property Registry Search   PPSA   Jim Pattison
Industries Ltd.   Equipment / Motor Vehicle   09/11/2017   17091121633   N/A  
N/A   Gienow Canada Inc.   Alberta   Personal Property Registry Search   PPSA  
Jim Pattison Industries Ltd.   Equipment / Motor Vehicle   09/13/2017  
17091318036   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Jim Pattison Industries Ltd.   Equipment / Motor
Vehicle   09/27/2017   17092733982   N/A   N/A   Gienow Canada Inc.   Alberta  
Personal Property Registry Search   PPSA   Jim Pattison Industries Ltd.  
Equipment / Motor Vehicle   09/27/2017   17092734235   N/A   N/A   Gienow Canada
Inc.   Alberta   Personal Property Registry Search   PPSA   Jim Pattison
Industries Ltd.   Equipment / Motor Vehicle   10/24/2017   17102433722   N/A  
N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Alberta   Personal Property Registry
Search   PPSA   Jim Pattison Industries Ltd.   Equipment / Motor Vehicle  
11/15/2017   17111516937   N/A   N/A   Gienow Canada Inc.   Alberta   Personal
Property Registry Search   PPSA   Jim Pattison Industries Ltd.   Equipment /
Motor Vehicle   11/15/2017   17111518594   N/A   N/A   Gienow Canada Inc.  
Alberta   Personal Property Registry Search   PPSA   Jim Pattison Industries
Ltd.   Equipment / Motor Vehicle   11/15/2017   17111520462   N/A   N/A   Gienow
Canada Inc.   Alberta   Personal Property Registry Search   PPSA   Jim Pattison
Industries Ltd.   Equipment / Motor Vehicle   11/15/2017   17111532904   N/A  
N/A   Gienow Canada Inc.   Alberta   Personal Property Registry Search   PPSA  
Jim Pattison Industries Ltd.   Equipment / Motor Vehicle   11/15/2017  
17111535600   N/A   N/A   Gienow Canada Inc.   Alberta   Personal Property
Registry Search   PPSA   Jim Pattison Industries Ltd.   Equipment / Motor
Vehicle   11/24/2017   17112426367   N/A   N/A   Gienow Canada Inc.   Alberta  
Personal Property Registry Search   PPSA   Ryder Truck Rental Canada Ltd.  
Equipment / Motor Vehicle   12/29/2017   17122919037   N/A   N/A   Gienow Canada
Inc.   Alberta   Personal Property Registry Search   PPSA   Akhurst Machinery
Limited   Equipment   01/31/2018   18013125605   N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   British Columbia   Personal Property
Registry Search   PPSA   Xerox Canada Ltd.   Equipment   05/02/2014   934567H  
N/A   N/A   Gienow Canada Inc.   British Columbia   Personal Property Registry
Search   PPSA   Shaw GMC Chevrolet Buick Inc. / Summit Acceptance Corp.  
Equipment   04/06/2015   528455I   05/11/2015   595787I   Gienow Canada Inc.  
British Columbia   Personal Property Registry Search   PPSA   Penske Truck
Leasing Canada Inc. / Locations de Camions Penske Canada Inc.   Equipment  
06/10/2015   655012I   N/A   N/A   Gienow Canada Inc.   British Columbia  
Personal Property Registry Search   PPSA   Cookson Motors Idealease Ltd.  
Equipment   09/01/2015   815535I   N/A   N/A   Gienow Canada Inc.   British
Columbia   Personal Property Registry Search   PPSA   Summit Acceptance Corp.  
Equipment   11/20/2015   964886I   N/A   N/A   Gienow Canada Inc.   British
Columbia   Personal Property Registry Search   PPSA   Penske Truck Leasing
Canada Inc. / Locations de Camions Penske Canada Inc.   Equipment   05/24/2017  
898069J   N/A   N/A   Gienow Canada Inc.   British Columbia   Personal Property
Registry Search   PPSA   Jim Pattison Industries Ltd.   Equipment   11/15/2017  
401044K   N/A   N/A   Gienow Canada Inc.   British Columbia   Personal Property
Registry Search   PPSA   Jim Pattison Industries Ltd.   Equipment   11/15/2017  
401117K   N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 



  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Manitoba   Personal Property Registry
Search   PPSA   Shaw GMC Chevrolet Buick Inc. / Summit Acceptance Corp.  
Equipment   10/06/2014   201418925502   10/06/2014   201418973213   Gienow
Canada Inc.   Manitoba   Personal Property Registry Search   PPSA   Summit
Acceptance Corp.   Equipment   12/07/2015   201523348502   N/A   N/A   Gienow
Canada Inc.   Manitoba   Personal Property Registry Search   PPSA   Summit
Acceptance Corp.   Equipment   05/31/2016   201610111500   N/A   N/A   Gienow
Canada Inc.   Manitoba   Personal Property Registry Search   PPSA   Penske Truck
Leasing Canada Inc. / Locations de Camions Penske Canada Inc.   Equipment /
Motor Vehicle   03/24/2017   201704979601   N/A   N/A   Gienow Canada Inc.  
Manitoba   Personal Property Registry Search   PPSA   Penske Truck Leasing
Canada Inc. / Locations de Camions Penske Canada Inc.   Equipment   06/10/2015  
201510645508   N/A   N/A   Gienow Canada Inc.   Ontario   Personal Property
Registry Search   PPSA   Ryder Truck Rental Canada Ltd.   Equipment / Motor
Vehicle   12/29/2017   20171229 1405 1462 7518   N/A   N/A   Gienow Canada Inc.
  Ontario   Personal Property Registry Search   PPSA   Penske Truck Leasing
Canada Ltd. / Locations de Camions Penske Canada Ltd.   Equipment / Other /
Motor Vehicle   03/24/2017   20170324 1407 1462 2332   N/A   N/A   Gienow Canada
Inc.   Ontario   Personal Property Registry Search   PPSA   Penske Truck Leasing
Canada Ltd. / Locations de Camions Penske Canada Ltd.   Equipment / Other /
Motor Vehicle   06/10/2015   20150610 1405 1462 9421   N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Saskatchewan   Personal Property
Registry Search   PPSA   Shaw GMC Chevrolet Buick Inc. / Summit Acceptance Corp.
  Equipment / Motor Vehicle   09/26/2014   301248323   N/A   N/A   Gienow Canada
Inc.   Saskatchewan   Personal Property Registry Search   PPSA   Shaw GMC
Chevrolet Buick Inc. / Summit Acceptance Corp.   Equipment / Motor Vehicle  
10/06/2014   301252847   N/A   N/A   Gienow Canada Inc.   Saskatchewan  
Personal Property Registry Search   PPSA   Shaw GMC Chevrolet Buick Inc. /
Summit Acceptance Corp.   Equipment / Motor Vehicle   10/30/2014   301263366  
N/A   N/A   Gienow Canada Inc.   Saskatchewan   Personal Property Registry
Search   PPSA   Shaw GMC Chevrolet Buick Inc. / Summit Acceptance Corp.  
Equipment / Motor Vehicle   02/17/2015   301301765   N/A   N/A   Gienow Canada
Inc.   Saskatchewan   Personal Property Registry Search   PPSA   Shaw GMC
Chevrolet Buick Inc. / Summit Acceptance Corp.   Equipment / Motor Vehicle  
04/06/2015   301320110   N/A   N/A   Gienow Canada Inc.   Saskatchewan  
Personal Property Registry Search   PPSA   Summit Acceptance Corp.   Equipment /
Motor Vehicle   09/28/2015   301396857   N/A   N/A   Gienow Canada Inc.  
Saskatchewan   Personal Property Registry Search   PPSA   Summit Acceptance
Corp.   Equipment / Motor Vehicle   10/02/2015   301399420   N/A   N/A   Gienow
Canada Inc.   Saskatchewan   Personal Property Registry Search   PPSA   Summit
Acceptance Corp.   Equipment / Motor Vehicle   10/20/2015   301406483   N/A  
N/A



 

 



Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Gienow Canada Inc.   Saskatchewan   Personal Property
Registry Search   PPSA   Jim Pattison Ltd.   Equipment / Motor Vehicle  
07/25/2017   301653426   N/A   N/A   Gienow Canada Inc.   Saskatchewan  
Personal Property Registry Search   PPSA   Xerox Canada Ltd.   Equipment  
05/02/2014   301179368   N/A   N/A   Gienow Canada Inc.   Saskatchewan  
Personal Property Registry Search   PPSA   Penske Truck Leasing Canada Ltd. /
Locations de Camions Penske Canada Ltd.   Equipment / Motor Vehicle   06/10/2015
  301349241   N/A   N/A   Gienow Canada Inc.   Saskatchewan   Personal Property
Registry Search   PPSA   Penske Truck Leasing Canada Ltd. / Locations de Camions
Penske Canada Ltd.   Equipment / Motor Vehicle   03/24/2017   301601549   N/A  
N/A   Gienow Canada Inc.   Saskatchewan   Personal Property Registry Search  
PPSA   Ryder Truck Rental Canada Ltd.   Equipment / Motor Vehicle   12/29/2017  
301714405   N/A   N/A   Mitten Inc.   Alberta   Personal Property Registry
Search   PPSA   Ricoh Canada Inc.   Equipment   09/28/2012   12092820792   N/A  
N/A   Mitten Inc.   British Columbia   Personal Property Registry Search   PPSA
  Ricoh Canada Inc.   Equipment   09/28/2012   976472G   N/A   N/A   Mitten Inc.
  Manitoba   Personal Property Registry Search   PPSA   Ricoh Canada Inc.  
Equipment   09/28/2012   201217301209   N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Mitten Inc.   New Brunswick   Personal Property Registry
Search   PPSA   Ricoh Canada Inc.   Equipment   09/28/2012   22042998   N/A  
N/A   Mitten Inc.   Nova Scotia   Personal Property Registry Search   PPSA  
Ricoh Canada Inc.   Equipment   09/28/2012   20139333   N/A   N/A   Mitten Inc.
  Ontario   Personal Property Registry Search   PPSA   Ricoh Canada Inc.  
Equipment / Other   08/01/2012   20120801 0941 1616 3029   N/A   N/A   Mitten
Inc.   Ontario   Personal Property Registry Search   PPSA   Trailer Wizards Ltd.
  Equipment / Motor Vehicle   12/05/2017   20171205 1305 1902 9000   N/A   N/A  
Mitten Inc.   Ontario   Personal Property Registry Search   PPSA   Trailer
Wizards Ltd.   Equipment / Motor Vehicle   12/05/2017   20171205 1333 1902 9057
  N/A   N/A   Mitten Inc.   Ontario   Personal Property Registry Search   PPSA  
De Lage Landen Financial Services Canada Inc.   Equipment / Accounts / Other/
Motor Vehicle   04/22/2014   20140422 0946 1529 8537   N/A   N/A   Mitten Inc.  
Ontario   Personal Property Registry Search   PPSA   De Lage Landen Financial
Services Canada Inc.   Equipment / Accounts / Other/ Motor Vehicle   05/26/2017
  20170526 1441 1530 1185   N/A   N/A   Mitten Inc.   Ontario   Personal
Property Registry Search   PPSA   De Lage Landen Financial Services Canada Inc.
  Equipment / Accounts / Other/ Motor Vehicle   06/29/2017   20170629 1933 1531
9661   N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Mitten Inc.   Ontario   Personal Property Registry Search
  PPSA   Ryder Truck Rental Canada Ltd.   Equipment / Motor Vehicle   05/08/2017
  20170508 1709 1462 7488   N/A   N/A   Mitten Inc.   Ontario   Personal
Property Registry Search   PPSA   RCAP Leasing Inc.   Equipment / Accounts /
Other   02/27/2015   20150227 1431 8077 5080   N/A   N/A   Mitten Inc.   Ontario
  Personal Property Registry Search   PPSA   Bank of Montreal   Accounts / Other
  10/04/2011   20111004 1359 1590 9090   06/03/2013   20130603 1120 1590 1754  
Mitten Inc.   Quebec   RPMRR   RPMRR   Ricoh Canada Inc. / CIT Financial Ltd.  
Equipment / Other   10/04/2012   12-0821265-0001   N/A   N/A   Mitten Inc.  
Quebec   RPMRR   RPMRR   Ryder Truck Rental Canada Ltd.   Equipment / Motor
Vehicle   05/09/2017   17-0442771-0009   N/A   N/A   Mitten Inc.   Saskatchewan
  Personal Property Registry Search   PPSA   Ricoh Canada Inc.   Equipment  
09/28/2012   300932186   N/A   N/A ATRIUM   Atrium Windows and Doors, Inc.   DE
SOS   UCC Debtor Search   UCC 1   NMHG Financial Services, Inc.   Equipment  
3/30/2005   50974668   12/07/2009 / 12/09/2014 / 12/09/2014 / 12/09/2014  
20093902415 / 20144974457 / 20144974499 / 20144979126   Atrium Windows and
Doors, Inc.   DE SOS   UCC Debtor Search   UCC 1   NMHG Financial Services, Inc.
  Equipment   8/23/2005   52626852   5/14/2010 / 4/15/2015 / 4/15/2015 /
4/15/2015   20101692478 / 20151608818 / 20151608792 / 20151608826   Atrium
Windows and Doors, Inc.   DE SOS   UCC Debtor Search   UCC 1   De Lage Landen
Financial Services, Inc.   Equipment   6/10/2014   20142245074   N/A   N/A



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   Atrium Windows and Doors, Inc.   DE SOS   UCC Debtor
Search   UCC 1   MB Financial Bank, N.A.   Equipment   2/9/2016   20160777571  
1/6/2017 / 7/25/2017   20170130564 / 20174922644   Atrium Windows and Doors,
Inc.   DE SOS   UCC Debtor Search   UCC 1   Wells Fargo Financial Leasing, Inc.
  Equipment   8/2/2016   20164668248   N/A   N/A   Atrium Windows and Doors,
Inc.   DE SOS   UCC Debtor Search   UCC 1   HYG Financial Services, Inc.  
Equipment   7/21/2017   20174844558   N/A   N/A   Atrium Windows and Doors, Inc.
  DE SOS   UCC Debtor Search   UCC 1   HYG Financial Services, Inc.   Equipment
  10/13/2017   20176832403   N/A   N/A   Atrium Windows and Doors, Inc.   DE SOS
  UCC Debtor Search   UCC 1   PHSI and/or Assignees   Equipment   12/29/2017  
20178648562   N/A   N/A   Atrium Windows and Doors, Inc.   TX SOS   UCC Debtor
Search   UCC-1   De Lage Landen Financial Services, Inc.   Equipment  
06/25/2014   14-0020310708   N/A   N/A   Atrium Extrusion Systems, Inc.   NC SOS
  UCC Debtor Search   UCC 1   Krauss Maffei Corporation   Equipment   05/23/2016
  20160052095A   N/A   N/A   Thermal Industries, Inc.   DE SOS   UCC Debtor
Search   UCC 1   NMHG Financial Services, Inc.   Equipment   6/26/2014  
20142532299   N/A   N/A   Thermal Industries, Inc.   DE SOS   UCC Debtor Search
  UCC 1   Toyota Motor Credit Corporation / Pennwest Industrial Trucks, LLC  
Equipment   9/24/2015   20154271416   N/A   N/A   Thermal Industries, Inc.   DE
SOS   UCC Debtor Search   UCC 1   Toyota Industries Commercial Finance, Inc.  
Equipment   1/26/2017   20170591021   N/A   N/A   Thermal Industries, Inc.   PA
SOC   UCC Debtor Search   UCC 1   First Western Bank & Trust dba All Lines
Leasing   Equipment   09/23/2013   2013092403318   N/A   N/A

 



 

 

Schedule 1.1(c) to Cash Flow Credit Agreement

 

  Debtor/Defendant   Search
Jurisdiction   Scope
of
Search   Type of
Filing
Found   Secured
Party/Plaintiff   Collateral
Type   Original
File Date   Original File #   Amdt. File
Date   Amdt. File #   North Star Manufacturing (London) Ltd.   Ontario  
Personal Property Registry Search   PPSA   Blueshore Transport Finance Ltd.  
Equipment / Motor Vehicle   01/19/2018   20180119 1930 1531 0129   N/A   N/A  
North Star Manufacturing (London) Ltd.   Ontario   Personal Property Registry
Search   PPSA   Paccar Financial Services Ltd.   Equipment / Accounts / Other /
Motor Vehicle   08/03/2016   20160803 1438 8077 3878   05/18/2017   20170518
1037 8077 4075   North Star Manufacturing (London) Ltd.   Ontario   Personal
Property Registry Search   PPSA   De Lage Landen Financial Services Canada Inc.
  Equipment / Accounts / Other / Motor Vehicle   12/07/2015   20151207 1439 1530
1198   N/A   N/A   North Star Manufacturing (London) Ltd.   Ontario   Personal
Property Registry Search   PPSA   Paccar Financial Services Ltd.   Equipment /
Accounts / Other / Motor Vehicle   12/07/2015   20150615 1033 8077 4093  
06/17/2015 / 05/18/2017   20150617 1436 8077 4360 / 20170518 1037 8077 4076  
North Star Manufacturing (London) Ltd.   Ontario   Personal Property Registry
Search   PPSA   Mercedes-Benz Financial Services Canada Corporation   Equipment
/ Accounts / Other / Motor Vehicle   08/26/2014   20140826 1951 1531 1654  
06/26/2017   20170626 1038 1529 1129   Brock Doors & Windows Ltd.   Ontario  
Personal Property Registry Search   PPSA   Toyota Industries Commercial Finance
Canada, Inc.   Equipment / Other   12/18/2017   20171218 1710 1462 4765   N/A  
N/A   Brock Doors & Windows Ltd.   Ontario   Personal Property Registry Search  
PPSA   Liftcapital Corporation   Equipment / Other   03/14/2014   20140314 1703
1462 7191   03/02/2017   20170302 1408 1462 4630

 

 

 

 

Schedule 5.4 to Cash Flow Credit Agreement

 

SCHEDULE 5.4

 

Consents Required

 

None.

 

 

 

Schedule 5.6 to Cash Flow Credit Agreement

 

SCHEDULE 5.6

 

Litigation

 

1.Ply Gem stockholders have filed two separate putative class action lawsuits in
connection with the Ply Gem Merger in Delaware Chancery Court—Miller v. Ply Gem
Holdings, Inc., No. 2018-0151 (Del. Ch.) and Lowinger v. Ply Gem Industries, et.
al., No. 2018-0163 (Del. Ch.). On March 19, 2018, the matters were consolidated
and plaintiffs moved for a preliminary injunction. The plaintiffs are seeking to
enjoin consummation of the Ply Gem Merger or, in the event the Ply Gem Merger is
completed, to rescind the Ply Gem Merger or recover money damages on behalf of
the Ply Gem stockholders caused by the alleged breaches of fiduciary duties by
Ply Gem directors on the basis of allegedly insufficient and improper
disclosures in connection with the Ply Gem Merger.

 

2.Appraisal Rights Demand – Ply Gem has received notices from Cede & Co.
regarding the assertion of appraisal (or dissenters’) rights on behalf of
several stockholders of the shares of Ply Gem Holdings common stock owned by
such stockholders prior to the Pisces Merger.

 

3.In re Ply Gem Holdings, Inc. Securities Litigation – Purported federal
securities class action filed on May 19, 2014 in the United States District
Court for the Southern District of New York against Ply Gem Holdings, Inc.,
several of its directors and officers, and the underwriters associated with Ply
Gem’s initial public offering. During 2017, the parties reached an agreement in
principle to settle the matter for approximately $25.95 million, and on March 6,
2018, plaintiffs filed with the fully executed settlement papers with the Court.
The settlement remains subject to Court approval and requests for exclusion by
members of the settlement class. The Ply Gem Business currently has reserves in
place in the amount of approximately $561,072.

 

4.Anthony Pagliaroni et al. v. Mastic Home Exteriors, Inc. and Deceuninck North
America, LLC – Purported class action filed in January 2012 in the United States
District Court for the District of Massachusetts. Plaintiffs, on behalf of
themselves and all others similarly situated, allege damages as a result of the
defective design and manufacture of Oasis composite deck and railing, which was
manufactured by Deceuninck North America, LLC (“Deceuninck”) and sold by Mastic
Home Exteriors, Inc. (“MHE”). The District Court denied plaintiffs’ motion for
class certification on September 22, 2015. Plaintiffs filed a petition for
interlocutory appeal of the denial of class certification to the U.S. Court of
Appeals for the First Circuit, and on April 12, 2016, the Court of Appeals
denied this petition for appeal, meaning the case continues to be litigated with
the individual named plaintiffs. On February 15, 2018, the District Court (i)
entered summary judgment for MHE on several claims, but left claims for breach
of express and implied warranty for trial, and (ii) entered summary judgment for
Deceuninck on all claims.

 

 

 

 

Schedule 5.6 to Cash Flow Credit Agreement

 

5.Kiefer et al. v. Simonton Building Products, LLC et al. – Purported class
action filed on October 17, 2016 in the United States District Court for the
District of Minnesota. Plaintiffs, on behalf of themselves and all others
similarly situated, allege damages as a result of, among other things, the
defective design and manufacture of certain Simonton windows containing two-pane
insulating glass units. On April 17, 2017, the District Court granted the
defendants’ motion to dismiss the complaint. Plaintiffs filed a notice of
appeal, and the appeal is pending. During March 2018, the parties reached an
agreement in principle to settle the matter for approximately $15,000.

 

6.Gazzillo et al. v. Ply Gem Industries, Inc. et al. – Purported class action
filed on September 26, 2017 in the United States District Court for the Northern
District of New York. Plaintiffs, on behalf of themselves and all others
similarly situated, allege damages as a result of, among other things, the
defective design and manufacture of certain vinyl siding products.

 

7.Items listed on Schedule 5.17 are incorporated herein by reference.

 

 

 

 

Schedule 5.8 to Cash Flow Credit Agreement

 

SCHEDULE 5.8

 

Real Property

 

None.

 

 

 

 

Schedule 5.9 to Cash Flow Credit Agreement

 

SCHEDULE 5.9

 

Intellectual Property Claims

 

None.

 

 

 

 

Schedule 5.15 to Cash Flow Credit Agreement

 

SCHEDULE 5.15

 

Subsidiaries

 



Subsidiary   Jurisdiction of
Organization  

Ownership

Percentage

  Direct Owner(s) PLY GEM Alenco Building Products Management, L.L.C.   Delaware
  100%   Alenco Holding Corporation Alenco Extrusion GA, L.L.C.   Delaware  
100%   New Alenco Extrusion, Ltd. Alenco Extrusion Management, L.L.C.   Delaware
  100%   Alenco Holding Corporation Alenco Holding Corporation   Delaware   100%
  AWC Holding Company Alenco Interests, L.L.C.   Delaware   100%   Alenco
Holding Corporation Alenco Trans, Inc.   Delaware   100%   Alenco Holding
Corporation Alenco Window GA, L.L.C.   Delaware   100%   New Alenco Window, Ltd
Aluminum Scrap Recycle, L.L.C.   Delaware   100%   New Alenco Extrusion, Ltd.
AWC Arizona, Inc.   Delaware   100%   Alenco Holding Corporation AWC Holding
Company   Delaware   100%   Ply Gem Industries, Inc. Foundation Labs by Ply Gem,
LLC   Delaware   100%   Ply Gem Industries, Inc. Glazing Industries Management,
L.L.C.   Delaware   100%   Alenco Holding Corporation Great Lakes Window, Inc.  
Ohio   100%   Ply Gem Industries, Inc. Kroy Building Products, Inc.   Delaware  
100%   Ply Gem Industries, Inc. Mastic Home Exteriors, Inc.   Ohio   100%   Ply
Gem Industries, Inc. MW Manufacturers Inc.   Delaware   100%   MWM Holding, Inc.
MWM Holding, Inc.   Delaware   100%   Ply Gem Industries, Inc. Napco, Inc.  
Delaware   100%   Ply Gem Industries, Inc. New Alenco Extrusion, Ltd.   Texas  
95% limited partner   Alenco Interests, L.L.C.         5% general partner  
Alenco Extrusion Management, L.L.C. New Alenco Window, Ltd.   Texas   95%
limited partner   Alenco Interests, L.L.C.         5% general partner   Alenco
Building Products Management, L.L.C. New Glazing Industries, Ltd.   Texas   95%
limited partner   Alenco Interests, L.L.C.         5% general partner   Glazing
Industries Management, L.L.C. Ply Gem Holdings, Inc.   Delaware   100%   Pisces
Midco, Inc. Ply Gem Industries, Inc.   Delaware   100%   Ply Gem Holdings, Inc.
Ply Gem Pacific Windows Corporation   Delaware   100%   Ply Gem Industries, Inc.

 



 

 

 

Schedule 5.15 to Cash Flow Credit Agreement

 

Subsidiary   Jurisdiction of
Organization  

Ownership

Percentage

  Direct Owner(s) Ply Gem Specialty Products, LLC   Delaware   100%   Ply Gem
Industries, Inc. SimEx, Inc.   West Virginia   50,000   Simonton Windows &
Doors, Inc. Simonton Building Products LLC   Delaware   100%   Simonton Windows
& Doors, Inc. Simonton Industries, Inc.   California   100%   Simonton Building
Products LLC Simonton Windows & Doors, Inc.   Delaware   100%   Ply Gem
Industries, Inc. Simonton Windows, Inc.   West Virginia   100%   Simonton
Building Products LLC Variform, Inc.   Missouri   100%   Ply Gem Industries,
Inc. Gienow Canada Inc.   Canada (Federally Organized)   100%   Ply Gem
Industries, Inc. Mitten, Inc.   Ontario   100%   Ply Gem Industries, Inc. ATRIUM
Atrium Corporation   Delaware   100%   Pisces Midco, Inc. Atrium Intermediate
Holdings, Inc.   Delaware   100%   Atrium Corporation Atrium Parent, Inc.  
Delaware   100%   Atrium Intermediate Holdings, Inc. Atrium Windows and Doors,
Inc.   Delaware   100%   Atrium Parent, Inc. American Screen Manufacturers, Inc.
  Delaware   100%   Atrium Windows and Doors, Inc. Atrium Extrusion Systems,
Inc.   Delaware   100%   Atrium Windows and Doors, Inc. Champion Window, Inc.  
Delaware   100%   Atrium Windows and Doors, Inc. Thermal Industries, Inc.  
Delaware   100%   Atrium Windows and Doors, Inc. North Star Manufacturing
(London) Ltd.   Ontario   100%   Pisces Midco, Inc. Brock Doors & Windows Ltd.  
Ontario   100%   Pisces Midco, Inc.

 

 

 

 

Schedule 5.17 to Cash Flow Credit Agreement

 

SCHEDULE 5.17

 

Environmental Matters

 

1.MW Manufacturers Inc. is a party to an Administrative Order on Consent with
the United States Environmental Protection Agency (the “EPA”) dated September
12, 2011, under the Resource Conservation and Recovery Act (“RCRA”), with
respect to its Rocky Mount, Virginia facility. The Ply Gem Business currently
has reserves in place in the amount of approximately $1.35 million.

 

2.Gienow Canada Inc. may incur costs in connection with contamination at its
Calgary, Alberta facility. There are no investigation or remediation activities
currently being conducted by the Ply Gem Business, and the Ply Gem Business has
not had contact with regulatory agencies regarding this matter in several years.
The Ply Gem Business currently has a reserve in place of approximately $150,000
CAD.

 

3.In May 2015, Kroy Building Products, Inc. (“Kroy”) responded to EPA’s request
for information issued under CERCLA in connection with contamination at Kroy’s
York, Nebraska facility. The facility is located within an area-wide Superfund
site, and the Ply Gem Business believes that they are not responsible for the
contamination.

 

 

 

 

Schedule 5.20 to Cash Flow Credit Agreement

 

SCHEDULE 5.20

 

Insurance1

 

Coverage  Effective
Date  Carrier  Limits  Deductible/SIR  Premiums  PLY GEM General Liability 
10/31/2017 - 10/31/2018  James River  2,000,000/occurrence; 4,000,000 aggregate 
500,000 SIR  $1,167,147  General Liability -Canada  5/12/2017 - 5/12/2018 
Strategic Underwriting Managers, Inc.  1,000,000/occurrence; 2,000,000
aggregate  25,000 deductible  $176,054  Umbrella Liability  10/31/2017
-10/31/2018  American Guarantee & Liability (Zurich)  24,000,000/occurrence;
24,000,000 aggregate  zero  $981,110  Excess Liability  10/31/2017 -10/31/2018 
Great American Insurance  25,000,000/occurrence; 25,000,000 aggregate  zero 
$204,954  Crime  5/23/2017 -5/23/2018  Zurich American Insurance Co  5,000,000 
100,000 deductible  $30,000  Workplace Violence  5/23/2017 -5/23/2018  Chubb
Federal Insurance Co  1,000,000  zero  $2,775  Directors & Officers-Primary 
5/23/2017 -5/23/2018  Zurich American Insurance Co  10,000,000  1,000,000 SIR 
$429,331  D&O Excess Layer #1  5/23/2017 -5/23/2018  Endurance Risk Solutions
Assurance Co  10,000,000  zero  $128,000  D&O Excess Layer #2  5/23/2017
-5/23/2018  Chubb Ace American  10,000,000  zero  $70,000  D&O Excess Layer #3 
5/23/2017 -5/23/2018  Nationwide Freedom Specialty  10,000,000  zero  $39,500 
D&O Excess Layer #4  5/23/2017 - 5/23/2018  AIG National Union Fire Ins Co 
10,000,000  zero  $36,740  D&O Excess Side A Coverage  5/23/2017 - 5/23/2018 
Berkley Insurance Co  10,000,000  zero  $36,000 

  



 



1Schedule includes information of the Atrium U.S. Guarantor Entities, which are
to become Loan Parties following the effectiveness of the Atlas Merger, the
Atlas Contribution and the repayment of certain existing Indebtedness of the
Atrium Business on the Business Day immediately following the Closing Date.

 

 

 

 

Schedule 5.20 to Cash Flow Credit Agreement

 

Coverage  Effective
Date  Carrier  Limits  Deductible/SIR  Premiums  Employment Practice Liab. 
5/23/2017 -5/23/2018  Zurich American Insurance Co  10,000,000  250,000 SIR 
$98,000  Fiduciary Liability  5/23/2017 - 5/23/2018  AIG National Union Fire Ins
Co  10,000,000  10,000 SIR  $25,025  Property  5/13/2017 -5/13/2018  Zurich
American Insurance Co  250,000,000  100,000 deductible  $676,240  Property
-Canada              $76,321  Foreign Liability  5/12/2017 -5/12/2018 
WorldSouce - Ins Co of PA  1,000,000/occurrence; 2,000,000 aggregate  1,000
deductible  $13,650  Environmental Liability  2/12/2017 -2/12/2020  Chubb
Illinois Union Ins Co  5,000,000/occurrence; 10,000,000 aggregate  100,000 SIR 
$93,462 (3 yrs)  Work Comp Premium  5/12/2017 -5/12/2018  Zurich American
Insurance Co        $712,215  Work Comp Loss Funding  5/12/2017 -5/12/2018 
Zurich American Insurance Co  9,500,000 program max annual liability  500,000
deductible/
claim  $3,333,288  Excess Workers Comp  5/12/2017 - 5/12/2018  Zurich American
Insurance Co  9,500,000 aggregate  500,000 SIR  $47,080  Auto Liability 
5/12/2017 -5/12/2018  Zurich American Insurance Co  2,000,000/ occurrence  zero 
$865,082  Auto Liability -Canada  5/12/2017 -5/12/2018  SGI Canada  1,000,000/
occurrence  2,500 deductible  $159,935  Storage Tank Liability  2/13/2017
-2/13/2018  Chubb Ace American  1,000,000/ occurrence; 2,000,000 aggregate 
25,000 deductible  $2,272  Motor Truck Cargo  4/5/2017 -4/5/2018  Hartford
Insurance  500,000/ occurrence  1,000 deductible  $4,111  Kidnap/Ransom 
5/12/2017  Tokio Marine Specialty Group  1,000,000/ occurrence  zero  $5,019 (3
yrs) 

 

 

 

 

 

Schedule 5.20 to Cash Flow Credit Agreement

 

Coverage  Effective
Date  Carrier  Limits  Deductible/SIR  Premiums  ATRIUM General Liability
Employee Benefits Liability:
 
General Aggregate Limit
Products/Comp. Ops. Agg.
Personal & Adv. Injury
Each Occurrence Limit
Damage to Premises Rented to You
Medical Expense
Employee Benefits Liability Agg. (Claims Made)  06/01/2017 – 06/01/2018  Zurich
American Insurance Company  $2,000,000
 
$2,000,000
$1,000,000
$1,000,000
 
$1,000,000
$10,000
 
$1,000,000  $1,250,000 Self Insured Retention-Per Occurrence  $180, 203 
Commercial Automobile:
 
CSL - Bodily Injury & PD (sym 1)
Medical Payments (sym 2)
Uninsured / Underinsured Motorist (sym 2)
Personal Injury Protection (sym 2)
Auto Physical Dmg (sym 2 & 8)  06/01/2017 – 06/01/2018  Zurich American
Insurance Company  $1,000,000
 
$10,000
 
Statutory
 
Statutory
 
ACV  Various Deductible per Occurrence-Phy. Damage  $44,013  Workers'
Compensation (Deductible):
 
BI Each Accident
BI by Disease Policy Limit
BI by Disease Each Employee  06/01/2017 – 06/01/2018  American Zurich Insurance
Company  $1,000,000
 
$1,000,000
 
$1,000,000  $500,000 Deductible
Each Accident/Claim  $213,744 

 



 

 

 

Schedule 5.20 to Cash Flow Credit Agreement

 

Coverage  Effective
Date  Carrier  Limits  Deductible/SIR  Premiums  Workers' Compensation
(Retro):
 
BI Each Accident
BI by Disease Policy Limit
BI by Disease Each Emp
(Premium does not include surcharges, claims fee,
claims admin)  06/01/2017 – 06/01/2018  Zurich American Insurance Company 
$1,000,000
 
$1,000,000
$1,000,000  $500,000 Deductible
Each Accident/Claim  $433  TX Non-Subscription (Hays Not Broker)

(Employer's Primary Indemnity Coverage):
 
Employers Liability Bodily Injury Damage Limit Per Employee  10/01/2017 –
10/01/2018  Scottsdale  $10,000,000  $500,000 Self Insured Retention  $175,514 
Umbrella Liability:
 
Each Occurrence
Other Aggregate
Products Completed Operations Aggregate  06/01/2017 – 06/01/2018  American
Guarantee and Liability Insurance Company  $25,000,000
$25,000,000
 
$25,000,000  Excess of scheduled underlying  $239,000 

 



 

 

 

Schedule 5.20 to Cash Flow Credit Agreement

 

Coverage  Effective
Date  Carrier  Limits  Deductible/SIR  Premiums  Excess Umbrella Liability:
 
Each Occurrence
Aggregate
Products Completed Operations Aggregate
Excess $25,000,000  06/01/2017 – 06/01/2018  Starr Indemnity & Liability
Company  $25,000,000
$25,000,000
 
$25,000,000  Excess of scheduled underlying  $64,000  Umbrella Liability
(Canada):
 
Each Occurrence
Aggregate  06/01/2017 – 06/01/2018  Zurich Insurance Company LTD.  $33,681,800 
Excess of scheduled underlying  $20,888  Pollution Legal Liability:
 
Per Pollution Condition
Aggregate
Cov A New Pollution Conditions
Cov B Pre Existing Conditions
Eillis Windows & Door, 300 Welcome Ctr. Blvd., Welcome, NC
CLAIMS MADE  11/04/2015 – 11/04/2020  Illinois Union (ACE)  $10,000,000
$10,000,000  $25,000 Self Insured Retention  $92,544 

 



 

 

 

Schedule 5.20 to Cash Flow Credit Agreement

 

Coverage  Effective
Date  Carrier  Limits  Deductible/SIR  Premiums  International:
 
Each Occurrence
General Aggregate
Employee Benefits Each Claim and Aggregate
Auto Liability
Property Unnamed Location  06/01/2017 – 06/01/2018  Zurich American Insurance
Company  $1,000,000
$2,000,000
 
$1,000,000
$1,000,000
 
$300,925  $5,000 Deductible per Occurrence - Property  $2,500  Property / B&M /
EQ / Flood:
 
Policy Limit Per Occurrence (Coverages Combined)
Business Interruption
Named Windstorm
Brands, Labels & Trademarks
Rental Value

Sublimits in Annual Aggregate:
Earth Movement EXCEPT;
Property located in Zone 1
Property located in Zone 2
Flood except:
Within a Special Flood Hazard Area (SFHA)
Within a Moderate Flood Hazard Area (MFHA)

Accounts Receivable
Computer Systems Damage (Annual Aggregate)
Civil Authority (Not to exceed $1,000,000)
Demolition and Inc Cost of Const
Equipment Breakdown
Amonia Contamination
Spoliage
Extra Expense
Service Interruption
Ingress/Egress (Not to exceed $1,000,000)
Leasehold Interest

Misc. Unnamed Locations
Misc. Personal Property
Newly Acquired Property; 120 day period
Ordinary Payroll
Property in Transit; $250,000 when acting as a Common Carrier
Unintentional E&O  06/01/2017 – 06/01/2018  Zurich  $150,000,000
Included
Included
 
Included
Included
 
$50,000,000
 
$2,500,000
 
$25,000,000
$50,000,000
 
$5,000,000
 
$10,000,000
 
$10,000,000
 
$1,000,000
 
30 days
 
$10,000,000
$150,000,000
$1,000,000
$5,000,000
$5,000,000
$5,000,000
 
$1,000,000
$1,000,000
 
$1,000,000
$100,000
 
$1,000,000
90 days
 
$1,000,000  $100,000 PD/BI ALL manufacturing facilities
$50,000 PD/BI ALL other than manufacturing

Earthquake $100,000 EXCEPT;
$250,000 minimum Combined deductible for PD/TE per occurrence or
5% of 100% Value PD & 5% of 12 Months Value TE Zone 1 Locations; and
$100,000 minimum Combined deductible for PD/TE per occurrence or 2% of 100%
Value PD & 2% of 12 Months Value TE Zone 2 Locations

Flood:
$100,000 EXCEPT;
$1,000,000 High/Moderate Hazard Zones

Named Storm:
$250,000 minimum Combined ded for PD/TE per occurrence or
5% of 100% Value PD & 5% of 12 Months Value TE Zone 1 Locations;
2% of 100% Value PD & 2% of 12 Months Value TE Zone 2 Locations


Equipment Breakdown:
$100,000 PD/BI ALL manufacturing facilities with exceptions.
$50,000 PD/BI ALL other than manufacturing

Service Interruption - 24 Hours

Transit:
$10,000 per Occurrence combined coverages
$5,000 Combined coverages when acting common carrier  $229,072 

  

 

 

 

Schedule 5.20 to Cash Flow Credit Agreement

 

Coverage  Effective
Date  Carrier  Limits  Deductible/SIR  Premiums  D&O / EPL Primary Coverage:
 
Aggregate
Share D&O / EPL Limit of Liability

  06/01/2017 – 06/01/2018  National Union Fire Insurance Co. (AIG)  $10,000,000 
$200,000 D&O Retention

$250,000 EPL Retention  $106,605  D&O Excess                          1st Layer 
06/01/2017 – 06/01/2018  Liberty Insurance Underwriters  $10,000,000 excess of
$10,000,000  Underlying limit + retention  $40,000  D&O
Clause A DIC
2nd Layer  06/01/2017 – 06/01/2018  XL Specialty Insurance Company  $10,000,000
excess of $20,000,000 Side A  Underlying limit + retention  $15,000  Fiduciary
Liability:
 
Aggregate  06/01/2017 – 06/01/2018  AXIS Insurance Company  $5,000,000  $0 
$6,353 

 



 

 

 

Schedule 5.20 to Cash Flow Credit Agreement

 

Coverage  Effective
Date  Carrier  Limits  Deductible/SIR  Premiums  Crime:
 
Employee Theft
Forgery or Alteration
Inside Premises - Theft of Money & Securities
Inside Premises - Robbery & Safe Burglary
Outside the Premises
Computer Fraud
Funds Transfer Fraud
Money Orders & Counterfeit Money
Destruction of Electronic Data / Computer Programs Corporate Deception Fraud
($250,000)  06/01/2017 – 06/01/2018  Berkley Regional Insurance Co.  $5,000,000
$5,000,000
 
$5,000,000
 
$5,000,000
$5,000,000
$5,000,000
$5,000,000
 
$1,000,000
 
$1,000,000  $100,000 Deductible per coverage except $1,000 deductible for Money
Orders and Counterfeit Money and $50,000 deductible for Corporate Deception
Fraud  $19,932  Canadian Property - Coverage A Boiler & Machinery- Coverage B:
 
Property Damage
Business Interruption
Earth Movement Annual Aggregate
Flood Annual Aggregate
Debris Removal PD Portion of Loss
Newly Acquired Location
Demolition and Increased Cost of Construction
Extra Expense
Unnamed Locations
Professional Fees
Hazardous Substances
Valuable Papers
Accounts Receivable
EDP / Media
Fire Fighting Expenses
Transit
Exhibition Floater
Fine Arts
Service Interruption
Salesman's Samples  01/17/2017 – 01/17/2018  75%-Temple Ins. Co. 15% - Intact
Ins. Co. and 15% Northbridge Ins.Co.  $41,600,000
$33,071,000
 
$61,600,000
$61,600,000
 
25%
 
$1,500,000
 
$250,000
$100,000
$25,000
$25,000
$25,000
$25,000
$25,000
$25,000
$25,000
$25,000
$25,000
$25,000
$25,000
$25,000  $5,000 Perr Occurrence

$50,000 Flood

3% of TIV of loc subject re: Earth Movement to min of $100,000)

$25,000 per Occurrence resulting from a Accident to the Complete William 2.2|G
Line, the Complete 1.6|G Line and the Complete CNC Production Machinery
including their driving mechanisms and the electronic and electric controls for
those driving mechanisms

$5,000 Per Occurrence resulting from an Accident to any other object (B&M)

2 Times ADV re:BI/EE directly resulting from an accident to any other Object
(B&M)

$2,500 Salesman's Samples  $58,898 

 



 

 

 

Schedule 5.20 to Cash Flow Credit Agreement

 

Coverage  Effective
Date  Carrier  Limits  Deductible/SIR  Premiums  Canadian Auto:
 
Auto Liability  01/17/2017 – 01/17/2018  Intact Insurance Company  $5,000,000 –
5% of Accident Benefits Premium
5% of Direct Compensation Property Damage  $2,500 Coll. Ded Heavy Commercial
Various Comp / Coll. Deductibles apply.  $13,662  Canadian - Property / Business
Interruption General Liability Crime:
Building and Contents Broad Form
Extra Expense
Earthquake Shock Endorsement
Flood Endorsement
Sewer Back Up Endorsement
Comml Edge Plus Coverage - Courier and Parcel Post
Comml Edge Plus Coverage - Endorsement
Miscellaneous Articles Floater- Laptops
Edge Plus Crime Coverage Endorsement


Bodily Injury and Property Damage Liability
Products - Completed Operations
Property Damage Deductible Per Occurrence
Personal Injury and Advertising Injury Liability
Medical Payments -Per Person
Limited Fungi or Spores Coverage Endt - Aggregate Limit
Limited Fungi or Spores Coverage Endt - Per Occurrence
S.P.F. No 6 - Supplementary Non-Owned Automobile
Amended deductible Endorsement
Comb Liab Ded for Products Sold &/or Distrib in the U.S.A.

Employee Fidelity - Form A
Broad Form Money and Securities
Money Order or Counterfeit Paper
Depositors Forgery  01/17/2017 – 01/17/2018  Intact Insurance Company  $157,624
$100,000
 
$100,000
 
As Per Form
$15,000
 
As Per Form
 
$5,000,000 each occurrence
$5,000,000 aggregate
 
$5,000,000
 
$25,000
 
$250,000
 
$250,000
 
$5,000,000
 
$10,000
 
$10,000
$10,000  5,000 Deductible

Ded 3% or 100,000
25,000
5,000
5,000
5,000
5,000
as per form


N/A
N/A
$5,000
As Per Form
N/A



5,000



5,000


5,000

N/A
5,000
N/A
N/A  $36,637 

 

 

 

 

Schedule 7.2 to Cash Flow Credit Agreement

 

SCHEDULE 7.2

 

Website Address for Electronic Financial Reporting

 

None.

 

 

 

 

Schedule 7.13 to Cash Flow Credit Agreement

 

SCHEDULE 7.13

 

Post-Closing Collateral Requirements

 

None.

 

 

 

 

Schedule 8.1 to Cash Flow Credit Agreement (Ply Gem)

 

SCHEDULE 8.1

 

Existing Indebtedness

PLY GEM

 

1.The Company regularly utilizes foreign exchange swaps to mitigate the risk of
cross border currency fluctuations pursuant to the following agreements:

 

A.Terms of Business for Swap Transactions and Customer Questionnaire dated
October 16, 2014, between Wells Fargo Bank N.A. and Mitten Inc.

 

B.Terms of Business for Swap Transactions and Customer Questionnaire dated
October 16, 2014, between Wells Fargo Bank N.A. and Gienow Canada Inc.

 

2.Letter of Credit, dated 01/21/11, issued by Credit Suisse AG, Cayman Islands
Branch, in favor of Tokio Marine and Nichido Fire Insurance Co., in the amount
of $60,000.00.

 

3.Letter of Credit, dated 03/09/11, issued by Credit Suisse AG, Cayman Islands
Branch, in favor of Ohio Environmental Protection Agency, in the amount of
$450,000.00.

 

4.Letter of Credit, dated 09/24/11, issued by Credit Suisse AG, Cayman Islands
Branch, in favor of Saint-Gobain Corporation, in the amount of $886,000.00.

 

5.Letter of Credit, dated 01/04/12, issued by Credit Suisse AG, Cayman Islands
Branch, in favor of the Ohio Bureau of Worker’s Compensation, in the amount of
$150,000.00.

 

6.Letter of Credit, dated 10/10/15, issued by Credit Suisse AG, Cayman Islands
Branch, in favor of Zurich, in the amount of $1,650,000.00.

 

7.See attached chart for outstanding equipment leases incorporated herein.

 

ATRIUM

 

8.Loan Agreements by and between HYG Financial Services, Inc. and Atrium Windows
and Doors, Inc, for which the Atrium Business currently has obligations of
$48,010.59.

 

 

 

 

Schedule 8.5 to Cash Flow Credit Agreement

 

SCHEDULE 8.5

 

Affiliate Transactions

PLY GEM

 

1.Transaction Bonus Letter with Gary E. Robinette, dated as of January 31, 2018,
providing for a bonus in the amount of $7,000,000, payable in cash or stock,
following the consummation of the Transactions.

 

2.Transaction Bonus Letter with Shawn K. Poe, dated as of January 31, 2018,
providing for a bonus in the amount of $1,800,000, payable in cash or stock,
following the consummation of the Transactions.

 

3.Employee note related to relocation in the amount of $320,000 with Zelko
Cvitkovic executed August, 2017.

 

4.Employee note related to relocation in the amount of $270,000 with Kathy
Andreas executed April, 2018.

 

ATRIUM

 

5.Lease, by and between John Nolet Holdings Inc. and Brock Doors & Windows Inc.,
dated March 14, 2014, for premises located at 278 Orenda Road, Brampton,
Ontario.

 

 

 

 

EXHIBIT A-1
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF TERM LOAN NOTE

 

THIS TERM LOAN NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW. TRANSFERS OF THIS TERM LOAN NOTE AND THE OBLIGATIONS
EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

[$____________] [C$____________] [€_________] New York, New York

 

[_______ __, 20__]

 

FOR VALUE RECEIVED, the undersigned, PISCES MIDCO, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), hereby
unconditionally promises to pay to [_____________] (the “Lender”) and its
successors and assigns, at the office of JPMORGAN CHASE BANK, N.A., located at
383 Madison Avenue, New York, New York 10179, in lawful money of the United
States of America and in immediately available funds, the aggregate unpaid
principal amount of the Term Loans made by the Lender to the undersigned
pursuant to Subsection 2.1 of the Credit Agreement referred to below, which sum
shall be payable at such times and in such amounts as are specified in the
Credit Agreement.

 

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in Subsection 4.1 of the Credit Agreement until
such principal amount is paid in full (both before and after judgment).

 

This Term Loan Note is one of the Notes referred to in, and is subject in all
respects to, the Cash Flow Credit Agreement, dated as of April 12, 2018 (as the
same may be amended, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the several banks and other
financial institutions from time to time party thereto (including the Lender)
(the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders and as collateral agent for the Secured Parties, and is entitled to the
benefits thereof, is secured and guaranteed as provided therein and is subject
to optional and mandatory prepayment in whole or in part as provided therein.
Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Term Loan Note in respect thereof. The holder hereof, by its
acceptance of this Term Loan Note, agrees to the terms of, and to be bound by
and to observe the provisions applicable to the Lenders contained in, the Credit
Agreement. Capitalized terms used herein which are defined in the Credit
Agreement shall have such defined meanings unless otherwise defined herein or
unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

 

 

 

EXHIBIT A-1

to

CASH FLOW CREDIT AGREEMENT

 

Page 324

 

All parties now and hereafter liable with respect to this Term Loan Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Term Loan Note.

 

THIS TERM LOAN NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

  PISCES MIDCO, INC.           By:         Name:         Title:      

 

 

 

 

EXHIBIT A-2

to

CASH FLOW CREDIT AGREEMENT

 

FORM OF REVOLVING CREDIT NOTE

 

THIS REVOLVING CREDIT NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS REVOLVING CREDIT NOTE AND THE
OBLIGATIONS EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

New York, New York

 

[_______ __, 20__]

 

FOR VALUE RECEIVED, the undersigned, PISCES MIDCO, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), hereby
unconditionally promises to pay to [_______] (the “Lender”), and its successors
and assigns, at the office of JPMORGAN CHASE BANK, N.A., located at 383 Madison
Avenue, New York, New York 10179, in lawful money of the United States of
America or in any Designated Foreign Currency (as defined in the Credit
Agreement referred to below), as applicable, and in immediately available funds,
the aggregate unpaid principal amount of the Revolving Loans made by the Lender
to the undersigned pursuant to Subsection 2.1 of the Credit Agreement referred
to below, which sum shall be payable at such times and in such amounts as are
specified in the Credit Agreement.

 

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in Subsection 4.1 of the Credit Agreement until
such principal amount is paid in full (both before and after judgment).

 

This Revolving Credit Note is one of the Notes referred to in, and is subject in
all respects to, the Cash Flow Credit Agreement, dated as of April 12, 2018 (as
the same may be amended, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the several banks and other
financial institutions from time to time party thereto (including the Lender)
(the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders and as collateral agent for the Secured Parties, and is entitled to the
benefits thereof, is secured and guaranteed as provided therein and is subject
to optional and mandatory prepayment in whole or in part as provided therein.
Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Revolving Credit Note in respect thereof. The holder hereof,
by its acceptance of this Revolving Credit Note, agrees to the terms of, and to
be bound by and to observe the provisions applicable to the Lenders contained
in, the Credit Agreement. Capitalized terms used herein which are defined in the
Credit Agreement shall have such defined meanings unless otherwise defined
herein or unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Credit
Note shall become, or may be declared to be, immediately due and payable, all as
provided therein.

 

 

 

 

EXHIBIT A-2
to
CASH FLOW CREDIT AGREEMENT


Page 2

 

All parties now and hereafter liable with respect to this Revolving Credit Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Revolving Credit Note.

 

THIS REVOLVING CREDIT NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

  PISCES MIDCO, INC.           By:         Name:         Title:      

 

 

 

 

EXHIBIT A-3

to

CASH FLOW CREDIT AGREEMENT

 

FORM OF SWING LINE NOTE

 

New York, New York

 

[_______ __, 20__]

 

FOR VALUE RECEIVED, the undersigned, PISCES MIDCO, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), hereby
unconditionally promises to pay to JPMORGAN CHASE BANK, N.A., (the “Swing Line
Lender”) and its successors and assigns, located at 383 Madison Avenue, New
York, New York 10179, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of the Swing
Line Loans made by the Swing Line Lender to the undersigned pursuant to
Subsection 2.7 of the Credit Agreement referred to below, which sum shall be
payable at such times and in such amounts as are specified in the Credit
Agreement.

 

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in Subsection 4.1 of the Credit Agreement until
paid in full (both before and after judgment).

 

This Swing Line Note is the Swing Line Note referred to in, and is subject in
all respects to, the Cash Flow Credit Agreement, dated as of April 12, 2018 (as
the same may be amended, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the several banks and other
financial institutions from time to time party thereto (including the Swing Line
Lender) (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders and as collateral agent for the Secured Parties, and is entitled
to the benefits thereof, is secured and guaranteed as provided therein and in
the Loan Documents and is subject to optional and mandatory prepayment in whole
or in part as provided therein. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Swing Line Note in respect thereof.
The holder hereof, by its acceptance of this Swing Line Note, agrees to the
terms of, and to be bound by and to observe the provisions applicable to the
Lenders contained in, the Credit Agreement. Capitalized terms used herein which
are defined in the Credit Agreement shall have such defined meanings unless
otherwise defined herein or unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

All parties now and hereafter liable with respect to this Swing Line Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Swing Line Note.

 

 

 

 

EXHIBIT A-3
to
CASH FLOW CREDIT AGREEMENT


Page 2

 

THIS SWING LINE NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

  PISCES MIDCO, INC.           By:         Name:         Title:      

 

 

 

  

EXHIBIT B
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

[See attached.]

 

 

 

 

EXECUTION VERSION

 



 



 

CASH FLOW GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

PISCES MIDCO, INC.,

 

PISCES HOLDINGS, INC.

 

and certain Domestic Subsidiaries of the Borrower,

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent and Administrative Agent

 

dated as of April 12, 2018

 



 

 

 

 

 

Section 1 Defined Terms 2       1.1 Definitions 2 1.2 Other Definitional
Provisions 13       Section 2 Guarantee 13       2.1 Guarantee 13 2.2 Right of
Contribution 15 2.3 No Subrogation 15 2.4 Amendments, etc with Respect to the
Obligations. 16 2.5 Guarantee Absolute and Unconditional 17 2.6 Reinstatement 17
2.7 Payments 18       Section 3 Grant of Security Interest 18       3.1 Grant 18
3.2 Pledged Collateral 19 3.3 Certain Limited Exceptions 19 3.4 Intercreditor
Relations 24       Section 4 Representations and Warranties 24       4.1
Representations and Warranties of Each Guarantor 24 4.2 Representations and
Warranties of Each Grantor 24 4.3 Representations and Warranties of Each Pledgor
28       Section 5 Covenants 30       5.1 Covenants of Each Guarantor 30 5.2
Covenants of Each Grantor 30 5.3 Covenants of Each Pledgor 34       Section 6
Remedial Provisions 37       6.1 Certain Matters Relating to Accounts 37 6.2
Communications with Obligors; Grantors Remain Liable 38 6.3 Pledged Stock 39 6.4
Proceeds to Be Turned Over to the Collateral Agent 40 6.5 Application of
Proceeds 40 6.6 Code and Other Remedies 41 6.7 Registration Rights 42 6.8
Waiver; Deficiency 42

 

 i 

 

  

Section 7 The Collateral Agent 43       7.1 Collateral Agent’s Appointment as
Attorney-in-Fact, etc 43 7.2 Duty of Collateral Agent 45 7.3 Financing
Statements 45 7.4 Authority of Collateral Agent 45 7.5 Right of Inspection 46  
    Section 8 Non-Lender Secured Parties 46       8.1 Rights to Collateral 46
8.2 Appointment of Agent 47 8.3 Waiver of Claims 48 8.4 Designation of
Non-Lender Secured Parties 48       Section 9 Miscellaneous 48       9.1
Amendments in Writing 48 9.2 Notices 49 9.3 No Waiver by Course of Conduct;
Cumulative Remedies 49 9.4 Enforcement Expenses; Indemnification 49 9.5
Successors and Assigns 50 9.6 Set-Off 50 9.7 Counterparts 50 9.8 Severability 50
9.9 Section Headings 51 9.10 Integration 51 9.11 GOVERNING LAW 51 9.12
Submission to Jurisdiction; Waivers 51 9.13 Acknowledgments 52 9.14 WAIVER OF
JURY TRIAL 52 9.15 Additional Granting Parties 53 9.16 Releases 53 9.17 Judgment
56 9.18 Transfer Tax Acknowledgment 56

 

SCHEDULES

 

Schedule 1 — Notice Addresses of Granting Parties Schedule 2 — Pledged
Securities Schedule 3 — Perfection Matters Schedule 4A — Financing Statements
Schedule 4B — Jurisdiction of Organization Schedule 5 — Intellectual Property
Schedule 6 — Commercial Tort Claims Schedule 7 — Letter-of-Credit Rights

 

 ii 

 

  

ANNEXES

 

Annex 1 — Acknowledgement and Consent of Issuers who are not Granting Parties
Annex 2 — Assumption Agreement Annex 3 — Supplemental Agreement Annex 4 —
Joinder and Release

 

 iii 

 

 

CASH FLOW GUARANTEE AND COLLATERAL AGREEMENT

 

CASH FLOW GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 12, 2018, made
by PISCES MIDCO, INC., a Delaware corporation (as further defined in the Credit
Agreement, the “Borrower”), PISCES HOLDINGS, INC., a Delaware corporation (as
further defined in the Credit Agreement, “Holdings”), and certain Domestic
Subsidiaries of the Borrower from time to time party hereto, in favor of
JPMORGAN CHASE BANK, N.A., as collateral agent (in such capacity, and together
with its successors and assigns in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined below) and administrative agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Administrative Agent”) for the banks and other financial institutions
(collectively, the “Lenders”; individually, a “Lender”) from time to time
parties to the Credit Agreement described below.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Cash Flow Credit Agreement, dated as of the
date hereof (as amended, restated, supplemented, waived or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among the Borrower,
the Collateral Agent, the Administrative Agent and the other parties from time
to time party thereto, the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the other Granting Parties (as defined below);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Granting Parties in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent and
Administrative Agent for the benefit of the Secured Parties;

 

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented, waived or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under, such
agreement or successor agreements, the “Senior ABL Agreement”), among the
Borrower, the U.S. Subsidiary Borrowers (as defined therein), the Canadian
Borrowers (as defined therein), UBS AG, Stamford Branch, as collateral agent and
as administrative agent (in such capacities, the “ABL Agent”), and the other
parties party thereto, the lenders party thereto have severally agreed to make
extensions of credit to the Borrowers (as defined therein) upon the terms and
subject to the conditions set forth therein;

 

 

 

  

WHEREAS, pursuant to that certain ABL U.S. Guarantee and Collateral Agreement,
dated as of the date hereof (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “ABL Collateral Agreement”), among the
Borrower, the U.S. Subsidiary Borrowers (as defined in the Senior ABL
Agreement), Holdings, the U.S. Subsidiary Guarantors (as defined in the Senior
ABL Agreement) (collectively, the “ABL Granting Parties”) and the ABL Agent, the
ABL Granting Parties have granted a first priority (as defined in the Senior ABL
Agreement) Lien to the ABL Agent for the benefit of the ABL Secured Parties (as
defined herein) on the ABL Priority Collateral (as defined herein) and a second
priority Lien for the benefit of the ABL Secured Parties on the Cash Flow
Priority Collateral (as defined herein) (subject in each case to Permitted
Liens);

 

WHEREAS, the Collateral Agent and the ABL Agent have entered into an
Intercreditor Agreement, acknowledged by the Borrower, Holdings and the other
Granting Parties, dated as of the date hereof (as amended, restated,
supplemented, waived or otherwise modified from time to time (subject to
Subsection 9.1), the “ABL/Cash Flow Intercreditor Agreement”); and

 

WHEREAS, the Collateral Agent and/or one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement substantially in the
form attached to the Credit Agreement as Exhibit J-2, and acknowledged by the
Borrower and the other Granting Parties (as amended, restated, supplemented,
waived or otherwise modified from time to time (subject to Subsection 9.1), the
“Junior Lien Intercreditor Agreement”), and one or more Other Intercreditor
Agreements or Intercreditor Agreement Supplements.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Granting Party hereby agrees with the Administrative Agent and
the Collateral Agent, for the benefit of the Secured Parties, as follows:

 

Section 1

 

Defined Terms

 

1.1          Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms that are defined in the Code (as
defined below and in effect on the date hereof) are used herein as so defined:
Cash Proceeds, Chattel Paper, Commercial Tort Claims, Documents, Electronic
Chattel Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Letter-of-Credit Rights, Money, Promissory Notes, Records, Securities,
Securities Accounts and Supporting Obligations.

 

(b)          The following terms shall have the following meanings:

 

 2 

 

  

“ABL Agent”: as defined in the recitals hereto and as further defined in the
Credit Agreement.

 

“ABL Collateral Agreement”: as defined in the recitals hereto.

 

“ABL Granting Parties”: as defined in the recitals hereto.

 

“ABL Obligations”: as defined in the ABL/Cash Flow Intercreditor Agreement.

 

“ABL Priority Collateral”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“ABL Secured Parties”: the “Secured Parties” as defined in the ABL Collateral
Agreement.

 

“ABL/Cash Flow Intercreditor Agreement”: as defined in the recitals hereto.

 

“Accounts”: all accounts (as defined in the Code) of each Grantor, whether now
existing or existing in the future, including all (a) Accounts Receivable of
such Grantor, (b) all unpaid rights of such Grantor (including rescission,
replevin, reclamation and stopping in transit) relating to the foregoing or
arising therefrom, (c) all rights to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Grantor with respect to any such accounts receivable of
any Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

 

“Accounts Receivable”: any right to payment, whether or not earned by
performance, for goods sold, leased, licensed, assigned or otherwise disposed,
or for services rendered or to be rendered, which is not evidenced by an
instrument (as defined in the Code) or Chattel Paper.

 

“Additional ABL Agent”: as defined in the ABL/Cash Flow Intercreditor Agreement.

 

“Additional ABL Collateral Documents”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Additional ABL Credit Facilities”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Additional ABL Obligations”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“Additional Agent”: as defined in the ABL/Cash Flow Intercreditor Agreement.

 

“Additional Cash Flow Agent”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

 3 

 

  

“Additional Cash Flow Collateral Documents”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Additional Cash Flow Obligations”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Additional Cash Flow Secured Parties”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Additional Credit Facilities”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“Adjusted Net Worth”: of any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding under the
Senior ABL Agreement, the Senior Notes, any Additional Credit Facility or any
Acquired Indebtedness) on such date.

 

“Administrative Agent”: as defined in the preamble hereto.

 

“Agreement”: this Cash Flow Guarantee and Collateral Agreement, as the same may
be amended, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”: as defined in Subsection 9.8.

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution or other Person agrees to provide (a) treasury services,
(b) credit card, debit card, merchant card, purchasing card, stored value card,
non-card electronic payable or other similar services (including the processing
of payments and other administrative services with respect thereto), (c) cash
management or related services (including controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking,
financial or treasury products or services as may be requested by any Grantor
(other than letters of credit and other than loans and advances except
indebtedness arising from services described in clauses (a) through (c) of this
definition), including, for the avoidance of doubt, bank guarantees.

 

“Bank Products Provider”: any Person that has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Loan Documents, as designated by the Borrower in
accordance with Subsection 8.4 (provided that no Person shall, with respect to
any Bank Products Agreement, be at any time a Bank Products Provider with
respect to more than one Credit Facility).

 

 4 

 

  

“Bankruptcy Case”: (i) Holdings, the Borrower or any of its Subsidiaries
commencing any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship or relief of debtors, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings, the Borrower or any of its
Subsidiaries making a general assignment for the benefit of its creditors; or
(ii) there being commenced against Holdings, the Borrower or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days.

 

“Blocked Account”: as defined in the Senior ABL Agreement.

 

“Borrower”: as defined in the preamble hereto.

 

“Borrower Obligations”: with respect to the Borrower, the collective reference
to all obligations and liabilities of the Borrower in respect of the unpaid
principal of and interest on (including interest and fees accruing after the
maturity of the Loans and Reimbursement Obligations and interest and fees
accruing after (or that would accrue but for) the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest or fees is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, the Loans,
the Letters of Credit, this Agreement, the other Loan Documents, any Hedging
Agreement entered into with any Hedging Provider, any Bank Products Agreement
entered into with any Bank Products Provider, any Guarantee Obligation of
Holdings, the Borrower or any of its Subsidiaries as to which any Secured Party
is a beneficiary (including any Management Guarantee entered into with any
Management Credit Provider) or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, amounts payable in connection with any such Bank
Products Agreement or a termination of any transaction entered into pursuant to
any such Hedging Agreement, fees, indemnities, costs, expenses or otherwise
(including all reasonable fees, expenses and disbursements of counsel to the
Administrative Agent or any other Secured Party that are required to be paid by
the Borrower pursuant to the terms of the Credit Agreement or any other Loan
Document). With respect to any Guarantor, if and to the extent, under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof), all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, the obligation (the “Excluded Borrower Obligation”) to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such Guarantor shall not include
any such Excluded Borrower Obligation.

 

“Cash Flow Priority Collateral”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

 5 

 

  

“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

 

“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”: as defined in Section 3; provided that, for purposes of Section 8,
“Collateral” shall have the meaning assigned to such term in the Credit
Agreement.

 

“Collateral Account Bank”: a bank which at all times is the Collateral Agent or
a Lender or an affiliate thereof as selected by the relevant Grantor and
consented to in writing by the Collateral Agent (such consent not to be
unreasonably withheld or delayed).

 

“Collateral Agent”: as defined in the preamble hereto.

 

“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”: (i) if the ABL/Cash Flow Intercreditor Agreement is
then in effect, the ABL Collateral Representative (as defined therein) and the
Cash Flow Collateral Representative (as defined therein), (ii) if any Junior
Lien Intercreditor Agreement is then in effect, the Senior Priority
Representative (as defined therein) and (iii) if any Other Intercreditor
Agreement is then in effect, the Person acting as representative for the
Collateral Agent and the Secured Parties thereunder for the applicable purpose
contemplated by this Agreement and the Credit Agreement.

 

“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $15,000,000.

 

“Commodity Exchange Act”: the Commodity Exchange Act, as in effect from time to
time, or any successor statute.

 

“Concentration Account”: as defined in the Senior ABL Agreement.

 

“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, restated, supplemented, waived or
otherwise modified, and all rights of such Grantor thereunder, including (i) all
rights of such Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder.

 

 6 

 

  

“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including any such license agreements that are material to the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, and
are listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including any
copyright registrations and copyright applications listed on Schedule 5, and (i)
all renewals thereof, (ii) all income, royalties, damages and payments now and
hereafter due and/or payable with respect thereto, including payments under all
licenses entered into in connection therewith, and damages and payments for past
or future infringements thereof and (iii) the right to sue or otherwise recover
for past, present and future infringements and misappropriations thereof.

 

“Core Concentration Account”: as defined in the Senior ABL Agreement.

 

“Credit Agreement”: as defined in the recitals hereto.

 

“Credit Facility”: as defined in the ABL/Cash Flow Intercreditor Agreement.

 

“DDA”: as defined in the Senior ABL Agreement.

 

“Discharge of ABL Obligations”: as defined in the ABL/Cash Flow Intercreditor
Agreement.

 

“Discharge of Additional ABL Obligations”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Discharge of Additional Cash Flow Obligations”: as defined in the ABL/Cash Flow
Intercreditor Agreement.

 

“Excluded Assets”: as defined in Subsection 3.3.

 

“Excluded Borrower Obligation”: as defined in the definition of “Borrower
Obligations”.

 

“first priority”: as defined in the Credit Agreement.

 

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.

 

 7 

 

  

“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“Granting Parties”: (x) Holdings (unless and until Holdings is released from all
of its obligations hereunder pursuant to Subsection 9.16(h)), (y) the Borrower
and (z) the Subsidiary Guarantors.

 

“Grantor”: (x) Holdings (unless and until Holdings is released from all of its
obligations hereunder pursuant to Subsection 9.16(h)), (y) the Borrower and (z)
the Subsidiary Guarantors.

 

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations guaranteed by such Guarantor pursuant to Section
2 and (ii) all obligations and liabilities of such Guarantor that may arise
under or in connection with this Agreement or any other Loan Document to which
such Guarantor is a party, any Hedging Agreement entered into with any Hedging
Provider, any Bank Products Agreement entered into with any Bank Products
Provider, any Guarantee Obligation of Holdings, the Borrower or any of its
Subsidiaries as to which any Secured Party is a beneficiary (including any
Management Guarantee entered into with any Management Credit Provider) or any
other document made, delivered or given in connection therewith, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including all reasonable fees and
disbursements of counsel to the Administrative Agent or to any other Secured
Party that are required to be paid by such Guarantor pursuant to the terms of
this Agreement or any other Loan Document and interest and fees accruing after
(or that would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Guarantor, whether or not a claim for post-filing or post-petition interest
or fees is allowed in such proceeding). With respect to any Guarantor, if and to
the extent, under the Commodity Exchange Act or any rule, regulation or order of
the CFTC (or the application or official interpretation of any thereof), all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest for, the obligation (together with the Excluded Borrower
Obligation, the “Excluded Obligation”) to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act (or the analogous term or section in any
amended or successor statute) is or becomes illegal, the Guarantor Obligations
of such Guarantor shall not include any such Excluded Obligation.

 

“Guarantors”: the collective reference to each Granting Party, other than the
Borrower.

 

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement or any other credit or equity swap, collar, cap, floor or
forward rate agreement, or other agreement or arrangement designed to protect
against fluctuations in interest rates or currency, commodity, credit or equity
values or creditworthiness (including any option with respect to any of the
foregoing and any combination of the foregoing agreements or arrangements), and
any confirmation executed in connection with any such agreement or arrangement.

 

 8 

 

  

“Hedging Provider”: any Person that has entered into a Hedging Agreement with a
Grantor with the obligations of such Grantor thereunder being secured by one or
more Loan Documents, as designated by the Borrower in accordance with Subsection
8.4 (provided that no Person shall, with respect to any Hedging Agreement, be at
any time a Hedging Provider with respect to more than one Credit Facility).

 

“Holdings”: as defined in the preamble hereto.

 

“Instruments”: as defined in Article 9 of the Code but excluding Pledged
Securities.

 

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $15,000,000 evidencing loans made by such Grantor
to the Borrower or any of its Restricted Subsidiaries (other than to Special
Purpose Subsidiaries to the extent the applicable documentation for a Special
Purpose Financing does not permit such Intercompany Note to be pledged under
this Agreement).

 

“Intercreditor Agreements”: (a) the ABL/Cash Flow Intercreditor Agreement, (b)
any Junior Lien Intercreditor Agreement and (c) any Other Intercreditor
Agreement that may be entered into in the future by the Collateral Agent and one
or more Additional Agents and acknowledged by the Borrower and the other
Granting Parties (each such Intercreditor Agreement as amended, restated,
supplemented, waived or otherwise modified from time to time (subject to
Subsection 9.1)) (in each case, upon and during the effectiveness thereof).

 

“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including all Inventory (as defined in the Credit Agreement) of
such Grantor.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Code (as in effect on the
date hereof) (other than (a) Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such Capital Stock and (b)
any Capital Stock excluded from the definition of “Pledged Stock”) and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Securities.

 

“Issuers”: the collective reference to issuers of Pledged Stock, including (as
of the Closing Date) the Persons identified on Schedule 2 as the issuers of
Pledged Stock.

 

“Junior Lien Intercreditor Agreement”: as defined in the recitals hereto.

 

“Lender”: as defined in the preamble hereto.

 

 9 

 

  

“Management Credit Provider”: any Person that is a beneficiary of a Management
Guarantee, with the obligations of the applicable Grantor thereunder being
secured by one or more Loan Documents, as designated by the Borrower in
accordance with Subsection 8.4 (provided that no Person shall, with respect to
any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).

 

“Non-Lender Secured Parties”: the collective reference to all Bank Products
Providers, Hedging Providers, Management Credit Providers and their respective
successors, assigns and transferees, in their respective capacities as such.

 

“Obligations”: (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the Borrower or such Grantor, including any such license
agreements that are material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, and are listed on Schedule 5, subject, in each
case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including all patents and
patent applications identified in Schedule 5, and including (i) all inventions
and improvements described and claimed therein, (ii) the right to sue or
otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including
payments under all licenses entered into in connection therewith, and damages
and payments for past, present or future infringements thereof), and (iv) all
other rights corresponding thereto in the United States and all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon, and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”: as to any Pledgor other than Holdings, the Pledged
Securities, and as to Holdings, the Pledged Stock, in all cases, now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”: with respect to any Pledgor other than Holdings, all
Intercompany Notes at any time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

 

 10 

 

 

“Pledged Stock”: with respect to any Pledgor other than Holdings, the shares of
Capital Stock listed on Schedule 2 as held by such Pledgor, together with any
other shares of Capital Stock of any Subsidiary of such Pledgor required to be
pledged by such Pledgor pursuant to Subsection 7.9 of the Credit Agreement, as
well as any other shares, stock certificates, options or rights of any nature
whatsoever in respect of any Capital Stock of any Issuer that may be issued or
granted to, or held by, such Pledgor while this Agreement is in effect and, with
respect to Holdings, the shares of Capital Stock of the Borrower, as well as any
other shares, stock certificates, options or rights of any nature whatsoever in
respect of the Capital Stock of the Borrower that may be issued or granted to,
or held by, Holdings while this Agreement is in effect, in each case, unless and
until such time as the respective pledge of such Capital Stock under this
Agreement is released in accordance with the terms hereof and of the Credit
Agreement; provided that in no event shall there be pledged, nor shall any
Pledgor be required to pledge, directly or indirectly, (i) more than 65% of any
series of the outstanding Capital Stock (including for these purposes any
investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any Capital Stock of a Subsidiary of any Foreign Subsidiary,
(iii) de minimis shares of a Foreign Subsidiary held by any Pledgor as a nominee
or in a similar capacity, (iv) any Capital Stock of any not-for-profit
Subsidiary, (v) any Capital Stock of any Excluded Subsidiary (other than, but
without limiting clause (i) above, a Subsidiary described in clause (d) of the
definition thereof) and (vi) without duplication, any Excluded Assets.

 

“Pledgor”: (x) Holdings (solely with respect to the Pledged Stock held by
Holdings in the Borrower) (unless and until Holdings is released from all of its
obligations hereunder pursuant to Subsection 9.16(h)), (y) the Borrower (with
respect to Pledged Securities held by the Borrower and all other Pledged
Collateral of the Borrower) and (z) each other Granting Party (with respect to
Pledged Securities held by such Granting Party and all other Pledged Collateral
of such Granting Party).

 

“Predecessor Holding Company”: as defined in Subsection 9.16(e).

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code (as in effect on the date hereof) and, in any event, Proceeds of
Pledged Securities shall include all dividends or other income from the Pledged
Securities, collections thereon or distributions or payments with respect
thereto.

 

“Restrictive Agreements”: as defined in Subsection 3.3(a).

 

“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders (including the
Issuing Banks and the Swing Line Lender), (iii) the Non-Lender Secured Parties
and (iv) the respective successors and assigns and the permitted transferees and
endorsees of each of the foregoing.

 

“Security Collateral”: with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

 

“Senior ABL Agreement”: as defined in the recitals hereto and as further defined
in the Credit Agreement.

 

“Specified Asset”: as defined in Subsection 4.2.2.

 

“Successor Holding Company”: as defined in Subsection 9.16(e).

 

 11 

 

  

“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including know-how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person who is an Affiliate
or a Subsidiary of the Borrower or such Grantor, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including know-how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, including (i) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including any such license agreements that are material to the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, and
are listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including each registration and application identified in
Schedule 5, and including (i) the right to sue or otherwise recover for any and
all past, present and future infringements or dilutions thereof, (ii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including payments under all licenses entered into
in connection therewith, and damages and payments for past or future
infringements thereof), and (iii) all other rights corresponding thereto and all
other rights of any kind whatsoever of such Grantor accruing thereunder or
pertaining thereto in the United States, together in each case with the goodwill
of the business connected with the use of, and symbolized by, each such
trademark, service mark, trade name, trade dress or other indicia of trade
origin or business identifiers.

 

 12 

 

  

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2          Other Definitional Provisions. (a) The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule and Annex references are to this Agreement
unless otherwise specified. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

(b)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)          Where the context requires, terms relating to the Collateral,
Pledged Collateral or Security Collateral, or any part thereof, when used in
relation to a Granting Party shall refer to such Granting Party’s Collateral,
Pledged Collateral or Security Collateral or the relevant part thereof.

 

(d)          All references in this Agreement to any of the property described
in the definition of the term “Collateral” or “Pledged Collateral”, or to any
Proceeds thereof, shall be deemed to be references thereto only to the extent
the same constitute Collateral or Pledged Collateral, respectively.

 

Section 2

 

Guarantee

 

2.1          Guarantee. (a) Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the Secured Parties, the prompt and complete payment
and performance by the Borrower when due and payable (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations owed to the
Secured Parties.

 

(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in Subsection 2.2 be included
as an asset of the respective Guarantor in determining the maximum liability of
such Guarantor hereunder.

 

 13 

 

  

(c)          Each Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.

 

(d)          The guarantee contained in this Section 2 shall remain in full
force and effect until the earliest to occur of (i) the first date on which all
of the Loans, any Reimbursement Obligations and all other Borrower Obligations
then due and owing, and the obligations of each Guarantor under the guarantee
contained in this Section 2 then due and owing shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized, or otherwise provided for
in a manner reasonably satisfactory to the applicable Issuing Bank) and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations, (ii) as to any Guarantor (other than Holdings), a sale or other
disposition of all the Capital Stock of such Guarantor (other than to the
Borrower or a Subsidiary Guarantor), or any other transaction or occurrence as a
result of which such Guarantor ceases to be a Restricted Subsidiary of the
Borrower, in each case that is permitted under the Credit Agreement, (iii) as to
any Guarantor (other than Holdings), such Guarantor being or becoming an
Excluded Subsidiary and (iv) as to Holdings, Holdings being released from its
obligations hereunder pursuant to Subsection 9.16(h).

 

(e)          No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations guaranteed by it
hereunder up to the maximum liability of such Guarantor hereunder until the
earliest to occur of (i) the first date on which all the Loans, any
Reimbursement Obligations, and all other Borrower Obligations then due and owing
are paid in full in cash, no Letter of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized or otherwise provided for
in a manner reasonably satisfactory to the applicable Issuing Bank) and the
Commitments are terminated, (ii) as to any Guarantor (other than Holdings), a
sale or other disposition of all the Capital Stock of such Guarantor (other than
to the Borrower or a Subsidiary Guarantor), or any other transaction or
occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary of the Borrower, in each case that is permitted under the Credit
Agreement, (iii) as to any Guarantor (other than Holdings), such Guarantor being
or becoming an Excluded Subsidiary and (iv) as to Holdings, Holdings being
released from its obligations hereunder pursuant to Subsection 9.16(h).

 

 14 

 

  

(f)           Notwithstanding anything herein or in any other Loan Document to
the contrary, including Subsection 2.6 hereof, (i) the obligations of Holdings
under this Agreement, including in respect of its Guarantor Obligations, are
expressly limited recourse obligations of Holdings, and such obligations shall
be payable solely from, limited to, and shall in no event exceed, Holdings’
Pledged Collateral and (ii) upon the collection, sale or disposition of, or
other realization upon, all of Holdings’ Pledged Collateral, by or on behalf of
the Collateral Agent or any Secured Party, whether pursuant to Section 6 of this
Agreement or otherwise, the obligations of Holdings under this Agreement,
including in respect of its Guarantor Obligations, shall be irrevocably and
indefeasibly terminated and shall not be subject to reinstatement under any
circumstance.

 

2.2          Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share
(based, to the maximum extent permitted by law, on the respective Adjusted Net
Worth of each Guarantor on the date the respective payment is made) of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Subsection 2.3. The provisions
of this Subsection 2.2 shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by the Borrower on account of the Borrower Obligations are paid
in full in cash, no Letter of Credit shall be outstanding (or shall not have
been cash collateralized, or otherwise provided for in a manner reasonably
satisfactory to each applicable Issuing Bank) and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full in cash or any Letter of Credit shall remain outstanding
(and shall not have been cash collateralized or otherwise provided for in a
manner reasonably satisfactory to the applicable Issuing Bank) or any of the
Commitments shall remain in effect, such amount shall be held by such Guarantor
in trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be held as collateral security for all of the Borrower
Obligations (whether matured or unmatured) guaranteed by such Guarantor and/or
then or at any time thereafter may be applied against any Borrower Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

 

 15 

 

  

2.4          Amendments, etc. with Respect to the Obligations. To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, subordinated, waived, surrendered or released by the
Collateral Agent, the Administrative Agent or any other Secured Party, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, waived, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent or the
Administrative Agent (or the Required Lenders or the applicable Lender(s), as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent,
the Administrative Agent or any other Secured Party for the payment of any of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released. None of the Collateral Agent, the Administrative Agent and each other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for any of the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto, except to the extent required by applicable law.

 

 16 

 

  

2.5          Guarantee Absolute and Unconditional. Each Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; each of the Borrower Obligations,
and any obligation contained therein, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the other Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees, to the extent permitted by
law, that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment and not of
collection. Each Guarantor hereby waives, to the maximum extent permitted by
applicable law, any and all defenses (other than any claim alleging breach of a
contractual provision of any of the Loan Documents) that it may have arising out
of or in connection with any and all of the following: (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, the Borrower
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Collateral Agent, the Administrative Agent or any other Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by the Borrower
against the Collateral Agent, the Administrative Agent or any other Secured
Party, (c) any change in the time, place, manner or place of payment, amendment,
or waiver or increase in any of the Obligations, (d) any exchange,
non-perfection, taking, or release of Security Collateral, (e) any change in the
structure or existence of the Borrower, (f) any application of Security
Collateral to any of the Obligations, (g) any law, regulation or order of any
jurisdiction, or any other event, affecting any term of any Obligation or the
rights of the Collateral Agent, the Administrative Agent or any other Secured
Party with respect thereto, including: (i) the application of any such law,
regulation, decree or order, including any prior approval, which would prevent
the exchange of any currency (other than Dollars) for Dollars or the remittance
of funds outside of such jurisdiction or the unavailability of Dollars in any
legal exchange market in such jurisdiction in accordance with normal commercial
practice, (ii) a declaration of banking moratorium or any suspension of payments
by banks in such jurisdiction or the imposition by such jurisdiction or any
Governmental Authority thereof of any moratorium on, the required rescheduling
or restructuring of, or required approval of payments on, any indebtedness in
such jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives the Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (h) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations
guaranteed by it hereunder) (with or without notice to or knowledge of the
Borrower or such Guarantor) or any existence of or reliance on any
representation by the Secured Parties that constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Collateral Agent, the Administrative Agent and any other Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations guaranteed by such Guarantor hereunder or any right
of offset with respect thereto, and any failure by the Collateral Agent, the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent, the Administrative Agent or any other
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.6          Reinstatement. The guarantee of any Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated if previously
released in accordance with Subsection 9.16(a), as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations guaranteed
by such Guarantor hereunder is rescinded or must otherwise be restored or
returned by the Collateral Agent, the Administrative Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

 17 

 

  

2.7          Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in
Dollars (or in the case of any amount required to be paid in any other currency
pursuant to the requirements of the Credit Agreement or other agreement relating
to the respective Obligations, such other currency), at the Administrative
Agent’s office specified in Subsection 11.2 of the Credit Agreement or such
other address as may be designated in writing by the Administrative Agent to
such Guarantor from time to time in accordance with Subsection 11.2 of the
Credit Agreement.

 

Section 3

 

Grant of Security Interest

 

3.1          Grant. Each Grantor (other than Holdings) hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the Collateral of such Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, except as
provided in Subsection 3.3. The term “Collateral”, as to any Grantor (other than
Holdings), means the following property (wherever located) now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest, except as
provided in Subsection 3.3:

 

(a)          all Accounts;

 

(b)          all Money (including all cash);

 

(c)          all Cash Equivalents;

 

(d)          all Chattel Paper;

 

(e)          all Contracts;

 

(f)           all Deposit Accounts;

 

(g)          all Documents;

 

(h)          all Equipment;

 

(i)           all General Intangibles;

 

(j)           all Instruments;

 

(k)          all Intellectual Property;

 

(l)           all Inventory;

 

(m)         all Investment Property;

 

(n)          all Letter-of-Credit Rights;

 

 18 

 

  

(o)          all Fixtures;

 

(p)          all Supporting Obligations;

 

(q)          all Commercial Tort Claims constituting Commercial Tort Actions
described in Schedule 6 (together with any Commercial Tort Actions subject to a
further writing provided in accordance with Subsection 5.2.12);

 

(r)          all books and records relating to the foregoing;

 

(s)          the Collateral Proceeds Account; and

 

(t)          to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing;

 

provided that, Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.

 

3.2          Pledged Collateral. Each Granting Party that is a Pledgor, hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Pledged Collateral of such Pledgor now owned or
at any time hereafter acquired by such Pledgor, including any Proceeds thereof,
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Pledgor, except as provided in Subsection 3.3.

 

3.3          Certain Limited Exceptions. No security interest is or will be
granted pursuant to this Agreement or any other Security Document in any right,
title or interest of any Granting Party under or in, and “Collateral” and
“Pledged Collateral” shall not include the following (collectively, the
“Excluded Assets”):

 

(a)          any Instruments, Contracts, Chattel Paper, General Intangibles,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than Holdings,
the Borrower, a Subsidiary of the Borrower, or an Affiliate of any of the
foregoing (collectively, “Restrictive Agreements”) that would otherwise be
included in the Security Collateral (and such Restrictive Agreements shall not
be deemed to constitute a part of the Security Collateral) for so long as, and
to the extent that, the granting of such a security interest pursuant hereto
would result in a breach, default or termination of such Restrictive Agreements
(in each case, except to the extent that, pursuant to the Code and any other
applicable law, the granting of security interests therein can be made without
resulting in a breach, default or termination of such Restrictive Agreements);

 

 19 

 

  

(b)          any Equipment or other property that would otherwise be included in
the Security Collateral (and such Equipment or other property shall not be
deemed to constitute a part of the Security Collateral) if such Equipment or
other property (x) (A) is subject to a Lien described in Subsection 8.14(d) or
8.14(e) (with respect to a Lien described in Subsection 8.14(d)) of the Senior
ABL Agreement (or any corresponding provision of any Additional ABL Credit
Facility; provided that such provision in any Additional ABL Credit Facility is
not materially less favorable to the Lenders than the corresponding provision in
the Senior ABL Agreement (as determined by the Borrower in good faith, which
determination shall be conclusive)) or (B) is subject to a Lien described in
clause (h) (with respect to Purchase Money Obligations or Financing Lease
Obligations) or (o) (with respect to such Liens described in such clause (h)) of
the definition of “Permitted Liens” in the Credit Agreement (or any
corresponding provision of any Additional Credit Facility; provided that such
provision in any Additional Credit Facility is not materially less favorable to
the Lenders than the corresponding provision in the Credit Agreement (as
determined by the Borrower in good faith, which determination shall be
conclusive) (but in each case only for so long as such Liens are in place)) or
(y) (A) is subject to any Lien described in Subsection 8.14(q) of the Senior ABL
Agreement (or any corresponding provision of any Additional ABL Credit Facility;
provided that such provision in any Additional ABL Credit Facility is not
materially less favorable to the Lenders than the corresponding provision in the
Senior ABL Agreement (as determined by the Borrower in good faith, which
determination shall be conclusive)) or (B) is subject to any Lien in respect of
Hedging Obligations (as defined in the Credit Agreement) permitted by Subsection
8.6 of the Credit Agreement as a “Permitted Lien” pursuant to clause (h) of the
definition thereof in the Credit Agreement (or any corresponding provision of
any Additional Credit Facility; provided that such provision in any Additional
Credit Facility is not materially less favorable to the Lenders than the
corresponding provision in the Credit Agreement (as determined by the Borrower
in good faith, which determination shall be conclusive) (but in each case only
for so long as such Liens are in place)), and, in the case of such other
property, such other property consists solely of (i) cash, Cash Equivalents or
Temporary Cash Investments, together with proceeds, dividends and distributions
in respect thereof, (ii) any assets relating to such assets, proceeds, dividends
or distributions, or to such Hedging Obligations, and/or (iii) any other assets
consisting of, relating to or arising under or in connection with (1) any
Hedging Obligations or (2) any other agreements, instruments or documents
related to any Hedging Obligations or to any of the assets referred to in any of
subclauses (i) through (iii) of this subclause (b)(y);

 

 20 

 

  

(c)          any property (and/or related rights and/or assets) that (A) would
otherwise be included in the Security Collateral (and such property (and/or
related rights and/or assets) shall not be deemed to constitute a part of the
Security Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction permitted under Subsection 8.5
of the Senior ABL Agreement (or any corresponding provision of any Additional
ABL Credit Facility; provided that such provision in any Additional ABL Credit
Facility is not materially less favorable to the Lenders than the corresponding
provision in the Senior ABL Agreement (as determined by the Borrower in good
faith, which determination shall be conclusive)) or clause (x) or (xix) of the
definition of “Asset Disposition” in the Credit Agreement (or any corresponding
provision of any Additional Credit Facility; provided that such provision in any
Additional Credit Facility is not materially less favorable to the Lenders than
the corresponding provision in the Credit Agreement (as determined by the
Borrower in good faith, which determination shall be conclusive)), or (B) is
subject to any Liens permitted under Subsection 8.14 of the Senior ABL Agreement
(or any corresponding provision of any Additional ABL Credit Facility; provided
that such provision in any Additional ABL Credit Facility is not materially less
favorable to the Lenders than the corresponding provision in the Senior ABL
Agreement (as determined by the Borrower in good faith, which determination
shall be conclusive)) or Subsection 8.6 of the Credit Agreement (or any
corresponding provision of any Additional Credit Facility; provided that such
provision in any Additional Credit Facility is not materially less favorable to
the Lenders than the corresponding provision in the Credit Agreement in any
material respect (as determined by the Borrower in good faith, which
determination shall be conclusive)) that, in each case, relate to property
subject to any such Sale and Leaseback Transaction or general intangibles
related thereto (but only for so long as such Liens are in place); provided
that, notwithstanding the foregoing, a security interest of the Collateral Agent
shall attach to any money, securities or other consideration received by any
Grantor as consideration for the sale or other disposition of such property as
and to the extent such consideration would otherwise constitute Security
Collateral;

 

(d)          Capital Stock (including for these purposes any investment deemed
to be Capital Stock for United States tax purposes) which is described in the
proviso to the definition of Pledged Stock;

 

(e)          any Money, cash, checks, other negotiable instruments, funds and
other evidence of payment held in any Deposit Account of the Borrower or any of
its Subsidiaries in the nature of a security deposit with respect to obligations
for the benefit of the Borrower or any of its Subsidiaries, which must be held
for or returned to the applicable counterparty under applicable law or pursuant
to Contractual Obligations;

 

(f)           (x) the Pisces Acquisition Agreement and any rights therein or
arising thereunder (except any proceeds of the Pisces Acquisition Agreement) and
(y) the Atlas Acquisition Agreement and any rights therein or arising thereunder
(except any proceeds of the Atlas Acquisition Agreement);

 

(g)          any interest in leased real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

(h)          any fee interest in owned real property (including Fixtures related
thereto) if (A) the fair market value (as determined by the Borrower in good
faith, which determination shall be conclusive) of such fee interest at the time
of the acquisition of such fee interest is less than $15,000,000 individually,
or (B) such real property is located in an area identified as a special flood
hazard area by the Federal Emergency Management Agency or other applicable
agency;

 

(i)           any Vehicles and any assets subject to certificate of title;

 

(j)           Letter-of-Credit Rights (other than Letter-of-Credit Rights (i) to
the extent such Letter-of-Credit Rights are supporting obligations in respect of
Collateral and (ii) in which a security interest is automatically perfected by
filings under the Uniform Commercial Code of any applicable jurisdiction;
provided that, notwithstanding any other provision of this Agreement or any
other Loan Document, neither the Borrower nor any other Grantor will be required
to confer perfection by control over any such Letter-of-Credit Rights) and
Commercial Tort Claims, in each case, individually with a value of less than
$15,000,000;

 

 21 

 

  

(k)          assets to the extent the granting or perfecting of a security
interest in such assets would result in costs or other consequences to Topco or
any of its Subsidiaries as reasonably determined in writing by the Borrower, the
Administrative Agent and, to the extent such assets would otherwise constitute
Cash Flow Priority Collateral, the Collateral Agent, which determination shall
be conclusive, that are excessive in view of the benefits that would be obtained
by the Secured Parties;

 

(l)           those assets over which the granting of security interests in such
assets would be prohibited by contract permitted under the Credit Agreement,
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (including permitted liens, leases and
licenses), including contracts over which the granting of security interests
therein would result in termination thereof (in each case, after giving effect
to the applicable anti-assignment provisions of the Uniform Commercial Code of
any applicable jurisdiction, other than proceeds and receivables thereof to the
extent that their assignment is expressly deemed effective under the Uniform
Commercial Code of any applicable jurisdiction notwithstanding such prohibitions
for so long as such prohibitions are in effect), or to the extent that such
security interests would result in adverse tax consequences to Topco or one of
its Subsidiaries (or, at the election of the Borrower in connection with an
initial public offering or other restructuring of the Borrower, any Parent
Entity, the Borrower or any of its Subsidiaries) (as determined by the Borrower
in good faith, which determination shall be conclusive) (it being understood
that the Lenders shall not require the Borrower or any of its Subsidiaries to
enter into any security agreements or pledge agreements governed by foreign
law);

 

(m)         any assets specifically requiring perfection through control
(including cash, cash equivalents, deposit accounts or other bank or securities
accounts), (i) to the extent the security interest in such asset is not
perfected by filings under the Uniform Commercial Code of any applicable
jurisdiction, (ii) other than in the case of Pledged Stock or Pledged Notes, to
the extent not perfected by being held by the Collateral Agent or an Additional
Agent as agent for the Collateral Agent, (iii) other than DDAs, Concentration
Accounts, the Core Concentration Account and Blocked Accounts (in each case only
to the extent required pursuant to Subsection 4.16 of the Senior ABL Agreement
(or any corresponding provision of any Additional ABL Credit Facility)), and
(iv) other than the Collateral Proceeds Account (to the extent required pursuant
to this Agreement), and any Collateral Proceeds Account under and as defined in
the ABL Collateral Agreement (to the extent required pursuant to the ABL
Collateral Agreement);

 

(n)          Foreign Intellectual Property;

 

(o)          any aircraft, airframes, aircraft engines, helicopters, vessels or
rolling stock or any Equipment or other assets constituting a part thereof;

 

 22 

 

  

(p)          prior to the Discharge of ABL Obligations, any property that would
otherwise constitute ABL Priority Collateral but is an Excluded Asset (as such
term is defined in the ABL Collateral Agreement);

 

(q)          any Capital Stock and other securities of (i) a Subsidiary of the
Borrower to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities for the benefit of any holders of securities
results in the Borrower or any of its Restricted Subsidiaries being required to
file separate financial statements for such Subsidiary with the Securities and
Exchange Commission (or any other governmental authority) pursuant to either
Rule 3-10 or 3-16 of Regulation S-X under the Securities Act, or any other law,
rule or regulation as in effect from time to time, but only to the extent
necessary to not be subject to such requirement and/or (ii) any Subsidiary of
the Borrower that is (x) an Unrestricted Subsidiary or (y) an Excluded
Subsidiary, other than a Foreign Subsidiary (which pledge of Capital Stock
(including for these purposes any investment deemed to be Capital Stock for
United States tax purposes) of a Foreign Subsidiary shall be limited to 65% of
each series of its Capital Stock);

 

(r)          any assets or property of Holdings, other than the Pledged Stock of
the Borrower; and

 

(s)          any Goods in which a security interest is not perfected by filing a
financing statement in the applicable Grantor’s jurisdiction of organization.

 

For the avoidance of doubt, if any Grantor receives any payment or other amount
under the Atlas Acquisition Agreement or the Pisces Acquisition Agreement, such
payment or other amount shall constitute Collateral when and if actually
received by such Grantor, to the extent set forth in Subsection 3.1.

 

 23 

 

  

3.4          Intercreditor Relations. Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to Subsections 3.1 and 3.2 shall (a) with respect to all Security Collateral
constituting ABL Priority Collateral (x) prior to the Discharge of ABL
Obligations, be subject and subordinate to the Liens granted to the ABL Agent
for the benefit of the ABL Secured Parties to secure the ABL Obligations
pursuant to the ABL Collateral Agreement and (y) prior to the Discharge of
Additional ABL Obligations, be subject and subordinate to the Liens granted to
any Additional ABL Agent for the benefit of the holders of the Additional ABL
Obligations to secure the Additional ABL Obligations pursuant to any Additional
ABL Collateral Documents as and to the extent provided for therein, and (b) with
respect to all Security Collateral, prior to the Discharge of Additional Cash
Flow Obligations, be pari passu and equal in priority to the Liens granted to
any Additional Cash Flow Agent for the benefit of the holders of the applicable
Additional Cash Flow Obligations to secure such Additional Cash Flow Obligations
pursuant to the applicable Additional Cash Flow Collateral Documents (except, in
the case of this clause (b), as may be separately otherwise agreed between the
Collateral Agent, on behalf of itself and the Secured Parties, and any
Additional Cash Flow Agent, on behalf of itself and the Additional Cash Flow
Secured Parties represented thereby). Each of the Collateral Agent and the
Administrative Agent acknowledges and agrees that the relative priority of the
Liens granted to the Collateral Agent, the ABL Agent and any Additional Agent
shall be determined solely pursuant to the applicable Intercreditor Agreements,
and not by priority as a matter of law or otherwise. Notwithstanding anything
herein to the contrary, the Liens and security interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of the
applicable Intercreditor Agreements. In the event of any conflict between the
terms of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control as among (i) the Collateral
Agent, the ABL Agent and any Additional Agent, in the case of the ABL/Cash Flow
Intercreditor Agreement, (ii) the Collateral Agent and Additional Cash Flow
Agent, in the case of any Junior Lien Intercreditor Agreement, and (iii) the
Collateral Agent and any other secured creditor (or agent therefor) party
thereto, in the case of any Other Intercreditor Agreement. In the event of any
such conflict, each Grantor may act (or omit to act) in accordance with such
Intercreditor Agreement, and shall not be in breach, violation or default of its
obligations hereunder by reason of doing so. Notwithstanding any other provision
hereof, (x) prior to the Discharge of ABL Obligations and the Discharge of
Additional ABL Obligations, any obligation hereunder to deliver to the
Collateral Agent any Security Collateral constituting ABL Priority Collateral
shall be satisfied by causing such ABL Priority Collateral to be delivered to
the ABL Agent or the applicable ABL Collateral Representative (as defined in the
ABL/Cash Flow Intercreditor Agreement) to be held in accordance with the
ABL/Cash Flow Intercreditor Agreement and (y) prior to the Discharge of
Additional Cash Flow Obligations, any obligation hereunder to deliver to the
Collateral Agent any Security Collateral shall be satisfied by causing such
Security Collateral to be delivered to the applicable Collateral Representative
or any Additional Cash Flow Agent to be held in accordance with the applicable
Intercreditor Agreement.

 

Section 4

 

Representations and Warranties

 

4.1          Representations and Warranties of Each Guarantor. To induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Guarantor hereby represents and
warrants to the Collateral Agent and each other Secured Party (to the extent
such representations and warranties are required to be true and correct for any
applicable Extension of Credit pursuant to Section 6 of the Credit Agreement)
that the representations and warranties set forth in Section 5 of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party, each of which representations and warranties is
hereby incorporated herein by reference, are true and correct in all material
respects, and the Collateral Agent and each other Secured Party shall be
entitled to rely on each of such representations and warranties as if fully set
forth herein; provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this Subsection
4.1, be deemed to be a reference to such Guarantor’s knowledge.

 

4.2          Representations and Warranties of Each Grantor. To induce the
Administrative Agent, the Collateral Agent and the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement
following the Closing Date, each Grantor hereby represents and warrants to the
Collateral Agent and each other Secured Party (solely to the extent such
representations and warranties are required to be true and correct for such
Extension of Credit pursuant to Subsection 6.2 of the Credit Agreement) that, in
each case after giving effect to the Transactions:

 

 24 

 

  

4.2.1       Title; No Other Liens. Except for the security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including Subsection 8.6 thereof), such Grantor owns each
item of such Grantor’s Collateral free and clear of any and all Liens securing
Indebtedness. As of the Closing Date, except as set forth on Schedule 3, to the
knowledge of such Grantor (x) in the case of the Cash Flow Priority Collateral,
no currently effective financing statement or other similar public notice with
respect to any Lien securing Indebtedness on all or any part of such Grantor’s
Cash Flow Priority Collateral is on file or of record in any public office in
the United States of America, any state, territory or dependency thereof or the
District of Columbia and (y) in the case of the ABL Priority Collateral, no
currently effective financing statement or other similar public notice with
respect to any Lien securing Indebtedness on all or any part of such Grantor’s
ABL Priority Collateral is on file or of record in any public office in the
United States of America, any state, territory or dependency thereof or the
District of Columbia, except, in each case, such as have been filed in favor of
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement or as are permitted by the Credit Agreement (including Subsection 8.6
thereof) or any other Loan Document or for which termination statements will be
delivered on the Closing Date.

 

4.2.2       Perfected First Priority Liens. (a) This Agreement is effective to
create, as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such Grantor’s Security Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(b)          Except with regard to (i) Liens (if any) on Specified Assets and
(ii) any rights in favor of the United States government as required by law (if
any), upon the completion of the Filings and, with respect to Instruments,
Chattel Paper and Documents upon the earlier of such Filing or the delivery to
and continuing possession by the Collateral Agent, the ABL Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, of all Instruments, Chattel Paper
and Documents a security interest in which is perfected by possession, and upon
the obtaining and maintenance of “control” (as described in the Code) by the
Collateral Agent, the ABL Agent, the Administrative Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for purposes of perfection), in accordance with any
applicable Intercreditor Agreement of all Deposit Accounts, all Blocked
Accounts, the Collateral Proceeds Account, all Electronic Chattel Paper and all
Letter-of-Credit Rights a security interest in which is perfected by “control”
(in the case of Deposit Accounts and Blocked Accounts, to the extent required
under Subsection 4.16 of the Senior ABL Agreement (or any corresponding
provision of any Additional ABL Credit Facility)) and in the case of Commercial
Tort Actions (other than such Commercial Tort Actions listed on Schedule 6 on
the date of this Agreement), upon the taking of the actions required by
Subsection 5.2.12, the Liens created pursuant to this Agreement will constitute
valid Liens on and (to the extent provided herein) perfected security interests
in such Grantor’s Collateral in favor of the Collateral Agent for the benefit of
the Secured Parties, and will be prior to all other Liens of all other Persons
securing Indebtedness, in each case other than Liens permitted by the Credit
Agreement (including Permitted Liens) (and subject to any applicable
Intercreditor Agreement), and enforceable as such as against all other Persons
other than Ordinary Course Transferees, except to the extent that the recording
of an assignment or other transfer of title to the Collateral Agent, the
Administrative Agent, the ABL Agent, the applicable Collateral Representative or
any Additional Agent (in accordance with any applicable Intercreditor Agreement)
or the recording of other applicable documents in the United States Patent and
Trademark Office or United States Copyright Office may be necessary for
perfection or enforceability, and except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. As used in this Subsection 4.2.2(b), the following terms shall have the
following meanings:

 

 25 

 

  

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.

 

“Financing Statements”: the financing statements attached hereto on Schedule 4A
for filing in the jurisdictions listed in Schedule 4B.

 

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Specified Assets”: the following property and assets of such Grantor:

 

(1)          Patents, Patent Licenses, Trademarks and Trademark Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction or by the filing and acceptance of intellectual
property security agreements in the United States Patent and Trademark Office or
(b) such Patents, Patent Licenses, Trademarks and Trademark Licenses are not,
individually or in the aggregate, material to the business of the Borrower and
its Subsidiaries taken as a whole;

 

 26 

 

  

(2)          Copyrights and Copyright Licenses with respect thereto and Accounts
or receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by filing and acceptance of intellectual property security agreements
in the United States Copyright Office or (b) the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction is not applicable to the
creation or perfection of Liens thereon;

 

(3)          Collateral for which the perfection of Liens thereon requires
filings in or other actions under the laws of jurisdictions outside of the
United States of America, any State, territory or dependency thereof or the
District of Columbia;

 

(4)          goods included in Collateral received by any Person from any
Grantor for “sale or return” within the meaning of Section 2-326(1)(b) of the
Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction, to the extent of claims of creditors of such Person;

 

(5)          Fixtures, Vehicles, any other assets subject to certificates of
title, and Money and Cash Equivalents (other than Cash Equivalents constituting
Investment Property to the extent a security interest therein is perfected by
the filing of a financing statement under the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction);

 

(6)          Proceeds of Accounts or Inventory which do not themselves
constitute Collateral or which do not constitute identifiable Cash Proceeds or
which have not yet been transferred to or deposited in the Collateral Proceeds
Account (if any);

 

(7)          Contracts, Accounts or receivables subject to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.);

 

(8)          uncertificated securities, to the extent Liens thereon cannot be
perfected by the filing of a financing statement under the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction; and

 

(9)          securities held with an intermediary (as such phrase is defined in
the Convention on the Law Applicable to Certain Rights in Respect of Securities
held with an Intermediary as in effect in the United States) to the extent that
the Uniform Commercial Code as in effect from time to time in the relevant
jurisdiction is not applicable to the perfection of Liens thereon.

 

4.2.3       Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4B.

 

4.2.4       [Reserved].

 

4.2.5       Accounts Receivable. The amounts represented by such Grantor (other
than Holdings) to the Administrative Agent or the other Secured Parties from
time to time as owing by each account debtor or by all account debtors in
respect of such Grantor’s (other than Holdings) Accounts Receivable constituting
Security Collateral will at such time be the correct amount, in all material
respects, actually owing by such account debtor or debtors thereunder, except to
the extent that appropriate reserves therefor have been established on the books
of such Grantor (other than Holdings) in accordance with GAAP. Unless otherwise
indicated in writing to the Administrative Agent, each Account Receivable of
such Grantor (other than Holdings) arises out of a bona fide sale and delivery
of goods or rendition of services by such Grantor (other than Holdings). Such
Grantor (other than Holdings) has not given any account debtor any deduction in
respect of the amount due under any such Account, except in the ordinary course
of business or as such Grantor (other than Holdings) may otherwise advise the
Administrative Agent in writing.

 

 27 

 

  

4.2.6       Patents, Copyrights and Trademarks. Schedule 5 lists all Trademarks,
Copyrights and Patents, in each case, material to the business of the Borrower
and its Restricted Subsidiaries, taken as a whole, and registered in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and owned by such Grantor (other than Holdings) in its own name as
of the date hereof, and all Trademark Licenses, all Copyright Licenses and all
Patent Licenses, in each case, material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole (including Trademark Licenses for
registered Trademarks, Copyright Licenses for registered Copyrights and Patent
Licenses for registered Patents, in each case, material to the business of the
Borrower and its Restricted Subsidiaries, taken as a whole, but excluding
licenses to commercially available “off-the-shelf” software), owned by such
Grantor (other than Holdings) in its own name as of the date hereof, in each
case, that is solely United States Intellectual Property.

 

4.3          Representations and Warranties of Each Pledgor. To induce the
Administrative Agent, the Collateral Agent and the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement
following the Closing Date, each Pledgor hereby represents and warrants to the
Collateral Agent and each other Secured Party (solely to the extent such
representations and warranties are required to be true and correct for such
Extension of Credit pursuant to Subsection 6.2 of the Credit Agreement) that:

 

4.3.1       Except as provided in Subsection 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
as of the Closing Date such percentage (not more than 65%) as is specified on
Schedule 2 of all the issued and outstanding shares of all classes of the
Capital Stock of each such Foreign Subsidiary owned by such Pledgor.

 

4.3.2       [Reserved].

 

4.3.3       Such Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Liens permitted by the Credit Agreement
(including Permitted Liens).

 

 28 

 

  

4.3.4       Upon the delivery to the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such Pledgor together with executed
undated stock powers or other instruments of transfer, the security interest
created by this Agreement in such Pledged Securities constituting certificated
securities, assuming the continuing possession of such Pledged Securities by the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, will constitute a valid, perfected first priority (subject, in terms
of priority only, to the priority of the Liens of the ABL Agent, the applicable
Collateral Representative and any Additional Agent) security interest in such
Pledged Securities to the extent provided in and governed by the Code,
enforceable in accordance with its terms against all creditors of such Pledgor
and any Persons purporting to purchase such Pledged Securities from such Pledgor
to the extent provided in and governed by the Code, in each case subject to
Liens permitted by the Credit Agreement (including Permitted Liens) (and any
applicable Intercreditor Agreement), and except as to enforcement, as may be
limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

4.3.5       Upon the earlier of (x) (to the extent a security interest in
uncertificated securities may be perfected by the filing of a financing
statement) the filing of the Financing Statements or of financing statements
delivered pursuant to Subsection 7.9 of the Credit Agreement in the relevant
jurisdiction and (y) (to the extent a security interest in uncertificated
securities may be perfected by the obtaining and maintenance of “control” (as
described in the Code)) the obtaining and maintenance of “control” (as described
in the Code) by the Collateral Agent, the ABL Agent, the applicable Collateral
Representative or any Additional Agent (or their respective agents appointed for
purposes of perfection), as applicable, in accordance with any applicable
Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the ABL Agent, the applicable Collateral
Representative and any Additional Agent set forth in the ABL/Cash Flow
Intercreditor Agreement or any Other Intercreditor Agreement) security interest
in such Pledged Securities constituting uncertificated securities to the extent
provided in and governed by the Code, enforceable in accordance with its terms
against all creditors of such Pledgor and any persons purporting to purchase
such Pledged Securities from such Pledgor, to the extent provided in and
governed by the Code, in each case subject to Liens permitted by the Credit
Agreement (including Permitted Liens) (and any applicable Intercreditor
Agreement), and except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

4.3.6       Letter-of-Credit Rights. Schedule 7 lists all Letter-of-Credit
Rights not constituting Excluded Assets owned by any Grantor (other than
Holdings) on the date hereof.

 

 29 

 

  

Section 5

 

Covenants

 

5.1          Covenants of Each Guarantor. Each Guarantor covenants and agrees
with the Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the earliest to occur of (i) the date upon which
the Loans, any Reimbursement Obligations, and all other Obligations then due and
owing, shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized, or
otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Bank) and the Commitments shall have terminated, (ii) as to any such
Guarantor (other than Holdings), a sale or other disposition of all the Capital
Stock of such Guarantor (other than to the Borrower or a Subsidiary Guarantor),
or any other transaction or occurrence as a result of which such Guarantor
ceases to be a Restricted Subsidiary of the Borrower, in each case that is
permitted under the Credit Agreement, (iii) as to any such Guarantor (other than
Holdings), such Guarantor being or becoming an Excluded Subsidiary or (iv) as to
Holdings, Holdings being released from its obligations hereunder pursuant to
Subsection 9.16(h), such Guarantor shall take, or shall refrain from taking, as
the case may be, each action that is necessary to be taken or not taken, as the
case may be, so that no Default or Event of Default is caused by the failure to
take such action or to refrain from taking such action by such Guarantor or any
of its Restricted Subsidiaries.

 

5.2          Covenants of Each Grantor. Each Grantor (other than Holdings)
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligations and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized, or otherwise provided for in a manner reasonably satisfactory to
the applicable Issuing Bank) and the Commitments shall have terminated, (ii) as
to any such Grantor, a sale or other disposition of all the Capital Stock of
such Grantor (other than to the Borrower or a Subsidiary Guarantor), or any
other transaction or occurrence as a result of which such Grantor ceases to be a
Restricted Subsidiary of the Borrower, in each case that is permitted under the
Credit Agreement or (iii) as to any such Grantor, such Grantor being or becoming
an Excluded Subsidiary:

 

5.2.1       Delivery of Instruments and Chattel Paper. If any amount payable
under or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties. In the event that an Event of Default shall have
occurred and be continuing, upon the request of the Collateral Agent, the ABL
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, such
Instrument or Chattel Paper shall be promptly delivered to the Collateral Agent,
the ABL Agent, the applicable Collateral Representative or any Additional Agent,
as applicable, in accordance with the applicable Intercreditor Agreement, duly
indorsed in a manner reasonably satisfactory to the Collateral Agent, the ABL
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, to be
held as Collateral pursuant to this Agreement. Such Grantor shall not permit any
other Person to possess any such Collateral at any time other than in connection
with any sale or other disposition of such Collateral in a transaction permitted
by the Credit Agreement or as contemplated by the Intercreditor Agreements.

 

 30 

 

  

5.2.2       [Reserved].

 

5.2.3       Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including material claims
for labor, materials and supplies) against or with respect to such Grantor’s
Collateral, except that no such tax, assessment, charge, levy or claim need be
paid, discharged or satisfied if the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and except to the extent that the failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

5.2.4       Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Collateral as a
perfected security interest as and to the extent described in Subsection 4.2.2
and to defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).

 

(b)          Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s Cash
Flow Priority Collateral (and, after the Discharge of ABL Obligations and the
Discharge of Additional ABL Obligations, such Grantor’s ABL Priority Collateral)
and such other reports in connection with such Grantor’s Cash Flow Priority
Collateral (and, after the Discharge of ABL Obligations and the Discharge of
Additional ABL Obligations, such Grantor’s ABL Priority Collateral) as the
Collateral Agent may reasonably request in writing, all in reasonable detail.

 

(c)          At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including the filing of
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) as in effect from time to time in any United States
jurisdiction with respect to the security interests created hereby; provided
that, notwithstanding any other provision of this Agreement or any other Loan
Document, neither the Borrower nor any other Grantor will be required to
(v) take any action in any jurisdiction other than the United States of America,
or required by the laws of any such non-U.S. jurisdiction, or enter into any
security agreement or pledge agreement governed by the laws of any such non-U.S.
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral, (w) deliver control
agreements with respect to, or confer perfection by “control” over, any deposit
accounts, bank or securities account or other Collateral, except (A) so long as
the Senior ABL Agreement (or any Additional ABL Credit Facility) is in effect,
as required by Subsection 4.16 of the Senior ABL Agreement (or any corresponding
provision of any Additional ABL Credit Facility) and (B) in the case of Security
Collateral that constitutes Capital Stock or Pledged Notes in certificated form,
delivering such Capital Stock or Pledged Notes to the Collateral Agent (or
another Person as required under any applicable Intercreditor Agreement), (x)
take any action in order to perfect any security interests in any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts or securities accounts) (except, in each case (A)
so long as the Senior ABL Agreement (or any Additional ABL Credit Facility) is
in effect, as required by Subsection 4.16 of the Senior ABL Agreement (or any
corresponding provision of any Additional ABL Credit Facility) and (B) to the
extent consisting of proceeds perfected automatically or by the filing of a
financing statement under the Uniform Commercial Code of any applicable
jurisdiction or, in the case of Pledged Stock or Pledged Notes, by being held by
the Collateral Agent or any Additional Agent as agent for the Collateral Agent),
(y) deliver landlord lien waivers, estoppels or collateral access letters or (z)
file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

 

 31 

 

  

(d)          The Collateral Agent may grant extensions of time for the creation
and perfection of security interests in, or obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

5.2.5       Changes in Name, Jurisdiction of Organization, etc. Such Grantor
will give prompt written notice to the Collateral Agent of any change in its
name, legal form or jurisdiction of organization (whether by merger or
otherwise) (and in any event within 30 days of such change); provided that,
promptly thereafter such Grantor shall deliver to the Collateral Agent all
additional financing statements and other documents reasonably necessary to
maintain the validity, perfection and priority of the security interests created
hereunder and other documents reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests as and
to the extent provided for herein and upon receipt of such additional financing
statements the Collateral Agent shall either promptly file such additional
financing statements or approve the filing of such additional financing
statements by such Grantor. Upon any such approval such Grantor shall proceed
with the filing of the additional financing statements and deliver copies (or
other evidence of filing) of the additional filed financing statements to the
Collateral Agent.

 

5.2.6       [Reserved].

 

5.2.7       Pledged Stock. In the case of each Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
Subsection 5.3.1 with respect to the Pledged Stock issued by it and (iii) the
terms of Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Subsection 6.3(c)
or 6.7 with respect to the Pledged Stock issued by it.

 

 32 

 

  

5.2.8       Accounts Receivable. (a) With respect to Accounts Receivable
constituting Collateral, any time after the Discharge of ABL Obligations and the
Discharge of Additional ABL Obligations, such Grantor will not, other than in
the ordinary course of business or as permitted by the Loan Documents, (i) grant
any extension of the time of payment of any of such Grantor’s Accounts
Receivable, (ii) compromise or settle any such Accounts Receivable for less than
the full amount thereof, (iii) release, wholly or partially, any Person liable
for the payment of any such Accounts Receivable, (iv) allow any credit or
discount whatsoever on any such Accounts Receivable, (v) amend, supplement or
modify any such Accounts Receivable, unless such extensions, compromises,
settlements, releases, credits, discounts, amendments, supplements or
modifications would not reasonably be expected to materially adversely affect
the value of the Accounts Receivable constituting Collateral taken as a whole or
(vi) evidence any Accounts Receivable by an Instrument as Chattel Paper.

 

(b)          After the Discharge of ABL Obligations and the Discharge of
Additional ABL Obligations, such Grantor will deliver to the Collateral Agent a
copy of each material demand, notice or document received by it from any obligor
under the Accounts Receivable constituting Collateral that disputes the validity
or enforceability of more than 5% of the aggregate amount of the then
outstanding Accounts Receivable constituting Collateral.

 

5.2.9       Maintenance of Records. Such Grantor will keep and maintain at its
own cost and expense reasonably satisfactory and complete records in all
material respects of its Collateral, including a record of all payments received
and all credits granted with respect to such Collateral; provided that with
respect to the ABL Priority Collateral, the satisfactory maintenance of such
records shall be determined in good faith by such Grantor or the Borrower.

 

5.2.10     Acquisition of Intellectual Property. Concurrently with the delivery
of the annual Compliance Certificate pursuant to Subsection 7.2(a) of the Credit
Agreement, the Borrower will notify the Collateral Agent of any acquisition by
the Grantors of (i) any registration of any United States Copyright, Patent or
Trademark, in each case, material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (ii) any exclusive rights under a
United States Copyright License, Patent License or Trademark License, in each
case, material to the business of the Borrower and its Restricted Subsidiaries,
taken as a whole, constituting Collateral, and each applicable Grantor shall
take such actions as may be reasonably requested by the Collateral Agent (but
only to the extent such actions are within such Grantor’s control) to perfect
the security interest granted to the Collateral Agent and the other Secured
Parties therein, to the extent provided herein in respect of any United States
Copyright, Patent or Trademark constituting Collateral, by (x) the execution and
delivery of an amendment or supplement to this Agreement (or amendments to any
such agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the Uniform
Commercial Code as in effect from time to time in any applicable jurisdiction
and/or (II) in the United States Patent and Trademark Office, or with respect to
registered Copyrights and Copyright Licenses for registered Copyrights, the
United States Copyright Office.

 

 33 

 

  

5.2.11     [Reserved].

 

5.2.12     Commercial Tort Actions. All Commercial Tort Actions of each Grantor
in existence on the date of this Agreement, known to such Grantor on the date
hereof, are described in Schedule 6 hereto. Concurrently with the delivery of
the annual Compliance Certificate pursuant to Subsection 7.2(a) of the Credit
Agreement, the Borrower will notify the Collateral Agent of any acquisition by
the Grantors of any Commercial Tort Action and describe the details thereof, and
each applicable Grantor shall take such actions as may be reasonably requested
by the Collateral Agent to grant to the Collateral Agent a security interest in
any such Commercial Tort Action and in the proceeds thereof, all upon and
subject to the terms of this Agreement.

 

5.2.13     [Reserved].

 

5.2.14     Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, use commercially reasonable efforts not to cease
the use of any of such Trademarks or fail to maintain the level of the quality
of products sold and services rendered under any of such Trademarks at a level
at least substantially consistent with the quality of such products and services
as of the date hereof, and shall use commercially reasonable efforts to take all
steps reasonably necessary to ensure that licensees of such Trademarks use such
consistent standards of quality, in each case, except as would not reasonably be
expected to have a Material Adverse Effect.

 

5.2.15     Protection of Intellectual Property. Subject to and except as
permitted by the Credit Agreement, such Grantor shall use commercially
reasonable efforts not to do any act or omit to do any act whereby any of the
Intellectual Property that is material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, may lapse, expire, or become
abandoned, or unenforceable, in each case, except as would not reasonably be
expected to have a Material Adverse Effect.

 

5.2.16     Assignment of Letter-of-Credit Rights. In the case of any
Letter-of-Credit Rights of any Grantor not constituting Excluded Assets acquired
following the Closing Date and constituting Cash Flow Priority Collateral, such
Grantor shall use its commercially reasonable efforts to promptly obtain the
consent of the issuer thereof and any nominated person thereon to the assignment
of the proceeds of the related letter of credit in accordance with Section
5-114(c) of the Code.

 

5.3          Covenants of Each Pledgor. Each Pledgor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earlier to occur of (i) the Loans, any Reimbursement
Obligations and all other Obligations then due and owing shall have been paid in
full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized, or otherwise provided for in a manner
reasonably satisfactory to each applicable Issuing Bank) and the Commitments
shall have terminated, (ii) as to any Pledgor (other than Holdings), a sale or
other disposition of all the Capital Stock of such Pledgor (other than to the
Borrower or a Subsidiary Guarantor), or any other transaction or occurrence as a
result of which such Pledgor ceases to be a Restricted Subsidiary of the
Borrower, in each case that is permitted under the Credit Agreement, (iii) as to
any Pledgor (other than Holdings), such Pledgor being or becoming an Excluded
Subsidiary or (iv) as to Holdings, Holdings being released from its obligations
hereunder pursuant to Subsection 9.16(h):

 

 34 

 

  

5.3.1       Additional Shares. If such Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including any stock certificate representing a stock dividend
or a distribution in connection with any reclassification, increase or reduction
of capital or any certificate issued in connection with any reorganization),
stock option or similar rights in respect of the Capital Stock of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of the Pledged Stock, or otherwise in respect thereof, such
Pledgor shall accept the same as the agent of the Collateral Agent and the other
Secured Parties, hold the same in trust for the Collateral Agent and the other
Secured Parties and deliver the same forthwith to the Collateral Agent (who will
hold the same on behalf of the Secured Parties) or the ABL Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, in the exact form received, duly
indorsed by such Pledgor to the Collateral Agent, the ABL Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor, to be held by the Collateral Agent, the ABL Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, subject to the terms hereof, as
additional collateral security for the Obligations (subject to Subsection 3.3
and provided that in no event shall there be pledged, nor shall any Pledgor be
required to pledge, more than 65% of any series of outstanding Capital Stock
(including for these purposes any investment deemed to be Capital Stock for
United States tax purposes) of any Foreign Subsidiary pursuant to this
Agreement). If an Event of Default shall have occurred and be continuing, any
sums paid upon or in respect of the Pledged Stock upon the liquidation or
dissolution of any Issuer (except any liquidation or dissolution of any
Subsidiary of the Borrower in accordance with the Credit Agreement) shall be
paid over to the Collateral Agent, the ABL Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement to be held by the Collateral Agent, the ABL
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, subject
to the terms hereof, as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Pledged Stock or any property shall be distributed upon or with respect to the
Pledged Stock pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Collateral Agent, be delivered to the Collateral Agent, the ABL
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, to be
held by the Collateral Agent, the ABL Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement, subject to the terms hereof, as additional
collateral security for the Obligations, in each case except as otherwise
provided by any applicable Intercreditor Agreement. If any sums of money or
property so paid or distributed in respect of the Pledged Stock shall be
received by such Pledgor, such Pledgor shall, until such money or property is
paid or delivered to the Collateral Agent, the ABL Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement hold such money or property in trust
for the Secured Parties, segregated from other funds of such Pledgor, as
additional collateral security for the Obligations.

 

 35 

 

  

5.3.2       [Reserved].

 

5.3.3       Pledged Notes. (a) Each Pledgor party hereto as of the date of this
Agreement shall deliver to the Collateral Agent all Pledged Notes then held by
such Granting Party, endorsed in blank or, at the request of the Collateral
Agent, endorsed to the Collateral Agent, within the time periods set forth on
Schedule 7.13 to the Credit Agreement, plus any extensions granted by the
Collateral Agent in its sole discretion.

 

(b)          Each Pledgor which becomes a party hereto after the Closing Date
pursuant to Subsection 9.15 shall deliver to the Collateral Agent, the ABL
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with each applicable Intercreditor Agreement, all
Pledged Notes then held by such Pledgor, endorsed in blank or, at the request of
the Collateral Agent, endorsed to the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with each applicable Intercreditor Agreement. Furthermore, within 10
Business Days (or such longer period as may be agreed by the Collateral Agent in
its sole discretion) after any Pledgor obtains a Pledged Note, such Pledgor
shall cause such Pledged Note to be delivered to the Collateral Agent, the ABL
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, endorsed
in blank or, at the request of the Collateral Agent, the ABL Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, endorsed to the
Collateral Agent, the ABL Agent, any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement.

 

5.3.4       Maintenance of Security Interest. (a) Such Pledgor shall use
commercially reasonable efforts to defend the security interest created by this
Agreement in such Pledgor’s Pledged Collateral against the claims and demands of
all Persons whomsoever. At any time and from time to time, upon the written
request of the Collateral Agent and at the sole expense of such Pledgor, such
Pledgor will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Collateral Agent may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted by such Pledgor; provided
that notwithstanding any other provision of this Agreement or any other Loan
Documents, neither the Borrower nor any other Pledgor will be required to (v)
take any action in any jurisdiction other than the United States of America, or
required by the laws of any such non-U.S. jurisdiction, or enter into any
security agreement or pledge agreement governed by the laws of any such non-U.S.
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral, (w) deliver control
agreements with respect to, or confer perfection by “control” over, any deposit
accounts, bank or securities account or other Collateral, except (A) so long as
the Senior ABL Agreement (or any Additional ABL Credit Facility) is in effect,
as required by Subsection 4.16 of the Senior ABL Agreement (or any corresponding
provision of any Additional ABL Credit Facility) and (B) in the case of Security
Collateral that constitutes Capital Stock or Pledged Notes in certificated form,
delivering such Capital Stock or Pledged Notes to the Collateral Agent (or
another Person as required under any Intercreditor Agreement), (x) take any
action in order to perfect any security interests in any assets specifically
requiring perfection through control (including cash, cash equivalents, deposit
accounts or securities accounts) (except (A) so long as the Senior ABL Agreement
(or any Additional ABL Credit Facility) is in effect, as required by Subsection
4.16 of the Senior ABL Agreement (or any corresponding provision of any
Additional ABL Credit Facility) and (B) in each case, to the extent consisting
of proceeds perfected automatically or by the filing of a financing statement
under the Code or, in the case of Pledged Stock or Pledged Notes, by being held
by the Collateral Agent or an Additional Agent as agent for the Collateral
Agent), (y) deliver landlord lien waivers, estoppels or collateral access
letters or (z) file any fixture filing with respect to any security interest in
Fixtures affixed to or attached to any real property constituting Excluded
Assets.

 

 36 

 

  

(b)          The Collateral Agent may grant extensions of time for the creation
and perfection of security interests in, or obtaining or delivery of documents
or other deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.

 

Section 6

 

Remedial Provisions

 

6.1          Certain Matters Relating to Accounts. (a) At any time and from time
to time after the occurrence and during the continuance of an Event of Default,
if the Discharge of ABL Obligations and the Discharge of Additional ABL
Obligations has occurred (and subject to each applicable Intercreditor
Agreement), the Collateral Agent shall have the right to make test verifications
of the Accounts Receivable constituting Collateral in any reasonable manner and
through any reasonable medium that it reasonably considers advisable, and the
relevant Grantor shall furnish all such assistance and information as the
Collateral Agent may reasonably require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, if the Discharge of ABL Obligations and
the Discharge of Additional ABL Obligations has occurred (and subject to each
applicable Intercreditor Agreement), upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.

 

(b)          [Reserved].

 

 37 

 

  

(c)          At any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in Subsection 9.1(a) of the
Credit Agreement, if the Discharge of ABL Obligations and the Discharge of
Additional ABL Obligations has occurred, subject to each applicable
Intercreditor Agreement, at the Collateral Agent’s request, each Grantor (other
than Holdings) shall deliver to the Collateral Agent copies or, if required by
the Collateral Agent for the enforcement thereof or foreclosure thereon,
originals of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Grantor’s Accounts
Receivable constituting Collateral, including all statements relating to such
Grantor’s Accounts Receivable constituting Collateral and all orders, invoices
and shipping receipts related thereto.

 

(d)          So long as no Event of Default has occurred and is continuing,
subject to each applicable Intercreditor Agreement, the Collateral Agent shall
instruct the Collateral Account Bank to promptly remit any funds on deposit in
each Grantor’s (other than Holdings) Collateral Proceeds Account to such
Grantor’s General Fund Account or any other account designated by such Grantor.
In the event that an Event of Default has occurred and is continuing, if the
Discharge of ABL Obligations and the Discharge of Additional ABL Obligations has
occurred (and subject to each applicable Intercreditor Agreement), the
Collateral Agent at its option may require that each Collateral Proceeds Account
and the General Fund Account of each Grantor (other than Holdings) be
established at the Collateral Agent or at another institution reasonably
acceptable to the Collateral Agent. Each Grantor shall have the right, at any
time and from time to time, to withdraw such of its own funds from its own
General Fund Account, and to maintain such balances in its General Fund Account,
as it shall deem to be necessary or desirable.

 

6.2          Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others, may at any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, if the Discharge
of ABL Obligations and the Discharge of Additional ABL Obligations has occurred
(and subject to each applicable Intercreditor Agreement), communicate with
obligors under the Accounts Receivable constituting Collateral and parties to
the Contracts (in each case, to the extent constituting Collateral) to verify
with them to the Collateral Agent’s satisfaction the existence, amount and terms
of any Accounts Receivable or Contracts.

 

(b)          Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Subsection 9.1(a) of the Credit Agreement, if the Discharge of ABL Obligations
and the Discharge of Additional ABL Obligations has occurred (and subject to
each applicable Intercreditor Agreement), each Grantor (other than Holdings)
shall notify obligors on such Grantor’s Accounts Receivable and parties to such
Grantor’s Contracts (in each case, to the extent constituting Collateral) that
such Accounts Receivable and such Contracts have been assigned to the Collateral
Agent, for the benefit of the Secured Parties, and that payments in respect
thereof shall be made directly to the Collateral Agent.

 

 38 

 

  

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of such Grantor’s Accounts Receivable to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Accounts
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Accounts Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3          Pledged Stock. (a) Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given notice to the
relevant Pledgor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Subsection 6.3(b), each Pledgor shall be permitted to receive
all cash dividends and distributions paid in respect of the Pledged Stock and
all payments made in respect of the Pledged Notes, and to exercise all voting
and corporate rights with respect to the Pledged Stock.

 

(b)          Subject to each applicable Intercreditor Agreement, if an Event of
Default shall occur and be continuing and the Collateral Agent shall give
written notice of its intent to exercise such rights to the relevant Pledgor or
Pledgors (i) the Collateral Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged Stock
and make application thereof to the Obligations of the relevant Pledgor as
provided in the Credit Agreement consistent with Subsection 6.5, and (ii) any or
all of the Pledged Stock shall be registered in the name of the Collateral Agent
or its nominee, and the Collateral Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Stock at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by the relevant Pledgor or the Collateral Agent, of
any right, privilege or option pertaining to such Pledged Stock, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Stock with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Collateral Agent may
reasonably determine), all without liability to the maximum extent permitted by
applicable law (other than for its gross negligence or willful misconduct)
except to account for property actually received by it, but the Collateral Agent
shall have no duty, to any Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing, provided that the Collateral Agent shall not exercise any voting or other
consensual rights pertaining to the Pledged Stock in any way that would
constitute an exercise of the remedies described in Subsection 6.6 other than in
accordance with Subsection 6.6.

 

 39 

 

  

(c)          Each Pledgor hereby authorizes and instructs each Issuer or maker
of any Pledged Securities pledged by such Pledgor hereunder to, subject to each
applicable Intercreditor Agreement, (i) comply with any instruction received by
it from the Collateral Agent in writing with respect to Capital Stock in such
Issuer that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.

 

6.4          Proceeds to Be Turned Over to the Collateral Agent. In addition to
the rights of the Collateral Agent specified in Subsection 6.1 with respect to
payments of Accounts Receivable constituting Collateral, subject to each
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, and the Collateral Agent shall have instructed any Grantor to do so,
all Proceeds of Security Collateral received by such Grantor consisting of cash,
checks and other Cash Equivalent items shall be held by such Grantor in trust
for the Collateral Agent and the other Secured Parties hereto, the ABL Agent and
the other ABL Secured Parties, any Additional Agent and the other applicable
Additional Secured Parties (as defined in the applicable Intercreditor
Agreement), and the applicable Collateral Representative, in each case to the
extent applicable, in accordance with the terms of each applicable Intercreditor
Agreement, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Collateral Agent, the ABL
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable (or their respective agents appointed for purposes of perfection), in
accordance with the terms of the applicable Intercreditor Agreement, in the
exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the terms of the applicable
Intercreditor Agreement, if required). All Proceeds of Security Collateral
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in the relevant Collateral Proceeds Account maintained under its sole dominion
and control, subject to each applicable Intercreditor Agreement. All Proceeds of
Security Collateral while held by the Collateral Agent in such Collateral
Proceeds Account (or by the relevant Grantor in trust for the Collateral Agent
and the other Secured Parties) shall continue to be held as collateral security
for all the Obligations of such Grantor and shall not constitute payment thereof
until applied as provided in Subsection 6.5 and each applicable Intercreditor
Agreement.

 

6.5          Application of Proceeds. It is agreed that if an Event of Default
shall occur and be continuing, any and all Proceeds of the relevant Granting
Party’s Security Collateral received by the Collateral Agent (whether from the
relevant Granting Party or otherwise) shall be held by the Collateral Agent for
the benefit of the Secured Parties as collateral security for the Obligations of
the relevant Granting Party (whether matured or unmatured), and/or then or at
any time thereafter may, in the sole discretion of the Collateral Agent, subject
to each applicable Intercreditor Agreement, be applied by the Collateral Agent
against the Obligations of the relevant Granting Party then due and owing in the
order of priority set forth in Subsection 10.14 of the Credit Agreement.

 

 40 

 

  

6.6          Code and Other Remedies. Subject to each applicable Intercreditor
Agreement, if an Event of Default shall occur and be continuing, the Collateral
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations to
the extent permitted by applicable law, all rights and remedies of a secured
party under the Code and under any other applicable law and in equity. Without
limiting the generality of the foregoing, to the extent permitted by applicable
law and subject to each applicable Intercreditor Agreement, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Granting Party or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. To the extent permitted by law and subject to each applicable
Intercreditor Agreement, the Collateral Agent or any other Secured Party shall
have the right, upon any such sale or sales, to purchase the whole or any part
of the Security Collateral so sold, free of any right or equity of redemption in
such Granting Party, which right or equity is hereby waived and released. Each
Granting Party further agrees, at the Collateral Agent’s request (subject to
each applicable Intercreditor Agreement), to assemble the Security Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Granting Party’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Subsection 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Security Collateral or in any way relating to
the Security Collateral or the rights of the Collateral Agent and the other
Secured Parties hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations of the
relevant Granting Party then due and owing, in the order of priority specified
in Subsection 6.5, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Section 9-615(a)(3) of the Code, need the Collateral Agent account for the
surplus, if any, to such Granting Party. To the extent permitted by applicable
law, (i) such Granting Party waives all claims, damages and demands it may
acquire against the Collateral Agent or any other Secured Party arising out of
the repossession, retention or sale of the Security Collateral, other than any
such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the Collateral Agent or such other Secured Party,
and (ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

 41 

 

  

6.7          Registration Rights. (a) Subject to each applicable Intercreditor
Agreement, if the Collateral Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Subsection 6.6, and if in the
reasonable opinion of the Collateral Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Pledgor will
use its reasonable best efforts to cause the Issuer thereof to (i) execute and
deliver, and use its reasonable best efforts to cause the directors and officers
of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the reasonable opinion
of the Collateral Agent, necessary or advisable to register such Pledged Stock,
or that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its reasonable best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of not
more than one year from the date of the first public offering of such Pledged
Stock, or that portion thereof to be sold, and (iii) make all amendments thereto
and/or to the related prospectus which, in the reasonable opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Such Pledgor agrees to
use its reasonable best efforts to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all states and the
District of Columbia that the Collateral Agent shall reasonably designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) that will satisfy the provisions of
Section 11(a) of the Securities Act.

 

(b)          Such Pledgor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

(c)          Such Pledgor agrees to use its reasonable best efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of such Pledged Stock pursuant to this Subsection
6.7 valid and binding and in compliance with any and all other applicable
Requirements of Law. Such Pledgor further agrees that a breach of any of the
covenants contained in this Subsection 6.7 will cause irreparable injury to the
Collateral Agent and the Lenders, that the Collateral Agent and the Lenders have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Subsection 6.7 shall be specifically
enforceable against such Pledgor, and to the extent permitted by applicable law,
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants (except for a defense that no
Event of Default has occurred or is continuing under the Credit Agreement).

 

6.8          Waiver; Deficiency. Each Granting Party shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans, Reimbursement Obligations
constituting Obligations of such Granting Party and, to the extent then due and
owing, all other Obligations of such Granting Party and the reasonable fees and
disbursements of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.

 

 42 

 

  

Section 7

 

The Collateral Agent

 

7.1          Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Granting Party hereby irrevocably constitutes and appoints the Collateral Agent
and any authorized officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of such Granting Party and in the name of such Granting
Party or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be reasonably necessary or desirable to
accomplish the purposes of this Agreement to the extent permitted by applicable
law, provided that the Collateral Agent agrees not to exercise such power except
upon the occurrence and during the continuance of any Event of Default, and in
accordance with and subject to each applicable Intercreditor Agreement. Without
limiting the generality of the foregoing, at any time when an Event of Default
has occurred and is continuing (in each case to the extent permitted by
applicable law and subject to each applicable Intercreditor Agreement), (x) each
Pledgor hereby gives the Collateral Agent the power and right, on behalf of such
Pledgor, without notice or assent by such Pledgor, to execute, in connection
with any sale provided for in Subsection 6.6 or 6.7, any endorsements,
assessments or other instruments of conveyance or transfer with respect to such
Pledgor’s Pledged Collateral, and (y) each Grantor (other than Holdings) hereby
gives the Collateral Agent the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:

 

(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Accounts Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Accounts Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;

 

(ii)          in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to such Grantor to evidence the Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent, or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby, and such
Grantor hereby consents to the non-exclusive royalty free use by the Collateral
Agent of any Copyright, Patent or Trademark owned by such Grantor included in
the Collateral for the purposes of disposing of any Collateral;

 

(iii)         pay or discharge taxes and Liens, other than Liens permitted under
this Agreement or the other Loan Documents, levied or placed on the Collateral
of such Grantor, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; and

 

 43 

 

  

(iv)         (A) direct any party liable for any payment under any of the
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral of such Grantor; (C)
sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate; (G)
subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Collateral of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

(b)          The reasonable expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in this Subsection 7.1, together
with interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are Revolving Loans
under the Credit Agreement, from the date of payment by the Collateral Agent to
the date reimbursed by the relevant Granting Party, shall be payable by such
Granting Party to the Collateral Agent on demand.

 

(c)          Each Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Granting Party until this Agreement is terminated
as to such Granting Party, and the security interests in the Security Collateral
of such Granting Party created hereby are released.

 

 44 

 

  

7.2          Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Collateral Agent deals with
similar property for its own account. None of the Collateral Agent or any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Security Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Security Collateral upon the
request of any Granting Party or any other Person or, except as otherwise
provided herein, to take any other action whatsoever with regard to the Security
Collateral or any part thereof. The powers conferred on the Collateral Agent and
the other Secured Parties hereunder are solely to protect the Collateral Agent’s
and the other Secured Parties’ interests in the Security Collateral and shall
not impose any duty upon the Collateral Agent or any other Secured Party to
exercise any such powers. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and to the maximum extent permitted by applicable
law, neither they nor any of their officers, directors, employees or agents
shall be responsible to any Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

7.3          Financing Statements. Pursuant to any applicable law, each Granting
Party authorizes the Collateral Agent to file or record financing statements and
other filing or recording documents or instruments with respect to such Granting
Party’s Security Collateral without the signature of such Granting Party in such
form and in such filing offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Granting Party authorizes the Collateral Agent to use any
collateral description reasonably determined by the Collateral Agent, including
the collateral description “all personal property” or “all assets” or words of
similar meaning in any such financing statements, provided that any collateral
description in any financing statement or other filing or recording document or
instrument with respect to Holdings and/or Holdings’ Pledged Collateral shall be
limited to an accurate and precise description of Holdings’ Pledged Collateral.
The Collateral Agent agrees to use its commercially reasonable efforts to notify
the relevant Granting Party of any financing or continuation statement filed by
it, provided that any failure to give such notice shall not affect the validity
or effectiveness of any such filing.

 

7.4          Authority of Collateral Agent. Each Granting Party acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement or any amendment, supplement or other modification
of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Granting Parties, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Granting Party
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

 45 

 

  

7.5          Right of Inspection. Upon reasonable written advance notice to any
Grantor and as often as may reasonably be desired, or at any time and from time
to time after the occurrence and during the continuation of an Event of Default,
the Collateral Agent shall have reasonable access during normal business hours
to all the books, correspondence and records of such Grantor (other than
Holdings), and the Collateral Agent and its representatives may examine the
same, and to the extent reasonable take extracts therefrom and make photocopies
thereof, and such Grantor agrees to render to the Collateral Agent at such
Grantor’s reasonable cost and expense, such clerical and other assistance as may
be reasonably requested with regard thereto. The Collateral Agent and its
representatives shall also have the right, upon reasonable advance written
notice to such Grantor subject to any lease restrictions, to enter during normal
business hours into and upon any premises owned, leased or operated by such
Grantor (other than Holdings) where any of such Grantor’s Inventory or Equipment
is located for the purpose of inspecting the same, observing its use or
otherwise protecting its interests therein to the extent not inconsistent with
the provisions of the Credit Agreement and the other Loan Documents (and subject
to each applicable Intercreditor Agreement). Notwithstanding anything to the
contrary in this Subsection 7.5, no Grantor will be required to disclose or
permit the inspection or discussion of any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Collateral Agent or any
other Secured Party (or their respective representatives) is prohibited by any
Requirement of Law or any binding agreement or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.

 

Section 8

 

Non-Lender Secured Parties

 

8.1          Rights to Collateral. (a) The Non-Lender Secured Parties shall not
have any right whatsoever to do any of the following: (i) exercise any rights or
remedies with respect to the Collateral (such term, as used in this Section 8,
having the meaning assigned to it in the Credit Agreement) or to direct the
Collateral Agent to do the same, including the right to (A) enforce any Liens or
sell or otherwise foreclose on any portion of the Collateral, (B) request any
action, institute any proceedings, exercise any voting rights, give any
instructions, make any election, notify account debtors or make collections with
respect to all or any portion of the Collateral or (C) release any Granting
Party under this Agreement or release any Collateral from the Liens of any
Security Document or consent to or otherwise approve any such release; (ii)
demand, accept or obtain any Lien on any Collateral (except for Liens arising
under, and subject to the terms of, this Agreement); (iii) vote in any
Bankruptcy Case or similar proceeding in respect of Holdings, the Borrower or
any of its Subsidiaries (any such proceeding, for purposes of this clause (a), a
“Bankruptcy”) with respect to, or take any other actions concerning the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with this Agreement);
(v) oppose any sale, transfer or other disposition of the Collateral; (vi)
object to any debtor-in-possession financing in any Bankruptcy which is provided
by one or more Lenders among others (including on a priming basis under Section
364(d) of the Bankruptcy Code); (vii) object to the use of cash collateral in
respect of the Collateral in any Bankruptcy; or (viii) seek, or object to the
Lenders or Agents seeking on an equal and ratable basis, any adequate protection
or relief from the automatic stay with respect to the Collateral in any
Bankruptcy.

 

 46 

 

  

(b)          Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement and the other Security Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the Collateral Agent and the
Lenders, with the consent of the Collateral Agent, may enforce the provisions of
the Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include the rights
to collect, sell, dispose of or otherwise realize upon all or any part of the
Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the Uniform Commercial Code as in effect from time to
time in any applicable jurisdiction. The Non-Lender Secured Parties by their
acceptance of the benefits of this Agreement and the other Security Documents
hereby agree not to contest or otherwise challenge any such collection, sale,
disposition or other realization of or upon all or any of the Collateral.
Whether or not a Bankruptcy Case has been commenced, the Non-Lender Secured
Parties shall be deemed to have consented to any sale or other disposition of
any property, business or assets of Holdings, the Borrower or any of its
Subsidiaries and the release of any or all of the Collateral from the Liens of
any Security Document in connection therewith.

 

(c)          Notwithstanding any provision of this Subsection 8.1, the
Non-Lender Secured Parties shall be entitled subject to each applicable
Intercreditor Agreement to file any necessary responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleadings (A)
in order to prevent any Person from seeking to foreclose on the Collateral or
supersede the Non-Lender Secured Parties’ claim thereto or (B) in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Non-Lender Secured Parties. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement, agrees to be bound by and to comply with each
applicable Intercreditor Agreement and authorizes the Collateral Agent to enter
into the Intercreditor Agreements on its behalf.

 

(d)          Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees that the Collateral Agent and the Lenders may deal with
the Collateral, including any exchange, taking or release of Collateral, may
change or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Granting Party from its Obligations hereunder,
all without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.

 

8.2          Appointment of Agent. Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
shall be deemed irrevocably to make, constitute and appoint the Collateral
Agent, as agent under the Credit Agreement (and all officers, employees or
agents designated by the Collateral Agent) as such Person’s true and lawful
agent and attorney-in-fact, and in such capacity, the Collateral Agent shall
have the right, with power of substitution for the Non-Lender Secured Parties
and in each such Person’s name or otherwise, to effectuate any sale, transfer or
other disposition of the Collateral. It is understood and agreed that the
appointment of the Collateral Agent as the agent and attorney-in-fact of the
Non-Lender Secured Parties for the purposes set forth herein is coupled with an
interest and is irrevocable. It is understood and agreed that the Collateral
Agent has appointed the Administrative Agent as its agent for purposes of
perfecting certain of the security interests created hereunder and for otherwise
carrying out certain of its obligations hereunder. Each Non-Lender Secured
Party, by its acceptance of the benefits of this Agreement and the other
Security Documents, agrees to be bound by the provisions of Subsections 10.4,
10.6 and 10.6 of the Credit Agreement as if it were a Lender.

 

 47 

 

  

8.3          Waiver of Claims. To the maximum extent permitted by law, each
Non-Lender Secured Party waives any claim it might have against the Collateral
Agent or the Lenders with respect to, or arising out of, any action or failure
to act or any error of judgment, negligence, or mistake or oversight whatsoever
on the part of the Collateral Agent or the Lenders or their respective
directors, officers, employees or agents with respect to any exercise of rights
or remedies under the Loan Documents or any transaction relating to the
Collateral (including any such exercise described in Subsection 8.1(b)), except
for any such action or failure to act that constitutes willful misconduct or
gross negligence of such Person. To the maximum extent permitted by applicable
law, none of the Collateral Agent or any Lender or any of their respective
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of Holdings, any Subsidiary of Holdings, any Non-Lender Secured
Party or any other Person or to take any other action or forbear from doing so
whatsoever with regard to the Collateral or any part thereof, except for any
such action or failure to act that constitutes willful misconduct or gross
negligence of such Person.

 

8.4          Designation of Non-Lender Secured Parties. The Borrower may from
time to time designate a Person as a “Bank Products Provider,” a “Hedging
Provider” or a “Management Credit Provider” hereunder by written notice to the
Collateral Agent. Upon being so designated by the Borrower, such Bank Products
Provider, Hedging Provider or Management Credit Provider (as the case may be)
shall be a Non-Lender Secured Party for the purposes of this Agreement for as
long as so designated by the Borrower; provided that, at the time of the
Borrower’s designation of such Non-Lender Secured Party, the obligations of the
relevant Grantor under the applicable Hedging Agreement, Bank Products Agreement
or Management Guarantee (as the case may be) have not been designated as ABL
Obligations, Additional ABL Obligations or Additional Cash Flow Obligations.

 

Section 9

 

Miscellaneous

 

9.1          Amendments in Writing. None of the terms or provisions of this
Agreement may be amended, supplemented, waived or otherwise modified except by a
written instrument executed by each affected Granting Party and the Collateral
Agent, provided that (a) any provision of this Agreement imposing obligations on
any Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) if separately agreed in writing between
the Borrower and any Non-Lender Secured Party (and such Non-Lender Secured Party
has been designated in writing by the Borrower to the Collateral Agent for
purposes of this sentence, for so long as so designated), no such amendment,
supplement, waiver or modification shall amend, modify or waive Subsection 6.5
(or the definition of “Non-Lender Secured Party” or “Secured Party” to the
extent relating thereto) if such amendment, supplement, waiver or modification
would directly and adversely affect a Non-Lender Secured Party without the
written consent of such affected Non-Lender Secured Party. For the avoidance of
doubt, it is understood and agreed that any amendment, restatement, supplement,
waiver or other modification of or to any Intercreditor Agreement that would
have the effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or otherwise, of amending, supplementing waiving or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
Subsection 9.1.

 

 48 

 

  

9.2          Notices. All notices, requests and demands to or upon the
Administrative Agent, the Collateral Agent or any Granting Party hereunder shall
be effected in the manner provided for in Subsection 11.2 of the Credit
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1, unless and until such Guarantor shall change such address by
notice to the Collateral Agent and the Administrative Agent given in accordance
with Subsection 11.2 of the Credit Agreement.

 

9.3          No Waiver by Course of Conduct; Cumulative Remedies. None of the
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

9.4          Enforcement Expenses; Indemnification. (a) Each Guarantor jointly
and severally agrees to pay or reimburse each Secured Party and the Collateral
Agent for all their respective reasonable costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement against such
Guarantor and the other Loan Documents to which such Guarantor is a party,
including the reasonable fees and disbursements of counsel to the Collateral
Agent and the Administrative Agent, in each case, to the extent the Borrower
would be required to do so pursuant to Subsection 11.5 of the Credit Agreement.

 

(b)          Each Grantor jointly and severally agrees to pay, and to save the
Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Security Collateral or in connection with any of the transactions contemplated
by this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Borrower would be required to do
so pursuant to Subsection 11.5 of the Credit Agreement, and in any event
excluding any taxes or other indemnified liabilities arising from gross
negligence, bad faith or willful misconduct of the Collateral Agent, the
Administrative Agent or any other Secured Party as determined by a court of
competent jurisdiction in a final and nonappealable decision.

 

 49 

 

  

(c)          The agreements in this Subsection 9.4 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

9.5          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Granting Parties, the Collateral Agent and the
Secured Parties and their respective successors and assigns permitted by the
Credit Agreement.

 

9.6          Set-Off. Each Guarantor (other than Holdings) hereby irrevocably
authorizes each of the Administrative Agent and the Collateral Agent and each
other Secured Party at any time and from time to time without notice to such
Guarantor or any other Granting Party, any such notice being expressly waived by
each Granting Party, to the extent permitted by applicable law, upon the
occurrence and during the continuance of an Event of Default under Subsection
9.1(a) of the Credit Agreement so long as any amount remains unpaid after it
becomes due and payable by such Guarantor hereunder, to set-off and appropriate
and apply against any such amount any and all deposits (general or special, time
or demand, provisional or final) (other than the Collateral Proceeds Account),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect. The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Guarantor promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
Subsection 9.6 are in addition to other rights and remedies (including other
rights of set-off) which the Collateral Agent, the Administrative Agent or such
other Secured Party may have.

 

9.7          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile and other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

9.8          Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; provided that, with
respect to any Pledged Stock issued by a Foreign Subsidiary, all rights, powers
and remedies provided in this Agreement may be exercised only to the extent that
they do not violate any provision of any law, rule or regulation of any
Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

 50 

 

  

9.9          Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

9.10        Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Granting Parties, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Granting Parties,
the Collateral Agent or any other Secured Party relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

9.11        GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.12        Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court” and, together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them; provided that nothing in
this Agreement shall be deemed or operate to preclude (i) the Collateral Agent
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations (in which
case any party shall be entitled to assert any claim or defense, including any
claim or defense that this Subsection 9.12 would otherwise require to be
asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment, (iii) if
all such New York Courts decline jurisdiction over any Person, or decline (or in
the case of the Federal District Court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its Subsidiaries or Affiliates), such party from
asserting a claim or defense (including any claim or defense that this
Subsection 9.12(a) would otherwise require to be asserted in a legal proceeding
in a New York Court) in any such action or proceeding;

 

 51 

 

  

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Subsection 9.12 any consequential or punitive damages.

 

9.13        Acknowledgments. Each Guarantor hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)          none of the Collateral Agent, the Administrative Agent or any other
Secured Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.

 

9.14        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

 52 

 

  

9.15        Additional Granting Parties. (a) Each new Domestic Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Subsection 7.9(b) of the Credit Agreement shall become a Granting Party for all
purposes of this Agreement upon execution and delivery by such Domestic
Subsidiary of an Assumption Agreement substantially in the form of Annex 2
hereto. Each existing Granting Party that is required to become a Pledgor with
respect to Capital Stock of any new Subsidiary of the Borrower pursuant to
Subsection 7.9(b) or (c)(i) of the Credit Agreement shall become a Pledgor with
respect thereto upon execution and delivery by such Granting Party of a
Supplemental Agreement substantially in the form of Annex 3 hereto.

 

(b)          Pursuant to Subsection 7.14 of the Credit Agreement, promptly
following the effectiveness of the Atlas Merger and the Atlas Contribution, each
Atrium Guarantor Entity that is a Domestic Subsidiary and a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) shall become a Granting Party for
all purposes of this Agreement upon execution and delivery by such Atrium
Guarantor Entity of an Assumption Agreement in substantially the form of Annex 2
hereto.

 

9.16        Releases. (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than any Obligations owing to a
Non-Lender Secured Party) then due and owing shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Bank), all Security Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent, the
Administrative Agent and each Granting Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Security Collateral shall revert to the Granting Parties. At
the request and sole expense of any Granting Party following any such
termination, the Collateral Agent and the Administrative Agent shall deliver to
such Granting Party (subject to Subsection 7.2, without recourse and without
representation or warranty) any Security Collateral held by the Collateral Agent
hereunder, and execute, acknowledge and deliver to such Granting Party such
releases, instruments or other documents (including UCC termination statements),
and do or cause to be done all other acts, as any Granting Party shall
reasonably request to evidence such termination.

 

 53 

 

  

(b)          Upon any sale or other disposition of Security Collateral permitted
by the Credit Agreement (other than any sale or disposition to another Grantor
(other than Holdings)), the Lien pursuant to this Agreement on such sold or
disposed of Security Collateral shall be automatically released. In connection
with a sale or other disposition of all the Capital Stock of any Granting Party
(other than the Borrower or Holdings and other than any sale or disposition to
another Grantor (other than Holdings)) or any other transaction or occurrence as
a result of which any Granting Party ceases to be a Restricted Subsidiary of the
Borrower, or a sale or other disposition of Security Collateral (other than a
sale or disposition to another Grantor (other than Holdings)) permitted under
the Credit Agreement, the Administrative Agent and the Collateral Agent shall,
upon receipt from the Borrower of a written request for the release of such
Granting Party from its Guarantee or the release of the Security Collateral
subject to such sale, disposition or other transaction, identifying such
Granting Party or the relevant Security Collateral, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents, execute and deliver to
the Borrower or the relevant Granting Party (subject to Subsection 7.2, without
recourse and without representation or warranty), at the sole cost and expense
of such Granting Party, any Security Collateral of such relevant Granting Party
held by the Collateral Agent, or the Security Collateral subject to such sale or
disposition (as applicable), and, at the sole cost and expense of such Granting
Party, execute, acknowledge and deliver to such Granting Party such releases,
instruments or other documents (including UCC termination statements), and do or
cause to be done all other acts, as the Borrower or such Granting Party shall
reasonably request (x) to evidence or effect the release of such Granting Party
from its Guarantee (if any) and of the Liens created hereby (if any) on such
Granting Party’s Security Collateral or (y) to evidence the release of the
Security Collateral subject to such sale or disposition.

 

(c)          Upon any transaction or occurrence as a result of which any
Granting Party (other than the Borrower or Holdings) ceases to be a Restricted
Subsidiary of the Borrower that is permitted under the Credit Agreement, or any
such Granting Party being or becoming an Excluded Subsidiary in accordance with
the provisions of the Credit Agreement, the Lien pursuant to this Agreement on
all Security Collateral of such Granting Party (if any) shall be automatically
released, and the Guarantee (if any) of such Granting Party, and all obligations
of such Granting Party hereunder, shall terminate, all without delivery of any
instrument or performance of any act by any party, and the Administrative Agent
and the Collateral Agent shall, upon the request of the Borrower or such
Granting Party, deliver to the Borrower or such Granting Party (subject to
Subsection 7.2, without recourse and without representation or warranty) any
Security Collateral of such Granting Party held by the Collateral Agent
hereunder and the Collateral Agent and the Administrative Agent shall execute,
acknowledge and deliver to the Borrower or such Granting Party (at the sole cost
and expense of the Borrower or such Granting Party) all releases, instruments or
other documents (including UCC termination statements), and do or cause to be
done all other acts, necessary or reasonably desirable for the release of such
Granting Party from its Guarantee (if any) or the Liens created hereby (if any)
on such Granting Party’s Security Collateral, as applicable, as the Borrower or
such Granting Party may reasonably request.

 

(d)          Upon (i) any Security Collateral being or becoming an Excluded
Asset or (ii) any other release of Security Collateral approved, authorized or
ratified by the Lenders pursuant to Subsection 10.8(b)(A)(iv) of the Credit
Agreement, the Lien pursuant to this Agreement on such Security Collateral shall
be automatically released. At the request and sole expense of any Granting
Party, the Collateral Agent shall deliver such Security Collateral (if held by
the Collateral Agent) to such Granting Party and the Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to such Granting
Party such releases, instruments or other documents (including UCC termination
statements), and do or cause to be done all other acts, as such Granting Party
shall reasonably request to evidence such release.

 

 54 

 

  

(e)          Notwithstanding any other provision of this Agreement or any other
Loan Document, Holdings shall have the right to transfer all of the Capital
Stock of the Borrower held by it (including, for the avoidance of doubt, any
such transfer in connection with any change in the Borrower’s legal structure to
a corporation, limited liability company or other entity) to any Parent Entity
or any Subsidiary of any Parent Entity (a “Successor Holding Company”) that (i)
is a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and (ii) assumes all of
the obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party by executing and delivering to the Administrative
Agent and the Collateral Agent a joinder substantially in the form of Annex 4
hereto, or one or more other documents or instruments, together with a financing
statement in appropriate form for filing under the Uniform Commercial Code of
the relevant jurisdiction, in form and substance reasonably satisfactory to the
Collateral Agent, upon which (x) such Successor Holding Company will succeed to,
and be substituted for, and may exercise every right and power of Holdings under
this Agreement and the other Loan Documents, and shall thereafter be deemed to
be “Holdings” for purposes of this Agreement and the other Loan Documents, (y)
Holdings, as predecessor to any Successor Holding Company (“Predecessor Holding
Company”), shall be irrevocably and unconditionally released from its Guarantee
and all other obligations hereunder and under the other Loan Documents, and (z)
the Lien pursuant to this Agreement on all Security Collateral of such
Predecessor Holding Company, and any Lien pursuant to any other Loan Document on
any other property or assets of such Predecessor Holding Company, shall be
automatically released (it being understood that such transfer of Capital Stock
of the Borrower to and assumption of rights and obligations of Holdings by such
Successor Holding Company shall not constitute a Change of Control). At the
request and the sole expense of any Predecessor Holding Company or the Borrower,
the Collateral Agent shall deliver to such Predecessor Holding Company any
Security Collateral and other property or assets of such Predecessor Holding
Company held by the Collateral Agent that is not required to be pledged under
this Agreement or any other Loan Document by such Successor Holding Company
(including the Capital Stock of the Borrower) and the Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to such Predecessor
Holding Company (subject to Subsection 7.2, without recourse and without
representation or warranty) such releases, instruments or other documents
(including UCC termination statements), and do or cause to be done all other
acts, as such Predecessor Holding Company or the Borrower shall reasonably
request to evidence or effect the release of such Predecessor Holding Company
from its Guarantee and other obligations hereunder and under the other Loan
Documents, and the release of the Liens created hereby on such Predecessor
Holding Company’s Security Collateral (other than the Capital Stock of the
Borrower) and by any other Loan Document on any other property or assets of such
Predecessor Holding Company.

 

(f)           So long as no Event of Default has occurred and is continuing, the
Collateral Agent and the Administrative Agent shall at the direction of any
applicable Granting Party return to such Granting Party any proceeds or other
property received by it during any Event of Default pursuant to either
Subsection 5.3.1 or 6.4 and not otherwise applied in accordance with Subsection
6.5.

 

(g)          The Collateral Agent shall have no liability whatsoever to any
other Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) this Subsection 9.16.

 

 55 

 

  

(h)          Upon the listing of the Capital Stock of the Borrower on a
nationally recognized stock exchange in the U.S. (whether through a Qualified
IPO or otherwise), the Lien pursuant to this Agreement on all of the shares of
Capital Stock of the Borrower, as well as any other shares, stock certificates,
options or rights of any nature whatsoever in respect of the capital stock of
the Borrower, owned by Holdings shall be automatically released, and the
Guarantee of Holdings, and all obligations of Holdings hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and the Administrative Agent and the Collateral Agent shall, upon the
request of the Borrower or Holdings, deliver to the Borrower, or Holdings
(subject to Subsection 7.2, without recourse and without representation or
warranty) any Pledged Stock of Holdings held by the Collateral Agent hereunder
and the Collateral Agent and the Administrative Agent shall execute, acknowledge
and deliver to the Borrower or Holdings (at the sole cost and expense of the
Borrower or Holdings) all releases, instruments or other documents (including
UCC termination statements), and do or cause to be done all other acts,
necessary or reasonably desirable for the release of Holdings from its Guarantee
(if any) or the Liens created hereby (if any) on Holdings’ Pledged Stock, as
applicable, as the Borrower or Holdings may reasonably request.

 

9.17        Judgment. (a) If for the purpose of obtaining judgment in any court
it is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent or the
Collateral Agent could purchase the first currency with such other currency on
the Business Day preceding the day on which final judgment is given.

 

(b)          The obligations of any Guarantor in respect of this Agreement to
the Administrative Agent and the Collateral Agent, for the benefit of each
holder of Obligations, shall, notwithstanding any judgment in a currency (the
“judgment currency”) other than the currency in which the sum originally due to
such holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the Administrative Agent
and the Collateral Agent of any sum adjudged to be so due in the judgment
currency, the Administrative Agent and the Collateral Agent may in accordance
with normal banking procedures purchase the original currency with the judgment
currency; if the amount of the original currency so purchased is less than the
sum originally due to such holder in the original currency, such Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent and the Collateral Agent for the benefit of
such holder, against such loss, and if the amount of the original currency so
purchased exceeds the sum originally due to the Administrative Agent and the
Collateral Agent, the Administrative Agent and the Collateral Agent agree to
remit to the Borrower, such excess. This covenant shall survive the termination
of this Agreement and payment of the Obligations and all other amounts payable
hereunder.

 

9.18        Transfer Tax Acknowledgment. Each party hereto acknowledges that the
shares delivered hereunder are being transferred to and deposited with the
Collateral Agent (or other Person in accordance with any applicable
Intercreditor Agreement) as security for the Obligations and that this
Subsection 9.18 is intended to be the certificate of exemption from New York
stock transfer taxes for the purposes of complying with Section 270.5(b) of the
Tax Law of the State of New York.

 

[Remainder of page left blank intentionally; Signature pages to follow.]

 

 56 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

  BORROWER:       PISCES MIDCO, INC.

 

  By:       Name:     Title:

 

  GUARANTORS:       PISCES HOLDINGS, INC.

 

  By:       Name:     Title:

 

  [SUBSIDIARY GUARANTORS]

 

  By:       Name:     Title:

 

[Signature Pages to Pisces Cash Flow Guarantee and Collateral Agreement]

 

   

 

  

  Acknowledged and Agreed to as of the date hereof by:       JPMORGAN CHASE
BANK, N.A., as Collateral Agent and Administrative Agent

 

  By:       Name:     Title:

 

[Signature Pages to Pisces Cash Flow Guarantee and Collateral Agreement]

 

 

   

 

 

ANNEX 1

 

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the Cash Flow Guarantee
and Collateral Agreement, dated as of April 12, 2018 (the “Agreement”;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Agreement or the Credit Agreement referred to therein,
as the case may be), made by and among PISCES MIDCO, INC. and the other Granting
Parties party thereto in favor of JPMORGAN CHASE BANK, N.A., as Collateral Agent
and Administrative Agent. The undersigned agrees for the benefit of the
Collateral Agent, the Administrative Agent and the Lenders as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.

 

The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.

 

  [NAME OF ISSUER]

 

  By:  



  Name: [__________________]



  Title: [_______________]

 

  Address for Notices:       [__________________]

 



 



*This consent is necessary only with respect to any Issuer that is not also a
Granting Party.

 

 

   

 

 

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of [_______ __], 20[_], made by
[______________________________], a [______________] corporation ([each an][the]
“Additional Granting Party”), in favor of JPMORGAN CHASE BANK, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
Guarantee and Collateral Agreement referred to below). All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement, or if not defined therein, in the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, PISCES MIDCO, INC., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), the Administrative
Agent, the Collateral Agent and the other parties party thereto are parties to a
Cash Flow Credit Agreement, dated as of April 12, 2018 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, Holdings and
certain of the Borrower’s Domestic Subsidiaries are, or are to become, parties
to the Cash Flow Guarantee and Collateral Agreement, dated as of April 12, 2018
(as amended, supplemented, waived or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”), in favor of the Administrative Agent and
the Collateral Agent, for the benefit of the Secured Parties;

 

WHEREAS, [the][each] Additional Granting Party is a member of an affiliated
group of companies that includes the Borrower and each other Granting Party; the
proceeds of the extensions of credit under the Credit Agreement will be used in
part to enable the Borrower to make valuable transfers to one or more of the
other Granting Parties (including such Additional Granting Party) in connection
with the operation of their respective businesses; and the Borrower and the
other Granting Parties (including such Additional Granting Party) are engaged in
related businesses, and each such Granting Party (including [each] such
Additional Granting Party) will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires [the][each] Additional Granting Party to
become a party to the Guarantee and Collateral Agreement; and

 

WHEREAS, [the][each] Additional Granting Party has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

   

 

  

Annex 2

Page 2

 

1.          Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, [the][each] Additional Granting Party, as provided in
Subsection 9.15 of the Guarantee and Collateral Agreement, hereby becomes a
party to the Guarantee and Collateral Agreement as a Granting Party thereunder
with the same force and effect as if originally named therein as a [Guarantor]
[, Grantor and Pledgor] [and Grantor] [and Pledgor]2 and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and
Pledgor]3 thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules [____________] to the Guarantee
and Collateral Agreement, and such Schedules are hereby amended and modified to
include such information. [The][Each] Additional Granting Party hereby
represents and warrants that each of the representations and warranties of such
Additional Granting Party, in its capacities as a Guarantor [, Grantor and
Pledgor] [and Grantor] [and Pledgor],4 contained in Section 4 of the Guarantee
and Collateral Agreement is true and correct in all material respects on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date. Each Additional Granting Party hereby grants, as and to the
same extent as provided in the Guarantee and Collateral Agreement, to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the [Collateral (as such term is defined in Subsection 3.1 of the
Guarantee and Collateral Agreement) of such Additional Granting Party] [and]
[the Pledged Collateral (as such term is defined in the Guarantee and Collateral
Agreement) of such Additional Granting Party, except as provided in Subsection
3.3 of the Guarantee and Collateral Agreement].

 

2.          GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 



 



2Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

3Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

4Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

 

   

 

  

Annex 2

Page 3

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTING PARTY]

 

  By:       Name:     Title:

 

  Acknowledged and Agreed to as of the date hereof by:       JPMORGAN CHASE
BANK, N.A., as Collateral Agent and Administrative Agent

 

  By:       Name:     Title:

 

 

   

 

 

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [_________ __], 20[_], made by
[______________________________], a [______________] corporation (the
“Additional Pledgor”), in favor of JPMORGAN CHASE BANK, N.A., as collateral
agent (in such capacity, the “Collateral Agent”) and as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions from time to time parties to the Credit Agreement referred to below
and the other Secured Parties (as defined in the Guarantee and Collateral
Agreement referred to below). All capitalized terms not defined herein shall
have the meaning ascribed to them in the Guarantee and Collateral Agreement, or
if not defined therein, in the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, PISCES MIDCO, INC., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), the Administrative
Agent, the Collateral Agent and the other parties party thereto are parties to a
Cash Flow Credit Agreement, dated as of April 12, 2018 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, Holdings and
certain of the Borrower’s Domestic Subsidiaries are, or are to become, parties
to the Cash Flow Guarantee and Collateral Agreement, dated as of April 12, 2018
(as amended, supplemented, waived or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”), in favor of the Administrative Agent and
the Collateral Agent, for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

   

 

  

1.          Guarantee and Collateral Agreement. By executing and delivering this
Supplemental Agreement, the Additional Pledgor, as provided in Subsection 9.15
of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under the
Guarantee and Collateral Agreement with respect to the shares of Capital Stock
of the Subsidiary of the Additional Pledgor listed in Annex 1 hereto and will be
bound by all terms, conditions and duties applicable to a Pledgor under the
Guarantee and Collateral Agreement, as a Pledgor thereunder. The information set
forth in Annex 1 hereto is hereby added to the information set forth in Schedule
2 to the Guarantee and Collateral Agreement, and such Schedule 2 is hereby
amended and modified to include such information. The Additional Pledgor hereby
represents and warrants that each of the representations and warranties of such
Additional Pledgor, in its capacity as a Pledgor, contained in Subsection 4.3 of
the Guarantee and Collateral Agreement is true and correct in all material
respects on and as the date hereof (after giving effect to this Supplemental
Agreement) as if made on and as of such date. The Additional Pledgor hereby
undertakes each of the covenants, in its capacity as a Pledgor, contained in
Subsection 5.3 of the Guarantee and Collateral Agreement. The Additional Pledgor
hereby grants, as and to the same extent as provided in the Guarantee and
Collateral Agreement, to the Collateral Agent, for the benefit of the Secured
Parties, a continuing security interest in all of the Pledged Collateral of such
Additional Pledgor now owned or at any time hereafter acquired by such Pledgor,
and any Proceeds thereof, except as provided in Subsection 3.3 of the Guarantee
and Collateral Agreement. The Additional Pledgor represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplemental Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

 

2.          GOVERNING LAW. THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

   

 

  

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL PLEDGOR]

 

  By:       Name:     Title:

 

  Acknowledged and Agreed to as of the date hereof by:       JPMORGAN CHASE
BANK, N.A., as Collateral Agent and Administrative Agent

 

  By:       Name:     Title:

 

   

 

 

ANNEX 4

 

JOINDER and release

 

JOINDER AND RELEASE, dated as of [_________ __], [____] (this “Joinder”) by and
among [                 ] (“Assignor”), [________] (“Assignee”) and JPMORGAN
CHASE BANK, N.A. as collateral agent (in such capacity, the “Collateral Agent”)
and as administrative agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Credit Agreement referred to below and for the other Secured
Parties (as defined below). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Cash Flow Guarantee and Collateral Agreement
referred to below.

 

WITNESSETH:

 

WHEREAS, PISCES MIDCO, INC., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), the Administrative
Agent, the Collateral Agent and the other parties party thereto are parties to a
Cash Flow Credit Agreement, dated as of April 12, 2018 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Assignor (as the owner of
Capital Stock of the Borrower) entered into the Cash Flow Guarantee and
Collateral Agreement, dated as of April 12, 2018 (the “Guarantee and Collateral
Agreement”), by and among Assignor, the Borrower, certain of the Borrower’s
Domestic Subsidiaries, the Administrative Agent and the Collateral Agent,
pursuant to which, among other things, Assignor agreed to jointly and severally,
unconditionally and irrevocably, guarantee all of the obligations of the
Borrower under the Credit Agreement and grant security interests in and pledge
the Pledged Collateral, in favor of the Collateral Agent, for the benefit of the
Secured Parties;

 

WHEREAS, Assignee is acquiring from Assignor all of the Capital Stock of the
Borrower owned by Assignor;

 

WHEREAS, in connection therewith, Subsection 9.16(e) of the Guarantee and
Collateral Agreement requires Assignee to assume all of the obligations of
Assignor under the Guarantee and Collateral Agreement and the other Loan
Documents to which Assignor is a party; and

 

WHEREAS, upon the assumption of Assignor’s obligations by Assignee, the Assignor
shall be automatically released from its obligations under the Guarantee and
Collateral Agreement and any other instrument or document furnished pursuant
thereto, and pursuant to Subsection 9.16(e) of the Guarantee and Collateral
Agreement the Administrative Agent and the Collateral Agent shall, among other
things, take such actions as may be reasonably requested to evidence such
release.

 

   

 

  

NOW, THEREFORE, IT IS AGREED:

 

1.By executing and delivering this Joinder, Assignee hereby expressly assumes
all of the obligations of Assignor under the Guarantee and Collateral Agreement
and each other Loan Document to which Assignor is a party and agrees that it
will be bound by the provisions of the Guarantee and Collateral Agreement and
such other Loan Documents. Pursuant to Subsection 9.16(e) of the Guarantee and
Collateral Agreement, Assignee hereby succeeds to, and is substituted for, and
shall exercise every right and power of, Assignor under the Guarantee and
Collateral Agreement and the other Loan Documents to which Assignor is a party,
and shall thereafter be deemed to be “Holdings” for purposes of the Guarantee
and Collateral Agreement and the other Loan Documents and a “Guarantor”,
“Granting Party” and “Pledgor” for purposes of the Guarantee and Collateral
Agreement as if originally named therein and the Assignor is hereby expressly,
irrevocably and unconditionally discharged from all debts, obligations,
covenants and agreements under the Guarantee and Collateral Agreement and the
other Loan Documents to which it is a party. The information set forth in Annex
1-A hereto is hereby added to the information set forth in Schedules
[____________] to the Guarantee and Collateral Agreement, and such Schedules are
hereby amended and modified to include such information.

 

2.The Administrative Agent and the Collateral Agent hereby confirm and
acknowledge the release of Assignor from its Guarantee and all other obligations
under the Guarantee and Collateral Agreement and all other obligations
thereunder and under the other Loan Documents.

 

3.The Collateral Agent hereby confirms and acknowledges that the Lien pursuant
to the Guarantee and Collateral Agreement on all Security Collateral of
Assignor, and any Lien pursuant to any other Loan Document on the property or
assets of Assignor, has been automatically released.

 

4.Assignee hereby represents and warrants that each of the representations and
warranties made by Assignee, in its capacity as a Guarantor, Grantor and
Pledgor, in each case solely with respect to the representations and warranties
made by Holdings, contained in Section 4 of the Guarantee and Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Joinder Agreement) as if made on and as of such
date. Assignee hereby grants, as and to the same extent as provided in the
Guarantee and Collateral Agreement, to the Collateral Agent, for the benefit of
the Secured Parties, a continuing security interest in the Pledged Collateral
(as such term is defined in the Guarantee and Collateral Agreement) of Assignee,
except as provided in Subsection 3.3 of the Guarantee and Collateral Agreement
and with the limitations as applicable to Holdings.

 

5.GOVERNING LAW. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

   

 



 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

  [ASSIGNOR]

 

  By:       Name:     Title:

 

  [ASSIGNEE]

 

  By:       Name:     Title:

 

  Acknowledged and Agreed to as   of the date hereof by:       JPMORGAN CHASE
BANK, N.A., as Collateral Agent and Administrative Agent

 

  By:       Name:     Title:

 



   

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF MORTGAGE

 

2 This instrument was prepared in consultation with
counsel in the state in which the Premises is
located by the attorney named below and after
recording, please return to:

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention: Tom Charbonneau

 

CASH FLOW MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

 

OF LEASES AND RENTS AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “Mortgage”) is made and entered into as of the [___] day
of [___________],20[__], by [_________________________, a ____________________],
with an address as of the date hereof at [___________________], Attention:
[_____________] (the “Mortgagor”), for the benefit of JPMORGAN CHASE BANK, N.A.,
with an address as of the date hereof at [___________________], (“JPMorgan”), in
its capacity as Collateral Agent for the Secured Parties (as such terms are
defined in the Guarantee and Collateral Agreement defined below) (in such
capacity, together with its successors and assigns in such capacity, the
“Mortgagee”).

 

RECITALS:

 

WHEREAS, pursuant to that certain Cash Flow Credit Agreement, dated as of April
12, 2018 (as the same may be amended, supplemented, waived or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among PISCES MIDCO,
INC., a Delaware corporation (together with its successors and assigns, the
“Borrower”), the several banks and other financial institutions from time to
time party thereto (as further defined in Subsection 1.1 of the Credit
Agreement, the “Lenders”), the Collateral Agent, the Administrative Agent, and
the other parties party thereto, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 



 



2Local counsel to advise as to any recording requirements for the cover page,
including need for recording tax notification or a separate tax affidavit.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes PISCES HOLDINGS, INC., a Delaware corporation (“Holdings”), the
Borrower, the Borrower’s Subsidiaries [and the Mortgagor]3;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Mortgagor in connection with the operation of its business;

 

WHEREAS, the Borrower and the Mortgagor are engaged in related businesses, and
each will derive substantial direct and indirect benefit from the making of the
extensions of credit under the Credit Agreement;

 

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Mortgagor
shall execute and deliver this Mortgage to the Mortgagee for the benefit of the
Secured Parties;

 

WHEREAS, concurrently with the entering into of the Credit Agreement, Holdings,
the Borrower and certain Domestic Subsidiaries of the Borrower have entered into
that certain Cash Flow Guarantee and Collateral Agreement (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of JPMorgan, as Collateral Agent
and Administrative Agent for the Lenders from time to time parties to the Credit
Agreement;

 

WHEREAS, the Mortgagor will receive substantial benefit from the execution and
performance of the obligations under the Credit Agreement, and is, therefore,
willing to enter into this Mortgage; and

 

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
the benefit of the Secured Parties to secure the payment and performance of all
of the Obligations (as defined in the Guarantee and Collateral Agreement) of the
Mortgagor (such Obligations of the Mortgagor being hereinafter referred to as
the “Obligations”).

 

WITNESSETH:

 

NOW THEREFORE, the Mortgagor, in consideration of the indebtedness herein
recited and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has irrevocably granted, released, sold,
remised, bargained, assigned, pledged, warranted, mortgaged, transferred and
conveyed, and does hereby grant, release, sell, remise, bargain, assign, pledge,
warrant, mortgage, transfer and convey to the Mortgagee, for the benefit of the
Secured Parties, and the Mortgagee’s successors and assigns, with the power of
sale (subject to applicable law) a continuing security interest in and to, and
lien upon, all of the Mortgagor’s right, title and interest in and to the
following described land, real property interests, buildings, improvements,
fixtures and proceeds:

 



 



3To be included if Mortgagor is not included in the aforementioned list of
entities.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

(a)          All that tract or parcel of land and other real property interests
in [_____________] County, [______________], as more particularly described in
Exhibit A attached hereto and made a part hereof, together with any greater or
additional estate therein as hereafter may be acquired by the Mortgagor (the
“Land”), and all of the Mortgagor’s right, title and interest in and to rights
appurtenant thereto, including, without limitation, mineral rights, air rights,
water rights, sewer rights, easement rights and rights of way;

 

(b)          All buildings and improvements of every kind and description now or
hereafter erected or placed on the Land (the “Improvements”) and all fixtures
now or hereafter owned by the Mortgagor and attached to or installed in and used
in connection with the aforesaid Land and Improvements (collectively, the
“Fixtures”) (hereinafter, the Land, the Improvements and the Fixtures may be
collectively referred to as the “Premises”); and

 

(c)          Subject to the terms of the Guarantee and Collateral Agreement and
the Credit Agreement, any and all cash proceeds and noncash proceeds from the
conversion, voluntary or involuntary, of any of the Premises or any portion
thereof into cash or liquidated claims, including (i) proceeds of any insurance,
indemnity, warranty, guaranty or claim payable to the Mortgagee or to the
Mortgagor from time to time with respect to any of the Premises, (ii) payments
(in any form whatsoever) made or due and payable to the Mortgagor in connection
with any condemnation, seizure or similar proceeding and (iii) other amounts
from time to time paid or payable under or in connection with any of the
Premises, including, without limitation, refunds of real estate taxes and
assessments, including interest thereon, but in each case under this clause (c)
excluding Excluded Assets (as defined in the Guarantee and Collateral
Agreement).

 

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Liens permitted by
the Credit Agreement (including Permitted Liens), to the Mortgagee, for the
benefit of the Secured Parties, to secure the Obligations; provided that, upon
(i) the Obligations Satisfaction Date (as defined below) or (ii) the full
satisfaction of the conditions set forth in the Credit Agreement for the release
of this Mortgage in accordance with the terms thereof, the lien and security
interest of this Mortgage shall cease, terminate and be void and the Mortgagee
or its successor or assign shall at the cost and expense of the Mortgagor
promptly cause a release of this Mortgage to be filed in the appropriate office;
and until the Obligations are fully satisfied, it shall remain in full force and
virtue.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 4

 

As additional security for said Obligations, subject to the Credit Agreement or
the Guarantee and Collateral Agreement, as applicable, the Mortgagor hereby
unconditionally assigns to the Mortgagee, for the benefit of the Secured
Parties, all the security deposits, rents, issues, profits and revenues of the
Premises from time to time accruing (the “Rents and Profits”), which assignment
constitutes a present, absolute and unconditional assignment and not an
assignment for additional security only, reserving only to the Mortgagor a
license to collect and apply the same as the Mortgagor chooses as long as no
Event of Default has occurred and is continuing. Immediately upon the occurrence
of and during the continuance of any Event of Default, whether or not legal
proceedings have commenced and without regard to waste, adequacy of security for
the Obligations or solvency of the Mortgagor, the license granted in the
immediately preceding sentence shall automatically cease and terminate without
any notice by the Mortgagee (such notice being hereby expressly waived by the
Mortgagor to the extent permitted by applicable law), or any action or
proceeding or the intervention of a receiver appointed by a court.

 

As additional collateral and further security for the Obligations, subject to
the Credit Agreement or the Guarantee and Collateral Agreement, as applicable,
the Mortgagor does hereby assign by way of security and grants to the Mortgagee,
for the benefit of the Secured Parties, a security interest in all of the right,
title and the interest of the Mortgagor in and to any and all real property
leases, rental agreements and all other occupancy agreements (collectively, the
“Leases”) with respect to the Premises or any part thereof, and the Mortgagor
agrees to execute and deliver to the Mortgagee such additional instruments, in
form and substance reasonably satisfactory to the Mortgagee, as may hereafter be
reasonably requested by the Mortgagee to evidence and confirm said assignment;
provided, however, that acceptance of any such assignment shall not be construed
to impose upon the Mortgagee any obligation or liability with respect thereto.

 

The Mortgagor covenants, represents and agrees as follows:

 

·Obligations Secured

 

o            Obligations. The Mortgagee and the Lenders have agreed to establish
a secured credit facility in favor of the Borrower pursuant to the terms of the
Credit Agreement. This Mortgage is given to secure the payment and performance
by the Mortgagor of the Obligations. [The maximum amount of the Obligations
secured hereby will not exceed $__________, plus, to the extent permitted by
applicable law, collection costs, sums advanced for the payment of taxes,
assessments, maintenance and repair charges, insurance premiums and any other
costs incurred to protect the security encumbered hereby or the lien hereof,
expenses incurred by the Mortgagee by reason of any default by the Mortgagor
under the terms hereof, together with interest thereon, all of which amounts
shall be secured hereby.]4

 

o            [Future] Advances. This Mortgage is given to secure the Obligations
of the Mortgagor and the repayment of the aforesaid obligations (including,
without limitation, the Obligations of the Mortgagor with respect to each
advance of any Loan, any renewals or extensions or modifications thereof upon
the same or different terms or at the same or different rate of interest and
also to secure all future advances [and re-advances] thereof that may
subsequently be made to the Mortgagor, the Borrower or any other Loan Party by
the Lenders pursuant to the Credit Agreement or any other Loan Document, and all
renewals, modifications, replacements and extensions thereof). The lien of such
future advances[ and re-advances] shall relate back to the date of this
Mortgage. [Portions of the Loans represent revolving credit and letter of credit
accommodations, all or any part of which may be advanced to or for the benefit
of the Borrower or the Guarantors (as defined in the Guarantee and Collateral
Agreement), repaid by the Borrower or the Guarantors and re-advanced to or for
the benefit of the Borrower or the Guarantors from time to time subject to the
terms of the Credit Agreement.] The Mortgagor agrees that if the outstanding
balance of any Obligation[ or revolving credit or letter of credit
accommodation] or all of the Loans, principal and interest, is ever repaid to
zero, the lien of this Mortgage shall not be or be deemed released or
extinguished by operation of law or implied intent of the parties. This Mortgage
shall remain in full force and effect as to any further advances made under the
Credit Agreement or any Hedging Agreement (as defined in the Guarantee and
Collateral Agreement), Bank Products Agreement (as defined in the Guarantee and
Collateral Agreement) or Management Guarantee (as defined in the Credit
Agreement) (entered into with any Bank Products Provider (as defined in the
Guarantee and Collateral Agreement), Hedging Provider (as defined in the
Guarantee and Collateral Agreement) or Management Credit Provider (as defined in
the Guarantee and Collateral Agreement), as applicable), after any such zero
balance until such time as the Loans and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party in respect of the provision of
cash management services) then due and owing shall have been paid in full[, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized in a manner
satisfactory to the applicable issuing lender)] (the date upon which all of such
events have occurred, the “Obligations Satisfaction Date”) or this Mortgage has
been cancelled or released of record in accordance with the requirements of the
Credit Agreement, and the Mortgagor waives, to the fullest extent permitted by
applicable law, the operation of any applicable statute, case law or regulation
having a contrary effect.

 



 



4To be included in states that impose mortgage recording tax and subject to
applicable laws.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 5

 

·Mortgagor’s Covenants, Representations and Agreements

 

o            Title to Property. The Mortgagor hereby represents and warrants to
the Mortgagee and each other Secured Party that the representations and
warranties set forth in Section 5 of the Credit Agreement as they relate to the
Mortgagor or to the Loan Documents to which the Mortgagor is a party, each of
which representations and warranties is hereby incorporated herein by reference,
are true and correct in all material respects, and the Mortgagee and each other
Secured Party shall be entitled to rely on each of such representations and
warranties as if fully set forth herein; provided that each reference in each
such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 2.1, be deemed to be a reference to the Mortgagor’s
knowledge.

 

o            Taxes and Fees; Maintenance of Premises. The Mortgagor agrees to
comply with Subsections 7.3, 7.5(a)(i) and 11.5 of the Credit Agreement, in each
case in accordance with and to the extent provided therein.

 

o            Reimbursement. The Mortgagor agrees to comply with Subsection
7.5(b)(iii) of the Credit Agreement in accordance with and to the extent
provided therein.

 

o            Additional Documents. The Mortgagor agrees to take any and all
actions reasonably required to create and maintain the Lien of this Mortgage as
against the Premises, and to protect and preserve the validity thereof, in each
case in accordance with and to the extent provided in Subsection 7.9(d) of the
Credit Agreement.

 

o            Restrictions on Sale or Encumbrance. The Mortgagor agrees to comply
with Subsections 8.1, 8.3, 8.4, 8.5[ and][,] 8.6 [and 8.7]5 of the Credit
Agreement, in each case in accordance with and to the extent provided therein.

 



 



5To be included only if the Mortgagor is the Borrower.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 6

 

o            Fees and Expenses. The Mortgagor will promptly pay upon demand any
and all reasonable costs and expenses of the Mortgagee, including, without
limitation, reasonable attorneys’ fees actually incurred by the Mortgagee, to
the extent required under the Credit Agreement.

 

o            Insurance.

 

·Types Required. The Mortgagor shall maintain insurance for the Premises as set
forth in Subsections 7.5(a)(ii) through 7.5(a)(vi) of the Credit Agreement to
the extent applicable.

 

·Insurance Generally. The Mortgagor agrees to comply with Subsection 7.5(b)(ii)
of the Credit Agreement in accordance with and to the extent provided therein.

 

·Use of Proceeds. Insurance proceeds shall be applied or disbursed as set forth
in Subsection 7.5 or Subsection 10.14 of the Credit Agreement to the extent and
as applicable.

 

o            Eminent Domain. All proceeds or awards relating to condemnation or
other taking of the Premises pursuant to the power of eminent domain shall be
applied pursuant to Subsection 7.5 of the Credit Agreement to the extent and as
applicable.

 

o            Releases and Waivers. The Mortgagor agrees that no release by the
Mortgagee of any portion of the Premises, the Rents and Profits or the Leases,
no subordination of lien, no forbearance on the part of the Mortgagee to collect
on any Obligations, Loans, or any part thereof, no waiver of any right granted
or remedy available to the Mortgagee and no action taken or not taken by the
Mortgagee shall, except to the extent expressly released, in any way have the
effect of releasing the Mortgagor from full responsibility to the Mortgagee for
the complete discharge of each and every of the Mortgagor’s obligations
hereunder.

 

o            Compliance with Law. The Mortgagor agrees to comply with
Subsections 7.4 and 7.8 of the Credit Agreement, in each case in accordance with
and to the extent provided therein.

 

o            Inspection. The Mortgagor agrees to comply with Subsection 7.6 of
the Credit Agreement in accordance with and to the extent provided therein.

 

o            Security Agreement.

 

§          This Mortgage is hereby made and declared to be a security agreement
encumbering the Fixtures, and the Mortgagor grants to the Mortgagee, for the
benefit of the Secured Parties, a security interest in the Fixtures. The
Mortgagor grants to the Mortgagee, for the benefit of the Secured Parties, all
of the rights and remedies of a secured party under the laws of the state in
which the Premises are located. A financing statement or statements reciting
this Mortgage to be a security agreement with respect to the Fixtures may be
appropriately filed by the Mortgagee.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 7

 

§          This Mortgage constitutes a fixture filing and financing statement as
those terms are used in the Uniform Commercial Code of the State of New York or,
if the creation, perfection or enforcement of any security interest herein is
governed by the laws of a state other than the State of New York, then, as to
the matter in question, the Uniform Commercial Code in effect in that state
(collectively, the “UCC”). The Mortgagor warrants that, as of the date hereof,
the name and address of the “Debtor” (which is the Mortgagor) are as set forth
in the preamble of this Mortgage and a statement indicating the types, or
describing the items, of collateral is set forth hereinabove. The Mortgagor
warrants that the Mortgagor’s exact legal name is correctly set forth in the
preamble of this Mortgage. The Mortgagee shall be deemed to be the “Secured
Party” with the address as set forth in the preamble of this Mortgage and shall
have the rights of a secured party under the UCC.

 

§          This Mortgage will be filed in the real property records.

 

§          As of the date hereof, the Mortgagor is a [______________] organized
under the laws of the State of [______________], and the Mortgagor’s
organizational identification number is [______________]6.

 

o            Mortgage Recording Tax. The Mortgagor shall pay upon the recording
hereof any and all mortgage recording taxes or any such similar fees and
expenses due and payable to record this Mortgage in the appropriate records of
the county in which the Premises is located.

 

·Events of Default

 

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Credit Agreement.

  



 

6 Local counsel to advise if bracketed text is required.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 8

 

·Foreclosure

 

o            Acceleration of Obligations; Foreclosure. Upon the occurrence and
during the continuance of an Event of Default, the entire balance of the
Obligations, including all accrued interest, shall become due and payable to the
extent such amounts become due and payable under the Credit Agreement. Provided
an Event of Default has occurred and is continuing, upon failure to pay the
Obligations or reimburse any other amounts due under the Loan Documents in full
at any stated or accelerated maturity and in addition to all other remedies
available to the Mortgagee at law or in equity, the Mortgagee may foreclose the
lien of this Mortgage by judicial or non-judicial proceeding in a manner
permitted by applicable law. The Mortgagor hereby waives, to the fullest extent
permitted by law, any statutory right of redemption in connection with such
foreclosure proceeding. At any foreclosure sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, the Mortgagor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against the Mortgagor, and against all other
Persons claiming or seeking to claim the property sold or any part thereof, by,
through or under the Mortgagor. The Mortgagee or any of the Secured Parties may
be a purchaser at such sale and if the Mortgagee is the highest bidder, subject
to the terms of any applicable Intercreditor Agreement (as defined in the
Guarantee and Collateral Agreement), the Mortgagee shall credit the portion of
the purchase price that would be distributed to the Mortgagee against the
indebtedness in lieu of paying cash. In the event this Mortgage is foreclosed by
judicial action, appraisement of the Premises is waived to the extent permitted
by applicable law. With respect to any notices required or permitted under the
UCC to the extent applicable, the Mortgagor agrees that ten (10) days’ prior
written notice shall be deemed commercially reasonable.

 

o            Proceeds of Sale. The proceeds of any foreclosure sale of the
Premises, or any part thereof, will be distributed and applied in accordance
with the terms and conditions of the Credit Agreement and any applicable
Intercreditor Agreement (subject to any applicable provisions of applicable
law).

 

·Additional Rights and Remedies of the Mortgagee

 

o            Rights Upon an Event of Default. Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee, immediately and without
additional notice and without liability therefor to the Mortgagor, except for
gross negligence, willful misconduct, bad faith or unlawful conduct, may do or
cause to be done any or all of the following to the extent permitted by
applicable law, and subject to the terms of any applicable Intercreditor
Agreement: (a) enter the Premises and take exclusive physical possession
thereof; (b) invoke any legal remedies to dispossess the Mortgagor if the
Mortgagor remains in possession of the Premises without the Mortgagee’s prior
written consent; (c) exercise its right to collect the Rents and Profits; (d)
generally, supervise, manage and contract with reference to the Premises as if
the Mortgagee were equitable owner of the Premises, hold, lease, develop,
operate or otherwise use the Premises or any part thereof upon such terms and
conditions as the Mortgagee may deem reasonable under the circumstances (making
such repairs, alterations, additions and improvements and taking other actions,
from time to time, as the Mortgagee deems necessary or desirable), and apply all
rents and other amounts collected by the Mortgagee in connection therewith in
accordance with the provisions hereof; (e) enter into contracts for the
completion, repair and maintenance of the Improvements thereon; (f) institute
proceedings for the complete foreclosure of the Mortgage, either by judicial
action or by power of sale, in which case the Premises may be sold for cash or
credit in one or more parcels; (g) expend Loan funds and any rents, income and
profits derived from the Premises for the payment of any taxes, insurance
premiums, assessments and charges for completion, repair and maintenance of the
Improvements, preservation of the Lien of this Mortgage and satisfaction and
fulfillment of any liabilities or obligations of the Mortgagor arising out of or
in any way connected with the Premises whether or not such liabilities and
obligations in any way affect, or may affect, the Lien of this Mortgage; (h)
take such steps to protect and enforce the specific performance of any covenant,
condition or agreement in this Mortgage, the Credit Agreement or the other Loan
Documents, or to aid the execution of any power herein granted; and (i) exercise
all other rights, remedies and recourses granted under the Loan Documents or
otherwise available at law or in equity. The Mortgagor also agrees that any of
the foregoing rights and remedies of the Mortgagee may be exercised at any time
during the continuance of an Event of Default independently of the exercise of
any other such rights and remedies, and the Mortgagee may continue to exercise
any or all such rights and remedies until (i) the Event of Default is cured,
(ii) foreclosure and the conveyance of the Premises to the high bidder, or (iii)
the outstanding principal amount of the Loans, accrued and unpaid interest
thereon (if any), and any other amounts then due and owing under the Credit
Agreement and any other Loan Document to the Lenders or the Mortgagee are paid
in full.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 9

 

o            Appointment of Receiver. Upon the occurrence and during the
continuance of an Event of Default, subject to the terms of any applicable
Intercreditor Agreement, the Mortgagee shall be entitled, without additional
notice and without regard to the adequacy of any security for the Obligations
secured hereby, whether the same shall then be occupied as a homestead or not,
or the solvency of any party bound for its payment, to make application for the
appointment of a receiver to take possession of and to operate the Premises, and
to collect the rents, issues, profits, and income thereof, all expenses of which
shall be added to the Obligations and secured hereby. The receiver shall have
all the rights and powers provided for under the laws of the state in which the
Premises are located, including without limitation, the power to execute leases,
and the power to collect the rents, sales proceeds, issues, profits and proceeds
of the Premises during the pendency of such foreclosure suit, as well as during
any further times when the Mortgagor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period.
Receiver’s fees, reasonable attorneys’ fees and costs incurred in connection
with the appointment of a receiver pursuant to this Section 5.2 shall be secured
by this Mortgage. Notwithstanding the appointment of any receiver, trustee or
other custodian, subject to any applicable Intercreditor Agreement, the
Mortgagee shall be entitled to retain possession and control of any cash or
other instruments at the time held by or payable or deliverable under the terms
of the Mortgage to the Mortgagee to the fullest extent permitted by law.

 

o            Waivers. No waiver of a prior Event of Default shall operate to
waive any subsequent Event(s) of Default. All remedies provided in this
Mortgage, the Credit Agreement or any of the other Loan Documents are cumulative
and may, at the election of the Mortgagee, be exercised alternatively,
successively, or in any manner and are in addition to any other rights provided
by law.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 10

 

o            Delivery of Possession After Foreclosure. In the event there is a
foreclosure sale hereunder and at the time of such sale, the Mortgagor or the
Mortgagor’s successors or assigns are occupying or using the Premises, or any
part thereof, each and all immediately shall become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of either landlord or tenant, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale, notwithstanding any language herein apparently to the contrary, shall have
the sole option to demand possession immediately following the sale or to permit
the occupants to remain as tenants at will. In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
property (such as an action for forcible detainer) in any court having
jurisdiction.

 

o            Marshalling. The Mortgagor hereby waives, in the event of
foreclosure of this Mortgage or the enforcement by the Mortgagee of any other
rights and remedies hereunder, any right otherwise available in respect to
marshalling of assets which secure any Loan and any other indebtedness secured
hereby or to require the Mortgagee to pursue its remedies against any other such
assets.

 

o            Protection of Premises. Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee may take such actions,
including, but not limited to disbursements of such sums, as the Mortgagee in
its sole but reasonable discretion deems necessary to protect the Mortgagee’s
interest in the Premises.

 

·General Conditions

 

o            Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement. The
singular used herein shall be deemed to include the plural; the masculine deemed
to include the feminine and neuter; and the named parties deemed to include
their successors and assigns to the extent permitted under the Credit Agreement.
The term “Mortgagee” shall include the Collateral Agent on the date hereof and
any successor Collateral Agent under the Loan Documents. The word “person” shall
include any individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature, and the word
“Premises” shall include any portion of the Premises or interest therein. The
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase without limitation.

 

o            Notices. All notices, requests and other communications shall be
given in accordance with Subsection 11.2 of the Credit Agreement.

 

o            Severability. If any provision of this Mortgage is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 11

 

o            Headings. The captions and headings herein are inserted only as a
matter of convenience and for reference and in no way define, limit, or describe
the scope of this Mortgage nor the intent of any provision hereof.

 

o            Intercreditor Agreements. Notwithstanding anything to the contrary
contained herein, the lien and security interest granted to the Mortgagee
pursuant to this Mortgage and the exercise of any right or remedy by the
Mortgagee hereunder are subject to the provisions of any applicable
Intercreditor Agreement. The Mortgagee acknowledges and agrees that the relative
priority of the Liens granted to the Mortgagee, any Agent and any Additional
Agent (as such terms are defined in the applicable Intercreditor Agreements)
shall be determined solely pursuant to the applicable Intercreditor Agreements,
and not by priority as a matter of law or otherwise.

 

o            Conflicting Terms.

 

§          In the event of any conflict between the terms of this Mortgage and
any applicable Intercreditor Agreement, (i) the terms of the ABL/Cash Flow
Intercreditor Agreement (as defined in the Guarantee and Collateral Agreement)
shall govern and control any conflict between the Mortgagee, the Agent and/or
any Additional Agent and (ii) the terms of any Other Intercreditor Agreement (as
defined in the Credit Agreement) shall govern and control any conflict between
the Mortgagee and any other party to such Other Intercreditor Agreement, in each
case other than with respect to Section 6.7 of this Mortgage. In the event of
any such conflict, the Mortgagor may act (or omit to act) in accordance with any
of the applicable Intercreditor Agreements, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so.

 

§          In the event of any conflict between the terms and provisions of the
Credit Agreement and the terms and provisions of this Mortgage, the terms and
provisions of the Credit Agreement shall control and supersede the provisions of
this Mortgage with respect to such conflicts other than with respect to Section
6.7 of this Mortgage.

 

o            Governing Law. This Mortgage shall be governed by and construed in
accordance with the internal law of the state in which the Premises are located.

 

o            Application of the Foreclosure Law. If any provision in this
Mortgage shall be inconsistent with any provision of the foreclosure laws of the
state in which the Premises are located, the provisions of such laws shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with such laws.

 

o            Written Agreement. This Mortgage may not be amended, supplemented
or otherwise modified except in accordance with Subsection 11.1 of the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to the ABL/Cash Flow Intercreditor Agreement that would have the effect,
directly or indirectly, through any reference herein to the ABL/Cash Flow
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Mortgage, or any term or provision hereof, or any right
or obligation of the Mortgagor hereunder or in respect hereof, shall not be
given such effect except pursuant to a written instrument executed by the
Mortgagor and the Mortgagee in accordance with this Section 6.9.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 12

 

o            Waiver of Jury Trial. Subsection 11.15 of the Credit Agreement is
hereby incorporated by reference.

 

o            Request for Notice. The Mortgagor requests that a copy of any
statutory notice of default and a copy of any statutory notice of sale hereunder
be mailed to the Mortgagor in accordance with the requirements in Section 6.2 of
this Mortgage.

 

o            Counterparts. This Mortgage may be executed by one or more of the
parties on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.

 

o            Release. If any of the Premises shall be sold, transferred or
otherwise disposed of by the Mortgagor in a transaction permitted by the Credit
Agreement, then the Mortgagee, at the request and at the sole cost and expense
of the Mortgagor, shall execute and deliver to the Mortgagor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on the Premises. The Mortgagor shall deliver to the Mortgagee
prior to the date of the proposed release, a written request for release.

 

o            [Last Dollars Secured; Priority. This Mortgage secures only a
portion of the Obligations owing or which may become owing by the Mortgagor to
the Secured Parties. The parties agree that any payments or repayments of such
Obligations shall be and be deemed to be applied first to the portion of the
Obligations that is not secured hereby, it being the parties’ intent that the
portion of the Obligations last remaining unpaid shall be secured hereby. If at
any time this Mortgage shall secure less than all of the principal amount of the
Obligations, it is expressly agreed that any repayments of the principal amount
of the Obligations shall not reduce the amount of the lien of this Mortgage
until the lien amount shall equal the principal amount of the Obligations
outstanding.]7

 

o            State Specific Provisions. In the event of any inconsistencies
between this Section 6.15 and any of the other terms and provisions of this
Mortgage, the terms and provisions of this Section 6.15 shall control and be
binding.

 

§          [________________]

 

§          [________________]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 



7To be included in mortgages for states with a mortgage recording tax, to the
extent required.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 13

 

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 



  MORTGAGOR:       [____________________]

 

  By:  



  Name:     Title:  

  

[ADD STATE NOTARY FORM FOR MORTGAGOR]8

 



 



8Local counsel to confirm signature page and notary block which are acceptable
for recording in the jurisdiction.

 

 

 

 

EXHIBIT C
to
CASH FLOW CREDIT AGREEMENT

 

Page 14

 

Exhibit A

 

Legal Description

 

[To be Attached.]

 

 

 

 

EXHIBIT D-1
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE9

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Cash
Flow Credit Agreement (as the same may be amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), dated as of April
12, 2018, among PISCES MIDCO, INC., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”) and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties. Unless
otherwise defined herein, capitalized terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement. The
undersigned hereby certifies under penalty of perjury that:

 

1.The undersigned is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) registered in its name;

 

2.The income from the Loan(s) held by the undersigned is not effectively
connected with the conduct of a trade or business within the United States;

 

3.The undersigned is not a bank (as such term is used in Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”));

 

4.The undersigned is not a 10-percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and

 

5.The undersigned is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of the undersigned’s non-U.S. person status on Internal Revenue
Service Form W-8BEN-E. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall so inform the Borrower and the Administrative Agent in writing
within thirty days of such change and (2) the undersigned shall furnish the
Borrower and the Administrative Agent, a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
to the undersigned pursuant to the Credit Agreement, or in either of the two
calendar years preceding such payment.

 



 



9To be completed by a Foreign Lender that is not a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes.

 

 

 

 

EXHIBIT D-1
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

  [NAME OF LENDER]         By:       Name:     Title:         [Address]

 

Dated: __________, 20__

 

 

 

 

EXHIBIT D-2
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE10

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Cash
Flow Credit Agreement (as the same may be amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), dated as of April
12, 2018, among PISCES MIDCO, INC., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”) and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties. Unless
otherwise defined herein, capitalized terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement. The
undersigned hereby certifies under penalty of perjury that:

 

1.The undersigned is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) registered in its name, and its direct or
indirect partners or members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s));

 

2.The income from the Loan(s) held by the undersigned is not effectively
connected with the conduct of a trade or business within the United States of
the undersigned or of any of its direct or indirect partners or members that is
claiming the portfolio interest exemption;

 

3.Neither the undersigned nor any of its direct or indirect partners or members
that is claiming the portfolio interest exemption is a bank (as such term is
used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code));

 

4.None of the direct or indirect partners or members of the undersigned that is
claiming the portfolio interest exemption is a 10-percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code; and

 

5.None of the direct or indirect partners or members of the undersigned that is
claiming the portfolio interest exemption is a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of the undersigned’s non-U.S. person status on Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners or members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN-E or (ii) an Internal Revenue Service Form
W-8IMY accompanied by an Internal Revenue Service Form W-8BEN-E from each of
such partner’s or member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall so inform the Borrower and the Administrative Agent in writing within
thirty days of such change and (2) the undersigned shall furnish the Borrower
and the Administrative Agent a properly completed and currently effective
certificate in either the calendar year in which a payment is to be made to the
undersigned pursuant to the Credit Agreement, or in either of the two calendar
years preceding such payment.

 



 



10To be completed by a Foreign Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes.

 

 

 

 

EXHIBIT D-2
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

  [NAME OF LENDER]         By:       Name:     Title:         [Address]

 

Dated: __________, 20__

 

 

 

  

EXHIBIT E
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Cash Flow Credit Agreement (as the same may be amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”), dated as of April 12, 2018, among PISCES MIDCO, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time party thereto
(the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties. Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

___________________________ (the “Assignor”) and _________________ (the
“Assignee”) agree as follows:

 

1.           The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), an interest (the “Assigned
Interest”) as set forth in Schedule 1 in and to the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents with respect
to those credit facilities provided for in the Credit Agreement as are set forth
on Schedule 1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 

2.           The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; [and] (c)
attaches the Note(s), if any, held by it evidencing the Assigned Facilities [and
requests that the Administrative Agent exchange such Note(s) for a new Note or
Notes payable to the Assignee and (if the Assignor has retained any interest in
the Assigned Facilities) a new Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)]11 [and (d) if the Assignee is an Affiliate of the
Assignor, the Assignor represents and warrants that the Assignor is not
assigning the Assigned Interest to the Assignee in connection with or in
contemplation of the sale or other disposition of the Assignor’s interest in the
Assignee]12.

 



 



11Should only be included when specifically required by the Assignee and/or the
Assignor, as the case may be.

 

12To be included if the Assignee is an Affiliate of the Assignor in order for
Borrower’s consent not to be required for such assignment.

 

 

 

 

EXHIBIT E
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

3.           The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Subsections 5.1 and 7.1 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (c)
agrees that it will, independently and without reliance upon the Assignor, any
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes each applicable Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
(e) hereby affirms the acknowledgements and representations of such Assignee as
a Lender contained in Subsection 10.5 of the Credit Agreement; (f) agrees that
it will be bound by the provisions of the Credit Agreement and will perform in
accordance with the terms of the Credit Agreement all the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender, including its obligations pursuant to Subsection 11.16 of the Credit
Agreement, and, if it is organized under the laws of a jurisdiction outside the
United States, its obligations pursuant to Subsection 4.11(b) of the Credit
Agreement; and (g) represents and warrants that it meets all the requirements to
be an assignee under the assignment provisions of the Credit Agreement and is
not a Defaulting Lender.

 

4.           The effective date of this Assignment and Acceptance shall be
[___________], [_______] (the “Transfer Effective Date”). Following the
execution of this Assignment and Acceptance, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to Subsection 11.6 of the Credit Agreement, effective as of the
Transfer Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

 

5.           Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

 

6.           From and after the Transfer Effective Date, (a) the Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement, but shall nevertheless continue to be
entitled to the benefits of (and bound by related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 thereof.

 

 

 

 

EXHIBIT E
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

7.           Notwithstanding any other provision hereof, if the consents of the
Borrower and the Administrative Agent hereto are required under Subsection 11.6
of the Credit Agreement, this Assignment and Acceptance shall not be effective
unless such consents shall have been obtained.

 

8.           THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED, IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

 

 

 

SCHEDULE 1
to
EXHIBIT E

 

ASSIGNMENT AND ACCEPTANCE

 

Re: Cash Flow Credit Agreement (as the same may be amended, supplemented, waived
or otherwise modified from time to time, the “Credit Agreement”), dated as of
April 12, 2018, among PISCES MIDCO, INC., a Delaware corporation (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined therein).

 

Name of Assignor:

 

Name of Assignee:

 

Transfer Effective Date of Assignment:

 

Assigned Facility  

Aggregate Amount of

Commitment/Loans under
Assigned Facility for Assignor

  Amount of Commitment/Loans
Assigned               [$][C$][€]__________   [$][C$][€]___________

 

[NAME OF ASSIGNEE]   [NAME OF ASSIGNOR]           By:     By:     Name:    
Name:   Title:     Title:

 

 

 

 

SCHEDULE 1
to
EXHIBIT E

 

Page 2

 

Accepted for recording in the Register:   Consented To:         JPMORGAN CHASE
BANK, N.A.,
as Administrative Agent   [PISCES MIDCO, INC.         By:                   By:
              Name:     Name:   Title:     Title:]13                 [JPMORGAN
CHASE BANK, N.A.,
as Administrative Agent               By:           Name:         Title:]14    
            [JPMORGAN CHASE BANK, N.A.,
as Swing Line Lender               By:           Name:         Title:]15        
        [[NAME OF ISSUING BANK],
as Issuing Bank               By:           Name:         Title:]16

 



 



13Insert only as required by Subsection 11.6 of the Credit Agreement.

 

14Insert only as required by Subsection 11.6 of the Credit Agreement.

 

15Insert only as required by Subsection 11.6 of the Credit Agreement.

 

16Insert only as required by Subsection 11.6 of the Credit Agreement.

 

 

 

 

EXHIBIT F
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF SECRETARY’S CERTIFICATE

 

[___________, 2018]

 

Reference is hereby made to (i) that certain cash flow credit agreement, dated
as of April 12, 2018 (as the same may be amended, supplemented, waived or
otherwise modified from time to time, the “Cash Flow Credit Agreement”), among
PISCES MIDCO, INC., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (the “Cash Flow Lenders”) and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Cash Flow Lenders and as collateral
agent for the Secured Parties (as defined therein), (ii) that certain
asset-based credit agreement, dated as of April 12, 2018 (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the “ABL
Credit Agreement”), among the Borrower, the Canadian Borrowers (as defined
therein) from time to time party thereto, the U.S. Subsidiary Borrowers (as
defined therein) from time to time party thereto, the several banks and other
financial institutions from time to time party thereto (“ABL Lenders”) and UBS
AG, STAMFORD BRANCH, as administrative agent for the ABL Lenders, as collateral
agent for the Secured Parties (as defined therein), as swingline lender and as
an issuing lender and (iii) that certain Purchase Agreement, dated as of March
29, 2018 (the “Purchase Agreement”), among the Borrower and DEUTSCHE BANK
SECURITIES INC., J.P. MORGAN SECURITIES LLC and UBS SECURITIES LLC, each acting
for itself and as the representatives of the initial purchasers named in
Schedule I thereto (the “Initial Purchasers”), providing for, among other
things, the sale of 8.00% Senior Notes due 2026 by the Borrower to the Initial
Purchasers (the Cash Flow Credit Agreement, the ABL Credit Agreement and the
Purchase Agreement, together with the other Loan Documents (as defined in each
of the Cash Flow Credit Agreement and the ABL Credit Agreement) and the
Operative Documents (as defined in the Purchase Agreement) delivered by or on
the date hereof in connection with the Cash Flow Credit Agreement, the ABL
Credit Agreement and the Purchase Agreement, as applicable, the “Transaction
Documents”).

 

The undersigned, [__], [__] of the [managing member of] [general partner of]
[__] (the “Company”), certifies solely on behalf of [__], in [his][her] capacity
as [__] and not individually, as follows:

 

(a)          Attached hereto as Annex 1 is a true, correct and complete copy of
the certificate of [incorporation][formation][limited partnership][other charter
document] of the Borrower, as amended through the date hereof (the “Charter”),
as certified by the [Secretary of State] [similar body] of the [State] [other
jurisdiction] of [__]. The Charter is in full force and effect on the date
hereof, has not been amended or cancelled and[, with the exception of
proceedings relating to the [Atlas Merger][Pisces Merger] (as defined in each of
the Cash Flow Credit Agreement and the ABL Credit Agreement),] no amendment to
the Charter is pending or proposed. To the best of the undersigned’s knowledge,
no steps have been taken and no proceedings are pending for the merger,
consolidation, conversion, dissolution, termination or liquidation of the
Borrower and no such proceedings are threatened or contemplated[, with the
exception of proceedings relating to the [Atlas Merger][Pisces Merger] (as
defined in each of the Cash Flow Credit Agreement and the ABL Credit
Agreement)].

 

(b)          [Attached hereto as Annex 2 is a true, correct and complete copy of
the [bylaws] [limited liability company agreement] [limited partnership
agreement] [other operating agreement] of the Company, as amended through the
date hereof (the “Operating Agreement”) as in effect at all times since the
adoption thereof to and including the date hereof. Such Operating Agreement has
not been amended, repealed, modified, superseded, revoked or restated, and such
Operating Agreement is in full force and effect on the date hereof and no
amendment to the Operating Agreement is pending.]

 

 

 

 

EXHIBIT F
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

(c)          Attached hereto as Annex [2][3] is a true, correct and complete
copy of the [[unanimous] written consent] [minutes] of the [[managing] [sole]
member]] [general partner] [Board of Directors] [Board of Managers] [other
authorizing body] of the Company (the “Authorizing Body”), dated as of [●],
20[●] (the “Resolutions”), authorizing, among other things, the execution,
delivery and performance of each of the Transaction Documents to which the
Company is a party and the transactions contemplated thereby. The Resolutions
(i) were duly adopted by the Authorizing Body and have not been amended,
modified, superseded or revoked in any respect, (ii) are in full force and
effect on the date hereof[,][ and] (iii) are the only proceedings of the
Authorizing Body [or any committee thereof] relating to or affecting the
Transaction Documents to which the Company is a party and the matters referred
to therein [and (iv) have been filed [with the minutes of the proceedings of the
Authorizing Body] [in the minute book of the Company] [in accordance with the
Operating Agreement]]. [As of [●], 20[●], there were no vacancies or unfilled
newly created [directorships] [manager positions] on the Authorizing Body.]

 

(d)          Attached hereto as Annex [3][4] is a list of the persons who, as of
the date hereof, are duly elected and qualified [officers] [managing directors]
of the [managing member of the] [general partner of the] Company holding the
offices indicated next to their respective names, and the signatures appearing
opposite their respective names are the true and genuine signatures of such
[officers] [managing directors] or true facsimiles thereof, and each of such
[officers] [managing directors] is duly authorized to execute and deliver, on
behalf of the [[managing member of the] [general partner of the] Company, the
Transaction Documents to which the Company is a party and any of the other
documents contemplated thereby.

 

(e)          [A duly executed copy of each of the Transaction Documents (as
defined in the Resolutions) to which the Company is a party has been delivered
by the Company to each of the other parties thereto.]

 

Debevoise & Plimpton LLP, [Cahill Gordon & Reindel LLP,] [Morris, Nichols, Arsht
& Tunnell LLP,] [Lathrop & Gage LLP,] [Marshall & Melhorn, LLC,] [Adams and
Reese LLP] and [Dinsmore & Shohl LLP] are entitled to rely on this certificate
in connection with any opinions they are delivering pursuant to the Transaction
Documents to which the Company is a party.

 

[The remainder of this page is intentionally left blank.]

 

 

 

 

EXHIBIT F
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the [managing member of the] [general partner of the]
Company has caused this certificate to be executed on its behalf by its [●], as
of the day first set forth above.

 

  By:       Name:       Title:    

 

I, [●], am the duly elected and acting [●] of the [managing member of the]
[general partner of the] Company, and do hereby certify in such capacity on
behalf of the [managing member of the] [general partner of the] Company and not
in my individual capacity that [●] is the duly elected, qualified and acting [●]
of the [managing member of the] [general partner of the] Company and that the
signature appearing above is [his][her] genuine signature or a true facsimile
thereof.

 

  By:       Name:       Title:    

 

[Signature Page to Secretary’s Certificate of [Company]]

 

 

 

 

EXHIBIT F
to
CASH FLOW CREDIT AGREEMENT

 

Page 4

 

Annex 1 – Charter

 

 

 

 

EXHIBIT F
to
CASH FLOW CREDIT AGREEMENT

 

Page 5

 

Annex 2 – Operating Agreement

 

 

 

 

EXHIBIT F
to
CASH FLOW CREDIT AGREEMENT

 

Page 6

 

Annex 3 – Resolutions

 

 

 

 

 

EXHIBIT F
to
CASH FLOW CREDIT AGREEMENT

 

Page 7

 

Annex 4 – Incumbency Certificate

 

Name   Title   Signature           [●]   [●]               [●]   [●]            
  [●]   [●]               [●]   [●]               [●]   [●]    

 

[Incumbency Certificate of [Company]]

 

 

 

  

EXHIBIT G
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF OFFICER’S CERTIFICATE

 

PISCES MIDCO, INC.

 

Pursuant to Subsection 6.1(f) of the Cash Flow Credit Agreement, dated as of
April 12, 2018 (as the same may be amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms defined
therein being used herein as therein defined), among PISCES MIDCO, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the several banks and other financial institutions from time to time party
thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders and as collateral agent for the Secured Parties, the undersigned
hereby certifies, on behalf of the Borrower, that:

 

1.           On and as of the date hereof, both before and after giving effect
to any Extension of Credit to occur on the date hereof and the application of
the proceeds thereof, (i) the condition in Section 6.3(a) of the Pisces
Acquisition Agreement (but only with respect to the representations that are
material to the interests of the Lenders, and only to the extent that the
Borrower (or any of its Affiliates party to the Pisces Acquisition Agreement)
has the right to terminate its obligations under the Pisces Acquisition
Agreement (or otherwise decline to consummate the Pisces Merger) without
liability to the Borrower or any of its Affiliates as a result of a breach of
such representations in the Pisces Acquisition Agreement) has been satisfied,
(ii) the condition in Section 2.6(b)(ii) of the Atlas Acquisition Agreement (but
only with respect to the representations that are material to the interests of
the Lenders, and only to the extent that the Borrower (or any of its Affiliates
party to the Atlas Acquisition Agreement) has the right to terminate its
obligations under the Atlas Acquisition Agreement (or otherwise decline to
consummate the Atlas Acquisition) without liability to the Borrower or any of
its Affiliates as a result of a breach of such representations in the Atlas
Acquisition Agreement) has been satisfied and (iii) the Specified
Representations are true and correct in all material respects, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date.

 

2.           On the date hereof, all conditions set forth in Subsection 6.1 of
the Credit Agreement have been satisfied (except as explicitly set forth in the
provisos to Subsection 6.1(a), Subsection 6.1(g) and Subsection 6.1(h)) or
waived.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set [his][her] name as of the
date first written above.

 

  PISCES MIDCO, INC.         By:         Name:       Title:

 

 

 

 

EXHIBIT H
to
CASH FLOW CREDIT AGREEMENT

 

Form of Solvency Certificate

 

Date: _____, 20[●]

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of PISCES MIDCO, INC., a
Delaware corporation (the “Borrower”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon (i) facts and circumstances as they exist as of
the date hereof (and disclaiming any responsibility for changes in such facts
and circumstances after the date hereof) and (ii) such materials and information
as I have deemed relevant to the determination of the matters set forth in this
certificate, that:

 

1.           This certificate is furnished to the Administrative Agent and the
Lenders pursuant to Subsection 6.1(m) of the Cash Flow Credit Agreement, dated
as of April 12, 2018, among the Borrower, the several banks and other financial
institutions from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders and as collateral agent for the Secured
Parties (the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used in this certificate shall have the meanings set forth in the Credit
Agreement.

 

2.           For purposes of this certificate, the terms below shall have the
following definitions:

 

(a)          “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)          “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

(c)          “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

 

 

 

EXHIBIT H
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

(d)          “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as and to the extent identified and explained
in terms of their nature and estimated magnitude by responsible officers of the
Borrower.

 

(e)          “Will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

 

(f)           “Do not have Unreasonably Small Capital”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

 

3.           For purposes of this certificate, I, or officers of the Borrower
under my direction and supervision, have performed the following procedures as
of and for the periods set forth below.

 

(a)          I have reviewed the financial statements (including the pro forma
financial statements) referred to in Subsection 5.1 of the Credit Agreement.

 

(b)          I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

 

(c)          As the Chief Financial Officer of the Borrower, I am familiar with
the financial condition of the Borrower and its Subsidiaries.

 

4.           Based on and subject to the foregoing, I hereby certify on behalf
of the Borrower that after giving effect to the consummation of the Transactions
and after giving effect to the effectiveness of the Atlas Merger, the Atlas
Contribution and the repayment of certain existing Indebtedness of the Atrium
Business on the Business Day immediately following the Closing Date, it is my
opinion that (i) the Fair Value and Present Fair Salable Value of the assets of
the Borrower and its Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) the Borrower and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Subsidiaries taken as a whole will be able to pay
their Stated Liabilities and Identified Contingent Liabilities as they mature.

 

* * *

 

 

 

 

EXHIBIT H
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.

 



  PISCES MIDCO, INC.

 

  By:  



  Name: Shawn K. Poe   Title: Chief Financial Officer

  

 

 

 

EXHIBIT I-1
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF INCREASE SUPPLEMENT

 

INCREASE SUPPLEMENT, dated as of [___________], to the Cash Flow Credit
Agreement, dated as of April 12, 2018 (as the same may be amended, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
PISCES MIDCO, INC., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent for the Secured Parties. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

1.           Pursuant to Subsection 2.8 of the Credit Agreement, the Borrower
hereby proposes to increase (the “Increase”) the aggregate [Initial Term Loan
Commitments][Initial Revolving Commitments] from [[$][C$][€]_______] to
[[$][C$][€]_______].

 

2.           Each of the following Lenders (each, an “Increasing Lender”) has
been invited by the Borrower, and has agreed, subject to the terms hereof, to
increase its [Initial Term Loan Commitment][Initial Revolving Commitments] as
follows:

 

Name of Lender   [[Initial][___
Tranche]17] [Term
Loan][Revolving]
Commitment   [[Initial Term
Loan][___ Tranche]18]
Supplemental [Term
Loan][Revolving]
Commitment
(after giving effect
hereto)   [[Initial][___
Tranche]]
Supplemental
[Term
Loan][Revolving
Loan]
Amortization     [$][C$][€]   [$][C$][€]         [$][C$][€]   [$][C$][€]        
[$][C$][€]   [$][C$][€]    

 

 

3.          Pursuant to Subsection 2.8 of the Credit Agreement, by execution and
delivery of this Increase Supplement, each of the Increasing Lenders agrees and
acknowledges that it shall have an aggregate [[Initial][___ Tranche]19] [Term
Loan][Revolving] Commitment and [[Initial Term Loan][___ Tranche]20]
Supplemental [Term Loan][Revolving] Commitment in the amount equal to the amount
set forth above next to its name.

 



 

 

17Indicate relevant Tranche.

 

18Indicate relevant Tranche.

 

19Indicate relevant Tranche.

 

20Indicate relevant Tranche.

 

 

 

 

EXHIBIT I-1
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

  

4.           In accordance with the Credit Agreement, this Increase Supplement
is designated as a Loan Document.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

EXHIBIT I-1
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender:   [INCREASING LENDER]         By:       Name:     Title:
        PISCES MIDCO, INC.         By:         Name:       Title:  

 

 

 

 

EXHIBIT I-2
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of [____________] (this “Lender Joinder
Agreement”), by and among the bank or financial institution party hereto (the
“Additional Commitment Lender”), PISCES MIDCO, INC., a Delaware corporation (the
“Borrower”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

RECITALS:

 

WHEREAS, reference is made to the Cash Flow Credit Agreement, dated as of April
12, 2018 (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the several
banks and other financial institutions from time to time party thereto (the
“Lenders”) and the Administrative Agent; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental [Term Loan][Revolving] Commitments of one or more
Additional Commitment Lenders by entering into one or more Lender Joinder
Agreements, provided that after giving effect thereto the aggregate amount of
all Supplemental [Term Loan][Revolving] Commitments shall not exceed the Maximum
Incremental Facilities Amount.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.The Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective Commitments as set forth on Schedule A annexed hereto, on
the terms and subject to the conditions set forth below:

 

Such Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Subsections 5.1 and 7.1 of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Lender Joinder Agreement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes each applicable Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to each such
Agent, as applicable, by the terms thereof, together with such powers as are
incidental thereto; (e) hereby affirms the acknowledgements and representations
of such Additional Commitment Lender as a Lender contained in Subsection 10.5 of
the Credit Agreement; and (f) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to Subsection 11.16 of the Credit Agreement, and, if it is organized under the
laws of a jurisdiction outside the United States, its obligations pursuant to
Subsection 4.11(b) of the Credit Agreement.

 

 

 

 

EXHIBIT I-2
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

2.The Additional Commitment Lender hereby agrees to make its Supplemental [Term
Loan][Revolving] Commitment on the following terms and conditions on the
Effective Date set forth on Schedule A (such date, the “Effective Date”)
pertaining to such Additional Commitment Lender attached hereto:

 

1.Additional Commitment Lender to Be a Lender. Such Additional Commitment Lender
acknowledges and agrees that upon its execution of this Lender Joinder Agreement
that such Additional Commitment Lender shall on and as of the Effective Date
become a “Lender” with respect to the [Term Loan][Revolving] Tranche indicated
on Schedule A, under, and for all purposes of, the Credit Agreement and the
other Loan Documents, shall be subject to and bound by the terms thereof, shall
perform all the obligations of and shall have all rights of a Lender thereunder,
and shall make available such amount to fund its ratable share of outstanding
Supplemental [Term Loan][Revolving] Commitments on the Effective Date as the
Administrative Agent may instruct.

 

2.Certain Delivery Requirements. Such Additional Commitment Lender has delivered
or shall deliver herewith to the Borrower and the Administrative Agent such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Commitment Lender may be
required to deliver to the Borrower and the Administrative Agent pursuant to
Subsection 4.11 of the Credit Agreement.

 

3.Credit Agreement Governs. Except as set forth in this Lender Joinder
Agreement, Supplemental [Term Loan][Revolving] Commitments shall otherwise be
subject to the provisions of the Credit Agreement and the other Loan Documents.

 

4.Notice. For purposes of the Credit Agreement, the initial notice address of
such Additional Commitment Lender shall be as set forth below its signature
below.

 

5.Recordation of the New Loans. Upon execution, delivery and effectiveness
hereof, the Administrative Agent will record the Supplemental [Term
Loan][Revolving] Commitments made by such Additional Commitment Lender in the
Register.

 

6.Amendment, Modification and Waiver. This Lender Joinder Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

7.Entire Agreement. This Lender Joinder Agreement, the Credit Agreement and the
other Loan Documents represent the entire agreement among the parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any of the parties relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

 

 

 

EXHIBIT I-2
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

8.GOVERNING LAW. THIS LENDER JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

9.Severability. Any provision of this Lender Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.Counterparts. This Lender Joinder Agreement may be executed by one or more of
the parties to this Lender Joinder Agreement on any number of separate
counterparts (including by facsimile and other electronic transmission), and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

EXHIBIT I-2
to
CASH FLOW CREDIT AGREEMENT

 

Page 4

  

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

  [NAME OF ADDITIONAL COMMITMENT LENDER]         By:       Name:     Title:    
    Notice Address:         Attention:   Telephone:   Facsimile:        
JPMORGAN CHASE BANK, N.A.,   as Administrative Agent         By:       Name:    
Title:

 

PISCES MIDCO, INC.,   as Borrower         By:       Name:     Title:  

 

 

 

 

SCHEDULE A
to
EXHIBIT I-2

 

SUPPLEMENTAL [TERM LOAN][REVOLVING] COMMITMENTS

 

Additional
Commitment
Lender  

[Initial Term Loan]

[___ Tranche]21
Supplemental
[Term
Loan][Revolving]
Commitment

  Principal Amount
Committed  

Aggregate Amount of
All [Initial Term Loan]
[___ Tranche]22

Supplemental [Term
Loan][Revolving]
Commitments

  Maturity Date                           [$][C$][€]__________  
[$][C$][€]____________    

 

Effective Date of Lender Joinder Agreement: ___________________________

 



 



21Indicate relevant Tranche.

 

22Indicate relevant Tranche.

 

 

 

 

EXHIBIT J-1
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF ABL/CASH FLOW INTERCREDITOR AGREEMENT

 

[See attached.]

 

 

 

 

EXECUTION VERSION

 



 

 

INTERCREDITOR AGREEMENT

 

by and between

 

UBS AG, STAMFORD BRANCH,

as ABL Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Cash Flow Agent

 

dated as of April 12, 2018

 



 



 

   

 

 

Table of Contents

 

    Page       ARTICLE 1 Definitions 2       Section 1.1 UCC Definitions 2
Section 1.2 Other Definitions 2 Section 1.3 Rules of Construction 37      
ARTICLE 2 Lien Priority 37       Section 2.1 Agreement to Subordinate 37 Section
2.2 Waiver of Right to Contest Liens 44 Section 2.3 Remedies Standstill 52
Section 2.4 Exercise of Rights 65 Section 2.5 No New Liens 73 Section 2.6 Waiver
of Marshalling 80       ARTICLE 3 Actions of the Parties 80       Section 3.1
Certain Actions Permitted 80 Section 3.2 Agent for Perfection 81 Section 3.3
Sharing of Information and Access 82 Section 3.4 Insurance 82 Section 3.5 No
Additional Rights For the Credit Parties Hereunder 83 Section 3.6 Actions Upon
Breach 83 Section 3.7 Inspection Rights 84       ARTICLE 4 Application of
Proceeds 85       Section 4.1 Application of Proceeds 85 Section 4.2 Specific
Performance 91 Section 4.3 Sale of Collateral Comprising Both ABL Priority
Collateral and Cash Flow Priority Collateral; Certain Proceeds of Capital Stock
or Intercompany Loans 92       ARTICLE 5 Intercreditor Acknowledgments and
Waivers 92       Section 5.1 Notice of Acceptance and Other Waivers 92 Section
5.2 Modifications to ABL Documents and Cash Flow Documents 98 Section 5.3
Reinstatement and Continuation of Agreement 105       ARTICLE 6 Insolvency
Proceedings 107       Section 6.1 DIP Financing 107 Section 6.2 Relief From Stay
110 Section 6.3 No Contest 110

 

 i 

 

 

Table of Contents

(continued)

 

    Page       Section 6.4 Asset Sales 112 Section 6.5 Separate Grants of
Security and Separate Classification 113 Section 6.6 Enforceability 113 Section
6.7 ABL Obligations Unconditional 114 Section 6.8 Cash Flow Obligations
Unconditional 114 Section 6.9 Additional Obligations Unconditional 115 Section
6.10 Adequate Protection 115       ARTICLE 7 Miscellaneous 118       Section 7.1
Rights of Subrogation 118 Section 7.2 Further Assurances 120 Section 7.3
Representations 120 Section 7.4 Amendments 121 Section 7.5 Addresses for Notices
125 Section 7.6 No Waiver, Remedies 126 Section 7.7 Continuing Agreement;
Transfer of Secured Obligations 126 Section 7.8 Governing Law; Entire Agreement
126 Section 7.9 Counterparts 127 Section 7.10 No Third Party Beneficiaries 127
Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents 127 Section 7.12 Cash Flow Collateral Representative and ABL Collateral
Representative; Notice of Change 129 Section 7.13 Provisions Solely to Define
Relative Rights 129 Section 7.14 Headings 129 Section 7.15 Severability 129
Section 7.16 Attorneys Fees 130 Section 7.17 VENUE; JURY TRIAL WAIVER 130
Section 7.18 Intercreditor Agreement 131 Section 7.19 No Warranties or Liability
131 Section 7.20 Conflicts 131 Section 7.21 Information Concerning Financial
Condition of the Credit Parties 131 Section 7.22 Excluded Assets 132

 

EXHIBITS

 

Exhibit A — Additional Indebtedness Designation Exhibit B — Additional
Indebtedness Joinder Exhibit C — Joinder of ABL Credit Agreement or Cash Flow
Credit Agreement

 

 ii 

 

 

INTERCREDITOR AGREEMENT

 

THIS INTERCREDITOR AGREEMENT (as amended, supplemented, waived or otherwise
modified from time to time pursuant to the terms hereof, this “Agreement”) is
entered into as of April 12, 2018 between UBS AG, STAMFORD BRANCH, as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined herein, the “ABL Agent”) for the ABL Secured
Parties, and JPMORGAN CHASE BANK, N.A., as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined herein, the “Cash Flow Agent”) for the Cash Flow Secured Parties.
Capitalized terms defined in Article 1 hereof are used in this Agreement as so
defined.

 

RECITALS

 

A.           Pursuant to the Original ABL Credit Agreement, the ABL Credit
Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the ABL Borrowers.

 

B.           Pursuant to the ABL Guarantees, the ABL Guarantors have agreed to
guarantee the payment and performance of the ABL Borrowers’ obligations under
the ABL Documents.

 

C.           As a condition to the effectiveness of the Original ABL Credit
Agreement and to secure the obligations of the ABL Credit Parties under and in
connection with the ABL Documents, the ABL Credit Parties have granted to the
ABL Agent (for the benefit of the ABL Secured Parties) Liens on the Collateral.

 

D.           Pursuant to the Original Cash Flow Credit Agreement, the Cash Flow
Credit Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Cash Flow Borrower.

 

E.           Pursuant to the Cash Flow Guarantees, the Cash Flow Guarantors have
agreed to guarantee the payment and performance of the Cash Flow Borrower’s
obligations under the Cash Flow Documents.

 

F.           As a condition to the effectiveness of the Original Cash Flow
Credit Agreement and to secure the obligations of the Cash Flow Credit Parties
under and in connection with the Cash Flow Documents, the Cash Flow Credit
Parties have granted to the Cash Flow Agent (for the benefit of the Cash Flow
Secured Parties) Liens on the Collateral.

 

G.           Pursuant to this Agreement, the Company Representative may, from
time to time, designate certain additional Indebtedness of any Credit Party as
“Additional Indebtedness” (and as either “Additional ABL Indebtedness” or
“Additional Cash Flow Indebtedness”, as the case may be) by executing and
delivering an Additional Indebtedness Designation and by complying with the
procedures set forth in Section 7.11 hereof, and the holders of such Additional
Indebtedness and any other applicable Additional Secured Party shall thereafter
constitute Additional Secured Parties (and either “Additional ABL Secured
Parties” or “Additional Cash Flow Secured Parties”, as the case may be), and any
Additional Agent for any such Additional Secured Parties shall thereafter
constitute an Additional Agent (and either an “Additional ABL Agent” or an
“Additional Cash Flow Agent”, as the case may be), for all purposes under this
Agreement.

 

   

 

 

H.           Each of the ABL Agent (on behalf of the ABL Secured Parties) and
the Cash Flow Agent (on behalf of the Cash Flow Secured Parties) and, by their
acknowledgment hereof, the ABL Credit Parties and the Cash Flow Credit Parties,
desire to agree to the relative priority of Liens on the Collateral and certain
other rights, priorities and interests as provided herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE 1

 

Definitions

 

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Security, Securities Accounts, Security Entitlements,
Supporting Obligations and Tangible Chattel Paper.

 

Section 1.2 Other Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“ABL Agent” shall mean UBS AG, Stamford Branch, as collateral agent under the
ABL Credit Agreement, together with its successors and assigns in such capacity
from time to time, whether under the Original ABL Credit Agreement or any
subsequent ABL Credit Agreement, as well as any Person designated as the “Agent”
or “Collateral Agent” under any ABL Credit Agreement.

 

“ABL Bank Products Affiliate” shall mean any Person who (a) has entered into a
Bank Products Agreement with an ABL Credit Party with the obligations of such
ABL Credit Party thereunder being secured by one or more ABL Collateral
Documents, (b) [reserved], and (c) has been designated by the Company
Representative in accordance with the terms of one or more ABL Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Affiliate hereunder with respect to
more than one Credit Facility).

 

“ABL Borrowers” shall mean the Company, Ply Gem Industries and the other U.S.
Subsidiary Borrowers from time to time party to the ABL Credit Agreement (as
defined therein), each in their capacities as borrowers under the ABL Credit
Agreement, together with their respective successors and assigns.

 

 2 

 

 

“ABL Canadian Collateral” shall mean all Property owned by any Canadian
Subsidiary and pledged to any ABL Secured Party under any “Canadian Security
Documents” as defined in the Original ABL Credit Agreement.

 

“ABL Collateral Documents” shall mean all “U.S. Security Documents” as defined
in the Original ABL Credit Agreement, and all other security agreements,
mortgages, deeds of trust, pledges and other collateral documents executed and
delivered in connection with any ABL Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any ABL
Obligations or under which rights or remedies with respect to such Liens are
governed, in each case as the same may be amended, restated, supplemented,
waived or otherwise modified from time to time, but excluding any documents
creating a Lien on any ABL Canadian Collateral.

 

“ABL Collateral Exposure” shall mean, as to any ABL Credit Agreement or
Additional ABL Credit Facility as of the date of determination, the sum of
(a) as to any revolving facility, the total commitments (whether funded or
unfunded) of the ABL Collateral Secured Parties to make loans and other
extensions of credit thereunder (or after the termination of such commitments,
the total outstanding principal amount of loans and other extensions of credit
under such facility and the aggregate then undrawn and unexpired amount of the
then outstanding letters of credit under the ABL Priority Collateral Documents)
plus (b) as to any other facility, the outstanding principal amount of ABL
Obligations or Additional ABL Obligations (as applicable) thereunder.

 

“ABL Collateral Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the Form of Exhibit P to the Original ABL Credit Agreement, as
the same may be amended, restated, supplemented, waived or otherwise modified
from time to time in accordance with the terms thereof.

 

“ABL Collateral Obligations” shall mean the ABL Obligations and any Additional
ABL Obligations.

 

“ABL Collateral Representative” shall mean (a) if the Original ABL Credit
Agreement is then in effect, the ABL Agent acting for the ABL Collateral Secured
Parties; and (b) if the Original ABL Credit Agreement is not then in effect, the
ABL Agent under the relevant subsequent ABL Credit Agreement acting for the ABL
Collateral Secured Parties, unless the ABL Collateral Exposure under any
Additional ABL Credit Facility exceeds the ABL Collateral Exposure under such
subsequent ABL Credit Agreement, and in such case (unless otherwise agreed in
writing between the ABL Agent and any Additional ABL Agent or, after the
Discharge of ABL Obligations, between any Additional ABL Agents), the Additional
ABL Agent under such Additional ABL Credit Facility (or, if there is more than
one such Additional ABL Credit Facility, the Additional ABL Credit Facility
under which the greatest ABL Collateral Exposure is outstanding at the time)
acting for the ABL Collateral Secured Parties.

 

“ABL Collateral Secured Parties” shall mean the ABL Secured Parties and any
Additional ABL Secured Parties.

 

“ABL Commingled Collateral” shall have the meaning set forth in Section 3.7(a).

 

 3 

 

 

“ABL Credit Agreement” shall mean (i) if the Original ABL Credit Agreement is
then in effect, the Original ABL Credit Agreement and (ii) thereafter, if
designated by the Company Representative, any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original ABL Credit Agreement or (y) any subsequent ABL Credit Agreement
(in each case, as amended, restated, supplemented, waived or otherwise modified
from time to time); provided, that the requisite creditors party to such ABL
Credit Agreement (or their agent or other representative on their behalf) shall
agree, by a joinder agreement substantially in the form of Exhibit C attached
hereto or otherwise in form and substance reasonably satisfactory to the Cash
Flow Agent and any Additional Agent (other than any Designated Agent) (or, if
there is no continuing Agent other than any Designated Agent, as designated by
the Company Representative), that the obligations under such ABL Credit
Agreement are subject to the terms and provisions of this Agreement. Any
reference to the ABL Credit Agreement shall be deemed a reference to any ABL
Credit Agreement then in existence.

 

“ABL Credit Agreement Lenders” shall mean the lenders, debtholders and other
creditors party from time to time to the ABL Credit Agreement, together with
their successors, assigns and transferees, as well as any Person designated as
an “ABL Credit Agreement Lender” under any ABL Credit Agreement.

 

“ABL Credit Parties” shall mean the ABL Borrowers, the ABL Guarantors and each
other direct or indirect Subsidiary of the Company or any of its Affiliates that
is now or hereafter becomes a party to any ABL Document, but excluding any
Canadian Loan Party (as defined in the Original ABL Credit Agreement).

 

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guarantees, the ABL
Collateral Documents, any Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate, any Hedging Agreements between any ABL
Credit Party and any ABL Hedging Affiliate, any Management Guarantee in favor of
any ABL Management Credit Provider, and those other ancillary agreements as to
which the ABL Agent or any ABL Secured Party is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any ABL Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the ABL Agent, in connection with
any of the foregoing or any ABL Credit Agreement, in each case as the same may
be amended, restated, supplemented, waived or otherwise modified from time to
time.

 

“ABL Guarantees” shall mean that certain U.S. guarantee agreement dated as of
the date hereof by the ABL Guarantors in favor of the ABL Agent, and all other
guarantees of any ABL Obligations of any ABL Credit Party by any other ABL
Credit Party in favor of any ABL Secured Party, in each case as amended,
restated, supplemented, waived or otherwise modified from time to time.

 

 4 

 

 

“ABL Guarantors” shall mean the collective reference to Holdings (so long as
Holdings is a guarantor under any of the ABL Guarantees), each of the Company’s
Domestic Subsidiaries that is a guarantor under any of the ABL Guarantees and
any other Person who becomes a guarantor under any of the ABL Guarantees, in
each case unless and until released from its guarantee obligations.

 

“ABL Hedging Affiliate” shall mean any Person who (a) has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents,
(b) [reserved], and (c) has been designated by the Company Representative in
accordance with the terms of one or more ABL Collateral Documents (provided that
no Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Affiliate hereunder with respect to more than one Credit Facility).

 

“ABL Management Credit Provider” shall mean any Person who (a) is a beneficiary
of a Management Guarantee provided by an ABL Credit Party, with the obligations
of the applicable ABL Credit Party thereunder being secured by one or more ABL
Collateral Documents, (b) [reserved], and (c) has been designated by the Company
Representative in accordance with the terms of one or more ABL Collateral
Documents (provided that no Person shall, with respect to any Management
Guarantee, be at any time a Management Credit Provider with respect to more than
one Credit Facility).

 

“ABL Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any ABL Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each ABL Credit
Party from time to time to the ABL Agent, the “administrative agent” or “agent”
under the ABL Credit Agreement, the ABL Credit Agreement Lenders or any of them,
any ABL Bank Products Affiliates, any ABL Hedging Affiliates or any ABL
Management Credit Providers, under any ABL Document, whether for principal,
interest (including interest, fees and expenses which, but for the commencement
of an Insolvency Proceeding with respect to such ABL Credit Party, would have
accrued on any ABL Obligation, whether or not a claim is allowed against such
ABL Credit Party for such interest, fees and expenses in the related Insolvency
Proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the ABL
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time, including all “Obligations”,
as defined in the U.S. Guarantee and Collateral Agreement (as defined in the
Original ABL Credit Agreement).

 

“ABL Permitted Access Right” shall have the meaning set forth in Section 3.7(a).

 

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

 

(1)          all Accounts and Credit Card Receivables (as defined in the
Original ABL Credit Agreement) (other than Accounts which constitute
identifiable Proceeds of Cash Flow Priority Collateral);

 

 5 

 

 

(2)          (x) all Deposit Accounts and Money and all cash, checks, other
negotiable instruments, funds and other evidences of payments held therein and
(y) all Securities (to the extent constituting cash or Cash Equivalents or
representing a claim to Cash Equivalents), Security Entitlements (to the extent
constituting cash or Cash Equivalents or representing a claim to Cash
Equivalents), and Securities Accounts, in each case other than (i) the Asset
Sales Proceeds Account and all cash, checks and other property held therein or
credited thereto, (ii) Capital Stock of the Company and of its direct and
indirect Subsidiaries and (iii) identifiable Proceeds of Cash Flow Priority
Collateral;

 

(3)          all Inventory;

 

(4)          to the extent involving or governing any of the items referred to
in the preceding clauses (1) through (3), all Chattel Paper (including Tangible
Chattel Paper and Electronic Chattel Paper), all Documents, General Intangibles
(including data processing software but excluding Intellectual Property and
Capital Stock of the Company and of its direct and indirect Subsidiaries),
Instruments (including Promissory Notes), Letter-of-Credit Rights and Commercial
Tort Claims; provided that to the extent any of the foregoing also relates to
Cash Flow Priority Collateral, only that portion related to the items referred
to in the preceding clauses (1) through (3) shall be included in the ABL
Priority Collateral;

 

(5)          to the extent evidencing or governing any of the items referred to
in the preceding clauses (1) through (4), all Supporting Obligations; provided
that to the extent any of the foregoing also relates to Cash Flow Priority
Collateral only that portion related to the items referred to in the preceding
clauses (1) through (4) shall be included in the ABL Priority Collateral;

 

(6)          all books and Records relating to the foregoing (including all
books, databases, customer lists, and Records, whether tangible or electronic,
which contain any information relating to any of the foregoing); and

 

(7)          all collateral security and guarantees with respect to any of the
foregoing and all cash, Money, instruments, securities (other than Capital Stock
of the Company and of its direct and indirect Subsidiaries), financial assets,
Investment Property (other than Capital Stock of the Company and of its direct
and indirect Subsidiaries), insurance proceeds (including proceeds of business
interruption insurance) and deposit accounts directly received as Proceeds of
any ABL Priority Collateral described in the preceding clauses (1) through (4)
(such Proceeds, “ABL Priority Proceeds”); provided, however, that no Proceeds of
ABL Priority Proceeds will constitute ABL Priority Collateral unless such
Proceeds of ABL Priority Proceeds would otherwise constitute ABL Priority
Collateral; provided, further, that under no circumstance shall Excluded Assets
(as defined in the next succeeding sentence) be ABL Priority Collateral.

 

As used in this definition of “ABL Priority Collateral”, the term “Excluded
Assets” shall have the meaning provided in the Original ABL Credit Agreement (if
the Original ABL Credit Agreement is then in effect) or in the ABL Collateral
Documents relating thereto, or in any other ABL Credit Agreement then in effect
(if the Original ABL Credit Agreement is not then in effect) or in the ABL
Collateral Documents relating thereto, or in any other Additional ABL Credit
Facility then in effect (if no ABL Credit Agreement is then in effect), which
Additional ABL Credit Facility is designated as applicable for purposes of this
definition or in the Additional ABL Collateral Documents relating thereto.

 

 6 

 

 

“ABL Priority Collateral Documents” shall mean the ABL Documents and any
Additional ABL Documents, as applicable.

 

“ABL Priority Proceeds” shall have the meaning set forth in the definition of
ABL Priority Collateral in this Agreement.

 

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

 

“ABL Secured Parties” shall mean the ABL Agent, all ABL Credit Agreement
Lenders, all ABL Bank Products Affiliates, all ABL Hedging Affiliates and all
ABL Management Credit Providers, and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “ABL Secured Party”
under any ABL Credit Agreement.

 

“Additional ABL Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional ABL Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional ABL
Credit Facility.

 

“Additional ABL Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional ABL Credit Party with
the obligations of such Additional ABL Credit Party thereunder being secured by
one or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent
or an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Agent or an Additional ABL Credit Facility Lender, in each case, on the date the
applicable Additional ABL Credit Facility became effective or at the time of
entry into such Bank Products Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company Representative in accordance with the terms of one or more Additional
ABL Collateral Documents (provided that no Person shall, with respect to any
Bank Products Agreement, be at any time a Bank Products Affiliate hereunder with
respect to more than one Credit Facility).

 

“Additional ABL Bank Products Provider” shall mean any Person (other than an
Additional ABL Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional ABL Credit Party with the obligations of such
Additional ABL Credit Party thereunder being secured by one or more Additional
ABL Collateral Documents, as designated by the Company Representative in
accordance with the terms of one or more Additional ABL Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Provider hereunder with respect to more than one
Credit Facility).

 

“Additional ABL Collateral Documents” shall mean all “Security Documents” or
comparable term as defined in any Additional ABL Credit Facility, and in any
event shall include all security agreements, mortgages, deeds of trust, pledges
and other collateral documents executed and delivered in connection with any
Additional ABL Credit Facility, and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Additional ABL Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, restated, supplemented, waived or otherwise
modified from time to time, but excluding any documents creating a Lien on any
ABL Canadian Collateral.

 

 7 

 

 

“Additional ABL Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional ABL Indebtedness is or may
be incurred, including any credit agreements, loan agreements, indentures,
guarantees or other financing agreements, in each case as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time,
together with (b) if designated by the Company Representative, any other
agreement (including any credit agreement, loan agreement, indenture or other
financing agreement) extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the Additional ABL
Obligations, whether by the same or any other lender, debtholder or other
creditor or group of lenders, debtholders or other creditors, or the same or any
other agent, trustee or representative therefor, or otherwise, and whether or
not increasing the amount of any Indebtedness that may be incurred thereunder.

 

“Additional ABL Credit Facility Lenders” shall mean one or more holders of
Additional ABL Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional ABL Credit Facilities, together with their
successors, assigns and transferees, as well as any Person designated as an
“Additional ABL Credit Facility Lender” under any ABL Credit Agreement.

 

“Additional ABL Credit Party” shall mean the Company, Holdings (so long as
Holdings is a guarantor under any of the Additional ABL Guarantees), each direct
or indirect Subsidiary of the Company or any of its Affiliates that is or
becomes a party to any Additional ABL Document, and any other Person who becomes
a guarantor under any of the Additional ABL Guarantees, in each case unless and
until released from its guarantee obligations, but excluding any Canadian Loan
Party (as defined in the Original ABL Credit Agreement).

 

“Additional ABL Documents” shall mean any Additional ABL Credit Facilities, any
Additional ABL Guarantees, any Additional ABL Collateral Documents, any Bank
Products Agreements between any Additional ABL Credit Party and any Additional
ABL Bank Products Affiliate or any Additional ABL Bank Products Provider, any
Hedging Agreements between any Additional ABL Credit Party and any Additional
ABL Hedging Affiliate or any Additional ABL Hedging Provider, any Management
Guarantee in favor of any Additional ABL Management Credit Provider, and those
other ancillary agreements as to which any Additional ABL Secured Party is a
party or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Additional ABL
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to any Additional ABL Agent, in connection with any of the foregoing or any
Additional ABL Credit Facility, including any intercreditor or joinder agreement
among any of the Additional ABL Secured Parties or among any of the ABL Secured
Parties and Additional ABL Secured Parties, in each case as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

 8 

 

 

“Additional ABL Guarantees” shall mean any one or more guarantees of any
Additional ABL Obligations of any Additional ABL Credit Party by any other
Additional ABL Credit Party in favor of any Additional ABL Secured Party, in
each case as the same may be amended, restated, supplemented, waived or
otherwise modified from time to time.

 

“Additional ABL Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional ABL Credit Party with the
obligations of such Additional ABL Credit Party thereunder being secured by one
or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent or
an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Agent or an Additional ABL Credit Facility Lender, in each case, on the date the
applicable Additional ABL Credit Facility became effective or at the time of
entry into such Hedging Agreement, or at the time of the designation referred to
in the following clause (c), and (c) has been designated by the Company
Representative in accordance with the terms of one or more Additional ABL
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

 

“Additional ABL Hedging Provider” shall mean any Person (other than an
Additional ABL Hedging Affiliate) that has entered into a Hedging Agreement with
an Additional ABL Credit Party with the obligations of such Additional ABL
Credit Party thereunder being secured by one or more Additional ABL Collateral
Documents, as designated by the Company Representative in accordance with the
terms of one or more Additional ABL Collateral Documents (provided that no
Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Provider hereunder with respect to more than one Credit Facility).

 

“Additional ABL Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company Representative as “Additional ABL Indebtedness” in the
relevant Additional Indebtedness Designation in accordance with Section 7.11.

 

“Additional ABL Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by an Additional ABL Credit
Party, with the obligations of the applicable Additional ABL Credit Party
thereunder being secured by one or more Additional ABL Collateral Documents and
(b) has been designated by the Company Representative in accordance with the
terms of one or more Additional ABL Collateral Documents (provided that no
Person shall, with respect to any Management Guarantee, be at any time a
Management Credit Provider with respect to more than one Credit Facility).

 

“Additional ABL Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional ABL Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional ABL Credit Party from time to time to any Additional ABL Agent,
any Additional ABL Secured Parties or any of them, including any Additional ABL
Bank Products Affiliates, any Additional ABL Hedging Affiliates, any Additional
ABL Bank Products Providers, any Additional ABL Hedging Providers or any
Additional ABL Management Credit Providers, under any Additional ABL Document,
whether for principal, interest (including interest, fees and expenses which,
but for the commencement of an Insolvency Proceeding with respect to such
Additional ABL Credit Party, would have accrued on any Additional ABL
Obligation, whether or not a claim is allowed against such Additional ABL Credit
Party for such interest, fees and expenses in the related Insolvency
Proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Additional
ABL Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

 

 9 

 

 

“Additional ABL Recovery” shall have the meaning set forth in Section 5.3(c).

 

“Additional ABL Secured Parties” shall mean all Additional ABL Agents, all
Additional ABL Credit Facility Lenders, all Additional ABL Bank Products
Affiliates, all Additional ABL Bank Products Providers, all Additional ABL
Hedging Affiliates, all Additional ABL Hedging Providers and all Additional ABL
Management Credit Providers, and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “Additional ABL
Secured Party” under any Additional ABL Credit Facility; and with respect to any
Additional ABL Agent shall mean the Additional ABL Secured Parties represented
by such Additional ABL Agent.

 

“Additional Agent” shall mean any Additional ABL Agent and any Additional Cash
Flow Agent.

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Cash Flow Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional Cash Flow Secured Parties, and shall include any
successor thereto, as well as any Person designated as an “Agent” under any
Additional Cash Flow Credit Facility.

 

“Additional Cash Flow Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional Cash Flow Credit Party
with the obligations of such Additional Cash Flow Credit Party thereunder being
secured by one or more Additional Cash Flow Collateral Documents, (b) was an
Additional Cash Flow Agent or an Additional Cash Flow Credit Facility Lender or
an Affiliate of an Additional Cash Flow Agent or an Additional Cash Flow Credit
Facility Lender, in each case, on the date the applicable Additional Cash Flow
Credit Facility became effective or at the time of entry into such Bank Products
Agreement, or at the time of the designation referred to in the following clause
(c), and (c) has been designated by the Company Representative in accordance
with the terms of one or more Additional Cash Flow Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Affiliate hereunder with respect to more than one
Credit Facility).

 

“Additional Cash Flow Bank Products Provider” shall mean any Person (other than
an Additional Cash Flow Bank Products Affiliate) that has entered into a Bank
Products Agreement with an Additional Cash Flow Credit Party with the
obligations of such Additional Cash Flow Credit Party thereunder being secured
by one or more Additional Cash Flow Collateral Documents, as designated by the
Company Representative in accordance with the terms of one or more Additional
Cash Flow Collateral Documents (provided that no Person shall, with respect to
any Bank Products Agreement, be at any time a Bank Products Provider hereunder
with respect to more than one Credit Facility).

 

 10 

 

 

“Additional Cash Flow Collateral Documents” shall mean all “Security Documents”
or comparable term as defined in any Additional Cash Flow Credit Facility, and
in any event shall include all security agreements, mortgages, deeds of trust,
pledges and other collateral documents executed and delivered in connection with
any Additional Cash Flow Credit Facility, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any Additional Cash Flow
Obligations or under which rights or remedies with respect to such Liens are
governed, in each case as the same may be amended, restated, supplemented,
waived or otherwise modified from time to time.

 

“Additional Cash Flow Credit Facilities” shall mean (a) any one or more
agreements, instruments and documents under which any Additional Cash Flow
Indebtedness is or may be incurred, including any credit agreements, loan
agreements, indentures, guarantees or other financing agreements, in each case
as the same may be amended, restated, supplemented, waived or otherwise modified
from time to time, together with (b) if designated by the Company
Representative, any other agreement (including any credit agreement, loan
agreement, indenture or other financing agreement) extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Additional Cash Flow Obligations, whether by the same or any
other lender, debtholder or other creditor or group of lenders, debtholders or
other creditors, or the same or any other agent, trustee or representative
therefor, or otherwise, and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder.

 

“Additional Cash Flow Credit Facility Lenders” shall mean one or more holders of
Additional Cash Flow Indebtedness (or commitments therefor) that is or may be
incurred under one or more Additional Cash Flow Credit Facilities, together with
their successors, assigns and transferees, as well as any Person designated as
an “Additional Cash Flow Credit Facility Lender” under any Additional Cash Flow
Credit Facility.

 

“Additional Cash Flow Credit Party” shall mean the Company, Holdings (so long as
Holdings is a guarantor under any of the Additional Cash Flow Guarantees), each
direct or indirect Subsidiary of the Company or any of its Affiliates that is or
becomes a party to any Additional Cash Flow Document, and any other Person who
becomes a guarantor under any of the Additional Cash Flow Guarantees, in each
case unless and until released from its guarantee obligations.

 

“Additional Cash Flow Documents” shall mean any Additional Cash Flow Credit
Facilities, any Additional Cash Flow Guarantees, any Additional Cash Flow
Collateral Documents, any Bank Products Agreements between any Additional Cash
Flow Credit Party and any Additional Cash Flow Bank Products Affiliate or any
Additional Cash Flow Bank Products Provider, any Hedging Agreements between any
Additional Cash Flow Credit Party and any Additional Cash Flow Hedging Affiliate
or any Additional Cash Flow Hedging Provider, any Management Guarantee in favor
of any Additional Cash Flow Management Credit Provider, and those other
ancillary agreements as to which any Additional Cash Flow Secured Party is a
party or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any Additional Cash
Flow Credit Party or any of its respective Subsidiaries or Affiliates, and
delivered to any Additional Cash Flow Agent, in connection with any of the
foregoing or any Additional Cash Flow Credit Facility, including any
intercreditor or joinder agreement among any of the Additional Cash Flow Secured
Parties or among any of the Cash Flow Secured Parties and Additional Cash Flow
Secured Parties, in each case as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.

 

 11 

 

 

“Additional Cash Flow Guarantees” shall mean any one or more guarantees of any
Additional Cash Flow Obligations of any Additional Cash Flow Credit Party by any
other Additional Cash Flow Credit Party in favor of any Additional Cash Flow
Secured Party, in each case as the same may be amended, restated, supplemented,
waived or otherwise modified from time to time.

 

“Additional Cash Flow Hedging Affiliate” shall mean any Person who (a) has
entered into a Hedging Agreement with an Additional Cash Flow Credit Party with
the obligations of such Additional Cash Flow Credit Party thereunder being
secured by one or more Additional Cash Flow Collateral Documents, (b) was an
Additional Cash Flow Agent or an Additional Cash Flow Credit Facility Lender or
an Affiliate of an Additional Cash Flow Agent or an Additional Cash Flow Credit
Facility Lender, in each case, on the date the applicable Additional Cash Flow
Credit Facility became effective or at the time of entry into such Hedging
Agreement, or at the time of the designation referred to in the following clause
(c), and (c) has been designated by the Company Representative in accordance
with the terms of one or more Additional Cash Flow Collateral Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate hereunder with respect to more than one Credit
Facility).

 

“Additional Cash Flow Hedging Provider” shall mean any Person (other than an
Additional Cash Flow Hedging Affiliate) that has entered into a Hedging
Agreement with an Additional Cash Flow Credit Party with the obligations of such
Additional Cash Flow Credit Party thereunder being secured by one or more
Additional Cash Flow Collateral Documents, as designated by the Company
Representative in accordance with the terms of one or more Additional Cash Flow
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Provider hereunder with respect to more than
one Credit Facility).

 

“Additional Cash Flow Indebtedness” shall mean any Additional Indebtedness that
is designated by the Company Representative as “Additional Cash Flow
Indebtedness” in the relevant Additional Indebtedness Designation.

 

“Additional Cash Flow Management Credit Provider” shall mean any Person who
(a) is a beneficiary of a Management Guarantee provided by an Additional Cash
Flow Credit Party, with the obligations of the applicable Additional Cash Flow
Credit Party thereunder being secured by one or more Additional Cash Flow
Collateral Documents and (b) has been designated by the Company Representative
in accordance with the terms of one or more Additional Cash Flow Collateral
Documents (provided that no Person shall, with respect to any Management
Guarantee, be at any time a Management Credit Provider with respect to more than
one Credit Facility).

 

 12 

 

 

“Additional Cash Flow Obligations” shall mean any and all loans or notes and all
other obligations, liabilities and indebtedness of every kind, nature and
description, whether now existing or hereafter arising, whether arising before,
during or after the commencement of any case with respect to any Additional Cash
Flow Credit Party under the Bankruptcy Code or any other Insolvency Proceeding,
owing by each Additional Cash Flow Credit Party from time to time to any
Additional Cash Flow Agent, any Additional Cash Flow Secured Parties or any of
them, including any Additional Cash Flow Bank Products Affiliates, any
Additional Cash Flow Hedging Affiliates, any Additional Cash Flow Bank Products
Providers, any Additional Cash Flow Hedging Providers or any Additional Cash
Flow Management Credit Providers, under any Additional Cash Flow Document,
whether for principal, interest (including interest, fees and expenses which,
but for the commencement of an Insolvency Proceeding with respect to such
Additional Cash Flow Credit Party, would have accrued on any Additional Cash
Flow Obligation, whether or not a claim is allowed against such Additional Cash
Flow Credit Party for such interest, fees and expenses in the related Insolvency
Proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Additional
Cash Flow Documents, as amended, restated, modified, renewed, refunded, replaced
or refinanced in whole or in part from time to time.

 

“Additional Cash Flow Recovery” shall have the meaning set forth in
Section 5.3(d).

 

“Additional Cash Flow Secured Parties” shall mean all Additional Cash Flow
Agents, all Additional Cash Flow Credit Facility Lenders, all Additional Cash
Flow Bank Products Affiliates, all Additional Cash Flow Bank Products Providers,
all Additional Cash Flow Hedging Affiliates, all Additional Cash Flow Hedging
Providers and all Additional Cash Flow Management Credit Providers, and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as an “Additional Cash Flow Secured Party” under any Additional Cash
Flow Credit Facility; and with respect to any Additional Cash Flow Agent shall
mean the Additional Cash Flow Secured Parties represented by such Additional
Cash Flow Agent.

 

“Additional Collateral Documents” shall mean any Additional ABL Collateral
Documents and any Additional Cash Flow Collateral Documents.

 

“Additional Credit Facilities” shall mean any Additional ABL Credit Facilities
and any Additional Cash Flow Credit Facilities.

 

“Additional Credit Party” shall mean any Additional ABL Credit Party and any
Additional Cash Flow Credit Party.

 

“Additional Documents” shall mean any Additional ABL Documents and any
Additional Cash Flow Documents.

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

 13 

 

 

“Additional Guarantees” shall mean any Additional ABL Guarantees and any
Additional Cash Flow Guarantees.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

 

(a)          prior to the Discharge of ABL Obligations, Subsection 8.14 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other ABL Credit Agreement then in effect if the Original ABL Credit
Agreement is not then in effect (which covenant is designated in such ABL Credit
Agreement as applicable for purposes of this definition);

 

(b)          prior to the Discharge of Cash Flow Obligations, Subsection 8.6 of
the Original Cash Flow Credit Agreement (if the Original Cash Flow Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other Cash Flow Credit Agreement then in effect if the
Original Cash Flow Credit Agreement is not then in effect (which covenant is
designated in such Cash Flow Credit Agreement as applicable for purposes of this
definition); and

 

(c)          prior to the Discharge of Additional Obligations, any negative
covenant restricting Liens contained in any applicable Additional Credit
Facility then in effect (which covenant is designated in such Additional Credit
Facility as applicable for purposes of this definition); and

 

(2) is designated as “Additional Indebtedness” by the Company Representative
pursuant to an Additional Indebtedness Designation and in compliance with the
procedures set forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of ABL Obligations, in the Original ABL Credit Agreement
(if the Original ABL Credit Agreement is then in effect), or in any other ABL
Credit Agreement then in effect (if the Original ABL Credit Agreement is not
then in effect), (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Cash Flow Obligations, in the Original Cash Flow Credit Agreement
(if the Original Cash Flow Credit Agreement is then in effect), or in any other
Cash Flow Credit Agreement then in effect (if the Original Cash Flow Credit
Agreement is not then in effect), and (z) for purposes of the preceding clause
(1)(c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.

 

“Additional Indebtedness Designation” shall mean a certificate of the Company
Representative with respect to Additional Indebtedness substantially in the form
of Exhibit A attached hereto.

 

 14 

 

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of the Additional Indebtedness subject to
an Additional Indebtedness Designation, on behalf of one or more Additional
Secured Parties in respect of such Additional Indebtedness, substantially in the
form of Exhibit B attached hereto.

 

“Additional Obligations” shall mean any Additional ABL Obligations and any
Additional Cash Flow Obligations.

 

“Additional Secured Parties” shall mean any Additional ABL Secured Parties and
any Additional Cash Flow Secured Parties.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)          prior to the Discharge of ABL Obligations, Subsection 8.13 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other ABL Credit Agreement then in effect if the Original ABL
Credit Agreement is not then in effect (which covenant is designated in such ABL
Credit Agreement as applicable for purposes of this definition);

 

(b)          prior to the Discharge of Cash Flow Obligations, Subsection 8.1 of
the Original Cash Flow Credit Agreement (if the Original Cash Flow Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other Cash Flow Credit Agreement then in effect if
the Original Cash Flow Credit Agreement is not then in effect (which covenant is
designated in such Cash Flow Credit Agreement as applicable for purposes of this
definition); and

 

(c)          prior to the Discharge of Additional Obligations, any negative
covenant restricting Indebtedness contained in any Additional Credit Facility
then in effect (which covenant is designated in such Additional Credit Facility
as applicable for purposes of this definition).

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect),
or in any other ABL Credit Agreement then in effect (if the Original ABL Credit
Agreement is not then in effect), (y) for purposes of the preceding clause (b),
prior to the Discharge of Cash Flow Obligations, in the Original Cash Flow
Credit Agreement (if the Original Cash Flow Credit Agreement is then in effect),
or in any other Cash Flow Credit Agreement then in effect (if the Original Cash
Flow Credit Agreement is not then in effect), and (z) for purposes of the
preceding clause (c), prior to the Discharge of Additional Obligations, in the
applicable Additional Credit Facility then in effect. In the event that any
Indebtedness as defined in any such Credit Document shall not be Indebtedness as
defined in any other such Credit Document, but is or may be incurred in
compliance with such other Credit Document, such Indebtedness shall constitute
Additional Specified Indebtedness for the purposes of such other Credit
Document.

 

 15 

 

 

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person shall mean the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agent” shall mean the ABL Agent, the Cash Flow Agent and any Additional Agent,
as applicable.

 

“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
supplemented, waived or otherwise modified from time to time pursuant to the
terms hereof.

 

“Alternative DIP Offer” shall have the meaning set forth in Section 6.1(c)(ii).

 

“Asset Sales Proceeds Account” shall mean one or more Deposit Accounts or
Securities Accounts holding only the proceeds of any sale or disposition of any
Cash Flow Priority Collateral and the Proceeds of investment thereof.

 

“Bank Products Affiliate” shall mean any ABL Bank Products Affiliate, any Cash
Flow Bank Products Affiliate, any Additional ABL Bank Products Affiliate or any
Additional Cash Flow Bank Products Affiliate, as applicable.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution or other Person agrees to provide (a) treasury
services, (b) credit card, debit card, merchant card, purchasing card, stored
value card, non-card electronic payable or other similar services (including the
processing of payments and other administrative services with respect thereto),
(c) cash management or related services (including controlled disbursements,
automated clearinghouse transactions, return items, netting, overdrafts,
depository, lockbox, stop payment, electronic funds transfer, information
reporting, wire transfer and interstate depository network services) and
(d) other banking, financial or treasury products or services as may be
requested by any Credit Party (other than letters of credit and other than loans
and advances except Indebtedness arising from services described in items (a)
through (c) of this definition), including, for the avoidance of doubt, bank
guarantees.

 

“Bank Products Provider” shall mean any Cash Flow Bank Products Provider, any
Additional ABL Bank Products Provider or any Additional Cash Flow Bank Products
Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Bankruptcy Law” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Borrower” shall mean any of the ABL Borrowers, the Cash Flow Borrower and any
Additional Borrower.

 

 16 

 

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to close.

 

“Canadian Subsidiary” shall mean any Subsidiary of the Company that is
incorporated or organized under the laws of Canada or any province thereof.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Capitalized Lease Obligation” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with generally accepted accounting principles as in
effect in the United States.

 

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

 

“Cash Equivalents” shall mean (a) money, (b) securities issued or fully
guaranteed or insured by the United States of America, Canada, the United
Kingdom, Switzerland or a member state of the European Union or any agency or
instrumentality of any thereof, (c) time deposits, certificates of deposit or
bankers’ acceptances of (i) any ABL Secured Party, any Cash Flow Secured Party
or any Additional Secured Party or any Affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $250,000,000 (or the foreign
currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or, if at such time neither is issuing ratings, a comparable rating of another
nationally recognized rating agency), (d) repurchase obligations with a term of
not more than ten days for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c)(i) or (c)(ii) above, (e) money market
instruments, commercial paper or other short-term obligations rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or, if at such time neither is issuing ratings, a comparable rating of
another nationally recognized rating agency), (f) investments in money market
funds complying with the risk limiting conditions of Rule 2a-7 or any successor
rule of the Securities and Exchange Commission under the Investment Company Act
of 1940, as amended, (g) investment funds investing at least 90.0% of their
assets in cash equivalents of the types described in clauses (a) through (f)
above (which funds may also hold cash pending investment and/or distribution),
(h) investments similar to any of the foregoing denominated in foreign
currencies approved by the board of directors of the Company Representative and
(i) solely with respect to any Captive Insurance Subsidiary (as defined in the
Original ABL Credit Agreement, whether or not then in effect), any investment
that any such Person is permitted to make in accordance with applicable law.

 

“Cash Flow Agent” shall mean JPMorgan Chase Bank, N.A., as collateral agent
under the Original Cash Flow Credit Agreement, together with its successors and
assigns in such capacity from time to time, whether under the Original Cash Flow
Credit Agreement or any subsequent Cash Flow Credit Agreement, as well as any
Person designated as the “Agent” or “Collateral Agent” under any Cash Flow
Credit Agreement.

 

 17 

 

 

“Cash Flow Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with a Cash Flow Credit Party with the
obligations of such Cash Flow Credit Party thereunder being secured by one or
more Cash Flow Collateral Documents, (b) was a Cash Flow Agent or a Cash Flow
Credit Agreement Lender or an Affiliate of a Cash Flow Agent or a Cash Flow
Credit Agreement Lender, in each case, at the time of entry into such Bank
Products Agreement, or on or prior to September 30, 2018, or at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Company Representative in accordance with the terms of one or more Cash
Flow Collateral Documents (provided that no Person shall, with respect to any
Bank Products Agreement, be at any time a Bank Products Affiliate hereunder with
respect to more than one Credit Facility).

 

“Cash Flow Bank Products Provider” shall mean any Person (other than a Cash Flow
Bank Products Affiliate) that has entered into a Bank Products Agreement with a
Cash Flow Credit Party with the obligations of such Cash Flow Credit Party
thereunder being secured by one or more Cash Flow Collateral Documents, as
designated by the Company Representative in accordance with the terms of one or
more Cash Flow Collateral Documents (provided that no Person shall, with respect
to any Bank Products Agreement, be at any time a Bank Products Provider
hereunder with respect to more than one Credit Facility).

 

“Cash Flow Borrower” shall mean the Company, in its capacity as a borrower under
the Cash Flow Credit Agreement, together with its successors and assigns.

 

“Cash Flow Collateral Documents” shall mean all “Security Documents” as defined
in the Original Cash Flow Credit Agreement, and all other security agreements,
mortgages, deeds of trust, pledges and other collateral documents executed and
delivered in connection with any Cash Flow Credit Agreement, and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Cash Flow Obligations or under which rights or remedies with respect to such
Liens are governed, in each case as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.

 

“Cash Flow Collateral Exposure” shall mean, as to any Cash Flow Credit Agreement
or Additional Cash Flow Credit Facility as of the date of determination, the sum
of (a) as to any revolving facility, the total commitments (whether funded or
unfunded) of the Cash Flow Collateral Secured Parties to make loans and other
extensions of credit thereunder (or after the termination of such commitments,
the total outstanding principal amount of loans and other extensions of credit
under such facility and the aggregate then undrawn and unexpired amount of the
then outstanding letters of credit under the Cash Flow Priority Collateral
Documents) plus (b) as to any other facility, the outstanding principal amount
of Cash Flow Obligations or Additional Cash Flow Obligations (as applicable)
thereunder.

 

“Cash Flow Collateral Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the Form of Exhibit J-2 to the Original Cash Flow
Credit Agreement as the same may be amended, restated, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof.

 

 18 

 

 

“Cash Flow Collateral Obligations” shall mean the Cash Flow Obligations and any
Additional Cash Flow Obligations.

 

“Cash Flow Collateral Representative” shall mean the Cash Flow Agent acting for
the Cash Flow Collateral Secured Parties, unless the Cash Flow Collateral
Exposure under any Additional Cash Flow Credit Facility exceeds the Cash Flow
Collateral Exposure under the Cash Flow Credit Agreement, and in such case
(unless otherwise agreed in writing between the Cash Flow Agent and any
Additional Cash Flow Agent or, after the Discharge of Cash Flow Obligations,
between any Additional Cash Flow Agents), the Additional Cash Flow Agent under
such Additional Cash Flow Credit Facility (or, if there is more than one such
Additional Cash Flow Credit Facility, the Additional Cash Flow Credit Facility
under which the greatest Cash Flow Collateral Exposure is outstanding at the
time) acting for the Cash Flow Collateral Secured Parties. In addition, in the
event that any Additional Cash Flow Agent subordinates its security interest in
any Cash Flow Priority Collateral to the security interest of the ABL Agent or
any Additional ABL Agent as permitted by Sections 2.1(a)(6) and 2.1(a)(8) or
which otherwise has an Impairment with respect to all or substantially all of
the Cash Flow Priority Collateral then such Additional Cash Flow Agent shall not
serve as Cash Flow Collateral Representative (unless (x) the Discharge of Cash
Flow Obligations has occurred and (y) either such Additional Cash Flow Agent is
the only Additional Cash Flow Agent or each other Additional Cash Flow Agent has
similarly subordinated its security interest) and, in such event the Cash Flow
Collateral Representative will be selected as if the disqualified Additional
Cash Flow Agent and the Additional Cash Flow Obligations represented thereby did
not exist.

 

“Cash Flow Collateral Secured Parties” shall mean the Cash Flow Secured Parties
and any Additional Cash Flow Secured Parties.

 

“Cash Flow Credit Agreement” shall mean (i) if the Original Cash Flow Credit
Agreement is then in effect, the Original Cash Flow Credit Agreement and
(ii) thereafter, if designated by the Company Representative, any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original Cash Flow Credit Agreement or (y) any subsequent Cash Flow
Credit Agreement (in each case, as amended, restated, supplemented, waived or
otherwise modified from time to time); provided, that the requisite creditors
party to such Cash Flow Credit Agreement (or their agent or other representative
on their behalf) shall agree, by a joinder agreement substantially in the form
of Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to any Additional Agent (other than any Designated Agent) (or, if
there is no continuing Agent other than the Cash Flow Agent and any Designated
Agent, as designated by the Company Representative), that the obligations under
such Cash Flow Credit Agreement are subject to the terms and provisions of this
Agreement. Any reference to the Cash Flow Credit Agreement shall be deemed a
reference to any Cash Flow Credit Agreement then in existence.

 

 19 

 

 

“Cash Flow Credit Agreement Lenders” shall mean the lenders, debtholders and
other creditors party from time to time to the Cash Flow Credit Agreement,
together with their successors, assigns and transferees, as well as any Person
designated as a “Cash Flow Credit Agreement Lender” under any Cash Flow Credit
Agreement.

 

“Cash Flow Credit Parties” shall mean the Cash Flow Borrower, the Cash Flow
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any Cash Flow
Document.

 

“Cash Flow Documents” shall mean the Cash Flow Credit Agreement, the Cash Flow
Guarantees, the Cash Flow Collateral Documents, any Bank Products Agreements
between any Cash Flow Credit Party and any Cash Flow Bank Products Affiliate or
any Cash Flow Bank Products Provider, any Hedging Agreements between any Cash
Flow Credit Party and any Cash Flow Hedging Affiliate or any Cash Flow Hedging
Provider, any Management Guarantee in favor of any Cash Flow Management Credit
Provider, and those other ancillary agreements as to which the Cash Flow Agent
or any Cash Flow Secured Party is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Cash Flow Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Cash Flow Agent, in connection
with any of the foregoing or any Cash Flow Credit Agreement, in each case as the
same may be amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Cash Flow Guarantees” shall mean that certain guarantee agreement dated as of
the date hereof by the Cash Flow Guarantors in favor of the Cash Flow Agent, and
all other guarantees of any Cash Flow Obligations of any Cash Flow Credit Party
by any other Cash Flow Credit Party in favor of any Cash Flow Secured Party, in
each case as amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Cash Flow Guarantors” shall mean the collective reference to Holdings (so long
as Holdings is a guarantor under any of the Cash Flow Guarantees), each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Cash Flow
Guarantees and any other Person who becomes a guarantor under any of the Cash
Flow Guarantees, in each case unless and until released from its guarantee
obligations.

 

“Cash Flow Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with a Cash Flow Credit Party with the obligations of such
Cash Flow Credit Party thereunder being secured by one or more Cash Flow
Collateral Documents, (b) was a Cash Flow Agent or a Cash Flow Credit Agreement
Lender or an Affiliate of a Cash Flow Agent or a Cash Flow Credit Agreement
Lender, in each case, at the time of entry into such Hedging Agreement, or on or
prior to September 30, 2018, or at the time of the designation referred to in
the following clause (c), and (c) has been designated by the Company
Representative in accordance with the terms of one or more Cash Flow Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate hereunder with respect to more than one
Credit Facility).

 

 20 

 

 

“Cash Flow Hedging Provider” shall mean any Person (other than a Cash Flow
Hedging Affiliate) that has entered into a Hedging Agreement with a Cash Flow
Credit Party with the obligations of such Cash Flow Credit Party thereunder
being secured by one or more Cash Flow Collateral Documents, as designated by
the Company Representative in accordance with the terms of one or more Cash Flow
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Provider hereunder with respect to more than
one Credit Facility).

 

“Cash Flow Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by a Cash Flow Credit Party, with
the obligations of the applicable Cash Flow Credit Party thereunder being
secured by one or more Cash Flow Collateral Documents and (b) has been
designated by the Company Representative in accordance with the terms of one or
more Cash Flow Collateral Documents (provided that no Person shall, with respect
to any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).

 

“Cash Flow Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Cash Flow Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Cash Flow
Credit Party from time to time to the Cash Flow Agent, the “administrative
agent” or “agent” under the Cash Flow Credit Agreement, the Cash Flow Credit
Agreement Lenders or any of them, including any Cash Flow Bank Products
Affiliates, any Cash Flow Hedging Affiliates, any Cash Flow Bank Products
Providers, any Cash Flow Hedging Providers, or any Cash Flow Management Credit
Providers, under any Cash Flow Document, whether for principal, interest
(including interest, fees and expenses which, but for the commencement of an
Insolvency Proceeding with respect to such Cash Flow Credit Party, would have
accrued on any Cash Flow Obligation, whether or not a claim is allowed against
such Cash Flow Credit Party for such interest, fees and expenses in the related
Insolvency Proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Cash Flow Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time, including all
“Obligations”, as defined in the Guarantee and Collateral Agreement (as defined
in the Original Cash Flow Credit Agreement).

 

“Cash Flow Priority Collateral” shall mean all Collateral, other than the ABL
Priority Collateral, including all Real Property, Equipment, Intellectual
Property and Capital Stock of the Company and its direct or indirect
Subsidiaries, collateral security and guarantees with respect to any Cash Flow
Priority Collateral and all cash, Money, instruments, securities, financial
assets and deposit accounts directly received as Proceeds of any Cash Flow
Priority Collateral (such Proceeds, “Cash Flow Priority Proceeds”); provided,
however, that no Proceeds of Cash Flow Priority Proceeds will constitute Cash
Flow Priority Collateral unless such Proceeds of Cash Flow Priority Proceeds
would otherwise constitute Cash Flow Priority Collateral or are credited to any
Asset Sales Proceeds Account, provided, further, that under no circumstance
shall ABL Canadian Collateral or Excluded Assets (as defined in the next
succeeding sentence) be Cash Flow Priority Collateral. As used in this
definition of “Cash Flow Priority Collateral”, the term “Excluded Assets” shall
have the meaning provided (x) prior to the Discharge of Cash Flow Obligations,
in the Original Cash Flow Credit Agreement (if the Original Cash Flow Credit
Agreement is then in effect), or in any other Additional Cash Flow Credit
Facility then in effect (if the Original Cash Flow Credit Agreement is not then
in effect) or in the Cash Flow Collateral Documents relating thereto, and
(y) from and after the Discharge of Cash Flow Obligations, in the applicable
Additional Cash Flow Credit Facility then in effect which is designated as
applicable for the purposes of this definition or in the Additional Cash Flow
Collateral Documents relating thereto.

 

 21 

 

 

“Cash Flow Priority Collateral Documents” shall mean the Cash Flow Documents and
any Additional Cash Flow Documents, as applicable.

 

“Cash Flow Priority Proceeds” shall have the meaning set forth in the definition
of Cash Flow Priority Collateral in this Agreement.

 

“Cash Flow Recovery” shall have the meaning set forth in Section 5.3(b).

 

“Cash Flow Secured Parties” shall mean the Cash Flow Agent, all Cash Flow Credit
Agreement Lenders, all Cash Flow Bank Products Affiliates, all Cash Flow Bank
Products Providers, all Cash Flow Hedging Affiliates, all Cash Flow Hedging
Providers and all Cash Flow Management Credit Providers, and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as a “Cash Flow Secured Party” under any Cash Flow Credit Agreement.

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Credit Party in or upon which a Lien is granted or purported to be granted to
the ABL Agent, the Cash Flow Agent or any Additional Agent under any of the ABL
Collateral Documents, the Cash Flow Collateral Documents or the Additional
Collateral Documents, together with all rents, issues, profits, products, and
Proceeds thereof to the extent a Lien is granted or purported to be granted
therein to the applicable Agent by such applicable documents, but excluding any
ABL Canadian Collateral.

 

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Company” shall mean Pisces Midco, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Company Representative” shall mean the Person most recently designated as
“Borrower Representative” under the Original ABL Credit Agreement or, if no such
Person has been designated, the Company.

 

“Conforming Plan of Reorganization” shall mean any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

 

 22 

 

 

“Copyright Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right to use any United States copyright of
such Credit Party, other than agreements with any Person who is an Affiliate or
a Subsidiary of the Company or such Credit Party, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Copyrights” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States copyrights,
whether or not the underlying works of authorship have been published or
registered, United States copyright registrations and copyright applications,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now or hereafter due and/or payable with respect thereto, including payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements thereof and (iii) the right to sue or
otherwise recover for past, present and future infringements and
misappropriations thereof.

 

“Credit Documents” shall mean the ABL Documents, the Cash Flow Documents and any
Additional Documents.

 

“Credit Facility” shall mean the ABL Credit Agreement, the Cash Flow Credit
Agreement or any Additional Credit Facility, as applicable.

 

“Credit Parties” shall mean the ABL Credit Parties, the Cash Flow Credit Parties
and any Additional Credit Parties.

 

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

“Designated Agent” shall mean any Additional Agent, any Cash Flow Agent under
any Cash Flow Credit Agreement other than the Original Cash Flow Credit
Agreement, or any ABL Agent under any ABL Credit Agreement other than the
Original ABL Credit Agreement, in each case that the Company Representative
designates as a Designated Agent (as confirmed in writing by such Agent if such
designation is made subsequent to the joinder of such Agent to this Agreement),
as and to the extent so designated. Such designation may be for all purposes
under this Agreement, or may be for one or more specified purposes thereunder or
provisions thereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“DIP Offer” shall have the meaning set forth in Section 6.1(c)(i).

 

“Discharge of ABL Collateral Obligations” shall mean the Discharge of ABL
Obligations and (if applicable) the Discharge of Additional ABL Obligations for
each Additional ABL Credit Facility.

 

 23 

 

 

“Discharge of ABL Obligations” shall mean:

 

(a)          the payment in full in cash of the applicable ABL Obligations that
are outstanding and unpaid at the time all Indebtedness under the applicable ABL
Credit Agreement is paid in full in cash, (i) including (if applicable), with
respect to amounts available to be drawn under outstanding letters of credit
issued thereunder at such time (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit at such time),
delivery or provision of cash or backstop letters of credit in respect thereof
in compliance with the terms of any such ABL Credit Agreement (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable ABL Credit Agreement at such time; and

 

(b)          the termination of all then outstanding commitments to extend
credit under the ABL Documents at such time.

 

“Discharge of Additional ABL Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional ABL Credit Facility, with
respect to each Additional ABL Credit Facility:

 

(a)          the payment in full in cash of the applicable Additional ABL
Obligations that are outstanding and unpaid at the time all Additional ABL
Indebtedness under such Additional ABL Credit Facility is paid in full in cash,
(i) including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit) delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Additional ABL Credit Facility
(which shall not exceed an amount equal to 101.5% of the aggregate undrawn
amount of such letters of credit) but (ii) excluding unasserted contingent
indemnification or other obligations under the applicable Additional ABL Credit
Facility at such time; and

 

(b)          the termination of all then outstanding commitments to extend
credit under the Additional ABL Documents at such time.

 

“Discharge of Additional Cash Flow Obligations” shall mean if any Indebtedness
shall at any time have been incurred under any Additional Cash Flow Credit
Facility, with respect to each Additional Cash Flow Credit Facility:

 

(a)          the payment in full in cash of the applicable Additional Cash Flow
Obligations that are outstanding and unpaid at the time all Additional Cash Flow
Indebtedness under such Additional Cash Flow Credit Facility is paid in full in
cash, (i) including (if applicable), with respect to amounts available to be
drawn under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Additional Cash Flow Credit Facility (which shall not exceed an amount
equal to 101.5% of the aggregate undrawn amount of such letters of credit) but
(ii) excluding unasserted contingent indemnification or other obligations under
the applicable Additional Cash Flow Credit Facility at such time; and

 

 24 

 

 

(b)          the termination of all then outstanding commitments to extend
credit under the Additional Cash Flow Documents at such time.

 

“Discharge of Additional Obligations” shall mean the Discharge of Additional ABL
Obligations (if applicable) for each Additional ABL Credit Facility and the
Discharge of Additional Cash Flow Obligations (if applicable) for each
Additional Cash Flow Credit Facility.

 

“Discharge of Cash Flow Collateral Obligations” shall mean the Discharge of Cash
Flow Obligations and (if applicable) the Discharge of Additional Cash Flow
Obligations for each Additional Cash Flow Credit Facility.

 

“Discharge of Cash Flow Obligations” shall mean:

 

(a)          the payment in full in cash of the applicable Cash Flow Obligations
that are outstanding and unpaid at the time all Indebtedness under the
applicable Cash Flow Credit Agreement is paid in full in cash, (i) including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder at such time (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of credit
at such time), delivery or provision of cash or backstop letters of credit in
respect thereof in compliance with the terms of any such Cash Flow Credit
Agreement (which shall not exceed an amount equal to 101.5% of the aggregate
undrawn amount of such letters of credit) but (ii) excluding unasserted
contingent indemnification or other obligations under the applicable Cash Flow
Credit Agreement at such time; and

 

(b)          the termination of all then outstanding commitments to extend
credit under the Cash Flow Documents at such time.

 

“Disposition” shall mean any sale, issuance, conveyance, transfer, lease or
other disposition.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Company that is not a
Foreign Subsidiary.

 

“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Cash Flow Credit Agreement or any Additional Credit Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)          the taking of any action to enforce or realize upon any Lien,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
the taking of any action to enforce any right or power to repossess, replevy,
attach, garnish, levy upon or collect the Proceeds of any Lien;

 

 25 

 

 

(b)          the exercise of any right or remedy provided to a secured creditor
on account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor, in
an Insolvency Proceeding or otherwise, including the election to retain any of
the Collateral in satisfaction of a Lien;

 

(c)          the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshalling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

 

(d)          the appointment of a receiver, receiver and manager or interim
receiver of all or part of the Collateral;

 

(e)          the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale or any other means
permissible under applicable law;

 

(f)           the exercise of any other right of a secured creditor under Part 6
of Article 9 of the Uniform Commercial Code;

 

(g)          the exercise of any voting rights relating to any Capital Stock
included in the Collateral; and

 

(h)          the delivery of any notice, claim or demand relating to the
Collateral to any Person (including any securities intermediary, depository bank
or landlord) in possession or control of any Collateral;

 

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the ABL Obligations, the Cash
Flow Obligations or any Additional Obligations, (iii) the establishment of
borrowing base and/or availability reserves, collateral, Accounts or Inventory
ineligibles, or other conditions for advances, (iv) the changing of advance
rates or advance sub-limits, (v) the imposition of a default rate or late fee,
(vi) the collection and application (including pursuant to “cash dominion”
provisions) of Accounts or other monies deposited from time to time in Commodity
Accounts, Deposit Accounts or Securities Accounts, in each case, against the ABL
Obligations or any Additional ABL Obligations pursuant to the provisions of the
ABL Documents or any applicable Additional ABL Documents (including the
notification of account debtors, depositary institutions or any other Person to
deliver proceeds of ABL Priority Collateral to the ABL Agent or any applicable
Additional ABL Agent), (vii) the cessation of lending pursuant to the provisions
of the ABL Documents, the Cash Flow Documents or any applicable Additional
Documents, including upon the occurrence of a default on the existence of an
over-advance, (viii) the consent by the ABL Agent to disposition by any Grantor
of any of the ABL Priority Collateral or the consent by the Cash Flow Collateral
Representative to disposition by any Grantor of any of the Cash Flow Priority
Collateral or (ix) seeking adequate protection shall, in each case, not be
deemed to be an Exercise of Secured Creditor Remedies.

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required to be capitalized on
a balance sheet of the lessee in accordance with generally accepted accounting
principles as in effect in the United States.

 

 26 

 

 

“Foreign Subsidiary” shall mean any Subsidiary of the Company (a) that is
organized under the laws of any jurisdiction outside of the United States of
America and any Subsidiary of such Foreign Subsidiary or (b) that is a Foreign
Subsidiary Holdco. Any subsidiary of the Company which is organized and existing
under the laws of Puerto Rico or any other territory of the United States of
America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco” shall mean any Subsidiary of the Company, so long as
such Subsidiary has no material assets other than securities or indebtedness of
one or more Foreign Subsidiaries (or Subsidiaries thereof), Intellectual
Property relating to such Foreign Subsidiaries (or Subsidiaries thereof), and/or
other assets (including cash, Cash Equivalents and Temporary Cash Investments)
relating to an ownership interest in any such securities, indebtedness,
Intellectual Property or Subsidiaries.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the Uniform Commercial Code including with respect to any Credit
Party, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Credit Party is a party or under which such
Credit Party has any right, title or interest or to which such Credit Party or
any property of such Credit Party is subject, as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Grantor” shall mean any Grantor as defined in the ABL Collateral Documents or
in the Cash Flow Collateral Documents, as the context requires.

 

“Guarantor” shall mean any of the ABL Guarantors, the Cash Flow Guarantors and
any Additional Guarantors.

 

“Hedging Affiliate” shall mean any ABL Hedging Affiliate, any Cash Flow Hedging
Affiliate, any Additional ABL Hedging Affiliate or any Additional Cash Flow
Hedging Affiliate, as applicable.

 

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity, credit or
equity values or creditworthiness (including any option with respect to any of
the foregoing and any combination of the foregoing agreements or arrangements),
and any confirmation executed in connection with any such agreement or
arrangement.

 

“Hedging Provider” shall mean any Additional ABL Hedging Provider, any
Additional Cash Flow Hedging Provider or any Cash Flow Hedging Provider, as
applicable.

 

“Holdings” shall mean Pisces Holdings, Inc., a Delaware corporation, and any
successor in interest thereto.

 

 27 

 

 

“Impairment” shall (a) with respect to the Cash Flow Collateral Obligations,
have the meaning set forth in Section 2.1(e), and (b) with respect to the ABL
Collateral Obligations, have the meaning set forth in Section 2.1(f).

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Financing Leases, (d) all
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments issued or created for the account of such Person,
(e) all obligations of such Person in respect of interest rate protection
agreements, interest rate futures, interest rate options, interest rate caps and
any other interest rate hedge arrangements, (f) all indebtedness or obligations
of the types referred to in the preceding clauses (a) through (e) to the extent
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof and (g) all
guarantees by such Person of Indebtedness of other Persons, to the extent so
guaranteed by such Person.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada) or
other applicable Bankruptcy Law.

 

“Intellectual Property” shall mean, with respect to any Credit Party, the
collective reference to such Credit Party’s Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and
Trademark Licenses.

 

“Intercompany Loans” shall mean any amounts owing by any Grantor to the Company
or any of its Subsidiaries, whether or not evidenced by a promissory note.

 

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Intervening ABL Secured Party” shall have the meaning set forth in
Section 4.1(h).

 

“Intervening Cash Flow Creditor” shall have the meaning set forth in Section
4.1(h).

 

 28 

 

 

“Inventory” shall have the meaning assigned in the Uniform Commercial Code as of
the date hereof.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing).

 

“Lien Priority” shall mean, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Cash Flow Agent, the Cash Flow Secured Parties, any
Additional Agent or any Additional Secured Parties in the Collateral, the order
of priority of such Lien as specified in Section 2.1.

 

“Management Credit Provider” shall mean any ABL Management Credit Provider,
Additional ABL Management Credit Provider, Additional Cash Flow Management
Credit Provider or Cash Flow Management Credit Provider, as applicable.

 

“Management Guarantee” shall have the meaning assigned to such term in (a) with
respect to the ABL Obligations, the Original ABL Credit Agreement (if the
Original ABL Credit Agreement is then in effect), or in any other ABL Credit
Agreement then in effect (if the Original ABL Credit Agreement is not then in
effect), (b) with respect to any Additional ABL Obligations, any Additional ABL
Credit Facility, (c) with respect to any Additional Cash Flow Obligations, any
Additional Cash Flow Credit Facility, and (d) with respect to the Cash Flow
Obligations, the Original Cash Flow Credit Agreement (if the Original Cash Flow
Credit Agreement is then in effect), or in any other Cash Flow Credit Agreement
then in effect (if the Original Cash Flow Credit Agreement is not then in
effect).

 

“Matching DIP Offer” shall have the meaning set forth in Section 6.1(c)(ii).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.

 

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
whose provisions are inconsistent with the provisions of this Agreement,
including any Plan of Reorganization that purports to re-order (whether by
subordination, invalidation, or otherwise) or otherwise disregard, in whole or
part, the provisions of Article 2 (Lien Priorities), the provisions of Article 4
(Application of Proceeds) or the provisions of Article 6 (Insolvency
Proceedings).

 

“Original ABL Credit Agreement” shall mean that certain ABL Credit Agreement,
dated as of the date hereof, by and among the ABL Borrowers, the Canadian
borrowers from time to time party thereto, UBS AG, Stamford Branch, as
administrative agent, the ABL Credit Agreement Lenders and the ABL Agent, as
amended, restated, supplemented, waived or otherwise modified from time to time.

 

 29 

 

 

“Original Cash Flow Credit Agreement” shall mean that certain Cash Flow Credit
Agreement, dated as of the date hereof, by and among the Cash Flow Borrower,
JPMorgan Chase Bank, N.A., as administrative agent, the Cash Flow Credit
Agreement Lenders and the Cash Flow Agent, as amended, restated, supplemented,
waived or otherwise modified from time to time.

 

“Party” shall mean the ABL Agent, the Cash Flow Agent or any Additional Agent,
and “Parties” shall mean all of the ABL Agent, the Cash Flow Agent and any
Additional Agent.

 

“Patent Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States patent, patent
application, or patentable invention other than agreements with any Person who
is an Affiliate or a Subsidiary of the Company or such Credit Party, subject, in
each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

“Patents” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States patents, patent
applications and patentable inventions and all reissues and extensions thereof,
including (i) all inventions and improvements described and claimed therein,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now or hereafter due and/or payable with respect
thereto (including payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights corresponding thereto in the United States
and all reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon, and all other rights
of any kind whatsoever of such Credit Party accruing thereunder or pertaining
thereto.

 

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts, and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

 

“Pledged Securities” shall have the meaning set forth in the ABL Collateral
Documents or in the Cash Flow Collateral Documents, as the context requires, but
excluding any ABL Canadian Collateral.

 

“Ply Gem Industries” shall mean Ply Gem Industries, Inc., a Delaware
corporation, and any successor in interest thereto.

 

 30 

 

 

“Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

 

“Priority Collateral” shall mean the ABL Priority Collateral or the Cash Flow
Priority Collateral.

 

“Proceeds” shall mean (a) all “proceeds”, as such term is defined in Article 9
of the Uniform Commercial Code, with respect to the Collateral, (b) whatever is
recoverable or recovered when any Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily and (c) in the case of
Proceeds of Pledged Securities, all dividends or other income from the Pledged
Securities, collections thereon or distributions or payments with respect
thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Proposed DIP” shall have the meaning set forth in Section 6.1(c)(i).

 

“Purchase Money Indebtedness” shall mean any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, whether acquired through the direct acquisition of
such property or assets or the acquisition of the Capital Stock of any Person
owning such property or assets, or otherwise.

 

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

 

“Requisite ABL Holders” shall mean ABL Secured Parties and/or Additional ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility (other than ABL Collateral Obligations in respect of Bank Products
Agreements, Hedging Agreements or Management Guarantees at any time and for so
long as there are any outstanding ABL Collateral Obligations in respect of the
ABL Credit Agreement or any Additional ABL Credit Facility); provided that:

 

(a)          if the matter being consented to or the action being taken by the
ABL Collateral Representative is the subordination of Liens to other Liens, the
consent to DIP Financing, or the consent to a sale of all or substantially all
of the ABL Priority Collateral or (after the Discharge of Cash Flow Collateral
Obligations) all or substantially all of the Collateral, then “Requisite ABL
Holders” shall mean those ABL Collateral Secured Parties necessary to validly
consent to the requested action in accordance with the applicable ABL Documents
and Additional ABL Documents;

 

 31 

 

 

(b)          except as may be separately otherwise agreed in writing by and
between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties, if the matter being consented to or the
action being taken by the ABL Collateral Representative will affect the ABL
Secured Parties in a manner different and materially adverse relative to the
manner such matter or action affects any Additional ABL Secured Parties (except
to the extent expressly set forth in this Agreement), then “Requisite ABL
Holders” shall mean (1) Additional ABL Secured Parties and/or ABL Secured
Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility (other than ABL Collateral Obligations in respect of Bank Products
Agreements, Hedging Agreements or Management Guarantees at any time and for so
long as there are any outstanding ABL Collateral Obligations in respect of the
ABL Credit Agreement or any Additional ABL Credit Facility) and (2) ABL Secured
Parties holding, in the aggregate, in excess of 50% of the ABL Collateral
Exposure under the ABL Credit Agreement (other than ABL Obligations in respect
of Bank Products Agreements, Hedging Agreements or Management Guarantees at any
time and for so long as there are any outstanding ABL Obligations in respect of
the ABL Credit Agreement); and

 

(c)          except as may be separately otherwise agreed in writing by and
between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties, if the matter being consented to or the
action being taken by the ABL Collateral Representative will affect any
Additional ABL Agent or the Additional ABL Secured Parties represented thereby
in a manner different and materially adverse relative to the manner such matter
or action affects the ABL Secured Parties or the other Additional ABL Secured
Parties (except to the extent expressly set forth in this Agreement), then
“Requisite ABL Holders” shall mean (1) Additional ABL Secured Parties and/or ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility (other than ABL Collateral Obligations in respect of Bank Products
Agreements, Hedging Agreements or Management Guarantees at any time and for so
long as there are any outstanding ABL Collateral Obligations in respect of the
ABL Credit Agreement or any Additional ABL Credit Facility) and (2) such
Additional ABL Agent and/or Additional ABL Secured Parties represented thereby
holding, in the aggregate, in excess of 50% of the ABL Collateral Exposure under
the applicable Additional ABL Credit Facility or Additional ABL Credit
Facilities (other than Additional ABL Obligations in respect of Bank Products
Agreements, Hedging Agreements or Management Guarantees at any time and for so
long as there are any outstanding Additional ABL Obligations in respect of any
Additional ABL Credit Facility).

 

“Requisite Cash Flow Holders” shall mean Cash Flow Secured Parties and/or
Additional Cash Flow Secured Parties holding, in the aggregate, in excess of 50%
of the aggregate Cash Flow Collateral Exposure under the Cash Flow Credit
Agreement and any Additional Cash Flow Credit Facility (other than Cash Flow
Collateral Obligations in respect of Bank Products Agreements, Hedging
Agreements or Management Guarantees at any time and for so long as there are any
outstanding Cash Flow Collateral Obligations in respect of the Cash Flow Credit
Agreement or any Additional Cash Flow Credit Facility); provided that:

 

 32 

 

 

(a)          if the matter being consented to or the action being taken by the
Cash Flow Collateral Representative is the subordination of Liens to other
Liens, the consent to DIP Financing, or the consent to a sale of all or
substantially all of the Cash Flow Priority Collateral or (after the Discharge
of ABL Collateral Obligations) all or substantially all of the Collateral, then
“Requisite Cash Flow Holders” shall mean those Cash Flow Collateral Secured
Parties necessary to validly consent to the requested action in accordance with
the applicable Cash Flow Documents and Additional Cash Flow Documents;

 

(b)          except as may be separately otherwise agreed in writing by and
between or among each Additional Cash Flow Agent, on behalf of itself and the
Additional Cash Flow Secured Parties represented thereby, and the Cash Flow
Agent, on behalf of itself and the Cash Flow Secured Parties, if the matter
being consented to or the action being taken by the Cash Flow Collateral
Representative will affect the Cash Flow Secured Parties in a manner different
and materially adverse relative to the manner such matter or action affects any
Additional Cash Flow Secured Parties (except to the extent expressly set forth
in this Agreement), then “Requisite Cash Flow Holders” shall mean (1) Additional
Cash Flow Secured Parties and/or Cash Flow Secured Parties holding, in the
aggregate, in excess of 50% of the aggregate Cash Flow Collateral Exposure under
the Cash Flow Credit Agreement and any Additional Cash Flow Credit Facility
(other than Cash Flow Collateral Obligations in respect of Bank Products
Agreements, Hedging Agreements or Management Guarantees at any time and for so
long as there are any outstanding Cash Flow Collateral Obligations in respect of
the Cash Flow Credit Agreement or any Additional Cash Flow Credit Facility) and
(2) Cash Flow Secured Parties holding, in the aggregate, in excess of 50% of the
Cash Flow Collateral Exposure under the Cash Flow Credit Agreement (other than
Cash Flow Obligations in respect of Bank Products Agreements, Hedging Agreements
or Management Guarantees at any time and for so long as there are any
outstanding Cash Flow Obligations in respect of the Cash Flow Credit Agreement);
and

 

(c)          except as may be separately otherwise agreed in writing by and
between or among each Additional Cash Flow Agent, on behalf of itself and the
Additional Cash Flow Secured Parties represented thereby, and the Cash Flow
Agent, on behalf of itself and the Cash Flow Secured Parties, if the matter
being consented to or the action being taken by the Cash Flow Collateral
Representative will affect any Additional Cash Flow Agent or the Additional Cash
Flow Secured Parties represented thereby in a manner different and materially
adverse relative to the manner such matter or action affects the Cash Flow
Secured Parties or the other Additional Cash Flow Secured Parties (except to the
extent expressly set forth in this Agreement), then “Requisite Cash Flow
Holders” shall mean (1) Additional Cash Flow Secured Parties and/or Cash Flow
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate
Cash Flow Collateral Exposure under the Cash Flow Credit Agreement and any
Additional Cash Flow Credit Facility (other than Cash Flow Collateral
Obligations in respect of Bank Products Agreements, Hedging Agreements or
Management Guarantees at any time and for so long as there are any outstanding
Cash Flow Collateral Obligations in respect of the Cash Flow Credit Agreement or
any Additional Cash Flow Credit Facility) and (2) such Additional Cash Flow
Agent and/or Additional Cash Flow Secured Parties represented thereby holding,
in the aggregate, in excess of 50% of the Cash Flow Collateral Exposure under
the applicable Additional Cash Flow Credit Facility or Additional Cash Flow
Credit Facilities (other than Additional Cash Flow Obligations in respect of
Bank Products Agreements, Hedging Agreements or Management Guarantees at any
time and for so long as there are any outstanding Additional Cash Flow
Obligations in respect of any Additional Cash Flow Credit Facility).

 

 33 

 

 

“Right of Last Refusal” shall have the meaning set forth in Section 6.1(c)(i).

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a division of S&P
Global, Inc., and its successors.

 

“Secured Parties” shall mean the ABL Secured Parties, the Cash Flow Secured
Parties and the Additional Secured Parties.

 

“Series” shall mean (a) with respect to the Cash Flow Collateral Secured
Parties, each of (i) the Cash Flow Secured Parties (in their capacities as such)
and (ii) the Additional Cash Flow Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Additional Cash
Flow Agent (in its capacity as such for such Additional Cash Flow Secured
Parties), (b) with respect to any Cash Flow Collateral Obligations, each of
(i) the Cash Flow Obligations and (ii) the Additional Cash Flow Obligations
incurred pursuant to any Additional Cash Flow Credit Facility that is to be
represented by a common Additional Agent (in its capacity as such for such
Additional Cash Flow Obligations), (c) with respect to the ABL Collateral
Secured Parties, each of (i) the ABL Secured Parties (in their capacities as
such) and (ii) the Additional ABL Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Additional ABL
Agent (in its capacity as such for such Additional ABL Secured Parties) and
(d) with respect to any ABL Collateral Obligations, each of (i) the ABL
Obligations and (ii) the Additional ABL Obligations incurred pursuant to any
Additional ABL Credit Facility that is to be represented by a common Additional
Agent (in its capacity as such for such Additional ABL Obligations).

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

 

 34 

 

 

“Temporary Cash Investments” shall mean any of the following: (i) any investment
in (x) direct obligations of the United States of America, Canada, the United
Kingdom, Switzerland, a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Company or a Subsidiary in that
country or with such funds, or any agency or instrumentality of any thereof, or
obligations guaranteed by the United States of America, Canada, the United
Kingdom, Switzerland or a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Company or a Subsidiary in that
country or with such funds, or any agency or instrumentality of any of the
foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A2” by Moody’s (or, in either case, the equivalent
of such rating by such organization or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any nationally recognized rating
organization), (ii) overnight bank deposits, and investments in time deposit
accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under the ABL Credit Agreement, the Cash Flow
Credit Agreement or any Additional Credit Facility or any affiliate thereof or
(y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250,000,000 (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A2” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such investment is made, (iii) repurchase
obligations for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) investments in commercial paper, maturing
not more than 24 months after the date of acquisition, issued by a Person (other
than that of the Company or any of its Subsidiaries), with a rating at the time
as of which any investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (v) investments in securities maturing not more than 24
months after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “BBB-” by S&P or
“Baa3” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (vi) Indebtedness
or Preferred Stock (other than of the Company or any of its Subsidiaries) having
a rating of “A” or higher by S&P or “A2” or higher by Moody’s (or, in either
case, the equivalent of such rating by such organization or, if no rating of S&P
or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vii) investment funds investing at least 90.0%
of their assets in securities of the type described in clauses (i) through (vi)
above (which funds may also hold cash pending investment and/or distribution),
(viii) any money market deposit accounts issued or offered by a domestic
commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250,000,000 (or the foreign currency equivalent thereof),
or investments in money market funds subject to the risk limiting conditions of
Rule 2a-7 (or any successor rule) of the Securities and Exchange Commission
under the Investment Company Act of 1940, as amended and (ix) similar
investments approved by the board of directors of the Company Representative in
the ordinary course of business.

 

“Trade Secret Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trade secrets,
including know-how, processes, formulae, compositions, designs, and confidential
business and technical information, and all rights of any kind whatsoever
accruing thereunder or pertaining thereto, other than agreements with any Person
who is an Affiliate or a Subsidiary of the Company or such Credit Party,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

 35 

 

 

“Trade Secrets” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trade secrets,
including know-how, processes, formulae, compositions, designs, and confidential
business and technical information, and all rights of any kind whatsoever
accruing thereunder or pertaining thereto, including (i) all income, royalties,
damages and payments now or hereafter due and/or payable with respect thereto,
including payments under all licenses, non-disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof, and (ii) the right to sue or
otherwise recover for past, present or future misappropriations thereof.

 

“Trademark Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trademarks,
service marks, trade names, trade dress or other indicia of trade origin or
business identifiers, other than agreements with any Person who is an Affiliate
or a Subsidiary of the Company or such Credit Party, subject, in each case, to
the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trademarks,
service marks, trade names, trade dress or other indicia of trade origin or
business identifiers, trademark and service mark registrations, and applications
for trademark or service mark registrations (except for “intent to use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of said Act has
been filed, it being understood and agreed that the carve out in this
parenthetical shall be applicable only if and for so long as a grant or
enforcement of a security interest in such intent to use application would
invalidate or otherwise jeopardize such Credit Party’s rights therein or in the
resulting registration), and any renewals thereof, including (i) the right to
sue or otherwise recover for any and all past, present and future infringements
or dilutions thereof, (ii) all income, royalties, damages and other payments now
or hereafter due and/or payable with respect thereto (including payments under
all licenses entered into in connection therewith, and damages and payments for
past or future infringements thereof), and (iii) all other rights corresponding
thereto and all other rights of any kind whatsoever of such Credit Party
accruing thereunder or pertaining thereto in the United States, together in each
case with the goodwill of the business connected with the use of, and symbolized
by, each such trademark, service mark, trade name, trade dress or other indicia
of trade origin or business identifiers.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

 36 

 

 

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof”, “herein”, “hereby”,
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, refinancings, renewals, replacements,
restatements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, refinancings, renewals, replacements,
restatements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, and any reference herein to a Person acting in a
particular capacity shall be construed to include such Person’s successors and
assigns in that capacity. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation.

 

ARTICLE 2

 

Lien Priority

 

Section 2.1 Agreement to Subordinate. (a) Notwithstanding (i) the date, time,
method, manner, or order of grant, attachment, or perfection (including any
defect or deficiency or alleged defect or deficiency in any of the foregoing) of
any Liens granted to the ABL Agent or the ABL Secured Parties in respect of all
or any portion of the Collateral, or of any Liens granted to the Cash Flow Agent
or the Cash Flow Secured Parties in respect of all or any portion of the
Collateral, or of any Liens granted to any Additional Agent or any Additional
Secured Parties in respect of all or any portion of the Collateral, and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent, the Cash Flow Agent or any Additional Agent (or the ABL Secured
Parties, the Cash Flow Secured Parties or any Additional Secured Parties) in any
Collateral, (iii) any provision of the Uniform Commercial Code, the Bankruptcy
Code or any other applicable law, or of the ABL Documents, the Cash Flow
Documents or any Additional Documents, (iv) whether the ABL Agent, the Cash Flow
Agent or any Additional Agent, in each case, either directly or through agents,
holds possession of, or has control over, all or any part of the Collateral,
(v) the fact that any such Liens in favor of the ABL Agent or the ABL Secured
Parties, the Cash Flow Agent or the Cash Flow Secured Parties or any Additional
Agent or any Additional Secured Parties securing any of the ABL Obligations, the
Cash Flow Obligations or any Additional Obligations, respectively, are
(x) subordinated to any Lien securing any obligation of any Credit Party other
than the Cash Flow Obligations or any Additional Cash Flow Obligations (in the
case of the ABL Obligations and any Additional ABL Obligations) or the ABL
Obligations or any Additional ABL Obligations (in the case of the Cash Flow
Obligations or any Additional Cash Flow Obligations), respectively, or
(y) otherwise subordinated, voided, avoided, invalidated or lapsed or (vi) any
other circumstance of any kind or nature whatsoever, the ABL Agent, on behalf of
itself and the ABL Secured Parties, the Cash Flow Agent, on behalf of itself and
the Cash Flow Secured Parties, and any Additional Agent, on behalf of itself and
any Additional Secured Parties represented thereby, hereby agree that:

 

 37 

 

 

(1)          any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Cash Flow Agent or any
Cash Flow Secured Party that secures all or any portion of the Cash Flow
Obligations, and any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional Cash Flow
Agent or any Additional Cash Flow Secured Party that secures all or any portion
of the Additional Cash Flow Obligations, shall in all respects be junior and
subordinate to all Liens granted to the ABL Agent or the ABL Secured Parties in
the ABL Priority Collateral to secure all or any portion of the ABL Obligations;

 

(2)          any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Cash Flow Agent or any
Cash Flow Secured Party that secures all or any portion of the Cash Flow
Obligations, and any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional Cash Flow
Agent or any Additional Cash Flow Secured Party that secures all or any portion
of the Additional Cash Flow Obligations, shall in all respects be junior and
subordinate to all Liens granted to any Additional ABL Agent or any Additional
ABL Secured Parties in the ABL Priority Collateral to secure all or any portion
of any Additional ABL Obligations (except as may be separately otherwise agreed
in writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and (x) the Cash Flow Agent,
on behalf of itself and the Cash Flow Secured Parties, and (y) such Additional
Cash Flow Agent, on behalf of itself and the Additional Cash Flow Secured
Parties represented thereby, as the case may be);

 

(3)          any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be senior and prior to (x) all Liens granted to the Cash Flow Agent
or any Cash Flow Secured Party in the ABL Priority Collateral to secure all or
any portion of the Cash Flow Obligations and (y) all Liens granted to any
Additional Cash Flow Agent or any Additional Cash Flow Secured Parties in the
ABL Priority Collateral to secure all or any portion of the Additional Cash Flow
Obligations;

 

 38 

 

 

(4)          any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional ABL Secured Party that secures all or any portion of any
Additional ABL Obligations shall in all respects be senior and prior to (x) all
Liens granted to the Cash Flow Agent or any Cash Flow Secured Party in the ABL
Priority Collateral to secure all or any portion of the Cash Flow Obligations
and (y) all Liens granted to any Additional Cash Flow Agent or any Additional
Cash Flow Secured Parties in the ABL Priority Collateral to secure all or any
portion of the Additional Cash Flow Obligations (except in the case of either
clause (x) or (y) as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and (i) the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties, or (ii) such Additional Cash Flow
Agent, on behalf of itself and the Additional Cash Flow Secured Parties
represented thereby, as the case may be);

 

(5)          any Lien in respect of all or any portion of the Cash Flow Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations, and any
Lien in respect of all or any portion of the Cash Flow Priority Collateral now
or hereafter held by or on behalf of any Additional ABL Agent or any Additional
ABL Secured Party that secures all or any portion of the Additional ABL
Obligations, shall in all respects be junior and subordinate to all Liens
granted to the Cash Flow Agent or the Cash Flow Secured Parties in the Cash Flow
Priority Collateral to secure all or any portion of the Cash Flow Obligations;

 

(6)          any Lien in respect of all or any portion of the Cash Flow Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations, and any
Lien in respect of all or any portion of the Cash Flow Priority Collateral now
or hereafter held by or on behalf of any Additional ABL Agent or any Additional
ABL Secured Party that secures all or any portion of the Additional ABL
Obligations, shall in all respects be junior and subordinate to all Liens
granted to any Additional Cash Flow Agent or any Additional Cash Flow Secured
Parties in the Cash Flow Priority Collateral to secure all or any portion of any
Additional Cash Flow Obligations (except as may be separately otherwise agreed
in writing by and between such Additional Cash Flow Agent, on behalf of itself
and the Additional Cash Flow Secured Parties represented thereby, and (x) the
ABL Agent, on behalf of itself and the ABL Secured Parties and (y) such
Additional ABL Agent on behalf of itself and the Additional ABL Secured Parties
represented thereby, as the case may be);

 

(7)          any Lien in respect of all or any portion of the Cash Flow Priority
Collateral now or hereafter held by or on behalf of the Cash Flow Agent or any
Cash Flow Secured Party that secures all or any portion of the Cash Flow
Obligations shall in all respects be senior and prior to (x) all Liens granted
to the ABL Agent or any ABL Secured Party in the Cash Flow Priority Collateral
to secure all or any portion of the ABL Obligations and (y) all Liens granted to
any Additional ABL Agent or any Additional ABL Secured Parties in the Cash Flow
Priority Collateral to secure all or any portion of the Additional ABL
Obligations;

 

 39 

 

 

(8)          any Lien in respect of all or any portion of the Cash Flow Priority
Collateral now or hereafter held by or on behalf of any Additional Cash Flow
Agent or any Additional Cash Flow Secured Party that secures all or any portion
of the Additional Cash Flow Obligations shall in all respects be senior and
prior to (x) all Liens granted to the ABL Agent or any ABL Secured Party in the
Cash Flow Priority Collateral to secure all or any portion of the ABL
Obligations and (y) all Liens granted to any Additional ABL Agent or any
Additional ABL Secured Parties in the Cash Flow Priority Collateral to secure
all or any portion of the Additional ABL Obligations (except in the case of
either clause (x) or (y) as may be separately otherwise agreed in writing by and
between such Additional Cash Flow Agent, on behalf of itself and the Additional
Cash Flow Secured Parties represented thereby, and (i) the ABL Agent, on behalf
of itself and the ABL Secured Parties, or (ii) such Additional ABL Agent on
behalf of itself and the Additional ABL Secured Parties represented thereby, as
the case may be);

 

(9)          any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of the ABL Agent or any ABL Secured Party that secures all or any portion
of the ABL Obligations (except as may be separately otherwise agreed in writing
by and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties);

 

(10)        any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent that secures all or any portion
of the Additional ABL Obligations (except as may be separately otherwise agreed
in writing by and between such Additional ABL Agents, in each case on behalf of
itself and the Additional ABL Secured Parties represented thereby);

 

(11)        any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Cash Flow Agent or any
Additional Cash Flow Secured Party that secures all or any portion of the
Additional Cash Flow Obligations shall in all respects be pari passu and equal
in priority with any Lien in respect of all or any portion of the Collateral now
or hereafter held by or on behalf of the Cash Flow Agent or any Cash Flow
Secured Party that secures all or any portion of the Cash Flow Obligations
(except as may be separately otherwise agreed in writing by and between such
Additional Cash Flow Agent, on behalf of itself and the Additional Cash Flow
Secured Parties represented thereby, and the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties); provided, however, that
notwithstanding the foregoing, if any Additional Cash Flow Agent and any
Additional Cash Flow Secured Party subordinates itself to any of the ABL Agent,
the ABL Secured Parties, any Additional ABL Agent or any Additional ABL Secured
Parties with respect to any Cash Flow Priority Collateral in a separate writing
as permitted by paragraphs (6) and (8) of this Section 2.1(a) then such
Additional Cash Flow Agent and Additional Cash Flow Secured Parties shall not be
pari passu with the Cash Flow Agent and Cash Flow Secured Parties with respect
to any Cash Flow Priority Collateral so subordinated but rather shall be junior
and subordinate to the Cash Flow Agent and Cash Flow Secured Parties with
respect to such Cash Flow Priority Collateral; and

 

 40 

 

 

(12)        any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Cash Flow Agent or any
Additional Cash Flow Secured Party that secures all or any portion of the
Additional Cash Flow Obligations shall in all respects be pari passu and equal
in priority with any Lien in respect of all or any portion of the Collateral now
or hereafter held by or on behalf of any other Additional Cash Flow Agent or any
Additional Cash Flow Secured Party represented by such other Additional Cash
Flow Agent that secures all or any portion of the Additional Cash Flow
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Cash Flow Agents, in each case on behalf of itself and
the Additional Cash Flow Secured Parties represented thereby); provided,
however, that notwithstanding the foregoing, if any Additional Cash Flow Agent
and any Additional Cash Flow Secured Party subordinates itself to any of the ABL
Agent, the ABL Secured Parties, any Additional ABL Agent or Additional ABL
Secured Parties with respect to any Cash Flow Priority Collateral in a separate
writing as permitted by paragraphs (6) and (8) of this Section 2.1(a) then such
Additional Cash Flow Agent and Additional Cash Flow Secured Parties shall not be
pari passu with the other Additional Cash Flow Agent and the other Additional
Cash Flow Secured Parties with respect to any Cash Flow Priority Collateral so
subordinated but rather shall be junior and subordinate to the other Additional
Cash Flow Agent and the other Additional Cash Flow Secured Parties with respect
to such Cash Flow Priority Collateral.

 

(b)          Notwithstanding any failure by any ABL Secured Party, Cash Flow
Secured Party or Additional Secured Party to perfect its security interests in
the Collateral or any avoidance, invalidation, priming or subordination by any
third party or court of competent jurisdiction (including in any Insolvency
Proceeding) of the security interests in the Collateral granted to the ABL
Secured Parties, the Cash Flow Secured Parties or any Additional Secured
Parties:

 

(1)          the priority and rights as between the ABL Secured Parties, on the
one hand, and the Cash Flow Secured Parties, on the other hand, with respect to
the Collateral shall be as set forth herein;

 

(2)          the priority and rights as between the ABL Secured Parties, on the
one hand, and any Additional Secured Parties, on the other hand, with respect to
the Collateral shall be as set forth herein (except as may be separately
otherwise agreed in writing by and between any applicable Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties);

 

 41 

 

 

(3)          the priority and rights as between the Cash Flow Secured Parties,
on the one hand, and any Additional Secured Parties, on the other hand, with
respect to the Collateral shall be as set forth herein (except as may be
separately otherwise agreed in writing by and between or among any applicable
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the Cash Flow Agent, on behalf of itself and the Cash
Flow Secured Parties); and

 

(4)          the priority and rights as between any Additional Agent and the
Additional Secured Parties represented thereby, on the one hand, and any other
Additional Agent and the Additional Secured Parties represented thereby, on the
other hand, with respect to the Collateral shall be as set forth herein (except
as may be separately otherwise agreed in writing by and between such Additional
Agents, each on behalf of itself and the Additional Secured Parties represented
thereby).

 

(c)          The Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, acknowledges and agrees that (x) concurrently herewith, the ABL Agent,
on behalf of itself and the ABL Secured Parties, has been granted Liens upon all
of the Collateral in which the Cash Flow Agent has been granted Liens and the
Cash Flow Agent hereby consents thereto and (y) any Additional Agent, on behalf
of itself and any Additional Secured Parties, may be granted Liens upon all of
the Collateral in which the Cash Flow Agent has been granted Liens and the Cash
Flow Agent hereby consents thereto. The ABL Agent, on behalf of itself and the
ABL Secured Parties, acknowledges and agrees that (x) concurrently herewith, the
Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties, has been
granted Liens upon all of the Collateral in which the ABL Agent has been granted
Liens and the ABL Agent hereby consents thereto and (y) any Additional Agent, on
behalf of itself and any Additional Secured Parties, may be granted Liens upon
all of the Collateral in which the ABL Agent has been granted Liens, and the ABL
Agent hereby consents thereto. Any Additional Agent, for and on behalf of itself
and any Additional Secured Parties represented thereby, acknowledges and agrees,
concurrently with becoming a party hereto, that (x) the ABL Agent, on behalf of
itself and the ABL Secured Parties, was granted Liens upon all of the Collateral
in which such Additional Agent is being granted Liens and such Additional Agent
hereby consents thereto, (y) the Cash Flow Agent, on behalf of itself and the
Cash Flow Secured Parties, was granted Liens upon all of the Collateral in which
such Additional Agent is being granted Liens and such Additional Agent hereby
consents thereto and (z) any other Additional Agent, on behalf of itself and any
Additional Secured Parties represented thereby, may be granted Liens upon all of
the Collateral in which such Additional Agent has been granted Liens and such
Additional Agent hereby consents thereto. The subordination of Liens by the Cash
Flow Agent in favor of the ABL Agent and any Additional ABL Agent, by the ABL
Agent in favor of the Cash Flow Agent and any Additional Cash Flow Agent, by any
Additional Cash Flow Agent in favor of the ABL Agent and any Additional ABL
Agent, and by any Additional ABL Agent in favor of the Cash Flow Agent and any
Additional Cash Flow Agent, in each case as set forth herein, shall not be
deemed to subordinate the Liens of the Cash Flow Agent, the ABL Agent or any
Additional Agent to the Liens of any other Person. The provision of pari passu
and equal priority as between Liens of the Cash Flow Agent and Liens of any
Additional Cash Flow Agent, or as between Liens of any Additional Cash Flow
Agent and Liens of any other Additional Cash Flow Agent, in each case as set
forth herein, shall not be deemed to subordinate the Liens of the Cash Flow
Agent or any Additional Cash Flow Agent to the Liens of any Person other than
the ABL Agent and any Additional ABL Agent as and to the extent set forth
herein, or to provide that the Liens of the Cash Flow Agent or any Additional
Cash Flow Agent will be pari passu or of equal priority with the Liens of any
other Person. The provision of pari passu and equal priority as between Liens of
the ABL Agent and Liens of any Additional ABL Agent, or as between Liens of any
Additional ABL Agent and Liens of any other Additional ABL Agent, in each case
as set forth herein, shall not be deemed to subordinate the Liens of the ABL
Agent or any Additional ABL Agent to the Liens of any Person other than the Cash
Flow Agent and any Additional Cash Flow Agent as and to the extent set forth
herein, or to provide that the Liens of the ABL Agent or any Additional ABL
Agent will be pari passu or of equal priority with the Liens of any other
Person.

 

 42 

 

 

(d)          Lien priority as among the ABL Obligations, the Cash Flow
Obligations and the Additional Obligations with respect to any Collateral will
be governed solely by this Agreement, except as may be separately otherwise
agreed in writing by or among any applicable Parties to the extent permitted
pursuant to Section 2.1(a) above (including pursuant to the Cash Flow Collateral
Intercreditor Agreement and the ABL Collateral Intercreditor Agreement, in each
case, if entered into in the future).

 

(e)          The Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, and each Additional Cash Flow Agent, on behalf of itself and the
Additional Cash Flow Secured Parties represented thereby, hereby acknowledges
and agrees that it is the intention of the Cash Flow Collateral Secured Parties
of each Series that the holders of Cash Flow Collateral Obligations of such
Series (and not the Cash Flow Collateral Secured Parties of any other Series)
bear the risk of (i) any determination by a court of competent jurisdiction that
(x) any of the Cash Flow Collateral Obligations of such Series are unenforceable
under applicable law or are subordinated to any other obligations (other than
another Series of Cash Flow Collateral Obligations), (y) any of the Cash Flow
Collateral Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Series of Cash Flow
Collateral Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Cash Flow
Collateral Obligations) on a basis ranking prior to the security interest of
such Series of Cash Flow Collateral Obligations but junior to the security
interest of any other Series of Cash Flow Collateral Obligations or (ii) the
existence of any Collateral for any other Series of Cash Flow Collateral
Obligations that is not also Collateral for the other Series of Cash Flow
Collateral Obligations (any such condition referred to in the foregoing clauses
(i) or (ii) with respect to any Series of Cash Flow Collateral Obligations, an
“Impairment” of such Series). In the event of any Impairment with respect to any
Series of Cash Flow Collateral Obligations, the results of such Impairment shall
be borne solely by the holders of such Series of Cash Flow Collateral
Obligations, and the rights of the holders of such Series of Cash Flow
Collateral Obligations (including the right to receive distributions in respect
of such Series of Cash Flow Collateral Obligations pursuant to Section 4.1) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment are borne solely by the holders of the Series of such Cash Flow
Collateral Obligations subject to such Impairment.

 

 43 

 

 

(f)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
and each Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, hereby acknowledges and agrees that, it is
the intention of the ABL Collateral Secured Parties of each Series that the
holders of ABL Collateral Obligations of such Series (and not the ABL Collateral
Secured Parties of any other Series) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the ABL Collateral Obligations
of such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of ABL Collateral Obligations),
(y) any of the ABL Collateral Obligations of such Series do not have an
enforceable security interest in any of the Collateral securing any other Series
of ABL Collateral Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of ABL
Collateral Obligations) on a basis ranking prior to the security interest of
such Series of ABL Collateral Obligations but junior to the security interest of
any other Series of ABL Collateral Obligations or (ii) the existence of any
Collateral for any other Series of ABL Collateral Obligations that is not also
Collateral for the other Series of ABL Collateral Obligations (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of ABL Collateral Obligations, an “Impairment” of such Series). In the
event of any Impairment with respect to any Series of ABL Collateral
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of ABL Collateral Obligations, and the rights of the holders of
such Series of ABL Collateral Obligations (including the right to receive
distributions in respect of such Series of ABL Collateral Obligations pursuant
to Section 4.1) set forth herein shall be modified to the extent necessary so
that the effects of such Impairment are borne solely by the holders of the
Series of such ABL Collateral Obligations subject to such Impairment.

 

Section 2.2 Waiver of Right to Contest Liens. (a) The Cash Flow Agent, on behalf
of itself and the Cash Flow Secured Parties, agrees that it and they shall not
(and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, the ABL Agent and the ABL
Secured Parties in respect of the Collateral or the provisions of this
Agreement. Except to the extent expressly set forth in this Agreement, the Cash
Flow Agent, on behalf of itself and the Cash Flow Secured Parties, agrees that
none of the Cash Flow Agent or the Cash Flow Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the ABL Agent or any ABL Secured Party under the ABL Documents
with respect to the ABL Priority Collateral. Except to the extent expressly set
forth in this Agreement, the Cash Flow Agent, on behalf of itself and the Cash
Flow Secured Parties, hereby waives any and all rights it or the Cash Flow
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the ABL Agent or any
ABL Secured Party seeks to enforce its Liens in any ABL Priority Collateral.

 

(b)          The Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of, or the allowability of the claims
asserted by, any Additional Cash Flow Agent and any Additional Cash Flow Secured
Parties in respect of the Collateral or the provisions of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
Cash Flow Agent, on behalf of itself and the Additional Cash Flow Secured
Parties represented thereby, and the Cash Flow Agent, on behalf of itself and
the Cash Flow Secured Parties). Except to the extent expressly set forth in this
Agreement and, for the avoidance of doubt, subject to Section 2.3(g), the Cash
Flow Agent, on behalf of itself and the Cash Flow Secured Parties, agrees that
none of the Cash Flow Agent or the Cash Flow Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any Additional Cash Flow Agent or any Additional Cash Flow Secured
Party under any Additional Cash Flow Documents with respect to the Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional Cash Flow Agent, on behalf of itself and the Additional Cash Flow
Secured Parties represented thereby, and the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties). Except to the extent expressly set
forth in this Agreement, and, for the avoidance of doubt, subject to
Section 2.3(g), the Cash Flow Agent, on behalf of itself and the Cash Flow
Secured Parties, hereby waives any and all rights it or the Cash Flow Secured
Parties may have as a pari passu lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which any Additional Cash Flow Agent
or any Additional Cash Flow Secured Party seeks to enforce its Liens in any
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional Cash Flow Agent, on behalf of itself and the Additional
Cash Flow Secured Parties represented thereby, and the Cash Flow Agent, on
behalf of itself and the Cash Flow Secured Parties).

 

 44 

 

 

(c)          The Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of, or the allowability of the claims
asserted by, any Additional ABL Agent and any Additional ABL Secured Parties in
respect of the Collateral or the provisions of this Agreement. Except to the
extent expressly set forth in this Agreement, the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties, agrees that none of the Cash Flow
Agent or the Cash Flow Secured Parties will take any action that would interfere
with any Exercise of Secured Creditor Remedies undertaken by any Additional ABL
Agent or any Additional ABL Secured Party under any Additional ABL Documents
with respect to the ABL Priority Collateral. Except to the extent expressly set
forth in this Agreement, the Cash Flow Agent, on behalf of itself and the Cash
Flow Secured Parties, hereby waives any and all rights it or the Cash Flow
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which any Additional ABL
Agent or any Additional ABL Secured Party seeks to enforce its Liens in any ABL
Priority Collateral.

 

(d)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of, or the allowability of the claims
asserted by, the Cash Flow Agent and any Cash Flow Secured Parties in respect of
the Collateral or the provisions of this Agreement. Except to the extent
expressly set forth in this Agreement, the ABL Agent, on behalf of itself and
the ABL Secured Parties, agrees that none of the ABL Agent or the ABL Secured
Parties will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by the Cash Flow Agent or any Cash Flow Secured
Party under the Cash Flow Documents, with respect to the Cash Flow Priority
Collateral. Except to the extent expressly set forth in this Agreement, the ABL
Agent, on behalf of itself and the ABL Secured Parties, hereby waives any and
all rights it or the ABL Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the Cash Flow Agent or any Cash Flow Secured Party seeks to enforce its Liens in
any Cash Flow Priority Collateral.

 

 45 

 

 

(e)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of, or the allowability of the claims
asserted by, any Additional Cash Flow Agent and any Additional Cash Flow Secured
Parties in respect of the Collateral or the provisions of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
Cash Flow Agent, on behalf of itself and the Additional Cash Flow Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties). Except to the extent expressly set forth in this Agreement,
the ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that none
of the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional Cash Flow Agent or any Additional Cash Flow Secured Party under any
Additional Cash Flow Documents, with respect to the Cash Flow Priority
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional Cash Flow Agent, on behalf of itself and the Additional
Cash Flow Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties). Except to the extent expressly set forth in
this Agreement, the ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional Cash Flow Agent or any Additional Cash
Flow Secured Party seeks to enforce its Liens in any Cash Flow Priority
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional Cash Flow Agent, on behalf of itself and the Additional
Cash Flow Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).

 

(f)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of, or the allowability of the claims
asserted by, any Additional ABL Agent and any Additional ABL Secured Parties in
respect of the Collateral or the provisions of this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). Except to
the extent expressly set forth in this Agreement and, for the avoidance of
doubt, subject to Section 2.3(j), the ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that none of the ABL Agent or the ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional ABL Agent or any Additional ABL Secured
Party under any Additional ABL Documents with respect to the Collateral (except
as may be separately otherwise agreed in writing by and between such Additional
ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties). Except to the extent expressly set forth in this Agreement, and, for
the avoidance of doubt, subject to Section 2.3(j), the ABL Agent, on behalf of
itself and the ABL Secured Parties, hereby waives any and all rights it or the
ABL Secured Parties may have as a pari passu lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which any
Additional ABL Agent or any Additional ABL Secured Party seeks to enforce its
Liens in any Collateral (except as may be separately otherwise agreed in writing
by and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties).

 

 46 

 

 

(g)          Any Additional Cash Flow Agent, on behalf of itself and any
Additional Cash Flow Secured Parties represented thereby, agrees that it and
they shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of, or the allowability of the claims asserted by, the ABL Agent and
the ABL Secured Parties in respect of the Collateral or the provisions of this
Agreement. Except to the extent expressly set forth in this Agreement, any
Additional Cash Flow Agent, on behalf of itself and any Additional Cash Flow
Secured Parties represented thereby, agrees that none of such Additional Cash
Flow Agent and Additional Cash Flow Secured Parties will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by the
ABL Agent or any ABL Secured Party under the ABL Documents with respect to the
ABL Priority Collateral. Except to the extent expressly set forth in this
Agreement, any Additional Cash Flow Agent, on behalf of itself and any
Additional Cash Flow Secured Parties represented thereby, hereby waives any and
all rights it or such Additional Cash Flow Secured Parties may have as a junior
lien creditor or otherwise to contest, protest, object to, or interfere with the
manner in which the ABL Agent or any ABL Secured Party seeks to enforce its
Liens in any ABL Priority Collateral.

 

(h)          Any Additional Cash Flow Agent, on behalf of itself and any
Additional Cash Flow Secured Parties represented thereby, agrees that it and
they shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of, or the allowability of the claims asserted by, the Cash Flow Agent
or the Cash Flow Secured Parties in respect of the Collateral or the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Cash Flow Agent, on behalf of itself and the
Additional Cash Flow Secured Parties represented thereby, and the Cash Flow
Agent, on behalf of itself and the Cash Flow Secured Parties). Except to the
extent expressly set forth in this Agreement, and, for the avoidance of doubt,
subject to Section 2.3(g), any Additional Cash Flow Agent, on behalf of itself
and any Additional Cash Flow Secured Parties represented thereby, agrees that
none of such Additional Cash Flow Agent and Additional Cash Flow Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the Cash Flow Agent or any Cash Flow Secured Party under
the Cash Flow Documents with respect to the Collateral (except as may be
separately otherwise agreed in writing by and between such Additional Cash Flow
Agent, on behalf of itself and the Additional Cash Flow Secured Parties
represented thereby, and the Cash Flow Agent, on behalf of itself and the Cash
Flow Secured Parties). Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(g), any Additional Cash Flow Agent, on
behalf of itself and any Additional Cash Flow Secured Parties represented
thereby, hereby waives any and all rights it or such Additional Cash Flow
Secured Parties may have as a pari passu lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the Cash Flow Agent or
any Cash Flow Secured Party seeks to enforce its Liens in any Collateral (except
as may be separately otherwise agreed in writing by and between such Additional
Cash Flow Agent, on behalf of itself and the Additional Cash Flow Secured
Parties represented thereby, and the Cash Flow Agent, on behalf of itself and
the Cash Flow Secured Parties).

 

 47 

 

 

(i)           Any Additional Cash Flow Agent, on behalf of itself and any
Additional Cash Flow Secured Parties represented thereby, agrees that it and
they shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of, or the allowability of the claims asserted by, any Additional ABL
Agent and any Additional ABL Secured Parties in respect of the Collateral or the
provisions of this Agreement. Except to the extent expressly set forth in this
Agreement, any Additional Cash Flow Agent, on behalf of itself and any
Additional Cash Flow Secured Parties represented thereby, agrees that none of
such Additional Cash Flow Agent and Additional Cash Flow Secured Parties will
take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional ABL Agent or any Additional ABL Secured
Party under the Additional ABL Documents with respect to the ABL Priority
Collateral. Except to the extent expressly set forth in this Agreement, any
Additional Cash Flow Agent, on behalf of itself and any Additional Cash Flow
Secured Parties represented thereby, hereby waives any and all rights it or such
Additional Cash Flow Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
any Additional ABL Agent or any Additional ABL Secured Party seeks to enforce
its Liens in any ABL Priority Collateral.

 

(j)           Any Additional Cash Flow Agent, on behalf of itself and any
Additional Cash Flow Secured Parties represented thereby, agrees that it and
they shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of, or the allowability of the claims asserted by, any other
Additional Cash Flow Agent or any Additional Cash Flow Secured Parties
represented by such other Additional Cash Flow Agent in respect of the
Collateral or the provisions of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Cash Flow Agents, in
each case on behalf of itself and the Additional Secured Parties represented
thereby). Except to the extent expressly set forth in this Agreement, and, for
the avoidance of doubt, subject to Section 2.3(g), any Additional Cash Flow
Agent, on behalf of itself and any Additional Cash Flow Secured Parties
represented thereby, agrees that none of such Additional Cash Flow Agent and
Additional Cash Flow Secured Parties will take any action that would interfere
with any Exercise of Secured Creditor Remedies undertaken by any other
Additional Cash Flow Agent or any Additional Cash Flow Secured Party represented
by such other Additional Cash Flow Agent under any applicable Additional Cash
Flow Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional Cash Flow Agents, in
each case on behalf of itself and the Additional Cash Flow Secured Parties
represented thereby). Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(g), any Additional Cash Flow Agent, on
behalf of itself and any Additional Cash Flow Secured Parties represented
thereby, hereby waives any and all rights it or such Additional Cash Flow
Secured Parties may have as a pari passu lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which any other Additional
Cash Flow Agent or any Additional Cash Flow Secured Party represented by such
other Additional Cash Flow Agent seeks to enforce its Liens in any Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional Cash Flow Agents, in each case on behalf of itself and the Additional
Cash Flow Secured Parties represented thereby).

 

 48 

 

 

(k)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, the Cash Flow Agent and the
Cash Flow Secured Parties in respect of the Collateral or the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties). Except to the extent expressly set
forth in this Agreement, any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, agrees that none of such
Additional ABL Agent and Additional ABL Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by the Cash Flow Agent or any Cash Flow Secured Party under the Cash Flow
Documents with respect to the Cash Flow Priority Collateral (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties).
Except to the extent expressly set forth in this Agreement, any Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby waives any and all rights it or such Additional ABL Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which the Cash Flow Agent or any Cash
Flow Secured Party seeks to enforce its Liens in any Cash Flow Priority
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties).

 

 49 

 

 

(l)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, the ABL Agent or the ABL
Secured Parties in respect of the Collateral or the provisions of this Agreement
(except, with respect to priority, as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties). Except to the extent expressly set forth
in this Agreement, and subject to Section 2.3(j), any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that none of such Additional ABL Agent and Additional ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the ABL Agent or any ABL Secured Party under the ABL
Documents with respect to the Collateral (except as may be separately otherwise
agreed in writing by and between such Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and the ABL Agent,
on behalf of itself and the ABL Secured Parties). Except to the extent expressly
set forth in this Agreement, and subject to Section 2.3(j), any Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby waives any and all rights it or such Additional ABL Secured
Parties may have as a pari passu lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which the ABL Agent or any ABL
Secured Party seeks to enforce its Liens in any Collateral (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties).

 

(m)         Any Additional ABL Agent, on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, any Additional Cash Flow
Agent and any Additional Cash Flow Secured Parties in respect of the Collateral
or the provisions of this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and such Additional
Cash Flow Agent, on behalf of itself and the Additional Cash Flow Secured
Parties represented thereby). Except to the extent expressly set forth in this
Agreement, any Additional ABL Agent, on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that none of such Additional ABL
Agent and Additional ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional Cash Flow Agent or any Additional Cash Flow Secured Party under the
Additional Cash Flow Documents with respect to the Cash Flow Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and such Additional Cash Flow Agent, on behalf of itself
and the Additional Cash Flow Secured Parties represented thereby). Except to the
extent expressly set forth in this Agreement, any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
hereby waives any and all rights it or such Additional ABL Secured Parties may
have as a junior lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which any Additional Cash Flow Agent or any
Additional Cash Flow Secured Party seeks to enforce its Liens in any Cash Flow
Priority Collateral (except as may be separately otherwise agreed in writing by
and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and such Additional Cash Flow Agent, on
behalf of itself and the Additional Cash Flow Secured Parties represented
thereby).

 

 50 

 

 

(n)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, any other Additional ABL
Agent or any Additional ABL Secured Parties represented by such other Additional
ABL Agent in respect of the Collateral or the provisions of this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agents, in each case on behalf of itself and the Additional ABL
Secured Parties represented thereby). Except to the extent expressly set forth
in this Agreement, and subject to Section 2.3(j), any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that none of such Additional ABL Agent and Additional ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any other Additional ABL Agent or any Additional ABL
Secured Party represented by such other Additional ABL Agent under any
applicable Additional ABL Documents with respect to the Collateral (except as
may be separately otherwise agreed in writing by and between such Additional ABL
Agents, in each case on behalf of itself and the Additional ABL Secured Parties
represented thereby). Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(j), any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, hereby waives
any and all rights it or such Additional ABL Secured Parties may have as a pari
passu lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any other Additional ABL Agent or any Additional ABL
Secured Party represented by such other Additional ABL Agent seeks to enforce
its Liens in any Collateral (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agents, in each case on behalf of
itself and the Additional ABL Secured Parties represented thereby).

 

(o)          For the avoidance of doubt, the assertion of priority rights
established under the terms of this Agreement or in any separate writing between
any of the parties hereto shall not be considered a challenge to Lien priority
of any Party prohibited by this Section 2.2.

 

(p)          For the avoidance of doubt, the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of the claims asserted by, the ABL Agent and the ABL
Secured Parties in respect of the ABL Canadian Collateral. Except to the extent
expressly set forth in this Agreement, the Cash Flow Agent, on behalf of itself
and the Cash Flow Secured Parties, agrees that none of the Cash Flow Agent or
the Cash Flow Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the ABL Canadian
Collateral. Except to the extent expressly set forth in this Agreement, the Cash
Flow Agent, on behalf of itself and the Cash Flow Secured Parties, hereby waives
any and all rights it or the Cash Flow Secured Parties may have as a junior lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which the ABL Agent or any ABL Secured Party seeks to enforce its
Liens in any ABL Canadian Collateral.

 

 51 

 

 

Section 2.3 Remedies Standstill. (a) The Cash Flow Agent, on behalf of itself
and the Cash Flow Secured Parties, agrees that, until the Discharge of ABL
Obligations, neither the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, as applicable) nor any Cash Flow Secured Party
(x) will, or will seek to, Exercise Any Secured Creditor Remedies (or institute
or join in any action or proceeding with respect to the Exercise of Secured
Creditor Remedies) with respect to any of the ABL Priority Collateral without
the written consent of the ABL Agent or (y) will knowingly take, receive or
accept any Proceeds of ABL Priority Collateral, it being understood and agreed
that the temporary deposit of Proceeds of ABL Priority Collateral in a Deposit
Account controlled by the Cash Flow Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative. Subject to Sections 2.3(b) and 2.3(g), from and after the date
upon which the Discharge of ABL Obligations shall have occurred (or prior
thereto upon obtaining the written consent of the ABL Agent), the Cash Flow
Agent or any Cash Flow Secured Party may Exercise Any Secured Creditor Remedies
under the Cash Flow Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the Cash Flow Agent or any Cash Flow Secured
Party is at all times subject to the provisions of this Agreement, including
Section 4.1. Notwithstanding anything to the contrary contained herein, the Cash
Flow Agent or any Cash Flow Secured Party may:

 

(i)           file a claim or statement of interest with respect to the Cash
Flow Obligations; provided that an Insolvency Proceeding has been commenced by
or against any Grantor;

 

(ii)          take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)         file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the Cash Flow Secured Parties, including any claims
secured by the Cash Flow Priority Collateral or the ABL Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;

 

(iv)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the Cash Flow Priority Collateral; and

 

 52 

 

 

(v)          vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

(b)          The Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, agrees that, until the Discharge of Additional ABL Obligations, neither
the Cash Flow Agent (including in its capacity as Cash Flow Collateral
Representative, as applicable) nor any Cash Flow Secured Party (x) will, or seek
to, Exercise Any Secured Creditor Remedies (or institute or join in any action
or proceeding with respect to the Exercise of Secured Creditor Remedies) with
respect to any of the ABL Priority Collateral without the written consent of
each Additional ABL Agent or (y) will knowingly take, receive or accept any
Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by the Cash Flow Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative. Subject to Sections 2.3(a) and 2.3(g), from and after the date
upon which the Discharge of Additional ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of each Additional ABL Agent),
the Cash Flow Agent or any Cash Flow Secured Party may Exercise Any Secured
Creditor Remedies under the Cash Flow Documents or applicable law as to any ABL
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Cash Flow Agent or any Cash Flow
Secured Party is at all times subject to the provisions of this Agreement,
including Section 4.1. Notwithstanding anything to the contrary contained
herein, the Cash Flow Agent or any Cash Flow Secured Party may:

 

(i)           file a claim or statement of interest with respect to the Cash
Flow Obligations; provided that an Insolvency Proceeding has been commenced by
or against any Grantor;

 

(ii)          take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of each Additional ABL Agent or
any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the ABL
Priority Collateral;

 

(iii)         file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the Cash Flow Secured Parties, including any claims
secured by the Cash Flow Priority Collateral or the ABL Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;

 

 53 

 

 

(iv)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the Cash Flow Priority Collateral; and

 

(v)          vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

 

(c)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that until the Discharge of Cash Flow Obligations, neither the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) nor
any ABL Secured Party (x) will, or will seek to, Exercise Any Secured Creditor
Remedies (or institute or join in any action or proceeding with respect to the
Exercise of Secured Creditor Remedies) with respect to the Cash Flow Priority
Collateral without the written consent of the Cash Flow Agent or (y) will
knowingly take, receive or accept any Proceeds of the Cash Flow Priority
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of Cash Flow Priority Collateral in a Deposit Account controlled by the
ABL Agent shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the Cash Flow Collateral Representative.
Subject to Sections 2.3(d) and 2.3(j), from and after the date upon which the
Discharge of Cash Flow Obligations shall have occurred (or prior thereto upon
obtaining the written consent of the Cash Flow Agent), the ABL Agent or any ABL
Secured Party may Exercise Any Secured Creditor Remedies under the ABL Documents
or applicable law as to any Cash Flow Priority Collateral; provided, however,
that any Exercise of Secured Creditor Remedies with respect to any Collateral by
the ABL Agent or any ABL Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1. Notwithstanding anything to the
contrary contained herein, the ABL Agent or any ABL Secured Party may:

 

(i)           file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)          take any action (not adverse to the priority status of the Liens
on the Cash Flow Priority Collateral, or the rights of the Cash Flow Agent or
any of the Cash Flow Secured Parties to exercise rights, powers, and/or remedies
in respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Cash Flow Priority
Collateral;

 

 54 

 

 

(iii)         file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the ABL Secured Parties, including any claims secured
by the ABL Priority Collateral or the Cash Flow Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;

 

(iv)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

(v)          vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Cash Flow Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

 

(d)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that until the Discharge of Additional Cash Flow Obligations, neither the
ABL Agent (including in its capacity as ABL Collateral Representative, if
applicable) nor any ABL Secured Party (x) will, or will seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to the Cash
Flow Priority Collateral without the written consent of each Additional Cash
Flow Agent or (y) will knowingly take, receive or accept any Proceeds of the
Cash Flow Priority Collateral (except, in each case, as may be separately
otherwise agreed in writing by and between each such Additional Cash Flow Agent,
on behalf of itself and the Additional Cash Flow Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties), it
being understood and agreed that the temporary deposit of Proceeds of Cash Flow
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Cash Flow Collateral Representative. Subject to Sections 2.3(c)
and 2.3(j), from and after the date upon which the Discharge of Additional Cash
Flow Obligations shall have occurred (or prior thereto upon obtaining the
written consent of each Additional Cash Flow Agent), the ABL Agent or any ABL
Secured Party may Exercise Any Secured Creditor Remedies under the ABL Documents
or applicable law as to any Cash Flow Priority Collateral; provided, however,
that any Exercise of Secured Creditor Remedies with respect to any Collateral by
the ABL Agent or any ABL Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1. Notwithstanding anything to the
contrary contained herein, the ABL Agent or any ABL Secured Party may:

 

 55 

 

 

(i)           file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)          take any action (not adverse to the priority status of the Liens
on the Cash Flow Priority Collateral, or the rights of each Additional Cash Flow
Agent or any of the Additional Cash Flow Secured Parties to exercise rights,
powers, and/or remedies in respect thereof, including those under Article 6) in
order to create, prove, perfect, preserve or protect (but not enforce) its Lien
on and rights in, and the perfection and priority of its Lien on, any of the
Cash Flow Priority Collateral;

 

(iii)         file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the ABL Secured Parties, including any claims secured
by the ABL Priority Collateral or the Cash Flow Priority Collateral, if any, in
each case in accordance with the terms of this Agreement;

 

(iv)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

(v)          vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional Cash Flow Agent shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

 56 

 

 

(e)          Any Additional Cash Flow Agent, on behalf of itself and any
Additional Cash Flow Secured Parties represented thereby, agrees that until the
Discharge of ABL Obligations, neither such Additional Cash Flow Agent (including
in its capacity as Cash Flow Collateral Representative, if applicable) nor any
such Additional Cash Flow Secured Party (x) will, or will seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to any of the
ABL Priority Collateral without the written consent of the ABL Agent or (y) will
knowingly take, receive or accept any Proceeds of ABL Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of ABL
Priority Collateral in a Deposit Account controlled by such Additional Cash Flow
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the ABL Collateral Representative. Subject to Sections
2.3(f) and 2.3(g), from and after the date upon which the Discharge of ABL
Obligations shall have occurred (or prior thereto upon obtaining the written
consent of the ABL Agent), any Additional Cash Flow Agent or any Additional Cash
Flow Secured Party may Exercise Any Secured Creditor Remedies under any
Additional Cash Flow Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by any Additional Cash Flow Agent or Additional
Cash Flow Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1. Notwithstanding anything to the contrary
contained herein, any Additional Cash Flow Agent or any Additional Cash Flow
Secured Party may:

 

(i)           file a claim or statement of interest with respect to the
Additional Cash Flow Obligations; provided that an Insolvency Proceeding has
been commenced by or against any Grantor;

 

(ii)          take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)         file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the Additional Cash Flow Secured Parties, including
any claims secured by the ABL Priority Collateral or the Cash Flow Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

 

(iv)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

 57 

 

 

(v)          vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

(f)           Any Additional Cash Flow Agent, on behalf of itself and any
Additional Cash Flow Secured Parties represented thereby, agrees that until the
Discharge of Additional ABL Obligations, neither such Additional Cash Flow Agent
(including in its capacity as Cash Flow Collateral Representative, if
applicable) nor any such Additional Cash Flow Secured Party (x) will, or will
seek to, Exercise Any Secured Creditor Remedies (or institute or join in any
action or proceeding with respect to the Exercise of Secured Creditor Remedies)
with respect to any of the ABL Priority Collateral without the written consent
of each Additional ABL Agent or (y) will knowingly take, receive or accept any
Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by such Additional Cash Flow Agent shall not constitute a breach of
this Agreement so long as such Proceeds are promptly remitted to the ABL
Collateral Representative. Subject to Sections 2.3(e) and 2.3(g), from and after
the date upon which the Discharge of Additional ABL Obligations shall have
occurred (or prior thereto upon obtaining the written consent of each Additional
ABL Agent), any Additional Cash Flow Agent or any Additional Cash Flow Secured
Party may Exercise Any Secured Creditor Remedies under any Additional Cash Flow
Documents or applicable law as to any ABL Priority Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by any Additional Cash Flow Agent or Additional Cash Flow Secured
Party is at all times subject to the provisions of this Agreement, including
Section 4.1. Notwithstanding anything to the contrary contained herein, any
Additional Cash Flow Agent or any Additional Cash Flow Secured Party may:

 

(i)           file a claim or statement of interest with respect to the
Additional Cash Flow Obligations; provided that an Insolvency Proceeding has
been commenced by or against any Grantor;

 

(ii)          take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)         file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the Additional Cash Flow Secured Parties, including
any claims secured by the ABL Priority Collateral or the Cash Flow Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

 

 58 

 

 

(iv)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

(v)          vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

 

(g)          Any Additional Cash Flow Agent, on behalf of itself and any
Additional Cash Flow Secured Parties represented thereby, agrees that such
Additional Cash Flow Agent and such Additional Cash Flow Secured Parties
(x) will not, and will not seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to any of the Collateral without the
written consent of the Cash Flow Collateral Representative and (y) will not
knowingly take, receive or accept any Proceeds of Collateral (except as may be
separately otherwise agreed in writing by and between or among each Additional
Cash Flow Agent, on behalf of itself and the Additional Cash Flow Secured
Parties represented thereby, and the Cash Flow Agent, on behalf of itself and
the Cash Flow Secured Parties), it being understood and agreed that the
temporary deposit of Proceeds of Collateral in a Deposit Account controlled by
such Additional Cash Flow Agent shall not constitute a breach of this Agreement
so long as such Proceeds are promptly remitted to the Cash Flow Collateral
Representative; provided that nothing in this sentence shall prohibit any
Additional Cash Flow Agent from taking such actions in its capacity as Cash Flow
Collateral Representative, if applicable. The Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties, agrees that the Cash Flow Agent and
the Cash Flow Secured Parties will not, and will not seek to, Exercise Any
Secured Creditor Remedies (or institute or join in any action or proceeding with
respect to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the Cash Flow Collateral
Representative and will not knowingly take, receive or accept any Proceeds of
Collateral (except as may be separately otherwise agreed in writing by and
between or among each Additional Cash Flow Agent, on behalf of itself and the
Additional Cash Flow Secured Parties represented thereby, and the Cash Flow
Agent, on behalf of itself and the Cash Flow Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the Cash Flow Agent shall not constitute a breach
of this Agreement so long as such Proceeds are promptly remitted to the Cash
Flow Collateral Representative; provided that nothing in this sentence shall
prohibit the Cash Flow Agent from taking such actions in its capacity as Cash
Flow Collateral Representative, if applicable. Subject to Sections 2.3(a) and
2.3(b), the Cash Flow Collateral Representative may Exercise Any Secured
Creditor Remedies under the Cash Flow Priority Collateral Documents or
applicable law as to any Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by the Cash Flow
Collateral Representative is at all times subject to the provisions of this
Agreement, including Section 4.1. Each Cash Flow Collateral Secured Party hereby
appoints the Cash Flow Collateral Representative as its agent to exercise all
remedies under all Cash Flow Collateral Documents and Additional Cash Flow
Collateral Documents. Notwithstanding anything to the contrary contained herein,
the Cash Flow Agent or any Cash Flow Secured Party and any Additional Cash Flow
Agent or any Additional Cash Flow Secured Party may:

 

 59 

 

 

(i)           file a claim or statement of interest with respect to the Cash
Flow Obligations or the Additional Cash Flow Obligations respectively; provided
that an Insolvency Proceeding has been commenced by or against any Grantor;

 

(ii)          take any action (not adverse to the priority status of the Liens
on the Cash Flow Priority Collateral, or the rights of the Cash Flow Agent or
any of the Cash Flow Secured Parties or any Additional Cash Flow Agent or any of
the Additional Cash Flow Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Cash Flow
Priority Collateral;

 

(iii)         file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the Cash Flow Secured Parties or the Additional Cash
Flow Secured Parties respectively, including any claims secured by the ABL
Priority Collateral or the Cash Flow Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

(iv)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral or the Cash
Flow Priority Collateral; and

 

(v)          vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Cash Flow Agent and each Additional Cash Flow Agent shall be
entitled to have any such vote to accept a Non-Conforming Plan of Reorganization
changed and any such support of any Non-Conforming Plan of Reorganization
withdrawn.

 

 60 

 

 

(h)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that until the Discharge of Cash
Flow Obligations, neither such Additional ABL Agent (including in its capacity
as ABL Collateral Representative, if applicable) nor any such Additional ABL
Secured Party (x) will, or will seek to, Exercise Any Secured Creditor Remedies
(or institute or join in any action or proceeding with respect to the Exercise
of Secured Creditor Remedies) with respect to any of the Cash Flow Priority
Collateral without the written consent of the Cash Flow Agent or (y) will
knowingly take, receive or accept any Proceeds of Cash Flow Priority Collateral,
it being understood and agreed that the temporary deposit of Proceeds of Cash
Flow Priority Collateral in a Deposit Account controlled by such Additional ABL
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the Cash Flow Collateral Representative. Subject to
Sections 2.3(i) and 2.3(j), from and after the date upon which the Discharge of
Cash Flow Obligations shall have occurred (or prior thereto upon obtaining the
written consent of the Cash Flow Agent), any Additional ABL Agent or any
Additional ABL Secured Party may Exercise Any Secured Creditor Remedies under
any Additional ABL Documents or applicable law as to any Cash Flow Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by any Additional ABL Agent or Additional ABL
Secured Party is at all times subject to the provisions of this Agreement,
including Section 4.1. Notwithstanding anything to the contrary contained
herein, any Additional ABL Agent or any Additional ABL Secured Party may:

 

(i)           file a claim or statement of interest with respect to the
Additional ABL Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)          take any action (not adverse to the priority status of the Liens
on the Cash Flow Priority Collateral, or the rights of the Additional ABL Agent
or any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Cash Flow
Priority Collateral;

 

(iii)         file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the Additional ABL Secured Parties, including any
claims secured by the ABL Priority Collateral or the Cash Flow Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

 

 61 

 

 

(iv)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the Cash Flow Priority Collateral; and

 

(v)          vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Cash Flow Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

 

(i)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that until the Discharge of
Additional Cash Flow Obligations, neither such Additional ABL Agent (including
in its capacity as ABL Collateral Representative, if applicable) nor any such
Additional ABL Secured Party (x) will, or will seek to, Exercise Any Secured
Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the Cash
Flow Priority Collateral without the written consent of each Additional Cash
Flow Agent or (y) will knowingly take, receive or accept any Proceeds of Cash
Flow Priority Collateral (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and each Additional Cash
Flow Agent, on behalf of itself and the Additional Cash Flow Secured Parties
represented thereby), it being understood and agreed that the temporary deposit
of Proceeds of Cash Flow Priority Collateral in a Deposit Account controlled by
such Additional ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the Cash Flow Collateral
Representative. Subject to Sections 2.3(h) and 2.3(j), from and after the date
upon which the Discharge of Additional Cash Flow Obligations shall have occurred
(or prior thereto upon obtaining the written consent of each Additional Cash
Flow Agent), any Additional ABL Agent or any Additional ABL Secured Party may
Exercise Any Secured Creditor Remedies under any Additional ABL Documents or
applicable law as to any Cash Flow Priority Collateral; provided, however, that
any Exercise of Secured Creditor Remedies with respect to any Collateral by any
Additional ABL Agent or Additional ABL Secured Party is at all times subject to
the provisions of this Agreement, including Section 4.1. Notwithstanding
anything to the contrary contained herein, any Additional ABL Agent or any
Additional ABL Secured Party may:

 

(i)           file a claim or statement of interest with respect to the
Additional ABL Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

 62 

 

 

(ii)          take any action (not adverse to the priority status of the Liens
on the Cash Flow Priority Collateral, or the rights of the Additional ABL Agent
or any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Cash Flow
Priority Collateral;

 

(iii)         file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of the Additional ABL Secured Parties, including any claims
secured by the ABL Priority Collateral or the Cash Flow Priority Collateral, if
any, in each case in accordance with the terms of this Agreement;

 

(iv)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the Cash Flow Priority Collateral; and

 

(v)          vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional Cash Flow Agent shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

 63 

 

 

(j)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that such Additional ABL Agent
and such Additional ABL Secured Parties (x) will not, and will not seek to,
Exercise Any Secured Creditor Remedies (or institute or join in any action or
proceeding with respect to the Exercise of Secured Creditor Remedies) with
respect to any of the Collateral without the written consent of the ABL
Collateral Representative and (y) will not knowingly take, receive or accept any
Proceeds of Collateral (except as may be separately otherwise agreed in writing
by and between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties), it being understood and agreed that the
temporary deposit of Proceeds of Collateral in a Deposit Account controlled by
such Additional ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the ABL Collateral
Representative; provided that nothing in this sentence shall prohibit any
Additional ABL Agent from taking such actions in its capacity as ABL Collateral
Representative, if applicable. The ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that the ABL Agent and the ABL Secured Parties will not,
and will not seek to, Exercise Any Secured Creditor Remedies (or institute or
join in any action or proceeding with respect to the Exercise of Secured
Creditor Remedies) with respect to any of the Collateral without the written
consent of the ABL Collateral Representative and will not knowingly take,
receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among each Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the ABL Agent shall not constitute a breach of
this Agreement so long as such Proceeds are promptly remitted to the ABL
Collateral Representative; provided that nothing in this sentence shall prohibit
the ABL Agent from taking such actions in its capacity as ABL Collateral
Representative, if applicable. Subject to Sections 2.3(c) and 2.3(d), the ABL
Collateral Representative may Exercise Any Secured Creditor Remedies under the
ABL Priority Collateral Documents or applicable law as to any Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the ABL Collateral Representative is at all times subject
to the provisions of this Agreement, including Section 4.1. Each ABL Collateral
Secured Party hereby appoints the ABL Collateral Representative as its agent to
exercise all remedies under all ABL Collateral Documents and Additional ABL
Collateral Documents. Notwithstanding anything to the contrary contained herein,
the ABL Agent or any ABL Secured Party and any Additional ABL Agent or any
Additional ABL Secured Party may:

 

(i)           file a claim or statement of interest with respect to the ABL
Obligations or the Additional ABL Obligations respectively; provided that an
Insolvency Proceeding has been commenced by or against any Grantor;

 

(ii)          take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties or any Additional ABL Agent or any of the Additional ABL Secured
Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)         file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the ABL Secured Parties or the Additional ABL Secured
Parties respectively, including any claims secured by the ABL Priority
Collateral or the Cash Flow Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)         file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with, or prohibited by, the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and, subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral or the Cash
Flow Priority Collateral; and

 

 64 

 

 

(v)          vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Collateral Representative shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

(k)          Notwithstanding any other provision of this Agreement, nothing
contained herein shall be construed to prevent (i) the ABL Agent or any ABL
Secured Party, or any Additional ABL Agent or any Additional ABL Secured Party
or any Additional Cash Flow Agent or any Additional Cash Flow Secured Party,
from objecting to any proposed retention of Collateral by the Cash Flow Agent or
any Cash Flow Secured Party in full or partial satisfaction of any Cash Flow
Obligations, (ii) the Cash Flow Agent or any Cash Flow Secured Party, or any
Additional Cash Flow Agent or any Additional Cash Flow Secured Party or any
Additional ABL Agent or any Additional ABL Secured Party, from objecting to any
proposed retention of Collateral by the ABL Agent or any ABL Secured Party in
full or partial satisfaction of any ABL Obligations, (iii) the ABL Agent or any
ABL Secured Party, or any Additional ABL Agent or any Additional ABL Secured
Party or the Cash Flow Agent or any Cash Flow Secured Party, or any other
Additional Cash Flow Agent or any other Additional Cash Flow Secured Party, from
objecting to any proposed retention of Collateral by any Additional Cash Flow
Agent or any Additional Cash Flow Secured Party in full or partial satisfaction
of any Additional Cash Flow Obligations, or (iv) the Cash Flow Agent or any Cash
Flow Secured Party, or any Additional Cash Flow Agent or any Additional Cash
Flow Secured Party or the ABL Agent or any ABL Secured Party, or any other
Additional ABL Agent or any other Additional ABL Secured Party, from objecting
to any proposed retention of Collateral by any Additional ABL Agent or any
Additional ABL Secured Party in full or partial satisfaction of any Additional
ABL Obligations.

 

Section 2.4 Exercise of Rights.

 

(a)          Notice of ABL Agent’s Lien.

 

(i)           Without limiting Section 2.3, the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties, hereby agrees that, until the
Discharge of ABL Obligations, in connection with any Exercise of Secured
Creditor Remedies by the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) or any Cash Flow Secured Party with
respect to any ABL Priority Collateral, the Cash Flow Agent or such Cash Flow
Secured Party, as applicable, shall advise any purchaser or transferee of any
ABL Priority Collateral in writing that the sale (whether public, private, by
foreclosure, or otherwise) or other transfer is subject to the Liens of the ABL
Agent and the ABL Secured Parties, unless the ABL Agent otherwise consents in
writing. In addition, the Cash Flow Agent agrees, on behalf of itself and the
Cash Flow Secured Parties, that, until the Discharge of ABL Obligations, any
notice of any proposed foreclosure or sale of any ABL Priority Collateral and
any other notice in connection with the Exercise of Secured Creditor Remedies
with respect thereto shall state prominently and clearly that the sale is
subject to the ABL Agent’s and the ABL Secured Parties’ prior Liens and that
such Liens shall continue as against the ABL Priority Collateral to be sold,
unless the ABL Agent otherwise consents in writing.

 

 65 

 

 

(ii)          Without limiting Section 2.3, any Additional Cash Flow Agent, on
behalf of itself and any Additional Cash Flow Secured Parties represented
thereby, hereby agrees that, until the Discharge of ABL Obligations, in
connection with any Exercise of Secured Creditor Remedies by such Additional
Cash Flow Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable) or any such Additional Cash Flow Secured Party
with respect to any ABL Priority Collateral, such Additional Cash Flow Agent or
Additional Cash Flow Secured Party, as applicable, shall advise any purchaser or
transferee of any ABL Priority Collateral in writing that the sale (whether
public, private, by foreclosure, or otherwise) or other transfer is subject to
the Liens of the ABL Agent and the ABL Secured Parties, unless the ABL Agent
otherwise consents in writing. In addition, any Additional Cash Flow Agent
agrees, on behalf of itself and any Additional Cash Flow Secured Parties
represented thereby, that, until the Discharge of ABL Obligations, any notice of
any proposed foreclosure or sale of any ABL Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and clearly that the sale is subject to the ABL
Agent’s and the ABL Secured Parties’ prior Liens and that such Liens shall
continue as against the ABL Priority Collateral to be sold, unless the ABL Agent
otherwise consents in writing.

 

(b)          Notice of Cash Flow Agent’s Lien.

 

(i)           Without limiting Section 2.3, the ABL Agent, on behalf of itself
and the ABL Secured Parties, hereby agrees that, until the Discharge of Cash
Flow Obligations, in connection with any Exercise of Secured Creditor Remedies
by the ABL Agent (including in its capacity as ABL Collateral Representative, if
applicable) or any ABL Secured Party with respect to the Cash Flow Priority
Collateral, the ABL Agent or such ABL Secured Party, as applicable, shall advise
any purchaser or transferee of any Cash Flow Priority Collateral in writing that
the sale (whether public, private, by foreclosure, or otherwise) or other
transfer is subject to the Liens of the Cash Flow Agent and the Cash Flow
Secured Parties, unless the Cash Flow Agent otherwise consents in writing. In
addition, the ABL Agent agrees, on behalf of itself and the ABL Secured Parties,
that, until the Discharge of Cash Flow Obligations, any notice of any proposed
foreclosure or sale of any Cash Flow Priority Collateral and any other notice in
connection with the Exercise of Secured Creditor Remedies with respect thereto
shall state prominently and clearly that the sale is subject to the Cash Flow
Agent’s and the Cash Flow Secured Parties’ prior Liens and that such Liens shall
continue as against the Cash Flow Priority Collateral to be sold, unless the
Cash Flow Agent otherwise consents in writing.

 

 66 

 

 

(ii)          Without limiting Section 2.3, any Additional ABL Agent, on behalf
of itself and any Additional ABL Secured Parties represented thereby, hereby
agrees that, until the Discharge of Cash Flow Obligations, in connection with
any Exercise of Secured Creditor Remedies by such Additional ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) or
any such Additional ABL Secured Party with respect to any Cash Flow Priority
Collateral, such Additional ABL Agent or Additional ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Cash Flow Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of the Cash Flow Agent and
the Cash Flow Secured Parties, unless the Cash Flow Agent otherwise consents in
writing. In addition, any Additional ABL Agent agrees, on behalf of itself and
any Additional ABL Secured Parties represented thereby, that, until the
Discharge of Cash Flow Obligations, any notice of any proposed foreclosure or
sale of any Cash Flow Priority Collateral and any other notice in connection
with the Exercise of Secured Creditor Remedies with respect thereto shall state
prominently and clearly that the sale is subject to the Cash Flow Agent’s and
the Cash Flow Secured Parties’ prior Liens and that such Liens shall continue as
against the Cash Flow Priority Collateral to be sold, unless the Cash Flow Agent
otherwise consents in writing.

 

(c)          Notice of Additional Cash Flow Agent’s Lien.

 

(i)           Without limiting Section 2.3, the ABL Agent, on behalf of itself
and the ABL Secured Parties, hereby agrees that, until the Discharge of
Additional Cash Flow Obligations, in connection with any Exercise of Secured
Creditor Remedies by the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) or any ABL Secured Party with respect to any Cash
Flow Priority Collateral, the ABL Agent or such ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Cash Flow Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of any Additional Cash Flow
Agent and any Additional Cash Flow Secured Parties (except as may be separately
otherwise agreed in writing by and between such Additional Cash Flow Agent, on
behalf of itself and the Additional Cash Flow Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties). In
addition, the ABL Agent agrees, on behalf of itself and the ABL Secured Parties,
that, until the Discharge of Additional Cash Flow Obligations, any notice of any
proposed foreclosure or sale of any Cash Flow Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and clearly that the sale is subject to any
Additional Cash Flow Agent’s and any Additional Cash Flow Secured Parties’ prior
Liens and that such Liens shall continue as against the Cash Flow Priority
Collateral to be sold (except as may be separately otherwise agreed in writing
by and between such Additional Cash Flow Agent, on behalf of itself and the
Additional Cash Flow Secured Parties represented thereby, and the ABL Agent, on
behalf of itself and the ABL Secured Parties).

 

 67 

 

 

(ii)          Without limiting Section 2.3, any Additional ABL Agent, on behalf
of itself and any Additional ABL Secured Parties represented thereby, hereby
agrees that, until the Discharge of Additional Cash Flow Obligations, in
connection with any Exercise of Secured Creditor Remedies by such Additional ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) or Additional ABL Secured Party with respect to any ABL Priority
Collateral, such Additional ABL Agent or Additional ABL Secured Party, as
applicable, shall advise any purchaser or transferee of any Cash Flow Priority
Collateral in writing that the sale (whether public, private, by foreclosure, or
otherwise) or other transfer is subject to the Liens of any Additional Cash Flow
Agent and any Additional Cash Flow Secured Parties (except as may be separately
otherwise agreed in writing by and between such Additional Cash Flow Agent, on
behalf of itself and the Additional Cash Flow Secured Parties represented
thereby, and such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby). In addition, any Additional ABL Agent
agrees, on behalf of itself and any Additional ABL Secured Parties represented
thereby, that, until the Discharge of Additional Cash Flow Obligations, any
notice of any proposed foreclosure or sale of any Cash Flow Priority Collateral
and any other notice in connection with the Exercise of Secured Creditor
Remedies with respect thereto shall state prominently and clearly that the sale
is subject to any Additional Cash Flow Agent’s and any Additional Cash Flow
Secured Parties’ prior Liens and that such Liens shall continue as against the
Cash Flow Priority Collateral to be sold (except as may be separately otherwise
agreed in writing by and between such Additional Cash Flow Agent, on behalf of
itself and the Additional Cash Flow Secured Parties represented thereby, and
such Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby).

 

(d)          Notice of Additional ABL Agent’s Lien.

 

(i)           Without limiting Section 2.3, the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties, hereby agrees that, until the
Discharge of Additional ABL Obligations, in connection with any Exercise of
Secured Creditor Remedies by the Cash Flow Agent (including in its capacity as
Cash Flow Collateral Representative, if applicable) or any Cash Flow Secured
Party with respect to any ABL Priority Collateral, the Cash Flow Agent or such
Cash Flow Secured Party, as applicable, shall advise any purchaser or transferee
of any ABL Priority Collateral in writing that the sale (whether public,
private, by foreclosure, or otherwise) or other transfer is subject to the Liens
of any Additional ABL Agent and any Additional ABL Secured Parties. In addition,
the Cash Flow Agent agrees, on behalf of itself and the Cash Flow Secured
Parties, that, until the Discharge of Additional ABL Obligations, any notice of
any proposed foreclosure or sale of any ABL Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and clearly that the sale is subject to any
Additional ABL Agent’s and any Additional ABL Secured Parties’ prior Liens and
that such Liens shall continue as against the ABL Priority Collateral to be
sold.

 

 68 

 

 

(ii)          Without limiting Section 2.3, any Additional Cash Flow Agent, on
behalf of itself and any Additional Cash Flow Secured Parties represented
thereby, hereby agrees that, until the Discharge of Additional ABL Obligations,
in connection with any Exercise of Secured Creditor Remedies by such Additional
Cash Flow Agent (including in its capacity as Cash Flow Collateral
Representative, if applicable) or Additional Cash Flow Secured Party with
respect to any ABL Priority Collateral, such Additional Cash Flow Agent or
Additional Cash Flow Secured Party, as applicable, shall advise any purchaser or
transferee of any ABL Priority Collateral in writing that the sale (whether
public, private, by foreclosure, or otherwise) or other transfer is subject to
the Liens of any Additional ABL Agent and any Additional ABL Secured Parties. In
addition, any Additional Cash Flow Agent agrees, on behalf of itself and any
Additional Cash Flow Secured Parties represented thereby, that, until the
Discharge of Additional ABL Obligations, any notice of any proposed foreclosure
or sale of any ABL Priority Collateral and any other notice in connection with
the Exercise of Secured Creditor Remedies with respect thereto shall state
prominently and clearly that the sale is subject to any Additional ABL Agent’s
and any Additional ABL Secured Parties’ prior Liens and that such Liens shall
continue as against the ABL Priority Collateral to be sold.

 

(e)          No Other Restrictions.

 

(i)           Except as otherwise set forth in this Agreement, each of the Cash
Flow Agent, the Cash Flow Secured Parties, the ABL Agent, the ABL Secured
Parties, any Additional Agent and any Additional Secured Parties shall have any
and all rights and remedies it may have as a creditor under applicable law,
including the right to the Exercise of Secured Creditor Remedies (except as may
be separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Secured Parties represented
thereby), provided, however, that the Exercise of Secured Creditor Remedies with
respect to the Collateral shall be subject to the Lien Priority and to the
provisions of this Agreement, including Sections 2.3 and 4.1. The ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) may
enforce the provisions of the ABL Documents, the Cash Flow Agent (including in
its capacity as Cash Flow Collateral Representative, if applicable) may enforce
the provisions of the Cash Flow Documents, any Additional Cash Flow Agent
(including in its capacity as Cash Flow Collateral Representative, if
applicable) may enforce the provisions of the Additional Cash Flow Documents,
any Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) may enforce the provisions of the Additional ABL
Documents, and each may Exercise Any Secured Creditor Remedies, all in such
order and in such manner as each may determine in the exercise of its sole
discretion, consistent with the terms of this Agreement and mandatory provisions
of applicable law (except as may be separately otherwise agreed in writing by
and between or among any applicable Parties, solely as among such Parties and
the Secured Parties represented thereby); provided, however, that each of the
ABL Agent (including in its capacity as ABL Collateral Representative, if
applicable), the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable), any Additional Cash Flow Agent
(including in its capacity as Cash Flow Collateral Representative, if
applicable) and any Additional ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) agrees to provide to each other such
Party copies of any notices that it is required under applicable law to deliver
to any Credit Party; provided, further, however, that the ABL Agent’s failure to
provide any such copies to any other such Party shall not impair any of the ABL
Agent’s rights hereunder or under any of the ABL Documents, the Cash Flow
Agent’s failure to provide any such copies to any other such Party shall not
impair any of the Cash Flow Agent’s rights hereunder or under any of the Cash
Flow Documents, any failure by any Additional Cash Flow Agent to provide any
such copies to any other such Party shall not impair any of such Additional Cash
Flow Agent’s rights hereunder or under any of the Additional Cash Flow Documents
and any failure by any Additional ABL Agent to provide any such copies to any
other such Party shall not impair any of such Additional ABL Agent’s rights
hereunder or under any of the Additional ABL Documents.

 

 69 

 

 

(ii)          Each of the Cash Flow Agent (including in its capacity as Cash
Flow Collateral Representative, if applicable) and the Cash Flow Secured Parties
agrees that it will not institute or join in any suit, Insolvency Proceeding or
other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against the ABL Agent or any other ABL Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken. Each of the Cash Flow Agent (including in
its capacity as Cash Flow Collateral Representative, if applicable) and the Cash
Flow Secured Parties agrees that it will not institute or join in any suit,
Insolvency Proceeding or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim against any Additional Agent or any
other Additional Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties).

 

(iii)         Each of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) and the ABL Secured Parties agrees that it will
not institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim against
the Cash Flow Agent or any other Cash Flow Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken. Each of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) and the ABL Secured Parties agrees that it will
not institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim against
any Additional Agent or any other Additional Secured Party seeking damages from
or other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be taken
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

 

 70 

 

 

(iv)         Each of any Additional Agent (including in its capacity as Cash
Flow Collateral Representative or ABL Collateral Representative, if and as
applicable) and the Additional Secured Parties agrees that it will not institute
or join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the ABL Agent
or any other ABL Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). Each of any
Additional Agent (including in its capacity as Cash Flow Collateral
Representative or ABL Collateral Representative, if and as applicable) and the
Additional Secured Parties agrees that it will not institute or join in any
suit, Insolvency Proceeding or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against the Cash Flow Agent
or any other Cash Flow Secured Party seeking damages from or other relief by way
of specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with respect to the Collateral that
is consistent with the terms of this Agreement, and none of such Persons shall
be liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties). Each of
any Additional Agent (including in its capacity as Cash Flow Collateral
Representative or ABL Collateral Representative, if and as applicable) and the
Additional Secured Parties represented thereby agrees that it will not institute
or join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any other
Additional Agent or any Additional Secured Party represented by such other
Additional Agent, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agents, in
each case on behalf of itself and the Additional Secured Parties represented
thereby).

 

(f)           Release of Liens.

 

 71 

 

 

(i)           In the event of (A) any private or public sale of all or any
portion of the ABL Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the ABL Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the ABL Priority Collateral, so long as such sale, transfer or other
disposition is then permitted by the ABL Priority Collateral Documents, (C) the
release of the ABL Collateral Secured Parties’ Lien on all or any portion of the
ABL Priority Collateral, which release under clause (C) shall have been approved
by the Requisite ABL Holders, in the case of clauses (B) and (C) only to the
extent occurring prior to the Discharge of ABL Collateral Obligations and not in
connection with a Discharge of ABL Obligations (and irrespective of whether an
Event of Default has occurred), or (D) the termination and discharge of a
subsidiary guaranty in accordance with the terms thereof, (x) the Cash Flow
Agent agrees, on behalf of itself and the Cash Flow Secured Parties, that (so
long as, if applicable, the net cash proceeds of any such sale, if any,
described in clause (A) above are applied as provided in Section 4.1 and there
is a corresponding release of the Liens on such ABL Priority Collateral securing
the ABL Obligations) such sale or release will be free and clear of the Liens on
such ABL Priority Collateral securing the Cash Flow Obligations, and the Cash
Flow Agent’s and the Cash Flow Secured Parties’ Liens with respect to the ABL
Priority Collateral so sold, transferred, disposed or released shall terminate
and be automatically released without further action and (y) any Additional Cash
Flow Agent agrees, on behalf of itself and any Additional Cash Flow Secured
Parties represented thereby, that (so long as, if applicable, the net cash
proceeds of any such sale, if any, described in clause (A) above are applied as
provided in Section 4.1 and there is a corresponding release of the Liens on
such ABL Priority Collateral securing the ABL Obligations) such sale or release
will be free and clear of the Liens on such ABL Priority Collateral securing the
Additional Cash Flow Obligations, and such Additional Cash Flow Agent’s and the
applicable Additional Cash Flow Secured Parties’ Liens with respect to the ABL
Priority Collateral so sold, transferred, disposed or released shall terminate
and be automatically released without further action. In furtherance of, and
subject to, the foregoing, each of the Cash Flow Agent and any Additional Cash
Flow Agent agrees that it will execute any and all Lien releases or other
documents reasonably requested by the ABL Collateral Representative in
connection therewith. Each of the Cash Flow Agent and any Additional Cash Flow
Agent hereby appoints the ABL Collateral Representative and any officer or duly
authorized person of the ABL Collateral Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Party and in the name of such
Party or in the ABL Collateral Representative’s own name, from time to time, in
the ABL Collateral Representative’s sole discretion, for the purposes of
carrying out the terms of this paragraph, to take any and all appropriate action
and to execute and deliver any and all documents and instruments as may be
necessary or desirable to accomplish the purposes of this paragraph, including
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable). In the event of any private or public sale of all or any
portion of the ABL Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the ABL Collateral
Representative, each Additional ABL Agent agrees, on behalf of the Additional
ABL Secured Parties, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, are applied as provided in Section 4.1 and there is a
corresponding release of the Liens on the ABL Priority Collateral securing the
ABL Obligations), such sale or release will be free and clear of its Liens on
such ABL Priority Collateral securing the Additional ABL Obligations, and the
Additional ABL Agent’s and the Additional ABL Secured Parties’ Liens with
respect to the ABL Priority Collateral so sold, transferred, disposed or
released shall terminate and be automatically released without further action.
In furtherance of, and subject to, the foregoing, each Additional ABL Agent
agrees that it will execute any and all Lien releases or other documents
reasonably requested by the ABL Collateral Representative in connection
therewith. Each Additional ABL Agent hereby appoints the ABL Collateral
Representative and any officer or duly authorized person of the ABL Collateral
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Party and in the name of such Party or in the ABL Collateral
Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

 72 

 

 

(ii)          In the event of (A) any private or public sale of all or any
portion of the Cash Flow Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the Cash Flow Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the Cash Flow Priority Collateral, so long as such sale, transfer or
other disposition is then permitted by the Cash Flow Priority Collateral
Documents, (C) the release of the Cash Flow Collateral Secured Parties’ Liens on
all or any portion of the Cash Flow Priority Collateral, which release under
this clause (C) shall have been approved by the Requisite Cash Flow Holders, in
the case of clauses (B) and (C) only to the extent occurring prior to the
Discharge of Cash Flow Collateral Obligations and not in connection with a
Discharge of Cash Flow Collateral Obligations (and irrespective of whether an
Event of Default has occurred), or (D) the termination and discharge of a
subsidiary guaranty in accordance with the terms thereof, (x) the ABL Agent
agrees, on behalf of itself and the ABL Secured Parties, that (so long as, if
applicable, the net cash proceeds of any such sale, if any, described in clause
(A) above are applied as provided in Section 4.1 and there is a corresponding
release of the Liens on such Cash Flow Priority Collateral securing the Cash
Flow Collateral Obligations) such sale or release will be free and clear of the
Liens on such Cash Flow Priority Collateral securing the ABL Obligations and the
ABL Agent’s and the ABL Secured Parties’ Liens with respect to the Cash Flow
Priority Collateral so sold, transferred, disposed or released shall terminate
and be automatically released without further action and (y) any Additional ABL
Agent agrees, on behalf of itself and any Additional ABL Secured Parties
represented thereby, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, described in clause (A) above are applied as provided in
Section 4.1 and there is a corresponding release of the Liens on such Cash Flow
Priority Collateral securing the Cash Flow Collateral Obligations) such sale or
release will be free and clear of the Liens on such Cash Flow Priority
Collateral securing the Additional ABL Obligations, and such Additional ABL
Agent’s and the applicable Additional ABL Secured Parties’ Liens with respect to
the Cash Flow Priority Collateral so sold, transferred, disposed or released
shall terminate and be automatically released without further action. In
furtherance of, and subject to, the foregoing, each of the ABL Agent and each
Additional ABL Agent agrees that it will execute any and all Lien releases or
other documents reasonably requested by the Cash Flow Collateral Representative
in connection therewith. Each of the ABL Agent and each Additional ABL Agent
hereby appoints the Cash Flow Collateral Representative and any officer or duly
authorized person of the Cash Flow Collateral Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Party and in the name of such
Party or in the Cash Flow Collateral Representative’s own name, from time to
time, in the Cash Flow Collateral Representative’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable). In the event of any private or public
sale of all or any portion of the Cash Flow Priority Collateral in connection
with any Exercise of Secured Creditor Remedies by or with the consent of the
Cash Flow Collateral Representative, each Additional Cash Flow Agent agrees, on
behalf of the Additional Cash Flow Secured Parties, that (so long as, if
applicable, the net cash proceeds of any such sale, if any, are applied as
provided in Section 4.1 and there is a corresponding release of the Liens on
such Cash Flow Priority Collateral securing the Cash Flow Collateral
Obligations), such sale or release will be free and clear of its Liens on such
Cash Flow Priority Collateral securing the Additional Cash Flow Obligations, and
the Additional Cash Flow Agent’s and the Additional Cash Flow Secured Parties’
Liens with respect to the Cash Flow Priority Collateral so sold, transferred,
disposed or released shall terminate and be automatically released without
further action. In furtherance of, and subject to, the foregoing, each
Additional Cash Flow Agent agrees that it will execute any and all Lien releases
or other documents reasonably requested by the Cash Flow Collateral
Representative in connection therewith. Each Additional Cash Flow Agent hereby
appoints the Cash Flow Collateral Representative and any officer or duly
authorized person of the Cash Flow Collateral Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Party and in the name of such
Party or in the Cash Flow Collateral Representative’s own name, from time to
time, in the Cash Flow Collateral Representative’s sole discretion, for the
purposes of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
paragraph, including any financing statements, endorsements, assignments,
releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).

 

Section 2.5 No New Liens. (a) Until the Discharge of ABL Obligations, the
parties hereto agree that (except as may be separately otherwise agreed in
writing by and between the relevant Agents, each on behalf of itself and the
Secured Parties represented thereby):

 

 73 

 

 

(i)           No Cash Flow Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Cash Flow Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein. If any Cash Flow
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any Cash Flow Obligation which assets are not also subject
to the Lien of the ABL Agent under the ABL Documents, subject to the Lien
Priority set forth herein, then the Cash Flow Agent (or the relevant Cash Flow
Secured Party) shall, without the need for any further consent of any other Cash
Flow Secured Party and notwithstanding anything to the contrary in any other
Cash Flow Document, be deemed to also hold and have held such Lien for the
benefit of the ABL Agent as security for the ABL Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify the ABL Agent in
writing of the existence of such Lien. For the avoidance of doubt, this
paragraph (i) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any Cash Flow Secured Party, or any Lien on any property that has been sold
or otherwise transferred in connection with a sale and leaseback transaction
entered into with any Cash Flow Secured Party, or that consists of property
subject to any such sale and leaseback transaction or general intangibles
related thereto (in each case, to the extent such property constitutes Excluded
Assets (as defined in the ABL Documents)).

 

(ii)          No Additional Cash Flow Secured Party shall knowingly acquire or
hold any Lien on any assets of any Credit Party securing any Additional Cash
Flow Obligation which assets are not also subject to the Lien of the ABL Agent
under the ABL Documents, subject to the Lien Priority set forth herein. If any
Additional Cash Flow Secured Party shall nonetheless acquire or hold any Lien on
any assets of any Credit Party securing any Additional Cash Flow Obligation
which assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein, then the relevant
Additional Cash Flow Agent (or the relevant Additional Cash Flow Secured Party)
shall, without the need for any further consent of any other Additional Cash
Flow Secured Party and notwithstanding anything to the contrary in any other
Additional Cash Flow Document, be deemed to also hold and have held such Lien
for the benefit of the ABL Agent as security for the ABL Obligations (subject to
the Lien Priority and other terms hereof) and shall promptly notify the ABL
Agent in writing of the existence of such Lien. For the avoidance of doubt, this
paragraph (ii) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any Additional Cash Flow Secured Party, or any Lien on any property that has
been sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional Cash Flow Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the ABL Documents)).

 

(iii)         No Additional ABL Secured Party shall knowingly acquire or hold
any Lien on any assets of any Credit Party securing any Additional ABL
Obligation which assets are not also subject to the Lien of the ABL Agent under
the ABL Documents, subject to the Lien Priority set forth herein. If any
Additional ABL Secured Party shall nonetheless acquire or hold any Lien on any
assets of any Credit Party securing any Additional ABL Obligation which assets
are not also subject to the Lien of the ABL Agent under the ABL Documents,
subject to the Lien Priority set forth herein, then the relevant Additional ABL
Agent (or the relevant Additional ABL Secured Party) shall, without the need for
any further consent of any other Additional ABL Secured Party and
notwithstanding anything to the contrary in any other Additional ABL Document,
be deemed to also hold and have held such Lien for the benefit of the ABL Agent
as security for the ABL Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (iii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any Additional ABL
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Additional ABL Secured Party, or that consists of property subject to
any such sale and leaseback transaction or general intangibles related thereto
(in each case, to the extent such property constitutes Excluded Assets (as
defined in the ABL Documents)).

 

 74 

 

 

(b)          Until the Discharge of Cash Flow Obligations, the parties hereto
agree that (except as may be separately otherwise agreed in writing by and
between the relevant Agents, each on behalf of itself and the Secured Parties
represented thereby):

 

(i)           No ABL Secured Party shall knowingly acquire or hold any Lien on
any assets of any Credit Party securing any ABL Obligation which assets are not
also subject to the Lien of the Cash Flow Agent under the Cash Flow Documents,
subject to the Lien Priority set forth herein. If any ABL Secured Party shall
nonetheless acquire or hold any Lien on any assets of any Credit Party securing
any ABL Obligation which assets are not also subject to the Lien of the Cash
Flow Agent under the Cash Flow Documents, subject to the Lien Priority set forth
herein, then the ABL Agent (or the relevant ABL Secured Party) shall, without
the need for any further consent of any other ABL Secured Party and
notwithstanding anything to the contrary in any other ABL Document be deemed to
also hold and have held such Lien for the benefit of the Cash Flow Agent as
security for the Cash Flow Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify the Cash Flow Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (i) shall not
apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any ABL Secured
Party, or any Lien on any property that has been sold or otherwise transferred
in connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the Cash
Flow Documents)).

 

(ii)          No Additional Cash Flow Secured Party shall knowingly acquire or
hold any Lien on any assets of any Credit Party securing any Additional Cash
Flow Obligation which assets are not also subject to the Lien of the Cash Flow
Agent under the Cash Flow Documents, subject to the Lien Priority set forth
herein. If any Additional Cash Flow Secured Party shall nonetheless acquire or
hold any Lien on any assets of any Credit Party securing any Additional Cash
Flow Obligation which assets are not also subject to the Lien of the Cash Flow
Agent under the Cash Flow Documents, subject to the Lien Priority set forth
herein, then the relevant Additional Cash Flow Agent (or the relevant Additional
Cash Flow Secured Party) shall, without the need for any further consent of any
other Additional Cash Flow Secured Party and notwithstanding anything to the
contrary in any other Additional Cash Flow Document, be deemed to also hold and
have held such Lien for the benefit of the Cash Flow Agent as security for the
Cash Flow Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify the Cash Flow Agent in writing of the existence of such
Lien. For the avoidance of doubt, this paragraph (ii) shall not apply to any
Lien on any property of any Credit Party securing any Purchase Money
Indebtedness or Capitalized Lease Obligation owing to any Additional Cash Flow
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Additional Cash Flow Secured Party, or that consists of property
subject to any such sale and leaseback transaction or general intangibles
related thereto (in each case, to the extent such property constitutes Excluded
Assets (as defined in the applicable Cash Flow Documents)).

 

 75 

 

 

(iii)         No Additional ABL Secured Party shall knowingly acquire or hold
any Lien on any assets of any Credit Party securing any Additional ABL
Obligation which assets are not also subject to the Lien of the Cash Flow Agent
under the Cash Flow Documents, subject to the Lien Priority set forth herein. If
any Additional ABL Secured Party shall nonetheless acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the Cash Flow Agent under the Cash
Flow Documents, subject to the Lien Priority set forth herein, then the relevant
Additional ABL Agent (or the relevant Additional ABL Secured Party) shall,
without the need for any further consent of any other Additional ABL Secured
Party and notwithstanding anything to the contrary in any other Additional ABL
Document, be deemed to also hold and have held such Lien for the benefit of the
Cash Flow Agent as security for the Cash Flow Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify the Cash Flow Agent
in writing of the existence of such Lien. For the avoidance of doubt, this
paragraph (iii) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any Additional ABL Secured Party, or any Lien on any property that has been
sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional ABL Secured Party, or that consists
of property subject to any such sale and leaseback transaction or general
intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the Cash Flow Documents)).

 

(c)          Until the Discharge of Additional Cash Flow Obligations, the
parties hereto agree that (except as may be separately otherwise agreed in
writing by and between the relevant Agents, each on behalf of itself and the
Secured Parties represented thereby):

 

 76 

 

 

(i)           No ABL Secured Party shall knowingly acquire or hold any Lien on
any assets of any Credit Party securing any ABL Obligation which assets are not
also subject to the Lien of each Additional Cash Flow Agent under the Additional
Cash Flow Documents, subject to the Lien Priority set forth herein. If any ABL
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of each Additional Cash Flow Agent under the Additional Cash Flow
Documents, subject to the Lien Priority set forth herein, then the ABL Agent (or
the relevant ABL Secured Party) shall, without the need for any further consent
of any other ABL Secured Party and notwithstanding anything to the contrary in
any other ABL Document be deemed to also hold and have held such Lien for the
benefit of each Additional Cash Flow Agent as security for the Additional Cash
Flow Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional Cash Flow Agent in writing of the existence of
such Lien. For the avoidance of doubt, this paragraph (i) shall not apply to any
Lien on any property of any Credit Party securing any Purchase Money
Indebtedness or Capitalized Lease Obligation owing to any ABL Secured Party, or
any Lien on any property that has been sold or otherwise transferred in
connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the
applicable Additional Cash Flow Documents)).

 

(ii)          No Cash Flow Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Cash Flow Obligation which
assets are not also subject to the Lien of each Additional Cash Flow Agent under
the Additional Cash Flow Documents, subject to the Lien Priority set forth
herein and except as may be separately otherwise agreed in writing by and
between any Additional Cash Flow Agent, on behalf of itself and the Additional
Cash Flow Secured Parties represented thereby, and the Cash Flow Agent, on
behalf of itself and the Cash Flow Secured Parties. If any Cash Flow Secured
Party shall nonetheless acquire or hold any Lien on any assets of any Credit
Party securing any Cash Flow Obligation which assets are not also subject to the
Lien of each Additional Cash Flow Agent under the Additional Cash Flow
Documents, subject to the Lien Priority set forth herein, then the Cash Flow
Agent (or the relevant Cash Flow Secured Party) shall, without the need for any
further consent of any other Cash Flow Secured Party and notwithstanding
anything to the contrary in any other Cash Flow Document be deemed to also hold
and have held such Lien for the benefit of each Additional Cash Flow Agent as
security for the Additional Cash Flow Obligations (subject to the Lien Priority
and other terms hereof) and shall promptly notify each Additional Cash Flow
Agent in writing of the existence of such Lien. For the avoidance of doubt, this
paragraph (ii) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any Cash Flow Secured Party, or any Lien on any property that has been sold
or otherwise transferred in connection with a sale and leaseback transaction
entered into with any Cash Flow Secured Party, or that consists of property
subject to any such sale and leaseback transaction or general intangibles
related thereto (in each case, to the extent such property constitutes Excluded
Assets (as defined in the applicable Additional Cash Flow Documents)).

 

 77 

 

 

(iii)         No Additional ABL Secured Party shall knowingly acquire or hold
any Lien on any assets of any Credit Party securing any Additional ABL
Obligation which assets are not also subject to the Lien of any Additional Cash
Flow Agent under the Additional Cash Flow Documents, subject to the Lien
Priority set forth herein. If any Additional ABL Secured Party shall nonetheless
acquire or hold any Lien on any assets of any Credit Party securing any
Additional ABL Obligation which assets are not also subject to the Lien of any
Additional Cash Flow Agent under the Additional Cash Flow Documents, subject to
the Lien Priority set forth herein, then the relevant Additional ABL Agent (or
the relevant Additional ABL Secured Party) shall, without the need for any
further consent of any other Additional ABL Secured Party and notwithstanding
anything to the contrary in any other Additional ABL Document, be deemed to also
hold and have held such Lien for the benefit of each Additional Cash Flow Agent
as security for the Additional Cash Flow Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each Additional Cash
Flow Agent in writing of the existence of such Lien. For the avoidance of doubt,
this paragraph (iii) shall not apply to any Lien on any property of any Credit
Party securing any Purchase Money Indebtedness or Capitalized Lease Obligation
owing to any Additional ABL Secured Party, or any Lien on any property that has
been sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional ABL Secured Party, or that consists
of property subject to any such sale and leaseback transaction or general
intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional Cash Flow
Documents)).

 

(d)          Until the Discharge of Additional ABL Obligations, the parties
hereto agree that (except as may be separately otherwise agreed in writing by
and between the relevant Agents, each on behalf of itself and the Secured
Parties represented thereby):

 

(i)           No ABL Secured Party shall knowingly acquire or hold any Lien on
any assets of any Credit Party securing any ABL Obligation which assets are not
also subject to the Lien of each Additional ABL Agent under the Additional ABL
Documents, subject to the Lien Priority set forth herein and except as may be
separately otherwise agreed in writing by and between any Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). If any ABL
Secured Party shall nonetheless acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of each Additional ABL Agent under the Additional ABL Documents,
subject to the Lien Priority set forth herein, then the ABL Agent (or the
relevant ABL Secured Party) shall, without the need for any further consent of
any other ABL Secured Party and notwithstanding anything to the contrary in any
other ABL Document be deemed to also hold and have held such Lien for the
benefit of each Additional ABL Agent as security for the Additional ABL
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien. For the avoidance of doubt, this paragraph (i) shall not apply to any Lien
on any property of any Credit Party securing any Purchase Money Indebtedness or
Capitalized Lease Obligation owing to any ABL Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any ABL Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional ABL
Documents)).

 

 78 

 

 

(ii)          No Cash Flow Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Cash Flow Obligation which
assets are not also subject to the Lien of each Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein. If any
Cash Flow Secured Party shall nonetheless acquire or hold any Lien on any assets
of any Credit Party securing any Cash Flow Obligation which assets are not also
subject to the Lien of each Additional ABL Agent under the Additional ABL
Documents, subject to the Lien Priority set forth herein, then the Cash Flow
Agent (or the relevant Cash Flow Secured Party) shall, without the need for any
further consent of any other Cash Flow Secured Party and notwithstanding
anything to the contrary in any other Cash Flow Document be deemed to also hold
and have held such Lien for the benefit of each Additional ABL Agent as security
for the Additional ABL Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Additional ABL Agent in writing of the
existence of such Lien. For the avoidance of doubt, this paragraph (ii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any Cash Flow
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Cash Flow Secured Party, or that consists of property subject to any
such sale and leaseback transaction or general intangibles related thereto (in
each case, to the extent such property constitutes Excluded Assets (as defined
in the applicable Additional ABL Documents)).

 

(iii)         No Additional Cash Flow Secured Party shall knowingly acquire or
hold any Lien on any assets of any Credit Party securing any Additional Cash
Flow Obligation which assets are not also subject to the Lien of any Additional
ABL Agent under the Additional ABL Documents, subject to the Lien Priority set
forth herein. If any Additional Cash Flow Secured Party shall nonetheless
acquire or hold any Lien on any assets of any Credit Party securing any
Additional Cash Flow Obligation which assets are not also subject to the Lien of
any Additional ABL Agent under the Additional ABL Documents, subject to the Lien
Priority set forth herein, then the relevant Additional Cash Flow Agent (or the
relevant Additional Cash Flow Secured Party) shall, without the need for any
further consent of any other Additional Cash Flow Secured Party and
notwithstanding anything to the contrary in any other Additional Cash Flow
Document, be deemed to also hold and have held such Lien for the benefit of each
Additional ABL Agent as security for the Additional ABL Obligations (subject to
the Lien Priority and other terms hereof) and shall promptly notify each
Additional ABL Agent in writing of the existence of such Lien. For the avoidance
of doubt, this paragraph (iii) shall not apply to any Lien on any property of
any Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Additional Cash Flow Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Additional Cash Flow Secured
Party, or that consists of property subject to any such sale and leaseback
transaction or general intangibles related thereto (in each case, to the extent
such property constitutes Excluded Assets (as defined in the applicable
Additional ABL Documents)).

 

(e)          No Secured Party shall be deemed to be in breach of this Section
2.5 as a result of any other Secured Party expressly declining, in writing (by
virtue of the scope of the grant of Liens, including exceptions thereto,
exclusions therefrom, and waivers and releases thereof), to acquire, hold or
continue to hold any Lien in any asset of any Credit Party.

 

(f)           Notwithstanding anything to the contrary herein, the provisions of
this Section 2.5 shall not apply to any ABL Canadian Collateral.

 

 79 

 

 

Section 2.6 Waiver of Marshalling. Until the Discharge of ABL Obligations, the
Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties, and any
Additional Cash Flow Agent, on behalf of itself and any Additional Cash Flow
Secured Parties represented thereby, agrees (including in its capacity as Cash
Flow Collateral Representative, if applicable) not to assert, and hereby waives,
to the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

 

Until the Discharge of Cash Flow Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, and any Additional ABL Agent, on behalf of itself
and any Additional ABL Secured Parties represented thereby, agrees (including in
its capacity as ABL Collateral Representative, if applicable) not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling or other similar right that may otherwise be available under
applicable law with respect to the Cash Flow Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

Until the Discharge of Additional Cash Flow Obligations, the ABL Agent, on
behalf of itself and the ABL Secured Parties, and any Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees (including in its capacity as ABL Collateral Representative, if
applicable) not to assert and hereby waives, to the fullest extent permitted by
law, any right to demand, request, plead or otherwise assert or otherwise claim
the benefit of, any marshalling or other similar right that may otherwise be
available under applicable law with respect to the Cash Flow Priority Collateral
or any other similar rights a junior secured creditor may have under applicable
law (except as may be separately otherwise agreed in writing by and between the
applicable Additional Cash Flow Agent, on behalf of itself and the Additional
Cash Flow Secured Parties represented thereby, and (x) the ABL Agent, on behalf
of itself and the ABL Secured Parties, or (y) the applicable Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, as applicable).

 

Until the Discharge of Additional ABL Obligations, the Cash Flow Agent, on
behalf of itself and the Cash Flow Secured Parties, and any Additional Cash Flow
Agent, on behalf of itself and any Additional Cash Flow Secured Parties
represented thereby, agrees (including in its capacity as Cash Flow Collateral
Representative, if applicable) not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling or other similar right that
may otherwise be available under applicable law with respect to the ABL Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

 

ARTICLE 3

 

Actions of the Parties

 

Section 3.1 Certain Actions Permitted. The Cash Flow Agent, the ABL Agent and
any Additional Agent may make such demands or file such claims in respect of the
Cash Flow Obligations, the ABL Obligations or the Additional Obligations, as
applicable, as are necessary to prevent the waiver or bar of such claims under
applicable statutes of limitations or other statutes, court orders, or rules of
procedure at any time.

 

 80 

 

 

Section 3.2 Agent for Perfection. The ABL Agent (including in its capacity as
ABL Collateral Representative, if applicable), for the benefit of and on behalf
of itself and each ABL Secured Party, the Cash Flow Agent (including in its
capacity as Cash Flow Collateral Representative, if applicable), for the benefit
of and on behalf of itself and each Cash Flow Secured Party, and any Additional
Agent (including in its capacity as Cash Flow Collateral Representative or ABL
Collateral Representative, if and as applicable), for the benefit of and on
behalf of itself and each Additional Secured Party represented thereby, as
applicable, each agree to hold all Control Collateral and Cash Collateral that
is part of the Collateral in their respective possession, custody, or control
(or in the possession, custody, or control of agents or bailees for any of them)
as agent for each other solely for the purpose of perfecting the security
interest granted to each in such Control Collateral or Cash Collateral, subject
to the terms and conditions of this Section 3.2. None of the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable), the
ABL Secured Parties, the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable), the Cash Flow Secured Parties, any
Additional Agent (including in its capacity as Cash Flow Collateral
Representative or ABL Collateral Representative, if and as applicable), or any
Additional Secured Parties, as applicable, shall have any obligation whatsoever
to the others to assure that the Control Collateral or the Cash Collateral is
genuine or owned by any Borrower, any Guarantor, or any other Person or to
preserve rights or benefits of any Person. The duties or responsibilities of the
ABL Agent, the Cash Flow Agent and any Additional Agent under this Section 3.2
are and shall be limited solely to holding or maintaining control of the Control
Collateral and the Cash Collateral as agent for the other Parties for purposes
of perfecting the Lien held by the Cash Flow Agent, the ABL Agent or any
Additional Agent, as applicable. The ABL Agent is not and shall not be deemed to
be a fiduciary of any kind for the Cash Flow Agent, the Cash Flow Secured
Parties, any Additional Agent, any Additional Secured Parties, or any other
Person. The Cash Flow Agent is not and shall not be deemed to be a fiduciary of
any kind for the ABL Agent, the ABL Secured Parties, any Additional Agent, any
Additional Secured Parties, or any other Person. Any Additional Agent is not and
shall not be deemed to be a fiduciary of any kind for the ABL Agent, the ABL
Secured Parties, the Cash Flow Agent, the Cash Flow Secured Parties, any other
Additional Agent or any Additional Secured Parties represented by any other
Additional Agent, or any other Person. In the event that (a) the Cash Flow Agent
or any Cash Flow Secured Party receives any Collateral or Proceeds of the
Collateral in violation of the terms of this Agreement, (b) the ABL Agent or any
ABL Secured Party receives any Collateral or Proceeds of the Collateral in
violation of the terms of this Agreement, or (c) any Additional Agent or any
Additional Secured Party receives any Collateral or Proceeds of the Collateral
in violation of the terms of this Agreement, then the Cash Flow Agent, such Cash
Flow Secured Party, the ABL Agent, such ABL Secured Party, such Additional
Agent, or such Additional Secured Party, as applicable, shall promptly pay over
such Proceeds or Collateral to (i) in the case of ABL Priority Collateral or
Proceeds thereof, the ABL Collateral Representative, or (ii) in the case of Cash
Flow Priority Collateral or Proceeds thereof, the Cash Flow Collateral
Representative, in each case, in the same form as received with any necessary
endorsements, for application in accordance with the provisions of Section 4.1.
Each Credit Party shall deliver all Control Collateral and all Cash Collateral
required to be delivered pursuant to the Credit Documents (i) in the case of ABL
Priority Collateral or Proceeds thereof, to the ABL Collateral Representative,
or (ii) in the case of Cash Flow Priority Collateral or Proceeds thereof, to the
Cash Flow Collateral Representative.

 

 81 

 

 

Section 3.3 Sharing of Information and Access. In the event that the ABL Agent
or any Additional ABL Agent shall, in the exercise of its rights under the ABL
Collateral Documents, the Additional ABL Collateral Documents or otherwise,
receive possession or control of any books and records of any Cash Flow Credit
Party that contain information identifying or pertaining to the Cash Flow
Priority Collateral, such Party shall, upon request of the Cash Flow Agent or
any Additional Cash Flow Agent and as promptly as practicable thereafter, either
make available to such requesting Party such books and records for inspection
and duplication or provide to such requesting Party copies thereof. In the event
that the Cash Flow Agent or any Additional Cash Flow Agent shall, in the
exercise of its rights under the Cash Flow Collateral Documents, the Additional
Cash Flow Collateral Documents or otherwise, receive possession or control of
any books and records of any ABL Credit Party that contain information
identifying or pertaining to any of the ABL Priority Collateral, such Party
shall, upon written request from the ABL Agent or any Additional ABL Agent and
as promptly as practicable thereafter, either make available to such requesting
Party such books and records for inspection and duplication or provide to such
requesting Party copies thereof. Each Credit Party, the Cash Flow Agent and each
Additional Cash Flow Agent hereby consent to the non-exclusive royalty free use
by the ABL Agent and any Additional ABL Agent of any Intellectual Property
included in the Collateral for the purposes of disposing of any ABL Priority
Collateral and, in the event that the Cash Flow Agent or any Additional Cash
Flow Agent shall, in the exercise of its rights under the Cash Flow Collateral
Documents, the Additional Cash Flow Collateral Documents or otherwise, obtain
title to any such Intellectual Property, such Party hereby irrevocably grants
the ABL Agent and any Additional ABL Agent a non-exclusive license or other
right to use, without charge, such Intellectual Property as it pertains to the
ABL Priority Collateral in advertising for sale and selling any ABL Priority
Collateral.

 

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The ABL Collateral Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to ABL Priority Collateral and the Cash Flow Collateral
Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to Cash Flow
Priority Collateral. The ABL Collateral Representative shall have the sole and
exclusive right, as against the Cash Flow Collateral Representative, the ABL
Agent (other than in its capacity as ABL Collateral Representative, if
applicable) and any Additional ABL Agent (other than in its capacity as ABL
Collateral Representative, if applicable), to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of ABL Priority
Collateral. The Cash Flow Collateral Representative shall have the sole and
exclusive right, as against the ABL Collateral Representative, the Cash Flow
Agent (other than in its capacity as Cash Flow Collateral Representative, if
applicable) and any Additional Cash Flow Agent (other than in its capacity as
Cash Flow Collateral Representative, if applicable), to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of Cash
Flow Priority Collateral. All proceeds of such insurance shall be remitted to
the ABL Collateral Representative (until the Discharge of ABL Collateral
Obligations has occurred) or to the Cash Flow Collateral Representative (until
the Discharge of Cash Flow Collateral Obligations has occurred), as the case may
be, and each of the Cash Flow Collateral Representative and the ABL Collateral
Representative shall cooperate (if necessary) in a reasonable manner in
effecting the payment of insurance proceeds in accordance with Section 4.1. If
the ABL Collateral Representative or the Cash Flow Collateral Representative, as
the case may be, shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the ABL Collateral Representative or to the Cash Flow
Collateral Representative, as the case may be, in accordance with the terms of
Section 4.1.

 

 82 

 

 

Section 3.5 No Additional Rights For the Credit Parties Hereunder. Except as
provided in Section 3.6, if any ABL Secured Party, Cash Flow Secured Party or
Additional Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Credit Parties shall not be entitled to use
such violation as a defense to any action by any ABL Secured Party, Cash Flow
Secured Party or Additional Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any ABL Secured Party,
Cash Flow Secured Party or Additional Secured Party.

 

Section 3.6 Actions Upon Breach. If any Cash Flow Secured Party, any ABL Secured
Party or any Additional Secured Party, contrary to this Agreement, commences or
participates in any action or proceeding against the Credit Parties or the
Collateral, the Credit Parties, with the prior written consent of the ABL
Collateral Representative or the Cash Flow Collateral Representative, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party, Cash Flow Secured Party or Additional
Secured Party, as applicable, may intervene and interpose such defense or plea
in its or their name or in the name of the Credit Parties.

 

 83 

 

 

Section 3.7 Inspection Rights. (a) Without limiting any rights the ABL
Collateral Representative or any other ABL Collateral Secured Party may
otherwise have under applicable law or by agreement, the ABL Collateral
Representative and the ABL Collateral Secured Parties may, at any time and
whether or not the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) or any other Cash Flow Secured Party
or any Additional Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) or any other Additional Cash Flow
Secured Party has commenced and is continuing to Exercise Any Secured Creditor
Remedies (the “ABL Permitted Access Right”), during normal business hours on any
business day, access ABL Priority Collateral that (A) is stored or located in or
on, (B) has become an accession with respect to (within the meaning of Section
9-335 of the Uniform Commercial Code), or (C) has been commingled with (within
the meaning of Section 9-336 of the Uniform Commercial Code), Cash Flow Priority
Collateral (collectively, the “ABL Commingled Collateral”), for the limited
purposes of assembling, inspecting, copying or downloading information stored
on, taking actions to perfect its Lien on, completing a production run of
inventory involving, taking possession of, moving, selling, storing or otherwise
dealing with, or to Exercise Any Secured Creditor Remedies with respect to, the
ABL Commingled Collateral, in each case without notice to, the involvement of or
interference by any Cash Flow Secured Party or Additional Cash Flow Secured
Party or liability to any Cash Flow Secured Party or Additional Cash Flow
Secured Party, except as specifically provided below. In addition, subject to
the terms hereof, the ABL Collateral Representative may advertise and conduct
public auctions or private sales of the ABL Priority Collateral without notice
to, the involvement of or interference by any Cash Flow Secured Party or
Additional Cash Flow Secured Party (including the Cash Flow Collateral
Representative) or liability to any Cash Flow Secured Party or Additional Cash
Flow Secured Party (including the Cash Flow Collateral Representative). In the
event that any ABL Collateral Secured Party has commenced and is continuing to
Exercise Any Secured Creditor Remedies with respect to any ABL Commingled
Collateral, the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) and any Additional Cash Flow Agent
(including in its capacity as Cash Flow Collateral Representative, if
applicable) may not sell, assign or otherwise transfer the related Cash Flow
Priority Collateral prior to the expiration of the 180-day period commencing on
the date such ABL Collateral Secured Party begins to Exercise Any Secured
Creditor Remedies, unless the purchaser, assignee or transferee thereof agrees
to be bound by the provisions of this Section 3.7. If any stay or other order
that prohibits the ABL Collateral Representative and other ABL Collateral
Secured Parties from commencing and continuing to Exercise Any Secured Creditor
Remedies with respect to ABL Commingled Collateral has been entered by a court
of competent jurisdiction, such 180-day period shall be tolled during the
pendency of any such stay or other order. During the period of actual
occupation, use and/or control by the ABL Collateral Representative or ABL
Collateral Secured Parties (or their respective employees, agents, advisers and
representatives) of any Cash Flow Priority Collateral, the ABL Collateral
Representative and the ABL Collateral Secured Parties shall be obligated to
repair at their expense any physical damage (but not any diminution in value) to
such Cash Flow Priority Collateral resulting from such occupancy, use or
control, and to leave such Cash Flow Priority Collateral in substantially the
same condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted.  In no event shall the ABL Collateral
Representative or the ABL Collateral Secured Parties have any liability to the
Cash Flow Agent and/or to the Cash Flow Secured Parties or to any Additional
Cash Flow Agent or any Additional Cash Flow Secured Parties hereunder as a
result of any condition (including any environmental condition, claim or
liability) on or with respect to the Cash Flow Priority Collateral existing
prior to the date of the exercise by the ABL Collateral Representative of its
rights or the exercise by the ABL Collateral Secured Parties of their rights
under this Agreement. The ABL Collateral Representative and ABL Collateral
Secured Parties shall cooperate with the Cash Flow Collateral Secured Parties
and/or the Cash Flow Collateral Representative in connection with any efforts
made by the Cash Flow Collateral Secured Parties and/or the Cash Flow Collateral
Representative to sell the Cash Flow Priority Collateral.

 

(b)          The Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) and the other Cash Flow Secured
Parties and any Additional Cash Flow Agent (including in its capacity as Cash
Flow Collateral Representative, if applicable) and any other Additional Cash
Flow Secured Parties shall use commercially reasonable efforts to not hinder or
obstruct the ABL Collateral Representative and the other ABL Collateral Secured
Parties from exercising the ABL Permitted Access Right.

 

(c)          Subject to the terms hereof, the Cash Flow Collateral
Representative may advertise and conduct public auctions or private sales of the
Cash Flow Priority Collateral without notice to, the involvement of or
interference by any ABL Collateral Secured Party or liability to any ABL
Collateral Secured Party.

 

 84 

 

 

ARTICLE 4

 

Application of Proceeds

 

Section 4.1 Application of Proceeds.

 

(a)          Revolving Nature of ABL Obligations. The Cash Flow Agent, on behalf
of itself and the Cash Flow Secured Parties, and any Additional Agent, on behalf
of itself and any Additional Secured Parties represented thereby, expressly
acknowledge and agree that (i) if any ABL Credit Agreement includes a revolving
commitment, in the ordinary course of business the ABL Agent and the ABL Secured
Parties will apply payments and make advances thereunder, and no application of
any Payment Collateral or Cash Collateral or the release of any Lien by the ABL
Agent upon any portion of the Collateral in connection with a permitted
disposition under any ABL Credit Agreement shall constitute the Exercise of
Secured Creditor Remedies under this Agreement; (ii) the amount of the ABL
Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, the terms of the ABL
Obligations may be modified, extended or amended from time to time, and the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Cash Flow Secured
Parties (in the case of the Cash Flow Agent) or the applicable Additional
Secured Parties (in the case of such Additional Agent) and without affecting the
provisions hereof; and (iii) all Payment Collateral or Cash Collateral received
by the ABL Agent may be applied, reversed, reapplied, credited, or reborrowed,
in whole or in part, to the ABL Obligations at any time; provided, however, that
from and after the date on which the ABL Agent (or any ABL Secured Party)
commences the Exercise of Secured Creditor Remedies (other than, prior to the
acceleration of any of the Cash Flow Obligations or any Additional Obligations,
the exercise of its rights in accordance with Subsection 4.16 of the Original
ABL Credit Agreement or any similar provision of any other ABL Credit
Agreement), all amounts received by the ABL Agent or any ABL Secured Party as a
result of such Exercise of Secured Creditor Remedies shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations, the Cash Flow Obligations, or any Additional
Obligations, or any portion thereof.

 

(b)          Revolving Nature of Cash Flow Obligations. The ABL Agent, on behalf
of itself and the ABL Secured Parties, and any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, expressly
acknowledge and agree that (i) any Cash Flow Credit Agreement may include a
revolving commitment, and in the ordinary course of business the Cash Flow Agent
and the Cash Flow Secured Parties may apply payments and make advances
thereunder; and (ii) the amount of Cash Flow Obligations that may be outstanding
thereunder at any time or from time to time may be increased or reduced and
subsequently reborrowed, the terms of Cash Flow Obligations thereunder may be
modified, extended or amended from time to time, and the aggregate amount of
Cash Flow Obligations thereunder may be increased, replaced or refinanced, in
each event, without notice to or consent by the ABL Secured Parties (in the case
of the ABL Agent) or the applicable Additional Secured Parties (in the case of
any Additional Agent) and without affecting the provisions hereof; provided,
however, that from and after the date on which the Cash Flow Agent (or any Cash
Flow Secured Party) commences the Exercise of Secured Creditor Remedies, all
amounts received by any the Cash Flow Agent or any Cash Flow Secured Party as a
result of such Exercise of Secured Creditor Remedies shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations, the Cash Flow Obligations, or any Additional
Obligations, or any portion thereof.

 

 85 

 

 

(c)          Revolving Nature of Additional Obligations. The Cash Flow Agent, on
behalf of itself and the Cash Flow Secured Parties, and the ABL Agent, on behalf
of itself and the ABL Secured Parties, and any Additional Agent, for and on
behalf of itself and any Additional Secured Parties represented thereby,
expressly acknowledge and agree that (i) Additional Credit Facilities may
include a revolving commitment, and in the ordinary course of business any
Additional Agent and Additional Secured Parties may apply payments and make
advances thereunder; and (ii) the amount of Additional Obligations that may be
outstanding thereunder at any time or from time to time may be increased or
reduced and subsequently reborrowed, the terms of Additional Obligations
thereunder may be modified, extended or amended from time to time, and the
aggregate amount of Additional Obligations thereunder may be increased, replaced
or refinanced, in each event, without notice to or consent by the Cash Flow
Secured Parties (in the case of the Cash Flow Agent), the ABL Secured Parties
(in the case of the ABL Agent) or any Additional Secured Parties (in the case of
any other Additional Agent) and without affecting the provisions hereof;
provided, however, that from and after the date on which any Additional Agent or
Additional Secured Party commences the Exercise of Secured Creditor Remedies,
all amounts received by any such Additional Agent or Additional Secured Party as
a result of such Exercise of Secured Creditor Remedies shall be applied as
specified in this Section 4.1. The Lien Priority shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of the ABL Obligations, the Cash Flow Obligations, or any Additional
Obligations, or any portion thereof.

 

(d)          Application of Proceeds of ABL Priority Collateral. The ABL Agent,
the Cash Flow Agent and any Additional Agent hereby agree that all ABL Priority
Collateral, and all Proceeds thereof, received by any of them in connection with
any Exercise of Secured Creditor Remedies shall be applied, subject to Sections
2.1(f) and 4.1(g),

 

first, to the payment of costs and expenses of the ABL Agent, the Cash Flow
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

second, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations and (y) any Additional
ABL Obligations in accordance with the applicable Additional ABL Credit Facility
until the Discharge of Additional ABL Obligations, which payment shall be made
between and among the ABL Obligations and any Additional ABL Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
ABL Obligations and any Additional ABL Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties, and
(ii) with respect to allocation of payments among Additional ABL Agents, as may
be separately otherwise agreed in writing by and between or among any applicable
Additional ABL Agents, in each case on behalf of itself and the Additional ABL
Secured Parties represented thereby),

 

 86 

 

 

third, to the payment of (x) the Cash Flow Obligations and in accordance with
the Cash Flow Credit Agreement until the Discharge of Cash Flow Obligations and
(y) any Additional Cash Flow Obligations in accordance with the applicable
Additional Cash Flow Credit Facility until the Discharge of Additional Cash Flow
Obligations, which payment shall be made between and among the Cash Flow
Obligations and any Additional Cash Flow Obligations on a pro rata basis (except
(i) with respect to allocation of payments between the Cash Flow Obligations and
any Additional Cash Flow Obligations, as may be separately otherwise agreed in
writing by and between the applicable Additional Cash Flow Agent, on behalf of
itself and the Additional Cash Flow Secured Parties represented thereby, and the
Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties, and
(ii) with respect to allocation of payments among Additional Cash Flow Agents,
as may be separately otherwise agreed in writing by and between or among any
applicable Additional Cash Flow Agents, in each case on behalf of itself and the
Additional Cash Flow Secured Parties represented thereby), and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

Each ABL Agent, Additional ABL Agent, Cash Flow Agent and Additional Cash Flow
Agent shall provide the ABL Collateral Representative and the Cash Flow
Collateral Representative with such information about the ABL Collateral
Obligations or Cash Flow Collateral Obligations represented by it as they may
reasonably request in order to carry out the purposes of this Section 4.1.

 

The ABL Canadian Collateral shall be applied to the payment of the ABL
Obligations secured thereby in accordance with the ABL Credit Agreement until
the Discharge of ABL Obligations (to the extent secured thereby) shall have
occurred.

 

(e)          Application of Proceeds of Cash Flow Priority Collateral. The ABL
Agent, the Cash Flow Agent and any Additional Agent hereby agree that all Cash
Flow Priority Collateral, and all Proceeds thereof, received by any of them in
connection with any Exercise of Secured Creditor Remedies shall be applied,

 

first, to the payment of costs and expenses of the ABL Agent, the Cash Flow
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

 87 

 

 

second, to the payment of (x) the Cash Flow Obligations in accordance with the
Cash Flow Credit Agreement until the Discharge of Cash Flow Obligations and
(y) any Additional Cash Flow Obligations in accordance with the applicable
Additional Cash Flow Credit Facility until the Discharge of Additional Cash Flow
Obligations, which payment shall be made between and among the Cash Flow
Obligations and any Additional Cash Flow Obligations on a pro rata basis (except
(i) with respect to allocation of payments between the Cash Flow Obligations and
any Additional Cash Flow Obligations, as may be separately otherwise agreed in
writing by and between the applicable Additional Cash Flow Agent, on behalf of
itself and the Additional Cash Flow Secured Parties represented thereby, and the
Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties, and
(ii) with respect to allocation of payments among Additional Cash Flow Agents,
as may be separately otherwise agreed in writing by and between or among any
applicable Additional Cash Flow Agents, in each case on behalf of itself and the
Additional Cash Flow Secured Parties represented thereby),

 

third, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations and (y) any Additional
ABL Obligations in accordance with the applicable Additional ABL Credit Facility
until the Discharge of Additional ABL Obligations, which payment shall be made
between and among the ABL Obligations and any Additional ABL Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
ABL Obligations and any Additional ABL Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties, and
(ii) with respect to allocation of payments among Additional ABL Agents, as may
be separately otherwise agreed in writing by and between or among any applicable
Additional ABL Agents, in each case on behalf of itself and the Additional ABL
Secured Parties represented thereby), and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct,

 

except, in the case of application of Cash Flow Priority Collateral and Proceeds
thereof (i) as between Additional Cash Flow Obligations and ABL Obligations, as
may be separately otherwise agreed in writing by and between any applicable
Additional Cash Flow Agent, on behalf of itself and the Additional Cash Flow
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, and (ii) as between Additional Cash Flow Obligations
and Additional ABL Obligations, as may be separately otherwise agreed in writing
by and between any applicable Additional Cash Flow Agent, on behalf of itself
and the Additional Cash Flow Secured Parties represented thereby, and any
applicable Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, in each case with respect to the Additional
Cash Flow Obligations owing to any of such Additional Cash Flow Agent and
Additional Cash Flow Secured Parties. Each ABL Agent, Additional ABL Agent, Cash
Flow Agent and Additional Cash Flow Agent shall provide the ABL Collateral
Representative and the Cash Flow Collateral Representative with such information
about the ABL Collateral Obligations or Cash Flow Collateral Obligations
represented by it as they may reasonably request in order to carry out the
purposes of this Section 4.1.

 

 88 

 

 

(f)           Limited Obligation or Liability.

 

(i)           In exercising remedies, whether as a secured creditor or
otherwise, the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) shall have no obligation or liability to the Cash
Flow Agent or any Cash Flow Secured Party regarding the adequacy of any Proceeds
or for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by each Party under the terms
of this Agreement. In exercising remedies, whether as a secured creditor or
otherwise, the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) shall have no obligation or liability to any
Additional Agent or any Additional Secured Party, regarding the adequacy of any
Proceeds or for any action or omission, save and except solely for an action or
omission that breaches the express obligations undertaken by each Party under
the terms of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).

 

(ii)          In exercising remedies, whether as a secured creditor or
otherwise, the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) shall have no obligation or liability
to the ABL Agent or any ABL Secured Party regarding the adequacy of any Proceeds
or for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by each Party under the terms
of this Agreement. In exercising remedies, whether as a secured creditor or
otherwise, the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) shall have no obligation or liability
to any Additional Agent or any Additional Secured Party, regarding the adequacy
of any Proceeds or for any action or omission, save and except solely for an
action or omission that breaches the express obligations undertaken by each
Party under the terms of this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Cash Flow Agent, on
behalf of itself and the Cash Flow Secured Parties).

 

(iii)         In exercising remedies, whether as a secured creditor or
otherwise, any Additional Agent (including in its capacity as Cash Flow
Collateral Representative or ABL Collateral Representative, if and as
applicable) shall have no obligation or liability to the ABL Agent or any ABL
Secured Party regarding the adequacy of any Proceeds or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties). In exercising remedies, whether as a secured creditor or otherwise,
any Additional Agent (including in its capacity as Cash Flow Collateral
Representative or ABL Collateral Representative, if and as applicable) shall
have no obligation or liability to the Cash Flow Agent or any Cash Flow Secured
Party regarding the adequacy of any Proceeds or for any action or omission, save
and except solely for an action or omission that breaches the express
obligations undertaken by each Party under the terms of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties). In exercising remedies, whether as a secured creditor or otherwise,
any Additional Agent (including in its capacity as Cash Flow Collateral
Representative or ABL Collateral Representative, if and as applicable) shall
have no obligation or liability to any other Additional Agent or any Additional
Secured Parties represented by such other Additional Agent regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby).

 

 89 

 

 

(g)          Turnover of Cash Collateral After Discharge. Upon the Discharge of
ABL Collateral Obligations, the ABL Collateral Representative shall deliver to
the Cash Flow Collateral Representative or shall execute such documents as the
Company Representative or the Cash Flow Collateral Representative may reasonably
request to enable the Cash Flow Collateral Representative to have control over
any Control Collateral or Cash Collateral still in the ABL Collateral
Representative’s possession, custody, or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. As between (i) the Cash Flow Collateral Representative and
(ii) the Cash Flow Agent and any Additional Cash Flow Agent (other than the Cash
Flow Collateral Representative), any such Control Collateral or Cash Collateral
held by the Cash Flow Collateral Representative shall be held by it subject to
the terms and conditions of Section 3.2. Upon the Discharge of Cash Flow
Collateral Obligations, the Cash Flow Collateral Representative shall deliver to
the ABL Collateral Representative or shall execute such documents as the Company
Representative or the ABL Collateral Representative may reasonably request to
enable the ABL Collateral Representative to have control over any Control
Collateral or Cash Collateral still in the Cash Flow Collateral Representative’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. As
between (i) the ABL Collateral Representative and (ii) the ABL Agent and any
Additional ABL Agent (other than the ABL Collateral Representative), any such
Control Collateral or Cash Collateral held by the ABL Collateral Representative
shall be held by it subject to the terms and conditions of Section 3.2.

 

 90 

 

 

(h)          Intervening Creditor. Notwithstanding anything in Section 4.1(c) or
4.1(d) to the contrary, (i) with respect to any Collateral for which a third
party (other than a Cash Flow Collateral Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of Cash Flow Collateral Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the Lien or
security interest of any other Series of Cash Flow Collateral Obligations (such
third party an “Intervening Cash Flow Creditor”), the value of any Collateral or
Proceeds that are allocated to such Intervening Cash Flow Creditor shall be
deducted on a ratable basis solely from the Collateral or Proceeds thereof to be
distributed in respect of the Series of Cash Flow Collateral Obligations with
respect to which such Impairment exists and (ii) with respect to any Collateral
for which a third party (other than an ABL Collateral Secured Party) has a Lien
or security interest that is junior in priority to the Lien or security interest
of any Series of ABL Collateral Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the Lien or
security interest of any other Series of ABL Collateral Obligations (such third
party an “Intervening ABL Secured Party”), the value of any Collateral or
Proceeds that are allocated to such Intervening ABL Secured Party shall be
deducted on a ratable basis solely from the Collateral or Proceeds thereof to be
distributed in respect of the Series of ABL Collateral Obligations with respect
to which such Impairment exists. In the event that any ABL Collateral Secured
Party turns over any Proceeds of Cash Flow Priority Collateral to any Cash Flow
Collateral Secured Party as required by Section 4.1, such ABL Collateral Secured
Party shall be subrogated to the rights of such Cash Flow Collateral Secured
Parties; provided however, that any such subrogation shall be subject to Section
7.1. In the event that any Cash Flow Collateral Secured Party turns over any
Proceeds of ABL Priority Collateral to any ABL Collateral Secured Party as
required by Section 4.1, such Cash Flow Collateral Secured Party shall be
subrogated to the rights of such ABL Collateral Secured Parties; provided
however, that any such subrogation shall be subject to Section 7.1.

 

Section 4.2 Specific Performance. Each of the ABL Agent, the Cash Flow Agent and
any Additional Agent is hereby authorized to demand specific performance of this
Agreement, whether or not any Credit Party shall have complied with any of the
provisions of any of the Credit Documents, at any time when any other Party
shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable), on behalf of itself and the ABL
Secured Parties, the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable), on behalf of itself and the Cash Flow
Secured Parties, and any Additional Agent (including in its capacity as Cash
Flow Collateral Representative or ABL Collateral Representative, if and as
applicable), on behalf of itself and any Additional Secured Parties represented
thereby, hereby irrevocably waives any defense based on the adequacy of a remedy
at law that might be asserted as a bar to such remedy of specific performance.

 

 91 

 

 

Section 4.3 Sale of Collateral Comprising Both ABL Priority Collateral and Cash
Flow Priority Collateral; Certain Proceeds of Capital Stock or Intercompany
Loans. In the event that prior to the Discharge of ABL Obligations, or Discharge
of Additional ABL Obligations, proceeds of the Collateral are received in
connection with a Disposition, loss, condemnation or other disposition (whether
voluntary or involuntary) of Collateral that involves both ABL Priority
Collateral and Cash Flow Priority Collateral, for the purposes of this Agreement
with respect to such Disposition, loss, condemnation or other disposition, the
ABL Collateral Representative and the Cash Flow Collateral Representative shall
use commercially reasonable efforts in good faith to allocate the Proceeds
received in connection with such Disposition, loss, condemnation or other
disposition of such Collateral to the ABL Priority Collateral and the Cash Flow
Priority Collateral.  If the ABL Collateral Representative and the Cash Flow
Collateral Representative are unable to agree on such allocation within five
Business Days (or such other period of time as the ABL Collateral Representative
and the Cash Flow Collateral Representative agree) of the consummation of such
Disposition, loss, condemnation or other disposition, (i) the ABL Priority
Collateral comprised in such Collateral consisting of Accounts (as described in
sub-clause (1) of the definition of “ABL Priority Collateral” but excluding any
Accounts to the extent excluded pursuant to the parenthetical in such sub-clause
(1) as provided for therein) shall be deemed to have a valuation equal to the
net book value of each such Account (the “Accounts Amount”) and (ii) the ABL
Priority Collateral comprised in such Collateral consisting of Inventory shall
be deemed to have a value equal to the net book value of such Inventory (the
“Inventory Amount”, and together with the Accounts Amount, the “ABL Amount”), in
each case determined at the time of such Disposition, loss, condemnation or
disposition, and such Proceeds shall constitute (1) first, in an amount equal to
the ABL Amount, ABL Priority Collateral and (2) second, to the extent of any
balance remaining in excess of the ABL Amount, Cash Flow Priority Collateral,
provided that to the extent that the ABL Priority Collateral subject to such
Disposition, loss, condemnation or other disposition includes assets other than
Accounts and Inventory, at the option of the ABL Collateral Representative, the
appraised value of such other assets may be used for the purposes of the
allocation of such Proceeds to the ABL Priority Collateral based on the then
most current satisfactory appraisal received by the ABL Collateral
Representative with respect thereto. In the event that proceeds are received in
connection with a Disposition of all or substantially all of the Capital Stock
issued by any Grantor or any amounts are received in respect of Capital Stock
of, or Intercompany Loans issued by, any Grantor in an Insolvency Proceeding,
such amounts shall be deemed to be proceeds received from a Disposition of ABL
Priority Collateral and Cash Flow Priority Collateral (in proportion to ABL
Priority Collateral and Cash Flow Priority Collateral owned at such time by the
Grantor) and shall be applied as provided in the preceding sentence. It is
understood and agreed that any Intellectual Property shall not be subject to
this Section 4.3 and shall not constitute ABL Priority Collateral.

 

ARTICLE 5

 

Intercreditor Acknowledgments and Waivers

 

Section 5.1 Notice of Acceptance and Other Waivers. (a) All ABL Obligations at
any time made or incurred by any Credit Party shall be deemed to have been made
or incurred in reliance upon this Agreement, and the Cash Flow Agent, on behalf
of itself and the Cash Flow Secured Parties, and any Additional Agent, on behalf
of itself and any Additional Secured Parties represented thereby, hereby waives
notice of acceptance of, or proof of reliance by the ABL Agent or any ABL
Secured Party on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
ABL Obligations. All Cash Flow Obligations at any time made or incurred by any
Credit Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and the ABL Agent, on behalf of itself and the ABL Secured Parties,
and any Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, hereby waives notice of acceptance, or proof of reliance,
by the Cash Flow Agent or any Cash Flow Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Cash Flow Obligations. All Additional
Obligations at any time made or incurred by any Credit Party shall be deemed to
have been made or incurred in reliance upon this Agreement, and the Cash Flow
Agent, on behalf of itself and the Cash Flow Secured Parties, the ABL Agent, on
behalf of itself and any ABL Secured Parties, and any other Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, hereby
waives notice of acceptance, or proof of reliance by any Additional Agent or any
Additional Secured Parties of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the Additional Obligations.

 

 92 

 

 

(b)          None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), any ABL Secured Party, or any of their
respective Affiliates, or any of the respective directors, officers, employees,
or agents of any of the foregoing shall be liable to the Cash Flow Agent or any
Cash Flow Secured Party for failure to demand, collect, or realize upon any of
the Collateral or any Proceeds, or for any delay in doing so, or shall be under
any obligation to sell or otherwise dispose of any Collateral or Proceeds
thereof or to take any other action whatsoever with regard to the Collateral or
any part or Proceeds thereof, except as specifically provided in this Agreement.
If the ABL Agent or any ABL Secured Party honors (or fails to honor) a request
by any Borrower for an extension of credit pursuant to any ABL Credit Agreement
or any of the other ABL Documents, whether the ABL Agent or any ABL Secured
Party has knowledge that the honoring of (or failure to honor) any such request
would constitute a default under the terms of any Cash Flow Credit Agreement or
any other Cash Flow Document (but not a default under this Agreement) or would
constitute an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the ABL Agent
or any ABL Secured Party otherwise exercises any of its contractual rights or
remedies under any ABL Documents (subject to the express terms and conditions
hereof), neither the ABL Agent nor any ABL Secured Party shall have any
liability whatsoever to the Cash Flow Agent or any Cash Flow Secured Party as a
result of such action, omission, or exercise (so long as any such exercise does
not breach the express terms and provisions of this Agreement). The ABL Agent
and the ABL Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under any ABL Credit Agreement and any of the
other ABL Documents as they may, in their sole discretion, deem appropriate, and
may manage their loans and extensions of credit without regard to any rights or
interests that the Cash Flow Agent or any Cash Flow Secured Party has in the
Collateral, except as otherwise expressly set forth in this Agreement. The Cash
Flow Agent, on behalf of itself and the Cash Flow Secured Parties, agrees that
neither the ABL Agent nor any ABL Secured Party shall incur any liability as a
result of a sale, lease, license, application, or other disposition of all or
any portion of the Collateral or Proceeds thereof, pursuant to the ABL
Documents, in each case, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement.

 

 93 

 

 

(c)          None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to any Additional Agent or any Additional Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties). If the ABL Agent or any ABL Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Additional Credit Facility or any other Additional Document (but not a
default under this Agreement) or would constitute an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the ABL Agent or any ABL Secured Party
otherwise exercises any of its contractual rights or remedies under any ABL
Documents (subject to the express terms and conditions hereof), neither the ABL
Agent nor any ABL Secured Party shall have any liability whatsoever to any
Additional Agent or any Additional Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties). The ABL Agent and the ABL Secured
Parties shall be entitled to manage and supervise their loans and extensions of
credit under any ABL Credit Agreement and any of the other ABL Documents as they
may, in their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that any
Additional Agent or any Additional Secured Party has in the Collateral, except
as otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties). Any Additional Agent,
on behalf of itself and any Additional Secured Parties represented thereby,
agrees that neither the ABL Agent nor any ABL Secured Party shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).

 

(d)          None of the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable), the Cash Flow Secured Parties or any
of their respective Affiliates, directors, officers, employees, or agents shall
be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement. If the Cash Flow Agent or any Cash Flow Secured
Party honors (or fails to honor) a request by any Borrower for an extension of
credit pursuant to any Cash Flow Credit Agreement or any of the other Cash Flow
Documents, whether the Cash Flow Agent or any Cash Flow Secured Party has
knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of any ABL Credit Agreement or any other
ABL Document (but not a default under this Agreement) or would constitute an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if the Cash Flow Agent or any Cash
Flow Secured Party otherwise exercises any of its contractual rights or remedies
under the Cash Flow Documents (subject to the express terms and conditions
hereof), neither the Cash Flow Agent nor any Cash Flow Secured Party shall have
any liability whatsoever to the ABL Agent or any ABL Secured Party as a result
of such action, omission, or exercise (so long as any such exercise does not
breach the express terms and provisions of this Agreement). The Cash Flow Agent
and the Cash Flow Secured Parties shall be entitled to manage and supervise
their loans and extensions of credit under the Cash Flow Documents as they may,
in their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that the ABL
Agent or any ABL Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement. The ABL Agent, on behalf of itself and
the ABL Secured Parties, agrees that none of the Cash Flow Agent (including in
its capacity as Cash Flow Collateral Representative, if applicable) or the Cash
Flow Secured Parties shall incur any liability as a result of a sale, lease,
license, application, or other disposition of the Collateral or any part or
Proceeds thereof, pursuant to the Cash Flow Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

 

 94 

 

 

(e)          None of the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable), the Cash Flow Secured Parties or any
of their respective Affiliates, directors, officers, employees, or agents shall
be liable to any Additional Agent or any Additional Secured Party for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Cash Flow
Agent, on behalf of itself and the Cash Flow Secured Parties). If the Cash Flow
Agent or any Cash Flow Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Cash Flow Credit Agreement
or any of the other Cash Flow Documents, whether the Cash Flow Agent or any Cash
Flow Secured Party has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any Additional Credit
Facility or any other Additional Document (but not a default under this
Agreement) or would constitute an act, condition, or event that, with the giving
of notice or the passage of time, or both, would constitute such a default, or
if the Cash Flow Agent or any Cash Flow Secured Party otherwise exercises any of
its contractual rights or remedies under the Cash Flow Documents (subject to the
express terms and conditions hereof), neither the Cash Flow Agent nor any Cash
Flow Secured Party shall have any liability whatsoever to any Additional Agent
or any Additional Secured Party as a result of such action, omission, or
exercise (so long as any such exercise does not breach the express terms and
provisions of this Agreement) (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the Cash Flow Agent, on
behalf of itself and the Cash Flow Secured Parties). The Cash Flow Agent and the
Cash Flow Secured Parties shall be entitled to manage and supervise their loans
and extensions of credit under the Cash Flow Documents as they may, in their
sole discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that any Additional Agent or
any Additional Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Cash Flow Agent, on
behalf of itself and the Cash Flow Secured Parties). Any Additional Agent, on
behalf of itself and any Additional Secured Parties represented thereby, agrees
that none of the Cash Flow Agent (including in its capacity as Cash Flow
Collateral Representative, if applicable) or the Cash Flow Secured Parties shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Cash Flow Documents, so long as such disposition is conducted in accordance with
mandatory provisions of applicable law and does not breach the provisions of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Cash Flow Agent, on behalf of itself and
the Cash Flow Secured Parties).

 

 95 

 

 

(f)           None of any Additional Agent (including in its capacity as Cash
Flow Collateral Representative, if and as applicable), any Additional Secured
Parties or any of their respective Affiliates, directors, officers, employees,
or agents shall be liable to the ABL Agent or any ABL Secured Party for failure
to demand, collect, or realize upon any of the Collateral or any Proceeds, or
for any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties). If any Additional Agent
or any Additional Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Additional Credit Facility
or any of the other Additional Documents, whether such Additional Agent or any
Additional Secured Party has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any ABL
Credit Agreement or any other ABL Document (but not a default under this
Agreement) or would constitute an act, condition, or event that, with the giving
of notice or the passage of time, or both, would constitute such a default, or
if any Additional Agent or any Additional Secured Party otherwise exercises any
of its contractual rights or remedies under the Additional Documents (subject to
the express terms and conditions hereof), neither such Additional Agent nor any
Additional Secured Party shall have any liability whatsoever to the ABL Agent or
any ABL Secured Party as a result of such action, omission, or exercise (so long
as any such exercise does not breach the express terms and provisions of this
Agreement) (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties). Any Additional Agent and any Additional Secured Parties shall
be entitled to manage and supervise their loans and extensions of credit under
the Additional Documents as they may, in their sole discretion, deem
appropriate, and may manage their loans and extensions of credit without regard
to any rights or interests that the ABL Agent or any ABL Secured Party has in
the Collateral, except as otherwise expressly set forth in this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties). The ABL Agent, on behalf of itself and the ABL Secured Parties agrees
that none of any Additional Agent (including in its capacity as Cash Flow
Collateral Representative, if and as applicable) or any Additional Secured
Parties shall incur any liability as a result of a sale, lease, license,
application, or other disposition of the Collateral or any part or Proceeds
thereof, pursuant to the Additional Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).

 

 96 

 

 

(g)          None of any Additional Agent (including in its capacity as ABL
Collateral Representative, if and as applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the Cash Flow Agent or any Cash Flow Secured Party for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Cash Flow
Agent, on behalf of itself and the Cash Flow Secured Parties). If any Additional
Agent or any Additional Secured Party honors (or fails to honor) a request by
any Borrower for an extension of credit pursuant to any Additional Credit
Facility or any of the other Additional Documents, whether such Additional Agent
or any Additional Secured Party has knowledge that the honoring of (or failure
to honor) any such request would constitute a default under the terms of the
Cash Flow Credit Agreement or any other Cash Flow Document (but not a default
under this Agreement) or would constitute an act, condition, or event that, with
the giving of notice or the passage of time, or both, would constitute such a
default, or if any Additional Agent or any Additional Secured Party otherwise
exercises any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to the Cash Flow Agent or any Cash Flow Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement) (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Cash Flow
Agent, on behalf of itself and the Cash Flow Secured Parties). Any Additional
Agent and any Additional Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under the Additional Documents as
they may, in their sole discretion, deem appropriate, and may manage their loans
and extensions of credit without regard to any rights or interests that the Cash
Flow Agent or any Cash Flow Secured Party has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Cash Flow
Agent, on behalf of itself and the Cash Flow Secured Parties). The Cash Flow
Agent, on behalf of itself and the Cash Flow Secured Parties, agrees that none
of any Additional Agent (including in its capacity as ABL Collateral
Representative, if and as applicable) or any Additional Secured Parties shall
incur any liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, and the Cash Flow Agent, on behalf of
itself and the Cash Flow Secured Parties).

 

 97 

 

 

(h)          None of any Additional Agent (including in its capacity as Cash
Flow Collateral Representative, if and as applicable), any Additional Secured
Parties or any of their respective Affiliates, directors, officers, employees,
or agents shall be liable to any other Additional Agent or any Additional
Secured Party represented thereby for failure to demand, collect, or realize
upon any of the Collateral or any Proceeds, or for any delay in doing so, or
shall be under any obligation to sell or otherwise dispose of any Collateral or
Proceeds thereof or to take any other action whatsoever with regard to the
Collateral or any part or Proceeds thereof, except as specifically provided in
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby). If any Additional Agent or any
Additional Secured Party honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Additional Credit Facility or any of
the other Additional Documents, whether such Additional Agent or any Additional
Secured Party has knowledge that the honoring of (or failure to honor) any such
request would constitute a default under the terms of any Additional Credit
Facility or any other Additional Document to which any other Additional Agent or
any Additional Secured Party represented by such other Additional Agent is party
or beneficiary (but not a default under this Agreement) or would constitute an
act, condition, or event that, with the giving of notice or the passage of time,
or both, would constitute such a default, or if any Additional Agent or any
Additional Secured Party otherwise exercises any of its contractual rights or
remedies under the Additional Documents (subject to the express terms and
conditions hereof), neither such Additional Agent nor any Additional Secured
Party shall have any liability whatsoever to any other Additional Agent or any
Additional Secured Party represented by such other Additional Agent, as a result
of such action, omission, or exercise (so long as any such exercise does not
breach the express terms and provisions of this Agreement) (except as may be
separately otherwise agreed in writing by and between such Additional Agents, in
each case on behalf of itself and the Additional Secured Parties represented
thereby). Any Additional Agent and any Additional Secured Parties shall be
entitled to manage and supervise their loans and extensions of credit under the
Additional Documents as they may, in their sole discretion, deem appropriate,
and may manage their loans and extensions of credit without regard to any rights
or interests that any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby). Any
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, agrees that none of any other Additional Agent (including
in its capacity as Cash Flow Collateral Representative, if and as applicable) or
any Additional Secured Party represented thereby shall incur any liability as a
result of a sale, lease, license, application, or other disposition of the
Collateral or any part or Proceeds thereof, pursuant to the Additional
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby).

 

Section 5.2 Modifications to ABL Documents and Cash Flow Documents. (a) The Cash
Flow Agent, on behalf of itself and the Cash Flow Secured Parties, hereby agrees
that, without affecting the obligations of the Cash Flow Agent and the Cash Flow
Secured Parties hereunder, the ABL Agent and the ABL Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the Cash Flow Agent or any Cash Flow Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to the Cash Flow Agent or
any Cash Flow Secured Party or impairing or releasing the subordination provided
for herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the ABL Documents in any manner
whatsoever, including, to:

 

 98 

 

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the ABL Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the ABL Obligations or any of the
ABL Documents;

 

(ii)          subject to Section 2.5, retain or obtain a Lien on any Property of
any Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)         subject to Section 2.4, release its Lien on any Collateral or other
Property;

 

(v)          exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)        subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and

 

(vii)        otherwise manage and supervise the ABL Obligations as the ABL Agent
shall deem appropriate.

 

(b)          Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the ABL Agent and the ABL Secured Parties may, at any time and from
time to time, in their sole discretion without the consent of or notice to such
Additional Agent or any such Additional Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to such Additional Agent or any
such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the ABL Documents in any
manner whatsoever, including, to:

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the ABL Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the ABL Obligations or any of the
ABL Documents;

 

(ii)          subject to Section 2.5, retain or obtain a Lien on any Property of
any Person to secure any of the ABL Obligations, and in connection therewith to
enter into any additional ABL Documents;

 

 99 

 

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)         subject to Section 2.4, release its Lien on any Collateral or other
Property;

 

(v)          exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)         subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the ABL Obligations; and

 

(vii)        otherwise manage and supervise the ABL Obligations as the ABL Agent
shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

 

(c)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, the Cash Flow Agent and the Cash Flow Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Cash Flow Documents in any manner
whatsoever, including, to:

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Cash Flow Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Cash Flow Obligations or any of
the Cash Flow Documents;

 

(ii)          subject to Section 2.5, retain or obtain a Lien on any Property of
any Person to secure any of the Cash Flow Obligations, and in connection
therewith to enter into any additional Cash Flow Documents;

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Cash Flow Obligations;

 

(iv)         subject to Section 2.4, release its Lien on any Collateral or other
Property;

 

(v)          exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

 100 

 

 

(vi)         subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Cash Flow Obligations;
and

 

(vii)        otherwise manage and supervise the Cash Flow Obligations as the
Cash Flow Agent shall deem appropriate.

 

(d)          Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the Cash Flow Agent and the Cash Flow Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to such Additional Agent or any such Additional Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to such Additional Agent
or any such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Cash Flow Documents in
any manner whatsoever, including, to:

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Cash Flow Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Cash Flow Obligations or any of
the Cash Flow Documents;

 

(ii)          subject to Section 2.5, retain or obtain a Lien on any Property of
any Person to secure any of the Cash Flow Obligations, and in connection
therewith to enter into any additional Cash Flow Documents;

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Cash Flow Obligations;

 

(iv)         subject to Section 2.4, release its Lien on any Collateral or other
Property;

 

(v)          exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)         subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Cash Flow Obligations;
and

 

(vii)        otherwise manage and supervise the Cash Flow Obligations as the
Cash Flow Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Cash Flow Agent, on behalf of itself and
the Cash Flow Secured Parties.

 

 101 

 

 

(e)          The Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, hereby agrees that, without affecting the obligations of the Cash Flow
Agent and the Cash Flow Secured Parties hereunder, any Additional Agent and any
Additional Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to the Cash Flow Agent or any Cash
Flow Secured Party or (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to the Cash Flow Agent or any Cash Flow Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Additional Documents in any manner whatsoever, including, to:

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)          subject to Section 2.5, retain or obtain a Lien on any Property of
any Person to secure any of the Additional Obligations, and in connection
therewith to enter into any additional Additional Documents;

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)         subject to Section 2.4, release its Lien on any Collateral or other
Property;

 

(v)          exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)         subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Additional
Obligations; and

 

(vii)        otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Cash Flow Agent, on behalf of itself and
the Cash Flow Secured Parties.

 

(f)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, any Additional Agent and any Additional Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents in any manner
whatsoever, including, to:

 

 102 

 

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)          subject to Section 2.5, retain or obtain a Lien on any Property of
any Person to secure any of the Additional Obligations, and in connection
therewith to enter into any additional Additional Documents;

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)         subject to Section 2.4, release its Lien on any Collateral or other
Property;

 

(v)          exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)         subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Additional
Obligations; and

 

(vii)        otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

 

(g)          Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, any other Additional Agent and any Additional Secured Parties
represented by such other Additional Agent may, at any time and from time to
time, in their sole discretion without the consent of or notice to such
Additional Agent or any such Additional Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to such Additional Agent or any
such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Additional Documents to
which such other Additional Agent or any Additional Secured Party represented by
such other Additional Agent is party or beneficiary in any manner whatsoever,
including, to:

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

 103 

 

 

(ii)          subject to Section 2.5, retain or obtain a Lien on any Property of
any Person to secure any of the Additional Obligations, and in connection
therewith to enter into any additional Additional Documents;

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)         subject to Section 2.4, release its Lien on any Collateral or other
Property;

 

(v)          exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)         subject to Section 2.5, retain or obtain the primary or secondary
obligation of any other Person with respect to any of the Additional
Obligations; and

 

(vii)        otherwise manage and supervise the Additional Obligations as such
other Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby.

 

(h)          The ABL Obligations, the Cash Flow Obligations and any Additional
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any ABL Document, any Cash Flow Document or any Additional Document) of the ABL
Agent, the ABL Secured Parties, the Cash Flow Agent or the Cash Flow Secured
Parties, any Additional Agent or any Additional Secured Parties, as the case may
be, all without affecting the Lien Priorities provided for herein or the other
provisions hereof; provided, however, that, if the indebtedness refunding,
replacing or refinancing any such ABL Obligations, Cash Flow Obligations or
Additional Obligations is to constitute ABL Obligations, Cash Flow Obligations
or Additional Obligations governed by this Agreement, the holders of such
indebtedness (or an authorized agent or trustee on their behalf) bind themselves
in writing to the terms of this Agreement pursuant to a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the ABL Agent, the Cash Flow Agent or any
Additional Agent (other than any Designated Agent), as the case may be (or, if
there is no continuing Agent other than any Designated Agent, as designated by
the Company Representative), and any such refunding, replacement or refinancing
transaction shall be in accordance with any applicable provisions of the ABL
Documents, the Cash Flow Documents and any Additional Documents then in effect.
For the avoidance of doubt, any ABL Obligations, Cash Flow Obligations or
Additional Obligations may be refinanced, in whole or in part, in each case
without notice to, or the consent (except to the extent a consent is required to
permit the refinancing transaction under the ABL Documents, Cash Flow Documents
or Additional Documents) of, any of the ABL Agent or any other ABL Secured
Party, the Cash Flow Agent or any other Cash Flow Secured Party or any
Additional Agent or any other Additional Secured Party, through the incurrence
of Additional Indebtedness, subject to Section 7.11.

 

 104 

 

 

Section 5.3 Reinstatement and Continuation of Agreement. (a) If the ABL Agent or
any ABL Secured Party is required in any Insolvency Proceeding or otherwise to
turn over or otherwise pay to the estate of any Credit Party or any other Person
any payment made in satisfaction of all or any portion of the ABL Obligations
(an “ABL Recovery”), then the ABL Obligations shall be reinstated to the extent
of such ABL Recovery. If this Agreement shall have been terminated prior to such
ABL Recovery, this Agreement shall be reinstated in full force and effect in the
event of such ABL Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Cash Flow Agent, any Additional Agent, the ABL
Secured Parties, the Cash Flow Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge, confirmation,
conversion, or dismissal of, any Insolvency Proceeding by or against any Credit
Party or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Credit Party in respect of the ABL
Obligations, the Cash Flow Obligations or any Additional Obligations. No
priority or right of the ABL Agent or any ABL Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
any Credit Party or by the noncompliance by any Person with the terms,
provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Agent or any ABL Secured Party may have.

 

(b)          If the Cash Flow Agent or any Cash Flow Secured Party is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of any Credit Party or any other Person any payment made in satisfaction
of all or any portion of the Cash Flow Obligations (a “Cash Flow Recovery”),
then the Cash Flow Obligations shall be reinstated to the extent of such Cash
Flow Recovery. If this Agreement shall have been terminated prior to such Cash
Flow Recovery, this Agreement shall be reinstated in full force and effect in
the event of such Cash Flow Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Cash Flow Agent, any Additional Agent, the ABL
Secured Parties, the Cash Flow Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge, confirmation,
conversion, or dismissal of, any Insolvency Proceeding by or against any Credit
Party or any other circumstance which otherwise might constitute a defense
available to, or a discharge of any Credit Party in respect of the ABL
Obligations, the Cash Flow Obligations or any Additional Obligations. No
priority or right of the Cash Flow Agent or any Cash Flow Secured Party shall at
any time be prejudiced or impaired in any way by any act or failure to act on
the part of any Credit Party or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the Cash Flow Documents, regardless of
any knowledge thereof which the Cash Flow Agent or any Cash Flow Secured Party
may have.

 

 105 

 

 

(c)          If any Additional ABL Agent or any Additional ABL Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of any Credit Party or any other Person any payment made in
satisfaction of all or any portion of the Additional ABL Obligations (an
“Additional ABL Recovery”), then the Additional ABL Obligations shall be
reinstated to the extent of such Additional ABL Recovery. If this Agreement
shall have been terminated prior to such Additional ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Additional ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. All rights, interests, agreements, and obligations of any
Additional ABL Agent, the ABL Agent, the Cash Flow Agent, any Additional Cash
Flow Agent, the Additional ABL Secured Parties, the ABL Secured Parties, the
Cash Flow Secured Parties and any Additional Cash Flow Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Credit Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Credit Party in respect of any Additional ABL Obligations, the
ABL Obligations, the Cash Flow Obligations or any Additional Cash Flow
Obligations. No priority or right of any Additional ABL Agent or any Additional
ABL Secured Party shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of any Credit Party or by the noncompliance by
any Person with the terms, provisions, or covenants of any of the Additional ABL
Documents, regardless of any knowledge thereof which any Additional ABL Agent or
any Additional ABL Secured Party may have.

 

(d)          If any Additional Cash Flow Agent or any Additional Cash Flow
Secured Party is required in any Insolvency Proceeding or otherwise to turn over
or otherwise pay to the estate of any Credit Party or any other Person any
payment made in satisfaction of all or any portion of the Additional Cash Flow
Obligations (an “Additional Cash Flow Recovery”), then the Additional Cash Flow
Obligations shall be reinstated to the extent of such Additional Cash Flow
Recovery. If this Agreement shall have been terminated prior to such Additional
Cash Flow Recovery, this Agreement shall be reinstated in full force and effect
in the event of such Additional Cash Flow Recovery, and such prior termination
shall not diminish, release, discharge, impair, or otherwise affect the
obligations of the Parties from such date of reinstatement. All rights,
interests, agreements, and obligations of any Additional Cash Flow Agent, the
ABL Agent, the Cash Flow Agent, any Additional ABL Agent, any Additional Cash
Flow Secured Parties, the ABL Secured Parties, the Cash Flow Secured Parties and
any Additional ABL Secured Parties under this Agreement shall remain in full
force and effect and shall continue irrespective of the commencement of, or any
discharge, confirmation, conversion, or dismissal of, any Insolvency Proceeding
by or against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of any Credit Party in respect
of any Additional Cash Flow Obligations, the ABL Obligations, the Cash Flow
Obligations or any Additional ABL Obligations. No priority or right of any
Additional Cash Flow Agent or any Additional Cash Flow Secured Party shall at
any time be prejudiced or impaired in any way by any act or failure to act on
the part of any Credit Party or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the Additional Cash Flow Documents,
regardless of any knowledge thereof which any Additional Cash Flow Agent or any
Additional Cash Flow Secured Party may have.

 

 106 

 

 

ARTICLE 6

 

Insolvency Proceedings

 

Section 6.1 DIP Financing. (a) If any Credit Party shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
ABL Collateral Obligations, and the ABL Agent or any ABL Credit Agreement
Lenders, or any Additional ABL Agent or any Additional ABL Credit Facility
Lenders shall agree to provide any Credit Party with, or consent to a third
party providing any Credit Party with, any financing under Section 364 of the
Bankruptcy Code or consent to any order for the use of cash collateral under
Section 363 of the Bankruptcy Code (“DIP Financing”), with such DIP Financing to
be secured by all or any portion of the Collateral (including assets that, but
for the application of Section 552 of the Bankruptcy Code would be Collateral),
then the Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties,
agrees that it will raise no objection, and will not directly or indirectly
support or act in concert with any other party in raising an objection, to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of the Cash Flow Agent securing the
Cash Flow Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing), so long as (i) the Cash
Flow Agent retains its Lien on the Collateral to secure the Cash Flow
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the Cash Flow
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the Bankruptcy Code and any Lien on any Cash
Flow Priority Collateral securing such DIP Financing is junior and subordinate
to the Lien of the Cash Flow Agent on the Cash Flow Priority Collateral,
(ii) all Liens on ABL Priority Collateral securing any such DIP Financing shall
be senior to or on a parity with the Liens of the ABL Agent and the ABL Secured
Parties on the Collateral securing the ABL Obligations, and the Liens of any
Additional ABL Agent and Additional ABL Secured Parties securing the Additional
ABL Obligations, on ABL Priority Collateral, (iii) if the ABL Agent and/or any
ABL Secured Party, or any Additional ABL Agent and/or any Additional ABL Secured
Party, receives an adequate protection Lien on post-petition assets of the
debtor to secure the ABL Obligations or the Additional ABL Obligations, as the
case may be, the Cash Flow Agent also receives an adequate protection Lien on
such post-petition assets of the debtor to secure the Cash Flow Obligations and
(iv) the terms of such DIP Financing do not require any Grantor to seek approval
for any Plan of Reorganization that is not a Conforming Plan of Reorganization;
provided that (x) such Liens in favor of the ABL Agent, any Additional ABL Agent
and the Cash Flow Agent shall be subject to the provisions of Section 6.1(d) and
(y) the foregoing provisions of this Section 6.1(a) shall not prevent the Cash
Flow Agent and the Cash Flow Secured Parties from objecting to any provision in
any DIP Financing relating to any provision or content of a Plan of
Reorganization that is not a Conforming Plan of Reorganization.

 

 107 

 

 

(b)          If any Credit Party shall be subject to any Insolvency Proceeding
in the United States at any time prior to the Discharge of ABL Collateral
Obligations, and the ABL Agent or any ABL Credit Agreement Lenders, or any
Additional ABL Agent or any Additional ABL Credit Facility Lenders, shall agree
to provide any Credit Party with, or consent to a third party providing any
Credit Party with, any DIP Financing, with such DIP Financing to be secured by
all or any portion of the Collateral (including assets that, but for the
application of Section 552 of the Bankruptcy Code would be Collateral), then any
Additional Cash Flow Agent, on behalf of itself and any Additional Cash Flow
Secured Parties represented thereby, agrees that it will raise no objection, and
will not directly or indirectly support, or act in concert with any other party
in raising an objection, to such DIP Financing or to the Liens securing the same
on the grounds of a failure to provide “adequate protection” for the Liens of
such Additional Cash Flow Agent securing the Additional Cash Flow Obligations or
on any other grounds (and will not request any adequate protection solely as a
result of such DIP Financing), so long as (i) such Additional Cash Flow Agent
retains its Lien on the Collateral to secure the Additional Cash Flow
Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and, as to the Cash Flow
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the Bankruptcy Code and any Lien on any Cash
Flow Priority Collateral securing such DIP Financing is junior and subordinate
to the Lien of such Additional Cash Flow Agent on the Cash Flow Priority
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional Cash Flow Agent, on behalf of itself and the Additional
Cash Flow Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties), or any Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby, (ii) all
Liens on ABL Priority Collateral securing any such DIP Financing shall be senior
to or on a parity with the Liens of the ABL Agent and the ABL Secured Parties
securing the ABL Obligations, and the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties securing the Additional ABL Obligations, on ABL
Priority Collateral, (iii) if the ABL Agent and/or any ABL Secured Party, or any
Additional ABL Agent and/or any Additional ABL Secured Party, receives an
adequate protection Lien on post-petition assets of the debtor to secure the ABL
Obligations or the Additional ABL Obligations, as the case may be, such
Additional Cash Flow Agent also receives an adequate protection Lien on such
post-petition assets of the debtor to secure the Additional Cash Flow
Obligations and (iv) the terms of such DIP Financing do not require any Grantor
to seek approval for any Plan of Reorganization that is not a Conforming Plan of
Reorganization; provided that (x) such Liens in favor of the ABL Agent, any
Additional ABL Agent and such Additional Cash Flow Agent shall be subject to the
provisions of Section 6.1(d) and (y) the foregoing provisions of this Section
6.1(b) shall not prevent any Additional Cash Flow Agent and any Additional Cash
Flow Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a Plan of Reorganization that is not a
Conforming Plan of Reorganization.

 

(c)          

 

(i)           If the Original ABL Credit Agreement is then in effect, then in
the event that any Additional ABL Agent or any Additional ABL Secured Party
proposes to enter into and consummate any DIP Financing (such proposed DIP
Financing, the “Proposed DIP”), then (x) such Additional ABL Agent or Additional
ABL Secured Party, as applicable, shall provide written notice to the ABL Agent
thereof, which notice shall contain the material terms and conditions of such
Proposed DIP (including with respect to facility type, tenor, amounts,
collateral, obligors, fees, pricing, covenant package and roles) (such notice,
the “DIP Offer”) at least five Business Days prior to the consummation of such
Proposed DIP and (y) such Additional ABL Agent or Additional ABL Secured Party,
as applicable, hereby unconditionally and irrevocably grants to the ABL Agent
and the ABL Credit Agreement Lenders the right, but not an obligation, to enter
into and consummate a DIP Financing either (A) on the terms and conditions set
forth in the DIP Offer, or (B) on the terms and conditions (including with
respect to facility type, tenor, amounts, collateral, obligors, fees, pricing,
covenant package and roles) no less advantageous to the Credit Parties than the
terms and conditions (including with respect to facility type, tenor, amounts,
collateral, obligors, fees, pricing, covenant package and roles) of the Proposed
DIP specified in the DIP Offer (collectively, the “Right of Last Refusal”).

 

 108 

 

 

(ii)          To exercise its Right of Last Refusal, the ABL Agent or any ABL
Credit Agreement Lender shall, within three Business Days after receipt by the
ABL Agent of the DIP Offer, deliver a written notice to the Company
Representative and each Additional ABL Agent, which shall either specify that
the ABL Agent or such ABL Credit Agreement Lender is willing to provide the DIP
Financing on the terms of the DIP Offer (such notice, the “Matching DIP Offer”)
or provide the material terms and conditions (including with respect to facility
type, tenor, amounts, collateral, obligors, fees, pricing, covenant package and
roles) of a DIP Financing that the ABL Agent or such ABL Credit Agreement Lender
is willing to provide (such notice, the “Alternative DIP Offer”). If the ABL
Agent or any ABL Credit Agreement Lender provides a Matching DIP Offer within
the time period specified in the preceding sentence, each Additional ABL Agent
and Additional ABL Secured Party agrees not to provide (other than in its
capacity as ABL Agent or ABL Credit Agreement Lender, if applicable), and not to
directly or indirectly support or act in concert with any other party to
provide, any DIP Financing and agrees that in such event the ABL Agent or such
ABL Credit Agreement Lender shall have the sole right as between the parties
hereto to provide any DIP Financing.

 

(iii)         If the Company Representative agrees to proceed with a Matching
DIP Offer or an Alternative DIP Offer, then in each such case without limiting
any of the provisions of Section 6.1(a) or 6.1(b), each Additional ABL Agent, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that it will raise no objection, and will not directly or indirectly
support or act in concert with any other party in raising an objection, to such
DIP Financing provided pursuant to such Matching DIP Offer or Alternative DIP
Offer, as the case may be, or to the Liens securing the same on the grounds of a
failure to provide “adequate protection” for the Liens of such Additional ABL
Agent securing the Additional ABL Obligations or on any other grounds (and will
not request any adequate protection solely as a result of such applicable DIP
Financing), so long as (1) such Additional ABL Agent retains its Lien on the
Collateral to secure the Additional ABL Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the Bankruptcy
Code) and such Lien has the same priority as existed prior to the commencement
of the case under the Bankruptcy Code (subject only to any “super-priority” of
the Liens securing such DIP Financing) and (2) if the ABL Agent and/or any ABL
Secured Party receives an adequate protection Lien on post-petition assets of
the debtor to secure the ABL Obligations, as the case may be, such Additional
ABL Agent also receives an adequate protection Lien on such post-petition assets
of the debtor to secure the Additional ABL Obligations; provided that (A) such
Liens in favor of the ABL Agent and any Additional ABL Agent shall be subject to
the provisions of Section 6.1(d) and (B) the foregoing provisions of this
Section 6.1(c) shall not prevent any Additional ABL Agent or any Additional ABL
Secured Parties from objecting to any provision in any DIP Financing relating to
any provision or content of a Plan of Reorganization that is not a Conforming
Plan of Reorganization.

 

 109 

 

 

(d)          All Liens granted to the ABL Agent, the Cash Flow Agent or any
Additional Agent in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended by the Parties to be and shall be deemed to be subject
to the Lien Priority and the other terms and conditions of this Agreement;
provided, however, that the foregoing shall not alter the super-priority of any
Liens securing any DIP Financing in accordance with this Section 6.1.

 

Section 6.2 Relief From Stay. Until the Discharge of ABL Collateral Obligations,
the Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties, and
any Additional Cash Flow Agent, on behalf of itself and any Additional Cash Flow
Secured Parties represented thereby, agrees not to seek relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
portion of the ABL Priority Collateral without the ABL Collateral
Representative’s express written consent. Until the Discharge of Cash Flow
Collateral Obligations, the ABL Agent, on behalf of itself and the ABL Secured
Parties, and any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees not to seek relief from the
automatic stay or any other stay in any Insolvency Proceeding in respect of any
portion of the Cash Flow Priority Collateral without the Cash Flow Collateral
Representative’s express written consent. In addition, none of the Cash Flow
Agent (including in its capacity as Cash Flow Collateral Representative, if
applicable), the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any Additional Agent (including in its
capacity as Cash Flow Collateral Representative or ABL Collateral
Representative, if and as applicable) shall seek any relief from the automatic
stay with respect to any Collateral without providing 30 days prior written
notice to each other Party, unless such period is agreed in writing by the ABL
Agent, the Cash Flow Agent and each Additional Agent to be modified.

 

Section 6.3 No Contest. (a) The Cash Flow Agent, on behalf of itself and the
Cash Flow Secured Parties, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or directly or indirectly support any
other Person contesting) (i) any request by the ABL Agent or any ABL Secured
Party for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1), or (ii) any objection by the ABL Agent or any ABL
Secured Party to any motion, relief, action, or proceeding based on a claim by
the ABL Agent or any ABL Secured Party that its interests in the Collateral
(unless in contravention of Section 6.1) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to the ABL Agent as adequate protection of its
interests are subject to this Agreement. Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that,
prior to the Discharge of ABL Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (i) any request by
the ABL Agent or any ABL Secured Party for adequate protection of its interest
in the Collateral (unless in contravention of Section 6.1), or (ii) any
objection by the ABL Agent or any ABL Secured Party to any motion, relief,
action, or proceeding based on a claim by the ABL Agent or any ABL Secured Party
that its interests in the Collateral (unless in contravention of Section 6.1)
are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to the ABL
Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

 

 110 

 

 

(b)          The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, prior to the Discharge of Cash Flow Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (i) any
request by the Cash Flow Agent or any Cash Flow Secured Party for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1), or (ii) any objection by the Cash Flow Agent or any Cash Flow Secured
Party to any motion, relief, action or proceeding based on a claim by the Cash
Flow Agent or any Cash Flow Secured Party that its interests in the Collateral
(unless in contravention of Section 6.1) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to the Cash Flow Agent as adequate protection of its
interests are subject to this Agreement. Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that,
prior to the Discharge of Cash Flow Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (i) any request by
the Cash Flow Agent or any Cash Flow Secured Party for adequate protection of
its interest in the Collateral (unless in contravention of Section 6.1), or
(ii) any objection by the Cash Flow Agent or any Cash Flow Secured Party to any
motion, relief, action or proceeding based on a claim by the Cash Flow Agent or
any Cash Flow Secured Party that its interests in the Collateral (unless in
contravention of Section 6.1) are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to the Cash Flow Agent as adequate protection of its interests are
subject to this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the Cash Flow Agent, on
behalf of itself and the Cash Flow Secured Parties).

 

 111 

 

 

(c)          The Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, agrees that, prior to the Discharge of Additional Obligations, none of
them shall contest (or directly or indirectly support any other Person
contesting) (i) any request by any Additional Agent or any Additional Secured
Party for adequate protection of its interest in the Collateral (unless in
contravention of Section 6.1), or (ii) any objection by any Additional Agent or
any Additional Secured Party to any motion, relief, action, or proceeding based
on a claim by any Additional Agent or any Additional Secured Party that its
interests in the Collateral (unless in contravention of Section 6.1) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such Additional Agent
as adequate protection of its interests are subject to this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties). The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, prior to the Discharge of Additional Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (i) any
request by any Additional Agent or any Additional Secured Party for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1), or (ii) any objection by any Additional Agent or any Additional Secured
Party to any motion, relief, action, or proceeding based on a claim by any
Additional Agent or any Additional Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1) are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to such Additional Agent as adequate
protection of its interests are subject to this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties). Any Additional
Agent, on behalf of itself and any Additional Secured Parties represented
thereby, agrees that, prior to the applicable Discharge of Additional
Obligations, none of them shall contest (or directly or indirectly support any
other Person contesting) (a) any request by any other Additional Agent or any
Additional Secured Party represented by such other Additional Agent for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1), or (b) any objection by such other Additional Agent or any Additional
Secured Party to any motion, relief, action, or proceeding based on a claim by
any Additional Agent or any Additional Secured Party represented by such other
Additional Agent that its interests in the Collateral (unless in contravention
of Section 6.1) are not adequately protected (or any other similar request under
any law applicable to an Insolvency Proceeding), so long as any Liens granted to
such other Additional Agent as adequate protection of its interests are subject
to this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby).

 

(d)          The Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, agrees that none of them shall contest (or directly or indirectly
support any other Person contesting) (i) any request by the ABL Agent or any ABL
Secured Party for adequate protection of its interest in the ABL Canadian
Collateral (unless in contravention of Section 6.1), or (ii) any objection by
the ABL Agent or any ABL Secured Party to any motion, relief, action, or
proceeding based on a claim by the ABL Agent or any ABL Secured Party that its
interests in the ABL Canadian Collateral (unless in contravention of Section
6.1) are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding).

 

Section 6.4 Asset Sales. The Cash Flow Agent agrees, on behalf of itself and the
Cash Flow Secured Parties, and any Additional Cash Flow Agent agrees, on behalf
of itself and any Additional Cash Flow Secured Parties represented thereby, that
it will not oppose any sale consented to by the ABL Agent, any Additional ABL
Agent or the ABL Collateral Representative of any ABL Priority Collateral
pursuant to Section 363(f) of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency Proceeding) so long as the proceeds
of such sale are applied in accordance with this Agreement. The ABL Agent
agrees, on behalf of itself and the ABL Secured Parties, and each Additional ABL
Agent agrees, on behalf of itself and any Additional ABL Secured Parties
represented thereby, that it will not oppose any sale consented to by the Cash
Flow Agent, any Additional Cash Flow Agent or the Cash Flow Collateral
Representative of any Cash Flow Priority Collateral pursuant to Section 363(f)
of the Bankruptcy Code (or any similar provision under the law applicable to any
Insolvency Proceeding) so long as the proceeds of such sale are applied in
accordance with this Agreement. The Cash Flow Agent agrees, on behalf of itself
and the Cash Flow Secured Parties, that it will not oppose any sale consented to
by the ABL Agent, any Additional ABL Agent or the ABL Collateral Representative
of any ABL Canadian Collateral pursuant to Section 363(f) of the Bankruptcy Code
(or any similar provision under the law applicable to any Insolvency Proceeding)
so long as the proceeds of such sale are applied in accordance with this
Agreement.

 

 112 

 

 

Section 6.5 Separate Grants of Security and Separate Classification. Each Cash
Flow Secured Party, the Cash Flow Agent, each Additional Cash Flow Secured Party
and each Additional Cash Flow Agent on the one hand and each ABL Secured Party,
the ABL Agent, each Additional ABL Secured Party and each Additional ABL Agent
on the other hand acknowledges and agrees that (i) the grants of Liens pursuant
to the ABL Collateral Documents, the Cash Flow Collateral Documents, the
Additional Cash Flow Collateral Documents and the Additional ABL Collateral
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral (including that the
Cash Flow Secured Parties do not have a Lien on the ABL Canadian Collateral),
the Cash Flow Obligations and Additional Cash Flow Obligations are fundamentally
different from the ABL Obligations and the Additional ABL Obligations and must
be separately classified in any Plan of Reorganization proposed, confirmed or
adopted in an Insolvency Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held by a
court of competent jurisdiction that the claims of the ABL Secured Parties and
the Additional ABL Secured Parties, on the one hand, and the Cash Flow Secured
Parties and the Additional Cash Flow Secured Parties, on the other hand, in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the ABL Secured
Parties, the Cash Flow Secured Parties, any Additional Cash Flow Secured Parties
and any Additional ABL Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of ABL Obligation
claims, Additional ABL Obligation claims, Cash Flow Obligation claims and
Additional Cash Flow Obligation claims against the Credit Parties (with the
effect being that, to the extent that the aggregate value of the ABL Priority
Collateral or the Cash Flow Priority Collateral is sufficient (for this purpose
ignoring all claims held by the other Secured Parties), the ABL Secured Parties
and the Additional ABL Secured Parties or the Cash Flow Secured Parties and the
Additional Cash Flow Secured Parties, respectively, shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
post-petition interest, fees and expenses that is available from each pool of
Priority Collateral for each of the ABL Secured Parties and Additional ABL
Secured Parties, on the one hand, and the Cash Flow Secured Parties and the
Additional Cash Flow Secured Parties, on the other hand, before any distribution
is made from the applicable pool of Priority Collateral in respect of the claims
held by the other Secured Parties, with the other Secured Parties hereby
acknowledging and agreeing to turn over to the respective other Secured Parties
amounts otherwise received or receivable by them from the applicable pool of
Priority Collateral to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries. The foregoing sentence is subject to any separate agreement by and
between any Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and any other Additional Agent, on behalf of itself
and the Additional Secured Parties represented thereby, with respect to the
Additional Obligations owing to any of such Additional Agent and Additional
Secured Parties.

 

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable as a “subordination agreement” under Section 510(a) of
the Bankruptcy Code.

 

 113 

 

 

Section 6.7 ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Cash Flow Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(i)           any lack of validity or enforceability of any ABL Document;

 

(ii)          any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the ABL Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;

 

(iii)         any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee thereof;

 

(iv)         the commencement of any Insolvency Proceeding in respect of the
Company or any other Credit Party; or

 

(v)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the ABL
Obligations, or of any of the Cash Flow Agent, any Additional Agent or any
Credit Party, to the extent applicable, in respect of this Agreement.

 

Section 6.8 Cash Flow Obligations Unconditional. All rights of the Cash Flow
Agent hereunder, and all agreements and obligations of the ABL Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(i)           any lack of validity or enforceability of any Cash Flow Document;

 

(ii)          any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Cash Flow Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any Cash
Flow Document;

 

(iii)         any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Cash Flow Obligations or any guarantee thereof;

 

(iv)         the commencement of any Insolvency Proceeding in respect of the
Company or any other Credit Party; or

 

 114 

 

 

(v)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Cash Flow
Obligations, or of any of the ABL Agent, any Additional Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.9 Additional Obligations Unconditional. All rights of any Additional
Agent hereunder, and all agreements and obligations of the ABL Agent, the Cash
Flow Agent and the Credit Parties (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of:

 

(i)           any lack of validity or enforceability of any Additional Document;

 

(ii)          any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Additional Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Additional Document;

 

(iii)         any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Additional Obligations or any guarantee thereof;

 

(iv)         the commencement of any Insolvency Proceeding in respect of the
Company or any other Credit Party; or

 

(v)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Additional
Obligations, or of any of the ABL Agent, the Cash Flow Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.10 Adequate Protection. Except to the extent expressly provided in
Section 6.1 and this Section 6.10, nothing in this Agreement shall limit the
rights of (x) the ABL Agent and the ABL Secured Parties, (y) the Cash Flow Agent
and the Cash Flow Secured Parties, or (z) any Additional Agent and the
Additional Secured Parties, respectively, from seeking or requesting adequate
protection with respect to their interests in the applicable Priority Collateral
in any Insolvency Proceeding, including adequate protection in the form of a
cash payment, periodic cash payments, cash payments of interest, additional
collateral or otherwise; provided that:

 

(a)          in the event that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Cash Flow Priority Collateral, then the ABL Agent, on behalf of itself and each
of the ABL Secured Parties, agrees that the Cash Flow Agent shall also be
granted a senior Lien on such collateral as security for the Cash Flow
Obligations and that any Lien on such collateral securing the ABL Obligations
shall be subordinate to any Lien on such collateral securing the Cash Flow
Obligations;

 

 115 

 

 

(b)          in the event that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Cash Flow Priority Collateral, then the ABL Agent, on behalf of itself and each
of the ABL Secured Parties, agrees that any Additional Cash Flow Agent shall
also be granted a senior Lien on such collateral as security for the Additional
Cash Flow Obligations and that any Lien on such collateral securing the ABL
Obligations shall be subordinate to any Lien on such collateral securing the
Additional Cash Flow Obligations (except as may be separately otherwise agreed
in writing by and between such Additional Cash Flow Agent, on behalf of itself
and the Additional Cash Flow Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties);

 

(c)          in the event that the Cash Flow Agent, on behalf of itself or any
of the Cash Flow Secured Parties, seeks or requests adequate protection in
respect of the Cash Flow Obligations and such adequate protection is granted in
the form of a Lien on additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then the Cash Flow Agent, on
behalf of itself and each of the Cash Flow Secured Parties, agrees that the ABL
Agent shall also be granted a senior Lien on such collateral as security for the
ABL Obligations and that any Lien on such collateral securing the Cash Flow
Obligations shall be subordinate to the Lien on such collateral securing the ABL
Obligations;

 

(d)          in the event that the Cash Flow Agent, on behalf of itself or any
of the Cash Flow Secured Parties, seeks or requests adequate protection in
respect of the Cash Flow Obligations and such adequate protection is granted in
the form of a Lien on additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then the Cash Flow Agent, on
behalf of itself and each of the Cash Flow Secured Parties, agrees that any
Additional ABL Agent shall also be granted a senior Lien on such collateral as
security for the Additional ABL Obligations and that any Lien on such collateral
securing the Cash Flow Obligations shall be subordinate to any Lien on such
collateral securing the Additional ABL Obligations (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties);

 

(e)          in the event that any Additional Cash Flow Agent, on behalf of
itself or any Additional Cash Flow Secured Parties, seeks or requests adequate
protection in respect of the Additional Cash Flow Obligations and such adequate
protection is granted in the form of a Lien on additional collateral comprising
assets of the type of assets that constitute ABL Priority Collateral, then such
Additional Cash Flow Agent, on behalf of itself and any Additional Cash Flow
Secured Parties represented thereby, agrees that the ABL Agent shall also be
granted a senior Lien on such collateral as security for the ABL Obligations and
that any Lien on such collateral securing the Additional Cash Flow Obligations
shall be subordinate to the Lien on such collateral securing the ABL Obligations
(except as may be separately otherwise agreed in writing by and between the ABL
Agent, on behalf of itself and the ABL Secured Parties, and such Additional Cash
Flow Agent, on behalf of itself and the Additional Cash Flow Secured Parties
represented thereby);

 

 116 

 

 

(f)           in the event that any Additional Cash Flow Agent, on behalf of
itself or any Additional Cash Flow Secured Parties, seeks or requests adequate
protection in respect of the Additional Cash Flow Obligations and such adequate
protection is granted in the form of a Lien on additional collateral comprising
assets of the type of assets that constitute ABL Priority Collateral, then such
Additional Cash Flow Agent, on behalf of itself and any Additional Cash Flow
Secured Party represented thereby, agrees that any Additional ABL Agent shall
also be granted a senior Lien on such collateral as security for the Additional
ABL Obligations and that any Lien on such collateral securing the Additional
Cash Flow Obligations shall be subordinate to the Lien on such collateral
securing the Additional ABL Obligations (except as may be separately otherwise
agreed in writing by and between such Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and such Additional
Cash Flow Agent, on behalf of itself and the Additional Cash Flow Secured
Parties represented thereby);

 

(g)          in the event that any Additional ABL Agent, on behalf of itself or
any Additional ABL Secured Party, seeks or requests adequate protection in
respect of the Additional ABL Obligations and such adequate protection is
granted in the form of a Lien on additional collateral comprising assets of the
type of assets that constitute Cash Flow Priority Collateral, then such
Additional ABL Agent, on behalf of itself and any Additional ABL Secured Party
represented thereby, agrees that the Cash Flow Agent shall also be granted a
senior Lien on such collateral as security for the Cash Flow Obligations and
that any Lien on such collateral securing the Additional ABL Obligations shall
be subordinate to the Lien on such collateral securing the Cash Flow Obligations
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the Cash Flow Agent, on behalf of itself and the Cash
Flow Secured Parties);

 

(h)          in the event that any Additional ABL Agent, on behalf of itself or
any Additional ABL Secured Party, seeks or requests adequate protection in
respect of the Additional ABL Obligations and such adequate protection is
granted in the form of a Lien on additional collateral comprising assets of the
type of assets that constitute Cash Flow Priority Collateral, then such
Additional ABL Agent, on behalf of itself and any Additional ABL Secured Party
represented thereby, agrees that any Additional Cash Flow Agent shall also be
granted a senior Lien on such collateral as security for the Additional Cash
Flow Obligations and that any Lien on such collateral securing the Additional
ABL Obligations shall be subordinate to the Lien on such collateral securing the
Additional Cash Flow Obligations (except as may be separately otherwise agreed
in writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and such Additional Cash
Flow Agent, on behalf of itself and the Additional Cash Flow Secured Parties
represented thereby); and

 

(i)           for the avoidance of doubt, (i) no Cash Flow Secured Party may
seek or request adequate protection in the form of a Lien on any ABL Canadian
Collateral without the express written consent of the ABL Agent and (ii) the
provisions of this Section 6.10 shall not otherwise apply to any adequate
protection Liens that any ABL Secured Party may receive on the ABL Canadian
Collateral.

 

 117 

 

 

ARTICLE 7

 

Miscellaneous

 

Section 7.1 Rights of Subrogation. The Cash Flow Agent, on behalf of itself and
the Cash Flow Secured Parties, agrees that no payment by the Cash Flow Agent or
any Cash Flow Secured Party to the ABL Agent or any ABL Secured Party pursuant
to the provisions of this Agreement shall entitle the Cash Flow Agent or any
Cash Flow Secured Party to exercise any rights of subrogation in respect thereof
until the Discharge of ABL Obligations shall have occurred. Following the
Discharge of ABL Obligations, the ABL Agent agrees to execute such documents,
agreements, and instruments as the Cash Flow Agent or any Cash Flow Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof.

 

The Cash Flow Agent, on behalf of itself and the Cash Flow Secured Parties,
agrees that no payment by the Cash Flow Agent or any Cash Flow Secured Party to
any Additional ABL Agent or any Additional ABL Secured Party represented thereby
pursuant to the provisions of this Agreement shall entitle the Cash Flow Agent
or any Cash Flow Secured Party to exercise any rights of subrogation in respect
thereof until the Discharge of Additional ABL Obligations with respect to the
Additional ABL Obligations owed to such Additional ABL Secured Parties shall
have occurred. Following the Discharge of Additional ABL Obligations with
respect to the Additional ABL Obligations owed to such Additional ABL Secured
Parties, such Additional ABL Agent agrees to execute such documents, agreements,
and instruments as the Cash Flow Agent or any Cash Flow Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the applicable Additional ABL Obligations resulting from payments
to such Additional ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional ABL Agent are paid by such Person upon request for
payment thereof.

 

The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that no
payment by the ABL Agent or any ABL Secured Party to the Cash Flow Agent or any
Cash Flow Secured Party pursuant to the provisions of this Agreement shall
entitle the ABL Agent or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Cash Flow Obligations
shall have occurred. Following the Discharge of Cash Flow Obligations, the Cash
Flow Agent agrees to execute such documents, agreements, and instruments as the
ABL Agent or any ABL Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the Cash Flow
Obligations resulting from payments to the Cash Flow Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Cash Flow Agent are paid
by such Person upon request for payment thereof.

 

 118 

 

 

The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that no
payment by the ABL Agent or any ABL Secured Party to any Additional Cash Flow
Agent or any Additional Cash Flow Secured Party represented thereby pursuant to
the provisions of this Agreement shall entitle the ABL Agent or any ABL Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Cash Flow Obligations with respect to the Additional
Cash Flow Obligations owed to such Additional Cash Flow Secured Parties shall
have occurred. Following the Discharge of Additional Cash Flow Obligations with
respect to the Additional Cash Flow Obligations owed to such Additional Cash
Flow Secured Parties, such Additional Cash Flow Agent agrees to execute such
documents, agreements, and instruments as the ABL Agent or any ABL Secured Party
may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the applicable Additional Cash Flow Obligations
resulting from payments to such Additional Cash Flow Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by such Additional Cash Flow
Agent are paid by such Person upon request for payment thereof.

 

Any Additional Cash Flow Agent, on behalf of itself and any Additional Cash Flow
Secured Parties represented thereby, agrees that no payment by such Additional
Cash Flow Agent or any such Additional Cash Flow Secured Party to the ABL Agent
or any ABL Secured Party pursuant to the provisions of this Agreement shall
entitle such Additional Cash Flow Agent or any such Additional Cash Flow Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of ABL Obligations shall have occurred. Following the Discharge of ABL
Obligations, the ABL Agent agrees to execute such documents, agreements, and
instruments as such Additional Cash Flow Agent or any such Additional Cash Flow
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the ABL Obligations resulting from payments to
the ABL Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof.

 

Any Additional Cash Flow Agent, on behalf of itself and any Additional Cash Flow
Secured Parties represented thereby, agrees that no payment by such Additional
Cash Flow Agent or any such Additional Cash Flow Secured Party to any Additional
ABL Agent or any Additional ABL Secured Party pursuant to the provisions of this
Agreement shall entitle such Additional Cash Flow Agent or any such Additional
Cash Flow Secured Party to exercise any rights of subrogation in respect thereof
until the Discharge of Additional ABL Obligations with respect to the Additional
ABL Obligations owed to such Additional ABL Secured Parties shall have occurred.
Following the Discharge of Additional ABL Obligations with respect to the
Additional ABL Obligations owed to such Additional ABL Secured Parties, any
Additional ABL Agent agrees to execute such documents, agreements, and
instruments as such Additional Cash Flow Agent or any such Additional Cash Flow
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the Additional ABL Obligations resulting from
payments to such Additional ABL Agent by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Additional ABL Agent are paid by such Person upon
request for payment thereof.

 

 119 

 

 

Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that no payment by such Additional ABL Agent
or any such Additional ABL Secured Party to the Cash Flow Agent or any Cash Flow
Secured Party pursuant to the provisions of this Agreement shall entitle such
Additional ABL Agent or any such Additional ABL Secured Party to exercise any
rights of subrogation in respect thereof until the Discharge of Cash Flow
Obligations shall have occurred. Following the Discharge of Cash Flow
Obligations, the Cash Flow Agent agrees to execute such documents, agreements,
and instruments as such Additional ABL Agent or any such Additional ABL Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Cash Flow Obligations resulting from payments to
the Cash Flow Agent by such Person, so long as all costs and expenses (including
all reasonable legal fees and disbursements) incurred in connection therewith by
the Cash Flow Agent are paid by such Person upon request for payment thereof.

 

Any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that no payment by such Additional ABL Agent
or any such Additional ABL Secured Party to any Additional Cash Flow Agent or
any Additional Cash Flow Secured Party pursuant to the provisions of this
Agreement shall entitle such Additional ABL Agent or any such Additional ABL
Secured Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Cash Flow Obligations with respect to the Additional
Cash Flow Obligations owed to such Additional Cash Flow Secured Parties shall
have occurred. Following the Discharge of Additional Cash Flow Obligations with
respect to the Additional Cash Flow Obligations owed to such Additional Cash
Flow Secured Parties, any Additional Cash Flow Agent agrees to execute such
documents, agreements, and instruments as such Additional ABL Agent or any such
Additional ABL Secured Party may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the Additional Cash Flow
Obligations resulting from payments to such Additional Cash Flow Agent by such
Person, so long as all costs and expenses (including all reasonable legal fees
and disbursements) incurred in connection therewith by such Additional Cash Flow
Agent are paid by such Person upon request for payment thereof.

 

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 

Section 7.3 Representations. The Cash Flow Agent represents and warrants to the
ABL Agent and any Additional Agent that it has the requisite power and authority
under the Cash Flow Documents to enter into, execute, deliver, and carry out the
terms of this Agreement on behalf of itself and the Cash Flow Secured Parties.
The ABL Agent represents and warrants to the Cash Flow Agent and any Additional
Agent that it has the requisite power and authority under the ABL Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the ABL Secured Parties. Any Additional Agent represents
and warrants to the Cash Flow Agent, the ABL Agent and any other Additional
Agent that it has the requisite power and authority under the applicable
Additional Documents to enter into, execute, deliver, and carry out the terms of
this Agreement on behalf of itself and any Additional Secured Parties
represented thereby.

 

 120 

 

 

Section 7.4 Amendments. (a) No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by any Party
hereto, shall be effective unless it is in a written agreement executed by the
Cash Flow Agent, the ABL Agent and any Additional Agent. Notwithstanding the
foregoing, the Company Representative may, without the consent of any Party
hereto, amend this Agreement to add an Additional Agent by (x) executing an
Additional Indebtedness Joinder as provided in Section 7.11 or (y) executing a
joinder agreement in substantially the form of Exhibit C attached hereto as
provided for in the definition of “ABL Credit Agreement” or “Cash Flow Credit
Agreement”, as applicable. No amendment, modification or waiver of any provision
of this Agreement, and no consent to any departure therefrom by any Party
hereto, that changes, alters, modifies or otherwise adversely affects any power,
privilege, right, remedy, liability or obligation of, or otherwise affects in
any manner, any Additional Agent that is not then a Party, or any Additional
Secured Party not then represented by an Additional Agent that is then a Party
(including any change, alteration, modification or other effect upon any power,
privilege, right, remedy, liability or obligation of or other adverse effect
upon any such Additional Agent or Additional Secured Party that may at any
subsequent time become a Party or beneficiary hereof) shall be effective unless
it is consented to in writing by the Company Representative (regardless of
whether any such Additional Agent or Additional Secured Party ever becomes a
Party or beneficiary hereof). Any amendment, modification or waiver of any
provision of this Agreement that would have the effect, directly or indirectly,
through any reference in any Credit Document to this Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying such Credit Document, or
any term or provision thereof, or any right or obligation of the Company or any
other Credit Party thereunder or in respect thereof, shall not be given such
effect except pursuant to a written instrument executed by the Company
Representative and each other affected Credit Party.

 

(b)          In the event that the ABL Agent that is the ABL Collateral
Representative or the requisite ABL Secured Parties represented thereby enter
into any amendment, waiver or consent in respect of or replacing any ABL
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departure from any provisions of, any ABL Collateral
Document relating to the ABL Priority Collateral or changing in any manner the
rights of the ABL Agent, the ABL Secured Parties, or any ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to Section 2.4(f),
the release of any Liens thereon), then such amendment, waiver or consent shall
apply automatically to any comparable provision of each Cash Flow Collateral
Document and each Additional Cash Flow Collateral Document, in each case without
the consent of, or any action by, any Cash Flow Agent or any Cash Flow Secured
Party or any Additional Cash Flow Agent or Additional Cash Flow Secured Party,
as applicable; provided, that such amendment, waiver or consent does not
materially adversely affect the rights of the Cash Flow Secured Parties or the
Additional Cash Flow Secured Parties, as applicable, or the interests of the
Cash Flow Secured Parties or the Additional Cash Flow Secured Parties, as
applicable, in the Cash Flow Priority Collateral. The ABL Agent shall give
written notice of such amendment, waiver or consent to the Cash Flow Agent and
each Additional Cash Flow Agent; provided that the failure to give such notice
shall not affect the effectiveness of such amendment, waiver or consent with
respect to the provisions of any Cash Flow Collateral Document or any Additional
Cash Flow Collateral Document as set forth in this Section 7.4(b).

 

 121 

 

 

(c)          In the event that the ABL Agent that is the ABL Collateral
Representative or the requisite ABL Secured Parties represented thereby enter
into any amendment, waiver or consent in respect of or replacing any ABL
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departure from any provisions of, any ABL Collateral
Document relating to the ABL Priority Collateral or changing in any manner the
rights of the ABL Agent, the ABL Secured Parties, or any ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to Section 2.4(f),
the release of any Liens thereon ), then such amendment, waiver or consent shall
apply automatically to any comparable provision of each ABL Collateral Document
and each Additional ABL Collateral Document, in each case without the consent
of, or any action by, any Additional ABL Agent or any Additional ABL Secured
Party (except as may be separately otherwise agreed in writing by and between
such Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties); provided, that such amendment, waiver or consent does not
materially adversely affect the rights or interests of the Additional ABL
Secured Parties in the ABL Priority Collateral. The ABL Agent shall give written
notice of such amendment, waiver or consent to each Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any
Additional ABL Collateral Document as set forth in this Section 7.4(c).

 

(d)          In the event that the Cash Flow Agent that is the Cash Flow
Collateral Representative or the requisite Cash Flow Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Cash Flow Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Cash Flow Collateral Document relating to the Cash Flow Priority Collateral or
changing in any manner the rights of the Cash Flow Agent, the Cash Flow Secured
Parties, or any Cash Flow Credit Party with respect to the Cash Flow Priority
Collateral (including, subject to Section 2.4(f), the release of any Liens
thereon), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each ABL Collateral Document and each Additional ABL
Collateral Document, in each case without the consent of, or any action by, the
ABL Agent or any ABL Secured Party or any Additional ABL Agent or Additional ABL
Secured Party, as applicable (except as may be separately otherwise agreed in
writing by and between the Cash Flow Agent, on behalf of itself and the Cash
Flow Secured Parties, and (x) the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (y) any Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral. The Cash Flow Agent shall give
written notice of such amendment, waiver or consent to the ABL Agent and each
Additional ABL Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any ABL Collateral Document or Additional ABL Collateral
Document as set forth in this Section 7.4(d).

 

 122 

 

 

(e)          In the event that the Cash Flow Agent that is the Cash Flow
Collateral Representative or the requisite Cash Flow Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Cash Flow Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Cash Flow Collateral Document relating to the Cash Flow Priority Collateral or
changing in any manner the rights of the Cash Flow Agent, the Cash Flow Secured
Parties, or any Cash Flow Credit Party with respect to the Cash Flow Priority
Collateral (including, subject to Section 2.4(f), the release of any Liens
thereon), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Additional Cash Flow Collateral Document
without the consent of, or any action by, any Additional Cash Flow Agent or
Additional Cash Flow Secured Party (except as may be separately otherwise agreed
in writing by and between such Additional Cash Flow Agent, on behalf of itself
and the Additional Cash Flow Secured Parties represented thereby, and the Cash
Flow Agent, on behalf of itself and the Cash Flow Secured Parties); provided,
that such amendment, waiver or consent does not materially adversely affect the
rights or interests of the Additional Cash Flow Secured Parties in the
Collateral. The applicable Cash Flow Agent shall give written notice of such
amendment, waiver or consent to each Additional Cash Flow Agent; provided that
the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Additional
Cash Flow Collateral Document as set forth in this Section 7.4(e).

 

(f)           In the event that any Additional Cash Flow Agent that is the Cash
Flow Collateral Representative or the requisite Additional Cash Flow Secured
Parties represented thereby enter into any amendment, waiver or consent in
respect of or replacing any Additional Cash Flow Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Additional Cash Flow Collateral Document
relating to the Cash Flow Priority Collateral or changing in any manner the
rights of the Additional Cash Flow Agent, the Additional Cash Flow Secured
Parties, or any Additional Cash Flow Credit Party with respect to the Cash Flow
Priority Collateral (including, subject to Section 2.4(f), the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each ABL Collateral Document and each Additional
ABL Collateral Document, in each case without the consent of, or any action by,
the ABL Agent or any ABL Secured Party or any Additional ABL Agent or Additional
ABL Secured Party, as applicable (except as may be separately otherwise agreed
in writing by and between (x) such Additional Cash Flow Agent, on behalf of
itself and the Additional Cash Flow Secured Parties represented thereby, and
(y) the ABL Agent, on behalf of itself and the ABL Secured Parties, or such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby); provided, that such amendment, waiver or consent does not
materially adversely affect the rights or interests of the ABL Secured Parties
or the Additional ABL Secured Parties, as applicable, in the ABL Priority
Collateral (including any license or right of use granted to them by any Credit
Party pursuant to any ABL Collateral Document or Additional ABL Collateral
Document (as applicable) with respect to Intellectual Property owned by such
Credit Party as it pertains to the ABL Priority Collateral). The applicable
Additional Cash Flow Agent shall give written notice of such amendment, waiver
or consent to the ABL Agent and each Additional ABL Agent; provided that the
failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document or Additional ABL Collateral Document as set forth in this
Section 7.4(f).

 

 123 

 

 

(g)          In the event that any Additional Cash Flow Agent that is the Cash
Flow Collateral Representative or the requisite Additional Cash Flow Secured
Parties represented thereby enter into any amendment, waiver or consent in
respect of or replacing any Additional Cash Flow Collateral Document for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Additional Cash Flow Collateral Document
relating to the Cash Flow Priority Collateral or changing in any manner the
rights of the Additional Cash Flow Agent, the Additional Cash Flow Secured
Parties, or any Additional Cash Flow Credit Party with respect to the Cash Flow
Priority Collateral (including, subject to Section 2.4(f), the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each Cash Flow Collateral Document and (with
respect to any other Additional Cash Flow Credit Facility) each Additional Cash
Flow Collateral Document, in each case without the consent of, or any action by,
the Cash Flow Agent or any Cash Flow Secured Party or (with respect to any other
Additional Cash Flow Credit Facility) any other Additional Cash Flow Agent or
related Additional Cash Flow Secured Party, as applicable (except as may be
separately otherwise agreed in writing by and between (x) such Additional Cash
Flow Agent, on behalf of itself and the Additional Cash Flow Secured Parties
represented thereby, and (y) the Cash Flow Agent, on behalf of itself and the
Cash Flow Secured Parties, or such other Additional Cash Flow Agent, on behalf
of itself and the Additional Cash Flow Secured Parties represented thereby);
provided, that such amendment, waiver or consent does not materially adversely
affect the rights or interests of the Cash Flow Secured Parties or such other
Additional Cash Flow Secured Parties, as applicable, in the Collateral. The
applicable Additional Cash Flow Agent shall give written notice of such
amendment, waiver or consent to the Cash Flow Agent and each such other
Additional Cash Flow Agent; provided that the failure to give such notice shall
not affect the effectiveness of such amendment, waiver or consent with respect
to the provisions of any Cash Flow Collateral Document or Additional Cash Flow
Collateral Document as set forth in this Section 7.4(g).

 

(h)          In the event that any Additional ABL Agent that is the ABL
Collateral Representative or the requisite Additional ABL Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional ABL Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of any Additional ABL Collateral Document relating to the ABL Priority
Collateral or changing in any manner the rights of such Additional ABL Agent,
such Additional ABL Secured Parties, or any Additional ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to Section 2.4(f),
the release of any Liens thereon), then such amendment, waiver or consent shall
apply automatically to any comparable provision of each Cash Flow Collateral
Document and each Additional Cash Flow Collateral Document, in each case without
the consent of, or any action by, the Cash Flow Agent or any Cash Flow Secured
Party or any Additional Cash Flow Agent or Additional Cash Flow Secured Party,
as applicable; provided, that such amendment, waiver or consent does not
materially adversely affect the rights or interests of the Cash Flow Secured
Parties or the Additional Cash Flow Secured Parties, as applicable, in the Cash
Flow Priority Collateral (including any license or right of use granted to them
by any Credit Party pursuant to any Cash Flow Collateral Document or Additional
Cash Flow Collateral Document (as applicable) with respect to Intellectual
Property owned by such Credit Party as it pertains to the Cash Flow Priority
Collateral). The applicable Additional ABL Agent shall give written notice of
such amendment, waiver or consent to the Cash Flow Agent and each Additional
Cash Flow Agent; provided that the failure to give such notice shall not affect
the effectiveness of such amendment, waiver or consent with respect to the
provisions of any Cash Flow Collateral Document or Additional Cash Flow
Collateral Document as set forth in this Section 7.4(h).

 

 124 

 

 

(i)           In the event that any Additional ABL Agent that is the ABL
Collateral Representative or the requisite Additional ABL Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional ABL Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional ABL Collateral Document relating to the ABL Priority
Collateral or changing in any manner the rights of such Additional ABL Agent,
such Additional ABL Secured Parties, or any Additional ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to Section 2.4(f),
the release of any Liens thereon), then such amendment, waiver or consent shall
apply automatically to any comparable provision of each ABL Collateral Document
and (with respect to any other Additional ABL Credit Facility) each Additional
ABL Collateral Document, in each case without the consent of, or any action by,
the ABL Agent or any ABL Secured Party or (with respect to any other Additional
ABL Credit Facility) any other Additional ABL Agent or related Additional ABL
Secured Party (except as may be separately otherwise agreed in writing by and
between (x) such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and (y) the ABL Agent, on behalf of
itself and the ABL Secured Parties, or such other Additional ABL Agent, on
behalf of itself and the Additional ABL Secured Parties represented thereby);
provided, that such amendment, waiver or consent does not materially adversely
affect the rights or interests of the ABL Secured Parties or such other
Additional ABL Secured Parties in the Collateral. The applicable Additional ABL
Agent shall give written notice of such amendment, waiver or consent to the ABL
Agent and each such other Additional ABL Agent; provided that the failure to
give such notice shall not affect the effectiveness of such amendment, waiver or
consent with respect to the provisions of any ABL Collateral Document or
Additional ABL Collateral Document as set forth in this Section 7.4(i).

 

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, sent by
electronic mail or sent by overnight express courier service or United States
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile or upon receipt of electronic mail
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) or five days after deposit in the United States
mail (certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section) shall be as set forth below or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

 

ABL Agent: UBS AG, Stamford Branch   600 Washington Boulevard   Stamford, CT
06901   Attention:  Agency Group   Facsimile:  (203) 719-3888   Email:
 Agency-UBSAmericas@ubs.com

 

 125 

 

 

Cash Flow Agent: JPMorgan Chase Bank, N.A.   500 Stanton Christiana Road  
Newark, DE 19713   Attention:  William Tanzilli   Facsimile:  (302) 634-8459  
Telephone:  (302) 552-6955   Email:  william.tanzilli@chase.com     Any
Additional Agent: As set forth in the Additional Indebtedness Joinder executed
and delivered by such Additional Agent pursuant to Section 7.11.

 

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7 Continuing Agreement; Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations, the Discharge of Cash Flow
Obligations and the Discharge of Additional Obligations shall have occurred,
(b) be binding upon the Parties and their successors and assigns, and (c) inure
to the benefit of and be enforceable by the Parties and their respective
successors, transferees and assigns. Nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral, subject to Section 7.10. All
references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Secured Party, the Cash Flow Agent, any Cash Flow
Secured Party, any Additional Agent or any Additional Secured Party may assign
or otherwise transfer all or any portion of the ABL Obligations, the Cash Flow
Obligations or any Additional Obligations, as applicable, to any other Person,
and such other Person shall thereupon become vested with all the rights and
obligations in respect thereof granted to the ABL Agent, the Cash Flow Agent,
such ABL Secured Party, such Cash Flow Secured Party, such Additional Agent or
such Additional Secured Party, as the case may be, herein or otherwise. The ABL
Secured Parties, the Cash Flow Secured Parties and any Additional Secured
Parties may continue, at any time and without notice to the other Parties
hereto, to extend credit and other financial accommodations, lend monies and
provide Indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

 

Section 7.8 Governing Law; Entire Agreement. This Agreement and the rights and
obligations of the Parties under this Agreement shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York,
without giving effect to its principles or rules of conflict of laws to the
extent such principles or rules are not mandatorily applicable by statute and
would require or permit the application of the laws of another jurisdiction.
This Agreement constitutes the entire agreement and understanding among the
Parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.

 

 126 

 

 

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile and other electronic transmission), and it
is not necessary that the signatures of all Parties be contained on any one
counterpart hereof, each counterpart will be deemed to be an original, and all
together shall constitute one and the same document.

 

Section 7.10 No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Agent, the ABL Secured Parties, the Cash Flow Agent, the Cash Flow Secured
Parties, each Additional Agent, the Additional Secured Parties and the Company
and the other Credit Parties. No other Person shall have or be entitled to
assert rights or benefits hereunder.

 

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents. (a) The Company Representative may designate any Additional Indebtedness
complying with the requirements of the definition of “Additional Indebtedness”
as Additional Indebtedness, and as either Additional ABL Indebtedness or
Additional Cash Flow Indebtedness, for purposes of this Agreement, upon
complying with the following conditions:

 

(i)           one or more Additional Agents for one or more Additional Secured
Parties in respect of such Additional Indebtedness shall have executed the
Additional Indebtedness Joinder with respect to such Additional Indebtedness,
and the Company Representative or any such Additional Agent shall have delivered
such executed Additional Indebtedness Joinder to the ABL Agent, the Cash Flow
Agent and any other Additional Agent then party to this Agreement;

 

(ii)          at least five Business Days (unless a shorter period is agreed in
writing by the Parties and the Company Representative) prior to delivery of the
Additional Indebtedness Joinder, the Company Representative shall have delivered
to the ABL Agent, the Cash Flow Agent and any other Additional Agent then party
to this Agreement complete and correct copies of any Additional Credit Facility,
Additional Guarantees and Additional Collateral Documents that will govern such
Additional Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Additional Documents to be executed and delivered
concurrently with the effectiveness of such designation); and

 

(iii)         the Company Representative shall have executed and delivered to
the ABL Agent, the Cash Flow Agent and any other Additional Agent then party to
this Agreement an Additional Indebtedness Designation, with respect to such
Additional Indebtedness, which Additional Indebtedness Designation shall
designate such Additional Indebtedness as Additional ABL Indebtedness or
Additional Cash Flow Indebtedness, as the case may be.

 

 127 

 

 

(b)          Upon satisfaction of the foregoing conditions specified in the
preceding Section 7.11(a), (i) the designated Additional Indebtedness shall
constitute “Additional Indebtedness”, any Additional Credit Facility under which
such Additional Indebtedness is or may be incurred shall constitute an
“Additional Credit Facility”, any holder of such Additional Indebtedness or
other applicable Additional Secured Party shall constitute an “Additional
Secured Party”, and any Additional Agent for any such Additional Secured Party
shall constitute an “Additional Agent”, (ii) any designated Additional Cash Flow
Indebtedness shall constitute “Additional Cash Flow Indebtedness”, any
Additional Cash Flow Credit Facility under which such Additional Cash Flow
Indebtedness is or may be incurred shall constitute an “Additional Cash Flow
Credit Facility”, any holder of such Additional Cash Flow Indebtedness or other
applicable Additional Cash Flow Secured Party shall constitute an “Additional
Cash Flow Secured Party”, and any Additional Cash Flow Agent for any such
Additional Cash Flow Secured Party shall constitute an “Additional Cash Flow
Agent” and (iii) any designated Additional ABL Indebtedness shall constitute
“Additional ABL Indebtedness”, any Additional ABL Credit Facility under which
such Additional ABL Indebtedness is or may be incurred shall constitute an
“Additional ABL Credit Facility”, any holder of such Additional ABL Indebtedness
or other applicable Additional ABL Secured Party shall constitute an “Additional
ABL Secured Party”, and any Additional ABL Agent for any such Additional ABL
Secured Party shall constitute an “Additional ABL Agent”, in each case for all
purposes under this Agreement. The date on which such foregoing conditions
specified in Section 7.11(a) shall have been satisfied with respect to such
Additional Indebtedness is herein called the “Additional Effective Date.” Prior
to the Additional Effective Date with respect to such Additional Indebtedness,
all references herein to Additional Indebtedness shall be deemed not to take
into account such Additional Indebtedness, and the rights and obligations of the
ABL Agent, the Cash Flow Agent and any other Additional Agent then party to this
Agreement shall be determined on the basis that such Additional Indebtedness is
not then designated. On and after the Additional Effective Date with respect to
such Additional Indebtedness, all references herein to Additional Indebtedness
shall be deemed to take into account such Additional Indebtedness, and the
rights and obligations of the ABL Agent, the Cash Flow Agent and any other
Additional Agent then party to this Agreement shall be determined on the basis
that such Additional Indebtedness is then designated.

 

(c)          In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the ABL Agent, the Cash Flow Agent and
any Additional Agent then party hereto agrees at the Company’s expense (x) to
execute and deliver any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any Cash Flow Collateral
Documents, ABL Collateral Documents, or Additional Collateral Documents, as
applicable, and any blocked account, control or other agreements relating to any
security interest in Control Collateral and Cash Collateral, and to make or
consent to any filings or take any other actions (including executing and
recording any mortgage subordination or similar agreement), as may be reasonably
deemed by the Company Representative to be necessary or reasonably desirable for
any Lien on any Collateral to secure such Additional Indebtedness to become a
valid and perfected Lien (with the priority contemplated by this Agreement),
provided that such amendment, restatement, waiver or supplement does not
adversely affect the validity, perfection or priority of the Lien of such Agent
(subject, as to priority, to the provisions of this Agreement) and (y) otherwise
to reasonably cooperate to effectuate a designation of Additional Indebtedness
pursuant to this Section 7.11 (including, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

 

 128 

 

 

Section 7.12 Cash Flow Collateral Representative and ABL Collateral
Representative; Notice of Change. The Cash Flow Collateral Representative shall
act for the Cash Flow Collateral Secured Parties as provided in this Agreement,
and shall be entitled to so act at the direction of the Requisite Cash Flow
Holders from time to time. Until a Party (other than the existing Cash Flow
Collateral Representative) receives written notice from the existing Cash Flow
Collateral Representative, in accordance with Section 7.5, of a change in the
identity of the Cash Flow Collateral Representative, such Party shall be
entitled to act as if the existing Cash Flow Collateral Representative is in
fact the Cash Flow Collateral Representative. Each Party (other than the
existing Cash Flow Collateral Representative) shall be entitled to rely upon any
written notice of a change in the identity of the Cash Flow Collateral
Representative which facially appears to be from the then existing Cash Flow
Collateral Representative and is delivered in accordance with Section 7.5 and
such Agent shall not be required to inquire into the veracity or genuineness of
such notice. Each existing Cash Flow Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the Cash Flow Collateral Representative.

 

The ABL Collateral Representative shall act for the ABL Collateral Secured
Parties as provided in this Agreement, and shall be entitled to so act at the
direction of the Requisite ABL Holders from time to time. Until a Party (other
than the existing ABL Collateral Representative) receives written notice from
the existing ABL Collateral Representative, in accordance with Section 7.5, of a
change in the identity of the ABL Collateral Representative, such Party shall be
entitled to act as if the existing ABL Collateral Representative is in fact the
ABL Collateral Representative. Each Party (other than the existing ABL
Collateral Representative) shall be entitled to rely upon any written notice of
a change in the identity of the ABL Collateral Representative which facially
appears to be from the then existing ABL Collateral Representative and is
delivered in accordance with Section 7.5 and such Agent shall not be required to
inquire into the veracity or genuineness of such notice. Each existing ABL
Collateral Representative from time to time agrees to give prompt written notice
to each Party of any change in the identity of the ABL Collateral
Representative.

 

Section 7.13 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Secured Parties, the Cash Flow Secured Parties and any
Additional Secured Parties, respectively. Nothing in this Agreement is intended
to or shall impair the rights of the Company or any other Credit Party, or the
obligations of the Company or any other Credit Party to pay the ABL Obligations,
the Cash Flow Obligations and any Additional Obligations as and when the same
shall become due and payable in accordance with their terms.

 

Section 7.14 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.15 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

 

 129 

 

 

Section 7.16 Attorneys Fees. The Parties agree that if any dispute, arbitration,
litigation, or other proceeding is brought with respect to the enforcement of
this Agreement or any provision hereof, the prevailing party in such dispute,
arbitration, litigation, or other proceeding shall be entitled to recover its
reasonable attorneys’ fees and all other costs and expenses incurred in the
enforcement of this Agreement, irrespective of whether suit is brought.

 

Section 7.17 VENUE; JURY TRIAL WAIVER. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF
THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW
YORK SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW
YORK SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF
THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE (I) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY
JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT, (II) IF ALL
SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE
CASE OF THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER
OF SUCH ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH
RESPECT THERETO IN ANOTHER COURT HAVING JURISDICTION AND (III) IN THE EVENT A
LEGAL ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY
OF ITS ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY
SUCH PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING
A CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 7.17(A)
WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL PROCEEDING IN A NEW YORK
COURT) IN ANY SUCH ACTION OR PROCEEDING.

 

(b)          EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)          EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

 130 

 

 

Section 7.18 Intercreditor Agreement. This Agreement is the “ABL/Cash Flow
Intercreditor Agreement” referred to in the ABL Credit Agreement, the “ABL/Cash
Flow Intercreditor Agreement” referred to in the Cash Flow Credit Agreement and
the “ABL/Cash Flow Intercreditor Agreement”, the “ABL/Secured Notes
Intercreditor Agreement”, the “ABL/Term Loan Intercreditor Agreement” or the
“Base Intercreditor Agreement” referred to in any Additional Credit Facility.
Nothing in this Agreement shall be deemed to subordinate the right of any ABL
Secured Party or any Additional ABL Secured Party to receive payment to the
right of any Cash Flow Secured Party or any Additional Cash Flow Secured Party
to receive payment or of any Cash Flow Secured Party or any Additional Cash Flow
Secured Party to receive payment to the right of any ABL Secured Party or any
Additional ABL Secured Party to receive payment (whether before or after the
occurrence of an Insolvency Proceeding), it being the intent of the Parties that
this Agreement shall effectuate a subordination of Liens as between the ABL
Secured Parties, or any Additional ABL Secured Parties, on the one hand, and the
Cash Flow Secured Parties or any Additional Cash Flow Secured Parties, on the
other hand, but not a subordination of Indebtedness.

 

Section 7.19 No Warranties or Liability. The Cash Flow Agent, the ABL Agent and
any Additional Agent each acknowledges and agrees that none of the other Parties
has made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other ABL
Document, any other Cash Flow Document or any other Additional Document. Except
as otherwise provided in this Agreement, the Cash Flow Agent, the ABL Agent and
any Additional Agent will be entitled to manage and supervise their respective
extensions of credit to any Credit Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

Section 7.20 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document, any Cash Flow Document or
any Additional Document, the provisions of this Agreement shall govern. The
parties hereto acknowledge that the terms of this Agreement are not intended to
negate any specific rights granted to, or obligations of, the Company or any
other Credit Party in the Cash Flow Documents, the ABL Documents or any
Additional Documents.

 

Section 7.21 Information Concerning Financial Condition of the Credit Parties.
None of the Cash Flow Agent, the ABL Agent and any Additional Agent has any
responsibility for keeping any other Party informed of the financial condition
of the Credit Parties or of other circumstances bearing upon the risk of
non-payment of the ABL Obligations, the Cash Flow Obligations or any Additional
Obligations. The Cash Flow Agent, the ABL Agent and any Additional Agent hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances. In the event the
Cash Flow Agent, the ABL Agent or any Additional Agent, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other party to this Agreement, it shall be under no obligation (A) to provide
any such information to such other party or any other party on any subsequent
occasion, (B) to undertake any investigation not a part of its regular business
routine, or (C) to disclose any other information.

 

 131 

 

 

Section 7.22 Excluded Assets. For the avoidance of doubt, nothing in this
Agreement (including Sections 2.1, 2.5, 4.1, 6.1 and 6.9) shall be deemed to
provide or require that any Agent or any Secured Party represented thereby
receive any Proceeds of, or any Lien on, any Property of any Credit Party that
constitutes “Excluded Assets” under (and as defined in) the applicable Credit
Facility or any related Credit Document to which such Agent is a party.

 

[Signature pages follow]

 

 132 

 

 

IN WITNESS WHEREOF, the ABL Agent, on behalf of itself and the ABL Secured
Parties, and the Cash Flow Agent, on behalf of itself and the Cash Flow Secured
Parties, have caused this Agreement to be duly executed and delivered as of the
date first above written.

 

  UBS AG, STAMFORD BRANCH,   as the ABL Agent

 

  By:       Name:     Title:

 

  JPMorgan Chase Bank, N.A.,   as the Cash Flow Agent

 

  By:       Name:     Title:

 

[Signature Page – Pisces ABL/Cash Flow Intercreditor Agreement] 

 

   

 

 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Secured Parties, the Cash Flow Agent, the Cash Flow
Secured Parties, any Additional Agent and any Additional Secured Parties and
will not do any act or perform any obligation which is not in accordance with
the agreements set forth in this Agreement.

 

CREDIT PARTIES:

 

  PISCES MIDCO, INC.

 

  By:     Name:   Title:

 

  PISCES HOLDINGS INC.

 

  By:     Name:   Title:

 

  [SUBSIDIARY GUARANTORS]

 

  By:     Name:   Title:

 

[Signature Page – Acknowledgment to Pisces ABL/Cash Flow Intercreditor
Agreement] 

 

   

 

 

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of _______ __, 20__, by PISCES MIDCO, INC. (the “Company”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement (as amended, supplemented,
waived or otherwise modified from time to time, the “Intercreditor Agreement”)
entered into as of April 12, 2018 between UBS AG, STAMFORD BRANCH, as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “ABL Agent”)
for the ABL Secured Parties, and JPMorgan Chase Bank, N.A., as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Cash Flow Agent”)
for the Cash Flow Secured Parties.1 Capitalized terms used herein and not
otherwise defined herein shall have the meaning specified in the Intercreditor
Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 20__ (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list Additional Secured Parties] [and Additional
Agent, as agent (the “Additional Agent”)].2

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

 

Section 1. Representations and Warranties. The Company hereby represents and
warrants to the ABL Agent, the Cash Flow Agent and any Additional Agent that:

 

(1)         upon the effectiveness of this Additional Indebtedness Designation,
the Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility shall constitute “Additional Indebtedness” that complies with
the definition of such term in the Intercreditor Agreement; and

 

(2)         all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied.

 

Section 2. Designation of Additional Indebtedness. The Company hereby designates
such Additional Indebtedness as Additional Indebtedness and as Additional [ABL]
/ [Cash Flow] Indebtedness under the Intercreditor Agreement.

 



 



1Revise as appropriate to refer to any successor ABL Agent or Cash Flow Agent
and to add reference to any previously added Additional Agent.

 

2Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Secured Parties and any Additional Agent.

 

   

 

 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

  PISCES MIDCO, INC.

 

  By:       Name:     Title:

 

   

 

 

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of _______________, 20__, among PISCES MIDCO, INC. (the
“Company”), UBS AG, STAMFORD BRANCH, as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “ABL Agent”)3 for the ABL Secured
Parties, JPMorgan Chase Bank, N.A., as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Cash Flow Agent”)4 for the Cash
Flow Secured Parties, [list any previously added Additional Agent] [and insert
name of each Additional Agent under any Additional Credit Facility being added
hereby as party] and any successors or assigns thereof, to the Intercreditor
Agreement dated as of April 12, 2018 (as amended, supplemented, waived or
otherwise modified from time to time, the “Intercreditor Agreement”), among the
ABL Agent, [and] the Cash Flow Agent [and (list any previously added Additional
Agent)]. Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 20__ (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list any applicable Additional Secured Parties (the
“Joining Additional Secured Parties”)] [and insert name of each applicable
Additional Agent (the “Joining Additional Agent”)].5

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness and as Additional [ABL]
[Cash Flow] Indebtedness by means of an Additional Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, on behalf of itself and the Joining
Additional Secured Parties,]6 hereby agrees with the ABL Agent, the Cash Flow
Agent and any other Additional Agent party to the Intercreditor Agreement as
follows:

 

Section 1. Agreement to be Bound. The [Joining Additional Agent, on behalf of
itself and the Joining Additional Secured Parties,]7 hereby agrees to be bound
by the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

 



 



3Revise as appropriate to refer to any successor ABL Agent.

 

4Revise as appropriate to refer to any successor Cash Flow Agent.

 

5Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Secured Parties and any Additional Agent.

 

6Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Secured Parties represented thereby.

 

7Revise references throughout as appropriate to refer to the party or parties
being added.

 

   

 

 

Exhibit B

Page 2

 

Section 2. Recognition of Claims. (a) The ABL Agent (on behalf of itself and the
ABL Secured Parties), the Cash Flow Agent (on behalf of itself and the Cash Flow
Secured Parties) and [each of] the Additional Agent[s] (on behalf of itself and
any Additional Secured Parties represented thereby) hereby agree that the
interests of the respective Secured Parties in the Liens granted to the ABL
Agent, the Cash Flow Agent, or any Additional Agent, as applicable, under the
applicable Credit Documents shall be treated, as among the Secured Parties, as
having the priorities provided for in Section 2.1 of the Intercreditor
Agreement, and shall at all times be allocated among the Secured Parties as
provided therein regardless of any claim or defense (including any claims under
the fraudulent transfer, preference or similar avoidance provisions of
applicable bankruptcy, insolvency or other laws affecting the rights of
creditors generally) to which the ABL Agent, the Cash Flow Agent, any Additional
Agent or any Secured Party may be entitled or subject. The ABL Agent (on behalf
of itself and the ABL Secured Parties), the Cash Flow Agent (on behalf of itself
and the Cash Flow Secured Parties), and any Additional Agent party to the
Intercreditor Agreement (on behalf of itself and any Additional Secured Parties
represented thereby) (a) recognize the existence and validity of the Additional
Obligations represented by the Additional Credit Facility, and (b) agree to
refrain from making or asserting any claim that the Additional Credit Facility
or other applicable Additional Documents are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations. The [Joining Additional Agent (on behalf of
itself and the Joining Additional Secured Parties] (a) recognize[s] the
existence and validity of the ABL Obligations, the existence and validity of the
Cash Flow Obligations [and the existence and validity of the Additional
Obligations]8 and (b) agree[s] to refrain from making or asserting any claim
that the ABL Credit Agreement, the Cash Flow Credit Agreement, the other ABL
Documents or Cash Flow Documents or the Additional Credit Facility or the
Additional Documents]9, as the case may be, are invalid or not enforceable in
accordance with their terms as a result of the circumstances surrounding the
incurrence of such obligations.

 

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4. Miscellaneous. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 



 



8Add reference to any previously added Additional Obligations as appropriate.

 

9Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.

 

 

   

 

 

EXHIBIT C

 

[ABL CREDIT AGREEMENT][CASH FLOW CREDIT AGREEMENT][ADDITIONAL CREDIT FACILITY]
JOINDER

 

JOINDER, dated as of _______________, 20__, among UBS AG, STAMFORD BRANCH, as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the “ABL
Agent”)10 for the ABL Secured Parties, JPMorgan Chase Bank, N.A., as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “Cash Flow
Agent”)11 for the Cash Flow Secured Parties, [list any previously added
Additional Agent] [and insert name of additional Cash Flow Secured Parties, Cash
Flow Agent, ABL Secured Parties or ABL Agent, as applicable, being added hereby
as party] and any successors or assigns thereof, to the Intercreditor Agreement,
dated as of April 12, 2018 (as amended, supplemented, waived or otherwise
modified from time to time, the “Intercreditor Agreement”), among the ABL
Agent12, [and] the Cash Flow Agent13 [and (list any previously added Additional
Agent)]. Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
_______ __, 20__ (the “Joining [ABL Credit Agreement][Cash Flow Credit
Agreement][Additional Credit Facility]”), among [list any applicable Credit
Party], [list any applicable new ABL Secured Parties, Cash Flow Secured Parties
or Additional Secured Parties, as applicable (the “Joining [ABL Secured
Parties][Cash Flow Secured Parties][Additional Secured Parties]”)] [and insert
name of each applicable Agent (the “Joining [ABL][Cash Flow][Additional]
Agent”)].14

 

The Joining [ABL][Cash Flow][Additional] Agent, on behalf of itself and the
Joining [ABL Secured Parties][Cash Flow Secured Parties][Additional Secured
Parties],15 hereby agrees with the Company and the other Grantors, the [ABL][
Cash Flow][Additional] Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

 



 



10Revise as appropriate to refer to any successor ABL Agent.

 

11Revise as appropriate to refer to any successor Cash Flow Agent.

 

12Revise as appropriate to describe predecessor ABL Agent or ABL Secured
Parties, if joinder is for a new ABL Credit Agreement.

 

13Revise as appropriate to describe predecessor Cash Flow Agent or Cash Flow
Secured Parties, if joinder is for a new Cash Flow Credit Agreement.

 

14Revise as appropriate to refer to the new credit facility, Secured Parties and
Agents.

 

15Revise as appropriate to refer to any Agent being added hereby and any Secured
Parties represented thereby.

  

   

 

 

Exhibit C

Page 2

 

Section 1. Agreement to be Bound.16 The Joining [ABL][Cash Flow][Additional]
Agent, on behalf of itself and the Joining [ABL Secured Parties][Cash Flow
Secured Parties][Additional Secured Parties], hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the date
hereof, be deemed to be a party to the Intercreditor Agreement as [the][a] [ABL]
[Cash Flow] [Additional] Agent. As of the date hereof, the Joining [ABL Credit
Agreement][Cash Flow Credit Agreement][Additional Credit Facility] shall be
deemed [the][a] [ABL Credit Agreement] [Cash Flow Credit Agreement] [Additional
Credit Facility] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL] [Cash Flow]
[Additional] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

 

Section 3. Miscellaneous. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 



 



16Revise references throughout as appropriate to refer to the party or parties
being added.

 



   

 

  

EXHIBIT J-2
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF JUNIOR LIEN INTERCREDITOR AGREEMENT

 

[See attached.]

 

 

 

 

EXHIBIT J-2

to

CASH FLOW CREDIT AGREEMENT

 

 

[FORM OF]

JUNIOR LIEN INTERCREDITOR AGREEMENT

 

by and between

 

[                          ],

 

as Cash Flow Agent

 

and

 

[                          ],

 

as Initial Junior Priority Agent

 

dated as of [         ], 20[  ]

 

   

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I   DEFINITIONS       Section 1.1 UCC Definitions 2
Section 1.2 Other Definitions 2 Section 1.3 Rules of Construction 25      
ARTICLE II   LIEN PRIORITY       Section 2.1 Agreement to Subordinate 26 Section
2.2 Waiver of Right to Contest Liens 30 Section 2.3 Remedies Standstill 31
Section 2.4 Exercise of Rights 33 Section 2.5 [RESERVED] 34 Section 2.6 Waiver
of Marshalling 34       ARTICLE III   ACTIONS OF THE PARTIES       Section 3.1
Certain Actions Permitted 35 Section 3.2 Agent for Perfection 35 Section 3.3
Sharing of Information and Access 35 Section 3.4 Insurance 36 Section 3.5 No
Additional Rights for the Credit Parties Hereunder 36 Section 3.6 Actions upon
Breach 36       ARTICLE IV   APPLICATION OF PROCEEDS       Section 4.1
Application of Proceeds 36 Section 4.2 Specific Performance 39       ARTICLE V  
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS       Section 5.1 Notice of
Acceptance and Other Waivers 39 Section 5.2 Modifications to Senior Priority
Documents and Junior Priority Documents 40 Section 5.3 Reinstatement and
Continuation of Agreement 44

 

 -i- 

 

 

    Page       ARTICLE VI   INSOLVENCY PROCEEDINGS       Section 6.1 DIP
Financing 44 Section 6.2 Relief from Stay 45 Section 6.3 No Contest 45 Section
6.4 Asset Sales 46 Section 6.5 Separate Grants of Security and Separate
Classification 46 Section 6.6 Enforceability 47 Section 6.7 Senior Priority
Obligations Unconditional 47 Section 6.8 Junior Priority Obligations
Unconditional 47 Section 6.9 Adequate Protection 48       ARTICLE VII  
MISCELLANEOUS       Section 7.1 Rights of Subrogation 49 Section 7.2 Further
Assurances 49 Section 7.3 Representations 49 Section 7.4 Amendments 50 Section
7.5 Addresses for Notices 50 Section 7.6 No Waiver, Remedies 51 Section 7.7
Continuing Agreement; Transfer of Secured Obligations 51 Section 7.8 Governing
Law; Entire Agreement 51 Section 7.9 Counterparts 52 Section 7.10 No Third-Party
Beneficiaries 52 Section 7.11 Designation of Additional Indebtedness; Joinder of
Additional Agents 52 Section 7.12 Senior Priority Representative; Notice of
Senior Priority Representative Change 53 Section 7.13 Cash Flow Collateral
Representative 54 Section 7.14 Provisions Solely to Define Relative Rights 54
Section 7.15 Headings 54 Section 7.16 Severability 54 Section 7.17 Attorneys’
Fees 54 Section 7.18 VENUE; JURY TRIAL WAIVER 54 Section 7.19 Intercreditor
Agreement 55 Section 7.20 No Warranties or Liability 55 Section 7.21 Conflicts
55 Section 7.22 Information Concerning Financial Condition of the Credit Parties
56 Section 7.23 Excluded Assets 56

 

EXHIBITS:

 

Exhibit A Additional Indebtedness Designation     Exhibit B Additional
Indebtedness Joinder     Exhibit C Joinder of Cash Flow Credit Agreement or
Initial Junior Priority Credit Facility

  

 -ii- 

 

 

JUNIOR LIEN INTERCREDITOR AGREEMENT

 

This JUNIOR LIEN INTERCREDITOR AGREEMENT (as amended, restated, supplemented,
waived or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of [     ], 20[  ], by and between
[                 ], in its capacity as collateral agent (together with its
successors and assigns in such capacity, and as further defined herein, the
“Cash Flow Agent”) for the Cash Flow Secured Parties referred to below, and
[                 ], in its capacity as collateral agent (together with its
successors and assigns in such capacity, from time to time, and as further
defined herein, the “Initial Junior Priority Agent”) for the Initial Junior
Priority Secured Parties referred to below. Capitalized terms defined in Article
I hereof are used in this Agreement as so defined.

 

RECITALS

 

A.           Pursuant to the Original Cash Flow Credit Agreement, the Cash Flow
Credit Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Cash Flow Borrower.

 

B.           Pursuant to the Original Cash Flow Guarantees, the Cash Flow
Guarantors have agreed to unconditionally guarantee jointly and severally the
payment and performance of the Cash Flow Borrower’s obligations under the Cash
Flow Documents.

 

C.           Pursuant to the Original Initial Junior Priority Credit Facility,
the Initial Junior Priority Secured Creditors have agreed to make certain
extensions of credit to or for the benefit of the Initial Junior Priority
Borrower.

 

D.           Pursuant to the Initial Junior Priority Guarantees, the Initial
Junior Priority Guarantors have agreed to guarantee the payment and performance
of the Initial Junior Priority Borrower’s obligations under the Initial Junior
Priority Documents.

 

E.           The Cash Flow Agent (on behalf of the Cash Flow Secured Parties) is
party to the Base Intercreditor Agreement, and the Initial Junior Priority Agent
(on behalf of the Initial Junior Priority Secured Parties) is or concurrently
herewith will become party thereto.

 

F.           Pursuant to the Base Intercreditor Agreement and this Agreement,
the Borrower may, from time to time, designate certain additional Indebtedness
of any Credit Party as “Additional Indebtedness” (i) by executing and delivering
an “Additional Indebtedness Designation” under the Base Intercreditor Agreement,
by designating such additional Indebtedness as “Additional Cash Flow
Indebtedness” thereunder, and by complying with the procedures set forth in
Section 7.11 thereof, and (ii) by executing and delivering an Additional
Indebtedness Designation hereunder and by complying with the procedures set
forth in Section 7.11 hereof, and the holders of such Additional Indebtedness
and any other applicable Additional Credit Facility Secured Party shall
thereafter constitute Senior Priority Creditors or Junior Priority Creditors (as
so designated by the Company Representative), as the case may be, and any
Additional Agent therefor shall thereafter constitute a Senior Priority Agent or
Junior Priority Agent (as so designated by the Company Representative), as the
case may be, for all purposes under this Agreement.

 

H.           Each of the Cash Flow Agent (on behalf of the Cash Flow Secured
Parties) and the Initial Junior Priority Agent (on behalf of the Initial Junior
Priority Secured Parties) and, by their acknowledgment hereof, the Cash Flow
Credit Parties and the Initial Junior Credit Parties, desire to agree to the
relative priority of Liens on the Collateral and certain other rights,
priorities and interests as provided herein.

 

   

 

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1           UCC Definitions. The following terms which are defined in
the Uniform Commercial Code are used herein as so defined: Accounts, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial Assets, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Money, Payment Intangibles,
Promissory Notes, Records, Security, Securities Accounts, Security Entitlements,
Supporting Obligations, and Tangible Chattel Paper.

 

Section 1.2           Other Definitions. As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“ABL Agent” shall have the meaning assigned thereto in the Base Intercreditor
Agreement.

 

“ABL Credit Agreement Lenders” shall have the meaning assigned thereto in the
Base Intercreditor Agreement.

 

“ABL Priority Collateral” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

 

“Additional Agent” shall mean any one or more administrative agents, collateral
agents, security agents, trustees or other representatives for or of any one or
more Additional Credit Facility Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Credit Facility.

 

“Additional Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with an Additional Credit Party with the
obligations of such Additional Credit Party thereunder being secured by one or
more Additional Collateral Documents, (b) was an Additional Agent or an
Additional Credit Facility Lender or an Affiliate of an Additional Agent or an
Additional Credit Facility Lender, in each case, on the date the applicable
Additional Credit Facility became effective, or at the time of entry into such
Bank Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company Representative
in accordance with the terms of one or more Additional Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Affiliate hereunder with respect to more than one
Credit Facility).

 

“Additional Bank Products Provider” shall mean any Person (other than an
Additional Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, as designated by the Company Representative in accordance
with the terms of one or more Additional Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

 -2- 

 

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean all “Security Documents” (or an
equivalent definition) as defined in any Additional Credit Facility, and in any
event shall include all security agreements, mortgages, deeds of trust, pledges
and other collateral documents executed and delivered in connection with any
Additional Credit Facility, and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Additional Obligations or under
which rights or remedies with respect to such Liens are governed, in each case,
as the same may be amended, restated, supplemented, waived or otherwise modified
from time to time.

 

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including any credit agreements, loan agreements, indentures,
guarantees or other financing agreements, in each case as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time,
together with (b) if designated by the Company Representative, any other
agreement (including any credit agreement, loan agreement, indenture or other
financing agreement) extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the Additional
Obligations, whether by the same or any other lender, debtholder or other
creditor or group of lenders, debtholders or other creditors, or the same or any
other agent, trustee or representative therefor, or otherwise, and whether or
not increasing the amount of any Indebtedness that may be incurred thereunder.

 

“Additional Credit Facility Lenders” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their successors,
assigns and transferees, as well as any Person designated as an “Additional
Credit Facility Lender” under any Additional Credit Facility.

 

“Additional Credit Facility Secured Parties” shall mean all Additional Agents,
all Additional Credit Facility Lenders, all Additional Bank Products Affiliates,
all Additional Bank Products Providers, all Additional Hedging Affiliates, all
Additional Hedging Providers and all Additional Management Credit Providers, and
all successors, assigns, transferees and replacements thereof, as well as any
Person designated as an “Additional Credit Facility Secured Party” under any
Additional Credit Facility; and with respect to any Additional Agent shall mean
the Additional Credit Facility Secured Party represented by such Additional
Agent.

 

“Additional Credit Party” shall mean the Company, Holdings (so long as Holdings
is a guarantor under any of the Additional Guarantees), each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional Document, and any other Person who becomes a guarantor under any
of the Additional Guarantees, in each case unless and until released from its
guarantee obligations.

 

 -3- 

 

 

“Additional Documents” shall mean, with respect to any Indebtedness designated
as Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guarantees, any Additional Collateral Documents, any Bank Products
Agreements between any Additional Credit Party and any Additional Bank Products
Affiliate or any Additional Bank Products Provider, any Hedging Agreements
between any Additional Credit Party and any Additional Hedging Affiliate or any
Additional Hedging Provider, any Management Guarantee in favor of any Additional
Management Credit Provider, and those other ancillary agreements as to which any
Additional Secured Party is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any Additional Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to any Additional Agent, in connection with any of the
foregoing or any Additional Credit Facility, including any intercreditor or
joinder agreement among any of the Additional Credit Facility Secured Parties or
among any of the Secured Parties and any Additional Credit Facility Secured
Parties, in each case as the same may be amended, restated, supplemented, waived
or otherwise modified from time to time.

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

“Additional Guarantees” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Credit Facility Secured Party, in each case as the
same may be amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

“Additional Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent or an Additional Credit
Facility Lender or an Affiliate of an Additional Agent or an Additional Credit
Facility Lender, in each case, on the date the applicable Additional Credit
Facility became effective, or at the time of entry into such Hedging Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Company Representative in accordance with the
terms of one or more Additional Collateral Documents (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Affiliate
hereunder with respect to more than one Credit Facility).

 

“Additional Hedging Provider” shall mean any Person (other than an Additional
Hedging Affiliate) that has entered into a Hedging Agreement with an Additional
Credit Party with the obligations of such Additional Credit Party thereunder
being secured by one or more Additional Collateral Documents, as designated by
the Company Representative in accordance with the terms of one or more
Additional Collateral Documents (provided that no Person shall, with respect to
any Hedging Agreement, be at any time a Hedging Provider hereunder with respect
to more than one Credit Facility).

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

 

(a)          prior to the Discharge of Cash Flow Obligations, Subsection 8.6 of
the Original Cash Flow Credit Agreement (if the Original Cash Flow Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other Cash Flow Credit Agreement then in effect if the
Original Cash Flow Credit Agreement is not then in effect (which covenant is
designated in such Cash Flow Credit Agreement as applicable for purposes of this
definition);

 

 -4- 

 

 

(b)          prior to the Discharge of Initial Junior Priority Obligations,
Section [__]1 of the Original Initial Junior Priority Credit Facility (if the
Original Initial Junior Priority Credit Facility is then in effect) or the
corresponding negative covenant restricting Liens contained in any other Initial
Junior Priority Credit Facility then in effect (which covenant is designated in
such Initial Junior Priority Credit Facility as applicable for purposes of this
definition); and

 

(c)          prior to the Discharge of Additional Obligations, any negative
covenant restricting Liens contained in any applicable Additional Credit
Facility then in effect (which covenant is designated in such Additional Credit
Facility as applicable for purposes of this definition); and

 

(2) is designated (a) as “Additional Cash Flow Indebtedness” by the Company
Representative in compliance with the procedures set forth in Section 7.11 of
the Base Intercreditor Agreement and (b) as “Additional Indebtedness” by the
Company Representative pursuant to an Additional Indebtedness Designation and in
compliance with the procedures set forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of Cash Flow Obligations, in the Original Cash Flow
Credit Agreement (if the Original Cash Flow Credit Agreement is then in effect),
or in any other Cash Flow Credit Agreement then in effect (if the Original Cash
Flow Credit Agreement is not then in effect), (y) for purposes of the preceding
clause (1)(b), prior to the Discharge of Initial Junior Priority Obligations, in
the Original Junior Priority Credit Facility (if the Original Junior Priority
Credit Facility is then in effect), or in any other Junior Priority Credit
Facility then in effect (if the Original Junior Priority Credit Facility is not
then in effect), and (z) for purposes of the preceding clause (1)(c), prior to
the Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.

 

“Additional Indebtedness Designation” shall mean a certificate of the Company
Representative with respect to Additional Indebtedness, substantially in the
form of Exhibit A attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Credit Facility Secured Parties in respect of such Additional Indebtedness,
substantially in the form of Exhibit B attached hereto.

 

“Additional Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by an Additional Credit Party,
with the obligations of the applicable Additional Credit Party thereunder being
secured by one or more Additional Collateral Documents and (b) has been
designated by the Company Representative in accordance with the terms of one or
more Additional Collateral Documents (provided that no Person shall, with
respect to any Management Guarantee, be at any time a Management Credit Provider
with respect to more than one Credit Facility).

 



 

 

1Insert the section number of the negative covenant restricting Liens in the
Original Initial Junior Priority Credit Facility.

 

 -5- 

 

 

“Additional Obligations” shall mean any and all loans or notes and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional Credit Party
under the Bankruptcy Code or any other Insolvency Proceeding, owing by each
Additional Credit Party from time to time to any Additional Agent, any
Additional Credit Facility Secured Parties or any of them, including any
Additional Bank Products Affiliates, Additional Hedging Affiliates, Additional
Bank Products Providers, Additional Hedging Providers or Additional Management
Credit Providers, whether for principal, interest (including interest, fees and
expenses which, but for the commencement of an Insolvency Proceeding with
respect to such Additional Credit Party, would have accrued on any Additional
Obligation, whether or not a claim is allowed against such Additional Credit
Party for such interest, fees and expenses in the related Insolvency
Proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Additional
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)          prior to the Discharge of Cash Flow Obligations, Subsection 8.1 of
the Original Cash Flow Credit Agreement (if the Original Cash Flow Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other Cash Flow Credit Agreement then in effect if
the Original Cash Flow Credit Agreement is not then in effect (which covenant is
designated in such Cash Flow Credit Agreement as applicable for purposes of this
definition);

 

(b)          prior to the Discharge of Initial Junior Priority Obligations,
Section [   ]2 of the Original Initial Junior Priority Credit Facility (if the
Original Initial Junior Priority Credit Facility is then in effect) or the
corresponding negative covenant restricting Indebtedness contained in any other
Initial Junior Priority Credit Facility then in effect (which covenant is
designated in such Initial Junior Priority Credit Facility as applicable for
purposes of this definition); and

 

(c)          prior to the Discharge of Additional Obligations, any negative
covenant restricting Indebtedness contained in any Additional Credit Facility
then in effect (which covenant is designated in such Additional Credit Facility
as applicable for purposes of this definition).

 



 

 

2Insert the section number of the negative covenant restricting Indebtedness in
the Original Initial Junior Priority Credit Facility.

 

 -6- 

 

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of Cash Flow Obligations, in the
Original Cash Flow Credit Agreement (if the Original Cash Flow Credit Agreement
is then in effect), or in any other Cash Flow Credit Agreement then in effect
(if the Original Cash Flow Credit Agreement is not then in effect), (y) for
purposes of the preceding clause (b), prior to the Discharge of Initial Junior
Priority Obligations, in the Original Junior Priority Credit Facility (if the
Original Junior Priority Credit Facility is then in effect), or in any other
Junior Priority Credit Facility then in effect (if the Original Junior Priority
Credit Facility is not then in effect), and (z) for purposes of the preceding
clause (c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect. In the event that any Indebtedness as
defined in any such Credit Document shall not be Indebtedness as defined in any
other such Credit Document, but is or may be incurred in compliance with such
other Credit Document, such Indebtedness shall constitute Additional Specified
Indebtedness for the purposes of such other Credit Document.

 

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person shall mean the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

 

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

 

“Bank Products Affiliate” shall mean any Cash Flow Bank Products Affiliate, any
Initial Junior Priority Bank Products Affiliate or any Additional Bank Products
Affiliate, as applicable.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution or other Person agrees to provide (a) treasury
services, (b) credit card, debit card, merchant card, purchasing card, stored
value card, non-card electronic payable or other similar services (including the
processing of payments and other administrative services with respect thereto),
(c) cash management or related services (including controlled disbursements,
automated clearinghouse transactions, return items, netting, overdrafts,
depository, lockbox, stop payment, electronic funds transfer, information
reporting, wire transfer and interstate depository network services) and (d)
other banking, financial or treasury products or services as may be requested by
any Credit Party (other than letters of credit and other than loans and advances
except Indebtedness arising from services described in items (a) through (c) of
this definition), including, for the avoidance of doubt, bank guarantees.

 

“Bank Products Provider” shall mean any Cash Flow Bank Products Provider, any
Initial Junior Priority Bank Products Provider or any Additional Bank Products
Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Bankruptcy Law” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

 

“Base Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as
of April 12, 2018, by and among UBS AG, Stamford Branch, as ABL Agent, JPMorgan
Chase Bank, N.A., as Cash Flow Agent, and any additional agents party thereto
from time to time, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

 

“Borrower” shall mean any of the Cash Flow Borrower, any Initial Junior Priority
Borrower and any Additional Borrower.

 

 -7- 

 

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to close.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

 

“Cash Equivalents” shall mean (a) money, (b) securities issued or fully
guaranteed or insured by the United States of America, Canada, the United
Kingdom, Switzerland or a member state of the European Union or any agency or
instrumentality of any thereof, (c) time deposits, certificates of deposit or
bankers’ acceptances of (i) any ABL Secured Party (as defined under the Base
Intercreditor Agreement), any Cash Flow Secured Party (as defined under the Base
Intercreditor Agreement) or any Additional Secured Party (as defined under the
Base Intercreditor Agreement) or any Affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $250,000,000 (or the foreign
currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
(or, if at such time neither is issuing ratings, a comparable rating of another
nationally recognized rating agency as shall be approved by any Agent (as
defined under the Base Intercreditor Agreement) (other than any Designated
Agent), in each case, in its reasonable judgment), (or, if there is no
continuing Agent (as defined under the Base Intercreditor Agreement) other than
any Designated Agent, as designated by the Company Representative)), (d)
repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (b) and (c) above entered into with
any financial institution meeting the qualifications specified in clause (c)(i)
or (c)(ii) above, (e) money market instruments, commercial paper or other
short-term obligations rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or, if at such time neither is
issuing ratings, a comparable rating of another nationally recognized rating
agency as shall be approved by any Agent (as defined under the Base
Intercreditor Agreement) (other than any Designated Agent), in each case, in its
reasonable judgment (or, if there is no continuing Agent (as defined under the
Base Intercreditor Agreement) other than any Designated Agent, as designated by
the Company Representative)), (f) investments in money market funds complying
with the risk limiting conditions of Rule 2a-7 or any successor rule of the
Securities and Exchange Commission under the Investment Company Act of 1940, as
amended, (g) investment funds investing at least 90.0% of their assets in cash
equivalents of the types described in clauses (a) through (f) above (which funds
may also hold cash pending investment and/or distribution), (h) investments
similar to any of the foregoing denominated in foreign currencies approved by
the board of directors of the Company Representative and (i) solely with respect
to any Captive Insurance Subsidiary (as defined in the Original Cash Flow Credit
Agreement, whether or not then in effect), any investment that any such Person
is permitted to make in accordance with applicable law.

 

“Cash Flow Agent” shall mean [                    ]3 in its capacity as
collateral agent under the Cash Flow Credit Agreement, together with its
successors and assigns in such capacity from time to time, whether under the
Original Cash Flow Credit Agreement or any subsequent Cash Flow Credit
Agreement, as well as any Person designated as the “Agent” or “Collateral Agent”
under any Cash Flow Credit Agreement.

 



 

 

3Insert name of Cash Flow Collateral Agent.

 

 -8- 

 

 

“Cash Flow Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with a Cash Flow Credit Party with the
obligations of such Cash Flow Credit Party thereunder being secured by one or
more Cash Flow Collateral Documents, (b) was a Cash Flow Agent or a Cash Flow
Credit Agreement Lender or an Affiliate of a Cash Flow Agent or a Cash Flow
Credit Agreement Lender, in each case, at the time of entry into such Bank
Products Agreement, or on or prior to the date hereof, at the time of the
designation referred to in the following clause (c), and (c) has been designated
by the Company Representative in accordance with the terms of one or more Cash
Flow Collateral Documents (provided that no Person shall, with respect to any
Bank Products Agreement, be at any time a Bank Products Affiliate hereunder with
respect to more than one Credit Facility).

 

“Cash Flow Bank Products Provider” shall mean any Person (other than a Cash Flow
Bank Products Affiliate) that has entered into a Bank Products Agreement with a
Cash Flow Credit Party with the obligations of such Cash Flow Credit Party
thereunder being secured by one or more Cash Flow Collateral Documents, as
designated by the Company Representative in accordance with the terms of one or
more Cash Flow Collateral Documents (provided that no Person shall, with respect
to any Bank Products Agreement, be at any time a Bank Products Provider
hereunder with respect to more than one Credit Facility).

 

“Cash Flow Borrower” shall mean the Company in its capacity as borrower under
the Cash Flow Credit Agreement, together with its successors and assigns.

 

“Cash Flow Collateral Documents” shall mean all “Security Documents” as defined
in the Original Cash Flow Credit Agreement, and all other security agreements,
mortgages, deeds of trust, pledges and other collateral documents executed and
delivered in connection with any Cash Flow Credit Agreement, and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Cash Flow Obligations or under which rights or remedies with respect to such
Liens are governed, in each case as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.

 

“Cash Flow Credit Agreement” shall mean (i) if the Original Cash Flow Credit
Agreement is then in effect, the Original Cash Flow Credit Agreement and
(ii) thereafter, if designated by the Company Representative, any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original Cash Flow Credit Agreement or (y) any subsequent Cash Flow
Credit Agreement (in each case, as amended, restated, supplemented, waived or
otherwise modified from time to time); provided, that (a) such indebtedness or
financial accommodation is secured by a Lien ranking pari passu with the Lien
securing the First Lien Obligations (as such term is defined in the relevant
Cash Flow Credit Agreement), and (b) the requisite creditors party to such Cash
Flow Credit Agreement (or their agent or other representative on their behalf)
shall agree, by a joinder agreement substantially in the form of Exhibit C
attached hereto or otherwise in form and substance reasonably satisfactory to
the Initial Junior Priority Agent (if other than a Designated Agent) and any
other Junior Priority Agent (other than any Designated Agent) (or, if there is
no continuing Junior Priority Agent other than any Designated Agent, as
designated by the Company Representative), that the obligations under such Cash
Flow Credit Agreement are subject to the terms and provisions of this Agreement.
Any reference to the Cash Flow Credit Agreement shall be deemed a reference to
any Cash Flow Credit Agreement then in existence.

 

 -9- 

 

 

“Cash Flow Credit Agreement Lenders” shall mean one or more holders of
Indebtedness (or commitments therefor) that is or may be incurred under any Cash
Flow Credit Agreement, together with their successors, assigns and transferees,
as well as any Person designated as a “Cash Flow Credit Agreement Lender” under
any Cash Flow Credit Agreement.

 

“Cash Flow Credit Parties” shall mean the Cash Flow Borrower, the Cash Flow
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any Cash Flow
Document.

 

“Cash Flow Documents” shall mean the Cash Flow Credit Agreement, the Cash Flow
Guarantees, the Cash Flow Collateral Documents, any Bank Products Agreements
between any Cash Flow Credit Party and any Cash Flow Bank Products Affiliate or
any Cash Flow Bank Products Provider, any Hedging Agreements between any Cash
Flow Credit Party and any Cash Flow Hedging Affiliate or any Cash Flow Hedging
Provider, any Management Guarantee in favor of any Cash Flow Management Credit
Provider, and those other ancillary agreements as to which the Cash Flow Agent
or any Cash Flow Credit Agreement Lender is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Cash Flow Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the Cash Flow Agent, in connection
with any of the foregoing or any Cash Flow Credit Agreement, in each case as the
same may be amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Cash Flow Guarantees” shall mean that certain guarantee agreement dated as of
the date [hereof] [of the Base Intercreditor Agreement] by the Cash Flow
Guarantors in favor of the Cash Flow Agent, and all other guarantees of any Cash
Flow Obligations of any Cash Flow Credit Party by any other Cash Flow Credit
Party in favor of any Cash Flow Secured Party, in each case as amended,
restated, supplemented, waived or otherwise modified from time to time.

 

“Cash Flow Guarantors” shall mean the collective reference to Holdings (so long
as Holdings is a guarantor under any of the Cash Flow Guarantees), each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Cash Flow
Guarantees and any other Person who becomes a guarantor under any of the Cash
Flow Guarantees, in each case unless and until released from its guarantee
obligations.

 

“Cash Flow Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with a Cash Flow Credit Party with the obligations of such
Cash Flow Credit Party thereunder being secured by one or more Cash Flow
Collateral Documents, (b) was a Cash Flow Agent or a Cash Flow Credit Agreement
Lender or an Affiliate of a Cash Flow Agent or a Cash Flow Credit Agreement
Lender, in each case, at the time of entry into such Hedging Agreement, or on or
prior to the date hereof, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company Representative
in accordance with the terms of one or more Cash Flow Collateral Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate hereunder with respect to more than one Credit
Facility).

 

 -10- 

 

 

“Cash Flow Hedging Provider” shall mean any Person (other than a Cash Flow
Hedging Affiliate) that has entered into a Hedging Agreement with a Cash Flow
Credit Party with the obligations of such Cash Flow Credit Party thereunder
being secured by one or more Cash Flow Collateral Documents, as designated by
the Company Representative in accordance with the terms of one or more Cash Flow
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Provider hereunder with respect to more than
one Credit Facility).

 

“Cash Flow Management Credit Provider” shall mean any Person who (a) is a
beneficiary of a Management Guarantee provided by a Cash Flow Credit Party, with
the obligations of the applicable Cash Flow Credit Party thereunder being
secured by one or more Cash Flow Collateral Documents and (b) has been
designated by the Company Representative in accordance with the terms of one or
more Cash Flow Collateral Documents (provided that no Person shall, with respect
to any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).

 

“Cash Flow Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Cash Flow Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Cash Flow
Credit Party from time to time to the Cash Flow Agent, the Cash Flow Credit
Agreement Lenders or any of them, including any Cash Flow Bank Products
Affiliates, Cash Flow Hedging Affiliates, Cash Flow Bank Products Providers,
Cash Flow Hedging Providers or any Cash Flow Management Credit Providers,
whether for principal, interest (including interest, fees and expenses which,
but for the commencement of an Insolvency Proceeding with respect to such Cash
Flow Credit Party, would have accrued on any Cash Flow Obligation, whether or
not a claim is allowed against such Cash Flow Credit Party for such interest,
fees and expenses in the related Insolvency Proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Cash Flow Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

 

“Cash Flow Secured Parties” shall mean the Cash Flow Agent, all Cash Flow Credit
Agreement Lenders, all Cash Flow Bank Products Affiliates, all Cash Flow Hedging
Affiliates, all Cash Flow Bank Product Providers, all Cash Flow Hedging
Providers and all Cash Flow Management Credit Providers, and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as a “Cash Flow Secured Party” under any Cash Flow Credit Agreement.

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Credit Party in or upon which a Lien is granted or purported to be granted to
any Agent under any of the Cash Flow Collateral Documents, the Initial Junior
Priority Collateral Documents or the Additional Collateral Documents, together
with all rents, issues, profits, products, and Proceeds thereof to the extent a
Lien is granted or purported to be granted therein to the applicable Agent by
such applicable documents.

 

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Company” shall mean Pisces Midco, Inc., a Delaware corporation, and any
successor in interest thereto.

 

 -11- 

 

 

“Company Representative” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

 

“Conforming Plan of Reorganization” shall mean any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement and the Base
Intercreditor Agreement.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

 

“Credit Documents” shall mean the Cash Flow Documents, the Initial Junior
Priority Documents and any Additional Documents.

 

“Credit Facility” shall mean the Cash Flow Credit Agreement, the Initial Junior
Lien Credit Facility or any Additional Credit Facility, as applicable.

 

“Credit Parties” shall mean the Cash Flow Credit Parties, the Initial Junior
Priority Credit Parties and any Additional Credit Parties.

 

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

 

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

“Designated Agent” shall mean any Additional Agent, any Cash Flow Agent under
any Cash Flow Credit Agreement other than the Original Cash Flow Credit
Agreement, or any Initial Junior Priority Agent, in each case as the Company
Representative designates as a Designated Agent (as confirmed in writing by such
Party if such designation is made after the execution of this Agreement by such
Party (in the case of the Initial Junior Priority Agent) or the joinder of such
Party to this Agreement), as and to the extent so designated. Such designation
may be for all purposes of this Agreement, or may be for one or more specified
purposes hereunder or provisions hereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, with respect
to each Additional Credit Facility: (a) the payment in full in cash of the
applicable Additional Obligations that are outstanding and unpaid at the time
all Additional Indebtedness under such Additional Credit Facility is paid in
full in cash, (i) including (if applicable), with respect to amounts available
to be drawn under outstanding letters of credit issued thereunder at such time
(or indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Additional Credit Facility (which shall not exceed an amount equal to
101.5% of the aggregate undrawn amount of such letters of credit) but (ii)
excluding unasserted contingent indemnification or other obligations under the
applicable Additional Credit Facility at such time; and (b) the termination of
all then outstanding commitments to extend credit under the applicable
Additional Documents at such time.

 

 -12- 

 

 

“Discharge of Cash Flow Obligations” shall mean (a) the payment in full in cash
of the applicable Cash Flow Obligations that are outstanding and unpaid at the
time all Indebtedness under the applicable Cash Flow Credit Agreement is paid in
full in cash, (i) including (if applicable), with respect to amounts available
to be drawn under outstanding letters of credit issued thereunder at such time
(or indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Cash Flow Credit Agreement (which shall not exceed an amount equal to
101.5% of the aggregate undrawn amount of such letters of credit), but (ii)
excluding unasserted contingent indemnification or other obligations under the
applicable Cash Flow Credit Agreement at such time, and (b) the termination of
all then outstanding commitments to extend credit under the Cash Flow Documents
at such time.

 

“Discharge of Initial Junior Priority Obligations” shall mean, if any
Indebtedness shall at any time have been incurred under any Initial Junior
Priority Credit Facility, with respect to each Junior Priority Credit Facility,
(a) the payment in full in cash of the applicable Initial Junior Priority
Obligations that are outstanding and unpaid at the time all Indebtedness under
the applicable Initial Junior Priority Credit Facility is paid in full in cash,
(i) including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Initial Junior Priority Credit Facility (which shall not exceed an
amount equal to 101.5% of the aggregate undrawn amount of such letters of
credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable Initial Junior Priority Credit Facility at such
time, and (b) the termination of all then outstanding commitments to extend
credit under the Initial Junior Priority Documents at such time.

 

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
the Discharge of Initial Junior Priority Obligations and the Discharge of
Additional Obligations in respect of Junior Priority Debt.

 

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of Cash Flow Obligations and the Discharge of Additional
Obligations in respect of Senior Priority Debt.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Company that is not a
Foreign Subsidiary.

 

“Event of Default” shall mean an Event of Default under any Cash Flow Credit
Agreement, any Initial Junior Priority Credit Facility or any Additional Credit
Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)          the taking of any action to enforce or realize upon any Lien,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
the taking of any action to enforce any right or power to repossess, replevy,
attach, garnish, levy upon or collect the Proceeds of any Lien;

 

(b)          the exercise of any right or remedy provided to a secured creditor
on account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

 

 -13- 

 

 

(c)          the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshalling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

 

(d)          the appointment of a receiver, receiver and manager or interim
receiver of all or part of the Collateral;

 

(e)          the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale or any other means
permissible under applicable law;

 

(f)           the exercise of any other right of a secured creditor under Part 6
of Article 9 of the Uniform Commercial Code;

 

(g)          the exercise of any voting rights relating to any Capital Stock
included in the Collateral; and

 

(h)          the delivery of any notice, claim or demand relating to the
Collateral to any Person (including any securities intermediary, depository bank
or landlord) in possession or control of any Collateral;

 

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the Senior Priority Obligations,
(iii) the imposition of a default rate or late fee, (iv) the cessation of
lending pursuant to the provisions of the Senior Priority Documents, (v) the
consent by any Senior Priority Agent to disposition by any Grantor of any of the
Collateral or the consent by the Senior Priority Representative to disposition
by any Grantor of any of the Collateral or (vi) seeking adequate protection
shall, in each case, not be deemed to be an Exercise of Secured Creditor
Remedies.

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required to be capitalized on
a balance sheet of the lessee in accordance with generally accepted accounting
principles as in effect in the United States.

 

“Foreign Subsidiary” shall mean any Subsidiary of the Company (a) that is
organized under the laws of any jurisdiction outside of the United States of
America and any Subsidiary of such Foreign Subsidiary or (b) that is a Foreign
Subsidiary Holdco. Any subsidiary of the Company which is organized and existing
under the laws of Puerto Rico or any other territory of the United States of
America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco” shall mean any Subsidiary of the Company, so long as
such Subsidiary has no material assets other than securities or indebtedness of
one or more Foreign Subsidiaries (or Subsidiaries thereof), intellectual
property relating to such Foreign Subsidiaries (or Subsidiaries thereof), and/or
other assets (including cash, Cash Equivalents and Temporary Cash Investments)
relating to an ownership interest in any such securities, indebtedness,
intellectual property or Subsidiaries.

 

 -14- 

 

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Grantor” shall mean any Grantor as defined in the Cash Flow Collateral
Documents, in the Junior Priority Collateral Documents or in the Additional
Collateral Documents, as the context requires.

 

“Guarantor” shall mean any of the Cash Flow Guarantors, the Initial Junior
Priority Guarantors and any Additional Guarantors.

 

“Hedging Affiliate” shall mean any Cash Flow Hedging Affiliate, any Initial
Junior Priority Hedging Affiliate or any Additional Hedging Affiliate, as
applicable.

 

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity, credit or
equity values or creditworthiness (including any option with respect to any of
the foregoing and any combination of the foregoing agreements or arrangements),
and any confirmation executed in connection with any such agreement or
arrangement.

 

“Hedging Provider” shall mean any Cash Flow Hedging Provider, any Initial Junior
Priority Hedging Provider or any Additional Hedging Provider, as applicable.

 

“Holdings” shall mean Pisces Holdings, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Impairment” shall (a) with respect to the Senior Priority Obligations, have the
meaning set forth in Section 2.1(i), and (b) with respect to the Junior Priority
Obligations, have the meaning set forth in Section 2.1(j).

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Financing Leases, (d) all
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments issued or created for the account of such Person,
(e) all obligations of such Person in respect of interest rate protection
agreements, interest rate futures, interest rate options, interest rate caps and
any other interest rate hedge arrangements, (f) all indebtedness or obligations
of the types referred to in the preceding clauses (a) through (e) to the extent
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof and (g) all
guarantees by such Person of Indebtedness of other Persons, to the extent so
guaranteed by such Person.

 

“Initial Junior Priority Agent” shall mean [          ] in its capacity as
collateral agent under the Original Initial Junior Priority Credit Facility,
together with its successors and assigns in such capacity from time to time,
whether under the Original Initial Junior Priority Credit Facility or any
subsequent Initial Junior Priority Credit Facility, as well as any Person
designated as the “Agent” or “Collateral Agent” under any Initial Junior
Priority Credit Facility.

 

 -15- 

 

 

“Initial Junior Priority Bank Products Affiliate” shall mean any Person who (a)
has entered into a Bank Products Agreement with an Initial Junior Priority
Credit Party with the obligations of such Initial Junior Priority Credit Party
thereunder being secured by one or more Initial Junior Priority Collateral
Documents, (b) was an Initial Junior Priority Agent or an Initial Junior
Priority Credit Facility Lender or an Affiliate of an Initial Junior Priority
Agent or an Initial Junior Priority Credit Facility Lender, in each case, at the
time of entry into such Bank Products Agreement, or on or prior to the date
hereof, or at the time of the designation referred to in the following clause
(c), and (c) has been designated by the Company Representative in accordance
with the terms of one or more Initial Junior Priority Collateral Documents
(provided that no Person shall, with respect to any Bank Products Agreement, be
at any time a Bank Products Affiliate hereunder with respect to more than one
Credit Facility).

 

“Initial Junior Priority Bank Products Provider” shall mean any Person (other
than an Initial Junior Priority Bank Products Affiliate) that has entered into a
Bank Products Agreement with an Initial Junior Priority Credit Party with the
obligations of such Initial Junior Priority Credit Party thereunder being
secured by one or more Initial Junior Priority Collateral Documents, as
designated by the Company Representative in accordance with the terms of one or
more Initial Junior Priority Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

“Initial Junior Priority Borrower” shall mean [          ] in [its][their]
capacity[y][ies] as borrower[s] under the Initial Junior Priority Credit
Facility, together with its [and their respective] successors and assigns.

 

“Initial Junior Priority Collateral Documents” shall mean all “Security
Documents” as defined in the Original Initial Junior Priority Credit Facility,
and all other security agreements, mortgages, deeds of trust, pledges and other
collateral documents executed and delivered in connection with any Initial
Junior Priority Credit Facility, and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Initial Junior Priority
Obligations or under which rights or remedies with respect to such Liens are
governed, in each case as the same may be amended, restated, supplemented,
waived or otherwise modified from time to time.

 

“Initial Junior Priority Credit Facility” shall mean (a) if the Original Initial
Junior Priority Credit Facility is then in effect, the Original Initial Junior
Priority Credit Facility, and (b) thereafter, if designated by the Company
Representative, any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
complies with clause (2) of the definition of “Additional Indebtedness” and that
has been incurred to refund, refinance, restructure, replace, renew, repay,
increase or extend (whether in whole or in part and whether with the original
agent and creditors or other agents and creditors or otherwise) the indebtedness
and other obligations outstanding under (x) the Original Initial Junior Priority
Credit Facility or (y) any subsequent Initial Junior Priority Credit Facility
(in each case, as amended, restated, supplemented, waived or otherwise modified
from time to time); provided, that the requisite creditors party to such Initial
Junior Priority Credit Facility (or their agent or other representative on their
behalf) shall agree, by a joinder agreement substantially in the form of Exhibit
C attached hereto or otherwise in form and substance reasonably satisfactory to
any Senior Priority Agent (other than any Designated Agent) (or, if there is no
continuing Senior Priority Agent other than any Designated Agent, as designated
by the Company Representative), that the obligations under such Initial Junior
Priority Credit Facility are subject to the terms and provisions of this
Agreement. Any reference to the Initial Junior Priority Credit Facility shall be
deemed a reference to any Initial Junior Priority Credit Facility then in
existence.

 

 -16- 

 

 

“Initial Junior Priority Credit Facility Lenders” shall mean one or more holders
of Indebtedness (or commitments therefor) that is or may be incurred under any
Initial Junior Priority Credit Facility, together with their successors, assigns
and transferees, as well as any Person designated as an “Initial Junior Priority
Credit Facility Lender” under any Initial Junior Priority Credit Facility.

 

“Initial Junior Priority Credit Parties” shall mean the Initial Junior Priority
Borrower, the Initial Junior Priority Guarantors and each other direct or
indirect Subsidiary of the Company or any of its Affiliates that is now or
hereafter becomes a party to any Initial Junior Priority Document.

 

“Initial Junior Priority Creditors” shall mean all Initial Junior Priority
Credit Facility Lenders, all Initial Junior Priority Bank Products Affiliates,
all Initial Junior Priority Hedging Affiliates, all Initial Junior Priority Bank
Products Providers, all Initial Junior Priority Hedging Providers and all
Initial Junior Priority Management Credit Providers, and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Initial Junior Priority Creditor” under any Initial Junior Priority
Credit Facility.

 

“Initial Junior Priority Documents” shall mean the Initial Junior Priority
Credit Facility, the Initial Junior Priority Guarantees, the Initial Junior
Priority Collateral Documents, any Bank Products Agreements between any Initial
Junior Priority Credit Party and any Initial Junior Priority Bank Products
Affiliate or any Initial Junior Priority Bank Products Provider, any Hedging
Agreements between any Initial Junior Priority Credit Party and any Initial
Junior Priority Hedging Affiliate or Initial Junior Priority Hedging Provider,
any Management Guarantee in favor of any Initial Junior Priority Management
Credit Provider, those other ancillary agreements as to which the Initial Junior
Priority Agent or any Initial Junior Priority Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Initial Junior Priority Credit
Party or any of its respective Subsidiaries or Affiliates, and delivered to the
Initial Junior Priority Agent, in connection with any of the foregoing or any
Initial Junior Priority Credit Facility, in each case as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Initial Junior Priority Guarantees” shall mean the guarantees of the Initial
Junior Priority Guarantors pursuant to the [          ]4, and all other
guarantees of any Initial Junior Priority Obligations of any Initial Junior
Priority Credit Party in favor of any Initial Junior Priority Secured Party, in
each case as the same may be amended, restated, supplemented, waived or
otherwise modified from time to time.

 

“Initial Junior Priority Guarantors” shall mean the collective reference to
Holdings (so long as Holdings is a Guarantor under any of the Initial Junior
Priority Guarantees), each of the Company’s Domestic Subsidiaries that is a
guarantor under any of the Initial Junior Priority Guarantees and any other
Person who becomes a guarantor under any of the Initial Junior Priority
Guarantees, in each case unless and until released from its guarantee
obligations.

 



 

 

4Describe original guarantee arrangements.

 

 -17- 

 

 

“Initial Junior Priority Hedging Affiliate” shall mean any Person who (a) has
entered into a Hedging Agreement with an Initial Junior Priority Credit Party
with the obligations of such Initial Junior Priority Credit Party thereunder
being secured by one or more Initial Junior Priority Collateral Documents, (b)
was an Initial Junior Priority Agent or an Initial Junior Priority Credit
Facility Lender or an Affiliate of an Initial Junior Priority Agent or an
Initial Junior Priority Credit Facility Lender, in each case, at the time of
entry into such Hedging Agreement, or on or prior to the date hereof, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company Representative in accordance with the terms of
one or more Initial Junior Priority Collateral Documents (provided that no
Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Affiliate hereunder with respect to more than one Credit Facility).

 

“Initial Junior Priority Hedging Provider” shall mean any Person (other than an
Initial Junior Priority Hedging Affiliate) that has entered into a Hedging
Agreement with an Initial Junior Priority Credit Party with the obligations of
such Initial Junior Priority Credit Party thereunder being secured by one or
more Initial Junior Priority Collateral Documents, as designated by the Company
Representative in accordance with the terms of one or more Initial Junior
Priority Collateral Documents (provided that no Person shall, with respect to
any Hedging Agreement, be at any time a Hedging Provider hereunder with respect
to more than one Credit Facility).

 

“Initial Junior Priority Management Credit Provider” shall mean any Person who
(a) is a beneficiary of a Management Guarantee provided by an Initial Junior
Priority Credit Party, with the obligations of the applicable Initial Junior
Priority Credit Party thereunder being secured by one or more Initial Junior
Priority Collateral Documents, and (b) has been designated by the Company
Representative in accordance with the terms of one or more Initial Junior
Priority Collateral Documents (provided that no Person shall, with respect to
any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).

 

“Initial Junior Priority Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Initial Junior Priority
Credit Party under the Bankruptcy Code or any other Insolvency Proceeding, owing
by each Initial Junior Priority Credit Party from time to time to any Initial
Junior Priority Agent, any Initial Junior Priority Creditors or any of them,
including any Initial Junior Priority Bank Products Affiliates, Initial Junior
Priority Hedging Affiliates, Initial Junior Priority Bank Products Providers or
Initial Junior Priority Hedging Providers or any Initial Junior Priority
Management Credit Providers, whether for principal, interest (including
interest, fees and expenses which, but for the commencement of an Insolvency
Proceeding with respect to such Initial Junior Priority Credit Party, would have
accrued on any Initial Junior Priority Obligation, whether or not a claim is
allowed against such Initial Junior Priority Credit Party for such interest,
fees and expenses in the related Insolvency Proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Initial Junior Priority Documents, as
amended, restated, modified, renewed, refunded, replaced or refinanced in whole
or in part from time to time.

 

 -18- 

 

 

“Initial Junior Priority Secured Parties” shall mean the Initial Junior Priority
Agent and the Initial Junior Priority Creditors.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code or other applicable
Bankruptcy Law.

 

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Junior Priority Agent” shall mean any of the Initial Junior Priority Agent and
any Additional Agent under any Junior Priority Documents.

 

“Junior Priority Collateral Documents” shall mean the Initial Junior Priority
Collateral Documents and any Additional Collateral Documents in respect of any
Junior Priority Obligations.

 

“Junior Priority Credit Facility” shall mean the Initial Junior Priority Credit
Facility and any Additional Credit Facility in respect of any Junior Priority
Obligations.

 

“Junior Priority Creditors” shall mean the Initial Junior Priority Creditors and
any Additional Credit Facility Secured Party in respect of any Junior Priority
Obligations.

 

“Junior Priority Debt” shall mean:

 

(1)          all Initial Junior Priority Obligations; and

 

(2)          any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company Representative as “Junior Priority
Debt” in the relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

 

“Junior Priority Documents” shall mean the Initial Junior Priority Documents and
any Additional Documents in respect of any Junior Priority Obligations.

 

“Junior Priority Lien” shall mean a Lien granted or purported to be granted (a)
pursuant to an Initial Junior Priority Collateral Document to the Initial Junior
Priority Agent or (b) pursuant to an Additional Collateral Document to any
Additional Agent for the purpose of securing Junior Priority Obligations.

 

“Junior Priority Obligations” shall mean the Initial Junior Priority Obligations
and any Additional Obligations constituting Junior Priority Debt.

 

 -19- 

 

 

“Junior Priority Representative” shall mean the Junior Priority Agent designated
by the Junior Priority Agents to act on behalf of the Junior Priority Agents
hereunder, acting in such capacity. The Junior Priority Representative shall
initially be the Initial Junior Priority Agent under the Original Initial Junior
Priority Credit Facility while the Original Initial Junior Priority Credit
Facility is in effect; if the Original Initial Junior Priority Credit Facility
is not in effect, the Junior Priority Representative shall be the Initial Junior
Priority Agent under the relevant subsequent Initial Junior Priority Documents
acting for the Junior Priority Secured Parties, unless the exposure of the
corresponding Junior Priority Secured Parties under any other Additional
Documents in respect of other Junior Priority Obligations exceeds the exposure
of the relevant Junior Priority Secured Parties under such subsequent Initial
Junior Priority Documents, and in such case, the Junior Priority Agent under the
Junior Priority Documents under which the relevant Junior Priority Secured
Parties have the greatest exposure (unless otherwise agreed in writing among the
Junior Priority Agents).

 

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing).

 

“Lien Priority” shall mean, with respect to any Lien of the Cash Flow Agent, the
Cash Flow Secured Parties, the Initial Junior Priority Agent, the Initial Junior
Priority Creditors, any Additional Agent or any Additional Credit Facility
Secured Party in the Collateral, the order of priority of such Lien as specified
in Section 2.1.

 

“Management Credit Provider” shall mean any Additional Management Credit
Provider, any Cash Flow Management Credit Provider or any Initial Junior
Priority Management Credit Provider, as applicable.

 

“Management Guarantee” shall have the meaning assigned to such term in (a) with
respect to the Cash Flow Obligations, the Original Cash Flow Credit Agreement
(if the Original Cash Flow Credit Agreement is then in effect), or in any other
Cash Flow Credit Agreement then in effect (if the Original Cash Flow Credit
Agreement is not then in effect), (b) with respect to the Initial Junior
Priority Obligations, the Original Initial Junior Priority Credit Facility (if
the Original Initial Junior Priority Credit Facility is then in effect), or in
any other Initial Junior Priority Credit Facility then in effect (if the
Original Initial Junior Priority Credit Facility is not then in effect and (c)
with respect to any Additional Obligations, in the applicable Additional Credit
Facility.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.

 

“Original Cash Flow Credit Agreement” shall mean that certain Cash Flow Credit
Agreement dated as of April 12, 2018, by and among the Cash Flow Borrower,
JPMorgan Chase Bank, N.A., as administrative agent, the Cash Flow Credit
Agreement Lenders and the Cash Flow Agent, as amended, restated, supplemented,
waived or otherwise modified from time to time.

 

 -20- 

 

 

“Original Initial Junior Priority Credit Facility” shall mean the [          ]5,
dated as of [         ], among [          ], as such agreement may be amended,
restated, supplemented, waived or otherwise modified from time to time.

 

“Party” shall mean any of the Cash Flow Agent, the Initial Junior Priority Agent
or any Additional Agent, and “Parties” shall mean all of the Cash Flow Agent,
the Initial Junior Priority Agent and any Additional Agent.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan of Reorganization” shall have the meaning assigned thereto in the Base
Intercreditor Agreement.

 

“Pledged Securities” shall have the meaning set forth in the Cash Flow
Collateral Documents, in the Initial Junior Priority Collateral Documents or in
any Additional Collateral Documents, as the context requires.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, (b) whatever is recoverable or
recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily and (c) in the case of Proceeds of Pledged
Securities, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Requisite Senior Priority Holders” shall mean Senior Priority Secured Parties
holding, in the aggregate, in excess of 50% of the aggregate principal amount of
the Senior Priority Obligations (other than Senior Priority Obligations in
respect of Bank Products Agreements, Hedging Agreements or Management Guarantees
at any time and for so long as there are any outstanding Senior Priority
Obligations in respect of any Senior Priority Credit Facility); provided that,
(x) if the matter being consented to or the action being taken by the Senior
Priority Representative is the subordination of Liens to other Liens, or the
consent to a sale of all or substantially all of the Collateral, then “Requisite
Senior Priority Holders” shall mean those Senior Priority Secured Parties
necessary to validly consent to the requested action in accordance with the
applicable Senior Priority Documents and (y) except as may be separately
otherwise agreed in writing by and between or among each Senior Priority Agent,
on behalf of itself and the Senior Priority Creditors represented thereby, if
the matter being consented to or the action being taken by the Senior Priority
Representative will affect any Series of Senior Priority Debt in a manner
different and materially adverse relative to the manner such matter or action
affects any other Series of Senior Priority Debt (except to the extent expressly
set forth in this Agreement), then “Requisite Senior Priority Holders” shall
mean (1) Senior Priority Secured Parties holding, in the aggregate, in excess of
50% of the aggregate principal amount of the Senior Priority Obligations (other
than Senior Priority Obligations in respect of Bank Products Agreements, Hedging
Agreements or Management Guarantees at any time and for so long as there are any
outstanding Senior Priority Obligations in respect of any Senior Priority Credit
Facility) and (2) Senior Priority Secured Parties holding, in the aggregate, in
excess of 50% of the aggregate principal amount of the applicable Series of
Senior Priority Debt (other than Senior Priority Obligations in respect of Bank
Products Agreements, Hedging Agreements or Management Guarantees at any time and
for so long as there are any outstanding Senior Priority Obligations in respect
of any Senior Priority Credit Facility).

 



 

 

5Describe the Original Initial Junior Priority Credit Facility.

 

 -21- 

 

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a division of S&P
Global, Inc., and its successors.

 

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Senior Priority Agent” shall mean any of the Cash Flow Agent or any Additional
Agent under any Senior Priority Documents.

 

“Senior Priority Credit Facility” shall mean the Cash Flow Credit Agreement and
any Additional Credit Facility in respect of any Senior Priority Obligations.

 

“Senior Priority Creditors” shall mean the Cash Flow Secured Parties and any
Additional Credit Facility Secured Party in respect of any Senior Priority
Obligations.

 

“Senior Priority Debt” shall mean:

 

(1)          all Cash Flow Obligations; and

 

(2)          any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company Representative as “Senior Priority
Debt” in the relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

 

“Senior Priority Documents” shall mean the Cash Flow Documents and any
Additional Documents in respect of any Senior Priority Obligations.

 

“Senior Priority Lien” shall mean a Lien granted (a) by a Cash Flow Collateral
Document to the Cash Flow Agent or (b) by an Additional Collateral Document to
any Additional Agent for the purpose of securing Senior Priority Obligations.

 

“Senior Priority Obligations” shall mean the Cash Flow Obligations and any
Additional Obligations constituting Senior Priority Debt.

 

“Senior Priority Recovery” shall have the meaning set forth in Section 5.3.

 

 -22- 

 

 

“Senior Priority Representative” shall mean the Senior Priority Agent designated
by the Senior Priority Agents to act on behalf of the Senior Priority Agents
under this Agreement, acting in such capacity; provided that, at any time the
Base Intercreditor Agreement is in effect, the Senior Priority Representative
shall be the “Cash Flow Collateral Representative” as defined under the Base
Intercreditor Agreement. If the Base Intercreditor Agreement is no longer in
effect, the Senior Priority Representative shall initially be the Cash Flow
Agent under the Original Cash Flow Credit Agreement while the Original Cash Flow
Credit Agreement is in effect; if the Original Cash Flow Credit Agreement is not
in effect, the Senior Priority Representative shall be (1) the Senior Priority
Agent under the relevant subsequent Cash Flow Credit Agreement acting for the
Senior Priority Secured Parties, if any, or (2) if there is no subsequent Cash
Flow Credit Agreement, or if the principal amount of the Cash Flow Obligations
owed to the corresponding Senior Priority Secured Parties under any other
Additional Documents in respect of other Senior Priority Obligations exceeds the
principal amount of Cash Flow Obligations owed to the relevant Senior Priority
Secured Parties under such subsequent Cash Flow Credit Agreement, the Senior
Priority Agent under the Senior Priority Documents under which the relevant
Senior Priority Secured Parties are owed the greatest principal amount of Cash
Flow Obligations (unless otherwise agreed in writing among the Senior Priority
Agents).

 

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

 

“Series of Junior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Initial Junior Priority Credit Facility and (b) the
Indebtedness outstanding under any Additional Credit Facility in respect of or
constituting Junior Priority Debt.

 

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Cash Flow Credit Agreement and (b) the Indebtedness
outstanding under any Additional Credit Facility in respect of or constituting
Senior Priority Debt.

 

“Specified Default” shall mean a Specified Default under any Cash Flow Credit
Agreement, any Initial Junior Priority Credit Facility or any Additional Credit
Facility.

 

“Standstill Period” shall have the meaning set forth in Section 2.3(a).

 

“Subsidiary” of any Person shall mean a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

 

 -23- 

 

 

“Temporary Cash Investments” shall mean any of the following: (i) any investment
in (x) direct obligations of the United States of America, Canada, the United
Kingdom, Switzerland, a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Company or a Subsidiary in that
country or with such funds, or any agency or instrumentality of any thereof, or
obligations guaranteed by the United States of America, Canada, the United
Kingdom, Switzerland or a member state of the European Union or any country in
whose currency funds are being held pending their application in the making of
an investment or capital expenditure by the Company or a Subsidiary in that
country or with such funds, or any agency or instrumentality of any of the
foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A2” by Moody’s (or, in either case, the equivalent
of such rating by such organization or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any nationally recognized rating
organization as shall be approved by any Agent (other than any Designated
Agent), in each case, in its reasonable judgment (or, if there is no continuing
Agent other than the Designated Agent, as designated by the Company
Representative), (ii) overnight bank deposits, and investments in time deposit
accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional entity providing indebtedness or financial accommodation
under the Cash Flow Credit Agreement, the Initial Junior Priority Credit
Facility or any Additional Credit Facility or any affiliate thereof or (y) a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital and surplus aggregating in excess of $250.0
million (or the foreign currency equivalent thereof) and whose long term debt is
rated at least “A” by S&P or “A2” by Moody’s (or, in either case, the equivalent
of such rating by such organization or, if no rating of S&P or Moody’s then
exists, the equivalent of such rating by any nationally recognized rating
organization as shall be approved by any Agent (other than any Designated
Agent), in each case, in its reasonable judgment (or, if there is no continuing
Agent other than any Designated Agent, as designated by the Company
Representative)) at the time such investment is made, (iii) repurchase
obligations for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) investments in commercial paper, maturing
not more than 24 months after the date of acquisition, issued by a Person (other
than that of the Company or any of its Subsidiaries), with a rating at the time
as of which any investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization as shall be approved by any Agent (other than any Designated
Agent), in each case, in its reasonable judgment (or, if there is no continuing
Agent other than any Designated Agent, as designated by the Company
Representative)), (v) investments in securities maturing not more than 24 months
after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “BBB-” by S&P or
“Baa3” by Moody’s (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization as shall be
approved by any Agent (other than any Designated Agent), in each case, in its
reasonable judgment (or, if there is no continuing Agent other than any
Designated Agent, as designated by the Company Representative)), (vi)
Indebtedness or Preferred Stock (other than of the Company or any of its
Subsidiaries) having a rating of “A” or higher by S&P or “A2” or higher by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization as shall be approved by any Agent
(other than any Designated Agent), in each case, in its reasonable judgment (or,
if there is no continuing Agent other than any Designated Agent, as designated
by the Company Representative), (vii) investment funds investing at least 90% of
their assets in securities of the type described in clauses (i)-(vi) above
(which funds may also hold cash pending investment and/or distribution), (viii)
any money market deposit accounts issued or offered by a domestic commercial
bank or a commercial bank organized and located in a country recognized by the
United States of America, in each case, having capital and surplus in excess of
$250.0 million (or the foreign currency equivalent thereof), or investments in
money market funds subject to the risk limiting conditions of Rule 2a-7 (or any
successor rule) of the Securities and Exchange Commission under the Investment
Company Act of 1940, as amended and (ix) similar investments approved by the
board of directors of the Company Representative in the ordinary course of
business.

 

 -24- 

 

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

“United States” shall mean the United States of America.

 

Section 1.3           Rules of Construction. Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or”. The words “hereof”,
“herein”, “hereby”, “hereunder”, and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified. Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, refinancings,
renewals, replacements, restatements, substitutions, joinders, and supplements
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, refinancings,
renewals, replacements, restatements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns, and any reference herein to any
Person acting in a particular capacity shall be construed to include such
Person’s successors and assigns in that capacity. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

 

 -25- 

 

 

ARTICLE II

 

LIEN PRIORITY

 

Section 2.1           Agreement to Subordinate.

 

(a)          Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral, or of any Liens granted to any Junior Priority Agent or any
Junior Priority Creditors in respect of all or any portion of the Collateral,
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any Senior Priority Agent, any Senior Priority Creditors, any Junior Priority
Agent or any Junior Priority Creditors in any Collateral, (iii) any provision of
the Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or
of any Senior Priority Documents or Junior Priority Documents, (iv) whether any
Senior Priority Agent or any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that:

 

(i)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Junior Priority Agent or any Junior
Priority Creditor that secures all or any portion of the Junior Priority
Obligations shall be junior and subordinate in all respects to all Liens granted
to any of the Senior Priority Agents and the Senior Priority Creditors in the
Collateral to secure all or any portion of the Senior Priority Obligations;

 

(ii)          any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all respects to all Liens granted to
any of the Junior Priority Agents and the Junior Priority Creditors in the
Collateral to secure all or any portion of the Junior Priority Obligations;

 

(iii)         except as otherwise provided in Sections 2.1(a)(11) and (12) of
the Base Intercreditor Agreement, any Lien in respect of all or any portion of
the Collateral now or hereafter held by or on behalf of any Senior Priority
Agent or any Senior Priority Creditor that secures all or any portion of the
Senior Priority Obligations shall be pari passu and equal in priority in all
respects with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations; and

 

(iv)         except as otherwise provided in Sections 2.1(a)(11) and (12) of the
Base Intercreditor Agreement, and except as may be separately otherwise agreed
in writing by and between or among any applicable Junior Priority Agents, in
each case on behalf of itself and the Junior Priority Secured Parties
represented thereby, any Lien in respect of all or any portion of the Collateral
now or hereafter held by or on behalf of any Junior Priority Agent or any Junior
Priority Creditor that secures all or any portion of the Junior Priority
Obligations shall be pari passu and equal in priority in all respects with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of any other Junior Priority Agent or any other Junior Priority
Creditor that secures all or any portion of the Junior Priority Obligations.

 

 -26- 

 

 

(b)          Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Agent or any other Senior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Senior Priority
Documents, (iv) whether any Senior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that, except as otherwise provided
in Sections 2.1(a)(11) and (12) of the Base Intercreditor Agreement or as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Agent or
any Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations.

 

(c)          Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Junior
Priority Agent or any Junior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Junior Priority Agent or any other Junior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Junior Priority
Documents, (iv) whether any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Junior Priority
Agent or any Junior Priority Creditors securing any of the Junior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated or
lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that, except as otherwise provided
in Sections 2.1(a)(11) and (12) of the Base Intercreditor Agreement or as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Junior Priority Agent or
any Junior Priority Creditor that secures all or any portion of the Junior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Junior Priority Agent or any other
Junior Priority Creditor that secures all or any portion of the Junior Priority
Obligations.

 

 -27- 

 

 

(d)          Notwithstanding any failure by any Senior Priority Secured Party to
perfect its security interests in the Collateral or any avoidance, invalidation,
priming or subordination by any third party or court of competent jurisdiction
(including in any Insolvency Proceeding) of the security interests in the
Collateral granted to any of the Senior Priority Secured Parties, the priority
and rights as (x) between the respective classes of Senior Priority Secured
Parties, and (y) between the Senior Priority Secured Parties, on the one hand,
and the Junior Priority Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein. Notwithstanding any failure by any
Junior Priority Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation, priming or subordination by any third
party or court of competent jurisdiction of the security interests in the
Collateral granted to any of the Junior Priority Secured Parties, the priority
and rights as between the respective classes of Junior Priority Secured Parties
with respect to the Collateral shall be as set forth herein. Lien priority as
among the Senior Priority Obligations and the Junior Priority Obligations with
respect to any Collateral will be governed solely by this Agreement, except as
may be separately otherwise agreed in writing by or among any applicable Parties
to the extent permitted pursuant to this Agreement and the Base Intercreditor
Agreement (as applicable).

 

(e)          The Cash Flow Agent, for and on behalf of itself and the Cash Flow
Secured Parties, acknowledges and agrees that (x) concurrently herewith, the
Initial Junior Priority Agent, for the benefit of itself and the Initial Junior
Priority Secured Parties, has been granted Junior Priority Liens upon all of the
Collateral in which the Cash Flow Agent has been granted Senior Priority Liens,
and the Cash Flow Agent hereby consents thereto, and (y) one or more Additional
Agents, each on behalf of itself and any Additional Credit Facility Secured
Parties represented thereby, may be granted Senior Priority Liens or Junior
Priority Liens upon all of the Collateral in which the Cash Flow Agent has been
granted Senior Priority Liens, and the Cash Flow Agent hereby consents thereto.

 

(f)           The Initial Junior Priority Agent, for and on behalf of itself and
the Initial Junior Priority Secured Parties, acknowledges and agrees that (x)
the Cash Flow Agent, for the benefit of itself and the Cash Flow Secured
Parties, has been granted Senior Priority Liens upon all of the Collateral in
which the Initial Junior Priority Agent has been granted Junior Priority Liens,
and the Initial Junior Priority Agent hereby consents thereto, and (y) one or
more Additional Agents, each on behalf of itself and any Additional Credit
Facility Secured Parties represented thereby, may be granted Senior Priority
Liens or Junior Priority Liens upon all of the Collateral in which the Initial
Junior Priority Agent has been granted Junior Priority Liens, and the Initial
Junior Priority Agent hereby consents thereto.

 

(g)          Each Additional Agent, for and on behalf of itself and any
Additional Credit Facility Secured Parties represented thereby, acknowledges and
agrees that, (x) the Cash Flow Agent, for the benefit of itself and the Cash
Flow Secured Parties, has been granted Senior Priority Liens upon all of the
Collateral in which such Additional Agent is being granted Liens, and such
Additional Agent hereby consents thereto, (y) concurrently herewith, the Initial
Junior Priority Agent, for the benefit of itself and the Initial Junior Priority
Secured Parties, has been granted Junior Priority Liens upon all of the
Collateral in which such Additional Agent is being granted Liens, and such
Additional Agent hereby consents thereto, and (z) one or more other Additional
Agents, each on behalf of itself and any Additional Credit Facility Secured
Parties represented thereby, have been or may be granted Senior Priority Liens
or Junior Priority Liens upon all of the Collateral in which such Additional
Agent is being granted Liens, and such Additional Agent hereby consents thereto.

 

(h)          Lien priority as among the Additional Obligations, the Cash Flow
Obligations and the Initial Junior Priority Obligations with respect to any
Collateral will be governed solely by this Agreement and, as applicable, the
Base Intercreditor Agreement, except as may be separately otherwise agreed in
writing by or among any applicable Parties to the extent permitted pursuant to
this Agreement and the Base Intercreditor Agreement (as applicable).

 

 -28- 

 

 

(i)           Each Senior Priority Agent, for and on behalf of itself and the
relevant Senior Priority Secured Parties represented thereby, hereby
acknowledges and agrees that it is the intention of the Senior Priority Secured
Parties of each Series of Senior Priority Debt that the holders of Senior
Priority Obligations of such Series of Senior Priority Debt (and not the Senior
Priority Secured Parties of any other Series of Senior Priority Debt) bear the
risk of (i) any determination by a court of competent jurisdiction that (x) any
of the Senior Priority Obligations of such Series of Senior Priority Debt are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of Senior Priority Debt), (y) any of the Senior
Priority Obligations of such Series of Senior Priority Debt do not have an
enforceable security interest in any of the Collateral securing any other Series
of Senior Priority Debt and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Senior Priority
Debt) on a basis ranking prior to the security interest of such Series of Senior
Priority Debt but junior to the security interest of any other Series of Senior
Priority Debt or (ii) the existence of any Collateral for any other Series of
Senior Priority Debt that is not also Collateral for the other Series of Senior
Priority Debt (any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of Senior Priority Debt, an “Impairment” of such
Series of Senior Priority Debt). In the event of any Impairment with respect to
any Series of Senior Priority Debt, the results of such Impairment shall be
borne solely by the holders of such Series of Senior Priority Debt, and the
rights of the holders of such Series of Senior Priority Debt (including the
right to receive distributions in respect of such Series of Senior Priority Debt
pursuant to Section 4.1) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of Senior Priority Debt subject to such Impairment.

 

(j)           Each Junior Priority Agent, for and on behalf of itself and the
relevant Junior Priority Secured Parties represented thereby, hereby
acknowledges and agrees that it is the intention of the Junior Priority Secured
Parties of each Series of Junior Priority Debt that the holders of Junior
Priority Obligations of such Series of Junior Priority Debt (and not the Junior
Priority Secured Parties of any other Series of Junior Priority Debt) bear the
risk of (i) any determination by a court of competent jurisdiction that (x) any
of the Junior Priority Obligations of such Series of Junior Priority Debt are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of Junior Priority Debt), (y) any of the Junior
Priority Obligations of such Series of Junior Priority Debt do not have an
enforceable security interest in any of the Collateral securing any other Series
of Junior Priority Debt and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Junior Priority
Debt) on a basis ranking prior to the security interest of such Series of Junior
Priority Debt but junior to the security interest of any other Series of Junior
Priority Debt or (ii) the existence of any Collateral for any other Series of
Junior Priority Debt that is not also Collateral for the other Series of Junior
Priority Debt (any such condition referred to in the foregoing clauses (i) or
(ii) with respect to any Series of Junior Priority Debt, an “Impairment” of such
Series of Junior Priority Debt). In the event of any Impairment with respect to
any Series of Junior Priority Debt, the results of such Impairment shall be
borne solely by the holders of such Series of Junior Priority Debt, and the
rights of the holders of such Series of Junior Priority Debt (including the
right to receive distributions in respect of such Series of Junior Priority Debt
pursuant to Section 4.1) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of Junior Priority Debt subject to such Impairment.

 

(k)          The subordination of Liens by each Junior Priority Agent in favor
of the Senior Priority Agents shall not be deemed to subordinate the Liens of
any Junior Priority Agent to the Liens of any other Person. The provision of
pari passu and equal priority as between Liens of any Senior Priority Agent and
Liens of any other Senior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Senior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person, or to
subordinate any Liens of any Senior Priority Agent to the Liens of any Person.
The provision of pari passu and equal priority as between Liens of any Junior
Priority Agent and Liens of any other Junior Priority Agent, in each case as set
forth herein, shall not be deemed to provide that the Liens of the Junior
Priority Agent will be pari passu or of equal priority with the Liens of any
other Person.

 

 -29- 

 

 

(l)           So long as the Discharge of Senior Priority Obligations has not
occurred, the parties hereto agree that in the event that Holdings or any
Borrower shall, or shall permit any other Grantor to, grant or permit any
additional Liens, or take any action to perfect any additional Liens, on any
asset or property to secure any Junior Priority Obligation and have not also
granted a Lien on such asset or property to secure the Senior Priority
Obligations and taken all actions to perfect such Liens, then, without limiting
any other rights and remedies available to any Senior Priority Agent and/or the
other Senior Priority Secured Parties, each Junior Priority Agent, for and on
behalf of itself and the Junior Lien Secured Parties for which it is a Junior
Priority Agent, and each other Junior Priority Secured Party (by its acceptance
of the benefits of the Junior Priority Documents), agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.1(l) shall be subject to Section
4.1(d).

 

Section 2.2           Waiver of Right to Contest Liens.

 

(a)          Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that it and they shall not
(and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of, or the allowability of any claims asserted by, any Senior Priority Agent or
any Senior Priority Creditor in respect of the Collateral, or the provisions of
this Agreement. Except to the extent expressly set forth in this Agreement, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, agrees that no Junior Priority Agent or Junior
Priority Creditor will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by any Senior Priority Agent or any Senior
Priority Creditor under the Senior Priority Documents with respect to the
Collateral. Except to the extent expressly set forth in this Agreement, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby waives any and all rights it or such
Junior Priority Creditors may have as a junior lien creditor or otherwise to
contest, protest, object to or interfere with the manner in which any Senior
Priority Agent or any Senior Priority Creditor seeks to enforce its Liens in any
Collateral.

 

(b)          Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and any Junior Priority Creditors represented thereby, each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that it and they shall not (and hereby waives any
right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of any other Junior
Priority Agent or any other Junior Priority Creditor in respect of the
Collateral, or the provisions of this Agreement. Except to the extent expressly
set forth in this Agreement, or as may be separately otherwise agreed in writing
by and between or among any applicable Junior Priority Agents, each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that none of such Junior Priority Agent and Junior
Priority Creditors will take any action that would interfere with any Exercise
of Secured Creditor Remedies undertaken by any Junior Priority Agent or any
Junior Priority Creditor under the Junior Priority Documents with respect to the
Collateral. Except to the extent expressly set forth in this Agreement, or as
may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, hereby waives
any and all rights it or such Junior Priority Creditors may have as a junior
lien creditor or otherwise to contest, protest, object to or interfere with the
manner in which any Junior Priority Agent or any Junior Priority Creditor seeks
to enforce its Liens in any Collateral so long as such other Junior Priority
Agent or Junior Priority Creditor is not prohibited from taking such action
under this Agreement.

 

 -30- 

 

 

(c)          The assertion of priority rights established under the terms of
this Agreement or in any separate writing contemplated hereby between any of the
parties hereto shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.2.

 

Section 2.3           Remedies Standstill.

 

(a)          Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that, until the Discharge
of Senior Priority Obligations, such Junior Priority Agent and such Junior
Priority Creditors:

 

(i)          will not, and will not seek to, Exercise Any Secured Creditor
Remedies (or institute or join in any action or proceeding with respect to the
Exercise of Secured Creditor Remedies) with respect to the Collateral without
the written consent of the Senior Priority Representative; provided that any
Junior Priority Agent may Exercise Any Secured Creditor Remedies (other than any
Secured Creditor Remedies the exercise of which is otherwise prohibited by this
Agreement, including Section 6) after a period of 180 consecutive days has
elapsed from the date of delivery of written notice by such Junior Priority
Agent to each Senior Priority Agent stating that an Event of Default (as defined
under the applicable Junior Priority Credit Facility) has occurred and is
continuing thereunder and stating its intention to Exercise Any Secured Creditor
Remedies (the “Standstill Period”), and then such Junior Priority Agent may
Exercise Any Secured Creditor Remedies only so long as (1) no Event of Default
relating to the payment of interest, principal, fees or other Senior Priority
Obligations shall have occurred and be continuing and (2) no Senior Priority
Secured Party shall have commenced (or attempted to commence or given notice of
its intent to commence) the Exercise of Secured Creditor Remedies with respect
to the Collateral (including seeking relief from the automatic stay or any other
stay in any Insolvency Proceeding), and

 

(ii)         will not knowingly take, receive or accept any Proceeds of the
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of Collateral in a Deposit Account controlled by the Junior Priority
Representative shall not constitute a breach of this Agreement so long as such
Proceeds are promptly remitted to the Senior Priority Representative.

  

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1. Notwithstanding anything to the contrary
contained herein, any Junior Priority Agent or any Junior Priority Secured Party
may:

 

 -31- 

 

 

file a claim or statement of interest with respect to the Junior Priority
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Credit Party;

 

take any action (not adverse to the priority status of the Liens on the Senior
Priority Collateral, or the rights of the Senior Priority Agent or any of the
Senior Priority Secured Parties to exercise rights, powers, and/or remedies in
respect thereof, including those under Article VI) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Senior Priority
Collateral;

 

file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Priority Secured Parties represented thereby or of the same Series of Senior
Priority Debt, in accordance with the terms of this Agreement;

 

file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Credit Parties arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with or prohibited by the terms of this Agreement or applicable
law (including the Bankruptcy Laws of any applicable jurisdiction); and

 

vote on any Plan of Reorganization, file any proof of claim, make other filings
and make any arguments and motions (including in support of or opposition to, as
applicable, the confirmation or approval of any Plan of Reorganization) that
are, in each case, in accordance with the terms of this Agreement.

 

(b)          Any Senior Priority Agent, for and on behalf of itself and any
Senior Priority Creditors represented thereby, agrees that such Senior Priority
Agent and such Senior Priority Creditors will not (except as may be separately
otherwise agreed in writing by and between or among all Senior Party Agents, in
each case on behalf of itself and the Senior Priority Creditors represented
thereby), and will not seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to any of the Collateral without the
written consent of the Senior Priority Representative and will not knowingly
take, receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among all Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Creditors represented
thereby), it being understood and agreed that the temporary deposit of Proceeds
of Collateral in a Deposit Account controlled by such Senior Priority Agent
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the Senior Priority Representative; provided that nothing
in this sentence shall prohibit any Senior Priority Agent from taking such
actions in its capacity as Senior Priority Representative, if applicable. The
Senior Priority Representative may Exercise Any Secured Creditor Remedies under
the Senior Priority Collateral Documents or applicable law as to any Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the Senior Priority Representative is at all times subject
to the provisions of this Agreement, including Section 4.1 hereof and of the
Base Intercreditor Agreement.

 

 -32- 

 

 

Section 2.4           Exercise of Rights.

 

(a)          No Other Restrictions. Except as expressly set forth in this
Agreement, each Agent and each Creditor shall have any and all rights and
remedies it may have as a creditor under applicable law, including the right to
the Exercise of Secured Creditor Remedies (except as may be separately otherwise
agreed in writing by and between or among any applicable Parties, solely as
among such Parties and the Creditors represented thereby); provided, however,
that the Exercise of Secured Creditor Remedies with respect to the Collateral
shall be subject to the Lien Priority and to the provisions of this Agreement,
including Section 4.1. Each Senior Priority Agent may enforce the provisions of
the applicable Senior Priority Documents, each Junior Priority Agent may enforce
the provisions of the applicable Junior Priority Documents, and each Agent may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and mandatory provisions of applicable law (except as
may be separately otherwise agreed in writing by and between or among any
applicable Parties, solely as among such Parties and the Creditors represented
thereby); provided, however, that each Agent agrees to provide to each other
such Party copies of any notices that it is required under applicable law to
deliver to any Credit Party; provided, further, however, that any Senior
Priority Agent’s failure to provide any such copies to any other such Party
shall not impair any Senior Priority Agent’s rights hereunder or under any of
the applicable Senior Priority Documents, and any Junior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Junior Priority Agent’s rights hereunder or under any of the applicable Junior
Priority Documents. Each Agent agrees for and on behalf of itself and each
Creditor represented thereby that such Agent and each such Creditor will not
institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim, (x) in
the case of any Junior Priority Agent and any Junior Priority Creditor
represented thereby, against any Senior Priority Secured Party, and (y) in the
case of any Senior Priority Agent and any Senior Priority Creditor represented
thereby, against any Junior Priority Secured Party, seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken. Except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, each Senior Priority
Agent agrees for and on behalf of any Senior Priority Creditors represented
thereby that such Agent and each such Creditor will not institute or join in any
suit, Insolvency Proceeding or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any other Senior
Priority Agent or any Senior Priority Creditor represented thereby seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to any action taken or omitted to be taken by such
Person with respect to the Collateral that is consistent with the terms of this
Agreement, and none of such Persons shall be liable for any such action taken or
omitted to be taken. Except as may be separately otherwise agreed in writing by
and between or among any Junior Priority Agents, in each case on behalf of
itself and the Junior Priority Creditors represented thereby, each Junior
Priority Agent agrees for and on behalf of any Junior Priority Creditors
represented thereby that such Agent and each such Creditor will not institute or
join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any other
Junior Priority Agent or any Junior Priority Creditor represented thereby
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.

 

 -33- 

 

 

(b)          Release of Liens. Without limiting any release permitted under the
Base Intercreditor Agreement, in the event of (A) any private or public sale of
all or any portion of the Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Senior Priority Representative,
(B) any sale, transfer or other disposition of all or any portion of the
Collateral, so long as such sale, transfer or other disposition is then
permitted by the Senior Priority Documents, (C) the release of the Senior
Priority Secured Parties’ Liens on all or any portion of the Collateral which
release under clause (C) shall have been approved by all of the requisite Senior
Priority Secured Parties (as determined pursuant to the applicable Senior
Priority Documents), in the case of clauses (B) and (C) only to the extent
occurring prior to the Discharge of Senior Priority Obligations and not in
connection with a Discharge of Senior Priority Obligations (and irrespective of
whether an Event of Default has occurred) or (D) the termination and discharge
of a subsidiary guaranty in accordance with the terms thereof, each Junior
Priority Agent agrees, for and on behalf of itself and the Junior Priority
Creditors represented thereby, that (x) so long as, if applicable, the net cash
proceeds of any such sale, if any, described in clause (A) above are applied as
provided in Section 4.1 of the Base Intercreditor Agreement as supplemented by
Section 4.1 hereof and there is a corresponding release of the Liens securing
the Senior Priority Obligations, such sale, transfer, disposition or release
will be free and clear of the Liens on such Collateral securing the Junior
Priority Obligations and (y) such Junior Priority Secured Parties’ Liens with
respect to the Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action. In furtherance
of, and subject to, the foregoing, each Junior Priority Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by any Senior Priority Agent in connection therewith, so long as the net cash
proceeds, if any, from such sale described in clause (A) above of such
Collateral are applied in accordance with the terms of this Agreement. Each
Junior Priority Agent hereby appoints the Senior Priority Representative and any
officer or duly authorized person of the Senior Priority Representative, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power of attorney in the place and stead of such Junior Priority
Agent and in the name of such Junior Priority Agent or in the Senior Priority
Representative’s own name, from time to time, in the Senior Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

Section 2.5           [RESERVED]

 

Section 2.6           Waiver of Marshalling. Until the Discharge of Senior
Priority Obligations, each Junior Priority Agent, on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law.

 

 -34- 

 

 

ARTICLE III

 

ACTIONS OF THE PARTIES

 

Section 3.1           Certain Actions Permitted. Notwithstanding anything herein
to the contrary, each Agent may make such demands or file such claims in respect
of the Senior Priority Obligations or Junior Priority Obligations, as
applicable, owed to such Agent and the Creditors represented thereby as are
necessary to prevent the waiver or bar of such claims under applicable statutes
of limitations or other statutes, court orders, or rules of procedure at any
time.

 

Section 3.2           Agent for Perfection.

 

(a)          Subject to the provisions of the Base Intercreditor Agreement with
respect to ABL Priority Collateral, each Credit Party shall deliver all Control
Collateral when required to be delivered pursuant to the Credit Documents to (x)
until the Discharge of Senior Priority Obligations, the Senior Priority
Representative and (y) thereafter, the Junior Priority Representative.

 

(b)          None of the Senior Priority Agents, the Senior Priority
Representative or the Senior Priority Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the Junior Priority Representatives or the Junior
Priority Secured Parties.

 

(c)          Subject to the provisions of the Base Intercreditor Agreement with
respect to ABL Priority Collateral, in the event that any Secured Party receives
any Collateral or Proceeds of the Collateral in violation of the terms of this
Agreement, then such Secured Party shall promptly pay over such Proceeds or
Collateral to (x) until the Discharge of Senior Priority Obligations, the Senior
Priority Representative, and (y) thereafter, the Junior Priority Representative,
in the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1 of the Base Intercreditor
Agreement, as supplemented by Section 4.1 hereof.

 

Section 3.3           Sharing of Information and Access. In the event that any
Junior Priority Agent shall, in the exercise of its rights under the applicable
Junior Priority Collateral Documents or otherwise, receive possession or control
of any books and records of any Credit Party that contain information
identifying or pertaining to the Collateral, such Junior Priority Agent shall,
upon request from any other Agent, and as promptly as practicable thereafter,
either make available to such Agent such books and records for inspection and
duplication or provide to such Agent copies thereof. In the event that any
Senior Priority Agent shall, in the exercise of its rights under the applicable
Senior Priority Collateral Documents or otherwise, receive possession or control
of any books and records of any Senior Priority Credit Party that contain
information identifying or pertaining to the Collateral, such Senior Priority
Agent shall, upon request from any other Agent, and as promptly as practicable
thereafter, either make available to such Agent such books and records for
inspection and duplication or provide to such Agent copies thereof.

 

 -35- 

 

 

Section 3.4           Insurance. Proceeds of Collateral include insurance
proceeds and, therefore, the Lien Priority shall govern the ultimate disposition
of casualty insurance proceeds. Subject to the provisions of the Base
Intercreditor Agreement with respect to ABL Priority Collateral, the Senior
Priority Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to Collateral.
Subject to the provisions of the Base Intercreditor Agreement with respect to
ABL Priority Collateral, the Senior Priority Representative shall have the sole
and exclusive right, as against any Secured Party, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of
Collateral. Subject to the provisions of the Base Intercreditor Agreement with
respect to ABL Priority Collateral, all proceeds of such insurance shall be
remitted to the Senior Priority Representative, and each other Agent shall
cooperate (if necessary) in a reasonable manner in effecting the payment of
insurance proceeds in accordance with Section 4.1. If any Junior Priority
Secured Party shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the Senior Priority Representative in accordance with the terms
of Section 4.1.

 

Section 3.5           No Additional Rights for the Credit Parties Hereunder.
Except as provided in Section 3.6, if any Secured Party shall enforce its rights
or remedies in violation of the terms of this Agreement, the Credit Parties
shall not be entitled to use such violation as a defense to any action by any
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any Secured Party.

 

Section 3.6           Actions upon Breach. If any Junior Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against the Credit Parties or the Collateral, the Credit Parties,
with the prior written consent of the Senior Priority Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Senior Priority Secured Party may intervene and interpose such defense or plea
in its own name or in the name of the Credit Parties. Should any Junior Priority
Secured Party, contrary to this Agreement, in any way take, or attempt or
threaten to take, any action with respect to the Collateral (including, without
limitation, any attempt to realize upon or enforce any remedy with respect to
this Agreement), or fail to take any action required by this Agreement, any
Senior Priority Agent (in its own name or in the name of the Credit Parties) may
obtain relief against such Junior Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by each Junior Priority Agent, for and on behalf of itself and each
Junior Priority Creditor represented thereby, that the Senior Priority Secured
Parties’ damages from such actions may be difficult to ascertain and may be
irreparable, and each Junior Priority Agent on behalf of itself and each Junior
Priority Secured Creditor represented thereby, waives any defense that the
Senior Priority Secured Parties cannot demonstrate damages or be made whole by
the awarding of damages.

 

ARTICLE IV

 

APPLICATION OF PROCEEDS

 

Section 4.1           Application of Proceeds.

 

(a)          Revolving Nature of Certain Cash Flow Obligations. Each Agent, for
and on behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) Cash Flow Credit Agreements may include a
revolving commitment, that in the ordinary course of business any Cash Flow
Agent and Cash Flow Credit Agreement Lender may apply payments and make advances
thereunder and (ii) the amount of Cash Flow Obligations that may be outstanding
thereunder at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of Cash Flow Obligations thereunder
may be modified, extended or amended from time to time, and that the aggregate
amount of Cash Flow Obligations thereunder may be increased, replaced or
refinanced, in each event, without notice to or consent by any other Secured
Parties and without affecting the provisions hereof; provided, however, that
from and after the date on which any Cash Flow Agent or Cash Flow Credit
Agreement Lender commences the Exercise of Secured Creditor Remedies, all
amounts received by any such Cash Flow Agent or Cash Flow Credit Agreement
Lender as a result of such Exercise of Secured Creditor Remedies shall be
applied as specified in this Section 4.1. The Lien Priority shall not be altered
or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of the Cash Flow Obligations, the Initial Junior Priority
Obligations, or any Additional Obligations, or any portion thereof.

 

 -36- 

 

 

(b)          Revolving Nature of Certain Junior Priority Obligations. Each
Agent, for and on behalf of itself and the Secured Parties represented thereby,
expressly acknowledges and agrees that (x) Junior Priority Credit Facilities may
include a revolving commitment, that in the ordinary course of business any
Junior Priority Agent and Junior Priority Secured Parties may apply payments and
make advances thereunder and (y) the amount of Junior Priority Obligations that
may be outstanding thereunder at any time or from time to time may be increased
or reduced and subsequently reborrowed, and that the terms of Junior Priority
Obligations thereunder may be modified, extended or amended from time to time,
and that the aggregate amount of Junior Priority Obligations thereunder may be
increased, replaced or refinanced, in each event, without notice to or consent
by any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which any Junior Priority
Agent or Junior Priority Secured Party commences the Exercise of Secured
Creditor Remedies, all amounts received by any such Junior Priority Agent or
Junior Priority Secured Party as a result of such Exercise of Secured Creditor
Remedies shall be applied as specified in this Section 4.1. The Lien Priority
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the Cash Flow Obligations, the Initial Junior
Priority Obligations, or any Additional Obligations, or any portion thereof.

 

(c)          Revolving Nature of Certain Additional Obligations. Each Agent, for
and on behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (x) Additional Credit Facilities may include a
revolving commitment, that in the ordinary course of business any Additional
Agent and Additional Credit Facility Secured Parties may apply payments and make
advances thereunder and (y) the amount of Additional Obligations that may be
outstanding thereunder at any time or from time to time may be increased or
reduced and subsequently reborrowed, and that the terms of Additional
Obligations thereunder may be modified, extended or amended from time to time,
and that the aggregate amount of Additional Obligations thereunder may be
increased, replaced or refinanced, in each event, without notice to or consent
by any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which any Additional Agent or
Additional Credit Facility Secured Party commences the Exercise of Secured
Creditor Remedies, all amounts received by any such Additional Agent or
Additional Credit Facility Secured Party as a result of such Exercise of Secured
Creditor Remedies shall be applied as specified in this Section 4.1. The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the Cash Flow Obligations,
the Initial Junior Priority Obligations, or any Additional Obligations, or any
portion thereof.

 

(d)          Application of Proceeds of Collateral. This Agreement constitutes a
separate agreement in writing as contemplated by clauses 4.1(d) third and 4.1(e)
second of the Base Intercreditor Agreement. The parties hereto agree that any
Proceeds of Collateral to be allocated under such clauses of the Base
Intercreditor Agreement will be allocated first to the Senior Priority
Obligations in accordance with the Base Intercreditor Agreement until the
Discharge of Senior Priority Obligations, and then only after such Discharge of
Senior Priority Obligations to the Junior Priority Obligations, and each Junior
Priority Agent agrees, for and on behalf of itself and the Junior Priority
Creditors represented thereby, that after the Discharge of Senior Priority
Obligations the remaining Proceeds of Collateral shall be applied,

 

 -37- 

 

 

first, to the payment of costs and expenses of each Junior Priority Agent, as
applicable,

 

second, to the payment of Junior Priority Obligations owing to the Junior
Priority Secured Parties represented by each Junior Priority Agent in accordance
with the applicable Junior Priority Credit Facility, which payment shall be made
between and among the Junior Priority Obligations owing to Junior Priority
Secured Parties represented by different Junior Priority Agents on a pro rata
basis (except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Secured Parties represented thereby), and

 

third, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

Each Junior Priority Agent shall provide the Junior Priority Representative with
such information about the Junior Priority Obligations owing to the Junior
Priority Secured Parties represented by it as they may reasonably request in
order to carry out the purposes of this Section 4.1.

 

(e)          Limited Obligation or Liability. In exercising remedies, whether as
a secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party, or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby) to any other Senior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Senior Priority Agent under the terms of this
Agreement. In exercising remedies, whether as a secured creditor or otherwise,
no Junior Priority Agent shall have any obligation or liability (except as may
be separately agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby) to any other Junior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Junior Priority Agent under the terms of this
Agreement.

 

(f)          Turnover of Cash Collateral After Discharge. Subject to the
obligations of each Senior Priority Agent under the Base Intercreditor Agreement
with respect to ABL Priority Collateral, upon the Discharge of Senior Priority
Obligations, each Senior Priority Agent shall deliver to the Junior Priority
Representative or shall execute such documents as the Company Representative or
as the Junior Priority Representative may reasonably request to enable it to
have control over any Cash Collateral or Control Collateral still in such Senior
Priority Agent’s possession, custody or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. As between any Junior Priority Agent and any other Junior
Priority Agent, any such Cash Collateral or Control Collateral held by any such
Party shall be held by it subject to the terms and conditions of Section 3.2.

 

 -38- 

 

 

Section 4.2           Specific Performance. Each Agent is hereby authorized to
demand specific performance of this Agreement, whether or not any Credit Party
shall have complied with any of the provisions of any of the Credit Documents,
at any time when any other Party shall have failed to comply with any of the
provisions of this Agreement applicable to it. Each Agent, for and on behalf of
itself and the Secured Parties represented thereby, hereby irrevocably waives
any defense based on the adequacy of a remedy at law that might be asserted as a
bar to such remedy of specific performance.

 

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1           Notice of Acceptance and Other Waivers.

 

(a)          All Senior Priority Obligations at any time made or incurred by any
Credit Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or nonpayment of all or any part of the
Senior Priority Obligations.

 

(b)          None of the Senior Priority Agents (including any Senior Priority
Agent in its capacity as Senior Priority Representative, if applicable), the
Senior Priority Creditors, or any of their respective Affiliates, or any of the
respective directors, officers, employees, or agents of any of the foregoing,
shall be liable for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement and the Base
Intercreditor Agreement. If any Senior Priority Agent or Senior Priority
Creditor honors (or fails to honor) a request by any relevant Borrower for an
extension of credit pursuant to any Senior Priority Credit Facility or any other
Senior Priority Document, whether or not such Senior Priority Agent or Senior
Priority Creditor has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any Junior Priority
Credit Facility or any other Junior Priority Document (but not a default under
this Agreement) or would constitute an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if any Senior Priority Agent or Senior Priority Creditor otherwise
should exercise any of its contractual rights or remedies under any Senior
Priority Documents (subject to the express terms and conditions hereof), no
Senior Priority Agent or Senior Priority Creditor shall have any liability
whatsoever to any Junior Priority Agent or Junior Priority Creditor as a result
of such action, omission, or exercise, in each case so long as any such exercise
does not breach the express terms and provisions of this Agreement. Each Senior
Priority Secured Party shall be entitled to manage and supervise its loans and
extensions of credit under the relevant Senior Priority Credit Facility and
other Senior Priority Documents as it may, in its sole discretion, deem
appropriate, and may manage its loans and extensions of credit without regard to
any rights or interests that the Junior Priority Agents or Junior Priority
Creditors have in the Collateral, except as otherwise expressly set forth in
this Agreement. Each Junior Priority Agent, on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that no Senior Priority Agent or
Senior Priority Creditor shall incur any liability as a result of a sale, lease,
license, application, or other disposition of all or any portion of the
Collateral or Proceeds thereof pursuant to the Senior Priority Documents, in
each case so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement.

 

 -39- 

 

 

Section 5.2           Modifications to Senior Priority Documents and Junior
Priority Documents.

 

(a)          Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby agrees that, without
affecting the obligations of such Junior Priority Secured Parties hereunder,
each Senior Priority Agent and the Senior Priority Creditors represented thereby
may, at any time and from time to time, in their sole discretion without the
consent of or notice to any Junior Priority Secured Party (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents in any
manner whatsoever, including, to:

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Senior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Senior Priority
Obligations or any of the Senior Priority Documents;

 

(ii)          subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain a Lien on any Property of any Person to secure any of the Senior
Priority Obligations, and in connection therewith to enter into any additional
Senior Priority Documents;

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)         subject to Section 2.4 of the Base Intercreditor Agreement, release
its Lien on any Collateral or other Property;

 

(v)          exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)         subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain the primary or secondary obligation of any other Person with respect
to any of the Senior Priority Obligations; and

 

(vii)        otherwise manage and supervise the Senior Priority Obligations as
the applicable Senior Priority Agent shall deem appropriate.

 

(b)          Each Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, hereby agrees that, without
affecting the obligations of such Senior Priority Secured Parties hereunder, and
except as otherwise provided in the Base Intercreditor Agreement, each Junior
Priority Agent and the Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement and/or the Base Intercreditor Agreement), and without incurring any
liability to any such Senior Priority Secured Party or impairing or releasing
the priority provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the
Junior Priority Documents in any manner whatsoever, including, to:

 

 -40- 

 

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Junior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Junior Priority
Obligations or any of the Junior Priority Documents;

 

(ii)          subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain a Lien on any Property of any Person to secure any of the Junior
Priority Obligations, and in connection therewith to enter into any additional
Junior Priority Documents;

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

(iv)         subject to Section 2.4 of the Base Intercreditor Agreement, release
its Lien on any Collateral or other Property;

 

(v)          exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)         subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain the primary or secondary obligation of any other Person with respect
to any of the Junior Priority Obligations; and

 

(vii)        otherwise manage and supervise the Junior Priority Obligations as
the Junior Priority Agent shall deem appropriate.

 

(c)          Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document shall include the following language (or language
to similar effect):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
[          ], 20[ ] (as amended, restated, supplemented or otherwise modified,
replaced or refinanced from time to time, the “Junior Lien Intercreditor
Agreement”), initially among[          ], as Cash Flow Agent, [          ], as
Initial Junior Priority Agent, and certain other persons party or that may
become party thereto from time to time. In the event of any conflict between the
terms of the Junior Lien Intercreditor Agreement and this Agreement, the terms
of the Junior Lien Intercreditor Agreement shall govern and control.”

 

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

 

 -41- 

 

 

(d)          Except, in each case, as may be separately otherwise agreed in
writing by and between or among any applicable Senior Priority Agents, in each
case on behalf of itself and the Senior Priority Creditors represented thereby,
and except as otherwise provided in the Base Intercreditor Agreement, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Senior Priority Secured Parties hereunder, any other Senior
Priority Agent and any Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement and/or the Base Intercreditor Agreement), and without incurring any
liability to any such Senior Priority Secured Party, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Senior Priority Documents to which such other Senior Priority Agent or any
Senior Priority Creditor represented thereby is party or beneficiary in any
manner whatsoever, including, to:

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Senior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Senior Priority
Obligations or any of the Senior Priority Documents;

 

(ii)          subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain a Lien on any Property of any Person to secure any of the Senior
Priority Obligations, and in connection therewith to enter into any Senior
Priority Documents;

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)         subject to Section 2.4 of the Base Intercreditor Agreement, release
its Lien on any Collateral or other Property;

 

(v)          exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)         subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain the primary or secondary obligation of any other Person with respect
to any of the Senior Priority Obligations; and

 

(vii)        otherwise manage and supervise the Senior Priority Obligations as
such other Senior Priority Agent shall deem appropriate.

 

 -42- 

 

 

(e)          Except, in each case, as may be separately otherwise agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Junior Priority Secured Parties hereunder, any other Junior
Priority Agent and any Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

 

(i)           change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Junior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Junior Priority
Obligations or any of the Junior Priority Documents;

 

(ii)          subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain a Lien on any Property of any Person to secure any of the Junior
Priority Obligations, and in connection therewith to enter into any Junior
Priority Documents;

 

(iii)         amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

(iv)         subject to Section 2.4 of the Base Intercreditor Agreement, release
its Lien on any Collateral or other Property;

 

(v)          exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)         subject to Section 2.5 of the Base Intercreditor Agreement, retain
or obtain the primary or secondary obligation of any other Person with respect
to any of the Junior Priority Obligations; and

 

(vii)        otherwise manage and supervise the Junior Priority Obligations as
such other Junior Priority Agent shall deem appropriate.

 

(f)           The Senior Priority Obligations and the Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditors, Junior Priority Agent or Junior
Priority Creditors, as the case may be, all without affecting the Lien
Priorities provided for herein or the other provisions hereof; provided,
however, that, if the Indebtedness refunding, replacing or refinancing any such
Senior Priority Obligations or Junior Priority Obligations is to constitute
Senior Priority Obligations or Junior Priority Obligations hereunder (as
designated by the Company Representative), as the case may be, the holders of
such Indebtedness (or an authorized agent or trustee on their behalf) shall bind
themselves in writing to the terms of this Agreement pursuant to a joinder
substantially in the form of Exhibit C hereto or otherwise in form and substance
reasonably satisfactory to the Senior Priority Agents (other than any Designated
Agent) and Junior Priority Agents (other than any Designated Agent) (or, if
there is no continuing Agent other than Designated Agents, as designated by the
Company Representative), and any such refunding, replacement or refinancing
transaction shall be in accordance with any applicable provisions of the Senior
Priority Documents and the Junior Priority Documents then in effect. For the
avoidance of doubt, the Senior Priority Obligations and Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditors, Junior Priority Agent or Junior
Priority Creditors, as the case may be, through the incurrence of Additional
Indebtedness, subject to Section 7.11 hereof and, if applicable, Section 7.11 of
the Base Intercreditor Agreement.

 

 -43- 

 

 

Section 5.3           Reinstatement and Continuation of Agreement. If any Senior
Priority Agent or Senior Priority Creditor is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Credit Party or any other Person any payment made in satisfaction of all or any
portion of the Senior Priority Obligations (a “Senior Priority Recovery”), then
the relevant Senior Priority Obligations shall be reinstated to the extent of
such Senior Priority Recovery. In the event that (a) this Agreement shall have
been terminated prior to such Senior Priority Recovery and (b) there exist any
Junior Priority Obligations at the time of such Senior Priority Recovery, then
this Agreement shall be reinstated in full force and effect in the event of such
Senior Priority Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of each Agent, each Senior Priority Creditor, and each Junior
Priority Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations or the Junior Priority Obligations.
No priority or right of any Senior Priority Agent or any Senior Priority
Creditor shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Agent or any Senior Priority Creditor may have.

 

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

 

Section 6.1           DIP Financing.

 

(a)          If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding in the United States at any time after the Discharge of ABL
Collateral Obligations (as defined in the Base Intercreditor Agreement) and
prior to the Discharge of Senior Priority Obligations, and any Senior Priority
Agent, or any Senior Priority Creditors, shall agree to provide any Borrower or
any Guarantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral under Section 363 of the Bankruptcy Code (“DIP Financing”), with such
DIP Financing to be secured by all or any portion of the Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code would
be Collateral), then any Junior Priority Agent, each on behalf of itself and any
Junior Priority Secured Parties represented thereby, agrees that it will raise
no objection and will not directly or indirectly support or act in concert with
any other party raising an objection to such DIP Financing or to the Liens
securing the same on the grounds of a failure to provide “adequate protection”
for the Liens of any Junior Priority Agent securing the Junior Priority
Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such DIP Financing), so long as (i) such Junior
Priority Agent retains its Lien on the Collateral to secure the relevant Junior
Priority Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code) and such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code and (ii) if the Senior Priority Agent receives an adequate protection Lien
on post-petition assets of the debtor to secure the Senior Priority Obligations,
as the case may be, each Junior Priority Agent also receives an adequate
protection Lien on such post-petition assets of the debtor to secure the
relevant Junior Priority Obligations; provided that (x) such Liens in favor of
the Senior Priority Agent and the Junior Priority Agent shall be subject to the
provisions of Section 6.1(b) hereof and the relevant provisions of Section 6.1
of the Base Intercreditor Agreement, and (y) the foregoing provisions of this
Section 6.1(a) shall not prevent any Junior Priority Agent and the Junior
Priority Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a Plan of Reorganization that is not a
Conforming Plan of Reorganization.

 

 -44- 

 

 

(b)          All Liens granted to any Senior Priority Agent or Junior Priority
Agent in any Insolvency Proceeding, whether as adequate protection or otherwise,
are intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement; provided,
however, that the foregoing shall not alter any super-priority of any Liens
securing any DIP Financing in accordance with this Section 6.1 and, if
applicable, Section 6.1 of the Base Intercreditor Agreement.

 

Section 6.2           Relief from Stay. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees not to (i) seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Collateral without each Senior Priority Agent’s
express written consent or (ii) object to any motion by any Senior Priority
Agent seeking relief from the automatic stay or any other stay in any Insolvency
Proceeding in respect of any portion of the Collateral.

 

Section 6.3           No Contest. Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that,
prior to the Discharge of Senior Priority Obligations, none of them shall
contest (or directly or indirectly support any other Person contesting) (i) any
request by any Senior Priority Agent or Senior Priority Creditor for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1 hereof), or (ii) any objection by any Senior Priority Agent or Senior
Priority Creditor to any motion, relief, action or proceeding based on a claim
by such Senior Priority Agent or Senior Priority Creditor that its interests in
the Collateral (unless in contravention of Section 6.1 hereof) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such Senior Priority
Agent as adequate protection of its interests are subject to this Agreement.
Except as may be separately otherwise agreed in writing by and between or among
any applicable Senior Priority Agents, in each case on behalf of itself and any
Senior Priority Creditors represented thereby, any Senior Priority Agent, for
and on behalf of itself and any Senior Priority Creditors represented thereby,
agrees that, prior to the applicable Discharge of Senior Priority Obligations,
none of them shall contest (or directly or indirectly support any other Person
contesting) (a) any request by any other Senior Priority Agent or any Senior
Priority Creditor represented by such other Senior Priority Agent for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.1 hereof), or (b) any objection by such other Senior Priority Agent or any
Senior Priority Creditor to any motion, relief, action, or proceeding based on a
claim by such other Senior Priority Agent or any Senior Priority Creditor
represented by such other Senior Priority Agent that its interests in the
Collateral (unless in contravention of Section 6.1 hereof) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to such other Senior
Priority Agent as adequate protection of its interests are subject to this
Agreement. Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and any Junior Priority Creditors represented thereby, any Junior
Priority Agent, for and on behalf of itself and any Junior Priority Creditors
represented thereby, agrees that, prior to the applicable Discharge of Junior
Priority Obligations, none of them shall contest (or directly or indirectly
support any other Person contesting) (a) any request by any other Junior
Priority Agent or any Junior Priority Creditor represented by such other Junior
Priority Agent for adequate protection of its interest in the Collateral (unless
in contravention of Section 6.1 hereof), or (b) any objection by such other
Junior Priority Agent or any Junior Priority Creditor to any motion, relief,
action, or proceeding based on a claim by such other Junior Priority Agent or
any Junior Priority Creditor represented by such other Junior Priority Agent
that its interests in the Collateral (unless in contravention of Section 6.1
hereof) are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to such
other Junior Priority Agent as adequate protection of its interests are subject
to this Agreement.

 

 -45- 

 

 

Section 6.4           Asset Sales. Each Junior Priority Agent agrees, for and on
behalf of itself and the Junior Priority Creditors represented thereby, that it
will not oppose any sale consented to by any Senior Priority Agent of any
Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding) so long as the
proceeds of such sale are applied in accordance with the Base Intercreditor
Agreement as supplemented by this Agreement.

 

Section 6.5           Separate Grants of Security and Separate Classification.
Each Secured Party acknowledges and agrees that (i) the grants of Liens pursuant
to the Senior Priority Security Documents and the Junior Priority Security
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any Plan of Reorganization
proposed, confirmed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held by a court of competent jurisdiction that the claims of
the Senior Priority Secured Parties, on the one hand, and the Junior Priority
Secured Parties, on the other hand, in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then the Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of Senior Priority
Obligation claims and Junior Priority Obligation claims against the Credit
Parties, with the effect being that, to the extent that the aggregate value of
the Collateral is sufficient (for this purpose ignoring all claims held by the
Junior Priority Secured Parties), the Senior Priority Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, prepetition interest and other claims, all amounts owing in respect
of post-petition interest, fees and expenses that is available from the
Collateral for each of the Senior Priority Secured Parties, before any
distribution is made in respect of the claims held by the Junior Priority
Secured Parties, with the Junior Priority Secured Parties hereby acknowledging
and agreeing to turn over to the Senior Priority Secured Parties amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries. The foregoing sentence is subject to any separate
agreement by and between any Additional Agent, for and on behalf of itself and
the Additional Credit Facility Secured Parties represented thereby, and any
other Additional Agent, for and on behalf of itself and the Additional Credit
Facility Secured Parties represented thereby, with respect to the Obligations
owing to any such Additional Agent and Additional Credit Facility Secured
Parties.

 

 -46- 

 

 

Section 6.6           Enforceability. The provisions of this Agreement are
intended to be and shall be enforceable as a “subordination agreement” under
Section 510(a) of the Bankruptcy Code.

 

Section 6.7           Senior Priority Obligations Unconditional. All rights of
the Senior Priority Agents hereunder, and all agreements and obligations of the
Junior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

(i)           any lack of validity or enforceability of any Senior Priority
Document;

 

(ii)          any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Senior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Senior Priority Document;

 

(iii)         any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Senior Priority Obligations or any guarantee
thereof;

 

(iv)         the commencement of any Insolvency Proceeding in respect of the
Company or any other Credit Party; or

 

(v)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Senior
Priority Obligations, or of any of the Junior Priority Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.8           Junior Priority Obligations Unconditional. All rights of
the Junior Priority Agents hereunder, and all agreements and obligations of the
Senior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

(i)           any lack of validity or enforceability of any Junior Priority
Document;

 

(ii)          any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Junior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Junior Priority Document;

 

(iii)         any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Junior Priority Obligations or any guarantee or
guaranty thereof;

 

 -47- 

 

 

(iv)         the commencement of any Insolvency Proceeding in respect of the
Company or any other Credit Party; or

 

(v)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Junior
Priority Obligations, or of any of the Senior Priority Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.9           Adequate Protection. Except as expressly provided in this
Agreement (including Section 6.1 and this Section 6.9), nothing in this
Agreement shall limit the rights of any Agent and the Secured Parties
represented thereby from seeking or requesting adequate protection with respect
to their interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, additional collateral or otherwise;
provided that (a) in the event that any Junior Priority Agent, for and on behalf
of itself or any of the Junior Priority Creditors represented thereby, seeks or
requests adequate protection in respect of the relevant Junior Priority
Obligations and such adequate protection is granted in the form of a Lien on
additional collateral comprising assets of the type of assets that constitute
Collateral, then each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that (i) each Senior
Priority Agent shall also be granted a senior Lien on such collateral as
security for the Senior Priority Obligations owing to such Senior Priority Agent
and the Senior Priority Secured Parties represented thereby, and that any Lien
on such collateral securing the Junior Priority Obligations shall be junior to
any Lien on such collateral securing the Senior Priority Obligations and (ii)
each other Junior Priority Agent shall also be granted a pari passu Lien on such
collateral as security for the Junior Priority Obligations owing to such other
Junior Priority Agent and the Junior Priority Secured Parties represented
thereby, and that any such Lien on such collateral securing such Junior Priority
Obligations shall be pari passu to each such other Lien on such collateral
securing such other Junior Priority Obligations (except as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Secured Parties represented thereby), and (b) in the event that any Senior
Priority Agent, for or on behalf of itself or any Senior Priority Creditor
represented thereby, seeks or requests adequate protection in respect of the
Senior Priority Obligations and such adequate protection is granted in the form
of a Lien on additional collateral comprising assets of the type of assets that
constitute Collateral, then such Senior Priority Agent, for and on behalf of
itself and the Senior Priority Creditors represented thereby, agrees that (i)
each other Senior Priority Agent shall also be granted a pari passu Lien on such
collateral as security for the Senior Priority Obligations owing to such other
Senior Priority Agent and the Senior Priority Secured Parties represented
thereby, and that any such Lien on such collateral securing such Senior Priority
Obligations shall be pari passu to each such other Lien on such collateral
securing such other Senior Priority Obligations (except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Secured Parties represented thereby) and (ii) each Junior Priority Agent shall
also be granted a junior Lien on such collateral as security for the Junior
Priority Obligations owing to such other Junior Priority Agent and the Junior
Priority Secured Parties represented thereby, and that any such Lien on such
collateral securing such Junior Priority Obligations shall be junior to each
Lien on such collateral securing Senior Priority Obligations.

 

 -48- 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1           Rights of Subrogation. Each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that no payment by such Junior Priority Agent or any such Junior Priority
Creditor to any Senior Priority Agent or Senior Priority Creditor pursuant to
the provisions of this Agreement shall entitle such Junior Priority Agent or
Junior Priority Creditor to exercise any rights of subrogation in respect
thereof until the Discharge of Senior Priority Obligations shall have occurred.
Following the Discharge of Senior Priority Obligations, each Senior Priority
Agent agrees to execute such documents, agreements, and instruments as any
Junior Priority Agent or Junior Priority Creditor may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Senior Priority Obligations resulting from payments to such Senior Priority
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Senior Priority Agent are paid by such Person upon request for payment
thereof.

 

Section 7.2           Further Assurances. The Parties will, at their own expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 

Section 7.3           Representations. The Cash Flow Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the Cash Flow Documents to enter into, execute, deliver, and carry out the terms
of this Agreement on behalf of itself and the Cash Flow Secured Parties. The
Initial Junior Priority Agent represents and warrants to each other Agent that
it has the requisite power and authority under the Initial Junior Priority
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Initial Junior Priority Creditors. Each
Additional Agent represents and warrants to each other Agent that it has the
requisite power and authority under the applicable Additional Documents to enter
into, execute, deliver, and carry out the terms of this Agreement on behalf of
itself and any Additional Credit Facility Secured Parties represented thereby.

 

 -49- 

 

 

Section 7.4           Amendments.

 

(a)          No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure by any Party hereto, shall be
effective unless it is in a written agreement executed by each Senior Priority
Agent and each Junior Priority Agent. Notwithstanding the foregoing, the Company
Representative may, without the consent of any Party hereto, amend this
Agreement to add an Additional Agent by (x) executing an Additional Indebtedness
Joinder as provided in Section 7.11 or (y) executing a joinder agreement
substantially in the form of Exhibit C attached hereto as provided for in the
definition of “Cash Flow Credit Agreement” or “Initial Junior Priority Credit
Facility”, as applicable. No amendment, modification or waiver of any provision
of this Agreement, and no consent to any departure therefrom by any Party
hereto, that changes, alters, modifies or otherwise affects any power,
privilege, right, remedy, liability or obligation of, or otherwise adversely
affects in any manner, any Additional Agent that is not then a Party, or any
Additional Credit Facility Secured Party not then represented by an Additional
Agent that is then a Party (including any change, alteration, modification or
other adverse effect upon any power, privilege, right, remedy, liability or
obligation of or other effect upon any such Additional Agent or Additional
Credit Facility Secured Party that may at any subsequent time become a Party or
beneficiary hereof) shall be effective unless it is consented to in writing by
the Company Representative (regardless of whether any such Additional Agent or
Additional Credit Facility Secured Party ever becomes a Party or beneficiary
hereof). Any amendment, modification or waiver of any provision of this
Agreement that would have the effect, directly or indirectly, through any
reference in any Credit Document to this Agreement or otherwise, of waiving,
amending, supplementing or otherwise modifying such Credit Document, or any term
or provision thereof, or any right or obligation of the Company or any other
Credit Party thereunder or in respect thereof, shall not be given such effect
except pursuant to a written instrument executed by the Company Representative
and each other affected Credit Party.

 

(b)          In the event that any Senior Priority Agent or the requisite Senior
Priority Creditors enter into any amendment, waiver or consent in respect of or
replace any Senior Priority Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Priority Collateral Document relating to the Collateral or
changing in any manner the rights of the Senior Priority Agent, the Senior
Priority Creditors, or any Credit Party with respect to the Collateral
(including, subject to Section 2.4(b), the release of any Liens on Collateral),
then such amendment, waiver or consent shall apply automatically to any
comparable provision of each Junior Priority Collateral Document without the
consent of or any actions by any Junior Priority Agent or any Junior Priority
Creditors; provided, that such amendment, waiver or consent does not materially
adversely affect the rights or interests of the Junior Priority Creditors in the
Collateral (including any license or right of use granted to them by any Credit
Party pursuant to any Junior Priority Collateral Document with respect to
Intellectual Property owned by such Credit Party as it pertains to the rights or
interests of the Junior Priority Creditors in the Collateral). The applicable
Senior Priority Agent shall give written notice of such amendment, waiver or
consent to the Junior Priority Agents; provided that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Junior Priority Collateral Document as set
forth in this Section 7.4(b).

 

Section 7.5           Addresses for Notices. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, faxed, sent by
electronic mail or sent by overnight express courier service or United States
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile or upon receipt of electronic mail
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) or five (5) days after deposit in the United
States mail (certified, with postage prepaid and properly addressed). The
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

 -50- 

 

 

Cash Flow Agent: [                ]   [                ]  
Attention:  [___________]   Facsimile:  [____________]  
Telephone:  [____________]   Email:  [___________]     Initial Junior Priority
Agent: [_____________]   [_____________]   Attention:  [___________]  
Facsimile:  [____________]   Telephone:  [____________]   Email:  [___________]

 

Any Additional Agent: As set forth in the Additional Indebtedness Joinder
executed and delivered by such Additional Agent pursuant to Section 7.11.

 

Section 7.6           No Waiver, Remedies. No failure on the part of any Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7           Continuing Agreement; Transfer of Secured Obligations.
This Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations,
subject to Section 5.3 and (y) with respect to all Junior Priority Secured
Parties and Junior Priority Obligations, until the later of the Discharge of the
Senior Priority Obligations and the Discharge of the Junior Priority
Obligations, (b) be binding upon the Parties and their successors and assigns,
and (c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. Nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Collateral, subject to Section 7.10.
All references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority Agent
or Junior Priority Creditor may assign or otherwise transfer all or any portion
of the Senior Priority Obligations or the Junior Priority Obligations, as
applicable, to any other Person, and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Senior Priority Agent, Junior Priority Agent, Senior Priority Creditor or Junior
Priority Creditor, as the case may be, herein or otherwise. The Senior Priority
Secured Parties and the Junior Priority Secured Parties may continue, at any
time and without notice to the other Parties hereto, to extend credit and other
financial accommodations, lend monies and provide Indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

 

Section 7.8           Governing Law; Entire Agreement. This Agreement and the
rights and obligations of the Parties under this Agreement shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York without giving effect to its principles or rules of conflict of laws to the
extent that such principles or rules are not mandatorily applicable by statute
and would permit or require the application of the laws of another jurisdiction.
This Agreement constitutes the entire agreement and understanding among the
Parties with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto (it being understood that this
Agreement does not supersede the Base Intercreditor Agreement).

 

 -51- 

 

 

Section 7.9          Counterparts. This Agreement may be executed in any number
of counterparts (including by facsimile or other electronic transmission), and
it is not necessary that the signatures of all Parties be contained on any one
counterpart hereof; each counterpart will be deemed to be an original, and all
together shall constitute one and the same document.

 

Section 7.10         No Third-Party Beneficiaries. This Agreement and the rights
and benefits hereof shall inure to the benefit of each of the parties hereto and
its respective successors and assigns and shall inure to the benefit of each of
the Senior Priority Agents, the Senior Priority Creditors, the Junior Priority
Agents, the Junior Priority Creditors and the Company and the other Credit
Parties. No other Person shall have or be entitled to assert rights or benefits
hereunder.

 

Section 7.11         Designation of Additional Indebtedness; Joinder of
Additional Agents.

 

(a)          The Company Representative may designate any Additional
Indebtedness complying with the requirements of the definition of “Additional
Indebtedness” as Additional Indebtedness for purposes of this Agreement, upon
complying with the following conditions:

 

(i)           one or more Additional Agents for one or more Additional Credit
Facility Secured Parties in respect of such Additional Indebtedness shall have
executed the Additional Indebtedness Joinder with respect to such Additional
Indebtedness, and the Company Representative or any such Additional Agent shall
have delivered such executed Additional Indebtedness Joinder to the Cash Flow
Agent, the Initial Junior Priority Agent and any other Additional Agent then
party to this Agreement;

 

(ii)          at least five Business Days (unless a shorter period is agreed in
writing by the Parties and the Company Representative) prior to delivery of the
Additional Indebtedness Joinder, the Company Representative shall have delivered
to the Cash Flow Agent, the Initial Junior Priority Agent and any other
Additional Agent then party to this Agreement complete and correct copies of any
Additional Credit Facility, Additional Guarantees and Additional Collateral
Documents that will govern such Additional Indebtedness upon giving effect to
such designation (which may be unexecuted copies of Additional Documents to be
executed and delivered concurrently with the effectiveness of such designation);
and

 

(iii)         the Company Representative shall have executed and delivered to
the Cash Flow Agent, the Initial Junior Priority Agent and any other Additional
Agent then party to this Agreement the Additional Indebtedness Designation
(including whether such Additional Indebtedness is designated Senior Priority
Debt or Junior Priority Debt) with respect to such Additional Indebtedness.

 

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

 

 -52- 

 

 

(b)          Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Credit Facility Secured Party shall constitute an “Additional Credit
Facility Secured Party”, and any Additional Agent for any such Additional Credit
Facility Secured Party shall constitute an “Additional Agent” for all purposes
under this Agreement. The date on which such foregoing conditions specified in
Section 7.11(a) shall have been satisfied with respect to any Additional
Indebtedness is herein called the “Additional Effective Date” with respect to
such Additional Indebtedness. Prior to the Additional Effective Date with
respect to any Additional Indebtedness, all references herein to Additional
Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the Cash Flow Agent, the Initial
Junior Priority Agent and each other Additional Agent then party to this
Agreement shall be determined on the basis that such Additional Indebtedness is
not then designated. On and after the Additional Effective Date with respect to
such Additional Indebtedness, all references herein to Additional Indebtedness
shall be deemed to take into account such Additional Indebtedness, and the
rights and obligations of the Cash Flow Agent, the Initial Junior Priority Agent
and each other Additional Agent then party to this Agreement shall be determined
on the basis that such Additional Indebtedness is then designated.

 

(c)          In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the Cash Flow Agent, the Initial Junior
Priority Agent and each Additional Agent then party hereto agrees at the
Company’s expense (x) to execute and deliver any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, any Cash Flow Collateral Documents, Initial Junior Priority
Collateral Documents or Additional Collateral Documents, as applicable, and any
agreements relating to any security interest in Control Collateral and Cash
Collateral, and to make or consent to any filings or take any other actions
(including executing and recording any mortgage subordination or similar
agreement), as may be reasonably deemed by the Company Representative to be
necessary or reasonably desirable for any Lien on any Collateral to secure such
Additional Indebtedness to become a valid and perfected Lien (with the priority
contemplated by the applicable Additional Indebtedness Designation delivered
pursuant to this Section 7.11 and by this Agreement), and (y) otherwise to
reasonably cooperate to effectuate a designation of Additional Indebtedness
pursuant to this Section 7.11 (including if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

 

Section 7.12         Senior Priority Representative; Notice of Senior Priority
Representative Change. The Senior Priority Representative shall act for the
Senior Priority Secured Parties as provided in this Agreement, and shall be
entitled to so act at the direction of the Requisite Senior Priority Holders
from time to time. Until a Party (other than the existing Senior Priority
Representative) receives written notice from the existing Senior Priority
Representative, in accordance with Section 7.5 of this Agreement, of a change in
the identity of the Senior Priority Representative, such Party shall be entitled
to act as if the existing Senior Priority Representative is in fact the Senior
Priority Representative. Each Party (other than the existing Senior Priority
Representative) shall be entitled to rely upon any written notice of a change in
the identity of the Senior Priority Representative which facially appears to be
from the then existing Senior Priority Representative and is delivered in
accordance with Section 7.5 and such Agent shall not be required to inquire into
the veracity or genuineness of such notice. Each existing Senior Priority
Representative from time to time agrees to give prompt written notice to each
Party of any change in the identity of the Senior Priority Representative.

 

 -53- 

 

 

Section 7.13         Cash Flow Collateral Representative. Each Junior Priority
Agent, on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that prior to the Discharge of the Senior Priority Obligations,
(x) such Junior Priority Agent shall be ineligible to act as the “Cash Flow
Collateral Representative” under the Base Intercreditor Agreement and shall not
act in such capacity, and for purposes of determining the “Cash Flow Collateral
Representative” under the Base Intercreditor Agreement, the Additional Cash Flow
Obligations (as defined in the Base Intercreditor Agreement) of such Junior
Priority Creditors shall be disregarded and deemed not Additional Cash Flow
Obligations (as defined in the Base Intercreditor Agreement), (y) such Junior
Priority Creditors shall be ineligible to vote on matters requiring the consent
or approval of the “Requisite Cash Flow Holders” under the Base Intercreditor
Agreement and (z) the Additional Cash Flow Obligations (as defined in the Base
Intercreditor Agreement) of such Junior Priority Creditors shall be disregarded
and deemed not outstanding for purposes of calculating “Requisite Cash Flow
Holders” under the Base Intercreditor Agreement.

 

Section 7.14         Provisions Solely to Define Relative Rights. The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the Senior Priority Secured Parties and the Junior Priority
Secured Parties, respectively. Nothing in this Agreement is intended to or shall
impair the rights of the Company or any other Credit Party, or the obligations
of the Company or any other Credit Party to pay the Cash Flow Obligations, the
Initial Junior Priority Obligations and any Additional Obligations as and when
the same shall become due and payable in accordance with their terms.

 

Section 7.15         Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.16         Severability. If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.

 

Section 7.17         Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

 

Section 7.18         VENUE; JURY TRIAL WAIVER.

 

(a)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY PARTY FROM
BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT, (II) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT
COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING,
A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER
COURT HAVING JURISDICTION AND (III) IN THE EVENT A LEGAL ACTION OR PROCEEDING IS
BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING ANY OF ITS ASSETS OR PROPERTY IN
ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE BY SUCH PARTY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM ASSERTING A CLAIM OR DEFENSE
(INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 7.17(A) WOULD OTHERWISE
REQUIRE TO BE ASSERTED IN A LEGAL PROCEEDING IN A NEW YORK COURT) IN ANY SUCH
ACTION OR PROCEEDING.

 

 -54- 

 

 

(b)          EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)          EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.19         Intercreditor Agreement. This Agreement is the “Junior Lien
Intercreditor Agreement” referred to in the Cash Flow Credit Agreement, the
Initial Junior Priority Credit Facility and each Additional Credit Facility.
Nothing in this Agreement shall be deemed to subordinate the right of any Junior
Priority Secured Party to receive payment to the right of any Senior Priority
Secured Party (whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

 

Section 7.20         No Warranties or Liability. Each Party acknowledges and
agrees that none of the other Parties has made any representation or warranty
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any other Cash Flow Document, any other Initial Junior
Priority Document or any other Additional Document. Except as otherwise provided
in this Agreement, each Party will be entitled to manage and supervise its
respective extensions of credit to any Credit Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

 

Section 7.21         Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any Cash Flow Document, any
Initial Junior Priority Document or any Additional Document, the provisions of
this Agreement shall govern. Notwithstanding the foregoing, in the event of any
conflict between the Base Intercreditor Agreement and this Agreement, the
provisions of the Base Intercreditor Agreement shall control; provided, however,
that as permitted by the Base Intercreditor Agreement this Agreement is intended
to constitute a separate writing altering the rights between the Senior Priority
Creditors on the one hand and the Junior Priority Creditors on the other hand.
The parties hereto acknowledge that the terms of this Agreement are not intended
to negate any specific rights granted to, or obligations of, the Company or any
other Credit Party in the Cash Flow Documents, the Initial Junior Priority
Documents or any Additional Documents.

 

 -55- 

 

 

Section 7.22         Information Concerning Financial Condition of the Credit
Parties. No Party has any responsibility for keeping any other Party informed of
the financial condition of the Credit Parties or of other circumstances bearing
upon the risk of non-payment of the Cash Flow Obligations, the Initial Junior
Priority Obligations or any Additional Obligations, as applicable. Each Party
hereby agrees that no Party shall have any duty to advise any other Party of
information known to it regarding such condition or any such circumstances. In
the event any Party, in its sole discretion, undertakes at any time or from time
to time to provide any information to any other Party to this Agreement, it
shall be under no obligation (a) to provide any such information to such other
Party or any other Party on any subsequent occasion, (b) to undertake any
investigation not a part of its regular business routine, or (c) to disclose any
other information.

 

Section 7.23         Excluded Assets. For the avoidance of doubt, nothing in
this Agreement (including Sections 2.1, 4.1, 6.1 and 6.9) shall be deemed to
provide or require that any Agent or any Secured Party represented thereby
receive any Proceeds of, or any Lien on, any Property of any Credit Party that
constitutes “Excluded Assets” under (and as defined in) the applicable Credit
Facility or any related Credit Document to which such Agent is a party.

 

[Signature pages follow] 

 

 -56- 

 

 

IN WITNESS WHEREOF, the Cash Flow Agent, on behalf of itself and the Cash Flow
Secured Parties, and the Initial Junior Priority Agent, on behalf of itself and
the Initial Junior Priority Creditors, have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  [                ], in its capacity as Cash Flow Agent

 

  By:       Name:     Title:         By:       Name:     Title:

 

  [[                ], in its capacity as Senior Priority Representative

 

  By:       Name:     Title:         By:       Name:     Title:]

 

  [                ], in its capacity as Initial Junior Priority Agent

 

  By:       Name:     Title:

 

  [[                ], in its capacity as Additional Agent

 

  By:       Name:     Title:]6

 



 

 

6Add signature block for any Additional Agents.

 

 S-1 

 

 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Cash Flow Agent, the Cash Flow Secured Parties, the Initial Junior
Priority Agent, the Initial Junior Priority Creditors, any Additional Agent and
any Additional Credit Facility Secured Parties, and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in this Agreement.

 

CREDIT PARTIES:

 

  [HOLDINGS]

 

  By:       Name:     Title:

 

  [BORROWER]

 

  By:       Name:     Title:

 

  [SUBSIDIARY GUARANTORS]

 

  By:       Name:     Title:

  

 S-2 

 

  

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of _______ __, 20__, by [COMPANY REPRESENTATIVE]7 (the
“Company Representative”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Junior Lien Intercreditor
Agreement (as amended, restated, supplemented, waived or otherwise modified from
time to time, the “Intercreditor Agreement”) entered into as of [          ],
20[ ], among [          ], in its capacity as collateral agent (together with
its successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Cash Flow Agent”) for the Cash Flow
Secured Parties, [                   ], in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Initial Junior
Priority Agent”) for the Initial Junior Priority Secured
Parties[[                   ], as Additional Agent for the Additional Credit
Facility Creditors under the [describe applicable Additional Credit Facility]].8
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 20__ (the “Additional Credit Facility”), among [list any
applicable Credit Party], [list Additional Credit Facility Secured Parties] [and
Additional Agent, as agent (the “Additional Agent”)].9

 

Section 7.11 of the Intercreditor Agreement permits the Company Representative
to designate Additional Indebtedness under the Intercreditor Agreement.
Accordingly:

 

Section 1. Representations and Warranties. The Company Representative hereby
represents and warrants to the Cash Flow Agent, the Initial Junior Priority
Agent, and any Additional Agent that:

 

(1)         The Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Intercreditor Agreement; and

 

(2)         all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied.

 

Section 2. Designation of Additional Indebtedness. The Company Representative
hereby designates such Additional Indebtedness as Additional Indebtedness under
the Intercreditor Agreement and such Additional Indebtedness shall constitute
[Senior Priority Debt]/[Junior Priority Debt].

 



 

 

7Revise as appropriate to refer to any permitted successor or assign.

 

8Revise as appropriate to refer to any successor Cash Flow Agent or Initial
Junior Priority Agent and to add reference to any previously added Additional
Agent.

 

9Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Credit Facility Secured Parties and any Additional Agent.

 

 Ex. A-1 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

  [COMPANY]

 

  By:       Name:     Title:

  

 Ex. A-2 

 

  

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of _______________, 20__, among [COMPANY], a
[                                                    ] (“Company”),
[          ], in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “Cash Flow Agent”)10 for the Cash Flow Secured
Parties, [          ], in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Initial Junior Priority Agent”)11
for the Initial Junior Priority Secured Parties, [list any previously added
Additional Agent] [and insert name of each Additional Agent under any Additional
Credit Facility being added hereby as party] and any successors or assigns
thereof, to the Junior Lien Intercreditor Agreement, dated as of [          ],
20[ ] (as amended, restated, supplemented, waived or otherwise modified from
time to time, the “Intercreditor Agreement”) among the Cash Flow Agent, [and]
the Initial Junior Priority Agent [and (list any previously added Additional
Agent)]. Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of _______ __, 20__ (the “Additional Credit Facility”), among [list any
applicable Grantor], [list any applicable Additional Credit Facility Secured
Parties (the “Joining Additional Creditors”)] [and insert name of each
applicable Additional Agent (the “Joining Additional Agent”)].12

 

Section 7.11 of the Intercreditor Agreement permits the Company Representative
to designate Additional Indebtedness under the Intercreditor Agreement. The
Company Representative has so designated Additional Indebtedness incurred or to
be incurred under the Additional Credit Facility as Additional Indebtedness by
means of an Additional Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]13 hereby agrees with the Cash Flow Agent, the
Initial Junior Priority Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

 

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Creditors,]14 hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

 



 

 

10Revise as appropriate to refer to any successor Cash Flow Agent.

 

11Revise as appropriate to refer to any successor Initial Junior Priority Agent.

 

12Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Credit Facility Secured Parties and any Additional Agent.

 

13Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Credit Facility Secured Parties represented thereby.

 

14Revise references throughout as appropriate to refer to the party or parties
being added.

 

 Ex. B-1 

 

 

Section 2. Recognition of Claims. The Cash Flow Agent (for itself and on behalf
of the Cash Flow Secured Parties), the Initial Junior Priority Agent (for itself
and on behalf of the Initial Junior Priority Secured Parties) and [each of] the
Additional Agent[s](for itself and on behalf of any Additional Credit Facility
Secured Parties represented thereby) hereby agree that the interests of the
respective Creditors in the Liens granted to the Cash Flow Agent, the Initial
Junior Priority Agent, or any Additional Agent, as applicable, under the
applicable Credit Documents shall be treated, as among the Creditors, as having
the priorities provided for in Section 2.1 of the Intercreditor Agreement, and
shall at all times be allocated among the Creditors as provided therein
regardless of any claim or defense (including any claims under the fraudulent
transfer, preference or similar avoidance provisions of applicable bankruptcy,
insolvency or other laws affecting the rights of creditors generally) to which
the Cash Flow Agent, the Initial Junior Priority Agent, any Additional Agent or
any Creditor may be entitled or subject. The Cash Flow Agent (for itself and on
behalf of the Cash Flow Secured Parties), the Initial Junior Priority Agent (for
itself and on behalf of the Initial Junior Priority Creditors), and any
Additional Agent party to the Intercreditor Agreement (for itself and on behalf
of any Additional Credit Facility Secured Parties represented thereby) (a)
recognize the existence and validity of the Additional Obligations represented
by the Additional Credit Facility, and (b) agree to refrain from making or
asserting any claim that the Additional Credit Facility or other applicable
Additional Documents are invalid or not enforceable in accordance with their
terms as a result of the circumstances surrounding the incurrence of such
obligations. The [Joining Additional Agent (for itself and on behalf of the
Joining Additional Creditors] (a) recognize[s] the existence and validity of the
Cash Flow Obligations and the existence and validity of the Initial Junior
Priority Obligations15 and (b) agree[s] to refrain from making or asserting any
claim that the Cash Flow Credit Agreement, the Initial Junior Priority Credit
Facility or other Cash Flow Documents or Initial Junior Priority Documents,16 as
the case may be, are invalid or not enforceable in accordance with their terms
as a result of the circumstances surrounding the incurrence of such obligations.

 

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4. Miscellaneous. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 



 

 

15Add reference to any previously added Additional Credit Facility and related
Additional Obligations as appropriate.

 

16Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.

 

 Ex. B-2 

 

 

EXHIBIT C

 

[CASH FLOW CREDIT AGREEMENT][INITIAL JUNIOR PRIORITY CREDIT FACILITY] JOINDER

 

JOINDER, dated as of _______________, 20__, among [    ], in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the “Cash
Flow Agent”)17 for the Cash Flow Secured Parties, [             ], in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Initial Junior Priority Agent”)18 for the Initial Junior
Priority Secured Parties, [list any previously added Additional Agent] [and
insert name of additional Cash Flow Secured Parties, Cash Flow Agent, Initial
Junior Priority Secured Parties or Initial Junior Priority Agent, as applicable,
being added hereby as party] and any successors or assigns thereof, to the
Junior Lien Intercreditor Agreement, dated as of [   ], 20[   ] (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) among the Cash Flow Agent19, [and] the Initial Junior
Priority Agent20 [and (list any previously added Additional Agent)]. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
_______ __, 20__ (the “Joining [Cash Flow Credit Agreement][Initial Junior
Priority Credit Facility]”), among [list any applicable Credit Party], [list any
applicable new Cash Flow Secured Parties or new Initial Junior Priority Secured
Parties, as applicable (the “Joining [Cash Flow][Initial Junior Priority]
Secured Parties”)] [and insert name of each applicable Agent (the “Joining [Cash
Flow][Initial Junior Priority] Agent”)].21

 

The Joining [Cash Flow][Initial Junior Priority] Agent, on behalf of the Joining
[Cash Flow][Initial Junior Priority]22 Secured Parties, hereby agrees with the
Company and the other Grantors, the [Cash Flow][Initial Junior Priority] Agent
and any other Additional Agent party to the Intercreditor Agreement as follows:

 



 

 

17Revise as appropriate to refer to any successor Cash Flow Agent.

 

18Revise as appropriate to refer to any successor Initial Junior Priority Agent.

 

19Revise as appropriate to describe predecessor Cash Flow Agent or Cash Flow
Secured Parties, if joinder is for a new Cash Flow Credit Agreement.

 

20Revise as appropriate to describe predecessor Initial Junior Priority Agent or
Initial Junior Priority Secured Parties, if joinder is for a new Initial Junior
Priority Credit Facility.

 

21Revise as appropriate to refer to the new credit facility, Secured Parties and
Agents.

 

22Revise as appropriate to refer to any Agent being added hereby and any Secured
Parties represented thereby.

 

 Ex. C-1 

 

 

Section 1. Agreement to be Bound.23 The Joining [Cash Flow][Initial Junior
Priority] Agent, on behalf of itself and the Joining [Cash Flow][Initial Junior
Priority] Secured Parties,] hereby agrees to be bound by the terms and
provisions of the Intercreditor Agreement and shall, as of the date hereof, be
deemed to be a party to the Intercreditor Agreement as [the][a] [Cash
Flow][Initial Junior Priority] Agent. As of the date hereof, the Joining [Cash
Flow Credit Agreement][Initial Junior Priority Credit Facility] shall be deemed
[the][a] [Cash Flow Credit Agreement][Initial Junior Priority Credit Facility]
under the Intercreditor Agreement, and the obligations thereunder are subject to
the terms and provisions of the Intercreditor Agreement.

 

Section 2. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [Cash Flow][Initial Junior
Priority] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

 

Section 3. Miscellaneous. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 



 

 

23Revise references throughout as appropriate to refer to the party or parties
being added.

 



 Ex. C-2 

 



  

EXHIBIT K
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION23

 

Reference is made to the Cash Flow Credit Agreement, dated as of April 12, 2018
(as the same may be amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms defined therein being
used herein as therein defined), among PISCES MIDCO, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time party thereto
(the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties (as defined therein).

 

___________________________ (the “Assignor”) and _________________ (the
“Assignee”) agree as follows:

 

1.           The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), an interest (the “Assigned
Interest”) as set forth in Schedule 1 in and to the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents with respect
to those credit facilities provided for in the Credit Agreement as are set forth
on Schedule 1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 

2.           The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and (c)
attaches the Note(s), if any, held by it evidencing the Assigned Facilities [and
requests that the Administrative Agent exchange such Note(s) for a new Note or
Notes payable to the Assignee and (if the Assignor has retained any interest in
the Assigned Facilities) a new Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)].24 The Assignor acknowledges and agrees that in
connection with this assignment, (1) the Assignee is an Affiliated Lender and it
or its Affiliates may have, and later may come into possession of, information
regarding the Loans or the Loan Parties that is not known to the Assignor and
that may be material to a decision by such Assignor to assign the Assigned
Interests (such information, the “Excluded Information”), (2) such Assignor has
independently, without reliance on the Assignee, Holdings, the Borrower, any of
its Subsidiaries, the Administrative Agent or any other Lender or any of their
respective Affiliates, made its own analysis and determination to participate in
such assignment notwithstanding such Assignor’s lack of knowledge of the
Excluded Information, (3) none of the Assignee, Holdings, the Borrower, any of
its Subsidiaries, the Administrative Agent, the other Lenders or any of their
respective Affiliates shall have any liability to the Assignor, and the Assignor
hereby waives and releases, to the extent permitted by law, any claims such
Assignor may have against the Assignee, Holdings, the Borrower, any of its
Subsidiaries, the Administrative Agent, the other Lenders and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (4) the Excluded Information may
not be available to the Agents or the other Lenders.

 



 



23Assignment Agreement to or by an Affiliated Lender that is not an Affiliated
Debt Fund.

 

24Should only be included when specifically required by the Assignee and/or the
Assignor, as the case may be.

 

 

 

 

EXHIBIT K
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

3.           The Assignee (a) represents and warrants that (i) it is legally
authorized to enter into this Affiliated Lender Assignment and Assumption; (ii)
it is an Affiliated Lender; (iii) each of the terms and conditions set forth in
Subsection 11.6(h)(i) of the Credit Agreement have been satisfied with respect
to this Affiliated Lender Assignment and Assumption; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Subsections 5.1 and 7.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Affiliated Lender Assignment and
Assumption; (c) agrees that it will, independently and without reliance upon the
Assignor, any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) agrees that it shall not be permitted to (A) attend or
participate in, and shall not attend or participate in, any “lender-only”
meetings or receive any related “lender-only” information, (B) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives or (C) receive advice of
counsel to the Administrative Agent or any other Lender or challenge their
attorney client privilege; (e) appoints and authorizes each applicable Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; (f) hereby affirms the acknowledgements and representations
of such Assignee as a Lender contained in Subsection 10.5 of the Credit
Agreement; and (g) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with the terms of the Credit Agreement
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender, including its obligations pursuant to Subsection
11.16 of the Credit Agreement, and, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to Subsection
4.11(b) of the Credit Agreement.

 

4.           The Assignee hereby confirms, in accordance with Subsection
11.6(h)(iv) of the Credit Agreement, that it will comply with the requirements
of such subsection.

 

5.           The effective date of this Affiliated Lender Assignment and
Assumption shall be [___________], [_______] (the “Transfer Effective Date”).
Following the execution of this Affiliated Lender Assignment and Assumption, it
will be delivered to the Administrative Agent for acceptance by it and recording
by the Administrative Agent pursuant to Subsection 11.6 of the Credit Agreement,
effective as of the Transfer Effective Date (which shall not, unless otherwise
agreed to by the Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Administrative Agent).

 

 

 

 

EXHIBIT K
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

6.           Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

 

7.           From and after the Transfer Effective Date, (a) the Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Affiliated Lender Assignment and Assumption, have the rights and obligations of
an Affiliated Lender thereunder and under the other Loan Documents and shall be
bound by the provisions thereof and (b) the Assignor shall, to the extent
provided in this Affiliated Lender Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement, but
shall nevertheless continue to be entitled to the benefits of (and bound by
related obligations under) Subsections 4.10, 4.11, 4.12, 4.13 and 11.5 thereof.

 

8.           Notwithstanding any other provision hereof, if the consents of the
Borrower and the Administrative Agent hereto are required under Subsection 11.6
of the Credit Agreement, this Affiliated Lender Assignment and Assumption shall
not be effective unless such consents shall have been obtained.

 

9.           THIS AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

IN WITNESS WHEREOF, the parties hereto have caused this Affiliated Lender
Assignment and Assumption to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

 

 

 

 

SCHEDULE 1
to
EXHIBIT K

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

Re: Cash Flow Credit Agreement, dated as of April 12, 2018, among PISCES MIDCO,
INC., a Delaware corporation, the several banks and other financial institutions
from time to time party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined therein).

 

Name of Assignor:

 

Name of Assignee:

 

Transfer Effective Date of Assignment:

 

Assigned Facility   Aggregate Amount of
Commitment/Loans under
Assigned Facility for Assignor   Amount of Commitment/Loans
Assigned     [$][C$][€]__________   [$][C$][€]__________

 

[NAME OF ASSIGNEE]   [NAME OF ASSIGNOR]       By:     By:     Name:     Name:  
Title:     Title:

 

 

 

 

SCHEDULE 1
to
EXHIBIT K

 

Page 2

 

Accepted for recording in the Register: Consented To:             JPMORGAN CHASE
BANK, N.A.,
as Administrative Agent [PISCES MIDCO, INC.             By:       By:     Name:
    Name:   Title:     Title:]25                     [JPMORGAN CHASE BANK, N.A.,
as Administrative Agent                     By:             Name:          
Title:]26

 

 



25Insert only as required by Subsection 11.6 of the Credit Agreement.

 

26Insert only as required by Subsection 11.6 of the Credit Agreement.

 

 

 

 

EXHIBIT L-1
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF BORROWING REQUEST

 

[_______________], 20[__]27

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Newark, DE 19713

Attention: Nicole Reilly

Facsimile: (302) 634-4733

Telephone: (302) 634-1890

Email: nicole.c.reilly@jpmorgan.com

 

Ladies and Gentlemen:

The undersigned, PISCES MIDCO, INC., a Delaware corporation (the “Borrower”),
refers to the Cash Flow Credit Agreement, dated as of April 12, 2018 (as the
same may be amended, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the several banks and other
financial institutions from time to time party thereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent. Capitalized terms used herein without definition
have the respective meanings assigned to such terms in the Credit Agreement.

 

The Borrower hereby gives you notice pursuant to Subsection 2.4 of the Credit
Agreement that the undersigned hereby requests Revolving Loans (the “Proposed
Borrowing”) under the Credit Agreement as follows:

 

(i)The aggregate principal amount of the Proposed Borrowing is [$][C$][€][£]
[Other Designated Foreign Currency] _______________.

 

(ii)The Business Day of the Proposed Borrowing is __________, 20_____.

 

(iii)The Loans constituting the Proposed Borrowing shall be denominated in
[Dollars] [Canadian Dollars] [Euro] [Sterling] [Other Designated Foreign
Currency] __________.

 

(iv)The Revolving Loans to be made pursuant to the Proposed Borrowing shall
initially be incurred and maintained as [Eurodollar Loans] [BA Equivalent Loans]
[ABR Loans] [Canadian Prime Rate Loans], [the initial Interest Period for which
shall be [●]28]29.

 

*       *        * 

 



 



27Insert Date of Borrowing Request.

 

28Insert initial Interest Period for any Eurodollar Loans or BA Equivalent Loans
being requested.

 

29If requesting a combination of Eurodollar Loans, BA Equivalent Loans, ABR
Loans and/or Canadian Prime Rate Loans, include respective principal amounts.

 

 

 

 

  Very truly yours,       PISCES MIDCO, INC.      



  By:       Name:     Title:

 

 

 

 

EXHIBIT L-2
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF LETTER OF CREDIT REQUEST

 

Dated [___________________](30)

 

[●], as Issuing Bank, and JPMORGAN CHASE BANK, N.A., as Administrative Agent,
under the Cash Flow Credit Agreement, dated as of April 12, 2018 (as the same
may be amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among PISCES MIDCO, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the “Lenders”)
and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein).

  

Attention:    

Administrative Agent: JPMORGAN CHASE BANK, N.A.

 

with a copy to:

 

       

 

Attention:    

 

Attention:    



Issuing Bank:    

 

with a copy to:

 

       

 

Attention:    

 



 



30Date of Letter of Credit Request.

 

 

 

 

Ladies and Gentlemen:

 

Pursuant to Subsection 2.6 of the Credit Agreement, we hereby request that the
Issuing Bank referred to above issue a [Commercial Letter of Credit] [Standby
Letter of Credit] (“L/C”) for the account of the undersigned on(31) [______]
(the “Date of Issuance”) in the aggregate Stated Amount of(32) [______]. The
requested L/C shall be denominated in [Dollars][Canadian
Dollars][Euro][Sterling][Other Designated Foreign Currency33].

 

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meanings provided therein.

 

The beneficiary of the requested L/C will be of [__](34) and such L/C will be in
support of [__](35) and will have a stated expiration date of [__](36).

 

We hereby certify that:

 

(A)the representations and warranties contained in the Credit Agreement or the
other Loan Documents are true and correct in all material respects on the date
hereof except to the extent such representations and warranties relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date; and

 

(B)no Default or Event of Default has occurred and is continuing nor,
immediately after giving effect to the issuance of the L/C requested hereby,
would such a Default or Event of Default occur.

 

Copies of all documentation with respect to the supported transaction are
attached hereto.

 



 



31Date of issuance which shall be (x) a Business Day, (y) no later than the 30th
day prior to the Initial Revolving Maturity Date (as defined in the Credit
Agreement) and (z) at least three Business Days from the date hereof (or such
shorter period as is acceptable to the respective Issuing Bank in any given
case).

 

32Insert aggregate Stated Amount.

 

33Borrower may reasonably request any other readily available currency readily
exchangeable into U.S. dollars and acceptable to the Administrative Agent,
Issuing Bank and each Revolving Lender.

 

34Insert name and address of beneficiary.

 

35Insert a description of relevant obligations.

 

36Insert the last date upon which drafts may be presented which, unless
otherwise agreed by Issuing Bank, may not be later than the earlier of (A) one
year after its date of issuance (subject, if requested by the Borrower and
agreed to by the Issuing Bank, to auto renewals for successive periods not
exceeding one year or such longer period of time as agreed by the Issuing Bank
and ending prior to the 5th Business Day prior to the Initial Revolving Maturity
Date) and (B) the 5th Business Day prior to the Initial Revolving Maturity Date.

 

 

 

 

  PISCES MIDCO, INC.      



  By:       Name:     Title:

 

 

 

  

EXHIBIT M

to

CASH FLOW CREDIT AGREEMENT

 

FORM OF SWING LINE LOAN PARTICIPATION CERTIFICATE

 

[_______________], 20[__]

 

[Name of Lender]

 

___________________

___________________

Ladies and Gentlemen:

 

Pursuant to Subsection 2.7 of the Cash Flow Credit Agreement, dated as of April
12, 2018 (as the same may be amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among PISCES MIDCO, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), including JPMORGAN CHASE BANK, N.A., as swing line lender (in
such capacity, the “Swing Line Lender”), and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and as collateral agent for the Secured
Parties (as defined therein), the undersigned hereby acknowledges receipt from
you on the date hereof of $[●] as payment for a participating interest in the
following Swing Line Loan:

 

Date of Swing Line Loan:
                                                                                                                                                 

 

Principal Amount of Swing Line Loan:
                                                                                                                           

 

  Very truly yours,       JPMORGAN CHASE BANK, N.A.,   as Swing Line Lender    
    By:       Name:     Title:

 

 

 

 

EXHIBIT N
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[DATE]

 

Attention: [               ]

 

Re:PISCES MIDCO, INC.

 

This Acceptance and Prepayment Notice is delivered to you pursuant to Subsection
4.4(l)(iv) of that certain Cash Flow Credit Agreement dated as of April 12, 2018
(together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among PISCES MIDCO, INC., a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein). Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(l)(iv)(2) of the Credit Agreement, the Borrower
hereby notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [●]% (the “Acceptable Discount”) in an aggregate amount not to
exceed the Solicited Discounted Prepayment Amount.

 

The Borrower expressly agrees that this Acceptance and Prepayment Notice is
subject to the provisions of Subsection 4.4(l) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent [,][and]
[the Lenders of the Initial Term Loans] [[and]] the Lenders of the [●, 20●]37
Tranche[s]] as follows:

 

1.           [At least ten Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion).][At least three Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender (or such shorter
period as agreed to by the Administrative Agent in its reasonable
discretion).]38

  

 



37List multiple Tranches if applicable.

 

38Insert applicable representation.

 

 

 

 

EXHIBIT N
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

EXHIBIT N

to

CASH FLOW CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

  PISCES MIDCO, INC.         By:                                Name:     Title:

 

 

 

 

EXHIBIT O

to

CASH FLOW CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[DATE]

 

Attention: [               ]

 

Re:PISCES MIDCO, INC.

 

This Discount Range Prepayment Notice is delivered to you pursuant to Subsection
4.4(l)(iii) of that certain Cash Flow Credit Agreement dated as of April 12,
2018 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among PISCES MIDCO, INC., a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time party thereto (the “Lenders”) and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein). Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(l)(iii) of the Credit Agreement, the Borrower hereby
requests that each [Lender of the Initial Term Loans] [[and] each Lender of the
[●, 20●]39 Tranche[s]] submit a Discount Range Prepayment Offer. Any Discounted
Term Loan Prepayment made in connection with this solicitation shall be subject
to the following terms:

 

1.          This Borrower Solicitation of Discount Range Prepayment Offers is
extended at the sole discretion of the Borrower to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [●, 20●]40 Tranche[(s)]].

 

2.          The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is [[$][●] of
Initial Term Loans] [[and] [$][●] of the [●, 20●]41 Tranche[(s)] of Incremental
Term Loans] (the “Discount Range Prepayment Amount”).42

 



 



39List multiple Tranches if applicable.

 

40List multiple Tranches if applicable.

 

41List multiple Tranches if applicable.

 

42Minimum of $5,000,000 and whole increments of $500,000 in excess thereof.

 

 

 

 

EXHIBIT O
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

3.           The Borrower is willing to make Discount Term Loan Prepayments at a
percentage discount to par value greater than or equal to [●]% but less than or
equal to [●]% (the “Discount Range”).

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York City time on the date that is three Business Days
following the dated delivery of the notice43 pursuant to Subsection 4.4(l)(iii)
of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
[Lenders of the Initial Term Loans] [[and the] Lenders of the [●, 20●]44
Tranche[s]] as follows:

 

1.           [At least ten Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion).][At least three Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender (or such shorter
period as agreed to by the Administrative Agent in its reasonable
discretion).]45

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



 



43Or such later date designated by the Administrative Agent and approved by the
Borrower.

 

44List multiple Tranches if applicable.

 

45Insert applicable representation.

 

 

 

 

EXHIBIT O
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

  PISCES MIDCO, INC.         By:                 Name:     Title:

 

Enclosure: Form of Discount Range Prepayment Offer

 

 

 

 

EXHIBIT P

to

CASH FLOW CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[DATE]

 

Attention: [               ]

 

Re:PISCES MIDCO, INC.

 

Reference is made to (a) that certain Cash Flow Credit Agreement dated as of
April 12, 2018 (together with all exhibits and schedules thereto and as the same
may be amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among PISCES MIDCO, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the “Lenders”)
and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein) and (b) that certain Discount Range Prepayment
Notice, dated ______, 20__, from the Borrower (the “Discount Range Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(l)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.           This Discount Range Prepayment Offer is available only for
prepayment on the [Initial Term Loans] [[and the] [●, 20●]46 Tranche[s]] held by
the undersigned.

 

2.           The maximum aggregate Outstanding Amount of the Discounted Term
Loan Prepayment that may be made in connection with this offer shall not exceed
(the “Submitted Amount”):

 

[Initial Term Loans – [$][●]]

 

[[●, 20●]47 Tranche[s] – [$][●]]

 



 



46List multiple Tranches if applicable.

 

47List multiple Tranches if applicable.

 

 

 

 

EXHIBIT P
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

3.           The percentage discount to par value at which such Discounted Term
Loan Prepayment may be made is [●]% (the “Submitted Discount”).

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [●, 20●]48 Tranche[s]] indicated above
pursuant to Subsection 4.4(l) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate Outstanding Amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to the decision by such Lender to accept the Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender independently and, without
reliance on Holdings, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and the undersigned Lender hereby waives and releases, to the extent permitted
by law, any claims such Lender may have against Holdings, the Borrower, its
Subsidiaries, the Administrative Agent, and their respective Affiliates, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information. The undersigned Lender further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.

 



 



48List multiple Tranches if applicable.

 

 

 

 

EXHIBIT P
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[                         ]

 

By:              Name   Title:     By:     Name   Title:

 

 

 

 

EXHIBIT Q
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[DATE]

 

Attention: [               ]

 

Re:PISCES MIDCO, INC.

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Subsection 4.4(l)(iv) of that certain Cash Flow Credit Agreement dated as of
April 12, 2018 (together with all exhibits and schedules thereto and as the same
may be amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among PISCES MIDCO, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the “Lenders”)
and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein). Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(l)(iv) of the Credit Agreement, the Borrower hereby
requests that [each Lender of the Initial Term Loans] [[and] each Lender of the
[●, 20●]49 Tranche[s]] submit a Solicited Discounted Prepayment Offer. Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

 

1.           This Borrower Solicitation of Discounted Prepayment Offers is
extended at the sole discretion of the Borrower to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [●, 20●]50 Tranche[s]].

 

2.           The maximum aggregate Outstanding Amount of the Discounted Term
Loan Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):51

 



 



49List multiple Tranches if applicable.

 

50List multiple Tranches if applicable.

 

51Minimum of $5,000,000 and whole increments of $500,000 in the excess thereof.

 

 

 

 

EXHIBIT Q
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

[Initial Term Loans – [$][●]]

 

[[●, 20●]52 Tranche[s] – [$][●]]

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York City time on the date that is three Business Days
following delivery of this notice53 pursuant to Subsection 4.4(l)(iv) of the
Credit Agreement.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



 



52List multiple Tranches if applicable.

 

53Or such later date as may be designated by the Administrative Agent and
approved by the Borrower.

 

 

 

 

EXHIBIT Q
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

  PISCES MIDCO, INC.         By:       Name:     Title:

 

Enclosure: Form of Solicited Discounted Prepayment Offer

 

 

 

 

EXHIBIT R
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[DATE]

 

Attention: [               ]

 

Re:PISCES MIDCO, INC.

 

Reference is made to (a) that certain Cash Flow Credit Agreement dated as of
April 12, 2018 (together with all exhibits and schedules thereto and as the same
may be amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among PISCES MIDCO, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the “Lenders”)
and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein) and (b) that certain Solicited Discounted
Prepayment Notice, dated ______, 20__, from the Borrower (the “Solicited
Discounted Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Solicited
Discounted Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day54 following your receipt
of this notice.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(l)(iv) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.           This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Initial Term Loans][[and the] [●, 20●]55 Tranche[s]] held by
the undersigned.

 

2.           The maximum aggregate Outstanding Amount of the Discounted Term
Loan Prepayment that may be made in connection with this offer shall not exceed
(the “Offered Amount”):

 

[Initial Term Loans –[$][●]]

 



 



54Or such later date as may be designated by the Administrative Agent and
approved by the Borrower.

55List multiple Tranches if applicable.

 

 

 

 

EXHIBIT R
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

[[●, 20●]56 Tranche[s] – [$][●]]

 

3.          The percentage discount to par value at which such Discounted Term
Loan Prepayment may be made is [●]% (the “Offered Discount”).

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [●, 20●]57 Tranche[s]] pursuant to
Subsection 4.4(l) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate Outstanding Amount not to exceed such Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to the decision by such Lender to accept the Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender independently and, without
reliance on Holdings, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and the undersigned Lender hereby waives and releases, to the extent permitted
by law, any claims such Lender may have against Holdings, the Borrower, its
Subsidiaries, the Administrative Agent, and their respective Affiliates, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information. The undersigned Lender further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.

 



 



56List multiple Tranches if applicable.

 

57List multiple Tranches if applicable.

 

 

 

 

EXHIBIT R
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                       ]

 

By:            Name   Title:     By:     Name   Title:

 

 

 

 

EXHIBIT S
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[DATE]

 

Attention: [               ]

 

Re:PISCES MIDCO, INC.

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
Subsection 4.4(l)(ii) of that certain Cash Flow Credit Agreement dated as of
April 12, 2018 (together with all exhibits and schedules thereto and as the same
may be amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among PISCES MIDCO, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the “Lenders”)
and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein). Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to Subsection 4.4(l)(ii) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [●, 20●]1 Tranche[s]] on the following
terms:

 

1.           This Borrower Offer of Specified Discount Prepayment is available
only to each [Lender of the Initial Term Loans] [[and to each] Lender of the [●,
20●]2 Tranche[s]].

 

2.           The maximum aggregate Outstanding Amount of the Discounted Term
Loan Prepayment that will be made in connection with this offer shall not exceed
[$][●] of the [Initial Term Loans] [[and [$][●] of the] [●, 20●]3 Tranche[(s)]
of Incremental Term Loans] (the “Specified Discount Prepayment Amount”).4

 

3.           The percentage discount to par value at which such Discounted Term
Loan Prepayment will be made is [●]% (the “Specified Discount”).

 



 



1List multiple Tranches if applicable.

 

2List multiple Tranches if applicable.

 

3List multiple Tranches if applicable.

 

4Minimum of $5,000,000 and whole increments of $500,000 in excess thereof.

 

 

 

 

EXHIBIT S
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York City time
on the date that is three (3) Business Days following the date of delivery of
this notice pursuant5 to Subsection 4.4(l)(ii) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent [and the
Lenders] [[and] each Lender of the [●, 20●]6 Tranche[s]] as follows:

 

1.           [At least ten Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion).][At least three Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender (or such shorter
period as agreed to by the Administrative Agent in its reasonable discretion).]7

 

The Borrower acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



 



5Or such later date as may be designated by the Administrative Agent and
approved by the Borrower.

 

6List multiple Tranches if applicable.

 

7Insert applicable representation.

 

 

 

 

EXHIBIT S
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

  PISCES MIDCO, INC.         By:       Name:     Title:

 

Enclosure: Form of Specified Discount Prepayment Response

 

 

 

 

EXHIBIT T
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

 

[DATE]

 

Attention: [               ]

 

Re:PISCES MIDCO, INC.

 

Reference is made to (a) that certain Cash Flow Credit Agreement dated as of
April 12, 2018 (together with all exhibits and schedules thereto and as the same
may be amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”) among PISCES MIDCO, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), the several banks
and other financial institutions from time to time party thereto (the “Lenders”)
and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein) and (b) that certain Specified Discount Prepayment
Notice, dated ______, 20__, from the Borrower (the “Specified Discount
Prepayment Notice”). Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Subsection 4.4(l)(ii) of the Credit Agreement, that it is willing to accept a
prepayment of the following Tranches of Term Loans held by such Lender at the
Specified Discount in an aggregate Outstanding Amount as follows:

 

Initial Term Loans - [$][●]

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans][[and its] [●, 20●]1 Tranche[s]] pursuant to Subsection
4.4(l)(ii) of the Credit Agreement at a price equal to the Specified Discount in
the aggregate Outstanding Amount not to exceed the amount set forth above, as
such amount may be reduced in accordance with the Specified Discount Proration,
and as otherwise determined in accordance with and subject to the requirements
of the Credit Agreement.

 



 



1List multiple Tranches if applicable.

 

 

 

 

EXHIBIT T
to
CASH FLOW CREDIT AGREEMENT

 

Page 2

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to the decision by such Lender to accept the Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender independently and, without
reliance on Holdings, the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, has made its own analysis and
determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to such Lender,
and the undersigned Lender hereby waives and releases, to the extent permitted
by law, any claims such Lender may have against Holdings, the Borrower, its
Subsidiaries, the Administrative Agent, and their respective Affiliates, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information. The undersigned Lender further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

EXHIBIT T
to
CASH FLOW CREDIT AGREEMENT

 

Page 3

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                     ]

 

By:              Name   Title:     By:     Name   Title:

 

 

 

 

EXHIBIT U
to
CASH FLOW CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Subsection 7.2(a) of
the Cash Flow Credit Agreement, dated as of April 12, 2018 (as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among PISCES MIDCO, INC., a Delaware corporation (together
with its successors and assigns, the “Borrower”), the lenders from time to time
party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative
agent and collateral agent. Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

1.           I am the duly elected, qualified and acting [Chief Financial
Officer]66 of the Borrower.

 

2.           I have reviewed and am familiar with the contents of this
Compliance Certificate. I am providing this Compliance Certificate solely in my
capacity as an officer of the Borrower. To my knowledge, the matters set forth
herein are true.

 

3.           I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made or caused to be made under my supervision a review
in reasonable detail of the transactions and condition of the Borrower and its
Restricted Subsidiaries during the accounting period covered by the financial
statements attached hereto as ANNEX 1 (the “Financial Statements”). Such review
disclosed at the end of the accounting period covered by the Financial
Statements, to my knowledge as of the date of this Compliance Certificate, that
[(i) the Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries in conformity with GAAP
and in reasonable detail and prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
that begin on or after the Closing Date (except as disclosed therein or for the
absence of footnotes) and (ii)]67 the Borrower and its Restricted Subsidiaries
have observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in the Credit Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and no Default or an Event of Default has occurred and is continuing [, except
for _________]68.

 



 



66The Certificate may be signed by a Responsible Officer of the Borrower.
Responsible Officer means (a) the chief executive officer or the president and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller, (b) any vice president or, with respect to financial matters,
any assistant treasurer or assistant controller, in each case who has been
designated in writing to the Administrative Agent or the Collateral Agent as a
responsible officer by such chief executive officer or president or, with
respect to financial matters, by such chief financial officer, (c) with respect
to any Person that does not have officers, the officer listed in clauses (a) and
(b) of a Person that has the authority to act on behalf of such Person or (d)
any other individual designated as a “Responsible Officer” for the purpose of
the Credit Agreement by the Board of Directors or equivalent body of such
Person.

 

67To be included only in Compliance Certificates accompanying Quarterly Reports.

 

68To be included if there was a Default or Event of Default during the
applicable period. The Default or Event of Default should be described.

 

 

 

 

EXHIBIT U
to
CASH FLOW CREDIT AGREEMENT


Page 2

 

4.          Attached hereto as ANNEX 2 are the reasonably detailed calculations
of the Consolidated Secured Leverage Ratio for the Most Recent Four Quarter
Period ended [____________] (the “Financial Covenant Period”)69 [demonstrating
compliance with the financial covenant contained in Subsection 8.10 of the
Credit Agreement].70

 

[5.          Attached hereto as ANNEX 3 is the amount of (and the calculations
required to establish the amount of) Excess Cash Flow for the most recently
completed fiscal year covered by such financial statements.]71

 

[6.          Attached hereto as ANNEX 4 is a list setting forth any acquisition
by the Grantors (as defined in the Guarantee and Collateral Agreement) during
the most recently completed fiscal year of (i) any registration of any United
States Copyright, Patent or Trademark (each as defined in the Guarantee and
Collateral Agreement), in each case, material to the business of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) any exclusive rights
under a United States Copyright License, Patent License or Trademark License
(each as defined in the Guarantee and Collateral Agreement), in each case,
material to the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, constituting Collateral (as defined in the Guarantee and Collateral
Agreement), as provided in Subsection 5.2.10 of the Guarantee and Collateral
Agreement.]72

 

[7.        Attached hereto as ANNEX 5 is a list setting forth any acquisition by
the Grantors (as defined in the Guarantee and Collateral Agreement) during the
most recently completed fiscal year of any Commercial Tort Action (as defined in
the Guarantee and Collateral Agreement) and describing the details thereof, as
provided in Subsection 5.2.12 of the Guarantee and Collateral Agreement.]73

 



 



69To be included in each certificate commencing with the delivery of the
Compliance Certificate for the fiscal quarter ending September 29, 2018,
irrespective of whether the financial covenant in Subsection 8.10 is required to
be tested.

 

70Include if financial covenant in Subsection 8.10 is required to be tested.

 

71Commencing with the delivery of the Compliance Certificate for the fiscal year
ending December 31, 2019, to be included only (i) in Compliance Certificates
accompanying annual reports and (ii) if the Consolidated Secured Leverage Ratio
as of the last day of the immediately preceding fiscal year was greater than or
equal to 4.25:1.00.

 

72To be included only in Compliance Certificates accompanying annual financial
statements, and only if there was any applicable Intellectual Property acquired
by a Grantor (as defined in the Guarantee and Collateral Agreement) during the
immediately preceding fiscal year.

 

73To be included only in Compliance Certificates accompanying annual financial
statements, and only if there was any applicable Commercial Tort Action acquired
by a Grantor (as defined in the Guarantee and Collateral Agreement) during the
immediately preceding fiscal year.

 

 

 

 

EXHIBIT U
to
CASH FLOW CREDIT AGREEMENT


Page 3

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate this ____ day of
_________, 20__.

 

  PISCES MIDCO, INC.,   as the Borrower       By:       Name:       Title:  

 

 

 

 

ANNEX 1



[Applicable Financial Statements To Be Attached]

 

 

 

 

For the Quarter/Year ended _______________ (“Statement Date”)

 

ANNEX 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated Secured Leverage Ratio

 

A. Consolidated Secured Indebtedness as of the Statement Date    

 

  1. Consolidated Total Indebtedness:                 (a) The aggregate
principal amount of outstanding Indebtedness of the Borrower and its Restricted
Subsidiaries as of such date consisting of (without duplication) Indebtedness
for borrowed money (including Purchase Money Obligations and unreimbursed
outstanding drawn amounts under funded letters of credit); Financing Lease
Obligations; debt obligations evidenced by bonds, debentures, notes or similar
instruments (but excluding surety bonds, performance bonds or other similar
instruments); Disqualified Stock; and (in the case of any Restricted Subsidiary
that is not a Subsidiary Guarantor) Preferred Stock, determined on a
Consolidated basis in accordance with GAAP (excluding (x) items eliminated in
Consolidation, (y) Hedging Obligations and (z) any outstanding Indebtedness
under any revolving credit facility)74, in each case that is secured by Liens on
Collateral (other than (x) Indebtedness secured by a Lien ranking junior to or
subordinated to the Liens securing the Cash Flow Facilities Obligations (but for
the avoidance of doubt, not excluding ABL Facility Loans or Consolidated Total
Indebtedness secured by Liens pari passu therewith) and (y) property or assets
held in a defeasance or similar trust or arrangement for the benefit of the
Indebtedness secured thereby)   $_____               plus    

 



 



74For purposes hereof, any earn-out or similar obligations shall not constitute
Consolidated Total Indebtedness until such obligation becomes a liability on the
consolidated balance sheet of the Borrower in accordance with GAAP and is not
paid within 30 days after becoming due and payable.

 

 

 

 

  (b) The average daily balance of Indebtedness of the Borrower and its
Restricted Subsidiaries under any revolving credit facility for the most recent
four consecutive Fiscal Quarters of the Borrower ending prior to the date of
determination for which consolidated financial statements of the Borrower are
available75, in each case that is secured by Liens on Collateral (other than (x)
Indebtedness secured by a Lien ranking junior to or subordinated to the Liens
securing the Cash Flow Facilities Obligations (but for the avoidance of doubt,
not excluding ABL Facility Loans or Consolidated Total Indebtedness secured by
Liens pari passu therewith) and (y) property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby)   $_____             2. Total (Item (A.1.a + A.1.b)   $_____          
    minus                 3. Indebtedness (A) of a Special Purpose Subsidiary
secured by a Lien on all or part of the assets disposed of in, or otherwise
Incurred in connection with, a Financing Disposition or (B) otherwise Incurred
in connection with a Special Purpose Financing76; plus   $_____             4.
Unrestricted Cash of the Borrower and its Restricted Subsidiaries.   $_____    
        5. Total (Item A.2 – (A.3 + A.4))   $_____

 

B. Consolidated EBITDA for the period of the most recent four consecutive fiscal
quarters ending on the Statement Date77    

 

  1. Consolidated Net Income for such period:78    

 



 

 

75Provided that for any date prior to the Closing Date the daily balance of
Indebtedness of the Borrower and its Restricted Subsidiaries in respect of
Revolving Loans, ABL Facility Loans or under any other revolving credit
facilities shall be deemed to be $0.

 

76Provided that (1) such Indebtedness is not recourse to the Borrower or any
Restricted Subsidiary that is not a Special Purpose Subsidiary (other than with
respect to Special Purpose Financing Undertakings); (2) in the event such
Indebtedness shall become recourse to the Borrower or any Restricted Subsidiary
that is not a Special Purpose Subsidiary (other than with respect to Special
Purpose Financing Undertakings), such Indebtedness will be deemed to be, and
must be classified by the Borrower as, Incurred at such time (or at the time
initially Incurred) under one or more of the other provisions of Subsection 8.1
of the Credit Agreement for so long as such Indebtedness shall be so recourse;
and (3) in the event that at any time thereafter such Indebtedness shall comply
with the provisions of the preceding subclause (1), the Borrower may classify
such Indebtedness in whole or in part as Incurred under Subsection 8.1(b)(ix) of
the Credit Agreement.

 

77Determined, for any fiscal quarter (or portion thereof) ending prior to the
Closing Date, on a pro forma basis to give effect to the Transactions as if they
had occurred at the beginning of such four quarter period.

 

78Consolidated Net Income for any period ending on or prior to the Closing Date
shall be determined based upon the net income (loss) reflected in (i) the
consolidated financial statements of Ply Gem Holdings for such period and (ii)
the consolidated financial statements of Atrium Corporation for such period,
with pro forma effect being given to the Transactions.

 

 

 

 

  (a) The net income (loss) of the Borrower and its Restricted Subsidiaries,
determined on a Consolidated basis in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends   $_____              
Excluding each of the following79:                 (i) any net income (loss) of
any Person if such Person is not the Borrower or a Restricted Subsidiary, except
that the Borrower’s or any Restricted Subsidiary’s net income for such period
shall be increased by the aggregate amount actually dividended or distributed or
that (as determined by the Borrower in good faith, which determination shall be
conclusive) could have been dividended or distributed by such Person during such
period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (ii) below)  
$_____             (ii) (x) any gain or loss realized upon the sale, abandonment
or other disposition of any asset of the Borrower or any Restricted Subsidiary
(including pursuant to any sale/leaseback transaction) that is not sold,
abandoned or otherwise disposed of in the ordinary course of business (as
determined by the Borrower in good faith, which determination shall be
conclusive) and (y) any gain or loss realized upon the disposal, abandonment or
discontinuation of operations of the Borrower or any Restricted Subsidiary80  
$_____             (iii) any extraordinary, unusual or nonrecurring gain, loss
or charge (including fees, expenses and charges (or any amortization thereof)
associated with the Transactions or any acquisition, merger or consolidation,
whether or not completed), any severance, relocation, consolidation, closing,
integration, facilities opening, business optimization, transition or
restructuring costs, charges or expenses, any signing, retention or completion
bonuses, and any costs associated with curtailments or modifications to pension
and post-retirement employee benefit plans   $_____             (iv) the
cumulative effect of a change in accounting principles   $_____             (v)
all deferred financing costs written off and premiums paid in connection with
any early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments   $_____             (vi) any unrealized gains or losses
in respect of Hedge Agreements   $_____

 



 



79Provided, further, that the exclusion of any item pursuant to clauses (i)
through (xvi) below shall also exclude the tax impact of any such item, if
applicable.

 

80The Transactions shall not constitute a sale or disposition under this clause.

 

 

 

 

  (vii) any unrealized foreign currency translation or transaction gains or
losses, including in respect of Indebtedness of any Person denominated in a
currency other than the functional currency of such Person   $_____            
(viii) any non-cash compensation charge arising from any grant of limited
liability company interests, stock, stock options or other equity based awards  
$_____             (ix) to the extent otherwise included in Consolidated Net
Income, any unrealized foreign currency translation or transaction gains or
losses, including in respect of Indebtedness or other obligations of the
Borrower or any Restricted Subsidiary owing to the Borrower or any Restricted
Subsidiary   $_____             (x) any non-cash charge, expense or other impact
attributable to application of the purchase or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-up of assets to the
extent resulting from such purchase or recapitalization accounting adjustments),
non-cash charges for deferred tax valuation allowances and non-cash gains,
losses, income and expenses resulting from fair value accounting required by the
applicable standard under GAAP   $_____             (xi) any impairment charge
or asset write-off, including any charge or write-off related to intangible
assets, long-lived assets or investments in debt and equity securities, and any
amortization of intangibles   $_____             (xii) expenses related to the
conversion of various employee benefit programs in connection with the
Transactions, and non-cash compensation related expenses   $_____            
(xiii) any fees and expenses (or amortization thereof), and any charges or
costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Closing Date)   $_____             (xiv) to
the extent covered by insurance and actually reimbursed (or the Borrower has
determined that there exists reasonable evidence that such amount will be
reimbursed by the insurer and such amount is not denied by the applicable
insurer in writing within 180 days and is reimbursed within 365 days of the date
of such evidence (with a deduction in any future calculation of Consolidated Net
Income for any amount so added back to the extent not so reimbursed within such
365 day period)), any expenses with respect to liability or casualty events or
business interruption   $_____

 

 

 

 

  (xv) any expenses, charges and losses in the form of earn-out obligations and
contingent consideration obligations (including to the extent accounted for as
performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case paid in connection with any
acquisition, merger or consolidation or Investment   $_____             (xvi)
any expenses or reserves for liabilities to the extent that the Borrower or any
Restricted Subsidiary is entitled to indemnification therefor under binding
agreements and is actually reimbursed (or the Borrower has determined that there
exists reasonable evidence that such amount will be reimbursed by the
indemnifying party and such amount is not denied by the applicable indemnifying
party in writing within 180 days and is reimbursed within 365 days of the date
of such evidence (with a deduction in any future calculation of Consolidated Net
Income for any amount so added back to the extent not so reimbursed within such
365 day period))                 2. Total (Item B.1.a, excluding Items B.1.i
through B.1.xvi)   $_____               plus                 3. the following to
the extent deducted in calculating such Consolidated Net Income, without
duplication:                   (i) the provision for all taxes (whether or not
paid, estimated or accrued) based on income, profits or capital (including
penalties and interest, if any)   $_____                 plus                  
(ii) Consolidated Interest Expense:                     (a) the total interest
expense of the Borrower and its Restricted Subsidiaries to the extent deducted
in calculating Consolidated Net Income, net of any interest income of the
Borrower and its Restricted Subsidiaries, including any such interest expense
consisting of (A) interest expense attributable to Financing Lease Obligations
(excluding, for the avoidance of doubt, any lease, rental or other expense in
connection with a lease that is not a Financing Lease Obligation), (B)
amortization of debt discount, (C) interest in respect of Indebtedness of any
other Person that has been Guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (D) non-cash interest expense, (E) the
interest portion of any deferred payment obligation, and (F) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing   $_____                 plus    

 

 

 

 

      (b) Preferred Stock dividends paid in cash in respect of Disqualified
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary or in respect of Designated Preferred Stock of the Borrower pursuant
to Subsection 8.2(b)(xi)(A) of the Credit Agreement   $_____                
minus                     (c) Special Purpose Financing Expense, accretion or
accrual of discounted liabilities not constituting Indebtedness, expense
resulting from discounting of Indebtedness in conjunction with recapitalization
or purchase accounting, any “additional interest” in respect of registration
rights arrangements for any securities, amortization or write-off financing
costs, and any expensing of bridge, commitment or other financing fees in each
case, as determined on a Consolidated basis in accordance with GAAP81   $_____  
              plus                       (d) any Special Purpose Financing Fees
  $_____                   plus                       (e) costs of surety bonds
in connection with financing activities82   $_____                   (f) Total
(Item B.3.ii.a + B.3.ii.b – B.3.ii.c. + B.3.ii.d + B.3.ii.e)   $_____          
        plus                     (iii) depreciation   $_____                  
plus                     (iv) amortization (including but not limited to
amortization of goodwill and intangibles and amortization and write-off of
financing costs)   $_____                   plus                     (v) any
non-cash charges or non-cash losses   $_____                   plus    

 



 



81Provided that gross interest expense shall be determined after giving effect
to any net payments made or received by the Borrower and its Restricted
Subsidiaries with respect to Interest Rate Agreements.

 

82To the extent not reflected in Consolidated Interest Expense.

 

 

 

 

    (vi) any expenses or charges related to any equity offering, Investment or
Indebtedness permitted by the Credit Agreement (whether or not consummated or
Incurred, and including any offering or sale of Capital Stock of a Parent Entity
to the extent the proceeds thereof were contributed, or if not consummated, were
intended to be contributed to the equity capital of the Borrower or any of its
Restricted Subsidiaries)   $_____                   plus                    
(vii) the amount of any loss attributable to non-controlling interests   $_____
                  plus                     (viii) all deferred financing costs
written off and premiums paid in connection with any early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments   $_____    
              plus                     (ix) any management, monitoring,
consulting and advisory fees and related expenses paid to CD&R, Golden Gate or
Kenner or any of their respective Affiliates   $_____                   plus    
                (x) interest and investment income   $_____                  
plus                     (xi) the amount of loss on any Financing Disposition  
$_____                   plus                     (xii) any costs or expenses
pursuant to any management or employee stock option or other equity-related
plan, program or arrangement, or other benefit plan, program or arrangement, or
any equity subscription or equityholder agreement   $_____                  
plus                     (xiii) the amount of any pre-opening losses
attributable to any newly opened location within 12 months of the opening of
such location   $_____                   plus                     (xiv) net
out-of-pocket costs and expenses related to the acquiring of inventory of a
prior supplier of a company in connection with becoming a provider to such
company   $_____                   plus                     (xv) any expenses
incurred in connection with any plant shutdown   $_____                   plus  
                  (xvi) the amount of any payments made pursuant to the Ply Gem
Tax Receivable Agreement   $_____

 

 

 

 

  4. Total (Item B.3.i + B.3.ii.f + sum of B.3.iii through B.3.xvi)   $_____    
            plus                     5. the amount of net cost savings projected
by the Borrower in good faith to be realized as the result of actions taken or
to be taken on or prior to the Closing Date or within 18 months of the Closing
Date in connection with the Transactions, or within 18 months of the initiation
or consummation of any operational change, or within 18 months of the
consummation of any applicable acquisition or cessation of operations (in each
case, calculated on a pro forma basis as though such cost savings had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions83 (which adjustments may be
incremental to pro forma adjustments made pursuant to the proviso to the
definition of “Consolidated Coverage Ratio” or “Four Quarter Consolidated
EBITDA”)   $_____               plus                   6. additions of the type
reflected in any of the following, without duplication of any item in the
preceding Items B.3 and B.5                     (i) the Sponsor’s financial
model, dated as of January 24, 2018   $_____                   plus            
        (ii) the Quality of Earnings report of PricewaterhouseCoopers LLP
related to the Atlas Acquisition, dated as of January 22, 2018   $_____        
          plus                     (iii) the Quality of Earnings report of
PricewaterhouseCoopers LLP related to the Pisces Merger and combination with the
Atrium Business, dated as of January 23, 2018   $_____                   plus  
 



 

 



83Provided that (other than with respect to cost savings attributable to the
Transactions and reflected in any of (i) the Sponsor’s financial model, dated as
of January 24, 2018, (ii) the Quality of Earnings report of
PricewaterhouseCoopers LLP related to the Atlas Acquisition, dated as of January
22, 2018, (iii) the Quality of Earnings report of PricewaterhouseCoopers LLP
related to the Pisces Merger and combination with the Atrium Business, dated as
of January 23, 2018, (iv) the Alvarez & Marsal Update materials related to the
2x20 Cost Reduction Initiative for the Ply Gem Business, dated as of January 25,
2018, or (v) the Confidential Information Memorandum) the aggregate amount of
other cost savings added pursuant to this Item B.5 shall not exceed 25.0% of
Consolidated EBITDA for any period of four consecutive Fiscal Quarters
(calculated after giving effect to any adjustment pursuant to this Item B.5).

 

 

 

 

    (iv) the Alvarez & Marsal Update materials related to the 2x20 Cost
Reduction Initiative for the Ply Gem Business, dated as of January 25, 2018  
$_____             7. Total (Item B.6.i + B.6.ii + B.6.iii + B.6.iv)   $_____  
            plus                 8. any Cure Amounts   $_____               plus
                9. Pro Forma Adjustments84   $_____             10. Total (Item
B.2 + B.4 + B.5 + B.7 + B.8 + B.9)   $_____           C. Consolidated Secured
Leverage Ratio (Item A.5 ÷ Item B.10)   ____:1.00

 



 



84 (1)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary shall have made a Sale (including any Sale occurring in
connection with a transaction causing a calculation to be made hereunder), the
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the company, business, group
of assets or Subsidiary that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)         if, since the beginning of such period, the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

 

(3)         if, since the beginning of such period, any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have made any Sale or Purchase that would have required an adjustment
pursuant to clause (1) or (2) above if made by the Borrower or a Restricted
Subsidiary since the beginning of such period, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such Sale
or Purchase occurred on the first day of such period;

 

The pro forma calculations in respect of clauses (1), (2) or (3) (including,
without limitation, in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by the Chief Financial Officer or another authorized Officer of the
Borrower, which determination shall be conclusive; provided that with respect to
cost savings or synergies relating to any Sale, Purchase or other transaction,
the related actions are expected by the Borrower to be taken no later than 18
months after the date of determination.

 

 

 

 

For the Quarter/Year ended _______________ (“Statement Date”)

 

ANNEX 3
to the Compliance Certificate
($ in 000’s)

 

Excess Cash Flow

 

A. Excess Cash Flow for the fiscal year ending on the Statement Date85.        
      the sum, without duplication, of                 1. Consolidated Net
Income for such period:86                 (a) The net income (loss) of the
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends   $_____               Excluding each of the following:87            
    (i) any net income (loss) of any Person if such Person is not the Borrower
or a Restricted Subsidiary, except that the Borrower’s or any Restricted
Subsidiary’s net income for such period shall be increased by the aggregate
amount actually dividended or distributed or that (as determined by the Borrower
in good faith, which determination shall be conclusive) could have been
dividended or distributed by such Person during such period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (ii) below)   $_____

 



 



85For the avoidance of doubt, any amounts received or paid in respect of
purchase price adjustments in accordance with the Pisces Acquisition Agreement
or Atlas Acquisition Agreement shall be disregarded in calculating Excess Cash
Flow.

 

86Consolidated Net Income for any period ending on or prior to the Closing Date
shall be determined based upon the net income (loss) reflected in (i) the
consolidated financial statements of Ply Gem Holdings for such period and (ii)
the consolidated financial statements of Atrium Corporation for such period,
with pro forma effect being given to the Transactions.

 

87provided, further, that the exclusion of any item pursuant to clauses (i)
through (xvi) below shall also exclude the tax impact of any such item, if
applicable.

 

 

 

 

  (ii) any net income (loss) of any Restricted Subsidiary that is not a
Subsidiary Guarantor if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower by operation of the terms of such Restricted Subsidiary’s charter or
any agreement, instrument, judgment, decree, order, statute or governmental rule
or regulation applicable to such Restricted Subsidiary or its stockholders
(other than (x) restrictions that have been waived or otherwise released, (y)
restrictions pursuant to the Credit Agreement or the other Loan Documents, the
Senior Notes Documents and the ABL Facility Documents, and (z) restrictions in
effect on the Closing Date with respect to a Restricted Subsidiary and other
restrictions with respect to such Restricted Subsidiary that taken as a whole
are not materially less favorable to the Lenders than such restrictions in
effect on the Closing Date as determined by the Borrower in good faith, which
determination shall be conclusive), except that the Borrower’s equity in the net
income of any such Restricted Subsidiary for such period shall be included in
such Consolidated Net Income up to the aggregate amount of any dividend or
distribution that was or that (as determined by the Borrower in good faith,
which determination shall be conclusive) could have been made by such Restricted
Subsidiary during such period to the Borrower or another Restricted Subsidiary
(subject, in the case of a dividend that could have been made to another
Restricted Subsidiary, to the limitation contained in this clause (ii))   $_____
            (iii) (x) any gain or loss realized upon the sale, abandonment or
other disposition of any asset of the Borrower or any Restricted Subsidiary
(including pursuant to any sale/leaseback transaction) that is not sold,
abandoned or otherwise disposed of in the ordinary course of business (as
determined by the Borrower in good faith, which determination shall be
conclusive) and (y) any gain or loss realized upon the disposal, abandonment or
discontinuation of operations of the Borrower or any Restricted Subsidiary 88  
$_____             (iv) any extraordinary, unusual or nonrecurring gain, loss or
charge (including fees, expenses and charges (or any amortization thereof)
associated with the Transactions or any acquisition, merger or consolidation,
whether or not completed), any severance, relocation, consolidation, closing,
integration, facilities opening, business optimization, transition or
restructuring costs, charges or expenses, any signing, retention or completion
bonuses, and any costs associated with curtailments or modifications to pension
and post-retirement employee benefit plans   $_____             (v) the
cumulative effect of a change in accounting principles   $_____

 



 



88 The Transactions shall not constitute a sale or disposition under this
clause.

 

 

 

 

  (vi) all deferred financing costs written off and premiums paid in connection
with any early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments   $_____             (vii) any unrealized gains or losses
in respect of Hedge Agreements   $_____             (viii) any unrealized
foreign currency translation or transaction gains or losses, including in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person   $_____             (ix) any non-cash
compensation charge arising from any grant of limited liability company
interests, stock, stock options or other equity based awards   $_____          
  (x) to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses,
including in respect of Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary owing to the Borrower or any Restricted Subsidiary  
$_____             (xi) any non-cash charge, expense or other impact
attributable to application of the purchase or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-up of assets to the
extent resulting from such purchase or recapitalization accounting adjustments),
non-cash charges for deferred tax valuation allowances and non-cash gains,
losses, income and expenses resulting from fair value accounting required by the
applicable standard under GAAP   $_____             (xii) any impairment charge
or asset write-off, including any charge or write-off related to intangible
assets, long-lived assets or investments in debt and equity securities, and any
amortization of intangibles   $_____             (xiii) expenses related to the
conversion of various employee benefit programs in connection with the
Transactions, and non-cash compensation related expenses   $_____            
(xiv) any fees and expenses (or amortization thereof), and any charges or costs,
in connection with any acquisition, Investment, Asset Disposition, issuance of
Capital Stock, issuance, repayment or refinancing of Indebtedness, or amendment
or modification of any agreement or instrument relating to any Indebtedness (in
each case, whether or not completed, and including any such transaction
consummated prior to the Closing Date)   $_____

 

 

 

 

  (xv) to the extent covered by insurance and actually reimbursed (or the
Borrower has determined that there exists reasonable evidence that such amount
will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption   $_____             (xvi) any
expenses, charges and losses in the form of earn-out obligations and contingent
consideration obligations (including to the extent accounted for as performance
and retention bonuses, compensation or otherwise) and adjustments thereof and
purchase price adjustments, in each case paid in connection with any
acquisition, merger or consolidation or Investment   $_____             (xvii)
any expenses or reserves for liabilities to the extent that the Borrower or any
Restricted Subsidiary is entitled to indemnification therefor under binding
agreements and is actually reimbursed (or the Borrower has determined that there
exists reasonable evidence that such amount will be reimbursed by the
indemnifying party and such amount is not denied by the applicable indemnifying
party in writing within 180 days and is reimbursed within 365 days of the date
of such evidence (with a deduction in any future calculation of Consolidated Net
Income for any amount so added back to the extent not so reimbursed within such
365 day period))   $_____             2. Total (Item (A.1.a), excluding Items
A.1.i through A.1.xvii)   $_____             3. an amount equal to the amount of
all non-cash charges to the extent deducted in calculating such Consolidated Net
Income and cash receipts to the extent excluded in calculating such Consolidated
Net Income (except to the extent such cash receipts are attributable to revenue
or other items that would be included in calculating Consolidated Net Income for
any prior period)   $_____

 

 

 

 

  4. decreases in Consolidated Working Capital89 for such period (other than any
such decreases arising (x) from any acquisition or disposition of (a) any
business unit, division, line of business or Person or (b) any assets other than
in the ordinary course of business (each, an “ECF Acquisition” or “ECF
Disposition”, respectively) by the Borrower and the Restricted Subsidiaries
completed during such period, (y) from the application of purchase accounting or
(z) as a result of the reclassification of any balance sheet item from
short-term to long-term or vice versa)   $_____             5. an amount equal
to the aggregate net non-cash loss on Asset Dispositions (or any disposition
specifically excluded from the definition of “Asset Disposition”) by the
Borrower and the Restricted Subsidiaries during such period (other than in the
ordinary course of business) to the extent deducted in calculating such
Consolidated Net Income   $_____             6. cash receipts in respect of
Hedge Agreements during such period to the extent not otherwise included in
calculating such Consolidated Net Income   $_____             7. any
extraordinary, unusual or nonrecurring cash gain   $_____             8. Total
(Sum of Items A.2 through A.7)   $_____           B. over the sum, without
duplication, of   $_____             1. an amount equal to the amount of all
non-cash credits included in calculating such Consolidated Net Income and cash
charges to the extent not deducted in calculating such Consolidated Net Income;
  $_____

 



 



89“Consolidated Working Capital”: at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

 

 

 

 

  2. without duplication of amounts deducted pursuant to Item B.11 below in
prior fiscal years, the amount of Capital Expenditures either made in cash or
accrued during such period (provided that, whether any such Capital Expenditures
shall be deducted for the period in which cash payments for such Capital
Expenditures have been paid or the period in which such Capital Expenditures
have been accrued shall be at the Borrower’s election; provided, further that,
in no case shall any accrual of a Capital Expenditure which has previously been
deducted give rise to a subsequent deduction upon the making of such Capital
Expenditure in cash in the same or any subsequent period), except to the extent
that such Capital Expenditures were financed with the proceeds of long-term
Indebtedness of the Borrower or the Restricted Subsidiaries (unless such
Indebtedness has been repaid);   $_____             3. the aggregate amount of
all principal payments, purchases or other retirements of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Financing Lease Obligations, (B) the amount of any
repayment of Term Loans pursuant to Subsection 2.2(b) of the Credit Agreement
and (C) the amount of a mandatory prepayment of Term Loans pursuant to
Subsection 4.4(e)(i) of the Credit Agreement and any mandatory prepayment,
repayment or redemption of Pari Passu Indebtedness pursuant to requirements
under the agreements governing such Pari Passu Indebtedness similar to the
requirements set forth in Subsection 4.4(e)(i) of the Credit Agreement (as
determined by the Borrower in good faith, which determination shall be
conclusive), to the extent required due to an Asset Disposition (or any
disposition specifically excluded from the definition of “Asset Disposition”)
that resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, but excluding (x) all other prepayments of Loans, (y)
all prepayments of ABL Facility Loans and (z) all prepayments of revolving loans
(other than Revolving Loans hereunder), to the extent there is not an equivalent
permanent reduction in commitments thereunder) made during such period, except
to the extent financed with the proceeds of long-term Indebtedness of the
Borrower or the Restricted Subsidiaries;   $_____             4. an amount equal
to the aggregate net non-cash gain on Asset Dispositions (or any disposition
specifically excluded from the definition of “Asset Disposition”) by the
Borrower and the Restricted Subsidiaries during such period (other than in the
ordinary course of business) to the extent included in calculating such
Consolidated Net Income;   $_____             5. increases in Consolidated
Working Capital for such period (other than any such increases arising (x) from
any ECF Acquisition or ECF Disposition by the Borrower and the Restricted
Subsidiaries completed during such period, (y) from the application of purchase
accounting or (z) as a result of the reclassification of any balance sheet item
from short-term to long-term or vice versa);   $_____

 

 

 

 

  6. payments by the Borrower and the Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted in
calculating Consolidated Net Income;   $_____             7. without duplication
of amounts deducted pursuant to Item B.11 below in prior fiscal years, the
aggregate amount of cash consideration (including any expenses, charges and
losses in the form of earn-out obligations and contingent consideration
obligations (including to the extent accounted for as performance and retention
bonuses, compensation or otherwise) and adjustments thereof and purchase price
adjustments) paid by the Borrower and the Restricted Subsidiaries (on a
consolidated basis) in connection with Investments (including acquisitions) made
during such period constituting “Permitted Investments” (other than Permitted
Investments of the type described in clause (iii) of the definition thereof and
intercompany Investments by and among the Borrower and its Restricted
Subsidiaries) or made pursuant to Subsection 8.2 of the Credit Agreement, except
to the extent that such Investments were financed with the proceeds of long-term
Indebtedness of the Borrower or the Restricted Subsidiaries (unless such
Indebtedness has been repaid);   $_____             8. the amount of Restricted
Payments (other than Investments) made in cash during such period (on a
consolidated basis) by the Borrower and the Restricted Subsidiaries pursuant to
Subsection 8.2(b) of the Credit Agreement (other than with respect to Related
Taxes pursuant to Subsection 8.2(b)(vii)(C) of the Credit Agreement and pursuant
to Subsections 8.2(b)(vi), (vii)(B) and (xvi) of the Credit Agreement), to the
extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries;   $_____             9.
the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income;   $_____             10. the aggregate amount of any premium, make-whole
or penalty payments actually paid in cash by the Borrower and the Restricted
Subsidiaries during such period that are made in connection with any prepayment
of Indebtedness to the extent that such payments are not deducted in calculating
Consolidated Net Income;   $_____

 

 

 

 

  11. at the Borrower’s election, without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Borrower or any of the Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Investments constituting “Permitted Investments” (other
than Permitted Investments of the type described in clause (iii) of the
definition thereof and intercompany Investments by and among the Borrower and
its Restricted Subsidiaries) or made pursuant to Subsection 8.2 of the Credit
Agreement or Capital Expenditures to be consummated or made during the period of
four consecutive Fiscal Quarters of the Borrower following the end of such
period; provided that to the extent the aggregate amount of cash (except for
cash constituting the proceeds of long-term Indebtedness of the Borrower or the
Restricted Subsidiaries (unless such Indebtedness has been repaid)) actually
utilized to finance such Investments and Capital Expenditures during such period
of four consecutive Fiscal Quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive Fiscal Quarters;   $_____        
    12. the amount of Permitted Payments made pursuant to Subsection
8.2(b)(vii)(B) of the Credit Agreement, with respect to Related Taxes pursuant
to Subsection 8.2(b)(vii)(C) of the Credit Agreement and taxes (including
penalties and interest) paid in cash or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in calculating such Consolidated Net Income for such period;  
$_____             13. cash expenditures in respect of Hedge Agreements during
such period to the extent not deducted in calculating such Consolidated Net
Income; and   $_____             14. (v) any extraordinary, unusual or
nonrecurring cash loss or charge (including fees, expenses, charges (or any
amortization thereof) associated with the Transactions or any acquisition,
merger or consolidation, whether or not completed), (w) any fees and expenses
(or amortization thereof), and any charges or costs, in connection with any
acquisition, Investment, Asset Disposition, issuance of Capital Stock, issuance,
repayment or refinancing of Indebtedness, or amendment or modification of any
agreement or instrument relating to any Indebtedness (in each case, whether or
not completed, after the Closing Date or any accounting change, and including
any such transaction consummated prior to the Closing Date), (x) any severance,
relocation, consolidation, closing, integration, facilities opening, business
optimization, transition or restructuring costs, charges or expenses, (y) any
signing, retention or completion bonuses and (z) any costs associated with
curtailments or modifications to pension and post-retirement employee benefit
plans, in each case, to the extent not already deducted in calculating
Consolidated Net Income;   $_____             15. Total  (Sum of Items B.1
through B.14)   $_____             C. Excess Cash Flow (Item A.8 – Item B.15)  
$_____

 

 

 

 

ANNEX 4

 

[Applicable Acquired Intellectual Property for Guarantee and Collateral
Agreement To Be Listed]

 

 

 

 

ANNEX 5

 

[Applicable Acquired Commercial Tort Actions for Guarantee and Collateral
Agreement To Be Listed]

 

 

 